Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 1 of 491




  EXHIBIT 255
                   Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 2 of 491
HIGHLIGHTS OF PRESCRIBING INFORMATION                                                  •    Persons who experienced an Arthus-type hypersensitivity reaction
These highlights do not include all the information needed to use                           following a prior dose of a tetanus toxoid-containing vaccine should not
BOOSTRIX safely and effectively. See full prescribing information for                       receive BOOSTRIX unless at least 10 years have elapsed since the last
BOOSTRIX.                                                                                   dose of a tetanus toxoid-containing vaccine. (5.5)
BOOSTRIX (Tetanus Toxoid, Reduced Diphtheria Toxoid and Acellular                      ------------------------------ ADVERSE REACTIONS ------------------------------
         Pertussis Vaccine, Adsorbed)                                                  •      Common solicited adverse events (≥15%) in adolescents (10 to 18 years
Suspension for Intramuscular Injection                                                        of age) were pain, redness, and swelling at the injection site, increase in
Initial U.S. Approval: 2005                                                                   arm circumference of injected arm, headache, fatigue, and
----------------------------INDICATIONS AND USAGE ----------------------------                gastrointestinal symptoms. (6.1)
BOOSTRIX is a vaccine indicated for active booster immunization against                •      Common solicited adverse events (≥15%) in adults (19 to 64 years of
tetanus, diphtheria, and pertussis. BOOSTRIX is approved for use as a single                  age) were pain, redness, and swelling at the injection site, headache,
dose in individuals 10 years of age and older. (1)                                            fatigue, and gastrointestinal symptoms. (6.1)
                                                                                       •      The most common solicited adverse event (≥15%) in the elderly
----------------------- DOSAGE AND ADMINISTRATION -----------------------
                                                                                              (65 years of age and older) was pain at the injection site. (6.1)
A single intramuscular injection (0.5 mL). (2.2)
--------------------- DOSAGE FORMS AND STRENGTHS ---------------------                  To report SUSPECTED ADVERSE REACTIONS, contact
Single-dose vials and prefilled syringes containing a 0.5-mL suspension for             GlaxoSmithKline at 1-888-825-5249 or VAERS at 1-800-822-7967 or
injection. (3)                                                                          www.vaers.hhs.gov.

-------------------------------CONTRAINDICATIONS -------------------------------       ------------------------------- DRUG INTERACTIONS -------------------------------
•     Severe allergic reaction (e.g., anaphylaxis) after a previous dose of any        •      In subjects 11 to 18 years of age, lower levels for antibodies to pertactin
      tetanus toxoid-, diphtheria toxoid-, or pertussis antigen-containing                    were observed when BOOSTRIX was administered concomitantly with
      vaccine or to any component of BOOSTRIX. (4.1)                                          meningococcal conjugate vaccine (serogroups A, C, Y, and W-135) as
•     Encephalopathy (e.g., coma, decreased level of consciousness,                           compared with BOOSTRIX administered first. (7.1)
      prolonged seizures) within 7 days of administration of a previous                •      In subjects 19 to 64 years of age, lower levels for antibodies to FHA and
      pertussis antigen-containing vaccine. (4.2)                                             pertactin were observed when BOOSTRIX was administered
                                                                                              concomitantly with an inactivated influenza vaccine as compared with
----------------------- WARNINGS AND PRECAUTIONS------------------------                      BOOSTRIX alone. (7.1)
•     The tip caps of the prefilled syringes contain natural rubber latex which        •      Do not mix BOOSTRIX with any other vaccine in the same syringe or
      may cause allergic reactions. (5.1)                                                     vial. (7.1)
•     If Guillain-Barré syndrome occurred within 6 weeks of receipt of a prior
      vaccine containing tetanus toxoid, the risk of Guillain-Barré syndrome           ----------------------- USE IN SPECIFIC POPULATIONS -----------------------
      may be increased following a subsequent dose of tetanus toxoid-                  •      Safety and effectiveness of BOOSTRIX have not been established in
      containing vaccine, including BOOSTRIX. (5.2)                                           pregnant women. (8.1)
•     Syncope (fainting) can occur in association with administration of               •      Register women who receive BOOSTRIX while pregnant in the
      injectable vaccines, including BOOSTRIX. Procedures should be in                        pregnancy registry by calling 1-888-452-9622. (8.1)
      place to avoid falling injury and to restore cerebral perfusion following
      syncope. (5.3)                                                                   See 17 for PATIENT COUNSELING INFORMATION.
•     Progressive or unstable neurologic conditions are reasons to defer
                                                                                                                                                      Revised: xx/xxxx
      vaccination with a pertussis-containing vaccine, including BOOSTRIX.
      (5.4)




FULL PRESCRIBING INFORMATION: CONTENTS*
1    INDICATIONS AND USAGE                                                             8      USE IN SPECIFIC POPULATIONS
2    DOSAGE AND ADMINISTRATION                                                                8.1     Pregnancy
     2.1   Preparation for Administration                                                     8.3     Nursing Mothers
     2.2   Dose and Schedule                                                                  8.4     Pediatric Use
     2.3   Additional Dosing Information                                                      8.5     Geriatric Use
3    DOSAGE FORMS AND STRENGTHS                                                        11     DESCRIPTION
4    CONTRAINDICATIONS                                                                 12     CLINICAL PHARMACOLOGY
     4.1   Hypersensitivity                                                                   12.1    Mechanism of Action
     4.2   Encephalopathy                                                              13     NONCLINICAL TOXICOLOGY
5    WARNINGS AND PRECAUTIONS                                                                 13.1    Carcinogenesis, Mutagenesis, Impairment of Fertility
     5.1   Latex                                                                       14     CLINICAL STUDIES
     5.2   Guillain-Barré Syndrome and Brachial Neuritis                                      14.1    Efficacy of INFANRIX
     5.3   Syncope                                                                            14.2    Immunological Evaluation in Adolescents
     5.4   Progressive or Unstable Neurologic Disorders                                       14.3    Immunological Evaluation in Adults (19 to 64 Years
     5.5   Arthus-Type Hypersensitivity                                                       of Age)
     5.6   Altered Immunocompetence                                                           14.4    Immunological Evaluation in the Elderly (65 Years
     5.7   Prevention and Management of Acute Allergic Reactions                              of Age and Older)
6    ADVERSE REACTIONS                                                                        14.5    Concomitant Vaccine Administration
     6.1   Clinical Trials Experience                                                  15     REFERENCES
     6.2   Postmarketing Experience                                                    16     HOW SUPPLIED/STORAGE AND HANDLING
7    DRUG INTERACTIONS                                                                 17     PATIENT COUNSELING INFORMATION
     7.1   Concomitant Vaccine Administration
     7.2   Immunosuppressive Therapies
                                                                                       *Sections or subsections omitted from the full prescribing information are not
                                                                                       listed.




                                                                                   1
                                                                                   1                                                      Exhibit 255
           Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 3 of 491




     ______________________________________________________________________

 1   FULL PRESCRIBING INFORMATION

 2   1      INDICATIONS AND USAGE
 3   BOOSTRIX® is indicated for active booster immunization against tetanus, diphtheria, and
 4   pertussis. BOOSTRIX is approved for use as a single dose in individuals 10 years of age and
 5   older.

 6   2      DOSAGE AND ADMINISTRATION
 7   2.1    Preparation for Administration
 8   Shake vigorously to obtain a homogeneous, turbid, white suspension before administration. Do
 9   not use if resuspension does not occur with vigorous shaking. Parenteral drug products should be
10   inspected visually for particulate matter and discoloration prior to administration, whenever
11   solution and container permit. If either of these conditions exists, the vaccine should not be
12   administered.
13   For the prefilled syringes, attach a sterile needle and administer intramuscularly.
14   For the vials, use a sterile needle and sterile syringe to withdraw the 0.5-mL dose and administer
15   intramuscularly. Changing needles between drawing vaccine from a vial and injecting it into a
16   recipient is not necessary unless the needle has been damaged or contaminated. Use a separate
17   sterile needle and syringe for each individual.
18   Do not administer this product intravenously, intradermally, or subcutaneously.
19   2.2    Dose and Schedule
20   BOOSTRIX is administered as a single 0.5-mL intramuscular injection into the deltoid muscle of
21   the upper arm.
22   There are no data to support repeat administration of BOOSTRIX.
23   Five years should elapse between the last dose of the recommended series of Diphtheria and
24   Tetanus Toxoids and Acellular Pertussis Vaccine Adsorbed (DTaP) and/or Tetanus and
25   Diphtheria Toxoids Adsorbed For Adult Use (Td) vaccine and the administration of
26   BOOSTRIX.
27   2.3    Additional Dosing Information
28   Primary Series
29   The use of BOOSTRIX as a primary series or to complete the primary series for diphtheria,
30   tetanus, or pertussis has not been studied.




                                                      2
                                                      2                                    Exhibit 255
           Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 4 of 491


31   Wound Management
32   If tetanus prophylaxis is needed for wound management, BOOSTRIX may be given if no
33   previous dose of any Tetanus Toxoid, Reduced Diphtheria Toxoid and Acellular Pertussis
34   Vaccine, Adsorbed (Tdap) has been administered.

35   3      DOSAGE FORMS AND STRENGTHS
36   BOOSTRIX is a suspension for injection available in 0.5-mL single-dose vials and prefilled
37   TIP-LOK® syringes.

38   4      CONTRAINDICATIONS
39   4.1    Hypersensitivity
40   A severe allergic reaction (e.g., anaphylaxis) after a previous dose of any tetanus toxoid-,
41   diphtheria toxoid-, or pertussis antigen-containing vaccine or any component of this vaccine is a
42   contraindication to administration of BOOSTRIX [see Description (11)]. Because of the
43   uncertainty as to which component of the vaccine might be responsible, none of the components
44   should be administered. Alternatively, such individuals may be referred to an allergist for
45   evaluation if immunization with any of these components is considered.
46   4.2    Encephalopathy
47   Encephalopathy (e.g., coma, decreased level of consciousness, prolonged seizures) within 7 days
48   of administration of a previous dose of a pertussis antigen-containing vaccine that is not
49   attributable to another identifiable cause is a contraindication to administration of any pertussis
50   antigen-containing vaccine, including BOOSTRIX.

51   5      WARNINGS AND PRECAUTIONS
52   5.1    Latex
53   The tip caps of the prefilled syringes contain natural rubber latex which may cause allergic
54   reactions.
55   5.2    Guillain-Barré Syndrome and Brachial Neuritis
56   If Guillain-Barré syndrome occurred within 6 weeks of receipt of a prior vaccine containing
57   tetanus toxoid, the risk of Guillain-Barré syndrome may be increased following a subsequent
58   dose of tetanus toxoid-containing vaccine, including BOOSTRIX. A review by the Institute of
59   Medicine (IOM) found evidence for a causal relationship between receipt of tetanus toxoid and
60   both brachial neuritis and Guillain-Barré syndrome.1
61   5.3    Syncope
62   Syncope (fainting) can occur in association with administration of injectable vaccines, including
63   BOOSTRIX. Syncope can be accompanied by transient neurological signs such as visual



                                                      3
                                                     3                                      Exhibit 255
           Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 5 of 491


64   disturbance, paresthesia, and tonic-clonic limb movements. Procedures should be in place to
65   avoid falling injury and to restore cerebral perfusion following syncope.
66   5.4    Progressive or Unstable Neurologic Disorders
67   Progressive or unstable neurologic conditions (e.g., cerebrovascular events and acute
68   encephalopathic conditions) are reasons to defer vaccination with a pertussis-containing vaccine,
69   including BOOSTRIX. It is not known whether administration of BOOSTRIX to persons with an
70   unstable or progressive neurologic disorder might hasten manifestations of the disorder or affect
71   the prognosis. Administration of BOOSTRIX to persons with an unstable or progressive
72   neurologic disorder may result in diagnostic confusion between manifestations of the underlying
73   illness and possible adverse effects of vaccination.
74   5.5    Arthus-Type Hypersensitivity
75   Persons who experienced an Arthus-type hypersensitivity reaction following a prior dose of a
76   tetanus toxoid-containing vaccine usually have a high serum tetanus antitoxin level and should
77   not receive BOOSTRIX or other tetanus toxoid-containing vaccines unless at least 10 years have
78   elapsed since the last dose of tetanus toxoid-containing vaccine.
79   5.6    Altered Immunocompetence
80   As with any vaccine, if administered to immunosuppressed persons, including individuals
81   receiving immunosuppressive therapy, the expected immune response may not be obtained.
82   5.7    Prevention and Management of Acute Allergic Reactions
83   Prior to administration, the healthcare provider should review the immunization history for
84   possible vaccine sensitivity and previous vaccination-related adverse reactions to allow an
85   assessment of benefits and risks. Epinephrine and other appropriate agents used for the control of
86   immediate allergic reactions must be immediately available should an acute anaphylactic
87   reaction occur.

88   6      ADVERSE REACTIONS
89   6.1    Clinical Trials Experience
90   Because clinical trials are conducted under widely varying conditions, adverse reaction rates
91   observed in the clinical trials of a vaccine cannot be directly compared with rates in the clinical
92   trials of another vaccine, and may not reflect the rates observed in practice. As with any vaccine,
93   there is the possibility that broad use of BOOSTRIX could reveal adverse reactions not observed
94   in clinical trials.
95   In clinical studies, 4,949 adolescents (10 to 18 years of age) and 4,076 adults (19 years of age
96   and older) were vaccinated with a single dose of BOOSTRIX. Of these adolescents, 1,341 were
97   vaccinated with BOOSTRIX in a coadministration study with meningococcal conjugate vaccine
98   [see Drug Interactions (7.1), Clinical Studies (14.5)]. Of these adults, 1,104 were 65 years of age


                                                      4
                                                     4                                      Exhibit 255
           Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 6 of 491


 99   and older [see Clinical Studies (14.4)]. A total of 860 adults 19 years of age and older received
100   concomitant vaccination with BOOSTRIX and influenza vaccines in a coadministration study
101   [see Drug Interactions (7.1), Clinical Studies (14.5)]. An additional 1,092 adolescents 10 to
102   18 years of age received a non-US formulation of BOOSTRIX (formulated to contain 0.5 mg
103   aluminum per dose) in non-US clinical studies.
104   In a randomized, observer-blinded, controlled study in the US, 3,080 adolescents 10 to 18 years
105   of age received a single dose of BOOSTRIX and 1,034 received the comparator Td vaccine,
106   manufactured by MassBioLogics. There were no substantive differences in demographic
107   characteristics between the vaccine groups. Among BOOSTRIX and comparator vaccine
108   recipients, approximately 75% were 10 to 14 years of age and approximately 25% were 15 to
109   18 years of age. Approximately 98% of participants in this study had received the recommended
110   series of 4 or 5 doses of either Diphtheria and Tetanus Toxoids and Pertussis Vaccine Adsorbed
111   (DTwP) or a combination of DTwP and DTaP in childhood. Subjects were monitored for
112   solicited adverse events using standardized diary cards (Day 0-14). Unsolicited adverse events
113   were monitored for the 31-day period following vaccination (Day 0-30). Subjects were also
114   monitored for 6 months post-vaccination for non-routine medical visits, visits to an emergency
115   room, onset of new chronic illness, and serious adverse events. Information regarding late onset
116   adverse events was obtained via a telephone call 6 months following vaccination. At least 97%
117   of subjects completed the 6-month follow-up evaluation.
118   In a study conducted in Germany, BOOSTRIX was administered to 319 children 10 to 12 years
119   of age previously vaccinated with 5 doses of acellular pertussis antigen-containing vaccines; 193
120   of these subjects had previously received 5 doses of INFANRIX® (Diphtheria and Tetanus
121   Toxoids and Acellular Pertussis Vaccine Adsorbed). Adverse events were recorded on diary
122   cards during the 15 days following vaccination. Unsolicited adverse events that occurred within
123   31 days of vaccination (Day 0-30) were recorded on the diary card or verbally reported to the
124   investigator. Subjects were monitored for 6 months post-vaccination for physician office visits,
125   emergency room visits, onset of new chronic illness, and serious adverse events. The 6-month
126   follow-up evaluation, conducted via telephone interview, was completed by 90% of subjects.
127   The US adult (19 to 64 years of age) study, a randomized, observer-blinded study, evaluated the
128   safety of BOOSTRIX (N = 1,522) compared with ADACEL® (Tetanus Toxoid, Reduced
129   Diphtheria Toxoid and Acellular Pertussis Vaccine Adsorbed) (N = 762), a Tdap vaccine
130   manufactured by Sanofi Pasteur SA. Vaccines were administered as a single dose. There were no
131   substantive differences in demographic characteristics between the vaccine groups. Subjects
132   were monitored for solicited adverse events using standardized diary cards (Day 0-14).
133   Unsolicited adverse events were monitored for the 31-day period following vaccination (Day 0-
134   30). Subjects were also monitored for 6 months post-vaccination for serious adverse events,
135   visits to an emergency room, hospitalizations, and onset of new chronic illness. Approximately
136   95% of subjects completed the 6-month follow-up evaluation.
137   The US elderly (65 years of age and older) study, a randomized, observer-blinded study,


                                                       5
                                                      5                                     Exhibit 255
           Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 7 of 491


138   evaluated the safety of BOOSTRIX (N = 887) compared with DECAVAC® (Tetanus and
139   Diphtheria Toxoids Adsorbed) (N = 445), a US-licensed Td vaccine, manufactured by Sanofi
140   Pasteur SA. Vaccines were administered as a single dose. Among all vaccine recipients, the
141   mean age was approximately 72 years; 54% were female and 95% were white. Subjects were
142   monitored for solicited adverse events using standardized diary cards (Day 0-3). Unsolicited
143   adverse events were monitored for the 31-day period following vaccination (Day 0-30). Subjects
144   were also monitored for 6 months post-vaccination for serious adverse events. Approximately
145   99% of subjects completed the 6-month follow-up evaluation.
146   Solicited Adverse Events in the US Adolescent Study
147   Table 1 presents the solicited local adverse reactions and general adverse events within 15 days
148   of vaccination with BOOSTRIX or Td vaccine for the total vaccinated cohort.
149   The primary safety endpoint was the incidence of Grade 3 pain (spontaneously painful and/or
150   prevented normal activity) at the injection site within 15 days of vaccination. Grade 3 pain was
151   reported in 4.6% of those who received BOOSTRIX compared with 4.0% of those who received
152   the Td vaccine. The difference in rate of Grade 3 pain was within the pre-defined clinical limit
153   for non-inferiority (upper limit of the 95% CI for the difference [BOOSTRIX minus Td] ≤4%).




                                                      6
                                                      6                                    Exhibit 255
           Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 8 of 491


154   Table 1. Rates of Solicited Local Adverse Reactions or General Adverse Events within the 15-
155   Daya Post-vaccination Period in Adolescents 10 to 18 Years of Age (Total Vaccinated Cohort)
                                                            BOOSTRIX                 Td
                                                             (N = 3,032)         (N = 1,013)
                                                                  %                  %
        Local
        Pain, anyb                                               75.3               71.7
                           b
        Pain, Grade 2 or 3                                       51.2               42.5
        Pain, Grade 3c                                            4.6                4.0
        Redness, any                                             22.5               19.8
        Redness, >20 mm                                           4.1                3.9
        Redness, ≥50 mm                                           1.7                1.6
        Swelling, any                                            21.1               20.1
        Swelling, >20 mm                                          5.3                4.9
        Swelling, ≥50 mm                                          2.5                3.2
        Arm circumference increase, >5 mmd                       28.3               29.5
        Arm circumference increase, >20 mmd                       2.0                2.2
        Arm circumference increase, >40 mmd                       0.5                0.3
        General
        Headache, any                                            43.1               41.5
                                 b
        Headache, Grade 2 or 3                                   15.7               12.7
        Headache, Grade 3                                         3.7                2.7
        Fatigue, any                                             37.0               36.7
        Fatigue, Grade 2 or 3                                    14.4               12.9
        Fatigue, Grade 3                                          3.7                3.2
        Gastrointestinal symptoms, anye                          26.0               25.8
        Gastrointestinal symptoms, Grade 2 or 3e                  9.8                9.7
        Gastrointestinal symptoms, Grade 3e                       3.0                3.2
                                  f
        Fever, ≥99.5°F (37.5°C)                                  13.5               13.1
                                    f
        Fever, >100.4°F (38.0°C)                                  5.0                4.7
                                    f
        Fever, >102.2°F (39.0°C)                                  1.4                1.0
156   Td = Tetanus and Diphtheria Toxoids Adsorbed For Adult Use manufactured by MassBioLogics.
157   N = Number of subjects in the total vaccinated cohort with local/general symptoms sheets
158   completed.
159   Grade 2 = Local: painful when limb moved; General: interfered with normal activity.
160   Grade 3 = Local: spontaneously painful and/or prevented normal activity; General: prevented
161   normal activity.
      a
162      Day of vaccination and the next 14 days.
      b
163      Statistically significantly higher (P <0.05) following BOOSTRIX as compared with Td
164      vaccine.
      c
165      Grade 3 injection site pain following BOOSTRIX was not inferior to Td vaccine (upper limit of
166      two-sided 95% CI for the difference [BOOSTRIX minus Td] in the percentage of subjects ≤4%).
      d
167      Mid-upper region of the vaccinated arm.
      e
168      Gastrointestinal symptoms included nausea, vomiting, diarrhea, and/or abdominal pain.
      f
169      Oral temperatures or axillary temperatures.


                                                    7
                                                   7                                   Exhibit 255
           Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 9 of 491


170   Unsolicited Adverse Events in the US Adolescent Study
171   The incidence of unsolicited adverse events reported in the 31 days after vaccination was
172   comparable between the 2 groups (25.4% and 24.5% for BOOSTRIX and Td vaccine,
173   respectively).
174   Solicited Adverse Events in the German Adolescent Study
175   Table 2 presents the rates of solicited local adverse reactions and fever within 15 days of
176   vaccination for those subjects who had previously been vaccinated with 5 doses of INFANRIX.
177   No cases of whole arm swelling were reported. Two individuals (2/193) reported large injection
178   site swelling (range: 110 to 200 mm diameter), in one case associated with Grade 3 pain. Neither
179   individual sought medical attention. These episodes were reported to resolve without sequelae
180   within 5 days.

181   Table 2. Rates of Solicited Adverse Events Reported within the 15-Daya Post-vaccination
182   Period following Administration of BOOSTRIX in Adolescents 10 to 12 Years of Age Who
183   Had Previously Received 5 Doses of INFANRIX
                                                               BOOSTRIX
                                                                (N = 193)
                                                                     %
        Pain, any                                                  62.2
        Pain, Grade 2 or 3                                         33.2
        Pain, Grade 3                                               5.7
        Redness, any                                               47.7
        Redness, >20 mm                                            15.0
        Redness, ≥50 mm                                            10.9
        Swelling, any                                              38.9
        Swelling, >20 mm                                           17.6
        Swelling, ≥50 mm                                           14.0
                               b
        Fever, ≥99.5°F (37.5°C)                                     8.8
                                 b
        Fever, >100.4°F (38.0°C)                                    4.1
                                 b
        Fever, >102.2°F (39.0°C)                                    1.0
184   N = Number of subjects with local/general symptoms sheets completed.
185   Grade 2 = Painful when limb moved.
186   Grade 3 = Spontaneously painful and/or prevented normal activity.
      a
187      Day of vaccination and the next 14 days.
      b
188      Oral temperatures or axillary temperatures.
189   Solicited Adverse Events in the US Adult (19 to 64 Years of Age) Study
190   Table 3 presents solicited local adverse reactions and general adverse events within 15 days of
191   vaccination with BOOSTRIX or the comparator Tdap vaccine for the total vaccinated cohort.




                                                      8
                                                      8                                    Exhibit 255
          Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 10 of 491


192   Table 3. Rates of Solicited Local Adverse Reactions or General Adverse Events within the
193   15-Daya Post-vaccination Period in Adults 19 to 64 Years of Age (Total Vaccinated Cohort)
                                                         BOOSTRIX                   Tdap
                                                          (N = 1,480)             (N = 741)
                                                               %                     %
        Local
        Pain, any                                              61.0                  69.2
        Pain, Grade 2 or 3                                     35.1                  44.4
        Pain, Grade 3                                           1.6                   2.3
        Redness, any                                           21.1                  27.1
        Redness, >20 mm                                         4.0                   6.2
        Redness, ≥50 mm                                         1.6                   2.3
        Swelling, any                                          17.6                  25.6
        Swelling, >20 mm                                        3.9                   6.3
        Swelling, ≥50 mm                                        1.4                   2.8
        General
        Headache, any                                          30.1                  31.0
        Headache, Grade 2 or 3                                 11.1                  10.5
        Headache, Grade 3                                       2.2                   1.5
        Fatigue, any                                           28.1                  28.9
        Fatigue, Grade 2 or 3                                   9.1                   9.4
        Fatigue, Grade 3                                        2.5                   1.2
                                      b
        Gastrointestinal symptoms, any                         15.9                  17.5
        Gastrointestinal symptoms, Grade 2 or 3b                4.3                   5.7
                                           b
        Gastrointestinal symptoms, Grade 3                      1.2                   1.3
                               c
        Fever, ≥99.5°F (37.5°C)                                 5.5                   8.0
                                 c
        Fever, >100.4°F (38.0°C)                                1.0                   1.5
                                 c
        Fever, >102.2°F (39.0°C)                                0.1                   0.4
194   Tdap = Tetanus Toxoid, Reduced Diphtheria Toxoid and Acellular Pertussis Vaccine Adsorbed,
195   a Tdap vaccine manufactured by Sanofi Pasteur SA.
196   N = Number of subjects in the total vaccinated cohort with local/general symptoms sheets
197   completed.
198   Grade 2 = Local: painful when limb moved; General: interfered with normal activity.
199   Grade 3 = Local/General: prevented normal activity.
      a
200      Day of vaccination and the next 14 days.
      b
201      Gastrointestinal symptoms included nausea, vomiting, diarrhea, and/or abdominal pain.
      c
202      Oral temperatures.
203   Unsolicited Adverse Events in the US Adult (19 to 64 Years of Age) Study
204   The incidence of unsolicited adverse events reported in the 31 days after vaccination was
205   comparable between the 2 groups (17.8% and 22.2% for BOOSTRIX and Tdap vaccine,
206   respectively).




                                                      9
                                                     9                                     Exhibit 255
          Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 11 of 491


207   Solicited Adverse Events in the US Elderly (65 Years of Age and Older) Study
208   Table 4 presents solicited local adverse reactions and general adverse events within 4 days of
209   vaccination with BOOSTRIX or the comparator Td vaccine for the total vaccinated cohort.

210   Table 4. Rates of Solicited Local Adverse Reactions or General Adverse Events within
211   4 Daysa of Vaccination in the Elderly 65 Years of Age and Older (Total Vaccinated Cohort)
                                                         BOOSTRIX                   Td
                                                              %                     %
        Local                                             (N = 882)              (N = 444)
        Pain, any                                             21.5                  27.7
        Pain, Grade 2 or 3                                     7.5                  10.1
        Pain, Grade 3                                          0.2                   0.7
        Redness, any                                          10.8                  12.6
        Redness, >20 mm                                        1.4                   2.5
        Redness, ≥50 mm                                        0.6                   0.9
        Swelling, any                                          7.5                  11.7
        Swelling, >20 mm                                       2.2                   3.4
        Swelling, ≥50 mm                                       0.7                   0.7
        General                                           (N = 882)              (N = 445)
        Fatigue, any                                          12.5                  14.8
        Fatigue, Grade 2 or 3                                  2.5                   2.9
        Fatigue, Grade 3                                       0.7                   0.7
        Headache, any                                         11.5                  11.7
        Headache, Grade 2 or 3                                 1.9                   2.2
        Headache, Grade 3                                      0.6                   0.0
                                      b
        Gastrointestinal symptoms, any                         7.6                   9.2
        Gastrointestinal symptoms, Grade 2 or 3b               1.7                   1.8
                                           b
        Gastrointestinal symptoms, Grade 3                     0.3                   0.4
                               c
        Fever, ≥99.5°F (37.5°C)                                2.0                   2.5
                                 c
        Fever, >100.4°F (38.0°C)                               0.2                   0.2
                                 c
        Fever, >102.2°F (39.0°C)                               0.0                   0.0
212   Td = Tetanus and Diphtheria Toxoids Adsorbed, a US-licensed Td vaccine, manufactured by
213   Sanofi Pasteur SA.
214   N = Number of subjects with a documented dose.
215   Grade 2 = Local: painful when limb moved; General: interfered with normal activity.
216   Grade 3 = Local/General: prevented normal activity.
      a
217      Day of vaccination and the next 3 days.
      b
218      Gastrointestinal symptoms included nausea, vomiting, diarrhea, and/or abdominal pain.
      c
219      Oral temperatures.
220   Unsolicited Adverse Events in the US Elderly (65 Years of Age and Older) Study
221   The incidence of unsolicited adverse events reported in the 31 days after vaccination was
222   comparable between the 2 groups (17.1% and 14.4% for BOOSTRIX and Td vaccine,


                                                     10
                                                     10                                    Exhibit 255
          Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 12 of 491


223   respectively).
224   Serious Adverse Events (SAEs)
225   In the US and German adolescent safety studies, no serious adverse events were reported to
226   occur within 31 days of vaccination. During the 6-month extended safety evaluation period, no
227   serious adverse events that were of potential autoimmune origin or new onset and chronic in
228   nature were reported to occur. In non-US adolescent studies in which serious adverse events
229   were monitored for up to 37 days, one subject was diagnosed with insulin-dependent diabetes
230   20 days following administration of BOOSTRIX. No other serious adverse events of potential
231   autoimmune origin or that were new onset and chronic in nature were reported to occur in these
232   studies. In the US adult (19 to 64 years of age) study, serious adverse events were reported to
233   occur during the entire study period (0-6 months) by 1.4% and 1.7% of subjects who received
234   BOOSTRIX and the comparator Tdap vaccine, respectively. During the 6-month extended safety
235   evaluation period, no serious adverse events of a neuroinflammatory nature or with information
236   suggesting an autoimmune etiology were reported in subjects who received BOOSTRIX. In the
237   US elderly (65 years of age and older) study, serious adverse events were reported to occur by
238   0.7% and 0.9% of subjects who received BOOSTRIX and the comparator Td vaccine,
239   respectively, during the 31-day period after vaccination. Serious adverse events were reported to
240   occur by 4.2% and 2.2% of subjects who received BOOSTRIX and the comparator Td vaccine,
241   respectively, during the 6-month period after vaccination.
242   Concomitant Vaccination with Meningococcal Conjugate Vaccine in Adolescents
243   In a randomized study in the US, 1,341 adolescents (11 to 18 years of age) received either
244   BOOSTRIX administered concomitantly with MENACTRA® (Meningococcal (Groups A, C, Y,
245   and W-135) Polysaccharide Diphtheria Toxoid Conjugate Vaccine), (Sanofi Pasteur SA), or each
246   vaccine administered separately 1 month apart [see Drug Interactions (7.1), Clinical Studies
247   (14.5)]. Safety was evaluated in 446 subjects who received BOOSTRIX administered
248   concomitantly with meningococcal conjugate vaccine at different injection sites, 446 subjects
249   who received BOOSTRIX followed by meningococcal conjugate vaccine 1 month later, and 449
250   subjects who received meningococcal conjugate vaccine followed by BOOSTRIX 1 month later.
251   Solicited local adverse reactions and general adverse events were recorded on diary cards for
252   4 days (Day 0-3) following each vaccination. Unsolicited adverse events were monitored for the
253   31-day period following each vaccination (Day 0-30). Table 5 presents the percentages of
254   subjects experiencing local reactions at the injection site for BOOSTRIX and solicited general
255   events following BOOSTRIX. The incidence of unsolicited adverse events reported in the
256   31 days after any vaccination was similar following each dose of BOOSTRIX in all cohorts.




                                                     11
                                                    11                                     Exhibit 255
            Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 13 of 491


257   Table 5. Rates of Solicited Local Adverse Reactions or General Adverse Events Reported
258   within the 4-Day Post-vaccination Period following Administration of BOOSTRIX in
259   Individuals 11 to 18 Years of Age (Total Vaccinated Cohort)
                                                                      b
                          BOOSTRIX+MCV4a BOOSTRIX→MCV4                   MCV4→BOOSTRIXc
                                 (N = 441)            (N = 432-433)            (N = 441)
                                    %                       %                      %
      Local (at injection site for BOOSTRIX)
      Pain, any                     70.1                      70.4                      47.8
      Redness, any                  22.7                      25.7                      17.9
      Swelling, any                 17.7                      18.1                      12.0
      General (following administration of BOOSTRIX)
      Fatigue                       34.0                      32.1                      20.4
      Headache                      34.0                      30.7                      17.0
      Gastrointestinal              15.2                      14.5                      7.7
                 d
      symptoms
      Fever, ≥99.5°F                 5.2                       3.5                      2.3
               e
      (37.5°C)
260   MCV4 = MENACTRA (Meningococcal (Groups A, C, Y, and W-135) Polysaccharide
261   Diphtheria Toxoid Conjugate Vaccine), Sanofi Pasteur SA.
262   N = number of subjects in the total vaccinated cohort with local/general symptoms sheets
263   completed.
      a
264      BOOSTRIX+MCV4 = Concomitant vaccination with BOOSTRIX and MENACTRA.
      b
265      BOOSTRIX→MCV4 = BOOSTRIX followed by MCV4 1 month later.
      c
266      MCV4→BOOSTRIX = MCV4 followed by BOOSTRIX 1 month later.
      d
267      Gastrointestinal symptoms included nausea, vomiting, diarrhea, and/or abdominal pain.
      e
268      Oral temperatures.
269   6.2     Postmarketing Experience
270   In addition to reports in clinical trials, worldwide voluntary reports of adverse events received
271   for BOOSTRIX in persons 10 years of age and older since market introduction of this vaccine
272   are listed below. This list includes serious events or events that have causal connection to
273   components of this or other vaccines or drugs. Because these events are reported voluntarily
274   from a population of uncertain size, it is not possible to reliably estimate their frequency or
275   establish a causal relationship to the vaccine.
276   Blood and Lymphatic System Disorders
277   Lymphadenitis, lymphadenopathy.
278   Immune System Disorders
279   Allergic reactions, including anaphylactic and anaphylactoid reactions.



                                                      12
                                                      12                                     Exhibit 255
            Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 14 of 491


280   Cardiac Disorders
281   Myocarditis.
282   General Disorders and Administration Site Conditions
283   Extensive swelling of the injected limb, injection site induration, injection site inflammation,
284   injection site mass, injection site pruritus, injection site nodule, injection site warmth, injection
285   site reaction.
286   Musculoskeletal and Connective Tissue Disorders
287   Arthralgia, back pain, myalgia.
288   Nervous System Disorders
289   Convulsions (with and without fever), encephalitis, facial palsy, loss of consciousness,
290   paraesthesia, syncope.
291   Skin and Subcutaneous Tissue Disorders
292   Angioedema, exanthem, Henoch-Schönlein purpura, rash, urticaria.

293   7       DRUG INTERACTIONS
294   7.1     Concomitant Vaccine Administration
295   BOOSTRIX was administered concomitantly with MENACTRA in a clinical study of subjects
296   11 to 18 years of age [see Clinical Studies (14.5)]. Post-vaccination geometric mean antibody
297   concentrations (GMCs) to pertactin were lower following BOOSTRIX administered
298   concomitantly with meningococcal conjugate vaccine compared with BOOSTRIX administered
299   first. It is not known if the efficacy of BOOSTRIX is affected by the reduced response to
300   pertactin.
301   BOOSTRIX was administered concomitantly with FLUARIX® (Influenza Virus Vaccine) in a
302   clinical study of subjects 19 to 64 years of age [see Clinical Studies (14.5)]. Lower GMCs for
303   antibodies to the pertussis antigens filamentous hemagglutinin (FHA) and pertactin were
304   observed when BOOSTRIX was administered concomitantly with FLUARIX as compared with
305   BOOSTRIX alone. It is not known if the efficacy of BOOSTRIX is affected by the reduced
306   response to FHA and pertactin.
307   When BOOSTRIX is administered concomitantly with other injectable vaccines or Tetanus
308   Immune Globulin, they should be given with separate syringes and at different injection sites.
309   BOOSTRIX should not be mixed with any other vaccine in the same syringe or vial.
310   7.2     Immunosuppressive Therapies
311   Immunosuppressive therapies, including irradiation, antimetabolites, alkylating agents, cytotoxic
312   drugs, and corticosteroids (used in greater than physiologic doses), may reduce the immune
313   response to BOOSTRIX.


                                                        13
                                                       13                                       Exhibit 255
            Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 15 of 491


314   8       USE IN SPECIFIC POPULATIONS
315   8.1     Pregnancy
316   Pregnancy Category B
317   A developmental toxicity study has been performed in female rats at a dose approximately 40
318   times the human dose (on a mL/kg basis) and revealed no evidence of harm to the fetus due to
319   BOOSTRIX. Animal fertility studies have not been conducted with BOOSTRIX. There are no
320   adequate and well-controlled studies in pregnant women. Because animal reproduction studies
321   are not always predictive of human response, BOOSTRIX should be given to a pregnant woman
322   only if clearly needed.
323   In a developmental toxicity study, the effect of BOOSTRIX on embryo-fetal and pre-weaning
324   development was evaluated in pregnant rats. Animals were administered INFANRIX by
325   intramuscular injection once prior to gestation and BOOSTRIX by intramuscular injection
326   during the period of organogenesis (gestation Days 6, 8, 11, and 15), 0.1 mL/rat/occasion
327   (approximately 40-fold excess relative to the projected human dose of BOOSTRIX on a body
328   weight basis). The antigens in INFANRIX are the same as those in BOOSTRIX, but INFANRIX
329   is formulated with higher quantities of these antigens. No adverse effects on pregnancy,
330   parturition, lactation parameters, and embryo-fetal or pre-weaning development were observed.
331   There were no vaccine-related fetal malformations or other evidence of teratogenesis.
332   Pregnancy Registry
333   GlaxoSmithKline maintains a surveillance registry to collect data on pregnancy outcomes and
334   newborn health status outcomes following vaccination with BOOSTRIX during pregnancy.
335   Women who receive BOOSTRIX during pregnancy should be encouraged to contact
336   GlaxoSmithKline directly or their healthcare provider should contact GlaxoSmithKline by
337   calling 1-888-452-9622.
338   8.3     Nursing Mothers
339   It is not known whether BOOSTRIX is excreted in human milk. Because many drugs are
340   excreted in human milk, caution should be exercised when BOOSTRIX is administered to a
341   nursing woman.
342   8.4     Pediatric Use
343   BOOSTRIX is not indicated for use in children younger than 10 years of age. Safety and
344   effectiveness of BOOSTRIX in this age group have not been established.
345   8.5     Geriatric Use
346   In clinical trials, 1,104 subjects 65 years of age and older received BOOSTRIX; of these
347   subjects, 299 were 75 years of age and older. In the US elderly (65 years and older) study,
348   immune responses to tetanus and diphtheria toxoids following BOOSTRIX were non-inferior to
349   the comparator Td vaccine. Antibody responses to pertussis antigens following a single dose of


                                                    14
                                                   14                                    Exhibit 255
           Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 16 of 491


350   BOOSTRIX in the elderly were non-inferior to those observed with INFANRIX administered as
351   a 3-dose series in infants [see Clinical Studies (14.4)]. Solicited adverse events following
352   BOOSTRIX were similar in frequency to those reported with the comparator Td vaccine [see
353   Adverse Reactions (6.1)].

354   11     DESCRIPTION
355   BOOSTRIX (Tetanus Toxoid, Reduced Diphtheria Toxoid and Acellular Pertussis Vaccine,
356   Adsorbed) is a noninfectious, sterile, vaccine for intramuscular administration. It contains tetanus
357   toxoid, diphtheria toxoid, and pertussis antigens (inactivated pertussis toxin [PT] and
358   formaldehyde-treated filamentous hemagglutinin [FHA] and pertactin). The antigens are the
359   same as those in INFANRIX, but BOOSTRIX is formulated with reduced quantities of these
360   antigens.
361   Tetanus toxin is produced by growing Clostridium tetani in a modified Latham medium derived
362   from bovine casein. The diphtheria toxin is produced by growing Corynebacterium diphtheriae
363   in Fenton medium containing a bovine extract. The bovine materials used in these extracts are
364   sourced from countries which the United States Department of Agriculture (USDA) has
365   determined neither have nor are at risk of bovine spongiform encephalopathy (BSE). Both toxins
366   are detoxified with formaldehyde, concentrated by ultrafiltration, and purified by precipitation,
367   dialysis, and sterile filtration.
368   The acellular pertussis antigens (PT, FHA, and pertactin) are isolated from Bordetella pertussis
369   culture grown in modified Stainer-Scholte liquid medium. PT and FHA are isolated from the
370   fermentation broth; pertactin is extracted from the cells by heat treatment and flocculation. The
371   antigens are purified in successive chromatographic and precipitation steps. PT is detoxified
372   using glutaraldehyde and formaldehyde. FHA and pertactin are treated with formaldehyde.
373   Each antigen is individually adsorbed onto aluminum hydroxide. Each 0.5-mL dose is
374   formulated to contain 5 Lf of tetanus toxoid, 2.5 Lf of diphtheria toxoid, 8 mcg of inactivated
375   PT, 8 mcg of FHA, and 2.5 mcg of pertactin (69 kiloDalton outer membrane protein).
376   Tetanus and diphtheria toxoid potency is determined by measuring the amount of neutralizing
377   antitoxin in previously immunized guinea pigs. The potency of the acellular pertussis
378   components (inactivated PT and formaldehyde-treated FHA and pertactin) is determined by
379   enzyme-linked immunosorbent assay (ELISA) on sera from previously immunized mice.
380   Each 0.5-mL dose contains aluminum hydroxide as adjuvant (not more than 0.39 mg aluminum
381   by assay), 4.5 mg of sodium chloride, ≤100 mcg of residual formaldehyde, and ≤100 mcg of
382   polysorbate 80 (Tween 80).
383   BOOSTRIX is available in vials and prefilled syringes. The tip caps of the prefilled syringes
384   contain natural rubber latex; the plungers are not made with natural rubber latex. The vial
385   stoppers are not made with natural rubber latex.



                                                      15
                                                     15                                      Exhibit 255
           Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 17 of 491


386   BOOSTRIX is formulated without preservatives.

387   12     CLINICAL PHARMACOLOGY
388   12.1   Mechanism of Action
389   Tetanus
390   Tetanus is a condition manifested primarily by neuromuscular dysfunction caused by a potent
391   exotoxin released by C. tetani. Protection against disease is due to the development of
392   neutralizing antibodies to the tetanus toxin. A serum tetanus antitoxin level of at least
393   0.01 IU/mL, measured by neutralization assays, is considered the minimum protective level.2 A
394   level ≥0.1 IU/mL by ELISA has been considered as protective.
395   Diphtheria
396   Diphtheria is an acute toxin-mediated infectious disease caused by toxigenic strains of C.
397   diphtheriae. Protection against disease is due to the development of neutralizing antibodies to the
398   diphtheria toxin. A serum diphtheria antitoxin level of 0.01 IU/mL, measured by neutralization
399   assays, is the lowest level giving some degree of protection; a level of 0.1 IU/mL by ELISA is
400   regarded as protective.3 Diphtheria antitoxin levels ≥1.0 IU/mL by ELISA have been associated
401   with long-term protection.3
402   Pertussis
403   Pertussis (whooping cough) is a disease of the respiratory tract caused by B. pertussis. The role
404   of the different components produced by B. pertussis in either the pathogenesis of, or the
405   immunity to, pertussis is not well understood.

406   13     NONCLINICAL TOXICOLOGY
407   13.1   Carcinogenesis, Mutagenesis, Impairment of Fertility
408   BOOSTRIX has not been evaluated for carcinogenic or mutagenic potential, or for impairment
409   of fertility.

410   14     CLINICAL STUDIES
411   The efficacy of the tetanus and diphtheria toxoid components of BOOSTRIX is based on the
412   immunogenicity of the individual antigens compared with US-licensed vaccines using
413   established serologic correlates of protection. The efficacy of the pertussis components of
414   BOOSTRIX was evaluated by comparison of the immune response of adolescents and adults
415   following a single dose of BOOSTRIX to the immune response of infants following a 3-dose
416   primary series of INFANRIX. In addition, the ability of BOOSTRIX to induce a booster
417   response to each of the antigens was evaluated.




                                                      16
                                                     16                                     Exhibit 255
          Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 18 of 491


418   14.1   Efficacy of INFANRIX
419   The efficacy of a 3-dose primary series of INFANRIX in infants has been assessed in 2 clinical
420   studies: A prospective efficacy trial conducted in Germany employing a household contact study
421   design and a double-blind, randomized, active Diphtheria and Tetanus Toxoids (DT)-controlled
422   trial conducted in Italy sponsored by the National Institutes of Health (NIH) (for details see
423   INFANRIX prescribing information). Serological data from a subset of infants immunized with
424   INFANRIX in the household contact study were compared with the sera of adolescents and
425   adults immunized with BOOSTRIX [see Clinical Studies (14.2, 14.3)]. In the household contact
426   study, the protective efficacy of INFANRIX, in infants, against WHO-defined pertussis (21 days
427   or more of paroxysmal cough with infection confirmed by culture and/or serologic testing) was
428   calculated to be 89% (95% CI: 77%, 95%). When the definition of pertussis was expanded to
429   include clinically milder disease, with infection confirmed by culture and/or serologic testing, the
430   efficacy of INFANRIX against ≥7 days of any cough was 67% (95% CI: 52%, 78%) and against
431   ≥7 days of paroxysmal cough was 81% (95% CI: 68%, 89%) (for details see INFANRIX
432   prescribing information).
433   14.2   Immunological Evaluation in Adolescents
434   In a multicenter, randomized, controlled study conducted in the United States, the immune
435   responses to each of the antigens contained in BOOSTRIX were evaluated in sera obtained
436   approximately 1 month after administration of a single dose of vaccine to adolescent subjects (10
437   to 18 years of age). Of the subjects enrolled in this study, approximately 76% were 10 to
438   14 years of age and 24% were 15 to 18 years of age. Approximately 98% of participants in this
439   study had received the recommended series of 4 or 5 doses of either DTwP or a combination of
440   DTwP and DTaP in childhood. The racial/ethnic demographics were as follows: white 85.8%,
441   black 5.7%, Hispanic 5.6%, Oriental 0.8%, and other 2.1%.
442   Response to Tetanus and Diphtheria Toxoids
443   The antibody responses to the tetanus and diphtheria toxoids of BOOSTRIX compared with Td
444   vaccine are shown in Table 6. One month after a single dose, anti-tetanus and anti-diphtheria
445   seroprotective rates (≥0.1 IU/mL by ELISA) and booster response rates were comparable
446   between BOOSTRIX and the comparator Td vaccine.




                                                      17
                                                     17                                      Exhibit 255
          Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 19 of 491


447   Table 6. Antibody Responses to Tetanus and Diphtheria Toxoids following BOOSTRIX
448   Compared with Td Vaccine in Adolescents 10 to 18 Years of Age (ATP Cohort for
449   Immunogenicity)
                                                                                          % Booster
                                                               a                    a
                                               % ≥0.1 IU/mL          % ≥1.0 IU/mL         Responseb
                                     N             (95% CI)             (95% CI)          (95% CI)
        Anti-tetanus
        BOOSTRIX                2,469-2,516
          Pre-vaccination                      97.7 (97.1, 98.3)    36.8 (34.9, 38.7)          –
                                                               c                     d
          Post-vaccination                      100 (99.8, 100)     99.5 (99.1, 99.7)  89.7 (88.4, 90.8)c
        Td                        817-834
          Pre-vaccination                      96.8 (95.4, 97.9)    39.9 (36.5, 43.4)          –
          Post-vaccination                      100 (99.6, 100)      99.8 (99.1, 100)  92.5 (90.5, 94.2)
        Anti-diphtheria
        BOOSTRIX                2,463-2,515
          Pre-vaccination                      85.8 (84.3, 87.1)    17.1 (15.6, 18.6)          –
                                                                c                    d
          Post-vaccination                     99.9 (99.7, 100)     97.3 (96.6, 97.9)  90.6 (89.4, 91.7)c
        Td                        814-834
          Pre-vaccination                      84.8 (82.1, 87.2)    19.5 (16.9, 22.4)          –
          Post-vaccination                      99.9 (99.3, 100)    99.3 (98.4, 99.7)  95.9 (94.4, 97.2)
450     Td manufactured by MassBioLogics.
451     ATP = According-to-protocol; CI = Confidence Interval.
      a
452      Measured by ELISA.
      b
453      Booster response: In subjects with pre-vaccination <0.1 IU/mL, post-vaccination
454      concentration ≥0.4 IU/mL. In subjects with pre-vaccination concentration ≥0.1 IU/mL, an
455      increase of at least 4 times the pre-vaccination concentration.
      c
456      Seroprotection rate or booster response rate to BOOSTRIX was non-inferior to Td (upper
457      limit of two-sided 95% CI on the difference for Td minus BOOSTRIX ≤10%).
      d
458      Non-inferiority criteria not prospectively defined for this endpoint.
459   Response to Pertussis Antigens
460   The booster response rates of adolescents to the pertussis antigens are shown in Table 7. For
461   each of the pertussis antigens the lower limit of the two-sided 95% CI for the percentage of
462   subjects with a booster response exceeded the pre-defined lower limit of 80% for demonstration
463   of an acceptable booster response.




                                                      18
                                                     18                                     Exhibit 255
          Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 20 of 491


464   Table 7. Booster Responses to the Pertussis Antigens following BOOSTRIX in Adolescents
465   10 to 18 Years of Age (ATP Cohort for Immunogenicity)
                                                                        BOOSTRIX
                                               N             % Booster Responsea (95% CI)
        Anti-PT                              2,677                    84.5 (83.0, 85.9)
        Anti-FHA                             2,744                    95.1 (94.2, 95.9)
        Anti-pertactin                       2,752                    95.4 (94.5, 96.1)
466   ATP = According-to-protocol; CI = Confidence Interval.
      a
467      Booster response: In initially seronegative subjects (<5 EL.U./mL), post-vaccination antibody
468      concentrations ≥20 EL.U./mL. In initially seropositive subjects with pre-vaccination antibody
469      concentrations ≥5 EL.U./mL and <20 EL.U./mL, an increase of at least 4 times the pre-
470      vaccination antibody concentration. In initially seropositive subjects with pre-vaccination
471      antibody concentrations ≥20 EL.U./mL, an increase of at least 2 times the pre-vaccination
472      antibody concentration.
473   The GMCs to each of the pertussis antigens 1 month following a single dose of BOOSTRIX in
474   the US adolescent study (N = 2,941 to 2,979) were compared with the GMCs observed in infants
475   following a 3-dose primary series of INFANRIX administered at 3, 4, and 5 months of age
476   (N = 631 to 2,884). Table 8 presents the results for the total immunogenicity cohort in both
477   studies (vaccinated subjects with serology data available for at least one pertussis antigen; the
478   majority of subjects in the study of INFANRIX had anti-PT serology data only). These infants
479   were a subset of those who formed the cohort for the German household contact study in which
480   the efficacy of INFANRIX was demonstrated [see Clinical Studies (14.1)]. Although a serologic
481   correlate of protection for pertussis has not been established, anti-PT, anti-FHA, and anti-
482   pertactin antibody concentrations observed in adolescents 1 month after a single dose of
483   BOOSTRIX were non-inferior to those observed in infants following a primary vaccination
484   series with INFANRIX.

485   Table 8. Ratio of GMCs to Pertussis Antigens following One Dose of BOOSTRIX in
486   Adolescents 10 to 18 Years of Age Compared with 3 Doses of INFANRIX in Infants (Total
487   Immunogenicity Cohort)
                                                GMC Ratio: BOOSTRIX/INFANRIX
                                                              (95% CI)
       Anti-PT                                             1.90 (1.82, 1.99)a
       Anti-FHA                                            7.35 (6.85, 7.89)a
       Anti-pertactin                                      4.19 (3.73, 4.71)a
488   GMC = Geometric mean antibody concentration, measured in ELISA units; CI = Confidence
489   Interval.
490   Number of subjects for BOOSTRIX GMC evaluation: Anti-PT = 2,941, anti-FHA = 2,979, and
491   anti-pertactin = 2,978.
492   Number of subjects for INFANRIX GMC evaluation: Anti-PT = 2,884, anti-FHA = 685, and


                                                     19
                                                    19                                     Exhibit 255
          Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 21 of 491


493   anti-pertactin = 631.
      a
494      GMC following BOOSTRIX was non-inferior to GMC following INFANRIX (lower limit of
495      95% CI for the GMC ratio of BOOSTRIX/INFANRIX >0.67).
496   14.3   Immunological Evaluation in Adults (19 to 64 Years of Age)
497   A multicenter, randomized, observer-blinded study, conducted in the United States, evaluated the
498   immunogenicity of BOOSTRIX compared with the licensed comparator Tdap vaccine (Sanofi
499   Pasteur SA). Vaccines were administered as a single dose to subjects (N = 2,284) who had not
500   received a tetanus-diphtheria booster within 5 years. The immune responses to each of the
501   antigens contained in BOOSTRIX were evaluated in sera obtained approximately 1 month after
502   administration. Approximately 33% of patients were 19 to 29 years of age, 33% were 30 to
503   49 years of age and 34% were 50 to 64 years of age. Among subjects in the combined vaccine
504   groups, 62% were female; 84% of subjects were white, 8% black, 1% Asian, and 7% were of
505   other racial/ethnic groups.
506   Response to Tetanus and Diphtheria Toxoids
507   The antibody responses to the tetanus and diphtheria toxoids of BOOSTRIX compared with the
508   comparator Tdap vaccine are shown in Table 9. One month after a single dose, anti-tetanus and
509   anti-diphtheria seroprotective rates (≥0.1 IU/mL by ELISA) were comparable between
510   BOOSTRIX and the comparator Tdap vaccine.

511   Table 9. Antibody Responses to Tetanus and Diphtheria Toxoids following One Dose of
512   BOOSTRIX Compared with the Comparator Tdap Vaccine in Adults 19 to 64 Years of
513   Age (ATP Cohort for Immunogenicity)
                                                    % ≥0.1 IU/mLa          % ≥1.0 IU/mLa
                                          N             (95% CI)               (95% CI)
       Anti-tetanus
       BOOSTRIX                      1,445-1,447
         Pre-vaccination                            95.9 (94.8, 96.9)     71.9 (69.5, 74.2)
                                                                     b
         Post-vaccination                           99.6 (99.1, 99.8)     98.3 (97.5, 98.9)b
       Tdap                            727-728
         Pre-vaccination                            97.2 (95.8, 98.3)     74.7 (71.4, 77.8)
         Post-vaccination                            100 (95.5, 100)      99.3 (98.4, 99.8)
       Anti-diphtheria
       BOOSTRIX                      1,440-1,444
         Pre-vaccination                            85.2 (83.3, 87.0)     23.7 (21.5, 26.0)
                                                                     b
         Post-vaccination                           98.2 (97.4, 98.8)     87.9 (86.1, 89.5)c
       Tdap                            720-727
         Pre-vaccination                            89.2 (86.7, 91.3)     26.5 (23.3, 29.9)
         Post-vaccination                           98.6 (97.5, 99.3)     92.0 (89.8, 93.9)
514   Tdap = Tetanus Toxoid, Reduced Diphtheria Toxoid and Acellular Pertussis Vaccine, Adsorbed

                                                    20
                                                    20                                   Exhibit 255
          Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 22 of 491


515   manufactured by Sanofi Pasteur SA.
516   ATP = According-to-protocol; CI = Confidence Interval.
      a
517     Measured by ELISA.
      b
518     Seroprotection rates for BOOSTRIX were non-inferior to the comparator Tdap vaccine (lower
519     limit of 95% CI on the difference of BOOSTRIX minus Tdap ≥-10%).
      c
520     Non-inferiority criteria not prospectively defined for this endpoint.
521   Response to Pertussis Antigens
522   Booster response rates to the pertussis antigens are shown in Table 10. For the FHA and
523   pertactin antigens, the lower limit of the 95% CI for the booster responses exceeded the pre-
524   defined limit of 80% demonstrating an acceptable booster response following BOOSTRIX. The
525   PT antigen booster response lower limit of the 95% CI (74.9%) did not exceed the pre-defined
526   limit of 80%.

527   Table 10. Booster Responses to the Pertussis Antigens following One Dose of BOOSTRIX
528   in Adults 19 to 64 Years of Age (ATP Cohort for Immunogenicity)
                                                                        BOOSTRIX
                                                                  % Booster Responsea
                                               N                         (95% CI)
        Anti-PT                              1,419                   77.2 (74.9, 79.3)b
        Anti-FHA                             1,433                   96.9 (95.8, 97.7)c
        Anti-pertactin                       1,441                   93.2 (91.8, 94.4)c
529   ATP = According-to-protocol; CI = Confidence Interval.
      a
530      Booster response: In initially seronegative subjects (<5 EL.U./mL), post-vaccination antibody
531      concentrations ≥20 EL.U./mL. In initially seropositive subjects with pre-vaccination antibody
532      concentrations ≥5 EL.U./mL and <20 EL.U./mL, an increase of at least 4 times the pre-
533      vaccination antibody concentration. In initially seropositive subjects with pre-vaccination
534      antibody concentrations ≥20 EL.U./mL, an increase of at least 2 times the pre-vaccination
535      antibody concentration.
      b
536      The PT antigen booster response lower limit of the 95% CI did not exceed the pre-defined
537      limit of 80%.
      c
538      The FHA and pertactin antigens booster response lower limit of the 95% CI exceeded the pre-
539      defined limit of 80%.
540   The GMCs to each of the pertussis antigens 1 month following a single dose of BOOSTRIX in
541   the US adult (19 to 64 years of age) study were compared with the GMCs observed in infants
542   following a 3-dose primary series of INFANRIX administered at 3, 4, and 5 months of age.
543   Table 11 presents the results for the total immunogenicity cohort in both studies (vaccinated
544   subjects with serology data available for at least one pertussis antigen). These infants were a
545   subset of those who formed the cohort for the German household contact study in which the
546   efficacy of INFANRIX was demonstrated [see Clinical Studies (14.1)]. Although a serologic


                                                     21
                                                    21                                     Exhibit 255
          Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 23 of 491


547   correlate of protection for pertussis has not been established, anti-PT, anti-FHA, and anti-
548   pertactin antibody concentrations observed in adults 1 month after a single dose of BOOSTRIX
549   were non-inferior to those observed in infants following a primary vaccination series with
550   INFANRIX.

551   Table 11. Ratio of GMCs to Pertussis Antigens following One Dose of BOOSTRIX in
552   Adults 19 to 64 Years of Age Compared with 3 Doses of INFANRIX in Infants (Total
553   Immunogenicity Cohort)
                                                GMC Ratio: BOOSTRIX/INFANRIX
                                                              (95% CI)
        Anti-PT                                            1.39 (1.32, 1.47)a
        Anti-FHA                                           7.46 (6.86, 8.12)a
        Anti-pertactin                                     3.56 (3.10, 4.08)a
554   GMC = Geometric mean antibody concentration; CI = Confidence Interval.
555   Number of subjects for BOOSTRIX GMC evaluation: Anti-PT = 1,460, anti-FHA = 1,472, and
556   anti-pertactin = 1,473.
557   Number of subjects for INFANRIX GMC evaluation: Anti-PT = 2,884, anti-FHA = 685, and
558   anti-pertactin = 631.
      a
559      BOOSTRIX was non-inferior to INFANRIX (lower limit of 95% CI for the GMC ratio of
560      BOOSTRIX/INFANRIX ≥0.67).
561   14.4   Immunological Evaluation in the Elderly (65 Years of Age and Older)
562   The US elderly (65 years of age and older) study, a randomized, observer-blinded study,
563   evaluated the immunogenicity of BOOSTRIX (N = 887) compared with a US-licensed
564   comparator Td vaccine (N = 445) (Sanofi Pasteur SA). Vaccines were administered as a single
565   dose to subjects who had not received a tetanus-diphtheria booster within 5 years. Among all
566   vaccine recipients, the mean age was approximately 72 years of age; 54% were female and 95%
567   were white. The immune responses to each of the antigens contained in BOOSTRIX were
568   evaluated in sera obtained approximately 1 month after administration.
569   Response to Tetanus and Diphtheria Toxoids and Pertussis Antigens
570   Immune responses to tetanus and diphtheria toxoids and pertussis antigens were measured
571   1 month after administration of a single dose of BOOSTRIX or a comparator Td vaccine. Anti-
572   tetanus and anti-diphtheria seroprotective rates (≥0.1 IU/mL) were comparable between
573   BOOSTRIX and the comparator Td vaccine (Table 12).




                                                   22
                                                  22                                   Exhibit 255
          Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 24 of 491


574   Table 12. Immune Responses to Tetanus and Diphtheria Toxoids following BOOSTRIX or
575   Comparator Td Vaccine in the Elderly 65 Years of Age and Older (ATP Cohort for
576   Immunogenicity)
                                               BOOSTRIX                    Td
                                                   (N = 844-864)              (N = 430-439)
        Anti-tetanus
          % ≥0.1 IU/mL (95% CI)                    96.8 (95.4, 97.8)a          97.5 (95.6, 98.7)
                                                                     a
          % ≥1.0 IU/mL (95% CI)                    88.8 (86.5, 90.8)           90.0 (86.8, 92.6)
        Anti-diphtheria
          % ≥0.1 IU/mL (95% CI)                    84.9 (82.3, 87.2)a          86.6 (83.0, 89.6)
                                                                     b
          % ≥1.0 IU/mL (95% CI)                    52.0 (48.6, 55.4)           51.2 (46.3, 56.0)
577   Td = Tetanus and Diphtheria Toxoids Adsorbed, a US-licensed Td vaccine, manufactured by
578   Sanofi Pasteur SA.
579   ATP = According-to-protocol; CI = Confidence Interval.
      a
580      Seroprotection rates for BOOSTRIX were non-inferior to the comparator Td vaccine (lower
581      limit of 95% CI on the difference of BOOSTRIX minus Td ≥-10%).
      b
582      Non-inferiority criteria not prospectively defined for this endpoint.
583   The GMCs to each of the pertussis antigens 1 month following a single dose of BOOSTRIX
584   were compared with the GMCs of infants following a 3-dose primary series of INFANRIX
585   administered at 3, 4, and 5 months of age. Table 13 presents the results for the total
586   immunogenicity cohort in both studies (vaccinated subjects with serology data available for at
587   least one pertussis antigen). These infants were a subset of those who formed the cohort for the
588   German household contact study in which the efficacy of INFANRIX was demonstrated [see
589   Clinical Studies (14.1)]. Although a serologic correlate of protection for pertussis has not been
590   established, anti-PT, anti-FHA, and anti-pertactin antibody concentrations in the elderly
591   (65 years of age and older) 1 month after a single dose of BOOSTRIX were non-inferior to those
592   of infants following a primary vaccination series with INFANRIX.




                                                     23
                                                    23                                     Exhibit 255
          Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 25 of 491


593   Table 13. Ratio of GMCs to Pertussis Antigens following One Dose of BOOSTRIX in the
594   Elderly 65 Years of Age and Older Compared with 3 Doses of INFANRIX in Infants (Total
595   Immunogenicity Cohort)
                                                GMC Ratio: BOOSTRIX/INFANRIX
                                                              (95% CI)
        Anti-PT                                            1.07 (1.00, 1.15)a
        Anti-FHA                                           8.24 (7.45, 9.12)a
        Anti-pertactin                                     0.93 (0.79, 1.10)a
596   GMC = Geometric mean antibody concentration; CI = Confidence Interval.
597   Number of subjects for BOOSTRIX GMC evaluation: Anti-PT = 865, anti-FHA = 847, and anti-
598   pertactin = 878.
599   Number of subjects for INFANRIX GMC evaluation: Anti-PT = 2,884, anti-FHA = 685, and
600   anti-pertactin = 631.
      a
601      BOOSTRIX was non-inferior to INFANRIX (lower limit of 95% CI for the GMC ratio of
602      BOOSTRIX/INFANRIX ≥0.67).
603   14.5   Concomitant Vaccine Administration
604   Concomitant Administration with Meningococcal Conjugate Vaccine
605   The concomitant use of BOOSTRIX and a tetravalent meningococcal (groups A, C, Y, and W-
606   135) conjugate vaccine (Sanofi Pasteur SA) was evaluated in a randomized study in healthy
607   adolescents 11 to 18 years of age. A total of 1,341 adolescents were vaccinated with
608   BOOSTRIX. Of these, 446 subjects received BOOSTRIX administered concomitantly with
609   meningococcal conjugate vaccine at different injection sites, 446 subjects received BOOSTRIX
610   followed by meningococcal conjugate vaccine 1 month later, and 449 subjects received
611   meningococcal conjugate vaccine followed by BOOSTRIX 1 month later.
612   Immune responses to diphtheria and tetanus toxoids (% of subjects with anti-tetanus and anti-
613   diphtheria antibodies ≥1.0 IU/mL by ELISA), pertussis antigens (booster responses and GMCs),
614   and meningococcal antigens (vaccine responses) were measured 1 month (range: 30 to 48 days)
615   after concomitant or separate administration of BOOSTRIX and meningococcal conjugate
616   vaccine. For BOOSTRIX given concomitantly with meningococcal conjugate vaccine compared
617   with BOOSTRIX administered first, non-inferiority was demonstrated for all antigens, with the
618   exception of the anti-pertactin GMC. The lower limit of the 95% CI for the GMC ratio was 0.54
619   for anti-pertactin (pre-specified limit ≥0.67). For the anti-pertactin booster response, non-
620   inferiority was demonstrated. It is not known if the efficacy of BOOSTRIX is affected by the
621   reduced response to pertactin.
622   There was no evidence that BOOSTRIX interfered with the antibody responses to the
623   meningococcal antigens when measured by serum bactericidal assays (rSBA) when given
624   concomitantly or sequentially (meningococcal conjugate vaccine followed by BOOSTRIX or
625   BOOSTRIX followed by meningococcal conjugate vaccine).


                                                   24
                                                  24                                    Exhibit 255
           Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 26 of 491


626   Concomitant Administration with FLUARIX (Influenza Virus Vaccine)
627   The concomitant use of BOOSTRIX and FLUARIX was evaluated in a multicenter, open-label,
628   randomized, controlled study of 1,497 adults 19 to 64 years of age. In one group, subjects
629   received BOOSTRIX and FLUARIX concurrently (n = 748). The other group received
630   FLUARIX at the first visit, then 1 month later received BOOSTRIX (n = 749). Sera was
631   obtained prior to and 1 month following concomitant or separate administration of BOOSTRIX
632   and/or FLUARIX, as well as 1 month after the separate administration of FLUARIX.
633   Immune responses following concurrent administration of BOOSTRIX and FLUARIX were
634   non-inferior to separate administration for diphtheria (seroprotection defined as ≥0.1 IU/mL),
635   tetanus (seroprotection defined as ≥0.1 IU/mL and based on concentrations ≥1.0 IU/mL),
636   pertussis toxin (PT) antigen (anti-PT GMC) and influenza antigens (percent of subjects with
637   hemagglutination-inhibition [HI] antibody titer ≥1:40 and ≥4-fold rise in HI titer). Non-
638   inferiority criteria were not met for the anti-pertussis antigens FHA and pertactin. The lower
639   limit of the 95% CI of the GMC ratio was 0.64 for anti-FHA and 0.60 for anti-pertactin and the
640   pre-specified limit was ≥0.67. It is not known if the efficacy of BOOSTRIX is affected by the
641   reduced response to FHA and pertactin.

642   15     REFERENCES
643   1. Institute of Medicine (IOM). Stratton KR, Howe CJ, Johnston RB, eds. Adverse events
644      associated with childhood vaccines. Evidence bearing on causality. Washington, DC:
645      National Academy Press; 1994.
646   2. Wassilak SGF, Roper MH, Kretsinger K, and Orenstein WA. Tetanus Toxoid. In: Plotkin
647      SA, Orenstein WA, and Offit PA, eds. Vaccines. 5th ed. Saunders; 2008:805-839.
648   3. Vitek CR and Wharton M. Diphtheria Toxoid. In: Plotkin SA, Orenstein WA, and Offit PA,
649      eds. Vaccines. 5th ed. Saunders; 2008:139-156.

650   16     HOW SUPPLIED/STORAGE AND HANDLING
651   BOOSTRIX is available in 0.5-mL single-dose vials and disposable prefilled TIP-LOK syringes
652   (packaged without needles):
653   NDC 58160-842-01 Vial in Package of 10: NDC 58160-842-11
654   NDC 58160-842-05 Syringe in Package of 1: NDC 58160-842-34
655   NDC 58160-842-43 Syringe in Package of 10: NDC 58160-842-52
656   Store refrigerated between 2º and 8ºC (36º and 46ºF). Do not freeze. Discard if the vaccine has
657   been frozen.




                                                     25
                                                    25                                     Exhibit 255
           Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 27 of 491


658   17     PATIENT COUNSELING INFORMATION
659   The patient, parent, or guardian should be:
660   • informed of the potential benefits and risks of immunization with BOOSTRIX.
661   • informed about the potential for adverse reactions that have been temporally associated with
662      administration of BOOSTRIX or other vaccines containing similar components.
663   • instructed to report any adverse events to their healthcare provider.
664   • informed that safety and efficacy have not been established in pregnant women. Register
665      women who receive BOOSTRIX while pregnant in the pregnancy registry by calling 1-888-
666      452-9622.
667   • given the Vaccine Information Statements, which are required by the National Childhood
668      Vaccine Injury Act of 1986 to be given prior to immunization. These materials are available
669      free of charge at the Centers for Disease Control and Prevention (CDC) website
670      (www.cdc.gov/vaccines).
671   BOOSTRIX, FLUARIX, INFANRIX, and TIP-LOK are registered trademarks of the GSK group
672   of companies. The other brands listed are trademarks of their respective owners and are not
673   trademarks of the GSK group of companies. The makers of these brands are not affiliated with
674   and do not endorse the GSK group of companies or its products.



675
676   Manufactured by GlaxoSmithKline Biologicals
677   Rixensart, Belgium, US License 1617, and
678   Novartis Vaccines and Diagnostics GmbH
679   Marburg, Germany, US License 1754
680   Distributed by GlaxoSmithKline
681   Research Triangle Park, NC 27709
682   ©YEAR the GSK group of companies. All rights reserved.
683   BTX:XXPI




                                                    26
                                                   26                                    Exhibit 255
Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 28 of 491




   EXHIBIT 256
                  Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 29 of 491
HIGHLIGHTS OF PRESCRIBING INFORMATION                                                         • Progressive or unstable neurologic conditions are reasons to defer
These highlights do not include all the information needed to use Adacel                        Adacel vaccination. (5.4)
safely and effectively. See full prescribing information for Adacel.                          • Persons who experienced an Arthus-type hypersensitivity reaction
                                                                                                following a prior dose of a tetanus toxoid-containing vaccine should not
Adacel (Tetanus Toxoid, Reduced Diphtheria Toxoid and Acellular
                                                                                                receive Adacel unless at least 10 years have elapsed since the last dose
Pertussis Vaccine Adsorbed), Suspension for Intramuscular Injection
                                                                                                of a tetanus toxoid-containing vaccine. (5.5)
Initial U.S. Approval: 2005
                                                                                              • Syncope (fainting) can occur in association with administration of
--------------------------------RECENT MAJOR CHANGES--------------------------                  injectable vaccines, including Adacel. Procedures should be in place to
Indications and Usage (1)                                        01/2019                        prevent falling injury and manage syncopal reactions. (5.7)
Dosage and Administration (2.2)                                  01/2019
                                                                                              ------------------------------ADVERSE REACTIONS---------------------------
-------------------------------INDICATIONS AND USAGE----------------------------              • Following the first vaccination with Adacel, the most common solicited
• Adacel is a vaccine indicated for active booster immunization against tetanus,                 adverse reactions within 0-14 days of vaccination for Adolescents (11-
    diphtheria and pertussis. Adacel is approved for use in persons 10 through 64                17 years of age)/Adults (18-64 years of age) were:
    years of age. (1)                                                                            injection site pain (77.8%/65.7), headache (43.7%/33.9%), body ache or
-------------------------DOSAGE AND ADMINISTRATION------------------------                       muscle weakness (30.4%/21.9%), tiredness (30.2%/24.3%), injection
   For intramuscular injection only.                                                             site swelling (20.9%/21.0%), and injection site erythema
• Each dose of Adacel is administered as a 0.5 mL injection. (2.1)                               (20.8%/24.7%). (6.1)
• For routine booster vaccination, a first dose of Adacel is administered 5 years             • Following a second vaccination with Adacel, the most common
   or more after the last dose of Diphtheria and Tetanus Toxoids and Acellular                   solicited reactions occurring within 0-7 days of vaccination for Adults
   Pertussis (DTaP) series or 5 years or more after vaccination with Tetanus and                 (18-64 years of age) were:
   Diphtheria Toxoids Adsorbed (Td). A second dose of Adacel may be                              injection site pain (87.1%), myalgia (58.1%), headache (41.4%),
   administered 8 years or more after the first dose with Tetanus Toxoid,                        malaise (33.3%), injection site swelling (6.9%), and injection site
   Reduced Diphtheria Toxoid and Acellular Pertussis Vaccine Adsorbed (Tdap).                    erythema (6.4%). (6.1)
• Adacel may be administered for tetanus prophylaxis for wound management.                    To report SUSPECTED ADVERSE REACTIONS, contact
   For management of a tetanus prone wound, a booster dose of Adacel may be                   Pharmacovigilance Department, Sanofi Pasteur Inc., Discovery Drive,
   administered if at least 5 years have elapsed since previous receipt of a tetanus          Swiftwater, PA 18370 at 1-800-822-2463 (1-800-VACCINE) or VAERS
   toxoid containing vaccine.(2.2)                                                            at 1-800-822-7967 or http://vaers.hhs.gov.
------------------------DOSAGE FORMS AND STRENGTHS-----------------------                     --------------------------------DRUG INTERACTIONS--------------------------
• Single-dose vials and prefilled syringes containing a 0.5 mL suspension for                 • When Adacel was administered concomitantly with trivalent inactivated
   injection. (3)                                                                                 influenza vaccine (TIV) to adults 19-64 years of age, a lower antibody
-----------------------------------CONTRAINDICATIONS-----------------------------                 response was observed for pertactin antigen as compared to Adacel
• Severe allergic reaction (eg, anaphylaxis) to any component of Adacel or any                    administered alone. (7.1, 14.4)
   other diphtheria toxoid, tetanus toxoid and pertussis antigen-containing                   • Immunosuppressive therapies may reduce the immune response to Adacel.
   vaccine. (4.1)                                                                                 (7.2)
• Encephalopathy (eg, coma, decreased level of consciousness, prolonged                       • Do not mix Adacel with any other vaccine in the same syringe or vial.
   seizures) within 7 days of administration of a previous pertussis antigen-                 --------------------------USE IN SPECIFIC POPULATIONS-----------------
   containing vaccine. (4.2)                                                                  • Pregnancy Exposure Registry: contact Sanofi Pasteur Inc. at 1-800-
--------------------------WARNINGS AND PRECAUTIONS-------------------------                      822-2463 (1-800-VACCINE). (8.1)
• The tip caps of the prefilled syringes may contain natural rubber latex, which              See 17 for PATIENT COUNSELING INFORMATION.
   may cause allergic reactions in latex sensitive individuals. (5.2, 17)
• If Guillain-Barré syndrome occurred within 6 weeks of receipt of a prior                                                                             Revised: 01/2019
   vaccine containing tetanus toxoid, the risk for Guillain-Barré syndrome may
   be increased following a subsequent dose of Adacel vaccine. (5.3)

FULL PRESCRIBING INFORMATION: CONTENTS*
1 INDICATIONS AND USAGE                                                                    8 USE IN SPECIFIC POPULATIONS
2 DOSAGE AND ADMINISTRATION                                                                   8.1 Pregnancy
  2.1 Preparation for Administration                                                          8.2 Lactation
  2.2 Administration, Dose and Schedule                                                       8.4 Pediatric Use
3 DOSAGE FORMS AND STRENGTHS                                                                  8.5 Geriatric Use
4 CONTRAINDICATIONS                                                                        11 DESCRIPTION
  4.1 Hypersensitivity                                                                     12 CLINICAL PHARMACOLOGY
  4.2 Encephalopathy                                                                           12.1 Mechanism of Action
5 WARNINGS AND PRECAUTIONS                                                                 13 NON-CLINICAL TOXICOLOGY
  5.1 Management of Acute Allergic Reactions                                                   13.1 Carcinogenesis, Mutagenesis, Impairment of Fertility
  5.2 Latex                                                                                14 CLINICAL STUDIES
  5.3 Guillain-Barré Syndrome and Brachial Neuritis                                           14.1 Immunological Evaluation in Adolescents and Adults, 11 through
  5.4 Progressive or Unstable Neurologic Disorders                                                  64 Years of Age Following First Vaccination with Adacel
  5.5 Arthus-Type Hypersensitivity                                                            14.2 Immunological Evaluation in Adults, 18 through 64 Years of Age
  5.6 Altered Immunocompetence                                                                      Following a Second Vaccination with Adacel
  5.7 Syncope                                                                                 14.3 Concomitant Hepatitis B Vaccine Administration
6 ADVERSE REACTIONS                                                                           14.4 Concomitant Influenza Vaccine Administration
  6.1 Clinical Trials Experience                                                           15 REFERENCES
  6.2 Postmarketing Experience                                                             16 HOW SUPPLIED/STORAGE AND HANDLING
7 DRUG INTERACTIONS                                                                        17 PATIENT COUNSELING INFORMATION
  7.1 Concomitant Vaccine Administration
  7.2 Immunosuppressive Treatments                                                         * Sections or subsections omitted from the full prescribing information are
                                                                                             not listed.




                                                                                                                                                                         1


                                                                                       1                                                   Exhibit 256
      Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 30 of 491


FULL PRESCRIBING INFORMATION

1 INDICATIONS AND USAGE

Adacel® is a vaccine indicated for active booster immunization against tetanus, diphtheria and
pertussis. Adacel is approved for use in individuals 10 through 64 years of age.

2 DOSAGE AND ADMINISTRATION

For intramuscular injection only.

2.1    Preparation for Administration
Just before use, shake the vial or syringe well until a uniform, white, cloudy suspension results.
Parenteral drug products should be inspected visually for particulate matter and discoloration
prior to administration, whenever solution and container permit. If either of these conditions
exist, the vaccine should not be administered.

Withdraw the 0.5 mL dose of vaccine from the single-dose vial using a sterile needle and
syringe.

Adacel should not be combined through reconstitution or mixed with any other vaccine.

2.2    Administration, Dose and Schedule

Adacel is administered as a single 0.5 mL intramuscular injection.

Routine Booster Vaccination

A first dose of Adacel is administered 5 years or more after the last dose of the Diphtheria and
Tetanus Toxoids and Acellular Pertussis (DTaP) series or 5 years or more after a dose of Tetanus
and Diphtheria Toxoids Adsorbed (Td). A second dose of Adacel may be administered 8 years or
more after the first dose of Tetanus Toxoid, Reduced Diphtheria Toxoid and Acellular Pertussis
Vaccine Adsorbed (Tdap).

Wound Management

Adacel may be administered for tetanus prophylaxis for wound management. For management of
a tetanus prone wound, a booster dose of Adacel may be administered if at least 5 years have
elapsed since previous receipt of a tetanus toxoid containing vaccine.

3 DOSAGE FORMS AND STRENGTHS

Adacel is a suspension for injection available in 0.5 mL single-dose vials and prefilled syringes.
[See HOW SUPPLIED/STORAGE AND HANDLING (16).]




                                                                                                     2

                                                 2                                     Exhibit 256
      Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 31 of 491


4 CONTRAINDICATIONS

4.1    Hypersensitivity

A severe allergic reaction (eg, anaphylaxis) after a previous dose of any tetanus toxoid,
diphtheria toxoid or pertussis containing vaccine or any other component of this vaccine is a
contraindication to administration of Adacel. [See DESCRIPTION (11).] Because of uncertainty
as to which component of the vaccine may be responsible, none of the components should be
administered. Alternatively, such individuals may be referred to an allergist for evaluation if
further immunizations are to be considered.

4.2    Encephalopathy

Encephalopathy (eg, coma, prolonged seizures, or decreased level of consciousness) within 7
days of a previous dose of a pertussis containing vaccine not attributable to another identifiable
cause is a contraindication to administration of any pertussis containing vaccine, including
Adacel.

5      WARNINGS AND PRECAUTIONS

5.1    Management of Acute Allergic Reactions

Epinephrine hydrochloride solution (1:1,000) and other appropriate agents and equipment must
be available for immediate use in case an anaphylactic or acute hypersensitivity reaction occurs.

5.2    Latex

For one presentation of Adacel, the tip caps of the prefilled syringes may contain natural rubber
latex, which may cause allergic reactions in latex sensitive individuals. The vial stopper is not
made with natural rubber latex. [See HOW SUPPLIED/STORAGE AND HANDLING (16).]

5.3    Guillain-Barré Syndrome and Brachial Neuritis

A review by the Institute of Medicine found evidence for acceptance of a causal relation between
tetanus toxoid and both brachial neuritis and Guillain-Barré syndrome. (1) If Guillain-Barré
syndrome occurred within 6 weeks of receipt of prior vaccine containing tetanus toxoid, the risk
for Guillain-Barré syndrome may be increased following a dose of Adacel.

5.4    Progressive or Unstable Neurologic Disorders

Progressive or unstable neurologic conditions are reasons to defer Adacel. It is not known
whether administration of Adacel to persons with an unstable or progressive neurologic disorder
might hasten manifestations of the disorder or affect the prognosis. Administration of Adacel to
persons with an unstable or progressive neurologic disorder may result in diagnostic confusion
between manifestations of the underlying illness and possible adverse effects of vaccination.




                                                                                                     3

                                                 3                                     Exhibit 256
      Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 32 of 491


5.5    Arthus-Type Hypersensitivity

Persons who experienced an Arthus-type hypersensitivity reaction following a prior dose of a
tetanus toxoid-containing vaccine should not receive Adacel unless at least 10 years have elapsed
since the last dose of a tetanus toxoid containing vaccine.

5.6    Altered Immunocompetence

If Adacel is administered to immunocompromised persons, including persons receiving
immunosuppressive therapy, the expected immune response may not be obtained. [See DRUG
INTERACTIONS (7.2).]

5.7    Syncope

Syncope (fainting) can occur in association with administration of injectable vaccine, including
Adacel. Procedures should be in place to prevent falling injury and manage syncopal reactions.

6 ADVERSE REACTIONS

6.1    Clinical Trials Experience

Because clinical trials are conducted under widely varying conditions, adverse reaction rates
observed in the clinical trials of a vaccine cannot be directly compared to rates in the clinical
trials of another vaccine and may not reflect the rates observed in practice. The adverse reaction
information from clinical trials does, however, provide a basis for identifying the adverse events
that appear to be related to vaccine use and for approximating rates of those events. As with any
vaccine, there is the possibility that broad use of Adacel could reveal adverse reactions not
observed in clinical trials.

The safety of a first vaccination with Adacel was evaluated in 5 clinical studies. Three of the
studies were conducted in the U.S. and 2 were conducted in Canada. Of the study participants,
86% were Caucasian, 8% Black, 3% Hispanic, 1% Asian and 2% of other ethnic origin. A total
of 7,143 individuals 10 through 64 years of age inclusive (4,695 adolescents 10 through 17 years
of age and 2,448 adults 18 through 64 years of age) received a single dose of Adacel.

U.S. Adolescent and Adult Study of a First Vaccination with Adacel (Td506)

Clinical study Td506 was a randomized, observer-blind, active-controlled trial that enrolled
adolescents 11 through 17 years of age (Adacel N = 1,184; DECAVAC (Tetanus and Diphtheria
Toxoids Adsorbed; manufactured by Sanofi Pasteur Inc., Swiftwater, PA) N = 792) and adults 18
through 64 years of age (Adacel N = 1,752; DECAVAC N = 573). Study participants had not
received tetanus or diphtheria-containing vaccines within the previous 5 years. Solicited local
and systemic reactions and unsolicited adverse events were monitored daily for 14 days post
vaccination using a diary card. From days 14 to 28 post vaccination, information on adverse
events necessitating a medical contact, such as a telephone call, visit to an emergency room,
physician’s office or hospitalization, was obtained via telephone interview or at an interim clinic
visit. From days 28 to 6 months post vaccination, participants were monitored for unexpected


                                                                                                     4

                                                4                                     Exhibit 256
     Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 33 of 491


visits to a physician’s office or to an emergency room, onset of serious illness, and
hospitalizations. Information regarding adverse events that occurred in the 6-month post
vaccination time period was obtained from participants via telephone contact. At least 96% of
participants completed the 6-month follow-up evaluation.

The frequency of selected solicited adverse reactions (erythema, swelling, pain and fever)
occurring during days 0 to 14 following vaccination with Adacel or Td vaccine in adolescents 11
through 17 years of age and adults 18 through 64 years of age are presented in Table 1. Most of
these reactions were reported at a similar frequency in recipients of both Adacel and Td vaccine.
Pain at the injection site was the most common adverse reaction in 62.9% to 77.8% of all
vaccinees. In addition, overall rates of pain were higher in adolescent recipients of Adacel
compared to Td vaccine recipients. Rates of moderate and severe pain in adolescents did not
significantly differ between the Adacel and Td vaccine groups. Among adults, the rates of pain
after receipt of Adacel or Td vaccine did not significantly differ. Fever of 38°C and higher was
uncommon, although in the adolescent age group it occurred significantly more frequently in
Adacel recipients than Td vaccine recipients.

Table 1: Frequencies of Solicited Injection Site Reactions and Fever for Adolescents and
Adults, Days 0-14, Following a First Vaccination with Adacel or Td Vaccine in Study
Td506
                                                          Adolescents                           Adults
                                                         11-17 years                          18-64 years
                                                    Adacel              Td‡           Adacel             Td‡
                                               N† = 1,170-1,175    N† = 783-787   N† = 1,688-1,698   N† = 551-561
 Adverse Reactions*                                  (%)               (%)              (%)              (%)
                      Any                          77.8§                71.0         65.7               62.9
Injection Site
                      Moderate**                  18.0                 15.6          15.1               10.2
Pain
                      Severe††                      1.5                 0.6           1.1                   0.9
                      Any                         20.9                 18.3          21.0               17.3
                      Moderate**

Injection Site          1.0 to 3.4 cm               6.5                 5.7           7.6                   5.4
Swelling              Severe††
                         ≥3.5 cm                    6.4                 5.5           5.8                   5.5
                         ≥5 cm (2 inches)           2.8                 3.6           3.2                   2.7
                      Any                         20.8                 19.7          24.7               21.6
                      Moderate**

Injection Site           1.0 to 3.4 cm              5.9                 4.6           8.0                   8.4
Erythema              Severe††
                         ≥3.5 cm                    6.0                 5.3           6.2                   4.8
                         ≥5 cm (2 inches)           2.7                 2.9           4.0                   3.0
                                                          §
                      ≥38.0°C (≥100.4°F)            5.0                 2.7           1.4                   1.1
                      ≥38.8°C to ≤39.4°C
Fever                                               0.9                 0.6           0.4                   0.2
                      (≥102.0°F to ≤103.0°F)
                      ≥39.5°C (≥103.1°F)            0.2                 0.1           0.0                   0.2
* The study sample size was designed to detect >10% differences between Adacel and Td vaccines for events of



                                                                                                                    5

                                                              5                                      Exhibit 256
       Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 34 of 491


   ‘Any’ intensity.
†
   N = number of participants with available data.
‡
   Tetanus and Diphtheria Toxoids Adsorbed manufactured by Sanofi Pasteur Inc., Swiftwater, PA.
§
   Adacel did not meet the non-inferiority criterion for rates of ‘Any’ Pain in adolescents compared to Td vaccine
   rates (upper limit of the 95% CI on the difference for Adacel minus Td vaccine was 10.7% whereas the criterion
   was <10%). For ‘Any’ Fever the non-inferiority criteria was met, however, ‘Any’ Fever was statistically higher
   in adolescents receiving Adacel.
** Interfered with activities, but did not necessitate medical care or absenteeism.
††
   Incapacitating, prevented the performance of usual activities, may have/or did necessitate medical care or
   absenteeism.

The frequency of other solicited adverse reactions (days 0-14) are presented in Table 2. The rates
of these reactions following a first vaccination with Adacel were comparable with those
observed with Td vaccine. Headache was the most frequent systemic reaction and was usually of
mild to moderate intensity.

Table 2: Frequencies of Other Solicited Adverse Reactions for Adolescents and Adults,
Days 0-14, Following a First Vaccination with Adacel or Td Vaccine in Study Td506
                                                Adolescents 11-17 years                  Adults 18-64 years
                                                Adacel              Td†              Adacel                Td†
                                            N* = 1,174-1,175      N* = 787       N* = 1,697-1,698     N* = 560-561
    Adverse Reaction                              (%)               (%)                (%)                (%)
                            Any                43.7                40.4                33.9             34.1
    Headache                Moderate‡          14.2                11.1                11.4             10.5
                            Severe§              2.0                1.5                 2.8               2.1
                            Any                30.4                29.9                21.9             18.8
    Body Ache or Muscle
                            Moderate‡            8.5                6.9                 6.1               5.7
    Weakness
                            Severe§              1.3                0.9                 1.2               0.9
                            Any                30.2                27.3                24.3             20.7
    Tiredness               Moderate‡            9.8                7.5                 6.9               6.1
                            Severe§              1.2                1.0                 1.3               0.5
                            Any                15.1                12.6                 8.1               6.6
    Chills                  Moderate‡            3.2                2.5                 1.3               1.6
                            Severe§              0.5                0.1                 0.7               0.5
                            Any                11.3                11.7                 9.1               7.0
    Sore and Swollen Joints Moderate‡            2.6                2.5                 2.5               2.1
                            Severe§              0.3                0.1                 0.5               0.5
                            Any                13.3                12.3                 9.2               7.9
    Nausea                  Moderate‡            3.2                3.2                 2.5               1.8
                            Severe§              1.0                0.6                 0.8               0.5
                            Any                  6.6                5.3                 6.5               4.1
    Lymph Node Swelling     Moderate‡            1.0                0.5                 1.2               0.5
                            Severe§              0.1                0.0                 0.1               0.0
                            Any                10.3                10.2                10.3             11.3
    Diarrhea                Moderate‡            1.9                2.0                 2.2               2.7
                            Severe§              0.3                0.0                 0.5               0.5
                            Any                  4.6                2.8                 3.0               1.8
    Vomiting                Moderate‡            1.2                1.1                 1.0               0.9
                            Severe§              0.5                0.3                 0.5               0.2
    Rash                    Any                  2.7                2.0                 2.0               2.3
* N = number of participants with available data.


                                                                                                                     6

                                                        6                                           Exhibit 256
     Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 35 of 491


†
    Tetanus and Diphtheria Toxoids Adsorbed manufactured by Sanofi Pasteur Inc., Swiftwater, PA.
‡
    Interfered with activities, but did not necessitate medical care or absenteeism.
§
    Incapacitating, prevented the performance of usual activities, may have/or did necessitate medical care or
    absenteeism.

Injection site and systemic solicited reactions occurred at similar rates in Adacel and Td vaccine
recipients in the 3 day post-vaccination period. Most injection site reactions occurred within the
first 3 days after vaccination (with a mean duration of less than 3 days). The rates of unsolicited
adverse events reported from days 14-28 post-vaccination were comparable between the two
vaccine groups, as were the rates of unsolicited adverse events from day 28 through 6 months.
There were no spontaneous reports of extensive limb swelling of the injected limb in study
Td506, nor in the other three studies which also contributed to the safety database for Adacel.

Adult Study of a Second Vaccination with Adacel (Td537)

In a randomized, observer-blind, active-controlled, multi-center study (Td537), adults 18 through
64 years of age who had received a first dose of Adacel 8-12 years previously were enrolled and
randomized to receive either Adacel (N = 1002) or a US licensed Td vaccine, TENIVAC
(Tetanus and Diphtheria Toxoids Adsorbed; manufactured by Sanofi Pasteur, Limited) (N =
328). Subjects were recruited from the primary licensure study Td506 and the Canadian general
public and had not received Td or Tdap vaccine since their initial Adacel dose. The demographic
characteristics for study participants were similar for both vaccine groups. The mean ages were
28.9 years for the Adacel group and 29.2 years for the Td group. Overall, there were more
female participants in both the Adacel group and Td group; 64.5% and 64.6%, respectively. In
both vaccine groups, greater than 94% of subjects identified as white and 99% as non-Hispanic
or Latino.
Safety data were collected from all participants who received the study vaccine (N = 999 for the
Adacel group; N = 328 for the Td group). Solicited local and systemic reactions and unsolicited
adverse events were monitored for 7 days post-vaccination using a diary card. Unsolicited
adverse events were collected for approximately 28 days post-vaccination. Serious adverse
events were collected throughout the study period (up to 6 months post-vaccination).
Solicited adverse reactions reported to occur during days 0-7 following vaccination are presented
in Table 3.




                                                                                                                 7

                                                         7                                             Exhibit 256
     Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 36 of 491


Table 3: Frequencies of Solicited Adverse Reactions 0-7 Days Following a Second
Vaccination with Adacel Compared to Td Vaccine in Study Td537 - Safety Analysis Set
                                                                         Adacel            Td Adsorbed§
                                                                        (N=999)              (N=328)
Adverse Reaction                                                          (%)                  (%)
                             Any                                          87.1                  87.4
     Injection site pain     Grade 2*                                     28.5                  31.4
                                       †
                             Grade 3                                       3.6                   2.8
                             Any                                           6.4                   5.5
  Injection site erythema    Grade 2 (≥51 to ≤100 mm)                      2.1                   2.8
                             Grade 3 (˃100 mm)                             0.2                   0.0
                             Any                                           6.9                   8.0
   Injection site swelling   Grade 2 (≥51 to ≤100 mm)                      2.4                   2.2
                             Grade 3 (˃100 mm)                             0.3                   0.0
                             Any                                           0.9                   1.8
                             Grade 2 (≥38.5°C to ≤38.9°C or                0.3                   0.6
           Fever
                             ≥101.2°F to ≤102.0°F
                             Grade 3 (≥102.1°F)                            0.2                   0.3
                             Any                                          41.4                  39.1
         Headache            Grade 2*                                     12.4                  10.5
                                       †
                             Grade 3                                       2.6                   4.0
                             Any                                          33.3                  30.8
          Malaise            Grade 2*                                      9.3                   9.8
                                       †
                             Grade 3                                       3.0                   3.7
                             Any                                          58.1                  58.2
          Myalgia            Grade 2*                                     18.7                  16.9
                                       †
                               Grade 3                                    3.0                    3.1
N = number of participants with available data
* Some interference with activity
†
   Significant; prevents daily activity
§
   Tetanus and Diphtheria Toxoids Adsorbed manufactured by Sanofi Pasteur Limited, Toronto, Ontario, Canada.

Adult Study of a Second Vaccination with Adacel (Td518)
Study Td518 was a descriptive, open-label, post-marketing, multi-center study evaluating the
safety of Adacel readministration in adults 5 years following a previous dose of Adacel. The
mean age of subjects was 31.7 years, there were more females (52.2%) than males (47.8%) and
89.9% of subjects were Caucasian. Solicited adverse reactions were collected for 14 days
following vaccination. SAEs were monitored for 6 months following vaccination. A total of 545
subjects 16-69 years of age were enrolled. All participants in this study received a first dose of
Adacel vaccine as part of Sanofi Pasteur studies Td501, Td502, or Td505. Approximately 90%
of the participants had at least one solicited injection site reaction. The most frequently reported
injection site reactions were pain in 87.6% of subjects, followed by erythema/redness in 28.6%,
and swelling in 25.6%. Approximately 77% of the participants had at least one solicited systemic


                                                                                                               8

                                                     8                                          Exhibit 256
    Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 37 of 491


reaction. The most frequently reported solicited systemic adverse reactions in subjects who
received a second dose of Adacel were myalgia (61%), followed by headache (53.2%), malaise
(38.2%), and fever (6.5%).

Injection Site and Systemic Reactions Following Adacel Given Concomitantly with
Hepatitis B Vaccine
In the concomitant vaccination study with Adacel (first vaccination) and Hepatitis B vaccine
[Recombivax HB] (Td501) [See CLINICAL STUDIES (14)], injection site and systemic adverse
events were monitored daily for 14 days post-vaccination using a diary card. Injection site
adverse events were only monitored at site/arm of Adacel administration. Unsolicited reactions
(including immediate reactions, serious adverse events and events that elicited seeking medical
attention) were collected at a clinic visit or via telephone interview for the duration of the trial,
ie, up to 6 months post-vaccination.
The rates reported for fever and injection site pain (at the Adacel administration site) were
similar when Adacel and Hepatitis B vaccine were given concurrently or separately. However,
the rates of injection site erythema (23.4% for concomitant vaccination and 21.4% for separate
administration) and swelling (23.9% for concomitant vaccination and 17.9% for separate
administration) at the Adacel administration site were increased when coadministered. Swollen
and/or sore joints were reported by 22.5% for concomitant vaccination and 17.9% for separate
administration. The rates of generalized body aches in the individuals who reported swollen
and/or sore joints were 86.7% for concomitant vaccination and 72.2% for separate
administration. Most joint complaints were mild in intensity with a mean duration of 1.8 days.
The incidence of other solicited and unsolicited adverse events were not different between the
2 study groups.

Injection Site and Systemic Reactions Following Adacel Given Concomitantly with
Trivalent Inactivated Influenza Vaccine (TIV)

In the concomitant vaccination study with Adacel (first vaccination) and trivalent inactivated
influenza vaccine [Fluzone] (Td502) [See CLINICAL STUDIES (14)], injection site and systemic
adverse events were monitored for 14 days post-vaccination using a diary card. All unsolicited
reactions occurring through day 14 were collected. From day 14 to the end of the trial, ie, up to
84 days, only events that elicited seeking medical attention were collected.

The rates of fever and injection site erythema and swelling were similar for recipients of
concurrent and separate administration of Adacel and TIV. However, pain at the Adacel injection
site occurred at statistically higher rates following concurrent administration (66.6%) versus
separate administration (60.8%). The rates of sore and/or swollen joints were 13% for concurrent
administration and 9% for separate administration. Most joint complaints were mild in intensity
with a mean duration of 2.0 days. The incidence of other solicited and unsolicited adverse events
was similar between the 2 study groups.

Additional Studies

In an additional study (Td505), 1,806 adolescents 11 through 17 years of age received Adacel
(first vaccination) as part of the lot consistency study used to support Adacel licensure. This


                                                                                                        9

                                                  9                                      Exhibit 256
    Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 38 of 491


study was a randomized, double-blind, multi-center trial designed to assess lot consistency as
measured by the safety and immunogenicity of 3 lots of Adacel when given as a booster dose to
adolescents 11 through 17 years of age inclusive. Local and systemic adverse events were
monitored for 14 days post-vaccination using a diary card. Unsolicited adverse events and
serious adverse events were collected for 28 days post-vaccination. Pain was the most frequently
reported local adverse event occurring in approximately 80% of all participants. Headache was
the most frequently reported systemic event occurring in approximately 44% of all participants.
Sore and/or swollen joints were reported by approximately 14% of participants. Most joint
complaints were mild in intensity with a mean duration of 2.0 days.

An additional 962 adolescents and adults received Adacel in three supportive Canadian studies
(TC9704, Td9707 and TD9805) used as the basis for licensure in other countries. Within these
clinical trials, the rates of local and systemic reactions following the first vaccination with
Adacel were similar to those reported in the four principal trials in the U.S. with the exception of
a higher rate (86%) of adults experiencing “any” local injection site pain. The rate of severe pain
(0.8%), however, was comparable to the rates reported in four principal trials conducted in the
US. There was one spontaneous report of whole-arm swelling of the injected limb among the 277
Td vaccine recipients, and two spontaneous reports among the 962 Adacel recipients in the
supportive Canadian studies.

An additional study (Td519) enrolled 1,302 individuals in an open label, two-arm, multicenter
trial (651 participants in each group) to evaluate the safety and immunogenicity of a first
vaccination with Adacel administered to persons 10 to <11 years of age compared to persons 11
to <12 years of age. Immediate reactions were monitored for 20 minutes post-vaccination.
Solicited local and systemic adverse events were monitored for 7 days post-vaccination using a
diary card. Unsolicited and serious adverse events were collected for approximately 30 days
post-vaccination. Similar rates of immediate, solicited and unsolicited adverse reactions were
reported in each of the two age cohorts. One serious adverse event, not related to vaccination,
was reported in the younger age group.

Serious Adverse Events

Throughout the 6-month follow-up period following a first vaccination with Adacel in study
Td506, SAEs were reported in 1.5% of Adacel recipients and in 1.4% of Td vaccine recipients.
Two SAEs in adults were neuropathic events that occurred within 28 days of Adacel
administration; one severe migraine with unilateral facial paralysis and one diagnosis of nerve
compression in neck and left arm. Similar or lower rates of serious adverse events were reported
in the other trials following a first vaccination with Adacel in participants up to 64 years of age
and no additional neuropathic events were reported.

In study Td537 when a second vaccination of Adacel was administered 8-12 years following the
initial vaccination of Adacel, a total of 8 participants (0.8%) in the Adacel group and 1
participant (0.3%) in the Td group reported SAEs during the 6-month follow-up period. All
SAEs were considered by the investigator to be unrelated to the study vaccine.

In study Td518, seven participants experienced an SAE, all of which were considered by the
investigator to be unrelated to the study vaccine.


                                                                                                  10

                                               10                                      Exhibit 256
      Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 39 of 491


6.2     Postmarketing Experience

The following adverse events of Adacel have been spontaneously reported in the US and other
countries. Because these events are reported voluntarily from a population of uncertain size, it
may not be possible to reliably estimate their frequency or establish a causal relationship to
vaccine exposure.

The following adverse events were included based on one or more of the following factors:
severity, frequency of reporting, or strength of evidence for a causal relationship to Adacel.
•     Immune system disorders
      Anaphylactic reaction, hypersensitivity reaction (angioedema, edema, rash, hypotension)
•     Nervous system disorders
      Paresthesia, hypoesthesia, Guillain-Barré syndrome, brachial neuritis, facial palsy,
      convulsion, syncope, myelitis
•     Cardiac disorders
      Myocarditis
•     Skin and subcutaneous tissue disorders
      Pruritus, urticaria
•     Musculoskeletal and connective tissue disorders
      Myositis, muscle spasm
•     General disorders and administration site conditions
      Large injection site reactions (>50 mm), extensive limb swelling from the injection site
      beyond one or both joints
      Injection site bruising, sterile abscess, Arthus hypersensitivity

7 DRUG INTERACTIONS

7.1     Concomitant Vaccine Administration

When Adacel is administered concomitantly with other injectable vaccines or Tetanus Immune
Globulin, they should be given with separate syringes and at different injection sites. Adacel
should not be mixed with any other vaccine in the same syringe or vial.

Trivalent Inactivated Influenza Vaccine (TIV)

In a clinical study Adacel (first vaccination) was administered concomitantly with a US-licensed
trivalent inactivated influenza vaccine (TIV). [See ADVERSE REACTIONS (6.1) and CLINICAL
STUDIES (14).]

No interference in tetanus and diphtheria seroprotection rates and responses to influenza vaccine,
detoxified pertussis toxin (PT), fimbriae types 2 and 3 (FIM) or filamentous hemagglutinin
(FHA) were observed when Adacel vaccine was administered concomitantly with TIV compared
to separate administration. A lower pertactin (PRN) GMC was observed when Adacel was
administered concomitantly with TIV compared to separate administration.




                                                                                                   11

                                                11                                     Exhibit 256
      Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 40 of 491


7.2    Immunosuppressive Treatments

Immunosuppressive therapies, including irradiation, antimetabolites, alkylating agents, cytotoxic
drugs and corticosteroids (used in greater than physiologic doses), may reduce the immune
response to vaccines. [See WARNINGS AND PRECAUTIONS (5.6).]

8 USE IN SPECIFIC POPULATIONS

8.1    Pregnancy

Pregnancy Exposure Registry

There is a pregnancy exposure registry that monitors pregnancy outcomes in women exposed to
Adacel during pregnancy. Women who receive Adacel during pregnancy are encouraged to
contact directly, or have their healthcare professional contact, Sanofi Pasteur Inc. at 1-800-822-
2463 (1-800-VACCINE).

Risk Summary

All pregnancies have a risk of birth defect, loss or other adverse outcomes. In the US general
population, the estimated background risk of major birth defects and miscarriage in clinically
recognized pregnancies is 2% to 4% and 15% to 20%, respectively. There are no adequate and
well-controlled studies of Adacel administration in pregnant women in the U.S.

Available data suggest the rates of major birth defects and miscarriage in women who receive
Adacel within 30 days prior to pregnancy or during pregnancy are consistent with estimated
background rates. (See Data)

Two developmental toxicity studies were performed in female rabbits given 0.5 mL (a single
human dose) of Adacel twice prior and during gestation. The studies revealed no evidence of
harm to the fetus due to Adacel. (See Data)

Data

Human Data

An assessment of data from the ongoing pregnancy registry over 12 years (2005-2017) included
1518 reports of exposure to Adacel vaccine from 30 days before or at any time during
pregnancy. Of these reports, 543 had known pregnancy outcomes available and were enrolled in
the registry prior to the outcomes being known. Among the 543 pregnancies with known
outcomes, the timing of Adacel vaccination was not known for 126 of the pregnancies.

Of the prospectively followed pregnancies for whom the timing of Adacel vaccination was
known, 374 women received Adacel during the 30 days prior to conception through the second
trimester. Outcomes among these prospectively followed pregnancies included 5 infants with
major birth defects and 25 cases of miscarriage.




                                                                                                 12

                                               12                                      Exhibit 256
      Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 41 of 491


Animal Data

The effect of Adacel on embryo-fetal and pre-weaning development was evaluated in two
developmental toxicity studies in female rabbits. Animals were administered 0.5 mL (a single
human dose) of Adacel twice prior to gestation, during the period of organogenesis (gestation
day 6) and later during pregnancy on gestation day 29. No adverse effects on pregnancy,
parturition, lactation, embryo-fetal or pre-weaning development were observed. There were no
vaccine related fetal malformations or other evidence of teratogenesis noted in this study.

8.2    Lactation

Risk Summary

It is not known whether Adacel vaccine components are excreted in human milk. Data are not
available to assess the effect of administration of Adacel on breast-fed infants or on milk
production/excretion.

The developmental and health benefits of breastfeeding should be considered along with the
mother’s clinical need for Adacel and any potential adverse effects on the breastfed child from
Adacel or from the underlying maternal condition. For preventive vaccines, the underlying
maternal condition is susceptibility to disease prevented by the vaccine

8.4    Pediatric Use

Adacel is not approved for individuals less than 10 years of age. Safety and effectiveness of
Adacel in persons less than 10 years of age in the U.S. have not been established.

8.5    Geriatric Use

Adacel is not approved for use in individuals 65 years of age and older.

In a clinical study, individuals 65 years of age and older received a single dose of Adacel. Based
on prespecified criteria, persons 65 years of age and older who received a dose of Adacel had
lower geometric mean concentrations of antibodies to PT, PRN and FIM when compared to
infants who had received a primary series of DAPTACEL®, Diphtheria and Tetanus Toxoids and
Acellular Pertussis Vaccine Adsorbed (DTaP). [See CLINICAL STUDIES (14) for description of
DAPTACEL.]

11 DESCRIPTION

Adacel is a sterile isotonic suspension of tetanus and diphtheria toxoids and pertussis antigens
adsorbed on aluminum phosphate, for intramuscular injection.

Each 0.5 mL dose contains 5 Lf tetanus toxoid (T), 2 Lf diphtheria toxoid (d), and acellular
pertussis antigens [2.5 mcg detoxified pertussis toxin (PT), 5 mcg filamentous hemagglutinin
(FHA), 3 mcg pertactin (PRN), 5 mcg fimbriae types 2 and 3 (FIM)]. Other ingredients per 0.5
mL dose include 1.5 mg aluminum phosphate (0.33 mg aluminum) as the adjuvant, ≤5 mcg
residual formaldehyde, <50 ng residual glutaraldehyde and 3.3 mg (0.6% v/v) 2-phenoxyethanol


                                                                                                   13

                                               13                                      Exhibit 256
    Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 42 of 491


(not as a preservative). The antigens are the same as those in DAPTACEL; however, Adacel is
formulated with reduced quantities of diphtheria and detoxified PT.

The acellular pertussis vaccine components are produced from Bordetella pertussis cultures
grown in Stainer-Scholte medium (2) modified by the addition of casamino acids and dimethyl-
beta-cyclodextrin. PT, FHA and PRN are isolated separately from the supernatant culture
medium. FIM are extracted and copurified from the bacterial cells. The pertussis antigens are
purified by sequential filtration, salt-precipitation, ultrafiltration and chromatography. PT is
detoxified with glutaraldehyde, FHA is treated with formaldehyde, and the residual aldehydes
are removed by ultrafiltration. The individual antigens are adsorbed onto aluminum phosphate.

The tetanus toxin is produced from Clostridium tetani grown in modified Mueller-Miller
casamino acid medium without beef heart infusion. (3) Tetanus toxin is detoxified with
formaldehyde and purified by ammonium sulfate fractionation and diafiltration.
Corynebacterium diphtheriae is grown in modified Mueller’s growth medium. (4) After
purification by ammonium sulfate fractionation, diphtheria toxin is detoxified with formaldehyde
and diafiltered.

The adsorbed diphtheria, tetanus and acellular pertussis components are combined with
aluminum phosphate (as adjuvant), 2-phenoxyethanol (not as a preservative) and water for
injection. Adacel does not contain a preservative.

In the guinea pig potency test, the tetanus component induces at least 2 neutralizing units/mL of
serum and the diphtheria component induces at least 0.5 neutralizing units/mL of serum. The
potency of the acellular pertussis vaccine components is evaluated by the antibody response of
immunized mice to detoxified PT, FHA, PRN and FIM as measured by enzyme-linked
immunosorbent assay (ELISA).

Diphtheria and tetanus toxoids are individually adsorbed onto aluminum phosphate.

12 CLINICAL PHARMACOLOGY

12.1 Mechanism of Action

Tetanus

Tetanus is a disease manifested primarily by neuromuscular dysfunction caused by a potent
exotoxin released by C tetani.

Protection against disease is due to the development of neutralizing antibodies to tetanus toxin. A
serum tetanus antitoxin level of at least 0.01 IU/mL, measured by neutralization assay is
considered the minimum protective level. (5) (6)

Diphtheria

Diphtheria is an acute toxin-mediated disease caused by toxigenic strains of C diphtheriae.
Protection against disease is due to the development of neutralizing antibodies to diphtheria
toxin. A serum diphtheria antitoxin level of 0.01 IU/mL is the lowest level giving some degree of

                                                                                                14

                                               14                                     Exhibit 256
    Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 43 of 491


protection. Antitoxin levels of at least 0.1 IU/mL are generally regarded as protective. (5) Levels
of 1.0 IU/mL have been associated with long-term protection. (7)

Pertussis

Pertussis (whooping cough) is a respiratory disease caused by B pertussis. This Gram-negative
coccobacillus produces a variety of biologically active components, though their role in either
the pathogenesis of, or immunity to, pertussis has not been clearly defined.

13 NONCLINICAL TOXICOLOGY

13.1 Carcinogenesis, Mutagenesis, Impairment of Fertility

Adacel has not been evaluated for carcinogenic or mutagenic potential, or impairment of male
fertility.

14 CLINICAL STUDIES

The effectiveness of the tetanus toxoid and diphtheria toxoid used in Adacel was based on the
immune response to these antigens compared to a US licensed Tetanus and Diphtheria Toxoids
Adsorbed For Adult Use (Td) vaccine manufactured by Sanofi Pasteur Inc., Swiftwater, PA. The
primary measures for immune response to the diphtheria and tetanus toxoids were the percentage
of participants attaining an antibody level of at least 0.1 IU/mL.

The effectiveness of the pertussis antigens used in Adacel was evaluated based on a comparison
of pertussis antibody levels achieved in recipients of Adacel with those obtained in infants after
three or four doses of DAPTACEL. For the first dose of Adacel, the comparisons were to infants
who received three doses of DAPTACEL in the Sweden I Efficacy trial. For the second dose of
Adacel, for the evaluation of FHA, PRN, and FIM antibody levels, the comparisons were to
infants who received three doses of DAPTACEL in the Sweden I Efficacy trial; for evaluation of
PT antibody levels, the comparison was to infants who received four doses of DAPTACEL in a
US safety and immunogenicity study (Study M5A10). In the Sweden I Efficacy Trial, three
doses of DAPTACEL vaccine were shown to confer a protective efficacy of 84.9% (95% CI:
80.1%, 88.6%) against WHO defined pertussis (21 days of paroxysmal cough with laboratory-
confirmed B pertussis infection or epidemiological link to a confirmed case). The protective
efficacy against mild pertussis (defined as at least one day of cough with laboratory-confirmed B.
pertussis infection) was 77.9% (95% CI: 72.6%, 82.2%). (8)

In addition, the ability of Adacel to elicit a booster response (defined as rise in antibody
concentration after vaccination) to the tetanus, diphtheria and pertussis antigens following
vaccination was evaluated.

14.1 Immunological Evaluation in Adolescents and Adults, 11 through 64 Years of
     Age Following a First Vaccination with Adacel

Study Td506 was a comparative, multi-center, randomized, observer-blind, controlled trial which
enrolled 4,480 participants; 2,053 adolescents (11-17 years of age) and 2,427 adults (18-64 years


                                                                                                  15

                                               15                                      Exhibit 256
     Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 44 of 491


of age). Enrollment was stratified by age to ensure adequate representation across the entire age
range. Participants had not received a tetanus or diphtheria toxoid containing vaccine within the
previous 5 years. After enrollment participants were randomized to receive one dose of either
Adacel or Td vaccine. A total of 4,461 randomized participants were vaccinated. The per-
protocol immunogenicity subset included 1,270 Adacel recipients and 1,026 Td vaccine
recipients. Sera were obtained before and approximately 35 days after vaccination. [Blinding
procedures for safety assessments are described in ADVERSE REACTIONS (6).]

Demographic characteristics were similar within age groups and between the vaccine groups. A
total of 76% of the adolescents and 1.1% of the adults reported a history of receiving 5 previous
doses of diphtheria-tetanus-pertussis containing vaccines. Anti-tetanus and anti-diphtheria
seroprotection rates (≥0.1 IU/mL) and booster response rates were comparable between Adacel
and Td vaccines. (See Table 4 and Table 5.) Adacel induced pertussis antibody levels that were
non-inferior to those of Swedish infants who received three doses of DAPTACEL vaccine
(Sweden I Efficacy Study). (See Table 6.) Acceptable booster responses to each of the pertussis
antigens were also demonstrated, ie, the percentage of participants with a booster response
exceeded the predefined lower limit. (See Table 7.)


Table 4: Pre-vaccination and Post-vaccination Antibody Responses and Booster Response
Rates to Tetanus Toxoid Following A First Vaccination with Adacel Vaccine as Compared
to Td Vaccine in Adolescents and Adults 11 through 64 Years of Age (Td506)

                                                             Anti-Tetanus toxoid (IU/mL)

                                           Pre-vaccination                     1 Month Post-vaccination
     Age
                                       % ≥0.10          % ≥1.0           % ≥0.10          % ≥1.0        % Booster†
   Group       Vaccine      N*
                                      (95% CI)         (95% CI)         (95% CI)         (95% CI)       (95% CI)
   (years)
                                         99.6              44.6           100.0‡             99.6§           91.7‡
               Adacel       527
                                    (98.6, 100.0)      (40.3, 49.0)    (99.3, 100.0)     (98.6, 100.0)    (89.0, 93.9)
    11-17
                                         99.2              43.8           100.0              99.4            91.3
                 Td**       516
                                     (98.0, 99.8)      (39.5, 48.2)    (99.3, 100.0)      (98.3, 99.9)    (88.5, 93.6)
                            742-         97.3              72.9           100.0‡             97.8§           63.1‡
                Adacel
                            743      (95.9, 98.3)      (69.6, 76.1)    (99.5, 100.0)      (96.5, 98.8)    (59.5, 66.6)
    18-64
                                         95.9              70.3            99.8              98.2            66.8
                 Td**       509
                                     (93.8, 97.4)      (66.2, 74.3)    (98.9, 100.0)      (96.7, 99.2)    (62.5, 70.9)
* N = number of participants in the per-protocol population with available data.
†
   Booster response is defined as: A 4-fold rise in antibody concentration, if the pre-vaccination concentration was
   equal to or below the cut-off value and a 2-fold rise in antibody concentration if the pre-vaccination
   concentration was above the cut-off value. The cut-off value for tetanus was 2.7 IU/mL.
‡
   Seroprotection rates at ≥0.10 IU/mL and booster response rates to Adacel were non-inferior to Td vaccine (upper
   limit of the 95% CI on the difference for Td vaccine minus Adacel <10%).
§
   Seroprotection rates at ≥1.0 IU/mL were not prospectively defined as a primary endpoint.
** Tetanus and Diphtheria Toxoids Adsorbed manufactured by Sanofi Pasteur Inc., Swiftwater, PA.




                                                                                                                   16

                                                        16                                             Exhibit 256
       Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 45 of 491


Table 5: Pre-vaccination and Post-vaccination Antibody Responses and Booster Response
Rates to Diphtheria Toxoid Following A First Vaccination with Adacel as Compared to Td
Vaccine in Adolescents and Adults 11 through 64 Years of Age (Td506)

                                                               Anti-Diphtheria toxin (IU/mL)

                                               Pre-vaccination                   1 Month Post-vaccination
       Age
                                N*          % ≥0.10        % ≥1.0           % ≥0.10        % ≥1.0       % Booster†
     Group      Vaccine
                                           (95% CI)       (95% CI)         (95% CI)       (95% CI)       (95% CI)
     (years)
                                527            72.5             15.7           99.8‡            98.7§         95.1‡
                 Adacel
                                           (68.5, 76.3)     (12.7, 19.1)   (98.9, 100.0) (97.3, 99.5) (92.9, 96.8)
     11-17
                              515-516          70.7             17.3            99.8             98.4          95.0
                   Td**
                                           (66.5, 74.6)     (14.1, 20.8)   (98.9, 100.0) (97.0, 99.3) (92.7, 96.7)
                              739-741          62.6             14.3           94.1‡            78.0§         87.4‡
                  Adacel
                                           (59.0, 66.1)     (11.9, 17.0)    (92.1, 95.7)     (74.8, 80.9) (84.8, 89.7)
     18-64
                              506-507          63.3             16.0            95.1             79.9          83.4
                   Td**
                                           (59.0, 67.5)     (12.9, 19.5)    (92.8, 96.8)     (76.1, 83.3) (79.9, 86.5)
*    N = number of participants in the per-protocol population with available data.
†    Booster response is defined as: A 4-fold rise in antibody concentration, if the pre-vaccination concentration was
     equal to or below the cut-off value and a 2-fold rise in antibody concentration if the pre-vaccination
     concentration was above the cut-off value. The cut-off value for diphtheria was 2.56 IU/mL.
‡    Seroprotection rates at ≥0.10 IU/mL and booster response rates to Adacel were non-inferior to Td vaccine (upper
     limit of the 95% CI on the difference for Td vaccine minus Adacel <10%).
§    Seroprotection rates at ≥1.0 IU/mL were not prospectively defined as a primary endpoint.
**   Tetanus and Diphtheria Toxoids Adsorbed manufactured by Sanofi Pasteur Inc., Swiftwater, PA.


Table 6: Ratio of Pertussis Antibody Geometric Mean Concentrations (GMCs)* Observed
One Month Following A First Vaccination with Adacel in Adolescents and Adults 11
through 64 Years of Age Compared with Those Observed in Infants One Month following
Vaccination at 2,4 and 6 Months of Age in the Efficacy Trial with DAPTACEL (Sweden I
Efficacy Study)

                                  Adolescents 11-17 Years of Age                  Adults 18-64 Years of Age
                                     Adacel†/DAPTACEL‡                            Adacel§/DAPTACEL‡
                                          GMC Ratio                                    GMC Ratio
                                           (95% CIs)                                    (95% CIs)
                                                3.6                                          2.1
  Anti-PT
                                            (2.8, 4.5)¶                                  (1.6, 2.7)¶
                                                5.4                                          4.8
  Anti-FHA
                                            (4.5, 6.5)¶                                  (3.9, 5.9)¶
                                                3.2                                          3.2
  Anti-PRN
                                            (2.5, 4.1)¶                                  (2.3, 4.4)¶
                                                5.3                                          2.5
  Anti-FIM
                                            (3.9, 7.1)¶                                  (1.8, 3.5)¶
* Antibody GMCs, measured in arbitrary ELISA units were calculated separately for infants, adolescents and
   adults.
†
   N = 524 to 526, number of adolescents in the per-protocol population with available data for Adacel.
‡
   N = 80, number of infants who received DAPTACEL with available data post dose 3 (Sweden Efficacy I).
§
   N = 741, number of adults in the per-protocol population with available data for Adacel.
¶
   GMC following Adacel was non-inferior to GMC following DAPTACEL (lower limit of 95% CI on the ratio of
   GMC for Adacel divided by DAPTACEL >0.67).


                                                                                                                   17

                                                         17                                            Exhibit 256
     Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 46 of 491


Table 7: Booster Response Rates to the Pertussis Antigens Observed One Month Following
a First Vaccination with Adacel in Adolescents and Adults 11 through 64 Years of Age

                           Adolescents 11-17                       Adults 18-64
                                                                                                   Predefined
                             Years of Age                          Years of Age
                                                                                               Acceptable Rates*
                                            %                                    %
                                                                                                       %†
                         N‡             (95% CI)             N‡              (95% CI)
                                           92.0                                 84.4
  Anti-PT               524                                 739                                        81.2
                                       (89.3, 94.2)                         (81.6, 87.0)
                                           85.6                                 82.7
  Anti-FHA              526                                 739                                        77.6
                                       (82.3, 88.4)                         (79.8, 85.3)
                                           94.5                                 93.8
  Anti-PRN              525                                 739                                        86.4
                                       (92.2, 96.3)                         (91.8, 95.4)
                                           94.9                                 85.9
  Anti-FIM              526                                 739                                        82.4
                                       (92.6, 96.6)                         (83.2, 88.4)
* The acceptable response rate for each antigen was defined as the lower limit of the 95% CI for the rate being no
   more than 10% lower than the response rate observed in previous clinical trials.
†
   A booster response for each antigen was defined as a 4-fold rise in antibody concentration if the pre-vaccination
   concentration was equal to or below the cut-off value and a 2-fold rise in antibody concentration if the pre-
   vaccination concentration was above the cut-off value. The cut-off values for pertussis antigens were established
   based on antibody data from both adolescents and adults in previous clinical trials. The cut-off values were 85
   EU/mL for PT, 170 EU/mL for FHA, 115 EU/mL for PRN and 285 EU/mL for FIM.
‡
   N = number of participants in the per-protocol population with available data.

Study Td519 assessed the comparative immunogenicity of a first vaccination with Adacel
administered to adolescents (10 to <11 years of age and 11 to <12 years of age) [See ADVERSE
REACTIONS (6.1).] In this study non-inferiority was demonstrated for booster responses to
tetanus and diphtheria toxoids, GMCs to the pertussis antigens (PT, FHA, PRN and FIM) and
booster responses to the pertussis antigens PT, FHA and PRN. For FIM, non-inferiority was not
demonstrated as the lower bound of the 95% CI of the difference in booster response rates (-
5.96%) did not meet the predefined criterion (>-5% when the booster response in the older age
group was >95%).

14.2 Immunological Evaluation in Adults, 18 through 64 Years of Age Following a
     Second Vaccination with Adacel

In study Td537 [See ADVERSE REACTIONS (6.1).], subjects 18 to 64 years of age who had
received a dose of Adacel 8-12 years previously, were randomized to receive a second dose of
Adacel or Td vaccine (Tetanus and Diphtheria Toxoids Adsorbed manufactured by Sanofi
Pasteur, Limited).. Blood samples for immunogenicity analyses were obtained from participants
pre-vaccination and approximately 28 days post-vaccination. The per-protocol analysis set was
used for all immunogenicity analyses, and included 948 participants in the Adacel group and 317
participants in the Td control vaccine group. Of the study participants, 35% were male. Of
subjects who reported a racial/ethnic demographic, 95% were Caucasian, 2% Black, 0.5%
American Indian or Alaska native, 1% Asian and 1.5% were of mixed or other origin.

A tetanus antitoxoid level of ≥ 0.1 IU/mL, measured by the ELISA used in this study was
considered protective. An anti-diphtheria anti-toxin level of ≥ 0.1 IU/mL was considered
protective. Pre-vaccination and post-vaccination seroprotection rates and booster response rates
are presented in Table 8.


                                                                                                                  18

                                                       18                                             Exhibit 256
      Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 47 of 491


Table 8: Pre-vaccination and Post-vaccination Seroprotection Rates and Booster Response
Rates to Tetanus Toxoid and Diphtheria Toxoid Following a Second Vaccination with
Adacel Compared to Td Vaccine in Persons 18 through 64 Years of Age, Per Protocol
Analysis Set
                  Vaccine        N*            Pre-vaccination                     1 month post-vaccination
                                          ≥0.1 IU/mL             ≥1.0       ≥0.1 IU/mL ≥1.0 IU/mL           %Booster†††
                                                                                        †              ††
                                           (95% CI)            IU/mL          (95% CI)      (95% CI)         (95% CI)
                                                             (95% CI)
       Anti-                      944-948        97.2            62.3           100.0            99.9          74.5§ ‡
     Tetanus          Adacel                  (96.0; 98.2)      (59.1;      (99.6; 100.0) (99.4; 100.0)     (71.6; 77.2)
      Toxoid                                                    65.4)
    (ELISA -                      315-317        96.5            63.8           100.0           100.0          81.6§ ‡
                       Td**
     IU/mL)                                   (93.8; 98.2)      (58.2;      (98.8; 100.0) (98.8; 100.0)     (76.9; 85.7)
                     Adsorbed
                                                                69.1)
       Anti-                      945-948        84.7            29.1            99.8            94.9          83.2§
   Diphtheria         Adacel                  (82.2; 86.9)      (26.2;      (99.2; 100.0) (93.3; 96.2)      (80.6; 85.5)
       Toxin                                                    32.1)
    (ELISA -                      315-317        83.8            29.8            99.4            94.0          84.1§
                       Td**
     IU/mL)                                   (79.3; 87.7)      (24.8;       (97.7; 99.9)   (90.8; 96.4)    (79.6; 88.0)
                     Adsorbed
                                                                35.2)
* N = number of participants in the per-protocol population with available data.
** Tetanus and Diphtheria Toxoids Adsorbed manufactured by Sanofi Pasteur Limited, Toronto, Ontario, Canada.
†
     Seroprotection rates at ≥0.10 IU/mL for Adacel were non-inferior to Td for diphtheria toxin and tetanus toxoid
     (upper limit of the 95% CI on the difference for Td vaccine minus Adacel <10%).
†† Seroprotection rates at ≥1.0 IU/mL were not prospectively defined as a primary or secondary endpoint.
†††
     Booster response is defined as a minimum rise in antibody concentration from pre to post-vaccination. The
     minimum rise is at least 2 times if the pre-vaccination concentration is above the cutoff value, or at least 4 times
     if it is at or below the cutoff value. The cutoff values for to tetanus and diphtheria are 2.7 IU/mL and 2.56
     IU/mL, respectively.
§
    n/M: defines the number n of participants with booster response / the number M of subjects with available data
     to evaluate booster response. There were (n/M) 703/944, 257/315, 786/945 and 265/315 for Adacel/Tetanus, Td
     Adsorbed/Tetanus, Adacel/Diphtheria, and Td Adsorbed/Diphtheria, respectively.
‡
     Booster response rates for tetanus toxoid in Adacel did not meet the pre-specified non-inferiority criteria.

For all pertussis antigens (PT, FHA, PRN and FIM), post-vaccination anti-pertussis GMCs in the
Adacel group were non-inferior to GMCs induced by 3 or 4 doses of DAPTACEL in historical
studies as are presented in Table 9.

Table 9: Ratio of Pertussis Antibody Geometric Mean Concentrations (GMCs) Observed
One Month Following a Second Vaccination with Adacel in Adults Compared with Those
Observed in Infants One Month following Vaccination with 3 or 4 Doses of DAPTACEL
(Per-Protocol Analysis Set)
                            Adacel                         DAPTACEL*                 Adacel/DAPTACEL*
Antigen      N       GMC                        N       GMC                          GMC
                                (95% CI)                            (95% CI)                      (95% CI) †
                   (EU/mL)                            (EU/mL)                        Ratio
PT          935       102       (94.9; 110)    366      98.1       (90.9; 106)       1.04         (0.92; 1.18)
FHA         948       209       (200; 217)      80      39.9       (34.6; 46.1)      5.22         (4.51; 6.05)
PRN         948       318       (302; 334)      80       108       (91.4; 128)       2.94         (2.46; 3.51)
FIM         948       745       (711; 781)      80       341        (270; 431)       2.18         (1.84; 2.60)



                                                                                                                       19

                                                          19                                              Exhibit 256
      Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 48 of 491


* DAPTACEL: Historical controls who received DAPTACEL in Sanofi Pasteur studies. PT antibody GMC were
  compared to GMC following 4 doses of DAPTACEL in M5A10. FHA, PRN and FIM antibody GMCs were
  compared to GMCs following 3 doses of Daptacel in the Sweden I Efficacy trial.
†
  For each pertussis antigen, non-inferiority was demonstrated if the lower limit of the 2-sided 95% CI of the
  GMC ratio (Adacel divided by the historical control) was > 0.66.

Booster response rates for PT and FHA were non-inferior in Adacel participants compared to
pre-specified criteria for booster response rates, but non-inferiority was not achieved for PRN
and FIM booster response rates (See Table 10).

Table 10: Comparison of Booster Response* Rates for Pertussis Antigens Following a
Second Vaccination with Adacel (Per-Protocol Analysis Set)
                                                 Pre-specified
                          Adacel                  criteria for
                                                                     Adacel minus Pre-specified Booster Response
                                                    Booster
                         (N=948)                                                       Rates†
                                                   Response
                                                    Rates†

  Antigen        n/M         % (95% CI)                %                Difference (%)                (95% CI)‡
 PT            693/894     77.5 (74.6; 80.2)          61.4                   16.12                  (13.27; 18.73)
 FHA           651/945     68.9 (65.8; 71.8)          73.1                   -4.21                  (-7.23; -1.34)
 PRN           617/945     65.3 (62.2; 68.3)          83.9                   -18.61                 (-21.7; -15.6)
  FIM            537/945 56.8 (53.6; 60.0)             75.9                 -19.07                  (-22.3; -16.0)
* Booster response is defined as a minimum rise in antibody concentration from pre to post-vaccination. The
   minimum rise is at least 2-fold if the pre-vaccination concentration is above the cutoff value, or at least 4-fold if
   it is at or below the cutoff value. The cutoff values for Study Td537 for the pertussis antigens are: 93 EU/mL for
   PT, 170 EU/mL for FHA, 115 EU/mL for PRN, and 285 EU/mL for FIM.
N= number of subjects analyzed according to Per-Protocol Analysis Set
M=number of subjects with available data for the considered endpoint
n= number of subjects fulfilling the item listed in the first column
†
   Pre-specified criteria for booster response rates were derived from participants 21 to <65 years of age who
   received Adacel in Study Td506.
‡ Non-inferiority in booster response rate for each pertussis antigen was demonstrated if the lower limit of the 2-
   sided 95% CI of the difference of booster response rates between participants receiving Adacel in Study Td537
   and expected booster response rates based on Study Td506 was >-10%.


14.3 Concomitant Hepatitis B Vaccine Administration

The concomitant use of Adacel (first vaccination) and hepatitis B (Hep B) vaccine (Recombivax
HB®, 10 mcg per dose using a two-dose regimen, manufactured by Merck and Co., Inc.) was
evaluated in a multi-center, open-labeled, randomized, controlled study that enrolled 410
adolescents, 11 through 14 years of age inclusive. One group received Adacel and Hep B
vaccines concurrently (N = 206). The other group (N = 204) received Adacel at the first visit,
then 4-6 weeks later received Hep B vaccine. The second dose of Hep B vaccine was given 4-6
weeks after the first dose. Serum samples were obtained prior to and 4-6 weeks after Adacel
administration, as well as 4-6 weeks after the 2nd dose of Hep B for all participants. No
interference was observed in the immune responses to any of the vaccine antigens when Adacel
and Hep B vaccines were given concurrently or separately. [See ADVERSE REACTIONS (6.1).]



                                                                                                                      20

                                                         20                                              Exhibit 256
    Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 49 of 491


14.4 Concomitant Influenza Vaccine Administration

The concomitant use of Adacel (first vaccination) and trivalent inactivated influenza vaccine
(TIV, Fluzone®, manufactured by Sanofi Pasteur Inc., Swiftwater, PA) was evaluated in a multi-
center, open-labeled, randomized, controlled study conducted in 720 adults, 19-64 years of age
inclusive. In one group, participants received Adacel and TIV vaccines concurrently (N = 359).
The other group received TIV at the first visit, then 4-6 weeks later received Adacel (N = 361).
Sera were obtained prior to and 4-6 weeks after Adacel, as well as 4-6 weeks after the TIV. The
immune responses were comparable for concurrent and separate administration of Adacel and
TIV vaccines for diphtheria (percent of participants with seroprotective concentration ≥0.10
IU/mL and booster responses), tetanus (percent of participants with seroprotective concentration
≥0.10 IU/mL), pertussis antigens (booster responses and GMCs except lower PRN GMC in the
concomitant group, lower bound of the 90% CI was 0.61 and the prespecified criterion was
≥0.67) and influenza antigens (percent of participants with hemagglutination-inhibition [HI]
antibody titer ≥1:40 IU/mL and ≥4-fold rise in HI titer). Although tetanus booster response rates
were significantly lower in the group receiving the vaccines concurrently versus separately,
greater than 98% of participants in both groups achieved seroprotective levels of ≥0.1 IU/mL.
[See ADVERSE REACTIONS (6.1).]




                                                                                               21

                                              21                                     Exhibit 256
    Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 50 of 491




15 REFERENCES
1    Stratton KR, et al, editors. Adverse events associated with childhood vaccines; evidence

     bearing on causality. Washington: National Academy Press; 1994. p. 67-117.

2    Stainer DW, et al. A simple chemically defined medium for the production of phase I

     Bordetella pertussis. J Gen Microbiol 1970;63:211-20.

3    Mueller JH, et al. Variable factors influencing the production of tetanus toxin. J Bacteriol

     1954;67(3):271-7.

4    Stainer DW. Production of diphtheria toxin. In: Manclark CR, editor. Proceedings of an

     informal consultation on the World Health Organization requirements for diphtheria,

     tetanus, pertussis and combined vaccines. United States Public Health Service, Bethesda,

     MD. DHHS 91-1174. 1991. p. 7-11.

5    FDA. Department of Health and Human Services (DHHS). Biological products bacterial

     vaccines and toxoids; implementation of efficacy review; proposed rule. Fed Reg

     1985;50(240):51002-117.

6    Wassilak SGF, et al. Tetanus toxoid. In: Plotkin SA, Orenstein WA, Offit PA, editors.

     Vaccines. 5th ed. Philadelphia, PA: WB Saunders Company; 2008. p. 805-39.

7    Vitek CR and Wharton M. Diphtheria toxoid. In: Plotkin SA, Orenstein WA, Offit PA,

     editors. Vaccines. 5th ed. Philadelphia, PA: W.B. Saunders Company; 2008. p. 139-56.

8    Gustafsson L, et al. A controlled trial of a two-component acellular, a five-component

     acellular and a whole-cell pertussis vaccine. N Engl J Med 1996;334(6):349-55.




                                                                                                    22

                                              22                                      Exhibit 256
    Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 51 of 491


16 HOW SUPPLIED/STORAGE AND HANDLING

Syringe, without needle, 1 dose – NDC 49281-400-89 (not made with natural rubber latex); in
package of 5 syringes, NDC 49281-400-20

Syringe, without needle, 1 dose – NDC 49281-400-88; in package of 5 syringes, NDC 49281-
400-15. The tip caps of the prefilled syringes may contain natural rubber latex. No other
components are made with natural rubber latex.

Vial, 1 dose – NDC 49281-400-58; in package of 5 vials; NDC 49281-400-05. The vial stopper
is not made with natural rubber latex.

Vial, 1 dose – NDC 49281-400-58; in package of 10 vials; NDC 49281-400-10. The vial stopper
is not made with natural rubber latex.

Not all pack sizes may be marketed.

Adacel should be stored at 2°C to 8°C (35°F to 46°F). DO NOT FREEZE. Product which has
been exposed to freezing should not be used. Do not use after expiration date shown on the label.

17 PATIENT COUNSELING INFORMATION

Before administration of Adacel, healthcare providers should inform the patient, parent or
guardian of the benefits and risks of the vaccine and the importance of receiving recommended
booster dose unless a contraindication to further immunization exists.

The healthcare provider should inform the patient, parent or guardian about the potential for
adverse reactions that have been temporally associated with Adacel or other vaccines containing
similar components. The healthcare provider should provide the Vaccine Information Statements
(VISs) that are required by the National Childhood Vaccine Injury Act of 1986 to be given with
each immunization. The patient, parent or guardian should be instructed to report any serious
adverse reactions to their healthcare provider.

Pregnancy Exposure Registry

[See USE IN SPECIFIC POPULATIONS (8.1).]




                                                                                                23

                                              23                                     Exhibit 256
    Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 52 of 491


Manufactured by:
Sanofi Pasteur Limited
Toronto Ontario Canada

Distributed by:
Sanofi Pasteur Inc.
Swiftwater PA 18370 USA
Adacel® is a registered trademark of Sanofi, its affiliates, and its subsidiaries.
                                                                                     R11-0119 USA




                                                                                              24

                                                 24                                   Exhibit 256
Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 53 of 491




   EXHIBIT 257
                  Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 54 of 491

HIGHLIGHTS OF PRESCRIBING INFORMATION                                                 •   Not all vulvar, vaginal, and anal cancers are caused by HPV, and
These highlights do not include all the information needed to use                         GARDASIL protects only against those vulvar, vaginal, and anal
GARDASIL safely and effectively. See full prescribing information                         cancers caused by HPV 16 and 18. (1.3)
for GARDASIL.                                                                         •   GARDASIL does not protect against genital diseases not caused
                                                                                          by HPV. (1.3)
GARDASIL®                                                                             •   Vaccination with GARDASIL may not result in protection in all
[Human Papillomavirus Quadrivalent (Types 6, 11, 16, and 18)                              vaccine recipients. (1.3)
Vaccine, Recombinant]                                                                 •   GARDASIL has not been demonstrated to prevent HPV-related
Suspension for intramuscular injection                                                    CIN 2/3 or worse in women older than 26 years of age. (14.7)
Initial U.S. Approval: 2006                                                           ----------------------- DOSAGE AND ADMINISTRATION -----------------------
---------------------------- INDICATIONS AND USAGE ----------------------------       0.5-mL suspension for intramuscular injection at the following
GARDASIL is a vaccine indicated in girls and women 9 through 26                       schedule: 0, 2 months, 6 months. (2.1)
years of age for the prevention of the following diseases caused by                   --------------------- DOSAGE FORMS AND STRENGTHS ---------------------
Human Papillomavirus (HPV) types included in the vaccine:                             • 0.5-mL suspension for injection as a single-dose vial and prefilled
• Cervical, vulvar, vaginal, and anal cancer caused by HPV types 16                        syringe. (3, 11)
     and 18 (1.1)
• Genital warts (condyloma acuminata) caused by HPV types 6 and                       ------------------------------- CONTRAINDICATIONS -------------------------------
     11 (1.1)                                                                         • Hypersensitivity, including severe allergic reactions to yeast (a
And the following precancerous or dysplastic lesions caused by HPV                         vaccine component), or after a previous dose of GARDASIL. (4,
types 6, 11, 16, and 18:                                                                   11)
• Cervical intraepithelial neoplasia (CIN) grade 2/3 and Cervical                     ------------------------WARNINGS AND PRECAUTIONS ------------------------
     adenocarcinoma in situ (AIS) (1.1)
                                                                                      • Because vaccinees may develop syncope, sometimes resulting in
• Cervical intraepithelial neoplasia (CIN) grade 1 (1.1)                                   falling with injury, observation for 15 minutes after administration
• Vulvar intraepithelial neoplasia (VIN) grade 2 and grade 3 (1.1)                         is recommended. Syncope, sometimes associated with tonic-
• Vaginal intraepithelial neoplasia (VaIN) grade 2 and grade 3 (1.1)                       clonic movements and other seizure-like activity, has been
• Anal intraepithelial neoplasia (AIN) grades 1, 2, and 3 (1.1)                            reported following vaccination with GARDASIL. When syncope is
                                                                                           associated with tonic-clonic movements, the activity is usually
GARDASIL is indicated in boys and men 9 through 26 years of age for                        transient and typically responds to restoring cerebral perfusion by
the prevention of the following diseases caused by HPV types included                      maintaining a supine or Trendelenburg position. (5.1)
in the vaccine:
• Anal cancer caused by HPV types 16 and 18 (1.2)                                     ------------------------------ ADVERSE REACTIONS ------------------------------
                                                                                      The most common adverse reaction was headache. Common adverse
• Genital warts (condyloma acuminata) caused by HPV types 6 and
                                                                                      reactions (frequency of at least 1.0% and greater than AAHS control or
     11 (1.2)
                                                                                      saline placebo) are fever, nausea, dizziness; and injection-site pain,
And the following precancerous or dysplastic lesions caused by HPV
                                                                                      swelling, erythema, pruritus, and bruising. (6.1)
types 6, 11, 16, and 18:
• Anal intraepithelial neoplasia (AIN) grades 1, 2, and 3. (1.2)
                                                                                      To report SUSPECTED ADVERSE REACTIONS, contact Merck
                                                                                      Sharp & Dohme Corp., a subsidiary of Merck & Co., Inc., at 1-877-
Limitations of GARDASIL Use and Effectiveness:
                                                                                      888-4231 or VAERS at 1-800-822-7967 or www.vaers.hhs.gov.
• GARDASIL does not eliminate the necessity for women to
    continue to undergo recommended cervical cancer screening.                        ------------------------------- DRUG INTERACTIONS -------------------------------
    (1.3, 17)                                                                         GARDASIL may be administered concomitantly with RECOMBIVAX
• Recipients of GARDASIL should not discontinue anal cancer                           HB® (7.1) or with Menactra and Adacel. (7.2)
    screening if it has been recommended by a health care provider.
    (1.3, 17)                                                                         ----------------------- USE IN SPECIFIC POPULATIONS -----------------------
• GARDASIL has not been demonstrated to provide protection                            Safety and effectiveness of GARDASIL have not been established in
    against disease from vaccine and non-vaccine HPV types to which                   the following populations:
    a person has previously been exposed through sexual activity.                     •      Pregnant women. Women who receive GARDASIL during
    (1.3, 14.4, 14.5)                                                                        pregnancy are encouraged to contact Merck Sharp & Dohme
• GARDASIL is not intended to be used for treatment of active                                Corp., a subsidiary of Merck & Co., Inc., at 1-877-888-4231. (8.1)
    external genital lesions; cervical, vulvar, vaginal, and anal                     •      Children below the age of 9 years. (8.4)
    cancers; CIN; VIN; VaIN, or AIN. (1.3)                                            •      Immunocompromised individuals. Response to GARDASIL may
• GARDASIL has not been demonstrated to protect against                                      be diminished. (8.6)
    diseases due to HPV types not contained in the vaccine. (1.3,
    14.4, 14.5)                                                                       See 17 for PATIENT COUNSELING                          INFORMATION          and
                                                                                      FDA-approved patient labeling.
                                                                                                                                                  Revised: 04/2015


FULL PRESCRIBING INFORMATION: CONTENTS*                                               6   ADVERSE REACTIONS
                                                                                          6.1 Clinical Trials Experience
1   INDICATIONS AND USAGE                                                                 6.2 Postmarketing Experience
     1.1 Girls and Women                                                              7   DRUG INTERACTIONS
     1.2 Boys and Men                                                                     7.1 Use with RECOMBIVAX HB
     1.3 Limitations of GARDASIL Use and Effectiveness                                    7.2 Use with Menactra and Adacel
2   DOSAGE AND ADMINISTRATION                                                             7.3 Use with Hormonal Contraceptives
     2.1 Dosage                                                                           7.4 Use with Systemic Immunosuppressive Medications
     2.2 Method of Administration                                                     8   USE IN SPECIFIC POPULATIONS
3   DOSAGE FORMS AND STRENGTHS                                                            8.1 Pregnancy
4   CONTRAINDICATIONS                                                                     8.3 Nursing Mothers
5   WARNINGS AND PRECAUTIONS                                                              8.4 Pediatric Use
     5.1 Syncope                                                                          8.5 Geriatric Use
     5.2 Managing Allergic Reactions                                                      8.6 Immunocompromised Individuals



                                                                                  1                                                     Exhibit 257
               Case 2:20-cv-02470-WBS-JDP Document 1014.5Filed 12/29/20 Page 55 of 491
                                                          Population Impact in Boys and Men 16 through 26 Years of
10 OVERDOSAGE
11 DESCRIPTION                                                                     Age
12 CLINICAL PHARMACOLOGY                                                      14.6 Overall Population Impact
   12.1 Mechanism of Action                                                   14.7 Studies in Women 27 through 45 Years of Age
13 NONCLINICAL TOXICOLOGY                                                     14.8 Immunogenicity
   13.1 Carcinogenesis, Mutagenesis, Impairment of Fertility                  14.9 Long-Term Follow-Up Studies
14 CLINICAL STUDIES                                                           14.10 Studies with RECOMBIVAX HB [hepatitis B vaccine
   14.1 Prophylactic Efficacy – HPV Types 6, 11, 16, and 18 in Girls               (recombinant)]
        and Women 16 through 26 Years of Age                                  14.11 Studies with Menactra [Meningococcal (Groups A, C, Y and
   14.2 Prophylactic Efficacy – HPV Types 6, 11, 16, and 18 in Boys                W-135) Polysaccharide Diphtheria Toxoid Conjugate
        and Men 16 through 26 Years of Age                                         Vaccine] and Adacel [Tetanus Toxoid, Reduced Diphtheria
   14.3 Prophylactic Efficacy – Anal Disease Caused by HPV Types                   Toxoid and Acellular Pertussis Vaccine Adsorbed (Tdap)]
        6, 11, 16, and 18 in Boys and Men 16 through 26 Years of           16 HOW SUPPLIED/STORAGE AND HANDLING
        Age in the MSM Sub-study                                           17 PATIENT COUNSELING INFORMATION
   14.4 Population Impact in Girls and Women 16 through 26 Years
        of Age                                                             *Sections or subsections omitted from the full prescribing information
                                                                           are not listed.


         FULL PRESCRIBING INFORMATION

         1      INDICATIONS AND USAGE

         1.1    Girls and Women
            GARDASIL® is a vaccine indicated in girls and women 9 through 26 years of age for the prevention of
         the following diseases caused by Human Papillomavirus (HPV) types included in the vaccine:
            •     Cervical, vulvar, vaginal, and anal cancer caused by HPV types 16 and 18
            •     Genital warts (condyloma acuminata) caused by HPV types 6 and 11
         And the following precancerous or dysplastic lesions caused by HPV types 6, 11, 16, and 18:
            •     Cervical intraepithelial neoplasia (CIN) grade 2/3 and Cervical adenocarcinoma in situ (AIS)
            •     Cervical intraepithelial neoplasia (CIN) grade 1
            •     Vulvar intraepithelial neoplasia (VIN) grade 2 and grade 3
            •     Vaginal intraepithelial neoplasia (VaIN) grade 2 and grade 3
            •     Anal intraepithelial neoplasia (AIN) grades 1, 2, and 3
         1.2    Boys and Men
            GARDASIL is indicated in boys and men 9 through 26 years of age for the prevention of the following
         diseases caused by HPV types included in the vaccine:
            •   Anal cancer caused by HPV types 16 and 18
            •   Genital warts (condyloma acuminata) caused by HPV types 6 and 11
         And the following precancerous or dysplastic lesions caused by HPV types 6, 11, 16, and 18:
            •   Anal intraepithelial neoplasia (AIN) grades 1, 2, and 3
         1.3    Limitations of GARDASIL Use and Effectiveness
             The health care provider should inform the patient, parent, or guardian that vaccination does not
         eliminate the necessity for women to continue to undergo recommended cervical cancer screening.
         Women who receive GARDASIL should continue to undergo cervical cancer screening per standard of
         care. [See Patient Counseling Information (17).]
             Recipients of GARDASIL should not discontinue anal cancer screening if it has been recommended by
         a health care provider. [See Patient Counseling Information (17).]
             GARDASIL has not been demonstrated to provide protection against disease from vaccine and non-
         vaccine HPV types to which a person has previously been exposed through sexual activity. [See Clinical
         Studies (14.4, 14.5).]
             GARDASIL is not intended to be used for treatment of active external genital lesions; cervical, vulvar,
         vaginal, and anal cancers; CIN; VIN; VaIN; or AIN.
             GARDASIL has not been demonstrated to protect against diseases due to HPV types not contained in
         the vaccine. [See Clinical Studies (14.4, 14.5).]
             Not all vulvar, vaginal, and anal cancers are caused by HPV, and GARDASIL protects only against
         those vulvar, vaginal, and anal cancers caused by HPV 16 and 18.
             GARDASIL does not protect against genital diseases not caused by HPV.
             Vaccination with GARDASIL may not result in protection in all vaccine recipients.
             GARDASIL has not been demonstrated to prevent HPV-related CIN 2/3 or worse in women older than
         26 years of age. [See Clinical Studies (14.7).]
                                                                       2

                                                                       2                                              Exhibit 257
      Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 56 of 491



2     DOSAGE AND ADMINISTRATION

2.1   Dosage
  GARDASIL should be administered intramuscularly as a 0.5-mL dose at the following schedule: 0, 2
months, 6 months. [See Clinical Studies (14.8).]
2.2   Method of Administration
   For intramuscular use only.
   Shake well before use. Thorough agitation immediately before administration is necessary to maintain
suspension of the vaccine. GARDASIL should not be diluted or mixed with other vaccines. After thorough
agitation, GARDASIL is a white, cloudy liquid. Parenteral drug products should be inspected visually for
particulate matter and discoloration prior to administration. Do not use the product if particulates are
present or if it appears discolored.
   GARDASIL should be administered intramuscularly in the deltoid region of the upper arm or in the
higher anterolateral area of the thigh.
   Syncope has been reported following vaccination with GARDASIL and may result in falling with injury;
observation for 15 minutes after administration is recommended. [See Warnings and Precautions (5.1).]
Single-Dose Vial Use
   Withdraw the 0.5-mL dose of vaccine from the single-dose vial using a sterile needle and syringe and
use promptly.
Prefilled Syringe Use
   This package does not contain a needle. Shake well before use. Attach the needle by twisting in a
clockwise direction until the needle fits securely on the syringe. Administer the entire dose as per standard
protocol.
3     DOSAGE FORMS AND STRENGTHS
   GARDASIL is a suspension for intramuscular administration available in 0.5-mL single dose vials and
prefilled syringes. See Description (11) for the complete listing of ingredients.
4     CONTRAINDICATIONS
   Hypersensitivity, including severe allergic reactions to yeast (a vaccine component), or after a previous
dose of GARDASIL. [See Description (11).]
5     WARNINGS AND PRECAUTIONS

5.1   Syncope
    Because vaccinees may develop syncope, sometimes resulting in falling with injury, observation for
15 minutes after administration is recommended. Syncope, sometimes associated with tonic-clonic
movements and other seizure-like activity, has been reported following vaccination with GARDASIL. When
syncope is associated with tonic-clonic movements, the activity is usually transient and typically responds
to restoring cerebral perfusion by maintaining a supine or Trendelenburg position.
5.2   Managing Allergic Reactions
   Appropriate medical treatment and supervision must be readily available in case of anaphylactic
reactions following the administration of GARDASIL.
6     ADVERSE REACTIONS
Overall Summary of Adverse Reactions
   Headache, fever, nausea, and dizziness; and local injection site reactions (pain, swelling, erythema,
pruritus, and bruising) occurred after administration with GARDASIL.
   Syncope, sometimes associated with tonic-clonic movements and other seizure-like activity, has been
reported following vaccination with GARDASIL and may result in falling with injury; observation for
15 minutes after administration is recommended. [See Warnings and Precautions (5.1).]
   Anaphylaxis has been reported following vaccination with GARDASIL.

                                                     3

                                                     3                                         Exhibit 257
      Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 57 of 491



6.1    Clinical Trials Experience
    Because clinical trials are conducted under widely varying conditions, adverse reaction rates observed
in the clinical trials of a vaccine cannot be directly compared to rates in the clinical trials of another vaccine
and may not reflect the rates observed in practice.
Studies in Girls and Women (9 Through 45 Years of Age) and Boys and Men (9 Through 26 Years of Age)
    In 7 clinical trials (5 Amorphous Aluminum Hydroxyphosphate Sulfate [AAHS]-controlled, 1 saline
placebo-controlled, and 1 uncontrolled), 18,083 individuals were administered GARDASIL or AAHS control
or saline placebo on the day of enrollment, and approximately 2 and 6 months thereafter, and safety was
evaluated using vaccination report cards (VRC)-aided surveillance for 14 days after each injection of
GARDASIL or AAHS control or saline placebo in these individuals. The individuals who were monitored
using VRC-aided surveillance included 10,088 individuals 9 through 45 years of age at enrollment who
received GARDASIL and 7,995 individuals who received AAHS control or saline placebo. Few individuals
(0.2%) discontinued due to adverse reactions. The race distribution of the 9- through 26-year-old girls and
women in the safety population was as follows: 62.3% White; 17.6% Hispanic (Black and White); 6.8%
Asian; 6.7% Other; 6.4% Black; and 0.3% American Indian. The race distribution of the 24- through 45-
year-old women in the safety population of Study 6 was as follows: 20.6% White; 43.2% Hispanic (Black
and White); 0.2% Other; 4.8% Black; 31.2% Asian; and 0.1% American Indian. The race distribution of the
9- through 26-year-old boys and men in the safety population was as follows: 42.0% White; 19.7%
Hispanic (Black and White); 11.0% Asian; 11.2% Other; 15.9% Black; and 0.1% American Indian.
Common Injection-Site Adverse Reactions in Girls and Women 9 Through 26 Years of Age
    The injection site adverse reactions that were observed among recipients of GARDASIL at a frequency
of at least 1.0% and also at a greater frequency than that observed among AAHS control or saline placebo
recipients are shown in Table 1.
              Table 1: Injection-Site Adverse Reactions in Girls and Women 9 Through 26 Years of Age*


                                                                                                      Saline
                                                 GARDASIL               AAHS Control†                Placebo
             Adverse Reaction                    (N = 5088)               (N = 3470)                (N = 320)
             (1 to 5 Days Postvaccination)           %                        %                         %
             Injection Site
                   Pain                                83.9                    75.4                    48.6
                   Swelling                            25.4                    15.8                    7.3
                   Erythema                            24.7                    18.4                    12.1
                   Pruritus                             3.2                     2.8                    0.6
                   Bruising                             2.8                     3.2                     1.6
         *The injection-site adverse reactions that were observed among recipients of GARDASIL were at a frequency
         of at least 1.0% and also at a greater frequency than that observed among AAHS control or saline placebo
         recipients.
         †
           AAHS Control = Amorphous Aluminum Hydroxyphosphate Sulfate

Common Injection-Site Adverse Reactions in Boys and Men 9 Through 26 Years of Age
    The injection site adverse reactions that were observed among recipients of GARDASIL at a frequency
of at least 1.0% and also at a greater frequency than that observed among AAHS control or saline placebo
recipients are shown in Table 2.

                Table 2: Injection-Site Adverse Reactions in Boys and Men 9 Through 26 Years of Age*


                                                                                                      Saline
                                                 GARDASIL               AAHS Control†                Placebo
            Adverse Reaction                     (N = 3093)               (N = 2029)                (N = 274)
            (1 to 5 Days Postvaccination)            %                        %                         %
            Injection Site
                  Pain                              61.4                     50.8                     41.6
                  Erythema                          16.7                     14.1                     14.5
                  Swelling                          13.9                      9.6                     8.2
                  Hematoma                          1.0                       0.3                     3.3




                                                              4

                                                            4                                                Exhibit 257
      Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 58 of 491



           *The injection-site adverse reactions that were observed among recipients of GARDASIL were at a frequency
           of at least 1.0% and also at a greater frequency than that observed among AAHS control or saline placebo
           recipients.
           †
             AAHS Control = Amorphous Aluminum Hydroxyphosphate Sulfate

Evaluation of Injection-Site Adverse Reactions by Dose in Girls and Women 9 Through 26 Years of Age
   An analysis of injection-site adverse reactions in girls and women by dose is shown in Table 3. Of
those girls and women who reported an injection-site reaction, 94.3% judged their injection-site adverse
reaction to be mild or moderate in intensity.

 Table 3: Postdose Evaluation of Injection-Site Adverse Reactions in Girls and Women 9 Through 26 Years of Age (1 to 5
                                                  Days Postvaccination)
                              GARDASIL                              AAHS Control*                        Saline Placebo
                            (% occurrence)                          (% occurrence)                       (% occurrence)
                      Post-
                                  Post-       Post-          Post-        Post-        Post-        Post-       Post-      Post-
                      dose
  Adverse                         dose        dose           dose         dose         dose         dose        dose       dose
                        1
  Reaction                          2           3              1             2           3            1           2          3
                      N† =
                                N = 4924    N = 4818      N = 3410      N = 3351     N = 3295      N = 315    N = 301     N = 300
                      5011
Pain                  63.4        60.7        62.7           57.0          47.8        49.6          33.7       20.3       27.3
Mild/Moderate         62.5        59.7        61.2           56.6          47.3        48.9          33.3       20.3       27.0
Severe                 0.9         1.0         1.5            0.4           0.5         0.6          0.3         0.0       0.3
           ‡
Swelling              10.2        12.8        15.1            8.2           7.5         7.6          4.4         3.0       3.3
Mild/Moderate          9.6        11.9        14.2            8.1           7.2         7.3          4.4         3.0       3.3
Severe                 0.6         0.8         0.9            0.2           0.2         0.2          0.0         0.0       0.0
Erythema‡              9.2        12.1        14.7            9.8           8.4         8.9          7.3         5.3       5.7
Mild/Moderate          9.0        11.7        14.3            9.5           8.4         8.8          7.3         5.3       5.7
Severe                 0.2         0.3         0.4            0.3           0.1         0.1          0.0         0.0       0.0
*AAHS Control = Amorphous Aluminum Hydroxyphosphate Sulfate
†
  N = Number of individuals with follow-up
‡
  Intensity of swelling and erythema was measured by size (inches): Mild = 0 to ≤1; Moderate = >1 to ≤2; Severe = >2.

Evaluation of Injection-Site Adverse Reactions by Dose in Boys and Men 9 Through 26 Years of Age
   An analysis of injection-site adverse reactions in boys and men by dose is shown in Table 4. Of those
boys and men who reported an injection-site reaction, 96.4% judged their injection-site adverse reaction to
be mild or moderate in intensity.

Table 4: Postdose Evaluation of Injection-Site Adverse Reactions in Boys and Men 9 Through 26 Years of Age (1 to 5 Days
                                                    Postvaccination)
                              GARDASIL                              AAHS Control*                        Saline Placebo
                            (% occurrence)                          (% occurrence)                       (% occurrence)
                      Post-
                                  Post-       Post-          Post-        Post-        Post-        Post-       Post-      Post-
                      dose
    Adverse                       dose        dose           dose         dose         dose         dose        dose       dose
                        1
    Reaction                        2           3              1             2           3            1           2          3
                      N† =
                                N = 2898    N = 2826      N = 1950      N = 1854     N = 1799      N = 269    N = 263     N = 259
                      3003
Pain                  44.7        36.9        34.4           38.4          28.2        25.8          27.5       20.5       16.2
Mild/Moderate         44.5        36.4        34.1           37.9          28.2        25.5          27.5       20.2       16.2
Severe                 0.2         0.5         0.3            0.4           0.1         0.3          0.0         0.4       0.0
Swelling‡              5.6         6.6         7.7            5.6           4.5         4.1          4.8         1.5       3.5
Mild/Moderate          5.3         6.2         7.1            5.4           4.5         4.0          4.8         1.5       3.1
Severe                 0.2         0.3         0.5            0.2           0.0         0.1          0.0         0.0       0.4
Erythema‡              7.2         8.0         8.7            8.3           6.3         5.7          7.1         5.7       5.0
Mild/Moderate          6.8         7.7         8.3            8.0           6.2         5.6          7.1         5.7       5.0
Severe                 0.3         0.2         0.3            0.2           0.1         0.1          0.0         0.0       0.0
*AAHS Control = Amorphous Aluminum Hydroxyphosphate Sulfate
†
  N = Number of individuals with follow-up
‡
  Intensity of swelling and erythema was measured by size (inches): Mild = 0 to ≤1; Moderate = >1 to ≤2; Severe = >2.

Common Systemic Adverse Reactions in Girls and Women 9 Through 26 Years of Age
  Headache was the most commonly reported systemic adverse reaction in both treatment groups
(GARDASIL = 28.2% and AAHS control or saline placebo = 28.4%). Fever was the next most commonly


                                                                5

                                                               5                                                 Exhibit 257
    Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 59 of 491



reported systemic adverse reaction in both treatment groups (GARDASIL = 13.0% and AAHS control or
saline placebo = 11.2%).
    Adverse reactions that were observed among recipients of GARDASIL, at a frequency of greater than
or equal to 1.0% where the incidence in the GARDASIL group was greater than or equal to the incidence
in the AAHS control or saline placebo group, are shown in Table 5.

           Table 5: Common Systemic Adverse Reactions in Girls and Women 9 Through 26 Years of Age
                                            (GARDASIL ≥Control)*
                                                                 GARDASIL             AAHS Control† or Saline
            Adverse Reactions                                    (N = 5088)                     Placebo
            (1 to 15 Days Postvaccination)                           %                        (N = 3790)
                                                                                                  %
              Pyrexia                                                   13.0                     11.2
              Nausea                                                    6.7                       6.5
              Dizziness                                                 4.0                       3.7
              Diarrhea                                                  3.6                       3.5
              Vomiting                                                  2.4                       1.9
              Cough                                                     2.0                       1.5
              Toothache                                                 1.5                       1.4
              Upper respiratory tract infection                         1.5                       1.5
              Malaise                                                   1.4                       1.2
              Arthralgia                                                1.2                       0.9
              Insomnia                                                  1.2                       0.9
              Nasal congestion                                          1.1                       0.9
          *The adverse reactions in this table are those that were observed among recipients of GARDASIL at a
            frequency of at least 1.0% and greater than or equal to those observed among AAHS control or saline
            placebo recipients.
         †
           AAHS Control = Amorphous Aluminum Hydroxyphosphate Sulfate

Common Systemic Adverse Reactions in Boys and Men 9 Through 26 Years of Age
    Headache was the most commonly reported systemic adverse reaction in both treatment groups
(GARDASIL = 12.3% and AAHS control or saline placebo = 11.2%). Fever was the next most commonly
reported systemic adverse reaction in both treatment groups (GARDASIL = 8.3% and AAHS control or
saline placebo = 6.5%).
    Adverse reactions that were observed among recipients of GARDASIL, at a frequency of greater than
or equal to 1.0% where the incidence in the group that received GARDASIL was greater than or equal to
the incidence in the AAHS control or saline placebo group, are shown in Table 6.

            Table 6: Common Systemic Adverse Reactions in Boys and Men 9 Through 26 Years of Age
                                           (GARDASIL ≥Control)*
                                                                 GARDASIL             AAHS Control† or Saline
            Adverse Reactions                                    (N = 3093)                     Placebo
            (1 to 15 Days Postvaccination)                           %                        (N = 2303)
                                                                                                  %
              Headache                                                  12.3                     11.2
              Pyrexia                                                   8.3                       6.5
              Oropharyngeal pain                                        2.8                       2.1
              Diarrhea                                                  2.7                       2.2
              Nasopharyngitis                                           2.6                       2.6
              Nausea                                                    2.0                       1.0
              Upper respiratory tract infection                         1.5                       1.0
              Abdominal pain upper                                      1.4                       1.4
              Myalgia                                                   1.3                       0.7
              Dizziness                                                 1.2                       0.9
              Vomiting                                                  1.0                       0.8
          *The adverse reactions in this table are those that were observed among recipients of GARDASIL at a
            frequency of at least 1.0% and greater than or equal to those observed among AAHS control or saline
            placebo recipients.
         †
           AAHS Control = Amorphous Aluminum Hydroxyphosphate Sulfate

Evaluation of Fever by Dose in Girls and Women 9 Through 26 Years of Age
  An analysis of fever in girls and women by dose is shown in Table 7.


                                                            6

                                                            6                                                 Exhibit 257
     Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 60 of 491




                   Table 7: Postdose Evaluation of Fever in Girls and Women 9 Through 26 Years of Age
                                                  (1 to 5 Days Postvaccination)
                                                GARDASIL                           AAHS Control* or Saline Placebo
                                             (% occurrence)                               (% occurrence)
         Temperature         Postdose 1        Postdose 2      Postdose 3     Postdose 1    Postdose 2       Postdose 3
             (°F)            N† = 4945          N = 4804        N = 4671        N = 3681     N = 3564         N = 3467
         ≥100 to <102            3.7               4.1             4.4             3.1           3.8             3.6
            ≥102                 0.3               0.5             0.5             0.2           0.4             0.5
    *AAHS Control = Amorphous Aluminum Hydroxyphosphate Sulfate
    †
      N = Number of individuals with follow-up

Evaluation of Fever by Dose in Boys and Men 9 Through 26 Years of Age
  An analysis of fever in boys and men by dose is shown in Table 8.

                    Table 8: Postdose Evaluation of Fever in Boys and Men 9 Through 26 Years of Age
                                                  (1 to 5 Days Postvaccination)
                                                GARDASIL                           AAHS Control* or Saline Placebo
                                             (% occurrence)                               (% occurrence)
         Temperature         Postdose 1        Postdose 2      Postdose 3     Postdose 1    Postdose 2       Postdose 3
             (°F)            N† = 2972          N = 2849        N = 2792        N = 2194     N = 2079         N = 2046
         ≥100 to <102            2.4               2.5             2.3             2.1           2.2             1.6
            ≥102                 0.6               0.5             0.5             0.5           0.3             0.3
    *AAHS Control = Amorphous Aluminum Hydroxyphosphate Sulfate
    †
      N = Number of individuals with follow-up

Serious Adverse Reactions in the Entire Study Population
    Across the clinical studies, 258 individuals (GARDASIL N = 128 or 0.8%; placebo N = 130 or 1.0%) out
of 29,323 (GARDASIL N = 15,706; AAHS control N = 13,023; or saline placebo N = 594) individuals (9-
through 45-year-old girls and women; and 9- through 26-year-old boys and men) reported a serious
systemic adverse reaction.
    Of the entire study population (29,323 individuals), 0.04% of the reported serious systemic adverse
reactions were judged to be vaccine related by the study investigator. The most frequently (frequency of 4
cases or greater with either GARDASIL, AAHS control, saline placebo, or the total of all three) reported
serious systemic adverse reactions, regardless of causality, were:
    Headache [0.02% GARDASIL (3 cases) vs. 0.02% AAHS control (2 cases)],
    Gastroenteritis [0.02% GARDASIL (3 cases) vs. 0.02% AAHS control (2 cases)],
    Appendicitis [0.03% GARDASIL (5 cases) vs. 0.01% AAHS control (1 case)],
    Pelvic inflammatory disease [0.02% GARDASIL (3 cases) vs. 0.03% AAHS control (4 cases)],
    Urinary tract infection [0.01% GARDASIL (2 cases) vs. 0.02% AAHS control (2 cases)],
    Pneumonia [0.01% GARDASIL (2 cases) vs. 0.02% AAHS control (2 cases)],
    Pyelonephritis [0.01% GARDASIL (2 cases) vs. 0.02% AAHS control (3 cases)],
    Pulmonary embolism [0.01% GARDASIL (2 cases) vs. 0.02% AAHS control (2 cases)].
    One case (0.006% GARDASIL; 0.0% AAHS control or saline placebo) of bronchospasm; and 2 cases
(0.01% GARDASIL; 0.0% AAHS control or saline placebo) of asthma were reported as serious systemic
adverse reactions that occurred following any vaccination visit.
    In addition, there was 1 individual in the clinical trials, in the group that received GARDASIL, who
reported two injection-site serious adverse reactions (injection-site pain and injection-site joint movement
impairment).
Deaths in the Entire Study Population
    Across the clinical studies, 40 deaths (GARDASIL N = 21 or 0.1%; placebo N = 19 or 0.1%) were
reported in 29,323 (GARDASIL N = 15,706; AAHS control N = 13,023, saline placebo N = 594) individuals
(9- through 45-year-old girls and women; and 9- through 26-year-old boys and men). The events reported
were consistent with events expected in healthy adolescent and adult populations. The most common
cause of death was motor vehicle accident (5 individuals who received GARDASIL and 4 individuals who
received AAHS control), followed by drug overdose/suicide (2 individuals who received GARDASIL and 6
individuals who received AAHS control), gunshot wound (1 individual who received GARDASIL and 3
individuals who received AAHS control), and pulmonary embolus/deep vein thrombosis (1 individual who

                                                             7

                                                            7                                               Exhibit 257
      Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 61 of 491



received GARDASIL and 1 individual who received AAHS control). In addition, there were 2 cases of
sepsis, 1 case of pancreatic cancer, 1 case of arrhythmia, 1 case of pulmonary tuberculosis, 1 case of
hyperthyroidism, 1 case of post-operative pulmonary embolism and acute renal failure, 1 case of traumatic
brain injury/cardiac arrest, 1 case of systemic lupus erythematosus, 1 case of cerebrovascular accident, 1
case of breast cancer, and 1 case of nasopharyngeal cancer in the group that received GARDASIL; 1
case of asphyxia, 1 case of acute lymphocytic leukemia, 1 case of chemical poisoning, and 1 case of
myocardial ischemia in the AAHS control group; and 1 case of medulloblastoma in the saline placebo
group.
Systemic Autoimmune Disorders in Girls and Women 9 Through 26 Years of Age
   In the clinical studies, 9- through 26-year-old girls and women were evaluated for new medical
conditions that occurred over the course of follow-up. New medical conditions potentially indicative of a
systemic autoimmune disorder seen in the group that received GARDASIL or AAHS control or saline
placebo are shown in Table 9. This population includes all girls and women who received at least one
dose of GARDASIL or AAHS control or saline placebo, and had safety data available.

      Table 9: Summary of Girls and Women 9 Through 26 Years of Age Who Reported an Incident Condition
    Potentially Indicative of a Systemic Autoimmune Disorder After Enrollment in Clinical Trials of GARDASIL,
                                                  Regardless of Causality
                                                                  GARDASIL                       AAHS Control* or Saline
                                                                 (N = 10,706)                             Placebo
                       Conditions                                                                        (N = 9412)
                                                                     n (%)                                  n (%)
Arthralgia/Arthritis/Arthropathy†                                  120 (1.1)                              98 (1.0)
Autoimmune Thyroiditis                                              4 (0.0)                                1 (0.0)
Celiac Disease                                                     10 (0.1)                                6 (0.1)
Diabetes Mellitus Insulin-dependent                                 2 (0.0)                                2 (0.0)
Erythema Nodosum                                                    2 (0.0)                                4 (0.0)
Hyperthyroidism‡                                                   27 (0.3)                               21 (0.2)
                 §
Hypothyroidism                                                     35 (0.3)                               38 (0.4)
Inflammatory Bowel Disease¶                                         7 (0.1)                               10 (0.1)
Multiple Sclerosis                                                  2 (0.0)                                4 (0.0)
          #
Nephritis                                                           2 (0.0)                                5 (0.1)
Optic Neuritis                                                      2 (0.0)                                0 (0.0)
Pigmentation DisorderÞ                                              4 (0.0)                                3 (0.0)
Psoriasisß                                                         13 (0.1)                               15 (0.2)
Raynaud's Phenomenon                                                3 (0.0)                                4 (0.0)
Rheumatoid Arthritisà                                               6 (0.1)                                2 (0.0)
Scleroderma/Morphea                                                 2 (0.0)                                1 (0.0)
Stevens-Johnson Syndrome                                            1 (0.0)                                0 (0.0)
Systemic Lupus Erythematosus                                        1 (0.0)                                3 (0.0)
Uveitis                                                             3 (0.0)                                1 (0.0)
All Conditions                                                     245 (2.3)                              218 (2.3)
*AAHS Control = Amorphous Aluminum Hydroxyphosphate Sulfate
†
  Arthralgia/Arthritis/Arthropathy includes the following terms: Arthralgia, Arthritis, Arthritis reactive, and Arthropathy
‡
  Hyperthyroidism includes the following terms: Basedow's disease, Goiter, Toxic nodular goiter, and Hyperthyroidism
§
  Hypothyroidism includes the following terms: Hypothyroidism and thyroiditis
¶
  Inflammatory bowel disease includes the following terms: Colitis ulcerative, Crohn's disease, and Inflammatory bowel
disease
#
  Nephritis includes the following terms: Nephritis, Glomerulonephritis minimal lesion, Glomerulonephritis proliferative
Þ
  Pigmentation disorder includes the following terms: Pigmentation disorder, Skin depigmentation, and Vitiligo
ß
  Psoriasis includes the following terms: Psoriasis, Pustular psoriasis, and Psoriatic arthropathy
à
  Rheumatoid arthritis includes juvenile rheumatoid arthritis. One woman counted in the rheumatoid arthritis group
reported rheumatoid arthritis as an adverse experience at Day 130.
N = Number of individuals enrolled
n = Number of individuals with specific new Medical Conditions
NOTE: Although an individual may have had two or more new Medical Conditions, the individual is counted only once
within a category. The same individual may appear in different categories.

Systemic Autoimmune Disorders in Boys and Men 9 Through 26 Years of Age
   In the clinical studies, 9- through 26-year-old boys and men were evaluated for new medical conditions
that occurred over the course of follow-up. New medical conditions potentially indicative of a systemic
autoimmune disorder seen in the group that received GARDASIL or AAHS control or saline placebo are


                                                                   8

                                                                  8                                                    Exhibit 257
     Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 62 of 491



shown in Table 10. This population includes all boys and men who received at least one dose of
GARDASIL or AAHS control or saline placebo, and had safety data available.

       Table 10: Summary of Boys and Men 9 Through 26 Years of Age Who Reported an Incident Condition
    Potentially Indicative of a Systemic Autoimmune Disorder After Enrollment in Clinical Trials of GARDASIL,
                                               Regardless of Causality
                                                                                         AAHS Control* or Saline
                                                             GARDASIL                             Placebo
                      Conditions                              (N = 3093)                         (N = 2303)
                                                                  n (%)                            n (%)
Alopecia Areata                                                  2 (0.1)                           0 (0.0)
Ankylosing Spondylitis                                           1 (0.0)                           2 (0.1)
Arthralgia/Arthritis/Reactive Arthritis                         30 (1.0)                          17 (0.7)
Autoimmune Thrombocytopenia                                      1 (0.0)                           0 (0.0)
Diabetes Mellitus Type 1                                         3 (0.1)                           2 (0.1)
Hyperthyroidism                                                  0 (0.0)                           1 (0.0)
                 †
Hypothyroidism                                                   3 (0.1)                           0 (0.0)
Inflammatory Bowel Disease‡                                      1 (0.0)                           2 (0.1)
Myocarditis                                                      1 (0.0)                           1 (0.0)
Proteinuria                                                      1 (0.0)                           0 (0.0)
Psoriasis                                                        0 (0.0)                           4 (0.2)
Skin Depigmentation                                              1 (0.0)                           0 (0.0)
Vitiligo                                                         2 (0.1)                           5 (0.2)
All Conditions                                                  46 (1.5)                          34 (1.5)
*AAHS Control = Amorphous Aluminum Hydroxyphosphate Sulfate
†
  Hypothyroidism includes the following terms: Hypothyroidism and Autoimmune thyroiditis
‡
  Inflammatory bowel disease includes the following terms: Colitis ulcerative and Crohn's disease
N = Number of individuals who received at least one dose of either vaccine or placebo
n = Number of individuals with specific new Medical Conditions
NOTE: Although an individual may have had two or more new Medical Conditions, the individual is counted only once
within a category. The same individual may appear in different categories.

                                                           ®
Safety in Concomitant Use with RECOMBIVAX HB [hepatitis B vaccine (recombinant)] in Girls and
Women 16 Through 23 Years of Age
                                                                                             ®
    The safety of GARDASIL when administered concomitantly with RECOMBIVAX HB [hepatitis B
vaccine (recombinant)] was evaluated in an AAHS-controlled study of 1871 girls and women with a mean
age of 20.4 years [see Clinical Studies (14.10)]. The race distribution of the study individuals was as
follows: 61.6% White; 23.8% Other; 11.9% Black; 1.6% Hispanic (Black and White); 0.8% Asian; and
0.3% American Indian. The rates of systemic and injection-site adverse reactions were similar among girls
and women who received concomitant vaccination as compared with those who received GARDASIL or
RECOMBIVAX HB [hepatitis B vaccine (recombinant)].
Safety in Concomitant Use with Menactra [Meningococcal (Groups A, C, Y and W-135) Polysaccharide
Diphtheria Toxoid Conjugate Vaccine] and Adacel [Tetanus Toxoid, Reduced Diphtheria Toxoid and
Acellular Pertussis Vaccine Adsorbed (Tdap)]
    The safety of GARDASIL when administered concomitantly with Menactra [Meningococcal (Groups A,
C, Y and W-135) Polysaccharide Diphtheria Toxoid Conjugate Vaccine] and Adacel [Tetanus Toxoid,
Reduced Diphtheria Toxoid and Acellular Pertussis Vaccine Adsorbed (Tdap)] was evaluated in a
randomized study of 1040 boys and girls with a mean age of 12.6 years [see Clinical Studies (14.11)]. The
race distribution of the study subjects was as follows: 77.7% White; 1.4% Multi-racial; 12.3% Black; 6.8%
Hispanic (Black and White); 1.2% Asian; 0.4% American Indian, and 0.2% Indian.
    There was an increase in injection-site swelling reported at the injection site for GARDASIL
(concomitant = 10.9%, non-concomitant = 6.9%) when GARDASIL was administered concomitantly with
Menactra and Adacel as compared to non-concomitant (separated by 1 month) vaccination. The majority
of injection-site swelling adverse experiences were reported as being mild to moderate in intensity.
Safety in Women 27 Through 45 Years of Age
    The adverse reaction profile in women 27 through 45 years of age was comparable to the profile seen
in girls and women 9 through 26 years of age.




                                                               9

                                                               9                                             Exhibit 257
      Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 63 of 491



6.2   Postmarketing Experience
   The following adverse events have been spontaneously reported during post-approval use of
GARDASIL. Because these events were reported voluntarily from a population of uncertain size, it is not
possible to reliably estimate their frequency or to establish a causal relationship to vaccine exposure.
   Blood and lymphatic system disorders: Autoimmune hemolytic anemia, idiopathic thrombocytopenic
purpura, lymphadenopathy.
   Respiratory, thoracic and mediastinal disorders: Pulmonary embolus.
   Gastrointestinal disorders: Nausea, pancreatitis, vomiting.
   General disorders and administration site conditions: Asthenia, chills, death, fatigue, malaise.
   Immune system disorders: Autoimmune diseases, hypersensitivity reactions including
anaphylactic/anaphylactoid reactions, bronchospasm, and urticaria.
   Musculoskeletal and connective tissue disorders: Arthralgia, myalgia.
   Nervous system disorders: Acute disseminated encephalomyelitis, dizziness, Guillain-Barré syndrome,
headache, motor neuron disease, paralysis, seizures, syncope (including syncope associated with tonic-
clonic movements and other seizure-like activity) sometimes resulting in falling with injury, transverse
myelitis.
   Infections and infestations: cellulitis.
   Vascular disorders: Deep venous thrombosis.
7     DRUG INTERACTIONS

7.1   Use with RECOMBIVAX HB
   Results from clinical studies indicate that GARDASIL may be administered concomitantly (at a
separate injection site) with RECOMBIVAX HB [hepatitis B vaccine (recombinant)] [see Clinical Studies
(14.10)].
7.2   Use with Menactra and Adacel
   Results from clinical studies indicate that GARDASIL may be administered concomitantly (at a
separate injection site) with Menactra [Meningococcal (Groups A, C, Y and W-135) Polysaccharide
Diphtheria Toxoid Conjugate Vaccine] and Adacel [Tetanus Toxoid, Reduced Diphtheria Toxoid and
Acellular Pertussis Vaccine Adsorbed (Tdap)] [see Clinical Studies (14.11)].
7.3   Use with Hormonal Contraceptives
    In clinical studies of 16- through 26-year-old women, 13,912 (GARDASIL N = 6952; AAHS control or
saline placebo N = 6960) who had post-Month 7 follow-up used hormonal contraceptives for a total of
33,859 person-years (65.8% of the total follow-up time in the studies).
    In one clinical study of 24- through 45-year-old women, 1357 (GARDASIL N = 690; AAHS control N =
667) who had post-Month 7 follow-up used hormonal contraceptives for a total of 3400 person-years
(31.5% of the total follow-up time in the study). Use of hormonal contraceptives or lack of use of hormonal
contraceptives among study participants did not impair the immune response in the per protocol
immunogenicity (PPI) population.
7.4   Use with Systemic Immunosuppressive Medications
   Immunosuppressive therapies, including irradiation, antimetabolites, alkylating agents, cytotoxic drugs,
and corticosteroids (used in greater than physiologic doses), may reduce the immune responses to
vaccines [see Use in Specific Populations (8.6)].
8     USE IN SPECIFIC POPULATIONS

8.1   Pregnancy
Pregnancy Category B:
   Reproduction studies have been performed in female rats at doses equivalent to the recommended
human dose and have revealed no evidence of impaired female fertility or harm to the fetus due to
GARDASIL. There are, however, no adequate and well-controlled studies in pregnant women. Because


                                                    10

                                                   10                                        Exhibit 257
      Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 64 of 491



animal reproduction studies are not always predictive of human responses, GARDASIL should be used
during pregnancy only if clearly needed.
    An evaluation of the effect of GARDASIL on embryo-fetal, pre- and postweaning development was
conducted using rats. One group of rats was administered GARDASIL twice prior to gestation, during the
period of organogenesis (gestation Day 6) and on lactation Day 7. A second group of pregnant rats was
administered GARDASIL during the period of organogenesis (gestation Day 6) and on lactation Day 7
only. GARDASIL was administered at 0.5 mL/rat/occasion (120 mcg total protein which is equivalent to the
recommended human dose) by intramuscular injection. No adverse effects on mating, fertility, pregnancy,
parturition, lactation, embryo-fetal or pre- and postweaning development were observed. There were no
vaccine-related fetal malformations or other evidence of teratogenesis noted in this study. In addition,
there were no treatment-related effects on developmental signs, behavior, reproductive performance, or
fertility of the offspring.
Clinical Studies in Humans
    In clinical studies, women underwent urine pregnancy testing prior to administration of each dose of
GARDASIL. Women who were found to be pregnant before completion of a 3-dose regimen of
GARDASIL were instructed to defer completion of their vaccination regimen until resolution of the
pregnancy.
    GARDASIL is not indicated for women 27 years of age or older. However, safety data in women 16
through 45 years of age was collected, and 3819 women (GARDASIL N = 1894 vs. AAHS control or saline
placebo N = 1925) reported at least 1 pregnancy each.
    The overall proportions of pregnancies that resulted in an adverse outcome, defined as the combined
numbers of spontaneous abortion, late fetal death, and congenital anomaly cases out of the total number
of pregnancy outcomes for which an outcome was known (and excluding elective terminations), were
22.6% (446/1973) in women who received GARDASIL and 23.1% (460/1994) in women who received
AAHS control or saline placebo.
    Overall, 55 and 65 women in the group that received GARDASIL or AAHS control or saline placebo,
respectively (2.9% and 3.4% of all women who reported a pregnancy in the respective vaccination
groups), experienced a serious adverse reaction during pregnancy. The most common events reported
were conditions that can result in Caesarean section (e.g., failure of labor, malpresentation, cephalopelvic
disproportion), premature onset of labor (e.g., threatened abortions, premature rupture of membranes),
and pregnancy-related medical problems (e.g., pre-eclampsia, hyperemesis). The proportions of pregnant
women who experienced such events were comparable between the groups receiving GARDASIL and
AAHS control or saline placebo.
    There were 45 cases of congenital anomaly in pregnancies that occurred in women who received
GARDASIL and 34 cases of congenital anomaly in pregnancies that occurred in women who received
AAHS control or saline placebo.
    Further sub-analyses were conducted to evaluate pregnancies with estimated onset within 30 days or
more than 30 days from administration of a dose of GARDASIL or AAHS control or saline placebo. For
pregnancies with estimated onset within 30 days of vaccination, 5 cases of congenital anomaly were
observed in the group that received GARDASIL compared to 1 case of congenital anomaly in the group
that received AAHS control or saline placebo. The congenital anomalies seen in pregnancies with
estimated onset within 30 days of vaccination included pyloric stenosis, congenital megacolon, congenital
hydronephrosis, hip dysplasia, and club foot. Conversely, in pregnancies with onset more than 30 days
following vaccination, 40 cases of congenital anomaly were observed in the group that received
GARDASIL compared with 33 cases of congenital anomaly in the group that received AAHS control or
saline placebo.
    Women who receive GARDASIL during pregnancy are encouraged to contact Merck Sharp &
Dohme Corp., a subsidiary of Merck & Co., Inc., at 1-877-888-4231 or VAERS at 1-800-822-7967 or
www.vaers.hhs.gov.
8.3   Nursing Mothers
Women 16 Through 45 Years of Age
  It is not known whether GARDASIL is excreted in human milk. Because many drugs are excreted in
human milk, caution should be exercised when GARDASIL is administered to a nursing woman.



                                                    11

                                                   11                                         Exhibit 257
       Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 65 of 491



   GARDASIL or AAHS control were given to a total of 1133 women (vaccine N = 582, AAHS control N =
551) during the relevant Phase 3 clinical studies.
   Overall, 27 and 13 infants of women who received GARDASIL or AAHS control, respectively
(representing 4.6% and 2.4% of the total number of women who were breast-feeding during the period in
which they received GARDASIL or AAHS control, respectively), experienced a serious adverse reaction.
   In a post-hoc analysis of clinical studies, a higher number of breast-feeding infants (n = 7) whose
mothers received GARDASIL had acute respiratory illnesses within 30 days post vaccination of the mother
as compared to infants (n = 2) whose mothers received AAHS control.
8.4     Pediatric Use
      Safety and effectiveness have not been established in pediatric patients below 9 years of age.
8.5     Geriatric Use
    The safety and effectiveness of GARDASIL have not been evaluated in a geriatric population, defined
as individuals aged 65 years and over.
8.6     Immunocompromised Individuals
   The immunologic response to GARDASIL may be diminished in immunocompromised individuals [see
Drug Interactions (7.4)].
10      OVERDOSAGE
   There have been reports of administration of higher than recommended doses of GARDASIL.
   In general, the adverse event profile reported with overdose was comparable to recommended single
doses of GARDASIL.
11      DESCRIPTION
    GARDASIL, Human Papillomavirus Quadrivalent (Types 6, 11, 16, and 18) Vaccine, Recombinant, is a
non-infectious recombinant quadrivalent vaccine prepared from the purified virus-like particles (VLPs) of
the major capsid (L1) protein of HPV Types 6, 11, 16, and 18. The L1 proteins are produced by separate
fermentations in recombinant Saccharomyces cerevisiae and self-assembled into VLPs. The fermentation
process involves growth of S. cerevisiae on chemically-defined fermentation media which include
vitamins, amino acids, mineral salts, and carbohydrates. The VLPs are released from the yeast cells by
cell disruption and purified by a series of chemical and physical methods. The purified VLPs are adsorbed
on preformed aluminum-containing adjuvant (Amorphous Aluminum Hydroxyphosphate Sulfate). The
quadrivalent HPV VLP vaccine is a sterile liquid suspension that is prepared by combining the adsorbed
VLPs of each HPV type and additional amounts of the aluminum-containing adjuvant and the final
purification buffer.
    GARDASIL is a sterile suspension for intramuscular administration. Each 0.5-mL dose contains
approximately 20 mcg of HPV 6 L1 protein, 40 mcg of HPV 11 L1 protein, 40 mcg of HPV 16 L1 protein,
and 20 mcg of HPV 18 L1 protein.
    Each 0.5-mL dose of the vaccine contains approximately 225 mcg of aluminum (as Amorphous
Aluminum Hydroxyphosphate Sulfate adjuvant), 9.56 mg of sodium chloride, 0.78 mg of L-histidine,
50 mcg of polysorbate 80, 35 mcg of sodium borate, <7 mcg yeast protein/dose, and water for injection.
The product does not contain a preservative or antibiotics.
    After thorough agitation, GARDASIL is a white, cloudy liquid.
12      CLINICAL PHARMACOLOGY

12.1 Mechanism of Action
    HPV only infects human beings. Animal studies with analogous animal papillomaviruses suggest that
the efficacy of L1 VLP vaccines may involve the development of humoral immune responses. Human
beings develop a humoral immune response to the vaccine, although the exact mechanism of protection
is unknown.



                                                      12

                                                     12                                        Exhibit 257
     Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 66 of 491



13   NONCLINICAL TOXICOLOGY

13.1 Carcinogenesis, Mutagenesis, Impairment of Fertility
    GARDASIL has not been evaluated for the potential to cause carcinogenicity or genotoxicity.
    GARDASIL administered to female rats at a dose of 120 mcg total protein, which is equivalent to the
recommended human dose, had no effects on mating performance, fertility, or embryonic/fetal survival.
    The effect of GARDASIL on male fertility has been studied in male rats at an intramuscular dose of 0.5
mL/rat/occasion (120 mcg total protein which is equivalent to the recommended human dose). One group
of male rats was administered GARDASIL once, 3 days prior to cohabitation, and a second group of male
rats was administered GARDASIL three times, at 6 weeks, 3 weeks, and 3 days prior to cohabitation.
There were no treatment-related effects on reproductive performance including fertility, sperm count, and
sperm motility. There were no treatment-related gross or histomorphologic and weight changes on the
testes.
14   CLINICAL STUDIES
    CIN 2/3 and AIS are the immediate and necessary precursors of squamous cell carcinoma and
adenocarcinoma of the cervix, respectively. Their detection and removal has been shown to prevent
cancer; thus, they serve as surrogate markers for prevention of cervical cancer. In the clinical studies in
girls and women aged 16 through 26 years, cases of CIN 2/3 and AIS were the efficacy endpoints to
assess prevention of cervical cancer. In addition, cases of VIN 2/3 and VaIN 2/3 were the efficacy
endpoints to assess prevention of HPV-related vulvar and vaginal cancers, and observations of external
genital lesions were the efficacy endpoints for the prevention of genital warts.
    In clinical studies in boys and men aged 16 through 26 years, efficacy was evaluated using the
following endpoints: external genital warts and penile/perineal/perianal intraepithelial neoplasia (PIN)
grades 1/2/3 or penile/perineal/perianal cancer. In addition, cases of AIN grades 1/2/3 and anal cancer
made up the composite efficacy endpoint used to assess prevention of HPV-related anal cancer.
    Anal HPV infection, AIN, and anal cancer were not endpoints in the studies conducted in women. The
similarity of HPV-related anal disease in men and women supports bridging the indication of prevention of
AIN and anal cancer to women.
    Efficacy was assessed in 6 AAHS-controlled, double-blind, randomized Phase 2 and 3 clinical studies.
The first Phase 2 study evaluated the HPV 16 component of GARDASIL (Study 1, N = 2391 16- through
26-year-old girls and women) and the second evaluated all components of GARDASIL (Study 2, N = 551
16- through 26-year-old girls and women). Two Phase 3 studies evaluated GARDASIL in 5442 (Study 3)
and 12,157 (Study 4) 16- through 26-year-old girls and women. A third Phase 3 study, Study 5, evaluated
GARDASIL in 4055 16- through 26-year-old boys and men, including a subset of 598 (GARDASIL = 299;
placebo = 299) men who self-identified as having sex with men (MSM population). A fourth Phase 3 study,
Study 6, evaluated GARDASIL in 3817 24- through 45-year-old women. Together, these six studies
evaluated 28,413 individuals (20,541 girls and women 16 through 26 years of age at enrollment with a
mean age of 20.0 years, 4055 boys and men 16 through 26 years of age at enrollment with a mean age of
20.5 years, and 3817 women 24 through 45 years of age at enrollment with a mean age of 34.3 years).
The race distribution of the 16- through 26-year-old girls and women in the clinical trials was as follows:
70.4% White; 12.2% Hispanic (Black and White); 8.8% Other; 4.6% Black; 3.8% Asian; and 0.2%
American Indian. The race distribution of the 16- through 26-year-old boys and men in the clinical trials
was as follows: 35.2% White; 20.5% Hispanic (Black and White); 14.4% Other; 19.8% Black; 10.0%
Asian; and 0.1% American Indian. The race distribution of the 24- through 45-year-old women in the
clinical trials was as follows: 20.6% White; 43.2% Hispanic (Black and White); 0.2% Other; 4.8% Black;
31.2% Asian; and 0.1% American Indian.
    The median duration of follow-up was 4.0, 3.0, 3.0, 3.0, 2.3, and 4.0 years for Study 1, Study 2, Study
3, Study 4, Study 5, and Study 6, respectively. Individuals received vaccine or AAHS control on the day of
enrollment and 2 and 6 months thereafter. Efficacy was analyzed for each study individually and for all
studies in girls and women combined according to a prospective clinical plan.
    Overall, 73% of 16- through 26-year-old girls and women, 67% of 24- through 45-year-old women, and
83% of 16- through 26-year-old boys and men were naïve (i.e., PCR [Polymerase Chain Reaction]
negative and seronegative for all 4 vaccine HPV types) to all 4 vaccine HPV types at enrollment.


                                                    13

                                                   13                                        Exhibit 257
    Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 67 of 491



    A total of 27% of 16- through 26-year-old girls and women, 33% of 24- through 45-year-old women,
and 17% of 16- through 26-year-old boys and men had evidence of prior exposure to or ongoing infection
with at least 1 of the 4 vaccine HPV types. Among these individuals, 74% of 16- through 26-year-old girls
and women, 71% of 24- through 45-year-old women, and 78% of 16- through 26-year-old boys and men
had evidence of prior exposure to or ongoing infection with only 1 of the 4 vaccine HPV types and were
naïve (PCR negative and seronegative) to the remaining 3 types.
    In 24- through 45-year-old individuals, 0.4% had been exposed to all 4 vaccine HPV types.
    In individuals who were naïve (PCR negative and seronegative) to all 4 vaccine HPV types, CIN,
genital warts, VIN, VaIN, PIN, and persistent infection caused by any of the 4 vaccine HPV types were
counted as endpoints.
    Among individuals who were positive (PCR positive and/or seropositive) for a vaccine HPV type at Day
1, endpoints related to that type were not included in the analyses of prophylactic efficacy. Endpoints
related to the remaining types for which the individual was naïve (PCR negative and seronegative) were
counted.
    For example, in individuals who were HPV 18 positive (PCR positive and/or seropositive) at Day 1,
lesions caused by HPV 18 were not counted in the prophylactic efficacy evaluations. Lesions caused by
HPV 6, 11, and 16 were included in the prophylactic efficacy evaluations. The same approach was used
for the other types.
14.1 Prophylactic Efficacy – HPV Types 6, 11, 16, and 18 in Girls and Women 16 through 26 Years
of Age
    GARDASIL was administered without prescreening for presence of HPV infection and the efficacy trials
allowed enrollment of girls and women regardless of baseline HPV status (i.e., PCR status or serostatus).
Girls and women with current or prior HPV infection with an HPV type contained in the vaccine were not
eligible for prophylactic efficacy evaluations for that type.
    The primary analyses of efficacy with respect to HPV types 6, 11, 16, and 18 were conducted in the
per-protocol efficacy (PPE) population, consisting of girls and women who received all 3 vaccinations
within 1 year of enrollment, did not have major deviations from the study protocol, and were naïve (PCR
negative in cervicovaginal specimens and seronegative) to the relevant HPV type(s) (Types 6, 11, 16, and
18) prior to dose 1 and through 1 month Postdose 3 (Month 7). Efficacy was measured starting after the
Month 7 visit.
    GARDASIL was efficacious in reducing the incidence of CIN (any grade including CIN 2/3); AIS; genital
warts; VIN (any grade); and VaIN (any grade) related to vaccine HPV types 6, 11, 16, or 18 in those who
were PCR negative and seronegative at baseline (Table 11).
    In addition, girls and women who were already infected with 1 or more vaccine-related HPV types prior
to vaccination were protected from precancerous cervical lesions and external genital lesions caused by
the other vaccine HPV types.




                                                   14

                                                  14                                       Exhibit 257
      Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 68 of 491



    Table 11: Analysis of Efficacy of GARDASIL in the PPE* Population† of 16- Through 26-Year-Old Girls and Women for
                                                           Vaccine HPV Types
                                            GARDASIL                           AAHS Control
        Population                                                                                              % Efficacy (95% CI)
                                   N            Number of cases            N          Number of cases
HPV 16- or 18-related CIN 2/3 or AIS
         Study 1‡                 755                   0                 750                12                  100.0 (65.1, 100.0)
          Study 2                 231                   0                 230                 1                100.0 (-3744.9, 100.0)
          Study 3                2201                   0                2222                36                  100.0 (89.2, 100.0)
          Study 4                5306                   2                5262                63                    96.9 (88.2, 99.6)
   Combined Protocols§           8493                   2                8464               112                    98.2 (93.5, 99.8)
HPV 16-related CIN 2/3 or AIS
   Combined Protocols§           7402                   2                7205                93                    97.9 (92.3, 99.8)
HPV 18-related CIN 2/3 or AIS
   Combined Protocols§           7382                   0                7316                29                  100.0 (86.6, 100.0)
HPV 16- or 18-related VIN 2/3
          Study 2                 231                   0                 230                 0                     Not calculated
          Study 3                2219                   0                2239                 6                  100.0 (14.4, 100.0)
          Study 4                5322                   0                5275                 4                 100.0 (-50.3, 100.0)
   Combined Protocols§           7772                   0                7744                10                  100.0 (55.5, 100.0)
HPV 16- or 18-related VaIN 2/3
          Study 2                 231                   0                 230                 0                     Not calculated
          Study 3                2219                   0                2239                 5                 100.0 (-10.1, 100.0)
          Study 4                5322                   0                5275                 4                 100.0 (-50.3, 100.0)
   Combined Protocols§           7772                   0                7744                 9                  100.0 (49.5, 100.0)
HPV 6-, 11-, 16-, or 18-related CIN (CIN 1, CIN 2/3) or AIS
          Study 2                 235                   0                 233                 3                 100.0 (-138.4, 100.0)
          Study 3                2241                   0                2258                77                  100.0 (95.1, 100.0)
          Study 4                5388                   9                5374               145                    93.8 (88.0, 97.2)
   Combined Protocols§           7864                   9                7865               225                    96.0 (92.3, 98.2)
HPV 6-, 11-, 16-, or 18-related Genital Warts
          Study 2                 235                   0                 233                 3                 100.0 (-139.5, 100.0)
          Study 3                2261                   0                2279                58                  100.0 (93.5, 100.0)
          Study 4                5404                   2                5390               132                    98.5 (94.5, 99.8)
   Combined Protocols§           7900                   2                7902               193                    99.0 (96.2, 99.9)
HPV 6- and 11-related Genital Warts
   Combined Protocols§           6932                   2                6856               189                    99.0 (96.2, 99.9)
*The PPE population consisted of individuals who received all 3 vaccinations within 1 year of enrollment, did not have major
deviations from the study protocol, and were naïve (PCR negative and seronegative) to the relevant HPV type(s) (Types 6, 11, 16,
and 18) prior to dose 1 and through 1 month postdose 3 (Month 7).
†
  See Table 14 for analysis of vaccine impact in the general population.
‡
  Evaluated only the HPV 16 L1 VLP vaccine component of GARDASIL
§
  Analyses of the combined trials were prospectively planned and included the use of similar study entry criteria.
N = Number of individuals with at least 1 follow-up visit after Month 7
CI = Confidence Interval
Note 1: Point estimates and confidence intervals are adjusted for person-time of follow-up.
Note 2: The first analysis in the table (i.e., HPV 16- or 18-related CIN 2/3, AIS or worse) was the primary endpoint of the vaccine
development plan.
Note 3: Table 11 does not include cases due to non-vaccine HPV types.
AAHS Control = Amorphous Aluminum Hydroxyphosphate Sulfate

   Prophylactic efficacy against overall cervical and genital disease related to HPV 6, 11, 16, and 18 in an
extension phase of Study 2, that included data through Month 60, was noted to be 100% (95% CI: 12.3%,
100.0%) among girls and women in the per protocol population naïve to the relevant HPV types.
   GARDASIL was efficacious against HPV disease caused by HPV types 6, 11, 16, and 18 in girls and
women who were naïve for those specific HPV types at baseline.
14.2 Prophylactic Efficacy – HPV Types 6, 11, 16, and 18 in Boys and Men 16 through 26 Years of
     Age
   The primary analyses of efficacy were conducted in the per-protocol efficacy (PPE) population. This
population consisted of boys and men who received all 3 vaccinations within 1 year of enrollment, did not
have major deviations from the study protocol, and were naïve (PCR negative and seronegative) to the


                                                                15

                                                               15                                                  Exhibit 257
       Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 69 of 491



relevant HPV type(s) (Types 6, 11, 16, and 18) prior to dose 1 and through 1 month postdose 3 (Month 7).
Efficacy was measured starting after the Month 7 visit.
    GARDASIL was efficacious in reducing the incidence of genital warts related to vaccine HPV types 6
and 11 in those boys and men who were PCR negative and seronegative at baseline (Table 12). Efficacy
against penile/perineal/perianal intraepithelial neoplasia (PIN) grades 1/2/3 or penile/perineal/perianal
cancer was not demonstrated as the number of cases was too limited to reach statistical significance.

   Table 12: Analysis of Efficacy of GARDASIL in the PPE* Population of 16- Through 26-Year-Old Boys and Men for Vaccine
                                                                  HPV Types
                                                 GARDASIL                        AAHS Control
            Endpoint                                                                                            % Efficacy (95% CI)
                                       N†          Number of cases           N         Number of cases
External Genital Lesions HPV 6-, 11-, 16-, or 18- related
     External Genital Lesions         1394                  3               1404               32                  90.6 (70.1, 98.2)
           Condyloma                  1394                  3               1404               28                  89.3 (65.3, 97.9)
            PIN 1/2/3                 1394                  0               1404                4                100.0 (-52.1, 100.0)
*The PPE population consisted of individuals who received all 3 vaccinations within 1 year of enrollment, did not have major deviations
from the study protocol, and were naïve (PCR negative and seronegative) to the relevant HPV type(s) (Types 6, 11, 16, and 18) prior
to dose 1 and through 1 month postdose 3 (Month 7).
†
  N = Number of individuals with at least 1 follow-up visit after Month 7
CI = Confidence Interval
AAHS Control = Amorphous Aluminum Hydroxyphosphate Sulfate


14.3 Prophylactic Efficacy – Anal Disease Caused by HPV Types 6, 11, 16, and 18 in Boys and Men
     16 through 26 Years of Age in the MSM Sub-study
    A sub-study of Study 5 evaluated the efficacy of GARDASIL against anal disease (anal intraepithelial
neoplasia and anal cancer) in a population of 598 MSM. The primary analyses of efficacy were conducted
in the per-protocol efficacy (PPE) population of Study 5.
    GARDASIL was efficacious in reducing the incidence of anal intraepithelial neoplasia (AIN) grades 1
(both condyloma and non-acuminate), 2, and 3 related to vaccine HPV types 6, 11, 16, and 18 in those
boys and men who were PCR negative and seronegative at baseline (Table 13).

   Table 13: Analysis of Efficacy of GARDASIL for Anal Disease in the PPE* Population of 16- Through 26-Year-Old Boys and
                                          Men in the MSM Sub-study for Vaccine HPV Types
HPV 6-, 11-, 16-, or 18- related                 GARDASIL                        AAHS Control
                                                                                                                % Efficacy (95% CI)
           Endpoint                    N†          Number of cases         N           Number of cases
AIN 1/2/3                              194                  5             208                  24                  77.5 (39.6, 93.3)
AIN 2/3                                194                  3             208                  13                   74.9 (8.8, 95.4)
AIN 1                                  194                  4             208                  16                  73.0 (16.3, 93.4)
   Condyloma Acuminatum                194                  0             208                   6                 100.0 (8.2, 100.0)
   Non-acuminate                       194                  4             208                  11                 60.4 (-33.5, 90.8)
*The PPE population consisted of individuals who received all 3 vaccinations within 1 year of enrollment, did not have major deviations
from the study protocol, and were naïve (PCR negative and seronegative) to the relevant HPV type(s) (Types 6, 11, 16, and 18) prior
to dose 1 and through 1 month postdose 3 (month 7).
†
  N = Number of individuals with at least 1 follow-up visit after Month 7
CI = Confidence Interval
AAHS Control = Amorphous Aluminum Hydroxyphosphate Sulfate


14.4    Population Impact in Girls and Women 16 through 26 Years of Age
Effectiveness of GARDASIL in Prevention of HPV Types 6-, 11-, 16-, or 18-Related Genital Disease in
Girls and Women 16 Through 26 Years of Age, Regardless of Current or Prior Exposure to Vaccine HPV
Types
    The clinical trials included girls and women regardless of current or prior exposure to vaccine HPV
types, and additional analyses were conducted to evaluate the impact of GARDASIL with respect to HPV
6-, 11-, 16-, and 18-related cervical and genital disease in these girls and women. Here, analyses included
events arising among girls and women regardless of baseline PCR status and serostatus, including HPV
infections that were present at the start of vaccination as well as events that arose from infections that
were acquired after the start of vaccination.


                                                                16

                                                               16                                                  Exhibit 257
      Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 70 of 491



    The impact of GARDASIL in girls and women regardless of current or prior exposure to a vaccine HPV
type is shown in Table 14. Impact was measured starting 1 month Postdose 1. Prophylactic efficacy
denotes the vaccine’s efficacy in girls and women who are naïve (PCR negative and seronegative) to the
relevant HPV types at Day 1. Vaccine impact in girls and women who were positive for vaccine HPV
infection, as well as vaccine impact among girls and women regardless of baseline vaccine HPV PCR
status and serostatus are also presented. The majority of CIN and genital warts, VIN, and VaIN related to
a vaccine HPV type detected in the group that received GARDASIL occurred as a consequence of HPV
infection with the relevant HPV type that was already present at Day 1.
    There was no clear evidence of protection from disease caused by HPV types for which girls and
women were PCR positive regardless of serostatus at baseline.

  Table 14: Effectiveness of GARDASIL in Prevention of HPV 6, 11, 16, or 18-Related Genital Disease in Girls and Women 16
                      Through 26 Years of Age, Regardless of Current or Prior Exposure to Vaccine HPV Types
                                                                       GARDASIL or HPV 16
                                                                                               AAHS Control         % Reduction
      Endpoint                            Analysis                        L1 VLP Vaccine
                                                                                                                       (95% CI)
                                                                          N          Cases       N     Cases
                                    Prophylactic Efficacy*               9346           4      9407      155       97.4 (93.3, 99.3)
   HPV 16- or 18-
                         HPV 16 and/or HPV 18 Positive at Day 1†         2870         142      2898     148‡              --§
related CIN 2/3 or
                        Girls and Women Regardless of Current or
         AIS                                                             9836         146      9904      303       51.8 (41.1, 60.7)
                              Prior Exposure to HPV 16 or 18¶
                                    Prophylactic Efficacy*               8642           1      8673       34       97.0 (82.4, 99.9)
   HPV 16- or 18-                                                   †
related VIN 2/3 or       HPV  16  and/or HPV   18  Positive at Day 1     1880           8      1876       4               --§
      VaIN 2/3          Girls and Women Regardless of Current or
                                                                         8955           9      8968       38       76.3 (50.0, 89.9)
                              Prior Exposure to HPV 16 or 18¶
                                    Prophylactic Efficacy*               8630          16      8680      309       94.8 (91.5, 97.1)
 HPV 6-, 11-, 16-,
                         HPV 6, HPV 11, HPV 16, and/or HPV 18                              #                 #
   18-related CIN                                                        2466         186      2437     213               --§
                                      Positive at Day 1†
  (CIN 1, CIN 2/3)
                        Girls and Women Regardless of Current or
        or AIS                                                           8819         202      8854      522       61.5 (54.6, 67.4)
                          Prior Exposure to Vaccine HPV Types¶
                                    Prophylactic Efficacy*               8761          10      8792      252       96.0 (92.6, 98.1)
 HPV 6-, 11-, 16-,       HPV 6, HPV 11, HPV 16, and/or HPV 18                             Þ                 Þ
                                                                         2501         51       2475      55               --§
    or 18-related                     Positive at Day 1†
    Genital Warts       Girls and Women Regardless of Current or
                                                                         8955          61      8968      307       80.3 (73.9, 85.3)
                          Prior Exposure to Vaccine HPV Types¶
                                    Prophylactic Efficacy*               7769           9      7792      246       96.4 (93.0, 98.4)
    HPV 6- or 11-
                         HPV 6 and/or HPV 11 Positive at Day 1†          1186          51      1176       54              --§
   related Genital
        Warts           Girls and  Women    Regardless   of Current or
                                                                         8955          60      8968      300       80.1 (73.7, 85.2)
                          Prior Exposure to Vaccine HPV Types¶
*Includes all individuals who received at least 1 vaccination and who were HPV-naïve (i.e., seronegative and PCR negative) at Day 1
to the vaccine HPV type being analyzed. Case counting started at 1 month postdose 1.
†
  Includes all individuals who received at least 1 vaccination and who were HPV positive or had unknown HPV status at Day 1, to at
least one vaccine HPV type. Case counting started at Day 1.
‡
  Out of the 148 AAHS control cases of 16/18 CIN 2/3, 2 women were missing serology or PCR results for Day 1.
§
  There is no expected efficacy since GARDASIL has not been demonstrated to provide protection against disease from vaccine HPV
types to which a person has previously been exposed through sexual activity.
¶
  Includes all individuals who received at least 1 vaccination (regardless of baseline HPV status at Day 1). Case counting started at 1
month postdose 1.
#
  Includes 2 AAHS control women with missing serology/PCR data at Day 1.
Þ
   Includes 1 woman with missing serology/PCR data at Day 1.
CI = Confidence Interval
N = Number of individuals who have at least one follow-up visit after Day 1
Note 1: The 16- and 18-related CIN 2/3 or AIS composite endpoint included data from studies 1, 2, 3, and 4. All other endpoints only
included data from studies 2, 3, and 4.
Note 2: Positive status at Day 1 denotes PCR positive and/or seropositive for the respective type at Day 1.
Note 3: Table 14 does not include disease due to non-vaccine HPV types.
AAHS Control = Amorphous Aluminum Hydroxyphosphate Sulfate

Effectiveness of GARDASIL in Prevention of Any HPV Type Related Genital Disease in Girls and Women
16 Through 26 Years of Age, Regardless of Current or Prior Infection with Vaccine or Non-Vaccine HPV
Types
   The impact of GARDASIL against the overall burden of dysplastic or papillomatous cervical, vulvar,
and vaginal disease regardless of HPV detection, results from a combination of prophylactic efficacy


                                                                 17

                                                               17                                                   Exhibit 257
      Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 71 of 491



against vaccine HPV types, disease contribution from vaccine HPV types present at time of vaccination,
the disease contribution from HPV types not contained in the vaccine, and disease in which HPV was not
detected.
    Additional efficacy analyses were conducted in 2 populations: (1) a generally HPV-naïve population
(negative to 14 common HPV types and had a Pap test that was negative for SIL [Squamous
Intraepithelial Lesion] at Day 1), approximating a population of sexually-naïve girls and women and (2) the
general study population of girls and women regardless of baseline HPV status, some of whom had HPV-
related disease at Day 1.
    Among generally HPV-naïve girls and women and among all girls and women in the study population
(including girls and women with HPV infection at Day 1), GARDASIL reduced the overall incidence of CIN
2/3 or AIS; of VIN 2/3 or VaIN 2/3; of CIN (any grade) or AIS; and of Genital Warts (Table 15). These
reductions were primarily due to reductions in lesions caused by HPV types 6, 11, 16, and 18 in girls and
women naïve (seronegative and PCR negative) for the specific relevant vaccine HPV type. Infected girls
and women may already have CIN 2/3 or AIS at Day 1 and some will develop CIN 2/3 or AIS during follow-
up, either related to a vaccine or non-vaccine HPV type present at the time of vaccination or related to a
non-vaccine HPV type not present at the time of vaccination.

   Table 15: Effectiveness of GARDASIL in Prevention of Any HPV Type Related Genital Disease in Girls and Women 16
       Through 26 Years of Age, Regardless of Current or Prior Infection with Vaccine or Non-Vaccine HPV Types
  Endpoints Caused by Vaccine or                             GARDASIL          AAHS Control           % Reduction
                                           Analysis
      Non-vaccine HPV Types                                  N     Cases        N        Cases          (95% CI)
                                         Prophylactic Efficacy*   4616      77        4680        136          42.7 (23.7, 57.3)
                                          Girls and Women
            CIN 2/3 or AIS              Regardless of Current
                                         or Prior Exposure to     8559     421        8592        516          18.4 (7.0, 28.4)
                                           Vaccine or Non-
                                        Vaccine HPV Types†
                                         Prophylactic Efficacy*   4688      7         4735         31          77.1 (47.1, 91.5)
                                          Girls and Women
         VIN 2/3 and VaIN 2/3           Regardless of Current
                                         or Prior Exposure to     8688      30        8701         61          50.7 (22.5, 69.3)
                                           Vaccine or Non-
                                        Vaccine HPV Types†
                                         Prophylactic Efficacy*   4616     272        4680        390          29.7 (17.7, 40.0)
                                          Girls and Women
       CIN (Any Grade) or AIS           Regardless of Current
                                         or Prior Exposure to     8559     967        8592        1189         19.1 (11.9, 25.8)
                                           Vaccine or Non-
                                        Vaccine HPV Types†
                                         Prophylactic Efficacy*   4688      29        4735        169          82.8 (74.3, 88.8)
                                             Girls and Women
               Genital Warts              Regardless of Current
                                            or Prior Exposure to   8688      132        8701       350          62.5 (54.0, 69.5)
                                              Vaccine or Non-
                                                                †
                                           Vaccine HPV Types
*Includes all individuals who received at least 1 vaccination and who had a Pap test that was negative for SIL [Squamous
Intraepithelial Lesion] at Day 1 and were naïve to 14 common HPV types at Day 1. Case counting started at 1 month postdose 1.
†
  Includes all individuals who received at least 1 vaccination (regardless of baseline HPV status or Pap test result at Day 1). Case
counting started at 1 month postdose 1.
CI = Confidence Interval
AAHS Control = Amorphous Aluminum Hydroxyphosphate Sulfate



14.5     Population Impact in Boys and Men 16 through 26 Years of Age
Effectiveness of GARDASIL in Prevention of HPV Types 6-, 11-, 16-, or 18-Related Anogenital Disease in
Boys and Men 16 Through 26 Years of Age, Regardless of Current or Prior Exposure to Vaccine HPV
Types
   Study 5 included boys and men regardless of current or prior exposure to vaccine HPV types, and
additional analyses were conducted to evaluate the impact of GARDASIL with respect to HPV 6-, 11-, 16-,

                                                                  18

                                                                  18                                               Exhibit 257
     Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 72 of 491



and 18-related anogenital disease in these boys and men. Here, analyses included events arising among
boys and men regardless of baseline PCR status and serostatus, including HPV infections that were
present at the start of vaccination as well as events that arose from infections that were acquired after the
start of vaccination.
   The impact of GARDASIL in boys and men regardless of current or prior exposure to a vaccine HPV
type is shown in Table 16. Impact was measured starting at Day 1. Prophylactic efficacy denotes the
vaccine’s efficacy in boys and men who are naïve (PCR negative and seronegative) to the relevant HPV
types at Day 1. Vaccine impact in boys and men who were positive for vaccine HPV infection, as well as
vaccine impact among boys and men regardless of baseline vaccine HPV PCR status and serostatus are
also presented. The majority of anogenital disease related to a vaccine HPV type detected in the group
that received GARDASIL occurred as a consequence of HPV infection with the relevant HPV type that
was already present at Day 1.
   There was no clear evidence of protection from disease caused by HPV types for which boys and men
were PCR positive regardless of serostatus at baseline.

           Table 16: Effectiveness of GARDASIL in Prevention of HPV Types 6-, 11-, 16-, or 18-Related Anogenital
        Disease in Boys and Men 16 Through 26 Years of Age, Regardless of Current or Prior Exposure to Vaccine
                                                             HPV Types
                                                                                         AAHS              % Reduction
                                                                  GARDASIL
         Endpoint                     Analysis                                          Control              (95% CI)
                                                                  N      Cases        N       Cases
                                Prophylactic Efficacy*           1775      13       1770        54       76.3 (56.0, 88.1)
                           HPV 6, HPV 11, HPV 16, and/or
                                                       †         460       14        453        26               --‡
          External           HPV 18 Positive at Day 1
          Genital           Boys and Men Regardless of
          Lesions           Current or Prior Exposure to
                                                                 1943      27       1937        80       66.7 (48.0, 79.3)
                            Vaccine or Non-Vaccine HPV
                                             §
                                       Types
                                Prophylactic Efficacy*           1775      10       1770        49       80.0 (59.9, 90.9)
                           HPV 6, HPV 11, HPV 16, and/or
                                                                 460       14        453        25               --‡
                             HPV 18 Positive at Day 1†
        Condyloma           Boys and Men Regardless of
                            Current or Prior Exposure to
                                                                 1943      24       1937        74       68.1 (48.8, 80.7)
                            Vaccine or Non-Vaccine HPV
                                       Types§
                                Prophylactic Efficacy*           1775       4       1770        5       20.7 (-268.4, 84.3)
                           HPV 6, HPV 11, HPV 16, and/or
                                                       †         460        2        453        1                --‡
                             HPV 18 Positive at Day 1
         PIN 1/2/3          Boys and Men Regardless of
                            Current or Prior Exposure to
                                                                 1943       6       1937        6        0.3 (-272.8, 73.4)
                            Vaccine or Non-Vaccine HPV
                                             §
                                       Types
                                Prophylactic Efficacy*           259        9        261        39       76.9 (51.4, 90.1)
                           HPV 6, HPV 11, HPV 16, and/or
                                                                 103       29        116        38               --‡
                             HPV 18 Positive at Day 1†
         AIN 1/2/3          Boys and Men Regardless of
                            Current or Prior Exposure to
                                                                 275       38        276        77       50.3 (25.7, 67.2)
                            Vaccine or Non-Vaccine HPV
                                       Types§
                                Prophylactic Efficacy*           259        7        261        19        62.5 (6.9, 86.7)
                           HPV 6, HPV 11, HPV 16, and/or
                                                                 103       11        116        20               --‡
                             HPV 18 Positive at Day 1†
          AIN 2/3           Boys and Men Regardless of
                            Current or Prior Exposure to
                                                                 275       18        276        39       54.2 (18.0, 75.3)
                            Vaccine or Non-Vaccine HPV
                                             §
                                       Types
     *Includes all individuals who received at least 1 vaccination and who were HPV-naïve (i.e., seronegative and PCR
     negative) at Day 1 to the vaccine HPV type being analyzed. Case counting started at Day 1.
     †
       Includes all individuals who received at least 1 vaccination and who were HPV positive or had unknown HPV status
     at Day 1, to at least one vaccine HPV type. Case counting started at Day 1.
     ‡
       There is no expected efficacy since GARDASIL has not been demonstrated to provide protection against disease
     from vaccine HPV types to which a person has previously been exposed through sexual activity.
     §
       Includes all individuals who received at least 1 vaccination. Case counting started at Day 1.
     CI = Confidence Interval


                                                               19

                                                             19                                                   Exhibit 257
    Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 73 of 491



     AAHS Control = Amorphous Aluminum Hydroxyphosphate Sulfate

Effectiveness of GARDASIL in Prevention of Any HPV Type Related Anogenital Disease in Boys and Men
16 Through 26 Years of Age, Regardless of Current or Prior Infection with Vaccine or Non-Vaccine HPV
Types
   The impact of GARDASIL against the overall burden of dysplastic or papillomatous anogenital disease
regardless of HPV detection, results from a combination of prophylactic efficacy against vaccine HPV
types, disease contribution from vaccine HPV types present at time of vaccination, the disease
contribution from HPV types not contained in the vaccine, and disease in which HPV was not detected.
   Additional efficacy analyses from Study 5 were conducted in 2 populations: (1) a generally HPV-naïve
population that consisted of boys and men who are seronegative and PCR negative to HPV 6, 11, 16, and
18 and PCR negative to HPV 31, 33, 35, 39, 45, 51, 52, 56, 58 and 59 at Day 1, approximating a
population of sexually-naïve boys and men and (2) the general study population of boys and men
regardless of baseline HPV status, some of whom had HPV-related disease at Day 1.
   Among generally HPV-naïve boys and men and among all boys and men in Study 5 (including boys
and men with HPV infection at Day 1), GARDASIL reduced the overall incidence of anogenital disease
(Table 17). These reductions were primarily due to reductions in lesions caused by HPV types 6, 11, 16,
and 18 in boys and men naïve (seronegative and PCR negative) for the specific relevant vaccine HPV
type. Infected boys and men may already have anogenital disease at Day 1 and some will develop
anogenital disease during follow-up, either related to a vaccine or non-vaccine HPV type present at the
time of vaccination or related to a non-vaccine HPV type not present at the time of vaccination.

         Table 17: Effectiveness of GARDASIL in Prevention of Any HPV Type Related Anogenital Disease in Boys
      and Men 16 Through 26 Years of Age, Regardless of Current or Prior Infection with Vaccine or Non-Vaccine
                                                             HPV Types
                                                                                        AAHS
                                                                GARDASIL                                  % Reduction
      Endpoint                      Analysis                                           Control
                                                                                                            (95% CI)
                                                               N        Cases        N       Cases
                              Prophylactic Efficacy*         1275          7       1270        37       81.5 (58.0, 93.0)
          External         Boys and Men Regardless of
           Genital         Current or Prior Exposure to
                                                             1943         38       1937        92       59.3 (40.0, 72.9)
           Lesions         Vaccine or Non-Vaccine HPV
                                            †
                                      Types
                              Prophylactic Efficacy*         1275          5       1270        33       85.2 (61.8, 95.5)
                           Boys and Men Regardless of
         Condyloma         Current or Prior Exposure to
                                                             1943         33       1937        85       61.8 (42.3, 75.3)
                           Vaccine or Non-Vaccine HPV
                                      Types†
                              Prophylactic Efficacy*         1275          2       1270        4       50.7 (-244.3, 95.5)
                           Boys and Men Regardless of
          PIN 1/2/3        Current or Prior Exposure to
                                                             1943          8       1937        7      -13.9 (-269.0, 63.9)
                           Vaccine or Non-Vaccine HPV
                                      Types†
                              Prophylactic Efficacy*          129         12       126         28        54.9 (8.4, 79.1)
                           Boys and Men Regardless of
          AIN 1/2/3        Current or Prior Exposure to
                                                              275         74       276        103       25.7 (-1.1, 45.6)
                           Vaccine or Non-Vaccine HPV
                                      Types†
                              Prophylactic Efficacy*          129          8       126         18       52.5 (-14.8, 82.1)
                           Boys and Men Regardless of
           AIN 2/3         Current or Prior Exposure to
                                                              275         44       276         59       24.3 (-13.8, 50.0)
                           Vaccine or Non-Vaccine HPV
                                            †
                                      Types
      *Includes all individuals who received at least 1 vaccination and who were seronegative and PCR negative at
      enrollment to HPV 6, 11, 16 and 18, and PCR negative at enrollment to HPV 31, 33, 35, 39, 45, 51, 52, 56, 58 and
      59. Case counting started at Day 1.
      †
        Includes all individuals who received at least 1 vaccination. Case counting started at Day 1.
      CI = Confidence Interval
      AAHS Control = Amorphous Aluminum Hydroxyphosphate Sulfate




                                                              20

                                                             20                                                  Exhibit 257
       Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 74 of 491



14.6     Overall Population Impact
    The subject characteristics (e.g. lifetime sex partners, geographic distribution of the subjects) influence
the HPV prevalence of the population and therefore the population benefit can vary widely.
    The overall efficacy of GARDASIL will vary with the baseline prevalence of HPV infection and disease,
the incidence of infections against which GARDASIL has shown protection, and those infections against
which GARDASIL has not been shown to protect.
    The efficacy of GARDASIL for HPV types not included in the vaccine (i.e., cross-protective efficacy) is
a component of the overall impact of the vaccine on rates of disease caused by HPV. Cross-protective
efficacy was not demonstrated against disease caused by non-vaccine HPV types in the combined
database of the Study 3 and Study 4 trials.
    GARDASIL does not protect against genital disease not related to HPV. One woman who received
GARDASIL in Study 3 developed an external genital well-differentiated squamous cell carcinoma at Month
24. No HPV DNA was detected in the lesion or in any other samples taken throughout the study.
    In 18,150 girls and women enrolled in Study 2, Study 3, and Study 4, GARDASIL reduced definitive
cervical therapy procedures by 23.9% (95% CI: 15.2%, 31.7%).
14.7 Studies in Women 27 through 45 Years of Age
    Study 6 evaluated efficacy in 3253 women 27 through 45 years of age based on a combined endpoint
of HPV 6-, 11-, 16- or 18-related persistent infection, genital warts, vulvar and vaginal dysplastic lesions of
any grade, CIN of any grade, AIS, and cervical cancer. These women were randomized 1:1 to receive
either GARDASIL or AAHS control. The efficacy for the combined endpoint was driven primarily by
prevention of persistent infection. There was no statistically significant efficacy demonstrated for CIN 2/3,
AIS, or cervical cancer. In post hoc analyses conducted to assess the impact of GARDASIL on the
individual components of the combined endpoint, the results in the population of women naïve to the
relevant HPV type at baseline were as follows: prevention of HPV 6-, 11-, 16- or 18-related persistent
infection (80.5% [95% CI: 68.3, 88.6]), prevention of HPV 6-, 11-, 16- or 18-related CIN (any grade)
(85.8% [95% CI: 52.4, 97.3]), and prevention of HPV 6-, 11-, 16- or 18-related genital warts (87.6% [95%
CI: 7.3, 99.7]).
    Efficacy for disease endpoints was diminished in a population impact assessment of women who were
vaccinated regardless of baseline HPV status (full analysis set). In the full analysis set (FAS), efficacy was
not demonstrated for the following endpoints: prevention of HPV 16- and 18-related CIN 2/3, AIS, or
cervical cancer and prevention of HPV 6- and 11-related condyloma. No efficacy was demonstrated
against CIN 2/3, AIS, or cervical cancer in the general population irrespective of HPV type (FAS any type
analysis).
14.8 Immunogenicity
Assays to Measure Immune Response
    The minimum anti-HPV titer that confers protective efficacy has not been determined.
    Because there were few disease cases in individuals naïve (PCR negative and seronegative) to
vaccine HPV types at baseline in the group that received GARDASIL, it has not been possible to establish
minimum anti-HPV 6, anti-HPV 11, anti-HPV 16, and anti-HPV 18 antibody levels that protect against
clinical disease caused by HPV 6, 11, 16, and/or 18.
    The immunogenicity of GARDASIL was assessed in 23,951 9- through 45-year-old girls and women
(GARDASIL N = 12,634; AAHS control or saline placebo N = 11,317) and 5417 9- through 26-year-old
boys and men (GARDASIL N = 3109; AAHS control or saline placebo N = 2308).
    Type-specific immunoassays with type-specific standards were used to assess immunogenicity to
each vaccine HPV type. These assays measured antibodies against neutralizing epitopes for each HPV
type. The scales for these assays are unique to each HPV type; thus, comparisons across types and to
other assays are not appropriate.
Immune Response to GARDASIL
    The primary immunogenicity analyses were conducted in a per-protocol immunogenicity (PPI)
population. This population consisted of individuals who were seronegative and PCR negative to the
relevant HPV type(s) at enrollment, remained HPV PCR negative to the relevant HPV type(s) through 1
month postdose 3 (Month 7), received all 3 vaccinations, and did not deviate from the study protocol in
ways that could interfere with the effects of the vaccine.

                                                      21

                                                     21                                         Exhibit 257
      Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 75 of 491



    Immunogenicity was measured by (1) the percentage of individuals who were seropositive for
antibodies against the relevant vaccine HPV type, and (2) the Geometric Mean Titer (GMT).
    In clinical studies in 16- through 26-year-old girls and women, 99.8%, 99.8%, 99.8%, and 99.4% who
received GARDASIL became anti-HPV 6, anti-HPV 11, anti-HPV 16, and anti-HPV 18 seropositive,
respectively, by 1 month postdose 3 across all age groups tested.
    In clinical studies in 27- through 45-year-old women, 98.2%, 97.9%, 98.6%, and 97.1% who received
GARDASIL became anti-HPV 6, anti-HPV 11, anti-HPV 16, and anti-HPV 18 seropositive, respectively, by
1 month postdose 3 across all age groups tested.
    In clinical studies in 16- through 26-year-old boys and men, 98.9%, 99.2%, 98.8%, and 97.4% who
received GARDASIL became anti-HPV 6, anti-HPV 11, anti-HPV 16, and anti-HPV 18 seropositive,
respectively, by 1 month postdose 3 across all age groups tested.
    Across all populations, anti-HPV 6, anti-HPV 11, anti-HPV 16, and anti-HPV 18 GMTs peaked at
Month 7 (Table 18 and Table 19). GMTs declined through Month 24 and then stabilized through Month 36
at levels above baseline. Tables 20 and 21 display the persistence of anti-HPV cLIA geometric mean titers
by gender and age group. The duration of immunity following a complete schedule of immunization with
GARDASIL has not been established.

Table 18: Summary of Month 7 Anti-HPV cLIA Geometric Mean Titers in the PPI* Population of Girls and Women
                                                                          % Seropositive                  GMT
               Population                        N†         n‡                (95% CI)            (95% CI) mMU§/mL
Anti-HPV 6
9- through 15-year-old girls                   1122        917           99.9 (99.4, 100.0)       929.2 (874.6, 987.3)
16- through 26-year-old girls and women        9859       3329           99.8 (99.6, 99.9)        545.0 (530.1, 560.4)
27- through 34-year-old women                   667        439           98.4 (96.7, 99.4)        435.6 (393.4, 482.4)
35- through 45-year-old women                   957        644           98.1 (96.8, 99.0)        397.3 (365.2, 432.2)
Anti-HPV 11
9- through 15-year-old girls                   1122        917           99.9 (99.4, 100.0)     1304.6 (1224.7, 1389.7)
16- through 26-year-old girls and women        9859       3353           99.8 (99.5, 99.9)        748.9 (726.0, 772.6)
27- through 34-year-old women                   667        439           98.2 (96.4, 99.2)        577.9 (523.8, 637.5)
35- through 45-year-old women                   957        644           97.7 (96.2, 98.7)        512.8 (472.9, 556.1)
Anti-HPV 16
9- through 15-year-old girls                   1122        915           99.9 (99.4, 100.0)     4918.5 (4556.6, 5309.1)
16- through 26-year-old girls and women        9859       3249           99.8 (99.6, 100.0)     2409.2 (2309.0, 2513.8)
27- through 34-year-old women                   667        435           99.3 (98.0, 99.9)      2342.5 (2119.1, 2589.6)
35- through 45-year-old women                   957        657           98.2 (96.8, 99.1)      2129.5 (1962.7, 2310.5)
Anti-HPV 18
9- through 15-year-old girls                   1122        922           99.8 (99.2, 100.0)      1042.6 (967.6, 1123.3)
16- through 26-year-old girls and women        9859       3566           99.4 (99.1, 99.7)        475.2 (458.8, 492.1)
27- through 34-year-old women                   667        501           98.0 (96.4, 99.0)        385.8 (347.6, 428.1)
35- through 45-year-old women                   957        722           96.4 (94.8, 97.6)        324.6 (297.6, 354.0)
*The PPI population consisted of individuals who received all 3 vaccinations within pre-defined day ranges, did not have
major deviations from the study protocol, met predefined criteria for the interval between the Month 6 and Month 7 visit,
and were naïve (PCR negative and seronegative) to the relevant HPV type(s) (types 6, 11, 16, and 18) prior to dose 1
and through 1 month Postdose 3 (Month 7).
†
  Number of individuals randomized to the respective vaccination group who received at least 1 injection.
‡
  Number of individuals contributing to the analysis.
cLIA = Competitive Luminex Immunoassay
CI = Confidence Interval
GMT = Geometric Mean Titers
§
  mMU = milli-Merck Units




                                                                22

                                                               22                                                  Exhibit 257
      Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 76 of 491




   Table 19: Summary of Month 7 Anti-HPV cLIA Geometric Mean Titers in the PPI* Population of Boys and Men
                                                                        % Seropositive                    GMT
              Population                       N†         n‡                (95% CI)              (95% CI) mMU§/mL
Anti-HPV 6
9- through 15-year-old boys                   1072       884           99.9 (99.4, 100.0)        1037.5 (963.5, 1117.3)
16- through 26-year-old boys and men          2026      1093            98.9 (98.1, 99.4)         447.8 (418.9, 478.6)
Anti-HPV 11
9- through 15-year-old boys                   1072       885           99.9 (99.4, 100.0)       1386.8 (1298.5, 1481.0)
16- through 26-year-old boys and men          2026      1093            99.2 (98.4, 99.6)         624.3 (588.4, 662.3)
Anti-HPV 16
9- through 15-year-old boys                   1072       882           99.8 (99.2, 100.0)       6056.5 (5601.3, 6548.7)
16- through 26-year-old boys and men          2026      1136            98.8 (97.9, 99.3)       2403.3 (2243.4, 2574.6)
Anti-HPV 18
9- through 15-year-old boys                   1072       887            99.8 (99.2, 100)        1357.4 (1249.4, 1474.7)
16- through 26-year-old boys and men          2026      1175            97.4 (96.3, 98.2)         402.6 (374.6, 432.7)
*The PPI population consisted of individuals who received all 3 vaccinations within pre-defined day ranges, did not have
major deviations from the study protocol, met predefined criteria for the interval between the Month 6 and Month 7 visit,
and were naïve (PCR negative and seronegative) to the relevant HPV type(s) (types 6, 11, 16, and 18) prior to dose 1 and
through 1 month Postdose 3 (Month 7).
†
  Number of individuals randomized to the respective vaccination group who received at least 1 injection.
‡
  Number of individuals contributing to the analysis.
cLIA = Competitive Luminex Immunoassay
CI = Confidence Interval
GMT = Geometric Mean Titers
§
  mMU = milli-Merck Units




                                                               23

                                                              23                                                  Exhibit 257
      Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 77 of 491




         Table 20: Persistence of Anti-HPV cLIA Geometric Mean Titers in 9- Through 45-Year-Old Girls and Women
                                                 16- to 26-Year-Old Girls and        27- to 34-Year-Old           35- to 45-Year-Old
                     9- to 15-Year-Old Girls
                                                             Women                         Women                        Women
                            (N* = 1122)
  Assay (cLIA)/                                            (N* = 9859)                    (N* = 667)                   (N* = 957)
   Time Point                       GMT                             GMT                          GMT                          GMT
                      n†          (95% CI)         n†             (95% CI)         n†          (95% CI)         n†          (95% CI)
                                 mMU‡/mL                         mMU‡/mL                      mMU‡/mL                       mMU‡/mL
Anti-HPV 6
     Month 07        917            929.2         3329              545.0         439            435.6         644            397.3
                               (874.6, 987.3)                  (530.1, 560.4)               (393.4, 482.4)                (365.2, 432.2)
     Month 24        214            156.1         2788              109.1         421            70.7          628             69.3
                               (135.6, 179.6)                  (105.2, 113.1)                (63.8, 78.5)                  (63.7, 75.4)
    Month 36§        356            129.4           -                 -           399            79.5          618             81.1
                               (115.6, 144.8)                                                (72.0, 87.7)                  (75.0, 87.8)
    Month 48¶          -              -           2514              73.8          391            58.8          616             62.0
                                                                (70.9, 76.8)                 (52.9, 65.3)                  (57.0, 67.5)
Anti-HPV 11
     Month 07        917           1304.6         3353              748.9         439            577.9         644            512.8
                                  (1224.7,                     (726.0, 772.6)               (523.8, 637.5)                (472.9, 556.1)
                                   1389.7)
     Month 24        214            218.0         2817              137.1         421            79.3          628             73.4
                               (188.3, 252.4)                  (132.1, 142.3)                (71.5, 87.8)                  (67.4, 79.8)
    Month 36§        356            148.0           -                 -           399            81.8          618             77.4
                               (131.1, 167.1)                                                (74.3, 90.1)                  (71.6, 83.6)
    Month 48¶          -              -           2538              89.4          391            67.4          616             62.7
                                                                (85.9, 93.1)                 (60.9, 74.7)                  (57.8, 68.0)
Anti-HPV 16
     Month 07        915           4918.5         3249             2409.2         435           2342.5         657           2129.5
                                  (4556.6,                   (2309.0, 2513.8)              (2119.1, 2589.6)             (1962.7, 2310.5)
                                   5309.1)
     Month 24        211            944.2         2721              442.6         416            285.9         642            271.4
                              (804.4, 1108.3)                  (425.0, 460.9)               (254.4, 321.2)                (247.1, 298.1)
    Month 36§        353            642.2           -                 -           399            291.5         631            276.7
                               (562.8, 732.8)                                               (262.5, 323.8)                (254.5, 300.8)
    Month 48¶          -              -           2474              326.2         394            211.8         628            192.8
                                                               (311.8, 341.3)               (189.5, 236.8)                (176.5, 210.6)
Anti-HPV 18
     Month 07        922           1042.6         3566              475.2         501            385.8         722            324.6
                              (967.6, 1123.3)                  (458.8, 492.1)               (347.6, 428.1)                (297.6, 354.0)
     Month 24        214            137.7         3002              50.8          478            31.8          705             26.0
                               (114.8, 165.1)                   (48.2, 53.5)                 (28.1, 36.0)                  (23.5, 28.8)
             §
    Month 36         357             87.0           -                 -           453            32.1          689             27.0
                                (74.8, 101.2)                                                (28.5, 36.3)                  (24.5, 29.8)
    Month 48¶          -              -           2710              33.2          444            25.2          688             21.2
                                                                (31.5, 35.0)                 (22.3, 28.5)                  (19.2, 23.4)
*N = Number of individuals randomized in the respective group who received at least 1 injection.
†
  n = Number of individuals in the indicated immunogenicity population.
‡
  mMU = milli-Merck Units
§
  Month 37 for 9- to 15-year-old girls. No serology samples were collected at this time point for 16- to 26-year-old girls and women.
¶
  Month 48/End-of-study visits for 16- to 26-year-old girls and women were generally scheduled earlier than Month 48. Mean visit
timing was Month 44. The studies in 9- to 15-year-old girls were planned to end prior to 48 months and therefore no serology
samples were collected.
cLIA = Competitive Luminex Immunoassay
CI = Confidence Interval
GMT = Geometric Mean Titers




                                                                  24

                                                                 24                                                   Exhibit 257
      Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 78 of 491




           Table 21: Persistence of Anti-HPV cLIA Geometric Mean Titers in 9- Through 26-Year-Old Boys and Men
                                                     9- to 15-Year-Old Boys                  16- to 26-Year-Old Boys and Men
                                                            (N* = 1072)                                 (N* = 2026)
       Assay (cLIA)/ Time Point
                                                 †                    GMT                     †                    GMT
                                               n                                            n
                                                             (95% CI) mMU‡/mL                             (95% CI) mMU‡/mL
Anti-HPV 6
                Month 07                      884                    1037.5                1094                    447.2
                                                                (963.5, 1117.3)                              (418.4, 477.9)
                Month 24                      323                     134.1                907                     80.3
                                                                 (119.5, 150.5)                                (74.9, 86.0)
                         §
               Month 36                       342                     126.6                654                     72.4
                                                                 (111.9, 143.2)                                (68.0, 77.2)
               Month 48¶                        -                       -                    -                       -
Anti-HPV 11
                Month 07                      885                    1386.8                1094                    624.5
                                                               (1298.5, 1481.0)                              (588.6, 662.5)
                Month 24                      324                     188.5                907                     94.6
                                                                 (168.4, 211.1)                               (88.4, 101.2)
               Month 36§                      342                     148.8                654                     80.3
                                                                 (131.1, 169.0)                                (75.7, 85.2)
                         ¶
               Month 48                         -                       -                    -                       -
Anti-HPV 16
                Month 07                      882                    6056.5                1137                   2401.5
                                                               (5601.4, 6548.6)                             (2241.8, 2572.6)
                Month 24                      322                     938.2                938                     347.7
                                                                (825.0, 1067.0)                              (322.5, 374.9)
               Month 36§                      341                     708.8                672                     306.7
                                                                 (613.9, 818.3)                              (287.5, 327.1)
               Month 48¶                        -                       -                    -                       -
Anti-HPV 18
                Month 07                      887                    1357.4                1176                    402.6
                                                               (1249.4, 1474.7)                              (374.6, 432.6)
                Month 24                      324                     131.9                967                     38.7
                                                                 (112.1, 155.3)                                (35.2, 42.5)
               Month 36§                      343                     113.0                690                     33.4
                                                                  (94.7, 135.0)                                (30.9, 36.1)
               Month 48¶                        -                       -                    -                       -
*N = Number of individuals randomized in the respective group who received at least 1 injection.
†
  n = Number of individuals in the indicated immunogenicity population.
‡
  mMU = milli-Merck Units
§
  Month 36 time point for 16- to 26-year-old boys and men; Month 37 for 9- to 15-year-old boys.
¶
  The studies in 9- to 15-year-old boys and girls and 16- to 26-year-old boys and men were planned to end prior to 48 months and
therefore no serology samples were collected.
cLIA = Competitive Luminex Immunoassay
CI = Confidence Interval
GMT = Geometric Mean Titers

    Tables 18 and 19 display the Month 7 immunogenicity data for girls and women and boys and men.
Anti-HPV responses 1 month postdose 3 among 9- through 15-year-old adolescent girls were non-inferior
to anti-HPV responses in 16- through 26-year-old girls and women in the combined database of
immunogenicity studies for GARDASIL. Anti-HPV responses 1 month postdose 3 among 9- through 15-
year-old adolescent boys were non-inferior to anti-HPV responses in 16- through 26-year-old boys and
men in Study 5.
    On the basis of this immunogenicity bridging, the efficacy of GARDASIL in 9- through 15-year-old
adolescent girls and boys is inferred.
GMT Response to Variation in Dosing Regimen in 18- Through 26-Year-Old Women
    Girls and women evaluated in the PPE population of clinical studies received all 3 vaccinations within 1
year of enrollment. An analysis of immune response data suggests that flexibility of ±1 month for Dose 2
(i.e., Month 1 to Month 3 in the vaccination regimen) and flexibility of ±2 months for Dose 3 (i.e., Month 4
to Month 8 in the vaccination regimen) do not impact the immune responses to GARDASIL.




                                                               25

                                                              25                                                  Exhibit 257
     Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 79 of 491



Duration of the Immune Response to GARDASIL
   The duration of immunity following a complete schedule of immunization with GARDASIL has not been
established. The peak anti-HPV GMTs for HPV types 6, 11, 16, and 18 occurred at Month 7. Anti-HPV
GMTs for HPV types 6, 11, 16, and 18 were similar between measurements at Month 24 and Month 60 in
Study 2.
14.9 Long-Term Follow-Up Studies
    The protection of GARDASIL against HPV-related disease continues to be studied over time in
populations including adolescents (boys and girls) and women who were enrolled in the Phase 3 studies.
Persistence of Effectiveness
    An extension of Study 4 used national healthcare registries in Denmark, Iceland, Norway, and Sweden
to monitor endpoint cases of HPV 6-, 11-, 16-, or 18-related CIN (any grade), AIS, cervical cancer, vulvar
cancer, or vaginal cancer among 2,650 girls and women 16 through 23 years of age at enrollment who
were randomized to vaccination with GARDASIL and consented to be followed in the extension study. An
interim analysis of the per-protocol effectiveness population included 1,902 subjects who completed the
GARDASIL vaccination series within one year, were naïve to the relevant HPV type through 1 month
postdose 3, had no protocol violations, and had follow-up data available. The median follow-up from initial
vaccination was 6.7 years with a range of 2.8 to 8.4 years. No cases of HPV 6-, 11-, 16-, or 18-related CIN
(any grade), AIS, cervical cancer, vulvar cancer, or vaginal cancer were observed over a total of 5,765
person-years at risk.
    An extension of a Phase 3 study (Study 7) in which 614 girls and 565 boys 9 through 15 years of age at
enrollment were randomized to vaccination with GARDASIL actively followed subjects for endpoint cases
of HPV 6-, 11-, 16-, or 18-related persistent infection, CIN (any grade), AIS, VIN, VaIN, cervical cancer,
vulvar cancer, vaginal cancer, and genital lesions from the initiation of sexual activity or age 16 onwards.
An interim analysis of the per-protocol effectiveness population included 246 girls and 168 boys who
completed the GARDASIL vaccination series within one year, were seronegative to the relevant HPV type
at initiation of the vaccination series, and had not initiated sexual activity prior to receiving the third dose of
GARDASIL. The median follow-up, from the first dose of vaccine, was 7.2 years with a range of 0.5 to 8.5
years. No cases of persistent infection of at least 12 months’ duration and no cases of HPV 6-, 11-, 16-, or
18-related CIN (any grade), AIS, VIN, VaIN, cervical cancer, vulvar cancer, vaginal cancer, or genital
lesions were observed over a total 1,105 person-years at risk. There were 4 cases of HPV 6-, 11-, 16-, or
18-related persistent infection of at least 6 months’ duration, including 3 cases related to HPV 16 and 1
case related to HPV 6, none of which persisted to 12 months’ duration.
Persistence of the Immune Response
    The interim reports of the two extension studies described above included analyses of type-specific
anti-HPV antibody titers at 9 years postdose 1 for girls and women 16 through 23 years of age at
enrollment (range of 1,178 to 1,331 subjects with evaluable data across HPV types) and at 8 years
postdose 1 for boys and girls 9 through 15 years of age at enrollment (range of 436 to 440 subjects with
evaluable data across HPV types). Anti-HPV 6, 11, 16, and 18 GMTs as measured by cLIA were
decreased compared with corresponding values at earlier time points, but the proportions of seropositive
subjects ranged from 88.4% to 94.4% for anti-HPV 6, from 89.1% to 95.5% for anti-HPV 11, from 96.8%
to 99.1% for anti-HPV 16, and from 60.0% to 64.1% for anti-HPV 18.
14.10   Studies with RECOMBIVAX HB [hepatitis B vaccine (recombinant)]
    The safety and immunogenicity of co-administration of GARDASIL with RECOMBIVAX HB [hepatitis B
vaccine (recombinant)] (same visit, injections at separate sites) were evaluated in a randomized, double-
blind, study of 1871 women aged 16 through 24 years at enrollment. The race distribution of the girls and
women in the clinical trial was as follows: 61.6% White; 1.6% Hispanic (Black and White); 23.8% Other;
11.9% Black; 0.8% Asian; and 0.3% American Indian.
    Subjects either received GARDASIL and RECOMBIVAX HB (n = 466), GARDASIL and RECOMBIVAX
HB-matched placebo (n = 468), RECOMBIVAX HB and GARDASIL-matched placebo (n = 467) or
RECOMBIVAX-matched placebo and GARDASIL-matched placebo (n = 470) at Day 1, Month 2 and
Month 6. Immunogenicity was assessed for all vaccines 1 month post completion of the vaccination
series.



                                                        26

                                                       26                                           Exhibit 257
      Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 80 of 491



   Concomitant administration of GARDASIL with RECOMBIVAX HB [hepatitis B vaccine (recombinant)]
did not interfere with the antibody response to any of the vaccine antigens when GARDASIL was given
concomitantly with RECOMBIVAX HB or separately.
14.11 Studies with Menactra [Meningococcal (Groups A, C, Y and W-135) Polysaccharide
Diphtheria Toxoid Conjugate Vaccine] and Adacel [Tetanus Toxoid, Reduced Diphtheria Toxoid
and Acellular Pertussis Vaccine Adsorbed (Tdap)]
    The safety and immunogenicity of co-administration of GARDASIL with Menactra [Meningococcal
(Groups A, C, Y and W-135) Polysaccharide Diphtheria Toxoid Conjugate Vaccine] and Adacel [Tetanus
Toxoid, Reduced Diphtheria Toxoid and Acellular Pertussis Vaccine Adsorbed (Tdap)] (same visit,
injections at separate sites) were evaluated in an open-labeled, randomized, controlled study of 1040 boys
and girls 11 through 17 years of age at enrollment. The race distribution of the subjects in the clinical trial
was as follows: 77.7% White; 6.8% Hispanic (Black and White); 1.4% Multi-racial; 12.3% Black; 1.2%
Asian; 0.2% Indian; and 0.4% American Indian.
    One group received GARDASIL in one limb and both Menactra and Adacel, as separate injections, in
the opposite limb concomitantly on Day 1 (n = 517). The second group received the first dose of
GARDASIL on Day 1 in one limb then Menactra and Adacel, as separate injections, at Month 1 in the
opposite limb (n = 523). Subjects in both vaccination groups received the second dose of GARDASIL at
Month 2 and the third dose at Month 6. Immunogenicity was assessed for all vaccines 1 month post
completion of the vaccination series (1 dose for Menactra and Adacel and 3 doses for GARDASIL).
    Concomitant administration of GARDASIL with Menactra [Meningococcal (Groups A, C, Y and W-135)
Polysaccharide Diphtheria Toxoid Conjugate Vaccine] and Adacel [Tetanus Toxoid, Reduced Diphtheria
Toxoid and Acellular Pertussis Vaccine Adsorbed (Tdap)] did not interfere with the antibody response to
any of the vaccine antigens when GARDASIL was given concomitantly with Menactra and Adacel or
separately.

16     HOW SUPPLIED/STORAGE AND HANDLING
   All presentations for GARDASIL contain a suspension of 120 mcg L1 protein from HPV types 6, 11, 16,
and 18 in a 0.5-mL dose. GARDASIL is supplied in vials and syringes.
   Carton of one 0.5-mL single-dose vial. NDC 0006-4045-00.
   Carton of ten 0.5-mL single-dose vials. NDC 0006-4045-41.
                                                        ®
   Carton of six 0.5-mL single-dose prefilled Luer-Lok syringes with tip caps. NDC 0006-4109-09.
                                                         ®
   Carton of ten 0.5-mL single-dose prefilled Luer-Lok syringes with tip caps. NDC 0006-4109-02.
   Store refrigerated at 2 to 8°C (36 to 46°F). Do not freeze. Protect from light.
   GARDASIL should be administered as soon as possible after being removed from refrigeration.
   GARDASIL can be out of refrigeration (at temperatures at or below 25°C/77°F), for a total time of not
more than 72 hours.

17     PATIENT COUNSELING INFORMATION
     Advise the patient to read the FDA-approved patient labeling (Patient Information).

     Inform the patient, parent, or guardian:
     • Vaccination does not eliminate the necessity for women to continue to undergo recommended
         cervical cancer screening. Women who receive GARDASIL should continue to undergo cervical
         cancer screening per standard of care.
     • Recipients of GARDASIL should not discontinue anal cancer screening if it has been recommended
         by a health care provider.
     • GARDASIL has not been demonstrated to provide protection against disease from vaccine and
         non-vaccine HPV types to which a person has previously been exposed through sexual activity.
     • Since syncope has been reported following vaccination sometimes resulting in falling with injury,
         observation for 15 minutes after administration is recommended.
     • Vaccine information is required to be given with each vaccination to the patient, parent, or guardian.
     • Information regarding benefits and risks associated with vaccination.


                                                      27

                                                     27                                         Exhibit 257
    Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 81 of 491



   • GARDASIL is not recommended for use in pregnant women.
   • Importance of completing the immunization series unless contraindicated.
   • Report any adverse reactions to their health care provider.




For patent information: www.merck.com/product/patent/home.html

The trademarks depicted herein are owned by their respective companies.

Copyright © 2006, 2009, 2010, 2011 Merck Sharp & Dohme Corp., a subsidiary of Merck & Co., Inc.
All rights reserved.

uspi-v501-i-1504r021

Printed in USA




                                                 28

                                                28                                     Exhibit 257
Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 82 of 491




   EXHIBIT 258
                                                                                                                                                                                                                                                                        ORIGINAL
                                                                                                                                                                                                                                               Case 2:20-cv-02470-WBS-JDP        STUDIES
                                                                                                                                                                                                                                                                          Document 10 Filed 12/29/20 Page 83 of 491




                                                                                                                                                                                                                                      Safety and Persistent Immunogenicity of a Quadrivalent
                                                                                                                                                                                                                                      Human Papillomavirus Types 6, 11, 16, 18 L1 Virus-Like
                                                                                                                                                                                                                                         Particle Vaccine in Preadolescents and Adolescents
                                                                                                                                                                                                                                                                             A Randomized Controlled Trial
Downloaded from https://journals.lww.com/pidj by f/PWVA6WNkVOgj79JuXSzyRKNz4VvErBigC676F4pIwnebvSlF5NqyzrQAr4/8oMhGUNWIqwKmi7ziaRHNbNV9NdUkS8RIOY5rxqv20l4UQ1uaCfxxJ5HvbLPhn8AqAGNEsdHF6dqmpZkl6YxxwNDE5dz66flIZH on 06/19/2020




                                                                                                                                                                                                                                             Keith S. Reisinger, MD, MPH,* Stan L. Block, MD,† Eduardo Lazcano-Ponce, MD,‡
                                                                                                                                                                                                                                          Rudiwilai Samakoses, MD,§ Mark T. Esser, PhD,! Joanne Erick, BA,! Derek Puchalski, BS,!
                                                                                                                                                                                                                                               Katherine E. D. Giacoletti, MStat,! Heather L. Sings, PhD,! Suzanne Lukac, BS,!
                                                                                                                                                                                                                                                             Frances B. Alvarez, RN, BSN,! and Eliav Barr, MD!

                                                                                                                                                                                                                                                                                                                    months following completion of a three-dose regimen. The vaccine
                                                                                                                                                                                                                                  Objective: Administration of a quadrivalent HPV-6/11/16/18 vac-
                                                                                                                                                                                                                                                                                                                    durability supports universal HPV vaccination programs in adoles-
                                                                                                                                                                                                                                  cine to 16- to 26-year-old women was highly effective in preventing
                                                                                                                                                                                                                                                                                                                    cents to reduce the burden of clinical HPV disease, particularly
                                                                                                                                                                                                                                  HPV-6/11/16/18-related cervical/vulvar/vaginal precancerous le-
                                                                                                                                                                                                                                                                                                                    cervical cancer and precancers.
                                                                                                                                                                                                                                  sions and genital warts. As the risk of acquiring HPV significantly
                                                                                                                                                                                                                                  rises after sexual debut, HPV vaccines should have the greatest                   Key Words: HPV, vaccine, immunogenicity, reactogenicity,
                                                                                                                                                                                                                                  benefit in sexually naive adolescents. We evaluated the tolerability              pediatric, noninferiority
                                                                                                                                                                                                                                  and immunogenicity of quadrivalent vaccine in males and females 9
                                                                                                                                                                                                                                                                                                                    (Pediatr Infect Dis J 2007;26: 201–209)
                                                                                                                                                                                                                                  to 15 years of age through 18 months postenrollment.
                                                                                                                                                                                                                                  Methods: In this randomized, double-blind trial, 1781 sexually
                                                                                                                                                                                                                                  naive children were assigned (2:1) to quadrivalent HPV-6/11/16/18
                                                                                                                                                                                                                                  vaccine or saline placebo administered at day 1 and months 2 and 6.
                                                                                                                                                                                                                                  Serum neutralizing anti-HPV-6/11/16/18 responses were summa-
                                                                                                                                                                                                                                  rized as geometric mean titers (GMTs) and seroconversion rates.
                                                                                                                                                                                                                                  Primary analyses were done per-protocol (subjects received 3 doses,
                                                                                                                                                                                                                                                                                                                    H    uman papillomavirus (HPV) infection causes cervical
                                                                                                                                                                                                                                                                                                                         cancer and genital warts.1– 6 HPV infection is common,
                                                                                                                                                                                                                                                                                                                    with a lifetime risk exceeding 50% for sexually active males
                                                                                                                                                                                                                                  had no major protocol violations and were HPV type-specific                       and females.7 Studies have shown that the 5 years following
                                                                                                                                                                                                                                  seronegative at day 1). Adverse experiences were collected by diary               sexual debut represent the period of highest risk for acquisi-
                                                                                                                                                                                                                                  card.                                                                             tion of HPV infection.8 –10 In most countries, the median/
                                                                                                                                                                                                                                  Results: At month 7, seroconversion rates were !99.5% for the 4                   mean age of sexual debut is between 15 and 16 years of
                                                                                                                                                                                                                                  vaccine-HPV-types. GMTs and seroconversion rates in boys were                     age.11,12 Because HPV is the major cause of cervical cancer,
                                                                                                                                                                                                                                  noninferior to those in girls (P ! 0.001). At month 18, !91.5% of                 the high prevalence of genital HPV infection is considered a
                                                                                                                                                                                                                                  vaccine recipients were seropositive, regardless of gender. A higher              serious worldwide health issue.7
                                                                                                                                                                                                                                  proportion of vaccine recipients (75.3%) than placebo recipients                         The genital HPV family is composed of "35 distinct
                                                                                                                                                                                                                                  (50.0%) reported one or more injection-site adverse experiences                   types. These HPV types are divided into high risk (associated
                                                                                                                                                                                                                                  following any vaccination. Rates of fever were similar between                    with the development of anogenital cancers) and low risk
                                                                                                                                                                                                                                  vaccination groups. No serious vaccine-related adverse experiences                (associated with the development of dysplasia and anogenital
                                                                                                                                                                                                                                  were reported.                                                                    warts, but rarely cancer). Four HPV types have been associ-
                                                                                                                                                                                                                                  Conclusions: In 9- to 15-year-old adolescents, the quadrivalent                   ated with the majority of HPV-related clinical disease. HPV
                                                                                                                                                                                                                                  vaccine was generally well tolerated and induced persistent anti-                 types 16 and 18 cause approximately 70% of cervical can-
                                                                                                                                                                                                                                  HPV serologic responses in the majority of subjects for at least 12               cers, HPV-6 and HPV-11 cause approximately 90% of gen-
                                                                                                                                                                                                                                                                                                                    ital warts (men and women) and types HPV-6/11/16/18
                                                                                                                                                                                                                                                                                                                    together cause a significant proportion of cervical intraepi-
                                                                                                                                                                                                                                  Accepted for publication November 15, 2006.                                       thelial neoplasia (CIN) leading to abnormal Papanicolaou
                                                                                                                                                                                                                                  From *Primary Physicians Research, Pittsburgh, PA; †Kentucky Pediatric            (Pap) smears.2,5,14 –16
                                                                                                                                                                                                                                     Research, Inc., Bardstown, KY; ‡Center for Research in Population                     The well-established link between HPV and anogenital
                                                                                                                                                                                                                                     Health, National Institute of Public Health, Cuernavaca Morelos, Mexico;
                                                                                                                                                                                                                                     §Phramongkutklao Hospital, Dept. of Pediatrics, Bangkok, Thailand; and         cancers, high- and low-grade dysplasia, and genital warts, has
                                                                                                                                                                                                                                     !Merck Research Laboratories, West Point, PA.                                  led to the development of prophylactic (ie, prior to infection)
                                                                                                                                                                                                                                  Supported by Merck Research Laboratories, a division of Merck & Co., Inc.         HPV vaccines. Recent studies in young adult women have
                                                                                                                                                                                                                                  Address for correspondence: Keith S. Reisinger, MD, MPH, 1580 McLaugh-            shown that prophylactic administration of virus-like particle
                                                                                                                                                                                                                                     lin Run Road, Pittsburgh, PA 15241. E-mail: ksrppr@aol.com.
                                                                                                                                                                                                                                  Copyright © 2007 by Lippincott Williams & Wilkins                                 (VLP) vaccines based on the HPV L1 capsid protein are
                                                                                                                                                                                                                                  ISSN: 0891-3668/07/2603-0201                                                      highly efficacious and immunogenic.17–22 A phase II, ran-
                                                                                                                                                                                                                                  DOI: 10.1097/01.inf.0000253970.29190.5a                                           domized, placebo-controlled study of a quadrivalent HPV-6/

                                                                                                                                                                                                                                  The Pediatric Infectious Disease Journal • Volume 26, Number 3, March 2007                                                                    201

                                                                                                                                                                                                                                                                                                                1                                             Exhibit 258
Reisinger etCase
            al                         The Pediatric
                   2:20-cv-02470-WBS-JDP   Document  Infectious
                                                            10 Disease
                                                                FiledJournal • Volume
                                                                       12/29/20       26, 84
                                                                                   Page   Number 3, March 2007
                                                                                             of 491


11/16/18 L1 VLP vaccine included 551 women.20 –22 Through               with the exception of HPV L1 VLPs and aluminum adjuvant,
5.0 years, the overall vaccine efficacy was 96% for preventing          in a total carrier volume of 0.5 mL. Vaccine and placebo were
HPV 6-, 11-, 16- or 18-related persistent infection and 100% for        visually distinguishable.
preventing HPV 6-, 11-, 16- or 18-related disease. In phase
III studies conducted in #18,000 young adult women, pro-                Study Design
phylactic administration of this quadrivalent HPV vaccine                      The trial (Merck protocol V501-018) was a random-
was 100% effective in preventing HPV-6, HPV-11, HPV-16                  ized, double-blind (with sponsor blinding), placebo-con-
or HPV-18-related precancerous or cancerous lesions of the              trolled, multicenter study. Enrollment was stratified by age
cervix, vagina and vulva, as well as genital warts through              (2:1 ratio of 9- to 12-year-old subjects and 13- to 15-year-old
approximately 2 years postvaccination.18,19 In young adult              subjects) and by gender (1:1). Randomization schedules were
women, a three-dose regimen of quadrivalent HPV vaccine                 computer-generated using a blocking factor of 6. An interac-
resulted in robust anti-HPV type-specific immunogenic re-               tive voice response system was used to allocate study subjects
sponses.20,22 Vaccine-induced antibody responses 1 month                and to assign allocation numbers. Subjects were randomized
following completion of the vaccination series were substan-            in a 2:1 ratio within study centers to receive 3 intramus-
tially higher than those observed following natural infec-              cular injections of either quadrivalent HPV vaccine or non–
tion22; and in a subset of women with extended follow-up,               aluminum-containing placebo at day 1, month 2 and month 6.
these responses have been shown to persist (ie, geometric               The deltoid muscle was the preferred site for intramuscular
mean titers remained above the seropositivity threshold)                injection. Vaccine/placebo was administered using a 1.0-mL
through at least 5 years.21                                             syringe with needle length of 1 to 2 inches (22–23 gauge).
       If proven safe and effective, a vaccine that prevents                   As the vaccine and placebo used in this study were
cervical cancer, other cervical lesions and genital warts due to        visually distinguishable, they were prepared and administered
HPV-6/11/16/18 will represent a major public health ad-                 by unblinded study personnel not otherwise involved in the
vance. Because the highest risk of acquiring HPV infection is           care and management of the study participants. The success
within the 5 years after sexual debut, prophylactic vaccina-            of blinding was assessed by designated unblinded sponsor
tion against HPV should have the greatest benefit in sexually           and study personnel. To ensure effective monitoring of ad-
naive adolescents.23–25 A previous study in male and female             verse experiences, an independent safety monitor (not em-
adolescents 10 to 15 years of age showed that administration            ployed by the sponsor) was used. Otherwise, the subject and
of quadrivalent HPV vaccine is generally well tolerated and             the investigator, study site personnel, and laboratory person-
produces up to 2-fold higher anti-HPV responses in adoles-              nel conducting the clinical assays were blinded to vaccination
cents compared with young adult women.26 However, the                   group throughout the study. The sponsor’s clinical, statistical
study was limited by the absence of long-term vaccination               and data management teams were blinded until the primary
follow-up in the adolescent cohort. The present study was               analysis at month 7.
designed to assess vaccine safety, to compare the immuno-                      A medical history and physical examination were con-
genicity of quadrivalent vaccine in young male versus female            ducted at day 1. If the participant was found to have a
adolescents and to explore the safety and duration of immu-             temperature of !100°F (oral) within 24 hours before an
nity of this vaccine for 12 months after the primary series.            injection, the injection was postponed. For all female sub-
Unique to this study, the safety comparator for the quadriva-           jects, a pregnancy test (sensitive to 25 IU human chorionic
lent HPV vaccine was a non–aluminum-containing placebo,                 gonadotropin) was performed prior to each injection.
whereas all other studies to date have compared the vaccine                    Blood samples were obtained on day 1 prior to the first
with aluminum-containing placebo.                                       vaccination, month 7 and month 18. Serum specific neutral-
                                                                        izing antibodies to HPV-6/11/16/18 were measured using a
                         METHODS                                        competitive Luminex immunoassay (cLIA), as described.27
                                                                        Seropositivity was defined as anti-HPV serum cLIA levels
Study Population                                                        !20, 16, 20 and 24 mMU/mL for HPV-6, HPV-11, HPV-16
      Between October 2003 and March 2004, 1781 healthy,                and HPV-18, respectively.27 Seropositivity information was
sexually naive boys and girls 9 to 15 years of age were                 not available prior to the day 1 vaccination. However, if a
enrolled at 47 study sites located in 10 countries in North             subject was found to have anti-HPV levels above any serosta-
America, Latin America, Europe and Asia. Inclusion/exclu-               tus cutoffs at day 1 (prevaccination), indicating prior expo-
sion criteria were similar to that described for a noninferiority       sure to one or more vaccine HPV-types, this result was
immunogenicity bridging study.26 An Institutional Review                communicated to the primary investigator who had enrolled
Board for each clinical site approved the study protocol. At            the subject. After unblinding of the data, investigators were to
enrollment, written consent was obtained from each partici-             communicate the finding to the subject and to the parent/legal
pant and his/her legal guardian.                                        guardian with appropriate counseling.

Study Vaccine                                                           Adverse Event Monitoring
      The quadrivalent HPV-6/11/16/18 L1 VLP vaccine                          Participants were observed for at least 30 minutes after
(GARDASIL/SILGARD, Merck and Co., Inc., Whitehouse                      each vaccination for any immediate reaction. Temperatures
Station, NJ) has been described.22 The placebo used in this             were recorded orally for 5 days following each injection. All
study contained identical components to those in the vaccine,           adverse experiences were collected daily by the parent/legal

202                                                                                               © 2007 Lippincott Williams & Wilkins


                                                                    2                                             Exhibit 258
The Pediatric Infectious
           Case          Disease Journal • Volume 26, Number
                     2:20-cv-02470-WBS-JDP                   3, March
                                                       Document   10 2007
                                                                       Filed            12/29/20 PageHPV
                                                                                                       85Vaccine
                                                                                                          of 491 in Adolescents



guardian on a vaccination report card for 14 days following             the 0.025 level, based on the methods of Miettinen and
each vaccination. Follow-up at months 2, 6, 7, 12 and 18                Nurminen.28 To reject the null hypothesis for a given HPV
included an interview to assess general safety. In addition, at         type, the lower bound of the 95% CI on the difference in the
any time during the study, all deaths (regardless of cause) and         percentages of seroconverters (boys minus girls) for that type
serious adverse experiences that were considered by the                 had to be greater than $5 percentage points.
investigator to be vaccine-related were to be reported. The                    Noninferiority of boys to girls with respect to month 7
relationship between adverse experiences and vaccine was                anti-HPV GMTs was tested using an analysis of variance
reported by the investigator according to his/her best clinical         (ANOVA) model. The natural log of the individual titers of
judgment, based on exposure, time course, likely cause and              the subjects in the quadrivalent HPV vaccine group was
probability with vaccine profile.                                       modeled as a function of gender, age at enrollment and
                                                                        geographic region, which were considered fixed effects. The
Statistical Analyses                                                    analysis was performed using the mean squared error from
Safety. The primary safety hypothesis stated that a 3-dose              the ANOVA model as an estimate of variance and a one-
regimen of quadrivalent HPV vaccine is generally well tol-              sided test for the similarity of 2 means was performed at the
erated in adolescents and preadolescents. A detailed tolera-            0.025 level. The antilog of the estimated treatment difference
bility analysis was performed with emphasis on the following            in the ANOVA model, and the associated 95% CI, was
prespecified adverse experiences: vaccine-related adverse ex-           computed. To reject the null hypothesis for a given HPV type,
periences, injection-site adverse experiences (swelling/red-            the lower bound of the 95% CI on the ratio of month 7 GMTs
ness and pain/tenderness/soreness), systemic adverse experi-            (boys/girls) for that type had to be greater than 0.5.
ences (muscle/joint pain, headaches, hives, rashes and diarrhea),              To declare the immune responses in boys noninferior to
severe adverse experiences, and fever. All subjects who re-             those in girls, the statistical criterion had to be met for each
ceived at least one injection and had follow-up data were               HPV type and for each endpoint (month 7 GMTs and sero-
included in the safety summaries. Adverse experiences were              conversion rates).
summarized descriptively as frequencies and percentages by                     A secondary immunogenicity objective was to describe
vaccination group and type of adverse experience, by vacci-             the persistence of immune response to the quadrivalent HPV
nation visit and across all vaccination visits. Elevated tem-           vaccine. To address this objective, GMTs for each vaccine
peratures (!100°F oral or oral equivalent) within 5 days                HPV type, with associated 95% CIs, were summarized at
following each vaccination were summarized in a similar                 month 18, 1 year following completion of the primary vac-
manner. In addition, risk differences and associated 95%                cination regimen. In addition, percentages of per-protocol sub-
confidence intervals (CI) were computed comparing the vac-              jects who remained seropositive at month 18 were calculated.
cine and placebo groups across all vaccination visits with
respect to adverse experiences with !1% incidence in either             Determination of Sample Size and Power
vaccination group. P values were computed only for those                Analysis to Address Study Hypotheses
adverse experiences that were prompted for on the vaccina-                     The primary hypothesis in this study relates to the
tion report card (elevated temperatures, injection-site pain,           tolerability of the quadrivalent HPV vaccine. If no vaccine-
injection-site swelling, injection-site redness, muscle/joint           related serious adverse experiences were observed among
pain, headaches, hives, rashes and diarrhea). Adverse expe-             1100 vaccinated subjects, this study provided 95% confi-
riences were also summarized separately for boys and girls              dence (one-sided) that the true incidence was no greater than
(within each vaccination group) and by age group. No formal             0.27%. With at least 847, 847, 836 and 836 evaluable subjects
comparisons were made between boys and girls or age groups              in the per-protocol populations related to HPV-6, HPV-11,
with respect to adverse experiences.                                    HPV-16 and HPV-18, respectively (based on predicted rates
                                                                        of attrition and baseline seropositivity rates), the study had
Immunogenicity                                                          #99% power to rule out a !2-fold difference in the ratio of
       The secondary hypothesis of this study stated that the           GMTs (" % 0.025, 1-sided) for each vaccine HPV type and
immune responses to quadrivalent HPV vaccine in preado-                 #99% power to rule out a !5-percentage-point difference in
lescent and adolescent boys are noninferior to the responses            seroconversion rates between the 2 groups (" % 0.025,
in preadolescent and adolescent girls, as measured by anti-             1-sided) for each HPV type. If the 2 immunogenicity hypoth-
HPV GMTs and seroconversion rates one month postdose 3                  eses were independent, the overall power of the study to
(month 7). Analyses of noninferiority were conducted based              declare noninferiority of immune responses in boys relative
on HPV type-specific per-protocol populations. The per-                 to girls was #99%.
protocol populations for HPV-6, HPV-11, HPV-16 and                             The analyses presented here include all safety and
HPV-18 consisted of subjects who were seronegative to the               immunogenicity data from visits that occurred on or before
relevant HPV type(s) at enrollment, received all 3 doses of             November 7, 2005. At this time point, the duration of partic-
vaccine or placebo within the protocol-specified time frames            ipation was approximately 1.5 years.
and did not violate the protocol.
       The evaluation of noninferiority of boys to girls with           Role of the Funding Source
respect to the percentage of subjects who seroconverted for                   The studies were designed by the sponsor (Merck and
each HPV type by month 7 used 4 one-sided tests of nonin-               Co., Inc.) in collaboration with clinical site investigators. The
feriority (one corresponding to each HPV type) conducted at             sponsor collected the data, monitored the conduct of the

© 2007 Lippincott Williams & Wilkins                                                                                                203

                                                                    3                                             Exhibit 258
Reisinger etCase
            al                              The Pediatric
                        2:20-cv-02470-WBS-JDP   Document  Infectious
                                                                 10 Disease
                                                                     FiledJournal • Volume
                                                                            12/29/20       26, 86
                                                                                        Page   Number 3, March 2007
                                                                                                  of 491




FIGURE 1. Subject disposition flowchart.


study, performed the statistical analysis and coordinated the                           enrollment cutoff for their gender/age group. Of the random-
writing of the manuscript with all authors. Data were un-                               ized subjects, 1775 (#99%) received at least one injection.
blinded for statistical analyses after the databases were                               Six subjects withdrew consent and were not vaccinated. A
locked. The authors were actively involved in data analysis                             summary of the number of subjects who discontinued from
and interpretation and approved the final manuscript. All                               the study, by vaccination group, is provided in Figure 1. The
authors vouch for the veracity and completeness of the data                             proportions of subjects who failed to complete the vaccina-
and the data analyses.                                                                  tion regimen, and the distributions of reasons for discontin-
                                                                                        uation, were generally similar between the 2 vaccination
                                 RESULTS                                                groups. Lost to follow-up (45 of 1775) and withdrawal of
Study Population. Of 1801 subjects screened for eligibility,                            consent (55 of 1775) were the most common reasons for
1781 were enrolled and randomized to receive quadrivalent                               discontinuation.
vaccine or placebo (Fig. 1). Twenty subjects were screened                                    Key demographic characteristics were generally similar
but not randomized. Of these, 11 withdrew consent prior to                              between boys and girls and between subjects who received
randomization, 5 did not meet the inclusion/exclusion crite-                            quadrivalent HPV vaccine or placebo (Table 1). Among all
ria, one was unable to provide a sample for the required urine                          randomized participants, the median age was 12 years and the
pregnancy test, one was not randomized due to unavailability                            mean (&standard deviation) body mass index (BMI) was
of the protocol-specified needles, and 2 did not meet the                               20.5 (&4.6). The majority of randomized subjects (60.9%)


TABLE 1. Summary of Subject Characteristics by Gender and by Vaccination Group at Enrollment

                                                                  Quadrivalent HPV
                                                        (types 6, 11, 16, 18) L1 VLP Vaccine                 Non-Aluminum Placebo                    Total (N % 1781)
                                                        Boys (N % 567)         Girls (N % 617)        Boys (N % 275)         Girls (N % 322)

   Age (yr)
     Mean & SD                                             12.0 & 1.9             11.9 & 1.9             11.8 & 1.8             11.8 & 1.9               11.9 & 1.9
     Range                                                    9 –16                  9 –15                  9 –15                  9 –15                    9 –16
   Body mass index 'weight (kg)/height (m)2(
     Mean & SD                                             20.2 & 4.4             20.5 & 4.5             20.3 & 4.3             21.1 & 5.1               20.5 & 4.6
     Range                                                   12– 41                  9 – 46                14 –39                 13–51                     9 –51
   Race/ethnicity 'no. (%)(
     White                                                  346 (61.0)            370 (60.0)              162 (58.9)             207 (64.3)             1085 (60.9)
     Hispanic American                                      123 (21.7)            137 (22.2)               61 (22.2)              69 (21.4)              390 (21.9)
     Asian                                                   67 (11.8)             82 (13.3)               37 (13.5)              33 (10.2)              219 (12.3)
     Black                                                   26 (4.6)              24 (3.9)                11 (4.0)               10 (3.1)                71 (4.0)
     Native American/Other                                    5 (0.9)               4 (0.6)                 4 (1.5)                3 (0.9)                16 (0.9)
   Seropositive to HPV 6, 11, 16, or 18*                   9/555 (1.6)           11/602 (1.8)            4/269 (1.5)            14/314 (4.5)           38/1740 (2.2)
        'no. (%)(
 *Numerator % number of subjects who were seropositive at day 1 to one or more of HPV types 6, 11, 16 or 18; denominator % number of subjects with day 1 serum sample.


204                                                                                                                        © 2007 Lippincott Williams & Wilkins


                                                                                   4                                                            Exhibit 258
The Pediatric Infectious
           Case          Disease Journal • Volume 26, Number
                     2:20-cv-02470-WBS-JDP                   3, March
                                                       Document   10 2007
                                                                       Filed                                     12/29/20 PageHPV
                                                                                                                                87Vaccine
                                                                                                                                   of 491 in Adolescents




                    TABLE 2. Summary of Exclusions From Per-Protocol Immunogenicity Population
                    by Gender

                                                                                                                      Quadrivalent HPV
                                                                                                                     (types 6, 11, 16, 18)
                                                                                                                       L1 VLP Vaccine

                                                                                                            Boys            Girls            Total

                         No. of subjects included in per-protocol population related to:
                           HPV 6                                                                             456             492             948
                           HPV 11                                                                            457             492             949
                           HPV 16                                                                            455             489             944
                           HPV 18                                                                            458             494             952
                         Reasons for exclusion from per-protocol populations*
                           General protocol violation                                                           57            72             129
                           Missing or invalid day 1 serology sample/results
                             HPV 6                                                                              10            14              24
                             HPV 11                                                                             10            14              24
                             HPV 16                                                                             10            15              25
                             HPV 18                                                                              9            14              23
                         Missing or invalid month 7 serology sample/results
                             HPV 6                                                                              24            19              43
                             HPV 11                                                                             23            19              42
                             HPV 16                                                                             25            22              47
                             HPV 18                                                                             26            19              45
                         Month 7 serology sample out of acceptable day range                                    28            30              58
                           Day 1 seropositive to HPV 6 or 11†                                                    4             5               9
                           Day 1 seropositive to HPV 16†                                                         4             4               8
                           Day 1 seropositive to HPV 18†                                                         1             2               3
                        *A subject may appear in more than one category; however, a subject is counted only once in the total number excluded.
                        †
                          Exclusion due to day 1 seropositivity applies only to respective per-protocol population.




were white, followed by Hispanic American (21.9%). Day 1                                 met the protocol’s criteria for inclusion in the per-protocol
anti-HPV titers above the seropositivity cutoff for a given                              evaluation (Table 2). The most common reason for exclu-
HPV type (indicative of previous exposure to that type) were                             sion was a general protocol violation (129 subjects), such
detected in 38 of 1740 (2.2%) of subjects. Sixteen subjects                              as an incomplete vaccination series or vaccination outside
were positive to HPV-6, 2 were positive to HPV-11, 18 were                               of an acceptable day range. The proportion of girls ex-
positive to HPV-16 and 5 were positive to HPV-18. Among                                  cluded from the per-protocol analysis of each vaccine HPV
these baseline seropositive subjects, 66% were girls and 34%                             type was slightly higher (19.6 –20.4%) than the proportion
were boys.                                                                               of boys excluded (18.7–19.2%).
Immunogenicity. The immune response generated by a                                             For each of the 4 vaccine types, !99.5% of subjects in
3-dose regimen of quadrivalent HPV vaccine was com-                                      the respective per-protocol immunogenicity cohort had sero-
pared between boys and girls. Analyses of noninferiority                                 converted by 1 month after completion of the 3-dose regimen,
were conducted in the HPV-6, HPV-11, HPV-16 and                                          regardless of gender (Table 3). The lower bound of the 95%
HPV-18 per-protocol cohorts, which included 948, 949,                                    CI for the difference (boys minus girls) in seroconversion
944, and 952 quadrivalent vaccine recipients, respectively                               rates was #$5% points for each vaccine type (P ! 0.001 for
(Table 2). Approximately 80% of the study participants                                   each vaccine component).


              TABLE 3. Per-Protocol Analyses of Month 7 Anti-HPV Responses

                                                              Boys                              Girls                     Difference/Fold Difference
                         Parameter
                                                      n           Response              n            Response                     (95% CI)*

                   Anti-HPV 6
                    % Seroconversion                 456               99.8            492               99.8                       0.0 ($1.0, 1.0)
                    GMT (mMU/mL)                                     1007                               808                         1.3 (1.0, 1.5)
                   Anti-HPV 11
                    % Seroconversion                 457               99.8            492              99.8                        0.0 ($1.0, 1.0)
                    GMT (mMU/mL)                                     1334                             1187                          1.1 (0.9, 1.4)
                   Anti-HPV 16
                    % Seroconversion                 455               99.5            489              99.8                    $0.2 ($1.4, 0.8)
                    GMT (mMU/mL)                                     6316                             4490                       1.4 (1.1, 1.8)
                   Anti-HPV 18
                    % Seroconversion                 458               99.8            494              99.6                        0.2 ($0.8, 1.3)
                    GMT (mMU/mL)                                     1581                             1071                          1.5 (1.2, 1.9)
                 *Difference % Boys minus girls; Fold difference % boys divided by girls. P ! 0.001 for all tests of noninferiority of immune responses in boys
              to those in girls (for all 4 vaccine HPV types for both endpoints).


© 2007 Lippincott Williams & Wilkins                                                                                                                              205

                                                                                    5                                                                 Exhibit 258
Reisinger etCase
            al                         The Pediatric
                   2:20-cv-02470-WBS-JDP   Document  Infectious
                                                            10 Disease
                                                                FiledJournal • Volume
                                                                       12/29/20       26, 88
                                                                                   Page   Number 3, March 2007
                                                                                             of 491


              TABLE 4. Per-Protocol Summary of Month 18 Anti-HPV Responses

                                                       Boys                                       Girls
                      Parameter
                                         n       Response          95% CI           n       Response        95% CI

                   Anti-HPV 6
                    % Seroconversion    449          97.8         (95.9, 98.9)     481          97.9      (96.2, 99.0)
                    GMT (mMU/mL)                    227           (204, 251)                   213        (195, 232)
                   Anti-HPV 11
                    % Seroconversion    450          99.3         (98.1, 99.9)     481          99.2      (97.9, 99.8)
                    GMT (mMU/mL)                    292           (263, 323)                   300        (273, 330)
                   Anti-HPV 16
                    % Seroconversion    448          99.3         (98.1, 99.9)     478          99.8      (98.8, 100)
                    GMT (mMU/mL)                  1,402           (1252, 1570)               1,250        (1134, 1378)
                   Anti-HPV 18
                    % Seroconversion    451          92.5         (89.6, 94.7)     483          91.5      (88.7, 93.8)
                    GMT (mMU/mL)                    233           (201, 270)                   181        (159, 205)




       Table 3 displays the results of the analysis of noninfe-        adverse experiences after each dose and across all vaccination
riority with respect to GMTs as measured 1-month post-                 visits. The proportion of subjects who reported one or more
completion of the vaccination regimen. The table displays the          injection-site or systemic adverse experience tended to be
GMTs, along with the fold differences in GMTs (boys di-                higher after the first injection than after subsequent injections,
vided by girls), and the 95% CIs on the fold differences. The          regardless of vaccination group.
lower bound of the 95% CI on the fold difference exceeded                     A comparison of the vaccine and placebo groups across
0.5 for each vaccine HPV type, thus supporting the conclu-             all vaccination visits showed that a significantly higher pro-
sion that the anti-HPV GMTs in boys are noninferior to those           portion of subjects in the quadrivalent HPV vaccine group
in girls (P ! 0.001 for each vaccine component). Of note, for          reported injection-site adverse experiences days 1 to 5 after
all vaccine types, numerically higher GMTs were observed in            any vaccination than in the non–aluminum-containing pla-
boys compared with girls.                                              cebo group (Table 5). Significantly higher percentages of
       Baseline characteristics were evaluated for their po-           subjects in the quadrivalent HPV vaccine group reported
tential to affect anti-HPV responses. The magnitude of                 injection-site erythema, pain and swelling days 1 to 5 across
vaccine-induced anti-HPV responses varied with age at first            all vaccination visits compared with the non–aluminum-
vaccination. At 1-month postdose 3, anti-HPV-6, anti-HPV-              containing placebo group (P ! 0.001).
11, anti-HPV-16 and anti-HPV-18 GMTs were approxi-                            The most common systemic adverse experiences re-
mately 1.4-, 1.5-, 1.5- and 1.6-fold higher, respectively, in          ported were headache, fever and pharyngeal pain. There was
subjects who were 9 to 12 years old compared with subjects             no significant difference between vaccination groups with
who were 13 to 15 years old at first vaccination. A number of          regard to the proportion of subjects who reported specific
vaccines have been shown to produce suboptimal immune                  systemic adverse experiences prompted for on the vaccina-
responses if administered subcutaneously, and for the very             tion report card (muscle/joint pain, headaches, rashes, hives,
overweight, many IM injections end up subcutaneous. In                 and diarrhea) days 1 to 15 across all vaccination visits.
general, anti-HPV responses for HPV types 6 and 11 did not                    The proportion of subjects who reported an elevated
appear to be affected by BMI. Subjects with BMIs less than             temperature within 5 days across all vaccination visits was
28 had generally comparable GMTs to subjects with BMIs                 not significantly different between subjects who received the
greater than or equal to 28. The greatest apparent effect of           quadrivalent HPV vaccine compared with subjects who re-
BMI on anti-HPV responses was observed with respect to                 ceived placebo (7.2 vs. 6.6% P % 0.638; Table 5). Most
HPV-16 and HPV-18, for which girls with a BMI !28 (GMT %               fevers were low grade (maximum temperature below 102°F
2531, 95% CI 1586 to 4040 for HPV-16 and GMT % 538,                    or 38.9°C).
95% CI 320 to 903 for HPV-18) appeared to have lower                          Overall, 5 serious adverse experiences were reported
responses than girls with a BMI !28 (GMT % 5195, 95% CI                through month 18, all of which occurred among the quadriva-
4654 to 5800 for HPV-16 and GMT % 1182, 95% CI 1065 to                 lent HPV vaccine recipients. None of these serious adverse
1313 for HPV-18).                                                      experiences was judged by the investigator to be vaccine-
       A secondary immunogenicity objective of the study               related. Two of these serious adverse experiences occurred 6
was to describe the persistence of the immune response. One            days and 2 days, respectively, after the first injection: acute
year postcompletion of the vaccination regimen (month 18),             renal failure (subject recovered and discontinued from study);
!91.5% of all vaccine recipients in the per-protocol popula-           and insulin dependent diabetes mellitus. Three occurred 2
tion remained seropositive, regardless of gender (Table 4). In         days, 11 days and 3 days, respectively, after the second
both boys and girls, GMTs at month 18 were approximately               injection: localized infection; anemia and dysfunctional uter-
4- to 7-fold lower than the GMTs observed at month 7.                  ine bleeding; and appendicitis. Two subjects in the quadriva-
Safety. Adverse experiences were common among both vac-                lent HPV vaccine group and none in the placebo group
cine and placebo recipients. Table 5 summarizes the observed           discontinued treatment due to a nonserious vaccine-related

206                                                                                               © 2007 Lippincott Williams & Wilkins


                                                                  6                                                Exhibit 258
The Pediatric Infectious
           Case          Disease Journal • Volume 26, Number
                     2:20-cv-02470-WBS-JDP                   3, March
                                                       Document   10 2007
                                                                       Filed                                  12/29/20 PageHPV
                                                                                                                             89Vaccine
                                                                                                                                of 491 in Adolescents




TABLE 5. Adverse Experience Summary Days 1–15 Postdose 1, 2 and 3 and Across All Vaccinations

                                                 Postdose 1                           Postdose 2                    Postdose 3           Across All Vaccinations

                                                            Non-                                Non-                          Non-                       Non-
                                         Vaccine         Aluminum            Vaccine         Aluminum      Vaccine         Aluminum      Vaccine      Aluminum
                                                          Placebo                             Placebo                       Placebo                    Placebo

  Subjects with follow-up                 1165                584              1139                564       1120                559       1165           584
  No. (%)* of subjects
    With 1 or more AE                   779 (66.9)        312 (53.4)         627 (55.0)      200 (35.5)    577 (51.5)      191 (34.2)    963 (82.7)   392 (67.1)
    Injection-site AE                   663 (56.9)        198 (33.9)         555 (48.7)      131 (23.2)    517 (46.2)      137 (24.5)    877 (75.3)   292 (50.0)
    Erythema†                            91 (7.8)          42 (7.2)          105 (9.2)        31 (5.5)     123 (11.0)       30 (5.4)     237 (20.3)    77 (13.2)‡
    Pain†                               623 (53.5)        180 (30.8)         532 (46.7)      114 (20.2)    494 (44.1)      124 (22.2)    853 (73.2)   265 (45.4)‡
    Swelling†                            91 (7.8)          27 (4.6)          106 (9.3)        13 (2.3)     135 (12.1)       19 (3.4)     241 (20.7)    45 (7.7)‡
    Systemic AE                         377 (32.4)        199 (34.1)         202 (17.7)       97 (17.2)    168 (15.0)       84 (15.0)    541 (46.4)   260 (44.5)
    With serious AE                       2 (0.2)           0 (0.0)            3 (0.3)         0 (0.0)       0 (0.0)         0 (0.0)       5 (0.4)      0 (0.0)
    With serious                          0 (0.0)           0 (0.0)            0 (0.0)         0 (0.0)       0 (0.0)         0 (0.0)       0 (0.0)      0 (0.0)
         vaccine-related AE
  Fever
    Subjects with follow-up               1153               574              1121              554          1105             552          1157          579
      !100° F or normal†               1122 (97.3)        557 (97.0)       1092 (97.4)       540 (97.5)   1075 (97.3)      538 (97.5)   1074 (92.8)   541 (93.4)
      !100° F†                           31 (2.7)          17 (3.0)          29 (2.6)         14 (2.5)      30 (2.7)        14 (2.5)      83 (7.2)     38 (6.6)§
  *Percentages are calculated based on the number of subjects with follow-up.
  †
    Adverse experiences reported days 1 to 5 following any vaccination visit.
  ‡
    P ! 0.001, for comparison of vaccination groups across all vaccination visits.
  §
    P % 0.638, for comparison of vaccination groups across all vaccination visits.
  AE indicates adverse experience.




adverse experience. The reasons were injection-site swelling,                                through at least 5 years.21 Thus, administration of quadriva-
whereby the subject discontinued treatment after receiving                                   lent HPV vaccine to young adolescents should similarly
the second dose of quadrivalent vaccine; and injection-site                                  induce protective efficacy.
pain, whereby the subject discontinued treatment after receiv-                                     An expected drop in anti-HPV responses was observed
ing the first dose of quadrivalent vaccine. Both subjects                                    between month 7 (1-month postdose 3) and month 18. In
continued in the study for follow-up only. Through month 18,                                 women aged 16 to 23, vaccine-induced anti-HPV responses
the proportions of subjects reporting new medical conditions                                 have been shown to decline postvaccination, plateau between
were comparable between the 2 vaccination groups. In both                                    months 18 and 24 and remain stable through 5 years.20,21
groups, the most common new condition was influenza.                                         Additional data are needed to determine if the anti-HPV
       Regardless of vaccination group, a higher proportion of                               responses in 9- to 15-year olds plateau in a similar manner.
girls than boys reported adverse experiences, although no                                    There is no known immune correlate of protection for HPV.
formal comparisons between genders were performed. The                                       The vaccine-induced immune response appears highest for
adverse experience findings in boys versus girls were gener-                                 HPV-16; however, direct comparisons of the relative immu-
ally comparable to those observed when considering subjects                                  nogenicity of the 4 VLP components cannot be made from
by vaccination group.                                                                        the absolute titers, as the titers for each of the reference sera
                                                                                             for the individual assays are not identical. The serology
                              DISCUSSION                                                     assays used in these studies measured HPV antibody titers in
       Administration of a quadrivalent HPV vaccine to 9- to                                 a competitive format whereby serum antibodies compete with
15-year-olds was generally safe and well tolerated. A larger                                 HPV type-specific mouse mAbs to neutralizing epitopes
proportion of subjects who received the quadrivalent vaccine                                 present on each VLP.20 The scale of the competitive immune
experienced injection-site adverse experiences compared                                      response is dependent upon the particular attributes of the
with placebo subjects. However, few subjects discontinued                                    mAbs and the epitope that they recognize.
vaccination because of an adverse experience. In this age                                          Ideally, prophylactic vaccines should be administered
group, the quadrivalent HPV vaccine was highly immuno-                                       to populations immediately before their entry into the period
genic and persistent immune responses were observed                                          of greatest risk for acquisition of the infection targeted by the
through 1-year postdose 3. In this study, and in a previous                                  vaccine. This principle must take into account the available
study,26 the magnitude of anti-HPV responses varied with age                                 data regarding the length of the risk period and the known
at first vaccination, with the younger cohort having the most                                duration of protection of the vaccine. Implementation of
robust vaccine-induced anti-HPV responses. Vaccine-in-                                       public health policy related to HPV vaccination must address
duced responses in 9- to 15-year olds were substantially                                     2 fundamental issues: 1) the optimal age for vaccination; and
higher than the vaccine-induced responses observed in 16- to                                 2) whether vaccination should be limited to girls and women,
23-year-old women, the age group in whom 100% prophy-                                        or offered to both genders. The first 5 to 10 years following
lactic efficacy of the vaccine has been demonstrated.18,19,22 In                             sexual debut represent the period of highest risk for acquisi-
young women, the efficacy and immunogenicity of this                                         tion of HPV infection.8 –10 In many countries, most adoles-
quadrivalent vaccine have been demonstrated to persist                                       cents will have experienced sexual debut by age 16 years. In

© 2007 Lippincott Williams & Wilkins                                                                                                                            207

                                                                                        7                                                   Exhibit 258
Reisinger etCase
            al                         The Pediatric
                   2:20-cv-02470-WBS-JDP   Document  Infectious
                                                            10 Disease
                                                                FiledJournal • Volume
                                                                       12/29/20       26, 90
                                                                                   Page   Number 3, March 2007
                                                                                             of 491


the United States, 7.9% of 14-year-old students participating          tective efficacy in boys and men. A formal efficacy study is
in a population-based survey reported having already expe-             ongoing to definitively evaluate vaccine efficacy in men with
rienced sexual debut.11 Thus, prophylactic HPV vaccination             respect to genital warts, penile and anal cancer.
campaigns should be initiated before this age. While imple-
mentation of HPV vaccination campaigns in adolescents is
                                                                                                  CONCLUSION
reasonable, limited information regarding the safety, immu-
nogenicity and duration of efficacy of quadrivalent HPV                      The current study demonstrates that administration of
vaccine in this age group has been available. The results of           quadrivalent HPV-6/11/16/18 L1 VLP vaccine to 9- to 15-
the current study show that the vaccine is durable for up to 12        year-old boys and girls is highly immunogenic, provides
months postdose 3.                                                     durable immunity through 1 year postvaccination and is
       The question of whether HPV vaccination should be               generally well tolerated. These results further support the
administered to girls and women, or to the population as a             implementation of gender neutral HPV vaccination program
whole must be considered in the context of the epidemiology            to eradicate cancers, precancerous lesions and genital warts
of HPV disease and previous experiences with implementa-               caused by vaccine HPV types.
tion of new vaccines. HPV infection in men is common. Men
are the primary vector for transmission of HPV to women.                                   ACKNOWLEDGMENTS
Over 10% of men will acquire a case of detectable genital                    Participating investigators (alphabetical by country):
warts during their lifetime.5 Among men having sex with                Columbia, R. Gonzalez, J. C. Reina, J. Restrepo; Denmark,
men, the incidence of anal cancer approaches the incidence             O. Andersen, M. Breindahl, N. Birkebaek, M. Hejl; Norway,
observed for cervical cancer in settings where Pap testing is          O-E. Iversen; Portugal, J. Moutinho, D. Silva; Spain, J. M.
not routinely available.29 Thus, men could derive significant          Baldo-Torrenti, M. Garces-Sanchez, A. Juvert-Rosich, M. V.
benefit from HPV vaccination.                                          Planelles-Cantarino, I. Ubeda-Sansano; Taiwan, P-Y. Chen,
       The optimal population benefit of vaccination is                T-Y. Lin; United Kingdom, B. Bodalia, R. Brownlie, G.
achieved through induction of herd immunity, defined as the            Chapman, M. Fahmy, I. Farmer, M. Garala, T. Gooding, R.
induction of protective immunity in a sufficient proportion of         Lal-Sarin, J. Litchfield, A. P. M. Matthews, T. Maxwell, A.
the population such that unvaccinated subjects are protected           Takhar; United States, R. Aguilar, A. Chatterjee, MD, Collins-
because they are not exposed to the pathogen targeted by the           Ogle, R. Conti, D. Ferris, S. Fries, J. Kratzer, C. Marchant, S.
vaccine.30 The experience of rubella vaccination for the preven-       Medford, E. Rothstein, V. Sanchez-Bal, P. Shurin, T. Stewart,
tion of congenital rubella syndrome (CRS) in the United King-          D. M. Whitaker.
dom demonstrated the value of universal vaccination to
prevent serious infection-related diseases that affects only                                        REFERENCES
one gender. While both men and women can be infected by                 1. Bosch FX, Manos MM, Muñoz N, et al. Prevalence of human papillo-
rubella, CRS can only occur as a consequence of infection in               mavirus in cervical cancer: a worldwide perspective. J Natl Cancer Inst.
women because CRS is caused by infection of the fetus in                   1995;87:796 – 802.
                                                                        2. Bosch FX, de Sanjose S. Human papillomavirus and cervical cancer-
utero. Rubella vaccination programs in the United Kingdom                  burden and assessment of causality. J Natl Cancer Inst Monogr. 2003;
initially targeted girls only but was later changed to gender-             31:3–13.
neutral vaccination. This transition occurred because it was            3. Melbye M, Frisch M. The role of human papillomaviruses in anogenital
not possible to vaccinate 100% of women, the large reservoir               cancers. Semin Cancer Biol. 1998;8:307–313.
                                                                        4. Muñoz N, Bosch FX, de Sanjosé S, et al. Epidemiologic classification of
of infected men precluded the development of herd immu-                    human papillomavirus types associated with cervical cancer. N Engl
nity, and epidemics of infection in young adults invariably                J Med. 2003;348:518 –527.
led to infection of pregnant women and spikes in the inci-              5. Wiley DJ, Douglas J, Beutner K, et al. External genital warts: diagnosis,
dence of CRS. The eradication of CRS in the United King-                   treatment, and prevention. Clin Infect Dis. 2002;35(suppl 2):210 –224.
dom occurred only after a universal vaccination policy was              6. zur Hausen H. Oncogenic DNA viruses. Oncogene. 2001;20:7820 –7823.
                                                                        7. Genital HPV Infection 'web site(. Available at: http://www.cdc.gov/std.
adopted. HPV is highly prevalent in the sexually active                    Accessed September 21, 2004.
population. Thus, universal vaccination is highly likely to             8. Collins S, Mazloomzadeh S, Winter H, et al. High incidence of cervical
lead to a more rapid reduction in the burden of HPV disease                human papillomavirus infection in women during their first sexual
than gender-specific vaccination.                                          relationship. Br J Obstet Gynaecol. 2002;109:96 –98.
                                                                        9. Moscicki AB. Genital HPV infections in children and adolescents.
       Together, these factors suggest that HPV vaccination                Obstet Gynecol Clin North Am. 1996;23:675– 697.
programs should be gender neutral. However, the efficacy of            10. Winer RL, Lee S-K, Hughes JP, Adam DE, Kiviat NB, Koutsky LA.
prophylactic HPV vaccines in boys and men has yet to be                    Genital human papillomavirus infection: incidence and risk factors in a
determined. The results of the current study provide addi-                 cohort of female university students. Am J Epidemiol. 2003;157:218–226.
tional information on the safety and immunogenicity of the             11. Grunbaum JA, Kann L, Kinchen S, et al. Youth risk behavior surveil-
                                                                           lance: United States, 2003. J Sch Health. 2004;74:307–324.
quadrivalent HPV vaccine in boys. In the study, vaccine-               12. Wellings K, Nanchahal K, Macdowall W, et al. Sexual behaviour in
induced anti-HPV levels in boys were noninferior (and, in                  Britain: early heterosexual experience. Lancet. 2001;358:1843–1850.
fact, numerically superior) to those observed in girls. The            13. Bosch FX, Muñoz N. The viral etiology of cervical cancer. Virus Res.
adverse experience profiles in boys and girls were compara-                2002;89:183–190.
                                                                       14. Clifford GM, Rana RK, Franceschi S, et al. Human papillomavirus
ble. The similar GMTs and seroconversion of rates of boys                  genotype distribution in low-grade cervical lesions: comparison by
compared with girls and 16- to 23-year-old women26 suggests                geographic region and with cervical cancer. Cancer Epidemiol Biomar-
that prophylactic HPV vaccination will induce durable pro-                 kers Prev. 2005;14:1157–1164.

208                                                                                                    © 2007 Lippincott Williams & Wilkins


                                                                   8                                                     Exhibit 258
The Pediatric Infectious
           Case          Disease Journal • Volume 26, Number
                     2:20-cv-02470-WBS-JDP                   3, March
                                                       Document   10 2007
                                                                       Filed                            12/29/20 PageHPV
                                                                                                                       91Vaccine
                                                                                                                          of 491 in Adolescents



15. Gissmann L, zur Hausen H. Partial characterization of viral DNA from             22. Villa LL, Costa RLR, Petta CA, et al. Prophylactic quadrivalent human
    human genital warts (Condylomata acuminata). Int J Cancer. 1980;25:                  papillomavirus (types 6, 11, 16, and 18) L1 virus-like particle vaccine in
    605– 609.                                                                            young women: a randomized double-blind placebo-controlled multicen-
16. von Krogh G. Management of anogenital warts (condylomata acumi-                      tre phase II efficacy trial. Lancet Oncol. 2005;6:271–278.
    nata). Eur J Dermatol. 2001;11:598 – 604.                                        23. Insinga RP, Dasbach EJ, Myers ER. The health and economic burden of
17. Mao C, Koutsky LA, Ault KA, et al. Efficacy of human papillomavi-                    genital warts in a set of private health plans in the United States. Clin
    rus-16 vaccine to prevent cervical intraepithelial neoplasia: a random-              Infect Dis. 2003;36:1397–1403.
    ized controlled trial. Obstet Gynecol. 2006;107:18 –27.                          24. Mount SL, Papillo JL. A study of 10,296 pediatric and adolescent
18. Sattler C, for the FUTURE I Investigators. Efficacy of a prophylactic                Papanicolaou smear diagnoses in northern New England. Pediatrics.
    quadrivalent human papillomavirus (HPV) (types 6, 11, 16, 18) L1                     1999;103:539 –545.
    virus-like particle (VLP) vaccine for prevention of cervical dysplasia           25. Weinstock H, Berman S, Cates W Jr. Sexually transmitted diseases
    and external genital lesions (EGL) 'Abstract LB2-25(. In: 45th Inter-                among American youth: incidence and prevalence estimates, 2000.
                                                                                         Perspect Sex Reprod Health. 2004;36:6 –10.
    science Conference on Antimicrobial Agents and Chemotherapy, De-
                                                                                     26. Block S, Nolan T, Sattler C, et al. Comparison of the immunogenicity
    cember 16 –19, 2005. Washington, DC: American Society for Microbi-
                                                                                         and reactogenicity of a prophylactic quadrivalent human papillomavirus
    ology, 2005.
                                                                                         (types 6,11,16,18) L1 virus-like particle vaccine in male and female
19. Skjeldestad FE, for the FUTURE II Steering Committee. Prophylactic                   adolescents and young adult women. Pediatrics. 2006;118:2135–2145.
    quadrivalent human papillomavirus (HPV) (types 6, 11, 16, 18) L1                 27. Dias D, Van Doren J, Schlottmann S, et al. Optimization and validation
    virus-like particle (VLP) vaccine (Gardasil™) reduces cervical intraepi-             of a multiplexed Luminex" assay to quantify antibodies to neutralizing
    thelial neoplasia (CIN) 2/3 risk 'Abstract LB-8a(. In: 43rd Infectious               epitopes on human papillomavirus 6, 11, 16, & 18. Clin Diagn Lab
    Diseases Society of America, San Francisco, October 5–9, 2005. Alex-                 Immunol. 2005;12:959 –969.
    andria, VA: Infectious Diseases Society of America; 2005.                        28. Miettinen O, Nurminen M. Comparative analysis of two rates. Stat Med.
20. Villa LL, Ault K, Giuliano AR, et al. Immunologic responses following                1985;4:213–226.
    administration of a vaccine targeting human papillomavirus types 6, 11,          29. Cress RD, Holly EA. Incidence of anal cancer in California: increased
    16, and 18. Vaccine. 2006;24:5571–5583.                                              incidence among men in San Francisco, 1973–1999. Prev Med. 2003;
21. Villa LL, Costa RLR, Petta CA, et al. High sustained efficacy of a                   36:555–560.
    prophylactic quadrivalent human papillomavirus (HPV) types 6/11/                 30. Garnett GP. Role of herd immunity in determining the effect of vaccines
    16/18 L1 virus-like particle vaccine through five years of follow-up. Brit           against sexually transmitted disease. J Infect Dis. 2005;191(suppl):97–
    J Cancer. 2006;95:1459 –1466.                                                        106.




© 2007 Lippincott Williams & Wilkins                                                                                                                         209

                                                                                 9                                                      Exhibit 258
Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 92 of 491




   EXHIBIT 259
                 Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 93 of 491
HIGHLIGHTS OF PRESCRIBING INFORMATION                                                      and neck cancers caused by HPV 16, 18, 31, 33, 45, 52, and 58.
These highlights do not include all the information needed to use                          (1.3)
GARDASIL 9 safely and effectively. See full prescribing                              •     GARDASIL 9 is not a treatment for external genital lesions;
information for GARDASIL 9.                                                                cervical, vulvar, vaginal, anal, oropharyngeal and other head and
                                                                                           neck cancers; CIN; VIN; VaIN; or AIN. (1.3)
GARDASIL®9                                                                           •     Vaccination with GARDASIL 9 may not result in protection in all
(Human Papillomavirus 9-valent Vaccine, Recombinant)                                       vaccine recipients. (1.3)
Suspension for intramuscular injection
                                                                                     ----------------------- DOSAGE AND ADMINISTRATION -----------------------
Initial U.S. Approval: 2014
                                                                                     For intramuscular administration only. (2)
                                                                                     Each dose of GARDASIL 9 is 0.5-mL
--------------------------- RECENT MAJOR CHANGES ---------------------------         Administer GARDASIL 9 as follows: (2.1)
Indications and Usage, Girls and Women (1.1)                     06/2020
Indications and Usage, Boys and Men (1.2)                        06/2020
Indications and Usage,                                                               Age                        Regimen                      Schedule
Limitations of Use and Effectiveness (1.3)                       06/2020             9 through 14 years         2-dose                       0, 6 to 12 months*
----------------------------INDICATIONS AND USAGE ----------------------------                                  3-dose                       0, 2, 6 months
GARDASIL 9 is a vaccine indicated in girls and women 9 through 45
years of age for the prevention of the following diseases:                           15 through 45 years      3-dose                   0, 2, 6 months
• Cervical, vulvar, vaginal, anal, oropharyngeal and other head and                  *If the second dose is administered earlier than 5 months after the first
     neck cancers caused by Human Papillomavirus (HPV) types 16,                     dose, administer a third dose at least 4 months after the second dose.
     18, 31, 33, 45, 52, and 58. (1.1)                                               (14.2 and 14.6)
• Genital warts (condyloma acuminata) caused by HPV types 6 and                      --------------------- DOSAGE FORMS AND STRENGTHS ---------------------
     11. (1.1)                                                                       • 0.5-mL suspension for injection as a single-dose vial and prefilled
And the following precancerous or dysplastic lesions caused by HPV                        syringe. (3, 11)
types 6, 11, 16, 18, 31, 33, 45, 52, and 58:
                                                                                     ------------------------------- CONTRAINDICATIONS -------------------------------
• Cervical intraepithelial neoplasia (CIN) grade 2/3 and cervical
                                                                                     Hypersensitivity, including severe allergic reactions to yeast (a vaccine
     adenocarcinoma in situ (AIS). (1.1)
                                                                                     component), or after a previous dose of GARDASIL 9 or GARDASIL®.
• Cervical intraepithelial neoplasia (CIN) grade 1. (1.1)                            (4, 11)
• Vulvar intraepithelial neoplasia (VIN) grade 2 and grade 3. (1.1)
• Vaginal intraepithelial neoplasia (VaIN) grade 2 and grade 3. (1.1)                ----------------------- WARNINGS AND PRECAUTIONS -----------------------
• Anal intraepithelial neoplasia (AIN) grades 1, 2, and 3. (1.1)                     Because vaccinees may develop syncope, sometimes resulting in
                                                                                     falling with injury, observation for 15 minutes after administration is
GARDASIL 9 is indicated in boys and men 9 through 45 years of age                    recommended. Syncope, sometimes associated with tonic-clonic
for the prevention of the following diseases:                                        movements and other seizure-like activity, has been reported following
• Anal, oropharyngeal and other head and neck cancers caused by                      HPV vaccination. When syncope is associated with tonic-clonic
     HPV types 16, 18, 31, 33, 45, 52, and 58. (1.2)                                 movements, the activity is usually transient and typically responds to
• Genital warts (condyloma acuminata) caused by HPV types 6 and                      restoring cerebral perfusion by maintaining a supine or Trendelenburg
     11. (1.2)                                                                       position. (5.1)
And the following precancerous or dysplastic lesions caused by HPV                   ------------------------------ ADVERSE REACTIONS ------------------------------
types 6, 11, 16, 18, 31, 33, 45, 52, and 58:                                         The most common (≥10%) local and systemic adverse reactions
• Anal intraepithelial neoplasia (AIN) grades 1, 2, and 3. (1.2)                     reported:
                                                                                     • In girls and women 16 through 26 years of age: injection-site pain
The oropharyngeal and head and neck cancer indication is approved                         (89.9%), injection-site swelling (40.0%), injection-site erythema
under accelerated approval based on effectiveness in preventing HPV-                      (34.0%) and headache (14.6%). (6.1)
related anogenital disease. Continued approval for this indication may               • In girls 9 through 15 years of age: injection-site pain (89.3%),
be contingent upon verification and description of clinical benefit in a                  injection-site swelling (47.8%), injection-site erythema (34.1%) and
confirmatory trial (1).                                                                   headache (11.4%). (6.1)
                                                                                     • In boys and men 16 through 26 years of age: injection-site pain
Limitations of Use and Effectiveness:                                                     (63.4%), injection-site swelling (20.2%) and injection-site erythema
• Vaccination with GARDASIL 9 does not eliminate the necessity for                        (20.7%). (6.1)
    vaccine recipients to undergo screening for cervical, vulvar,                    • In boys 9 through 15 years of age: injection-site pain (71.5%),
    vaginal, anal, oropharyngeal and other head and neck cancers as                       injection-site swelling (26.9%), and injection-site erythema
    recommended by a health care provider. (1.3, 17)                                      (24.9%). (6.1)
• GARDASIL 9 has not been demonstrated to provide protection
    against disease caused by:                                                       To report SUSPECTED ADVERSE REACTIONS, contact Merck
        • HPV types not covered by the vaccine                                       Sharp & Dohme Corp., a subsidiary of Merck & Co., Inc., at 1-877-
        • HPV types to which a person has previously been exposed                    888-4231 or VAERS at 1-800-822-7967 or www.vaers.hhs.gov.
             through sexual activity. (1.3)
• Not all vulvar, vaginal, anal, oropharyngeal and other head and                    •   See 17 for PATIENT COUNSELING INFORMATION and
    neck cancers are caused by HPV, and GARDASIL 9 protects only                         FDA-approved patient labeling.
    against those vulvar, vaginal, anal, oropharyngeal and other head                                                     Revised: 06/2020




FULL PRESCRIBING INFORMATION: CONTENTS*                                                  2.3 Administration of GARDASIL 9 in Individuals Who Have Been
                                                                                             Previously Vaccinated with GARDASIL®
1   INDICATIONS AND USAGE                                                            3   DOSAGE FORMS AND STRENGTHS
     1.1 Girls and Women                                                             4   CONTRAINDICATIONS
     1.2 Boys and Men                                                                5   WARNINGS AND PRECAUTIONS
     1.3 Limitations of Use and Effectiveness                                            5.1 Syncope
2   DOSAGE AND ADMINISTRATION                                                            5.2 Managing Allergic Reactions
     2.1 Dosage                                                                      6   ADVERSE REACTIONS
     2.2 Method of Administration                                                        6.1 Clinical Trials Experience
                                                                                         6.2 Postmarketing Experience

                                                                                 1                                                     Exhibit 259
                   Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 94 of 491
7    DRUG INTERACTIONS                                                  14.2 Clinical Trials for GARDASIL 9
     7.1 Use with Systemic Immunosuppressive Medications                14.3 Efficacy – HPV Types 31, 33, 45, 52 and 58 in Girls and
8    USE IN SPECIFIC POPULATIONS                                             Women 16 through 26 Years of Age
     8.1 Pregnancy                                                      14.4 Effectiveness in Prevention of HPV-Related Oropharyngeal
     8.2 Lactation                                                           and Other Head and Neck Cancers
     8.4 Pediatric Use                                                  14.5 Immunogenicity of a 3-Dose Regimen
     8.5 Geriatric Use                                                  14.6 Immune Responses to GARDASIL 9 Using a 2-Dose
     8.6 Immunocompromised Individuals                                       Regimen in Individuals 9 through 14 Years of Age
11   DESCRIPTION                                                        14.7 Studies with Menactra and Adacel
12   CLINICAL PHARMACOLOGY                                           15 REFERENCES
     12.1 Mechanism of Action                                        16 HOW SUPPLIED/STORAGE AND HANDLING
13   NONCLINICAL TOXICOLOGY                                          17 PATIENT COUNSELING INFORMATION
     13.1 Carcinogenesis, Mutagenesis, Impairment of Fertility
14   CLINICAL STUDIES                                                *Sections or subsections omitted from the full prescribing information
     14.1 Efficacy and Effectiveness Data for GARDASIL               are not listed.

           FULL PRESCRIBING INFORMATION
           1       INDICATIONS AND USAGE
           1.1     Girls and Women
              GARDASIL®9 is a vaccine indicated in girls and women 9 through 45 years of age for the prevention of
           the following diseases:
              •     Cervical, vulvar, vaginal, anal, oropharyngeal and other head and neck cancers caused by
                       Human Papillomavirus (HPV) types 16, 18, 31, 33, 45, 52, and 58
              •     Genital warts (condyloma acuminata) caused by HPV types 6 and 11
           And the following precancerous or dysplastic lesions caused by HPV types 6, 11, 16, 18, 31, 33, 45, 52,
           and 58:
              •     Cervical intraepithelial neoplasia (CIN) grade 2/3 and cervical adenocarcinoma in situ (AIS)
              •     Cervical intraepithelial neoplasia (CIN) grade 1
              •     Vulvar intraepithelial neoplasia (VIN) grade 2 and grade 3
              •     Vaginal intraepithelial neoplasia (VaIN) grade 2 and grade 3
              •     Anal intraepithelial neoplasia (AIN) grades 1, 2, and 3
           1.2     Boys and Men
               GARDASIL 9 is indicated in boys and men 9 through 45 years of age for the prevention of the
           following diseases:
               •   Anal, oropharyngeal and other head and neck cancers caused by HPV types 16, 18, 31, 33, 45,
                       52, and 58
               •   Genital warts (condyloma acuminata) caused by HPV types 6 and 11
           And the following precancerous or dysplastic lesions caused by HPV types 6, 11, 16, 18, 31, 33, 45, 52,
           and 58:
               •   Anal intraepithelial neoplasia (AIN) grades 1, 2, and 3

              The oropharyngeal and head and neck cancer indication is approved under accelerated approval
           based on effectiveness in preventing HPV-related anogenital disease [see Clinical Studies, (14.4)].
           Continued approval for this indication may be contingent upon verification and description of clinical
           benefit in a confirmatory trial.
           1.3     Limitations of Use and Effectiveness
               •     Vaccination with GARDASIL 9 does not eliminate the necessity for vaccine recipients to undergo
                     screening for cervical, vulvar, vaginal, anal, oropharyngeal and other head and neck cancers as
                     recommended by a health care provider.
               •     GARDASIL 9 has not been demonstrated to provide protection against disease caused by:
                         • HPV types not covered by the vaccine [see Description (11)],
                         • HPV types to which a person has previously been exposed through sexual activity.
               •     Not all vulvar, vaginal, anal, oropharyngeal and other head and neck cancers are caused by HPV,
                     and GARDASIL 9 protects only against those vulvar, vaginal, anal, oropharyngeal and other head
                     and neck cancers caused by HPV 16, 18, 31, 33, 45, 52, and 58.
               •     GARDASIL 9 is not a treatment for external genital lesions; cervical, vulvar, vaginal, anal,
                     oropharyngeal and other head and neck cancers; CIN; VIN; VaIN; or AIN.
               •     Vaccination with GARDASIL 9 may not result in protection in all vaccine recipients.

                                                                 2
                                                                 2                                              Exhibit 259
       Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 95 of 491



2         DOSAGE AND ADMINISTRATION
      For intramuscular use only
2.1       Dosage
      Each dose of GARDASIL 9 is 0.5-mL.
      Administer GARDASIL 9 as follows:
      Age                        Regimen              Schedule
      9 through 14 years         2-dose               0, 6 to 12 months*
                                 3-dose               0, 2, 6 months
     15 through 45 years         3-dose               0, 2, 6 months
   *If the second dose is administered earlier than 5 months after the first dose, administer a third dose at least 4 months after the
second dose. [See Clinical Studies (14.2 and 14.6).]

2.2       Method of Administration
      •  Do not dilute or mix GARDASIL 9 with other vaccines.
      •  Shake well immediately before use to maintain suspension of the vaccine.
      •  Parenteral drug products should be inspected visually for particulate matter and discoloration
         prior to administration, whenever solution and container permit. Do not use the product if
         particulates are present or if it appears discolored. After thorough agitation, GARDASIL 9 is a
         white cloudy liquid.
    • Administer intramuscularly in the deltoid or anterolateral area of the thigh.
    • Observe patients for 15 minutes after administration [see Warnings and Precautions (5)].
Single-Dose Vial Use
   Withdraw the 0.5-mL dose of vaccine from the single-dose vial using a sterile needle and syringe and
use promptly. Discard vial after use.
Prefilled Syringe Use
   This package does not contain a needle. Shake well before use. Attach a needle by twisting in a
clockwise direction until the needle fits securely on the syringe. Administer the entire dose as per
standard protocol. Discard syringe after use.
2.3       Administration of GARDASIL 9 in Individuals Who Have Been Previously Vaccinated with
          GARDASIL®
   Safety and immunogenicity were assessed in individuals who completed a three-dose vaccination
series with GARDASIL 9 and had previously completed a three-dose vaccination series with GARDASIL
[see Adverse Reactions (6.1) and Clinical Studies (14.5)]. Studies using a mixed regimen of HPV
vaccines to assess interchangeability were not performed for GARDASIL 9.
3         DOSAGE FORMS AND STRENGTHS
   GARDASIL 9 is a suspension for intramuscular administration available in 0.5-mL single-dose vials
and prefilled syringes. See Description (11) for the complete listing of ingredients.
4         CONTRAINDICATIONS
   Hypersensitivity, including severe allergic reactions to yeast (a vaccine component), or after a previous
dose of GARDASIL 9 or GARDASIL [see Description (11)].
5         WARNINGS AND PRECAUTIONS
5.1       Syncope
   Because vaccinees may develop syncope, sometimes resulting in falling with injury, observation for
15 minutes after administration is recommended. Syncope, sometimes associated with tonic-clonic
movements and other seizure-like activity, has been reported following HPV vaccination. When syncope
is associated with tonic-clonic movements, the activity is usually transient and typically responds to
restoring cerebral perfusion by maintaining a supine or Trendelenburg position.




                                                                  3
                                                                 3                                                   Exhibit 259
      Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 96 of 491



5.2   Managing Allergic Reactions
   Appropriate medical treatment and supervision must be readily available in case of anaphylactic
reactions following the administration of GARDASIL 9.
6     ADVERSE REACTIONS
6.1   Clinical Trials Experience
    Because clinical trials are conducted under widely varying conditions, adverse reaction rates observed
in the clinical trials of a vaccine cannot be directly compared to rates in the clinical trials of another
vaccine and may not reflect the rates observed in practice.
    The safety of GARDASIL 9 was evaluated in seven clinical studies that included 15,703 individuals
who received at least one dose of GARDASIL 9 and had safety follow-up. Study 1 and Study 3 also
included 7,378 individuals who received at least one dose of GARDASIL as a control and had safety
follow-up. The vaccines were administered on the day of enrollment and the subsequent doses
administered approximately two and six months thereafter. Safety was evaluated using vaccination report
card (VRC)-aided surveillance for 14 days after each injection of GARDASIL 9 or GARDASIL.
    The individuals who were monitored using VRC-aided surveillance included 9,097 girls and women 16
through 26 years of age, 1,394 boys and men 16 through 26 years of age, and 5,212 girls and boys 9
through 15 years of age (3,436 girls and 1,776 boys) at enrollment who received GARDASIL 9; and 7,078
girls and women 16 through 26 years of age and 300 girls 9 through 15 years of age at enrollment who
received GARDASIL. The race distribution of the integrated safety population for GARDASIL 9 was
similar between girls and women 16 through 26 years of age (56.8% White; 25.2% Other Races or
Multiracial; 14.1% Asian; 3.9% Black), girls and boys 9 through 15 years of age (62.0% White; 19.2%
Other Races or Multiracial; 13.5% Asian; 5.4% Black), and boys and men 16 through 26 years of age
(62.1% White; 22.6% Other Races or Multiracial; 9.8% Asian; 5.5% Black). The safety of GARDASIL 9
was compared directly to the safety of GARDASIL in two studies (Study 1 and Study 3) for which the
overall race distribution of the GARDASIL cohorts (57.0% White; 26.3% Other Races or Multiracial;
13.6% Asian; 3.2% Black) was similar to that of the GARDASIL 9 cohorts.
     Safety of GARDASIL 9 in individuals 27 through 45 years of age is inferred from the safety data of
GARDASIL in individuals 9 through 45 years of age and GARDASIL 9 in individuals 9 through 26 years of
age.

Injection-Site and Systemic Adverse Reactions
    Injection-site reactions (pain, swelling, and erythema) and oral temperature were solicited using VRC-
aided surveillance for five days after each injection of GARDASIL 9 during the clinical studies. The rates
and severity of these solicited adverse reactions that occurred within five days following each dose of
GARDASIL 9 compared with GARDASIL in Study 1 (girls and women 16 through 26 years of age) and
Study 3 (girls 9 through 15 years of age) are presented in Table 1. Among subjects who received
GARDASIL 9, the rates of injection-site pain were approximately equal across the three reporting time
periods. Rates of injection-site swelling and injection-site erythema increased following each successive
dose of GARDASIL 9. Recipients of GARDASIL 9 had numerically higher rates of injection-site reactions
compared with recipients of GARDASIL.




                                                    4
                                                   4                                        Exhibit 259
     Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 97 of 491



     Table 1: Rates (%) and Severity of Solicited Injection-Site and Systemic Adverse Reactions Occurring within Five Days
                        of Each Vaccination with GARDASIL 9 Compared with GARDASIL (Studies 1 and 3)
                                                          GARDASIL 9                                 GARDASIL
                                            Post-       Post-      Post-  Post any   Post-        Post-         Post-     Post any
                                           dose 1      dose 2     dose 3    dose    dose 1       dose 2        dose 3        dose
Girls and Women 16 through 26
Years of Age
Injection-Site Adverse Reactions          N=7069      N=6997      N=6909  N=7071    N=7076       N=6992        N=6909      N=7078
Pain, Any                                    70.7       73.5        71.6    89.9     58.2         62.2           62.6        83.5
Pain, Severe                                  0.7        1.7         2.6     4.3      0.4          1.0            1.7         2.6
Swelling, Any                                12.5       23.3        28.3    40.0      9.3         14.6           18.7        28.8
Swelling, Severe                              0.6        1.5         2.5     3.8      0.3          0.5            1.0         1.5
Erythema, Any                                10.6       18.0        22.6    34.0      8.1         12.9           15.6        25.6
Erythema, Severe                              0.2        0.5         1.1     1.6      0.2          0.2            0.4         0.8
Systemic Adverse Reactions                n=6995      n=6913      n=6743   n=7022   n=7003       n=6914        n=6725       n=7024
Temperature ≥100°F                            1.7        2.6         2.7     6.0      1.7          2.4            2.5         5.9
Temperature ≥102°F                            0.3        0.3         0.4     1.0      0.2          0.3            0.3         0.8
Girls 9 through 15 Years of Age
Injection-Site Adverse Reactions           N=300       N=297       N=296   N=299    N=299        N=299          N=294       N=300
Pain, Any                                    71.7       71.0        74.3    89.3     66.2         66.2           69.4        88.3
Pain, Severe                                  0.7        2.0         3.0     5.7      0.7          1.3            1.7         3.3
Swelling, Any                                14.0       23.9        36.1    47.8     10.4         17.7           25.2        36.0
Swelling, Severe                              0.3        2.4         3.7     6.0      0.7          2.7            4.1         6.3
Erythema, Any                                 7.0       15.5        21.3    34.1      9.7         14.4           18.4        29.3
Erythema, Severe                               0         0.3         1.4     1.7        0          0.3            1.7         2.0
Systemic Adverse Reactions                 n=300       n=294       n=295   n=299    n=299        n=297          n=291       n=300
Temperature ≥100°F                            2.3        1.7         3.0     6.7      1.7          1.7             0          3.3
Temperature ≥102°F                             0         0.3         1.0     1.3      0.3          0.3             0          0.7
The data for girls and women 16 through 26 years of age are from Study 1 (NCT00543543), and the data for girls 9 through 15
years of age are from Study 3 (NCT01304498).
N=number of subjects vaccinated with safety follow-up
n=number of subjects with temperature data
Pain, Any=mild, moderate, severe or unknown intensity
Pain, Severe=incapacitating with inability to work or do usual activity
Swelling, Any=any size or size unknown
Swelling, Severe=maximum size greater than 2 inches
Erythema, Any=any size or size unknown
Erythema, Severe=maximum size greater than 2 inches

   Unsolicited injection-site and systemic adverse reactions (assessed as vaccine-related by the
investigator) observed among recipients of either GARDASIL 9 or GARDASIL in Studies 1 and 3 at a
frequency of at least 1% are shown in Table 2. Few individuals discontinued study participation due to
adverse experiences after receiving either vaccine (GARDASIL 9 = 0.1% vs. GARDASIL <0.1%).




                                                              5
                                                              5                                                Exhibit 259
     Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 98 of 491



  Table 2: Rates (%) of Unsolicited Injection-Site and Systemic Adverse Reactions Occurring among ≥1.0% of Individuals
                     after Any Vaccination with GARDASIL 9 Compared with GARDASIL (Studies 1 and 3)
                                      Girls and Women 16 through 26 Years of             Girls 9 through 15 Years of Age
                                                         Age
                                        GARDASIL 9                GARDASIL           GARDASIL 9                 GARDASIL
                                           N=7071                   N=7078               N=299                     N=300
Injection-Site Adverse Reactions (1 to 5 Days Post-Vaccination, Any Dose)
Pruritus                                     5.5                      4.0                  4.0                       2.7
Bruising                                     1.9                      1.9                   0                         0
Hematoma                                     0.9                      0.6                  3.7                       4.7
Mass                                         1.3                      0.6                   0                         0
Hemorrhage                                   1.0                      0.7                  1.0                       2.0
Induration                                   0.8                      0.2                  2.0                       1.0
Warmth                                       0.8                      0.5                  0.7                       1.7
Reaction                                     0.6                      0.6                  0.3                       1.0
Systemic Adverse Reactions (1 to 15 Days Post-Vaccination, Any Dose)
Headache                                     14.6                    13.7                 11.4                      11.3
Pyrexia                                      5.0                      4.3                  5.0                       2.7
Nausea                                       4.4                      3.7                  3.0                       3.7
Dizziness                                    3.0                      2.8                  0.7                       0.7
Fatigue                                      2.3                      2.1                   0                        2.7
Diarrhea                                     1.2                      1.0                  0.3                        0
Oropharyngeal pain                           1.0                      0.6                  2.7                       0.7
Myalgia                                      1.0                      0.7                  0.7                       0.7
Abdominal pain, upper                        0.7                      0.8                  1.7                       1.3
Upper respiratory tract infection            0.1                      0.1                  0.3                       1.0
The data for girls and women 16 through 26 years of age are from Study 1 (NCT00543543), and the data for girls 9 through 15
years of age are from Study 3 (NCT01304498).
N=number of subjects vaccinated with safety follow-up


    In an uncontrolled clinical trial with 639 boys and 1,878 girls 9 through 15 years of age (Study 2), the
rates and severity of solicited adverse reactions following each dose of GARDASIL 9 were similar
between boys and girls. Rates of solicited and unsolicited injection-site and systemic adverse reactions in
boys 9 through 15 years of age were similar to those among girls 9 through 15 years of age. Solicited and
unsolicited adverse reactions reported by boys in this study are shown in Table 3.
    In another uncontrolled clinical trial with 1,394 boys and men and 1,075 girls and women 16 through
26 years of age (Study 7), the rates of solicited and unsolicited adverse reactions following each dose of
GARDASIL 9 among girls and women 16 through 26 years of age were similar to those reported in Study
1. Rates of solicited and unsolicited adverse reactions reported by boys and men 16 through 26 years of
age in this study are shown in Table 3.




                                                             6
                                                             6                                               Exhibit 259
     Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 99 of 491



    Table 3: Rates (%) of Solicited and Unsolicited* Injection-Site and Systemic Adverse Reactions among Boys 9 through
     15 Years of Age and among Boys and Men 16 through 26 Years of Age Who Received GARDASIL 9 (Studies 2 and 7)
                                                                                                 GARDASIL 9

Boys and Men 16 through 26 Years of Age                                                                   N=1394
Solicited Adverse Reactions (1-5 Days Post-Vaccination, Any Dose)
Injection-Site Pain, Any                                                                                    63.4
Injection-Site Pain, Severe                                                                                  0.6
Injection-Site Erythema, Any                                                                                20.7
Injection-Site Erythema, Severe                                                                              0.4
Injection-Site Swelling, Any                                                                                20.2
Injection-Site Swelling, Severe                                                                              1.1
Oral Temperature ≥100.0°F†                                                                                   4.4
Oral Temperature ≥102°F                                                                                      0.6
Unsolicited Injection-Site Adverse Reactions (1-5 Days Post-Vaccination, Any Dose)
Injection-Site Hypersensitivity                                                                              1.0
Injection-Site Pruritus                                                                                      1.0
Unsolicited Systemic Adverse Reactions (1-15 Days Post-Vaccination, Any Dose)
Headache                                                                                                     7.3
Pyrexia                                                                                                      2.4
Fatigue                                                                                                      1.4
Dizziness                                                                                                    1.1
Nausea                                                                                                       1.0
Boys 9 through 15 Years of Age                                                                             N=639
Solicited Adverse Reactions (1-5 Days Post-Vaccination, Any Dose)
Injection-Site Pain, Any                                                                                    71.5
Injection-Site Pain, Severe                                                                                  0.5
Injection-Site Erythema, Any                                                                                24.9
Injection-Site Erythema, Severe                                                                              1.9
Injection-Site Swelling, Any                                                                                26.9
Injection-Site Swelling, Severe                                                                              5.2
Oral Temperature ≥100.0°F†                                                                                  10.4
Oral Temperature ≥102°F                                                                                      1.4
Unsolicited Injection-Site Adverse Reactions (1-5 Days Post-Vaccination, Any Dose)
Injection-Site Hematoma                                                                                      1.3
Injection-Site Induration                                                                                    1.1
Unsolicited Systemic Adverse Reactions (1-15 Days Post-Vaccination, Any Dose)
Headache                                                                                                     9.4
Pyrexia                                                                                                      8.9
Nausea                                                                                                       1.3
The data for GARDASIL 9 boys 9 through 15 years of age are from Study 2 (NCT00943722). The data for boys and men 16 through
26 years of age for GARDASIL 9 are from Study 7 (NCT01651949).
*Unsolicited adverse reactions reported by ≥1% of individuals
N=number of subjects vaccinated with safety follow-up
†
 For oral temperature: number of subjects with temperature data for boys 9 through 15 years of age N=637; for boys and men 16
through 26 years of age N=1,386
Pain, Any=mild, moderate, severe or unknown intensity
Pain, Severe=incapacitating with inability to work or do usual activity
Swelling, Any=any size or size unknown
Swelling, Severe=maximum size greater than 2 inches
Erythema, Any=any size or size unknown
Erythema, Severe=maximum size greater than 2 inches

Serious Adverse Events in Clinical Studies
   Serious adverse events were collected throughout the entire study period (range one month to 48
months post-last dose) for the seven clinical studies for GARDASIL 9. Out of the 15,705 individuals who
were administered GARDASIL 9 and had safety follow-up, 354 reported a serious adverse event;
representing 2.3% of the population. As a comparison, of the 7,378 individuals who were administered
GARDASIL and had safety follow-up, 185 reported a serious adverse event; representing 2.5% of the
population. Four GARDASIL 9 recipients each reported at least one serious adverse event that was
determined to be vaccine-related. The vaccine-related serious adverse reactions were pyrexia, allergy to
vaccine, asthmatic crisis, and headache.




                                                             7
                                                             7                                               Exhibit 259
    Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 100 of 491



Deaths in the Entire Study Population
   Across the clinical studies, ten deaths occurred (five each in the GARDASIL 9 and GARDASIL
groups); none were assessed as vaccine-related. Causes of death in the GARDASIL 9 group included
one automobile accident, one suicide, one case of acute lymphocytic leukemia, one case of hypovolemic
septic shock, and one unexplained sudden death 678 days following the last dose of GARDASIL 9.
Causes of death in the GARDASIL control group included one automobile accident, one airplane crash,
one cerebral hemorrhage, one gunshot wound, and one stomach adenocarcinoma.

Systemic Autoimmune Disorders
    In all of the clinical trials with GARDASIL 9 subjects were evaluated for new medical conditions
potentially indicative of a systemic autoimmune disorder. In total, 2.2% (351/15,703) of GARDASIL 9
recipients and 3.3% (240/7,378) of GARDASIL recipients reported new medical conditions potentially
indicative of systemic autoimmune disorders, which were similar to rates reported following GARDASIL,
AAHS control, or saline placebo in historical clinical trials.

Clinical Trials Experience for GARDASIL 9 in Individuals Who Have Been Previously Vaccinated with
GARDASIL
    A clinical study (Study 4) evaluated the safety of GARDASIL 9 in 12- through 26-year-old girls and
women who had previously been vaccinated with three doses of GARDASIL. The time interval between
the last injection of GARDASIL and the first injection of GARDASIL 9 ranged from approximately 12 to 36
months. Individuals were administered GARDASIL 9 or saline placebo and safety was evaluated using
VRC-aided surveillance for 14 days after each injection of GARDASIL 9 or saline placebo in these
individuals. The individuals who were monitored included 608 individuals who received GARDASIL 9 and
305 individuals who received saline placebo. Few (0.5%) individuals who received GARDASIL 9
discontinued due to adverse reactions. The vaccine-related adverse experiences that were observed
among recipients of GARDASIL 9 at a frequency of at least 1.0% and also at a greater frequency than
that observed among saline placebo recipients are shown in Table 4. Overall the safety profile was similar
between individuals vaccinated with GARDASIL 9 who were previously vaccinated with GARDASIL and
those who were naïve to HPV vaccination with the exception of numerically higher rates of injection-site
swelling and erythema among individuals who were previously vaccinated with GARDASIL (Tables 1 and
4).




                                                    8
                                                   8                                        Exhibit 259
      Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 101 of 491



        Table 4: Rates (%) of Solicited and Unsolicited* Injection-Site and Systemic Adverse Reactions among Individuals
      Previously Vaccinated with GARDASIL Who Received GARDASIL 9 or Saline Placebo (Girls and Women 12 through 26
                                                        Years of Age) (Study 4)
                                                                                GARDASIL 9              Saline Placebo
                                                                                   N=608                    N=305
Solicited Adverse Reactions (1-5 Days Post-Vaccination, Any Dose)
Injection-Site Pain                                                                 90.3                     38.0
Injection-Site Erythema                                                             42.3                      8.5
Injection-Site Swelling                                                             49.0                      5.9
Oral Temperature ≥100.0°F†                                                           6.5                      3.0
Unsolicited Injection-Site Adverse Reactions (1-5 Days Post-
Vaccination, Any Dose)
Injection-Site Pruritus                                                              7.7                      1.3
Injection-Site Hematoma                                                              4.8                      2.3
Injection-Site Reaction                                                              1.3                      0.3
Injection-Site Mass                                                                  1.2                      0.7
Unsolicited Systemic Adverse Reactions (1-15 Days Post-
Vaccination, Any Dose)
Headache                                                                            19.6                     18.0
Pyrexia                                                                              5.1                      1.6
Nausea                                                                               3.9                      2.0
Dizziness                                                                            3.0                      1.6
Abdominal pain, upper                                                                1.5                      0.7
Influenza                                                                            1.2                      1.0
The data for GARDASIL 9 and saline placebo are from Study 4 (NCT01047345).
*Unsolicited adverse reactions reported by ≥1% of individuals
N=number of subjects vaccinated with safety follow-up
†
 For oral temperature: number of subjects with temperature data GARDASIL 9 N=604; Saline Placebo N=304

Safety in Concomitant Use with Menactra and Adacel
   In Study 5, the safety of GARDASIL 9 when administered concomitantly with Menactra
[Meningococcal (Groups A, C, Y and W-135) Polysaccharide Diphtheria Toxoid Conjugate Vaccine] and
Adacel [Tetanus Toxoid, Reduced Diphtheria Toxoid and Acellular Pertussis Vaccine Adsorbed (Tdap)]
was evaluated in a randomized study of 1,241 boys (n = 620) and girls (n = 621) with a mean age of 12.2
years [see Clinical Studies (14.7)].
   Of the 1,237 boys and girls vaccinated, 1,220 had safety follow-up for injection-site adverse reactions.
The rates of injection-site adverse reactions were similar between the concomitant group and non-
concomitant group (vaccination with GARDASIL 9 separated from vaccination with Menactra and Adacel
by 1 month) with the exception of an increased rate of swelling reported at the injection site for
GARDASIL 9 in the concomitant group (14.4%) compared to the non-concomitant group (9.4%). The
majority of injection-site swelling adverse reactions were reported as being mild to moderate in intensity.
6.2     Postmarketing Experience
   The postmarketing adverse experiences were reported voluntarily from a population of uncertain size,
therefore, it is not possible to reliably estimate their frequency or to establish a causal relationship to
vaccine exposure.
   The safety profile of GARDASIL 9 and GARDASIL are similar. The postmarketing safety experience
with GARDASIL is relevant to GARDASIL 9 since the vaccines are manufactured similarly and contain the
same L1 HPV proteins of four of the same HPV types.

      GARDASIL 9

   In addition to the adverse reactions reported in the clinical studies, the following adverse experiences
have been spontaneously reported during post-approval use of GARDASIL 9:

      Gastrointestinal disorders: Vomiting
      Skin and subcutaneous tissue disorders: Urticaria

      GARDASIL



                                                           9
                                                          9                                             Exhibit 259
      Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 102 of 491



  Additionally, the following postmarketing adverse experiences have been spontaneously reported for
GARDASIL:

   Blood and lymphatic system disorders: Autoimmune hemolytic anemia, idiopathic thrombocytopenic
purpura, lymphadenopathy.
   Respiratory, thoracic and mediastinal disorders: Pulmonary embolus.
   Gastrointestinal disorders: Pancreatitis.
   General disorders and administration site conditions: Asthenia, chills, death, malaise.
   Immune system disorders: Autoimmune diseases, hypersensitivity reactions including
anaphylactic/anaphylactoid reactions, bronchospasm.
   Musculoskeletal and connective tissue disorders: Arthralgia, myalgia.
   Nervous system disorders: Acute disseminated encephalomyelitis, Guillain-Barré syndrome, motor
neuron disease, paralysis, seizures, transverse myelitis.
   Infections and infestations: Cellulitis.
   Vascular disorders: Deep venous thrombosis.
7      DRUG INTERACTIONS
7.1    Use with Systemic Immunosuppressive Medications
   Immunosuppressive therapies, including irradiation, antimetabolites, alkylating agents, cytotoxic drugs,
and corticosteroids (used in greater than physiologic doses), may reduce the immune responses to
vaccines [see Use in Specific Populations (8.6)].
8      USE IN SPECIFIC POPULATIONS
8.1    Pregnancy
Pregnancy Exposure Registry
    There is a pregnancy exposure registry to monitor pregnancy outcomes in women exposed to
GARDASIL 9 during pregnancy. To enroll in or obtain information about the registry, call Merck Sharp &
Dohme Corp., a subsidiary of Merck & Co., Inc., at 1-800-986-8999.
Risk Summary
    All pregnancies have a risk of birth defect, loss, or other adverse outcomes. In the U.S. general
population, the estimated background risk of major birth defects and miscarriage in clinically recognized
pregnancies is 2% to 4% and 15% to 20%, respectively. There are no adequate and well-controlled
studies of GARDASIL 9 in pregnant women. Available human data do not demonstrate vaccine-
associated increase in risk of major birth defects and miscarriages when GARDASIL 9 is administered
during pregnancy.
    In one developmental toxicity study, 0.5 mL of a vaccine formulation containing between 1 and 1.5 –
fold of each of the 9 HPV antigen types was administered to female rats prior to mating and during
gestation. In a second study, animals were administered a single human dose (0.5 mL) of GARDASIL 9
prior to mating, during gestation and during lactation. These animal studies revealed no evidence of harm
to the fetus due to GARDASIL 9 [see Data].
Data
Human Data
    In pre-licensure clinical studies of GARDASIL 9, women underwent pregnancy testing immediately
prior to administration of each dose of GARDASIL 9 or control vaccine (GARDASIL). (Data from
GARDASIL are relevant to GARDASIL 9 because both vaccines are manufactured using the same
process and have overlapping compositions.) Subjects who were determined to be pregnant were
instructed to defer vaccination until the end of their pregnancy. Despite this pregnancy screening
regimen, some subjects were vaccinated very early in pregnancy before human chorionic gonadotropin
(HCG) was detectable. An analysis was conducted to evaluate pregnancy outcomes for pregnancies with
onset within 30 days before or after vaccination with GARDASIL 9 or GARDASIL. Among such
pregnancies, there were 62 and 55 with known outcomes (excluding ectopic pregnancies and elective
terminations) for GARDASIL 9 and GARDASIL, respectively, including 44 and 48 live births, respectively.
The rates of pregnancies that resulted in a miscarriage were 27.4% (17/62) and 12.7% (7/55) in subjects




                                                    10
                                                   10                                        Exhibit 259
      Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 103 of 491



who received GARDASIL 9 or GARDASIL, respectively. The rates of live births with major birth defects
were 0% (0/44) and 2.1% (1/48) in subjects who received GARDASIL 9 or GARDASIL, respectively.
    A five-year pregnancy registry enrolled 2,942 women who were inadvertently exposed to GARDASIL
within one month prior to the last menstrual period (LMP) or at any time during pregnancy, 2,566 of whom
were prospectively followed. After excluding elective terminations (n=107), ectopic pregnancies (n=5) and
those lost to follow-up (n=814), there were 1,640 pregnancies with known outcomes. Rates of miscarriage
and major birth defects were 6.8% of pregnancies (111/1,640) and 2.4% of live born infants (37/1,527),
respectively. These rates of assessed outcomes in the prospective population were consistent with
estimated background rates.
    In two postmarketing studies of GARDASIL (one conducted in the U.S., and the other in Nordic
countries), pregnancy outcomes among subjects who received GARDASIL during pregnancy were
evaluated retrospectively. Among the 1,740 pregnancies included in the U.S. study database, outcomes
were available to assess the rates of major birth defects and miscarriage. Among the 499 pregnancies
included in the Nordic study database, outcomes were available to assess the rates of major birth
defects. In both studies, rates of assessed outcomes did not suggest an increased risk with the
administration of GARDASIL during pregnancy.
Animal Data
    Developmental toxicity studies were conducted in female rats. In one study, animals were
administered 0.5 mL of a vaccine formulation containing between 1 and 1.5 –fold of each of the 9 HPV
antigen types 5 and 2 weeks prior to mating, and on gestation day 6. In a second study, animals were
administered a single human dose (0.5 mL) of GARDASIL 9, 5 and 2 weeks prior to mating, on gestation
day 6, and on lactation day 7. No adverse effects on pre- and post-weaning development were observed.
There were no vaccine-related fetal malformations or variations.
8.2     Lactation
Risk Summary
    Available data are not sufficient to assess the effects of GARDASIL 9 on the breastfed infant or on
milk production/excretion. The developmental and health benefits of breastfeeding should be considered
along with the mother’s clinical need for GARDASIL 9 and any potential adverse effects on the breastfed
child from GARDASIL 9 or from the underlying maternal condition. For preventive vaccines, the
underlying maternal condition is susceptibility to disease prevented by the vaccine.
8.4     Pediatric Use
      Safety and effectiveness have not been established in pediatric patients below 9 years of age.
8.5     Geriatric Use
   The safety and effectiveness of GARDASIL 9 have not been evaluated in a geriatric population,
defined as individuals aged 65 years and over.
8.6     Immunocompromised Individuals
   The immunologic response to GARDASIL 9 may be diminished in immunocompromised individuals
[see Drug Interactions (7.1)].
11      DESCRIPTION
   GARDASIL 9, Human Papillomavirus 9-valent Vaccine, Recombinant, is a non-infectious recombinant
9-valent vaccine prepared from the purified virus-like particles (VLPs) of the major capsid (L1) protein of
HPV Types 6, 11, 16, 18, 31, 33, 45, 52, and 58. The L1 proteins are produced by separate fermentations
using recombinant Saccharomyces cerevisiae and self-assembled into VLPs. The fermentation process
involves growth of S. cerevisiae on chemically-defined fermentation media which include vitamins, amino
acids, mineral salts, and carbohydrates. The VLPs are released from the yeast cells by cell disruption and
purified by a series of chemical and physical methods. The purified VLPs are adsorbed on preformed
aluminum-containing adjuvant (Amorphous Aluminum Hydroxyphosphate Sulfate or AAHS). The 9-valent
HPV VLP vaccine is a sterile liquid suspension that is prepared by combining the adsorbed VLPs of each
HPV type and additional amounts of the aluminum-containing adjuvant and the final purification buffer.



                                                      11
                                                     11                                        Exhibit 259
     Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 104 of 491



   GARDASIL 9 is a sterile suspension for intramuscular administration. Each 0.5-mL dose contains
approximately 30 mcg of HPV Type 6 L1 protein, 40 mcg of HPV Type 11 L1 protein, 60 mcg of HPV
Type 16 L1 protein, 40 mcg of HPV Type 18 L1 protein, 20 mcg of HPV Type 31 L1 protein, 20 mcg of
HPV Type 33 L1 protein, 20 mcg of HPV Type 45 L1 protein, 20 mcg of HPV Type 52 L1 protein, and 20
mcg of HPV Type 58 L1 protein.
   Each 0.5-mL dose of the vaccine also contains approximately 500 mcg of aluminum (provided as
AAHS), 9.56 mg of sodium chloride, 0.78 mg of L-histidine, 50 mcg of polysorbate 80, 35 mcg of sodium
borate, <7 mcg yeast protein, and water for injection. The product does not contain a preservative or
antibiotics.
   After thorough agitation, GARDASIL 9 is a white, cloudy liquid.
12    CLINICAL PHARMACOLOGY
12.1 Mechanism of Action
   HPV only infects human beings. Animal studies with analogous animal papillomaviruses suggest that
the efficacy of L1 VLP vaccines may involve the development of humoral immune responses. Efficacy of
GARDASIL 9 against anogenital diseases related to the vaccine HPV types in human beings is thought to
be mediated by humoral immune responses induced by the vaccine, although the exact mechanism of
protection is unknown.
13    NONCLINICAL TOXICOLOGY
13.1 Carcinogenesis, Mutagenesis, Impairment of Fertility
   GARDASIL 9 has not been evaluated for the potential to cause carcinogenicity, genotoxicity or
impairment of male fertility. GARDASIL 9 administered to female rats had no effects on fertility [see
Pregnancy (8.1)].
14    CLINICAL STUDIES
   In these studies, seropositive is defined as anti-HPV titer greater than or equal to the pre-specified
serostatus cutoff for a given HPV type. Seronegative is defined as anti-HPV titer less than the pre-
specified serostatus cutoff for a given HPV type. The serostatus cutoff is the antibody titer level above the
assay’s lower limit of quantification that reliably distinguishes sera samples classified by clinical likelihood
of HPV infection and positive or negative status by previous versions of competitive Luminex
Immunoassay (cLIA). The lower limits of quantification and serostatus cutoffs for each of the 9 vaccine
HPV types are shown in Table 5 below. PCR positive is defined as DNA detected for a given HPV type.
PCR negative is defined as DNA not detected for a given HPV type. The lower limit of detection for the
multiplexed HPV PCR assays ranged from 5 to 34 copies per test across the 9 vaccine HPV types.

    Table 5: Competitive Luminex Immunoassay (cLIA) Limits of Quantification and Serostatus Cutoffs for GARDASIL 9
                                                  HPV Types
                                       cLIA Lower Limit of Quantification              cLIA Serostatus Cutoff
             HPV Type                             (mMU*/mL)                                  (mMU*/mL)
               HPV 6                                   16                                        30
               HPV 11                                  6                                         16
               HPV 16                                  12                                        20
               HPV 18                                  8                                         24
               HPV 31                                  4                                         10
               HPV 33                                  4                                         8
               HPV 45                                  3                                         8
               HPV 52                                  3                                         8
               HPV 58                                  4                                         8
*mMU=milli-Merck Units

14.1 Efficacy and Effectiveness Data for GARDASIL
  Efficacy and effectiveness of GARDASIL are relevant to GARDASIL 9 since the vaccines are
manufactured similarly and contain four of the same HPV L1 VLPs.




                                                        12
                                                       12                                            Exhibit 259
     Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 105 of 491



Individuals 16 through 26 Years of Age
   Efficacy of GARDASIL was assessed in five AAHS-controlled, double-blind, randomized clinical trials
evaluating 24,596 individuals 16 through 26 years of age (20,541 girls and women and 4,055 boys and
men). The results of these trials are shown in Table 6 below.

                  Table 6: Analysis of Efficacy of GARDASIL in the PPE* Population for Vaccine HPV Types
                                                   GARDASIL                 AAHS Control
           Disease Endpoints                            Number of                   Number of        % Efficacy (95% CI)
                                                N                         N
                                                          cases                        cases
16- through 26-Year-Old Girls and Women†
  HPV 16- or 18-related CIN 2/3 or AIS            8493              2           8464             112               98.2 (93.5, 99.8)
     HPV 16- or 18-related VIN 2/3                7772              0           7744              10              100.0 (55.5, 100.0)
    HPV 16- or 18-related VaIN 2/3                7772              0           7744              9               100.0 (49.5, 100.0)
 HPV 6-, 11-, 16-, or 18-related CIN (CIN
                                                  7864              9           7865             225               96.0 (92.3, 98.2)
           1, CIN 2/3) or AIS
 HPV 6-, 11-, 16-, or 18-related Genital
                                                  7900              2           7902             193               99.0 (96.2, 99.9)
                   Warts
  HPV 6- and 11-related Genital Warts             6932              2           6856             189               99.0 (96.2, 99.9)

16- through 26-Year-Old Boys and Men

External Genital Lesions HPV 6-, 11-, 16-, or 18-related
         External Genital Lesions                 1394               3           1404            32                90.6 (70.1, 98.2)
                Condyloma                         1394               3           1404            28                89.3 (65.3, 97.9)
                 PIN 1/2/3                        1394               0           1404             4               100.0 (-52.1, 100.0)
HPV 6-, 11-, 16-, or 18-related Endpoint
                 AIN 1/2/3                        194                5            208            24                77.5 (39.6, 93.3)
                  AIN 2/3                         194                3            208            13                 74.9 (8.8, 95.4)
                   AIN 1                          194                4            208            16                73.0 (16.3, 93.4)
           Condyloma Acuminatum                   194                0            208             6                100.0 (8.2, 100.0)
                Non-acuminate                     194                4            208            11                60.4 (-33.5, 90.8)
*The PPE population consisted of individuals who received all three vaccinations within one year of enrollment, did not have major
deviations from the study protocol, were naïve (PCR negative and seronegative) to the relevant HPV type(s) (Types 6, 11, 16, and
18) prior to dose 1 and who remained PCR negative to the relevant HPV type(s) through one month post-dose 3 (Month 7).
†
 Analyses of the combined trials were prospectively planned and included the use of similar study entry criteria.
N=Number of individuals with at least one follow-up visit after Month 7
CI=Confidence Interval
Note 1: Point estimates and confidence intervals are adjusted for person-time of follow-up.
Note 2: Table 6 does not include cases due to HPV types not covered by the vaccine.
AAHS = Amorphous Aluminum Hydroxyphosphate Sulfate, CIN = Cervical Intraepithelial Neoplasia, VIN = Vulvar Intraepithelial
Neoplasia, VaIN=Vaginal Intraepithelial Neoplasia, PIN=Penile Intraepithelial Neoplasia, AIN=Anal Intraepithelial Neoplasia,
AIS=Adenocarcinoma In Situ

    In an extension study in females 16 through 26 years of age at enrollment, prophylactic efficacy of
GARDASIL through Month 60 against overall cervical and genital disease related to HPV 6, 11, 16, and
18 was 100% (95% CI: 12.3%, 100%) compared to AAHS control.
    An extension study in girls and women 16 through 23 years of age used national health care registries
in Denmark, Iceland, Norway, and Sweden to monitor endpoint cases of HPV 6-, 11-, 16-, or 18-related
CIN (any grade), AIS, cervical cancer, vulvar cancer, or vaginal cancer among 2,650 girls and women 16
through 23 years of age at enrollment who were randomized to vaccination with GARDASIL. An interim
analysis of the per-protocol effectiveness population included 1,902 subjects who completed the
GARDASIL vaccination series within one year, were naïve to the relevant HPV type through 1 month
post-dose 3, had no protocol violations, and had follow-up data available. The median follow-up from the
first dose of vaccine was 6.7 years with a range of 2.8 to 8.4 years. At the time of interim analysis, no
cases of HPV 6-, 11-, 16-, or 18-related CIN (any grade), AIS, cervical cancer, vulvar cancer, or vaginal
cancer were observed over a total of 5,765 person-years at risk.

Girls and Boys 9 through 15 Years of Age
    An extension study of 614 girls and 565 boys 9 through 15 years of age at enrollment who were
randomized to vaccination with GARDASIL actively followed subjects for endpoint cases of HPV 6-, 11-,
16-, or 18-related persistent infection, CIN (any grade), AIS, VIN, VaIN, cervical cancer, vulvar cancer,



                                                                 13
                                                               13                                                   Exhibit 259
    Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 106 of 491



vaginal cancer, and external genital lesions from the initiation of sexual activity or age 16 onwards. An
interim analysis of the per-protocol effectiveness population included 246 girls and 168 boys who
completed the GARDASIL vaccination series within one year, were seronegative to the relevant HPV
type at initiation of the vaccination series, and had not initiated sexual activity prior to receiving the third
dose of GARDASIL. The median follow-up from the first dose of vaccine was 7.2 years with a range of
0.5 to 8.5 years. At the time of interim analysis, no cases of persistent infection of at least 12 months’
duration and no cases of HPV 6-, 11-, 16-, or 18-related CIN (any grade), AIS, VIN, VaIN, cervical
cancer, vulvar cancer, vaginal cancer, or external genital lesions were observed over a total 1,105
person-years at risk. There were 4 cases of HPV 6-, 11-, 16-, or 18-related persistent infection of at least
6 months’ duration, including 3 cases related to HPV 16 and 1 case related to HPV 6, none of which
persisted to 12 months’ duration.

Individuals 27 through 45 Years of Age
    A clinical trial evaluated efficacy of GARDASIL in 3,253 women 27 through 45 years of age, based on
a combined endpoint of HPV 6-, 11-, 16- or 18-related persistent infection, genital warts, vulvar and
vaginal dysplastic lesions of any grade, CIN of any grade, AIS, and cervical cancer. These women were
randomized 1:1 to receive either GARDASIL or AAHS control. The clinical trial was conducted in two
phases: a base study and a long-term study extension. The per-protocol efficacy (PPE) population
received all three vaccinations within one year of enrollment, did not have major deviations from the study
protocol, were naïve (PCR negative and seronegative) to the relevant HPV type(s) (Types 6, 11, 16 and
18) prior to dose 1 and remained PCR negative to the relevant HPV type(s) through one month post-dose
3 (Month 7).
    In the base study (median duration of follow-up of 3.5 years post-dose 3), the efficacy of GARDASIL
against the combined incidence of HPV 6-, 11-, 16-, and 18-related persistent infection, genital warts,
VIN, VaIN, vulvar cancer, vaginal cancer, cervical dysplasia (any grade CIN), AIS and cervical cancer in
the PPE population was 87.7% (95% CI: 75.4%, 94.6%). The efficacy estimate for the combined endpoint
was driven primarily by prevention of persistent infection. The efficacy of GARDASIL against the
combined incidence of HPV 6-, 11-, 16-, and 18-related genital warts or cervical dysplasia was 95.0%
(95% CI: 68.7%, 99.9%) in the PPE population. While no statistically significant efficacy was
demonstrated for GARDASIL in the base study for prevention of cervical intraepithelial neoplasia grades
2 and 3 (CIN 2/3), adenocarcinoma in situ (AIS) or cervical cancer related to HPV types 16 and 18, there
was 1 case of CIN 2/3 observed in the GARDASIL group and 5 cases in the placebo group. The CIN 2
case in the GARDASIL group tested positive by PCR for HPV 16 and HPV 51.
    In the long-term extension of this study, subjects from Colombia (n=600) randomized to the
GARDASIL group in the base study were monitored for HPV 6-, 11-, 16-, and 18-related genital warts or
cervical dysplasia. The median follow-up post-dose 3 was 8.9 years with a range of 0.1 to 10.1 years over
a total of 3,518 person-years. During the long-term extension phase, no cases of HPV 6-, 11-, 16-, or 18-
related CIN (any grade) or genital warts were observed in the PPE population.
    Effectiveness of GARDASIL in men 27 through 45 years of age is inferred from efficacy data in women
27 through 45 years of age as described above and supported by immunogenicity data from a clinical trial
in which 150 men, 27 through 45 years of age, received a 3-dose regimen of GARDASIL (0, 2, 6 months).
A cross-study analysis of per-protocol immunogenicity populations compared Month 7 anti-HPV 6, 11, 16,
and 18 GMTs of these 27- through 45-year-old men (Study A) to those of 16- through 26-year old boys
and men (Study B) in whom efficacy of GARDASIL had been established (see Table 6). GMT ratios
(Study A/Study B) for HPV 6, 11, 16, and 18 were 0.82 (95%CI: 0.65, 1.03), 0.79 (95%CI: 0.66, 0.93),
0.91 (95%CI: 0.72, 1.13), and 0.74 (95%CI: 0.59, 0.92), respectively.
14.2 Clinical Trials for GARDASIL 9
    Efficacy and/or immunogenicity of the 3-dose regimen of GARDASIL 9 were assessed in six clinical
trials. Study 1 evaluated the efficacy of GARDASIL 9 to prevent HPV-related cervical, vulvar, and vaginal
disease using GARDASIL as a comparator.
    The analysis of efficacy for GARDASIL 9 was evaluated in the per-protocol efficacy (PPE) population
of 16- through 26-year-old girls and women, who received all three vaccinations within one year of
enrollment, did not have major deviations from the study protocol, and were naïve to the relevant HPV
type(s) by serology and PCR of cervicovaginal specimens prior to dose one and who remained PCR


                                                      14
                                                     14                                          Exhibit 259
    Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 107 of 491



negative for the relevant HPV type(s) through one month post-dose 3 (Month 7). Overall, approximately
52% of subjects were negative to all vaccine HPV types by both PCR and serology at Day 1.
    The primary analysis of efficacy against HPV Types 31, 33, 45, 52, and 58 is based on a combined
endpoint of Cervical Intraepithelial Neoplasia (CIN) 2, CIN 3, Adenocarcinoma in situ (AIS), invasive
cervical carcinoma, Vulvar Intraepithelial Neoplasia (VIN) 2/3, Vaginal Intraepithelial Neoplasia (VaIN)
2/3, vulvar cancer, or vaginal cancer. Other endpoints evaluated include cervical, vulvar and vaginal
disease of any grade, persistent infection, cytological abnormalities and invasive procedures. For all
endpoints, the efficacy against the HPV Types 31, 33, 45, 52 and 58 in GARDASIL 9 was evaluated
compared with GARDASIL. Efficacy of GARDASIL 9 against anal lesions caused by HPV Types 31, 33,
45, 52, and 58 was not assessed due to low incidence. Effectiveness of GARDASIL 9 against anal
lesions was inferred from the efficacy of GARDASIL against anal lesions caused by HPV types 6, 11, 16
and 18 in men and antibody responses elicited by GARDASIL 9 against the HPV types covered by the
vaccine.
    Effectiveness against disease caused by HPV Types 6, 11, 16, and 18 was assessed by comparison
of geometric mean titers (GMTs) of type-specific antibodies following vaccination with GARDASIL 9 with
those following vaccination with GARDASIL (Study 1 and Study 3). The effectiveness of GARDASIL 9 in
girls and boys 9 through 15 years old and in boys and men 16 through 26 years old was inferred based
on a comparison of type-specific antibody GMTs to those of 16 through 26-year-old girls and women
following vaccination with GARDASIL 9. Immunogenicity analyses were performed in the per-protocol
immunogenicity (PPI) population consisting of individuals who received all three vaccinations within pre-
defined day ranges, did not have major deviations from the study protocol, met pre-defined day range for
serum collection for assessment of antibody response and were naïve [PCR negative (in girls and women
16 through 26 years of age; Studies 1 and 2) and seronegative (Studies 1, 2, 3, 5, 7 and 8)] to the
relevant HPV type(s) prior to dose 1 and among 16- through 26-year-old girls and women (Studies 1 and
2) remained PCR negative to the relevant HPV type(s) through Month 7. Pre-defined day ranges for
vaccinations were relative to Day 1 (dose 1). For the 3-dose schedule, dose 2 was at 2 months (± 3
weeks) and dose 3 was at 6 months (± 4 weeks). For the 2-dose schedule, dose 2 was at 6 or 12 months
(± 4 weeks). Pre-defined day range for serum collection for assessment of antibody response was 21 to
49 days after the last dose.
    Study 1 evaluated immunogenicity of GARDASIL 9 and efficacy to prevent infection and disease
caused by HPV types 6, 11, 16, 18, 31, 33, 45, 52, and 58 in 16- through 26-year-old girls and women.
Study 2 evaluated immunogenicity of GARDASIL 9 in girls and boys 9 through 15 years of age and
women 16 through 26 years of age. Study 3 evaluated immunogenicity of GARDASIL 9 compared with
GARDASIL in girls 9 through 15 years of age. Study 4 evaluated administration of GARDASIL 9 to girls
and women 12 through 26 years of age previously vaccinated with GARDASIL. Study 5 evaluated
GARDASIL 9 concomitantly administered with Menactra and Adacel in girls and boys 11 through 15 years
of age. Together, these five clinical trials evaluated 12,233 individuals who received GARDASIL 9 (8,048
girls and women 16 through 26 years of age at enrollment with a mean age of 21.8 years; 2,927 girls 9
through 15 years of age at enrollment with a mean age of 11.9 years; and 1,258 boys 9 through 15 years
of age at enrollment with a mean age of 11.9 years. Study 7 evaluated immunogenicity of GARDASIL 9 in
boys and men, including 1,106 self-identified as heterosexual men (HM) and 313 self-identified as men
having sex with men (MSM), 16 through 26 years of age at enrollment (mean ages 20.8 years and 22.2
years, respectively) and 1,101 girls and women 16 through 26 years of age at enrollment (mean age 21.3
years).
    The race distribution of the 16- through 26-year-old girls and women in the clinical trials was as
follows: 56.8% White; 25.2% Other; 14.1% Asian; and 3.9% Black. The race distribution of the 9- through
15-year-old girls in the clinical trials was as follows: 60.3% White; 19.3% Other; 13.5% Asian; and 7.0%
Black. The race distribution of the 9- through 15-year-old boys in the clinical trials was as follows: 46.6%
White; 34.3% Other; 13.3% Asian; and 5.9% Black. The race distribution of the 16- through 26-year-old
boys and men in the clinical trials was as follows: 62.1% White; 22.6% Other; 9.8% Asian; and 5.5%
Black.
    One clinical trial (Study 8) assessed the 2-dose regimen of GARDASIL 9. Study 8 evaluated the
immunogenicity of 2 doses of GARDASIL 9 in girls and boys 9 through 14 years of age and 3 doses of
GARDASIL 9 in girls 9 through 14 years of age and women 16 through 26 years of age; (N=1,518; 753
girls; 451 boys and 314 women). The mean age for the girls and boys 9 through 14 years of age was 11.5



                                                    15
                                                   15                                         Exhibit 259
     Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 108 of 491



years; the mean age for girls and women 16 through 26 years of age was 21.0 years. In Study 8, the race
distribution was as follows: 61.1% White; 16.3% Asian; 13.3% Other; and 8.9% Black.
14.3 Efficacy – HPV Types 31, 33, 45, 52 and 58 in Girls and Women 16 through 26 Years of Age
Studies Supporting the Efficacy of GARDASIL 9 against HPV Types 31, 33, 45, 52, and 58
    The efficacy of GARDASIL 9 in 16- through 26-year-old girls and women was assessed in an active
comparator-controlled, double-blind, randomized clinical trial (Study 1) that included a total of 14,204
women (GARDASIL 9 = 7,099; GARDASIL = 7,105) who were enrolled and vaccinated without pre-
screening for the presence of HPV infection. Subjects were followed up with a median duration of 40
months (range 0 to 64 months) after the last vaccination.
    The primary efficacy evaluation was conducted in the PPE population based on a composite clinical
endpoint of HPV 31-, 33-, 45-, 52-, and 58-related cervical cancer, vulvar cancer, vaginal cancer, CIN 2/3
or AIS, VIN 2/3, and VaIN 2/3. Efficacy was further evaluated with the clinical endpoints of HPV 31-, 33-,
45-, 52-, and 58-related CIN 1, vulvar and vaginal disease of any grade, and persistent infection. In
addition, the study also evaluated the impact of GARDASIL 9 on the rates of HPV 31-, 33-, 45-, 52-, and
58-related abnormal Papanicolaou (Pap) tests, cervical and external genital biopsy, and definitive therapy
[including loop electrosurgical excision procedure (LEEP) and conization]. Efficacy for all endpoints was
measured starting after the Month 7 visit.
    GARDASIL 9 prevented HPV 31-, 33-, 45-, 52-, and 58-related persistent infection and disease and
also reduced the incidence of HPV 31-, 33-, 45-, 52-, and 58-related Pap test abnormalities, cervical and
external genital biopsy, and definitive therapy (Table 7).

        Table 7: Analysis of Efficacy of GARDASIL 9 against HPV Types 31, 33, 45, 52, and 58 in the PPE* Population of 16-
                                           through 26-Year-old Girls and Women (Study 1)
                                                                       GARDASIL 9                GARDASIL             GARDASIL 9
                                                                         N†=7099                   N†=7105               Efficacy
                        Disease Endpoint
                                                                             Number of               Number of              %
                                                                    n‡                        n‡
                                                                               cases                     cases          (95% CI)
HPV 31-, 33-, 45-, 52-, 58-related CIN 2/3, AIS, Cervical
                                                                                                                           96.7
Cancer, VIN 2/3, VaIN 2/3, Vulvar Cancer, and Vaginal              6016            1         6017         30
                                                                                                                       (80.9, 99.8)
Cancer
                                                                                                                           98.6
HPV 31-, 33-, 45-, 52-, 58-related CIN 1                           5948            1         5943         69
                                                                                                                       (92.4, 99.9)
                                                                                                                           96.3
HPV 31-, 33-, 45-, 52-, 58-related CIN 2/3 or AIS                  5948            1         5943         27
                                                                                                                       (79.5, 99.8)
                                                                                                                           93.8
HPV 31-, 33-, 45-, 52-, 58-related Vulvar or Vaginal Disease       6009            1         6012         16
                                                                                                                       (61.5, 99.7)
HPV 31-, 33-, 45-, 52-, 58-related Persistent Infection ≥6                                                                 96.2
                                                                   5939           26         5953         642
Months§                                                                                                                (94.4, 97.5)
HPV 31-, 33-, 45-, 52-, 58-related Persistent Infection ≥12                                                                96.1
                                                                   5939           15         5953         375
Months¶                                                                                                                (93.7, 97.9)
HPV 31-, 33-, 45-, 52-, 58-related ASC-US HR-HPV Positive                                                                  92.6
                                                                   5881           35         5882         462
or Worse Pap# Abnormality                                                                                              (89.7, 94.8)
                                                                                                                           96.9
HPV 31-, 33-, 45-, 52-, 58-related Biopsy                          6016            7         6017         222
                                                                                                                       (93.6, 98.6)
                                                                                                                           87.5
HPV 31-, 33-, 45-, 52-, 58-related Definitive TherapyÞ             6012            4         6014         32
                                                                                                                       (65.7, 96.0)
*The PPE population consisted of individuals who received all three vaccinations within one year of enrollment, did not have major
deviations from the study protocol, were naïve (PCR negative and seronegative) to the relevant HPV type(s) (Types 31, 33, 45, 52,
and 58) prior to dose 1, and who remained PCR negative to the relevant HPV type(s) through one month post-dose 3 (Month 7);
data from Study 1 (NCT00543543).
†
  N=Number of individuals randomized to the respective vaccination group who received at least one injection
‡
  n=Number of individuals contributing to the analysis
§
  Persistent infection detected in samples from two or more consecutive visits at least six months apart
¶
  Persistent infection detected in samples from two or more consecutive visits over 12 months or longer
#
  Papanicolaou test
Þ
  Including loop electrosurgical excision procedure (LEEP) and conization
CI=Confidence Interval
CIN=Cervical Intraepithelial Neoplasia, VIN=Vulvar Intraepithelial Neoplasia, VaIN=Vaginal Intraepithelial Neoplasia,
AIS=Adenocarcinoma In Situ, ASC-US=Atypical squamous cells of undetermined significance
HR=High Risk




                                                                16
                                                               16                                                  Exhibit 259
    Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 109 of 491



14.4 Effectiveness in Prevention of HPV-Related Oropharyngeal and Other Head and Neck
     Cancers
   The effectiveness of GARDASIL 9 against oropharyngeal and other head and neck cancers caused by
HPV types 16, 18, 31, 33, 45, 52 and 58, is based on the effectiveness of GARDASIL and GARDASIL 9
to prevent anogenital disease caused by HPV types covered by the vaccine [see Clinical Studies (14.1,
14.2, 14.3)].
14.5 Immunogenicity of a 3-Dose Regimen
   The minimum anti-HPV titer that confers protective efficacy has not been determined.
   Type-specific immunoassays (i.e., cLIA) with type-specific standards were used to assess
immunogenicity to each vaccine HPV type. These assays measured antibodies against neutralizing
epitopes for each HPV type. The scales for these assays are unique to each HPV type; thus,
comparisons across types and to other assays are not appropriate. Immunogenicity was measured by (1)
the percentage of individuals who were seropositive for antibodies against the relevant vaccine HPV type,
and (2) the Geometric Mean Titer (GMT).

Studies Supporting the Effectiveness of GARDASIL 9 against HPV Types 6, 11, 16, and 18
    Effectiveness of GARDASIL 9 against persistent infection and disease related to HPV Types 6, 11, 16,
or 18 was inferred from non-inferiority comparisons in Study 1 (16- through 26-year-old girls and women)
and Study 3 (9- through 15-year-old girls) of GMTs following vaccination with GARDASIL 9 with those
following vaccination with GARDASIL. A low number of efficacy endpoint cases related to HPV types 6,
11, 16 and 18 in both vaccination groups precluded a meaningful assessment of efficacy using disease
endpoints associated with these HPV types. The primary analyses were conducted in the per-protocol
population, which included subjects who received all three vaccinations within one year of enrollment, did
not have major deviations from the study protocol, and were HPV-naïve. HPV-naïve individuals were
defined as seronegative to the relevant HPV type(s) prior to dose 1 and among female subjects 16
through 26 years of age in Study 1 PCR negative to the relevant HPV type(s) in cervicovaginal specimens
prior to dose 1 through Month 7.
    Anti-HPV 6, 11, 16 and 18 GMTs at Month 7 for GARDASIL 9 among girls 9 through 15 years of age
and young women 16 through 26 years of age were non-inferior to those among the corresponding
populations for GARDASIL (Table 8). At least 99.7% of individuals included in the analyses for each HPV
type became seropositive by Month 7.

       Table 8: Comparison of Immune Responses (Based on cLIA) Between GARDASIL 9 and GARDASIL for HPV Types 6,
              11, 16, and 18 in the PPI* Population of 9- through 26-Year-Old Girls and Women (Studies 1 and 3)
                                                                                                    GARDASIL 9/
                                     GARDASIL 9                        GARDASIL
                                                                                                     GARDASIL
       Population
                                 N†            GMT                 N†           GMT           GMT
                                                                                                            (95% CI)¶
                                (n‡)        mMU§/mL               (n‡)        mMU§/mL         Ratio
Anti-HPV 6
9- through 15-year-old          300                               300
                                              1679.4                           1565.9         1.07         (0.93, 1.23)
girls                          (273)                             (261)
16- through 26-year-old        6792                              6795
                                               893.1                            875.2         1.02         (0.99, 1.06)
girls and women               (3993)                            (3975)
Anti-HPV 11
9- through 15-year-old          300                               300
                                              1315.6                           1417.3         0.93         (0.80, 1.08)
girls                          (273)                             (261)
16- through 26-year-old        6792                              6795
                                               666.3                            830.0         0.80         (0.77, 0.83)
girls and women               (3995)                            (3982)
Anti-HPV 16
9- through 15-year-old          300                               300
                                              6739.5                           6887.4         0.97         (0.85, 1.11)
girls                          (276)                             (270)
16- through 26-year-old        6792                              6795
                                              3131.1                           3156.6         0.99         (0.96, 1.03)
girls and women               (4032)                            (4062)
Anti-HPV 18




                                                          17
                                                         17                                              Exhibit 259
     Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 110 of 491



                                                                                                          GARDASIL 9/
                                    GARDASIL 9                          GARDASIL
                                                                                                           GARDASIL
      Population
                                  N†               GMT                 N†              GMT            GMT
                                                                                                                      (95% CI)¶
                                 (n‡)           mMU§/mL               (n‡)          mMU§/mL           Ratio
9- through 15-year-old           300                                  300
                                                  1956.6                              1795.6          1.08           (0.91, 1.29)
girls                           (276)                                (269)
16- through 26-year-old         6792                                 6795
                                                   804.6                               678.7          1.19           (1.14, 1.23)
girls and women                (4539)                               (4541)
*The PPI population consisted of individuals who received all three vaccinations within pre-defined day ranges, did not have major
deviations from the study protocol, met predefined criteria for the interval between the Month 6 and Month 7 visit, were naïve (PCR
negative [among 16- through 26-year old girls and women] and seronegative) to the relevant HPV type(s) (types 6, 11, 16, and 18)
prior to dose 1, and among 16- through 26-year-old girls and women remained PCR negative to the relevant HPV type(s) through
one month post-dose 3 (Month 7). The data for 16- through 26-year-old girls and women are from Study 1 (NCT00543543), and the
data for 9- through 15-year-old girls are from Study 3 (NCT01304498).
†
  N=Number of individuals randomized to the respective vaccination group who received at least one injection
‡
  n=Number of individuals contributing to the analysis
§
  mMU=milli-Merck Units
¶
  Demonstration of non-inferiority required that the lower bound of the 95% CI of the GMT ratio be greater than 0.67
CI=Confidence Interval
GMT=Geometric Mean Titer
cLIA=competitive Luminex Immunoassay

Study Supporting the Effectiveness of GARDASIL 9 against Vaccine HPV Types in 9- through 15-Year-
Old Girls and Boys
    Effectiveness of GARDASIL 9 against persistent infection and disease related to vaccine HPV types in
9- through 15-year-old girls and boys was inferred from non-inferiority comparison conducted in the PPI
population in Study 2 of GMTs following vaccination with GARDASIL 9 among 9- through 15-year-old girls
and boys with those among 16- through 26-year-old girls and women. Anti-HPV GMTs at Month 7 among
9- through 15-year-old girls and boys were non-inferior to anti-HPV GMTs among 16- through 26-year-old
girls and women (Table 9).

     Table 9: Comparison of Immune Responses (Based on cLIA) between the PPI* Populations of 16- through 26-Year-Old
 Girls and Women, 9- through 15-Year-Old Girls, and 9- through 15-Year-Old Boys for All GARDASIL 9 Vaccine HPV Types
                                                        (Study 2)
                                                                                           GMT Ratio relative to 16-
                                                                      GMT                through 26-year-old girls and
         Population               N†              n‡
                                                                   mMU§/mL                         women
                                                                                                  (95% CI)¶
Anti-HPV 6
9- through 15-year-old girls     630             503                 1703.1                    1.89 (1.68, 2.12)
9- through 15-year-old boys      641             537                 2083.4                    2.31 (2.06, 2.60)
16- through 26-year-old girls
                                 463             328                  900.8                            1
and women
Anti-HPV 11
9- through 15-year-old girls     630             503                 1291.5                    1.83 (1.63, 2.05)
9- through 15-year-old boys      641             537                 1486.3                    2.10 (1.88, 2.36)
16- through 26-year-old girls
                                 463             332                  706.6                            1
and women
Anti-HPV 16
9- through 15-year-old girls     630             513                 6933.9                    1.97 (1.75, 2.21)
9- through 15-year-old boys      641             546                 8683.0                    2.46 (2.20, 2.76)
16- through 26-year-old girls
                                 463             329                 3522.6                            1
and women
Anti-HPV 18
9- through 15-year-old girls     630             516                 2148.3                    2.43 (2.12, 2.79)
9- through 15-year-old boys      641             544                 2855.4                    3.23 (2.83, 3.70)
16- through 26-year-old girls
                                 463             345                  882.7                            1
and women
Anti-HPV 31
9- through 15-year-old girls     630             506                 1894.7                    2.51 (2.21, 2.86)
9- through 15-year-old boys      641             543                 2255.3                    2.99 (2.63, 3.40)
16- through 26-year-old girls
                                 463             340                  753.9                            1
and women
Anti-HPV 33




                                                                18
                                                               18                                                  Exhibit 259
      Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 111 of 491



  9- through 15-year-old girls           630             518                      985.8                      2.11 (1.88, 2.37)
  9- through 15-year-old boys            641             544                     1207.4                      2.59 (2.31, 2.90)
  16- through 26-year-old girls
                                         463             354                      466.8                              1
  and women
  Anti-HPV 45
  9- through 15-year-old girls           630             518                      707.7                      2.60 (2.25, 3.00)
  9- through 15-year-old boys            641             547                      912.1                      3.35 (2.90, 3.87)
  16- through 26-year-old girls
                                         463             368                      272.2                              1
  and women
  Anti-HPV 52
  9- through 15-year-old girls           630             517                      962.2                      2.21 (1.96, 2.49)
  9- through 15-year-old boys            641             545                     1055.5                      2.52 (2.22, 2.84)
  16- through 26-year-old girls
                                         463             337                      419.6                              1
  and women
  Anti-HPV 58
  9- through 15-year-old girls           630             516                     1288.0                      2.18 (1.94, 2.46)
  9- through 15-year-old boys            641             544                     1593.3                      2.70 (2.40, 3.03)
  16- through 26-year-old girls
                                         463             332                      590.5                              1
  and women
*The PPI population consisted of individuals who received all three vaccinations within pre-defined day ranges, did not have major
deviations from the study protocol, met predefined criteria for the interval between the Month 6 and Month 7 visit, were naïve (PCR
negative [among 16- through 26-year old girls and women] and seronegative) to the relevant HPV type(s) prior to dose 1 and among
16- through 26-year-old girls and women remained PCR negative to the relevant HPV types through one month post-dose 3 (Month
7). The data are from Study 2 (NCT00943722).
†
  N=Number of individuals randomized to the respective vaccination group who received at least one injection
‡
  n=Number of individuals contributing to the analysis
§
  mMU=milli-Merck Units
¶
  Demonstration of non-inferiority required that the lower bound of the 95% CI of the GMT ratio be greater than 0.67
cLIA=competitive Luminex Immunoassay
CI=Confidence Interval
GMT=Geometric Mean Titer

 Study Supporting the Effectiveness of GARDASIL 9 against Vaccine HPV Types in 16- through 26-Year-
 Old Boys and Men
     Effectiveness of GARDASIL 9 against persistent infection and disease related to vaccine HPV types in
 16- through 26-year-old boys and men was inferred from non-inferiority comparison conducted in the PPI
 population in Study 7 of GMTs following vaccination with GARDASIL 9 among 16- through 26-year-old
 HM with those among 16- through 26-year-old girls and women. Anti-HPV GMTs at Month 7 among 16-
 through 26-year-old HM were non-inferior to anti-HPV GMTs among 16- through 26-year-old girls and
 women (Table 10). Study 7 also enrolled 313 16- through 26-year-old HIV-negative MSM. At Month 7,
 anti-HPV GMT ratios for MSM relative to HM ranged from 0.6 to 0.8, depending on HPV type. The GMT
 ratios for MSM relative to HM were generally similar to those previously observed in clinical trials with
 GARDASIL.




                                                                 19
                                                               19                                                  Exhibit 259
     Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 112 of 491




     Table 10: Comparison of Immune Responses (Based on cLIA) between the PPI* Populations of 16- through 26-Year-Old
   Girls and Women and 16- through 26-Year-Old Boys and Men Self-Identified as Heterosexual (HM) for All GARDASIL 9
                                                      Vaccine HPV Types (Study 7)
                                                                                                              GMT Ratio relative to
                                                             †                 ‡               GMT             16- through 26-year-
                   Population                               N                n
                                                                                            mMU§/mL            old girls and women
                                                                                                                     (95% CI)¶
Anti-HPV 6
16- through 26-year-old HM                                 1103             847                782.0              1.11 (1.02, 1.21)
16- through 26-year-old girls and women                    1099             708                703.9                      1
Anti-HPV 11
16- through 26-year-old HM                                 1103             851                616.7              1.09 (1.00, 1.19)
16- through 26-year-old girls and women                    1099             712                564.9                      1
Anti-HPV 16
16- through 26-year-old HM                                 1103             899               3346.0              1.20 (1.10, 1.30)
16- through 26-year-old girls and women                    1099             781               2788.3                      1
Anti-HPV 18
16- through 26-year-old HM                                 1103             906                808.2              1.19 (1.08, 1.31)
16- through 26-year-old girls and women                    1099             831                679.8                      1
Anti-HPV 31
16- through 26-year-old HM                                 1103             908                708.5              1.24 (1.13, 1.37)
16- through 26-year-old girls and women                    1099             826                570.1                      1
Anti-HPV 33
16- through 26-year-old HM                                 1103             901                384.8              1.19 (1.10, 1.30)
16- through 26-year-old girls and women                    1099             853                322.0                      1
Anti-HPV 45
16- through 26-year-old HM                                 1103             909                235.6              1.27 (1.14, 1.41)
16- through 26-year-old girls and women                    1099             871                185.7                      1
Anti-HPV 52
16- through 26-year-old HM                                 1103             907                386.8              1.15 (1.05, 1.26)
16- through 26-year-old girls and women                    1099             849                335.2                      1
Anti-HPV 58
16- through 26-year-old HM                                 1103             897                509.8              1.25 (1.14, 1.36)
16- through 26-year-old girls and women                    1099             839                409.3                      1
*The PPI population consisted of individuals who received all three vaccinations within pre-defined day ranges, did not have major
deviations from the study protocol, met predefined criteria for the interval between the Month 6 and Month 7 visit, and were
seronegative to the relevant HPV type(s) (types 6, 11, 16, 18, 31, 33, 45, 52, and 58) prior to dose 1. The data are from Study 7
(NCT01651949).
†
  Number of individuals randomized to the respective vaccination group who received at least one injection
‡
  Number of individuals contributing to the analysis
§
  mMU=milli-Merck Units
¶
  Demonstration of non-inferiority required that the lower bound of the 95% CI of the GMT ratio be greater than 0.67
cLIA=competitive Luminex Immunoassay
CI=Confidence Interval
GMT=Geometric Mean Titer

Immune Response to GARDASIL 9 across All Clinical Trials
   Across all clinical trials, at least 99.5% of individuals included in the analyses for each of the nine
vaccine HPV types became seropositive by Month 7. Anti-HPV GMTs at Month 7 among 9- through 15-
year-old girls and boys and 16- through 26-year-old boys and men were comparable to anti-HPV
responses among 16- through 26-year-old girls and women in the combined database of immunogenicity
studies for GARDASIL 9.

Persistence of Immune Response to GARDASIL 9
    The duration of immunity following a 3-dose schedule of vaccination with GARDASIL 9 has not been
established. The peak anti-HPV GMTs for each vaccine HPV type occurred at Month 7. Proportions of
individuals who remained seropositive to each vaccine HPV type at Month 24 were similar to the
corresponding seropositive proportions at Month 7.

Administration of GARDASIL 9 to Individuals Previously Vaccinated with GARDASIL
   Study 4 evaluated the immunogenicity of 3 doses of GARDASIL 9 in 921 girls and women (12 through
26 years of age) who had previously been vaccinated with 3 doses of GARDASIL. Prior to enrollment in


                                                               20
                                                              20                                                  Exhibit 259
    Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 113 of 491



the study, over 99% of subjects had received three injections of GARDASIL within a one year period. The
time interval between the last injection of GARDASIL and the first injection of GARDASIL 9 ranged from
approximately 12 to 36 months.
   Seropositivity to HPV Types 6, 11, 16, 18, 31, 33, 45, 52, and 58 in the per protocol population ranged
from 98.3 to 100% by Month 7 in individuals who received GARDASIL 9. The anti-HPV 31, 33, 45, 52 and
58 GMTs for the population previously vaccinated with GARDASIL were 25-63% of the GMTs in the
combined populations from Studies 1, 2, 3, and 5, who had not previously received GARDASIL, although
the clinical relevance of these differences is unknown. Efficacy of GARDASIL 9 in preventing infection
and disease related to HPV Types 31, 33, 45, 52, and 58 in individuals previously vaccinated with
GARDASIL has not been assessed.

Concomitant Use of Hormonal Contraceptives
   Among 7,269 female recipients of GARDASIL 9 (16 through 26 years of age), 60.2% used hormonal
contraceptives during the vaccination period of clinical studies 1 and 2. Use of hormonal contraceptives
did not appear to affect the type specific immune responses to GARDASIL 9.

14.6 Immune Responses to GARDASIL 9 Using a 2-Dose Regimen in Individuals 9 through 14
     Years of Age
    Effectiveness of GARDASIL 9 against persistent infection and disease related to vaccine HPV types in
9- through 14-year-old girls and boys who received a 2-dose regimen was inferred from non-inferiority
comparison conducted in the PPI population in Study 8 of GMTs following vaccination with GARDASIL 9
among 9- through 14-year-old girls and boys who received a 2-dose regimen (at 0, 6 months or 0, 12
months) with those among 16- through 26-year-old girls and women who received a 3-dose regimen (at
0, 2, 6 months). Anti-HPV GMTs at one month after the last dose among 9- through 14-year-old girls and
boys who received 2 doses of GARDASIL 9 were non-inferior to anti-HPV GMTs among 16- through 26-
year-old girls and women who received 3 doses of GARDASIL 9 (Table 11).
    One month following the last dose of the assigned regimen, between 97.9% and 100% of subjects
across all groups became seropositive for antibodies against the 9 vaccine HPV types (Table 11).
    In the same study, in girls and boys 9 through 14 years old, GMTs at one month after the last vaccine
dose were numerically lower for some vaccine types after a 2-dose schedule than in girls 9 through 14
years old after a 3-dose schedule (HPV types 18, 31, 45, and 52 after 0, 6 months and HPV type 45 after
0, 12 months; Table 11). The clinical relevance of these findings is unknown.
    Duration of immunity of a 2-dose schedule of GARDASIL 9 has not been established.




                                                   21
                                                  21                                        Exhibit 259
  Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 114 of 491



  Table 11: Summary of Anti-HPV cLIA Geometric Mean Titers in the PPI* Population at One Month After the Last Vaccine
                    Dose Among Subjects Who Received 2 Doses† or 3 Doses† of GARDASIL 9 (Study 8)
                                                                                           GMT Ratio relative to 3-
                                                                                             dose regimen in 16-
                                                                         GMT
         Population (Regimen)               N           n                   ‡
                                                                                          through 26-year-old girls
                                                                       mMU /mL
                                                                                                 and women
                                                                                                  (95% CI)
Anti-HPV 6
9- to 14-year-old girls (0, 6)†            301         258              1657.9                2.15 (1.83, 2.53)§
9- to 14-year-old boys (0, 6)  †
                                           301         263              1557.4                2.02 (1.73, 2.36)§
9- to 14-year-old girls and boys (0, 12)†  300         257              2678.8                3.47 (2.93, 4.11)§
9- to 14-year-old girls (0, 2, 6)†         300         254              1496.1                1.94 (1.65, 2.29)¶
16- to 26-year-old women (0, 2, 6)†        314         238               770.9                         1
Anti-HPV 11
9- to 14-year-old girls (0, 6)†            301         258              1388.9                2.39 (2.03, 2.82)§
9- to 14-year-old boys (0, 6)†             301         264              1423.9                2.45 (2.09, 2.88)§
9- to 14-year-old girls and boys (0, 12)†
                                           300         257              2941.8                5.07 (4.32, 5.94)§
9- to 14-year-old girls (0, 2, 6)†         300         254              1306.3                2.25 (1.90, 2.66)¶
16- to 26-year-old women (0, 2, 6)†        314         238               580.5                         1
Anti-HPV 16
9- to 14-year-old girls (0, 6)†            301         272              8004.9                2.54 (2.14, 3.00)§
9- to 14-year-old boys (0, 6)†             301         273              8474.8                2.69 (2.29, 3.15)§
9- to 14-year-old girls and boys (0, 12)†  300         264              14329.3               4.54 (3.84, 5.37)§
                                 †
9- to 14-year-old girls (0, 2, 6)          300         269              6996.0                2.22 (1.89, 2.61)¶
16- to 26-year-old women (0, 2, 6)†        314         249              3154.0                         1
Anti-HPV 18
9- to 14-year-old girls (0, 6)†            301         272              1872.8                2.46 (2.05, 2.96)§
9- to 14-year-old boys (0, 6)  †
                                           301         272              1860.9                2.44 (2.04, 2.92)§
9- to 14-year-old girls and boys (0, 12)†
                                           300         266              2810.4                3.69 (3.06, 4.45)§
9- to 14-year-old girls (0, 2, 6)†         300         270              2049.3                2.69 (2.24, 3.24)¶
                                    †
16- to 26-year-old women (0, 2, 6)         314         267               761.5                         1
Anti-HPV 31
9- to 14-year-old girls (0, 6)†            301         272              1436.3                2.51 (2.10, 3.00)§
9- to 14-year-old boys (0, 6)†             301         271              1498.2                2.62 (2.20, 3.12)§
9- to 14-year-old girls and boys (0, 12)†  300         268              2117.5                3.70 (3.08, 4.45)§
                                 †
9- to 14-year-old girls (0, 2, 6)          300         271              1748.3                3.06 (2.54, 3.67)¶
16- to 26-year-old women (0, 2, 6)†        314         264               572.1                         1
Anti-HPV 33
9- to 14-year-old girls (0, 6)†            301         273              1030.0                2.96 (2.50, 3.50)§
9- to 14-year-old boys (0, 6)  †
                                           301         271              1040.0                2.99 (2.55, 3.50)§
9- to 14-year-old girls and boys (0, 12)†  300         269              2197.5                6.31 (5.36, 7.43)§
9- to 14-year-old girls (0, 2, 6)†         300         275               796.4                2.29 (1.95, 2.68) ¶
16- to 26-year-old women (0, 2, 6)†        314         279               348.1                         1
Anti-HPV 45
9- to 14-year-old girls (0, 6)†            301         274               357.6                1.67 (1.38, 2.03)§
9- to 14-year-old boys (0, 6)†             301         273               352.3                1.65 (1.37, 1.99)§
9- to 14-year-old girls and boys (0, 12)†
                                           300         268               417.7                1.96 (1.61, 2.37)§
9- to 14-year-old girls (0, 2, 6)†
                                           300         275               661.7                3.10 (2.54, 3.77)¶
16- to 26-year-old women (0, 2, 6)†        314         280               213.6                         1
Anti-HPV 52
9- to 14-year-old girls (0, 6)†            301         272               581.1                1.60 (1.36, 1.87)§
9- to 14-year-old boys (0, 6)  †
                                           301         273               640.4                1.76 (1.51, 2.05)§
9- to 14-year-old girls and boys (0, 12)†  300         268              1123.4                3.08 (2.64, 3.61)§
9- to 14-year-old girls (0, 2, 6)†         300         275               909.9                2.50 (2.12, 2.95)¶
16- to 26-year-old women (0, 2, 6)  †
                                           314         271               364.2                         1
Anti-HPV 58
9- to 14-year-old girls (0, 6)†            301         270              1251.2                2.55 (2.15, 3.01)§
9- to 14-year-old boys (0, 6)  †
                                           301         270              1325.7                2.70 (2.30, 3.16)§
9- to 14-year-old girls and boys (0, 12)†
                                           300         265              2444.6                4.98 (4.23, 5.86)§
9- to 14-year-old girls (0, 2, 6)†         300         273              1229.3                2.50 (2.11, 2.97)¶




                                                        22
                                                       22                                             Exhibit 259
     Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 115 of 491



   16- to 26-year-old women (0, 2, 6)†                314          261                491.1                          1
*The PPI population consisted of individuals who received all assigned vaccinations within pre-defined day ranges, did not have
major deviations from the study protocol, met predefined criteria for the interval between the last vaccination dose and blood
collection for immunogenicity assessment, and were seronegative to the relevant HPV type(s) (types 6, 11, 16, 18, 31, 33, 45, 52,
and 58) prior to dose 1.
†
  2-dose regimen (0, 6): vaccination at Day 1 and Month 6; 2-dose regimen (0, 12): vaccination at Day 1 and Month 12; 3-dose
regimen (0, 2, 6): vaccination at Day 1, Month 2, and Month 6. The data are from Study 8 (NCT01984697).
‡
  mMU=milli-Merck Units
§
  Demonstration of non-inferiority required that the lower bound of the 95% CI of the GMT ratio be greater than 0.67
¶
 Exploratory analysis; criterion for non-inferiority was not pre-specified
N = Number of individuals randomized to the respective vaccination group who received at least 1 injection
n = Number of individuals contributing to the analysis
CI=Confidence Interval
cLIA=competitive Luminex Immunoassay
GMT=Geometric Mean Titer


14.7 Studies with Menactra and Adacel
    In Study 5, the safety and immunogenicity of co-administration of GARDASIL 9 with Menactra
[Meningococcal (Groups A, C, Y and W-135) Polysaccharide Diphtheria Toxoid Conjugate Vaccine] and
Adacel [Tetanus Toxoid, Reduced Diphtheria Toxoid and Acellular Pertussis Vaccine Adsorbed (Tdap)]
(same visit, injections at separate sites) were evaluated in 1,237 boys and girls 11 through 15 years of
age at enrollment.
    One group received GARDASIL 9 in one limb and both Menactra and Adacel, as separate injections,
in the opposite limb concomitantly on Day 1 (n = 619). The second group received the first dose of
GARDASIL 9 on Day 1 in one limb then Menactra and Adacel, as separate injections, at Month 1 in the
opposite limb (n = 618). Subjects in both vaccination groups received the second dose of GARDASIL 9 at
Month 2 and the third dose at Month 6. Immunogenicity was assessed for all vaccines one month post
vaccination (one dose for Menactra and Adacel and three doses for GARDASIL 9).
    Assessments of post-vaccination immune responses included type-specific antibody GMTs for each of
the vaccine HPV types at four weeks following the last dose of GARDASIL 9; GMTs for anti-filamentous
hemagglutinin, anti-pertactin, and anti-fimbrial antibodies at four weeks following Adacel; percentage of
subjects with anti-tetanus toxin and anti-diphtheria toxin antibody concentrations ≥0.1 IU/mL at four weeks
following Adacel; and percentage of subjects with ≥4-fold rise from pre-vaccination baseline in antibody
titers against N. meningitidis serogroups A, C, Y, and W-135 at four weeks following Menactra. Based on
these measures, concomitant administration of GARDASIL 9 with Menactra and Adacel did not interfere
with the antibody responses to any of the vaccines when compared with non-concomitant administration
of GARDASIL 9 with Menactra and Adacel.
15    REFERENCES
     1.   Study 1 NCT00543543
     2.   Study 2 NCT00943722
     3.   Study 3 NCT01304498
     4.   Study 4 NCT01047345
     5.   Study 5 NCT00988884
     6.   Study 6 NCT01073293
     7.   Study 7 NCT01651949
     8.   Study 8 NCT01984697
     9.   Study A NCT01432574
     10. Study B NCT00090285




                                                              23
                                                             23                                                 Exhibit 259
     Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 116 of 491



16     HOW SUPPLIED/STORAGE AND HANDLING
    GARDASIL 9 is supplied in vials and syringes.
    Carton of ten 0.5-mL single-dose vials. NDC 0006-4119-03
    Carton of ten 0.5-mL single-dose prefilled Luer Lock syringes with tip caps. NDC 0006-4121-02
    Store refrigerated at 2 to 8°C (36 to 46°F). Do not freeze. Protect from light.
    GARDASIL 9 should be administered as soon as possible after being removed from refrigeration.
GARDASIL 9 can be administered provided total (cumulative multiple excursion) time out of refrigeration
(at temperatures between 8°C and 25°C) does not exceed 72 hours. Cumulative multiple excursions
between 0°C and 2°C are also permitted as long as the total time between 0°C and 2°C does not exceed
72 hours. These are not, however, recommendations for storage.
17     PATIENT COUNSELING INFORMATION
Advise the patient to read the FDA-approved patient labeling (Patient Information).

     Inform the patient, parent, or guardian:
     • Vaccination does not eliminate the necessity for women to continue to undergo recommended
         cervical cancer screening. Women who receive GARDASIL 9 should continue to undergo cervical
         cancer screening per standard of care.
     • Recipients of GARDASIL 9 should not discontinue anal cancer screening if it has been
         recommended by a health care provider.
     • GARDASIL 9 has not been demonstrated to provide protection against disease from vaccine and
         non-vaccine HPV types to which a person has previously been exposed through sexual activity.
     • Since syncope has been reported following HPV vaccination sometimes resulting in falling with
         injury, observation for 15 minutes after administration is recommended.
     • Vaccine information is required to be given with each vaccination to the patient, parent, or
         guardian.
     • Provide information regarding benefits and risks associated with vaccination.
     • Safety and effectiveness of GARDASIL 9 have not been established in pregnant women. A
         pregnancy registry is available. Women exposed to GARDASIL 9 around the time of conception or
         during pregnancy are encouraged to register by calling 1-800-986-8999. [See Use in Specific
         Populations (8.1).]
     • It is important to complete the full vaccination series unless contraindicated.
     • Report any adverse reactions to their health care provider.




For patent information: www.merck.com/product/patent/home.html

The trademarks depicted herein are owned by their respective companies.

Copyright © 2006-2020 Merck Sharp & Dohme Corp., a subsidiary of Merck & Co., Inc.
All rights reserved.

uspi-v503-i-2006r011




                                                    24
                                                   24                                     Exhibit 259
Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 117 of 491




   EXHIBIT 260
                   Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 118 of 491
Sanofi Pasteur Inc.                                                                                                                        26 April 2018, v0.4
284 Menactra®                                                                                                                                         LE7186

HIGHLIGHTS OF PRESCRIBING INFORMATION                                                        -----------------------WARNINGS AND PRECAUTIONS------------------
These highlights do not include all the information needed to use Menactra®                  • Persons previously diagnosed with Guillain-Barré syndrome (GBS) may
safely and effectively. See full prescribing information for Menactra vaccine.                    be at increased risk of GBS following receipt of Menactra. The decision
                                                                                                  to give Menactra should take into account the potential benefits and risks.
Menactra®, Meningococcal (Groups A, C, Y and W-135) Polysaccharide                                (5.1)
Diphtheria Toxoid Conjugate Vaccine
Solution for Intramuscular Injection                                                         ------------------------------ADVERSE REACTIONS-------------------------
                                                                                             • Common (≥10%) solicited adverse events in infants and toddlers 9 and 12
Initial U.S. Approval: 2005                                                                       months of age were injection site tenderness, erythema, and swelling;
                                                                                                  irritability, abnormal crying, drowsiness, appetite loss, vomiting, and
----------------------------RECENT MAJOR CHANGES ------------------------                         fever. (6)
Warnings and Precautions, Altered Immunocompetence (5.3)        4/2018                       • Common (≥10%) solicited adverse events in individuals 2 through 55
                                                                                                  years of age who received a single dose were injection site pain, redness,
----------------------------INDICATIONS AND USAGE----------------------                           induration, and swelling; anorexia and diarrhea. Other common solicited
Menactra is indicated for active immunization to prevent invasive meningococcal                   adverse events were irritability and drowsiness (2-10 years of age),
disease caused by Neisseria meningitidis serogroups A, C, Y and W-135. Menactra                   headache, fatigue, malaise, and arthralgia (11-55 years of age). (6)
is approved for use in individuals 9 months through 55 years of age. Menactra does
not prevent N meningitidis serogroup B disease. (1)                                          To report SUSPECTED ADVERSE REACTIONS, contact Sanofi Pasteur Inc.
                                                                                             at 1-800-822-2463 (1-800-VACCINE) or VAERS at 1-800-822-7967 or
----------------------DOSAGE AND ADMINISTRATION--------------------                          http://vaers.hhs.gov.
A 0.5 mL dose for intramuscular injection. (2)
                                                                                             ------------------------------DRUG INTERACTIONS--------------------------
Primary Vaccination:                                                                         • When Menactra and DAPTACEL® (Diphtheria and Tetanus Toxoids and
• Children 9 through 23 months of age: Two doses, three months apart.                             Acellular Pertussis Vaccine Adsorbed) are to be administered to children
• Individuals 2 through 55 years of age: A single dose.                                           4 through 6 years of age, preference should be given to simultaneous
                                                                                                  administration of the 2 vaccines or administration of Menactra prior to
Booster Vaccination:                                                                              DAPTACEL. Administraton of Menactra one month after DAPTACEL
• A single booster dose may be given to individuals 15 through 55 years of age at                 has been shown to reduce meningococcal antibody responses to
   continued risk for meningococcal disease, if at least 4 years have elapsed since               Menactra. (7.1)
   the prior dose.                                                                           • Pneumococcal antibody responses to some serotypes in Prevnar (PCV7)
                                                                                                  were decreased following co-administration of Menactra and PCV7. (7.1)
---------------------DOSAGE FORMS AND STRENGTHS------------------
Solution supplied in 0.5 mL single-dose vials (3)                                            ------------------------------USE IN SPECIFIC POPULATIONS-------------
                                                                                             • Safety and effectiveness of Menactra have not been established in
-------------------------------CONTRAINDICATIONS-------------------------                         children younger than 9 months of age, pregnant women, nursing
• Severe allergic reaction (eg, anaphylaxis) after a previous dose of a                           mothers, and adults older than 55 years of age. (8.1, 8.2, 8.4, 8.5)
     meningococcal capsular polysaccharide-, diphtheria toxoid- or CRM197-                   • A pregnancy registry is available. Contact Sanofi Pasteur Inc. at 1-800-
     containing vaccine, or to any component of Menactra. (4)                                     822-2463. (8.1)

                                                                             See 17 PATIENT_COUNSELING_INFORMATION.
                                                                                                                 Revised: April 2018
  _______________________________________________________________________________________________________________________________________
  FULL PRESCRIBING INFORMATION: CONTENTS*
                                                                          8 USE IN SPECIFIC POPULATIONS
                                                                               8.1 Pregnancy
  1 INDICATIONS AND USAGE
                                                                               8.2 Lactation
  2 DOSAGE AND ADMINISTRATION
                                                                               8.4 Pediatric Use
      2.1 Preparation for Administration
                                                                               8.5 Geriatric Use
      2.2 Dose and Schedule
                                                                          11 DESCRIPTION
  3 DOSAGE FORMS AND STRENGTHS
                                                                          12 CLINICAL PHARMACOLOGY
  4 CONTRAINDICATIONS
                                                                              12.1 Mechanism of Action
  5 WARNINGS AND PRECAUTIONS
                                                                          13 NON-CLINICAL TOXICOLOGY
      5.1 Guillain-Barré Syndrome
                                                                              13.1 Carcinogenesis, Mutagenesis, Impairment of Fertility
      5.2 Preventing and Managing Allergic Vaccine Reactions
                                                                          14 CLINICAL STUDIES
      5.3 Altered Immunocompetence
                                                                              14.1 Efficacy
      5.4 Limitations of Vaccine Effectiveness
                                                                              14.2 Immunogenicity
      5.5 Syncope
                                                                              14.3 Concomitant Vaccine Administration
  6 ADVERSE REACTIONS
                                                                          15 REFERENCES
      6.1 Clinical Trials Experience
                                                                          16 HOW SUPPLIED/STORAGE AND HANDLING
      6.2 Post-Marketing Experience
                                                                             16.1 How Supplied
  7 DRUG INTERACTIONS
                                                                             16.2 Storage and Handling
      7.1 Concomitant Administration with Other Vaccines
                                                                          17 PATIENT COUNSELING INFORMATION
      7.2 Immunosuppressive Therapies
                                                                                          *Sections or subsections omitted from the full prescribing information are not
                                                                                          listed.




                                                                                      1                                                     Exhibit 260
     Sanofi
       Case Pasteur Inc.
              2:20-cv-02470-WBS-JDP                                          26 April
                                             Document 10 Filed 12/29/20 Page 119      2018, v0.4
                                                                                  of 491
     284 Menactra®                                                                                 LE7186



 1   FULL PRESCRIBING INFORMATION:

 2   1 INDICATIONS AND USAGE
 3   Menactra®, Meningococcal (Groups A, C, Y and W-135) Polysaccharide Diphtheria Toxoid

 4   Conjugate Vaccine, is indicated for active immunization to prevent invasive meningococcal

 5   disease caused by Neisseria meningitidis serogroups A, C, Y and W-135. Menactra is approved

 6   for use in individuals 9 months through 55 years of age. Menactra does not prevent N meningitidis

 7   serogroup B disease.

 8

 9   2 DOSAGE AND ADMINISTRATION
10         Preparation for Administration

11   Menactra is a clear to slightly turbid solution. Parenteral drug products should be inspected

12   visually for particulate matter and discoloration prior to administration, whenever solution and

13   container permit. If any of these conditions exist, the vaccine should not be administered.

14

15   Withdraw the 0.5 mL dose of vaccine from the single-dose vial using a sterile needle and syringe.

16

17         Dose and Schedule

18   Menactra is administered as a 0.5 mL dose by intramuscular injection. Do not administer this

19   product intravenously or subcutaneously.

20

21   Primary Vaccination:

22   •   In children 9 through 23 months of age, Menactra is given as a 2-dose series three months

23       apart.


                                      Confidential/Proprietary Information
                                                   Page 2 of 43
                                                    2                                     Exhibit 260
     Sanofi
       Case Pasteur Inc.
              2:20-cv-02470-WBS-JDP                                            26 April
                                               Document 10 Filed 12/29/20 Page 120      2018, v0.4
                                                                                    of 491
     284 Menactra®                                                                               LE7186



 1   •   Individuals 2 through 55 years of age, Menactra is given as a single dose.

 2

 3   Booster Vaccination:

 4   •   A single booster dose may be given to individuals 15 through 55 years of age at continued risk

 5       for meningococcal disease, if at least 4 years have elapsed since the prior dose.

 6

 7   3 DOSAGE FORMS AND STRENGTHS
 8   Menactra is a solution supplied in 0.5 mL single-dose vials. [See Description (11) for a complete

 9   listing of ingredients.]

10

11   4 CONTRAINDICATIONS
12   Severe allergic reaction (eg, anaphylaxis) after a previous dose of a meningococcal capsular

13   polysaccharide-, diphtheria toxoid- or CRM197-containing vaccine, or to any component of

14   Menactra [see Description (11)].

15

16   5 WARNINGS AND PRECAUTIONS
17         Guillain-Barré Syndrome

18   Persons previously diagnosed with Guillain-Barré syndrome (GBS) may be at increased risk of

19   GBS following receipt of Menactra. The decision to give Menactra should take into account the

20   potential benefits and risks.

21




                                        Confidential/Proprietary Information
                                                     Page 3 of 43
                                                      3                                      Exhibit 260
     Sanofi
       Case Pasteur Inc.
              2:20-cv-02470-WBS-JDP                                         26 April
                                            Document 10 Filed 12/29/20 Page 121      2018, v0.4
                                                                                 of 491
     284 Menactra®                                                                                 LE7186



 1   GBS has been reported in temporal relationship following administration of Menactra (1) (2). The

2    risk of GBS following Menactra vaccination was evaluated in a post-marketing retrospective

 3   cohort study [see Post-Marketing Experience (6.2)].

 4

 5         Preventing and Managing Allergic Vaccine Reactions

 6   Prior to administration, the healthcare provider should review the immunization history for

 7   possible vaccine sensitivity and previous vaccination-related adverse reactions to allow an

 8   assessment of benefits and risks. Epinephrine and other appropriate agents used for the control of

 9   immediate allergic reactions must be immediately available should an acute anaphylactic reaction

10   occur.

11

12         Altered Immunocompetence

13   •   Reduced Immune Response

14   Some individuals with altered immunocompetence, including some individuals receiving

15   immunosuppressant therapy, may have reduced immune responses to Menactra.

16

17   •   Complement Deficiency

18   Persons with certain complement deficiencies and persons receiving treatment that inhibits

19   terminal complement activation (for example, eculizumab) are at increased risk for invasive

20   disease caused by N meningitidis, including invasive disease caused by serogroups A, C, Y and

21   W-135, even if they develop antibodies following vaccination with Menactra. [See Clinical

22   Pharmacology (12).]




                                     Confidential/Proprietary Information
                                                  Page 4 of 43
                                                   4                                     Exhibit 260
     Sanofi
       Case Pasteur Inc.
              2:20-cv-02470-WBS-JDP                                           26 April
                                              Document 10 Filed 12/29/20 Page 122      2018, v0.4
                                                                                   of 491
     284 Menactra®                                                                                  LE7186



 1

 2         Limitations of Vaccine Effectiveness

 3   Menactra may not protect all recipients.

 4

 5         Syncope

 6   Syncope (fainting) has been reported following vaccination with Menactra. Procedures should be

 7   in place to prevent falling injury and manage syncopal reactions.

 8

 9   6 ADVERSE REACTIONS
10         Clinical Trials Experience

11   Because clinical trials are conducted under widely varying conditions, adverse reaction rates

12   observed in the clinical trials of a vaccine cannot be directly compared to rates in the clinical trials

13   of another vaccine and may not reflect the rates observed in practice.

14

15   Children 9 Through 12 Months of Age

16   The safety of Menactra was evaluated in four clinical studies that enrolled 3721 participants who

17   received Menactra at 9 and 12 months of age. At 12 months of age these children also received

18   one or more other recommended vaccines [Measles, Mumps, Rubella and Varicella Virus Vaccine

19   Live (MMRV) or Measles, Mumps, and Rubella Virus Vaccine (MMR) and Varicella Virus

20   Vaccine Live (V) each manufactured by Merck & Co., Inc., Pneumococcal 7-valent Conjugate

21   Vaccine (Diphtheria CRM197 Protein) manufactured by Wyeth Pharmaceuticals Inc. (PCV7),

22   Hepatitis A Vaccine manufactured by Merck & Co., Inc. (HepA). A control group of 997 children




                                       Confidential/Proprietary Information
                                                    Page 5 of 43
                                                     5                                       Exhibit 260
     Sanofi
       Case Pasteur Inc.
              2:20-cv-02470-WBS-JDP                                         26 April
                                            Document 10 Filed 12/29/20 Page 123      2018, v0.4
                                                                                 of 491
     284 Menactra®                                                                              LE7186



 1   was enrolled at 12 months of age and received two or more childhood vaccines [MMRV (or

 2   MMR+V), PCV7, HepA] at 12 months of age [see Concomitant Vaccine Administration (14.3)].

 3   Three percent of individuals received MMR and V, instead of MMRV, at 12 months of age.

 4

 5   The primary safety study was a controlled trial that enrolled 1256 children who received Menactra

 6   at 9 and 12 months of age. At 12 months of age these children received MMRV (or MMR+V),

 7   PCV7 and HepA. A control group of 522 children received MMRV, PCV7 and HepA. Of the

 8   1778 children, 78% of participants (Menactra, N=1056; control group, N=322) were enrolled at

 9   United States (US) sites and 22% at a Chilean site. (Menactra, N=200; control group, N=200).

10

11   Individuals 2 Through 55 Years of Age

12   The safety of Menactra was evaluated in eight clinical studies that enrolled 10,057 participants

13   aged 2-55 years who received Menactra and 5,266 participants who received Menomune® –

14   A/C/Y/W-135, Meningococcal Polysaccharide Vaccine, Groups A, C, Y and W-135 Combined.

15   There were no substantive differences in demographic characteristics between the vaccine groups.

16   Among Menactra recipients 2-55 years of age 24.0%, 16.2%, 40.4% and 19.4% were in the 2-10,

17   11-14, 15-25 and 26-55-year age groups, respectively. Among Menomune – A/C/Y/W-135

18   recipients 2-55 years of age 42.3%, 9.3%, 30.0% and 18.5% were in the 2-10, 11-14, 15-25 and

19   26-55-year age groups, respectively. The three primary safety studies were randomized, active-

20   controlled trials that enrolled participants 2-10 years of age (Menactra, N=1713; Menomune –

21   A/C/Y/W-135, N=1519), 11-18 years of age (Menactra, N=2270; Menomune – A/C/Y/W-135,

22   N=972) and 18-55 years of age (Menactra, N=1384; Menomune – A/C/Y/W-135, N=1170),

23   respectively. Of the 3232 children 2-10 years of age, 68% of participants (Menactra, N=1164;


                                     Confidential/Proprietary Information
                                                  Page 6 of 43
                                                   6                                     Exhibit 260
     Sanofi
       Case Pasteur Inc.
              2:20-cv-02470-WBS-JDP                                         26 April
                                            Document 10 Filed 12/29/20 Page 124      2018, v0.4
                                                                                 of 491
     284 Menactra®                                                                              LE7186



 1   Menomune – A/C/Y/W-135, N=1031) were enrolled at US sites and 32% (Menactra, N=549;

 2   Menomune – A/C/Y/W-135, N=488) of participants at a Chilean site. The median ages in the

 3   Chilean and US subpopulations were 5 and 6 years, respectively. All adolescents and adults were

 4   enrolled at US sites. As the route of administration differed for the two vaccines (Menactra given

 5   intramuscularly, Menomune – A/C/Y/W-135 given subcutaneously), study personnel collecting

 6   the safety data differed from personnel administering the vaccine.

 7

 8   Booster Vaccination Study

 9   In an open-label trial conducted in the US, 834 individuals were enrolled to receive a single dose

10   of Menactra 4-6 years after a prior dose. The median age of participants was 17.1 years at the time

11   of the booster dose.

12

13   Safety Evaluation

14   Participants were monitored after each vaccination for 20 or 30 minutes for immediate reactions,

15   depending on the study. Solicited injection site and systemic reactions were recorded in a diary

16   card for 7 consecutive days after each vaccination. Participants were monitored for 28 days (30

17   days for infants and toddlers) for unsolicited adverse events and for 6 months post-vaccination for

18   visits to an emergency room, unexpected visits to an office physician, and serious adverse events.

19   Unsolicited adverse event information was obtained either by telephone interview or at an interim

20   clinic visit. Information regarding adverse events that occurred in the 6-month post-vaccination

21   time period was obtained via a scripted telephone interview.

22




                                     Confidential/Proprietary Information
                                                  Page 7 of 43
                                                   7                                     Exhibit 260
     Sanofi
       Case Pasteur Inc.
              2:20-cv-02470-WBS-JDP                                          26 April
                                             Document 10 Filed 12/29/20 Page 125      2018, v0.4
                                                                                  of 491
     284 Menactra®                                                                                LE7186



 1   Serious Adverse Events in All Safety Studies

 2   Serious adverse events (SAEs) were reported during a 6-month time period following

 3   vaccinations in individuals 9 months through 55 years of age. In children who received Menactra

 4   at 9 months and at 12 months of age, SAEs occurred at a rate of 2.0% - 2.5%. In participants who

 5   received one or more childhood vaccine(s) (without co-administration of Menactra) at 12 months

 6   of age, SAEs occurred at a rate of 1.6% - 3.6%, depending on the number and type of vaccines

 7   received. In children 2-10 years of age, SAEs occurred at a rate of 0.6% following Menactra and

 8   at a rate of 0.7% following Menomune – A/C/Y/W-135. In adolescents 11 through 18 years of age

 9   and adults 18 years through 55 years of age, SAEs occurred at a rate of 1.0% following Menactra

10   and at a rate of 1.3% following Menomune – A/C/Y/W-135. In adolescents and adults, SAEs

11   occurred at a rate of 1.3% following booster vaccination with Menactra.

12

13   Solicited Adverse Events in the Primary Safety Studies

14   The most frequently reported solicited injection site and systemic adverse reactions within 7 days

15   following vaccination in children 9 months and 12 months of age (Table 1) were injection site

16   tenderness and irritability.

17

18   The most frequently reported solicited injection site and systemic adverse reactions in US children

19   aged 2-10 years of age (Table 2) were injection site pain and irritability. Diarrhea, drowsiness,

20   and anorexia were also common.

21

22   The most commonly reported solicited injection site and systemic adverse reactions in

23   adolescents, ages 11-18 years (Table 3), and adults, ages 18-55 years (Table 4), after a single dose


                                      Confidential/Proprietary Information
                                                   Page 8 of 43
                                                    8                                      Exhibit 260
    Sanofi
      Case Pasteur Inc.
             2:20-cv-02470-WBS-JDP                                          26 April
                                            Document 10 Filed 12/29/20 Page 126      2018, v0.4
                                                                                 of 491
    284 Menactra®                                                                                LE7186



1   were injection site pain, headache and fatigue. Except for redness in adults, injection site reactions

2   were more frequently reported after Menactra vaccination than after Menomune – A/C/Y/W-135

3   vaccination.

4




                                     Confidential/Proprietary Information
                                                  Page 9 of 43
                                                   9                                      Exhibit 260
    Sanofi
      Case Pasteur Inc.
             2:20-cv-02470-WBS-JDP                                                        26 April
                                                          Document 10 Filed 12/29/20 Page 127      2018, v0.4
                                                                                               of 491
    284 Menactra®                                                                                                LE7186



1   Table 1: Percentage of US Participants Reporting Solicited Adverse Reactions Within 7

2   Days Following Vaccine Administration at 9 Months and 12 Months of Age


                                                  Menactra                Menactra + PCV7a+          PCV7a + MMRVb + HepAc
                                             at 9 months of age          MMRVb + HepAc at 12           at 12 months of age
                                                                            months of age

                                               Nd=998 - 1002                    Nd=898 - 908                 Nd=302 - 307

               Reaction                 Any     Grade 2    Grade 3       Any    Grade 2   Grade 3    Any      Grade 2     Grade 3


         Local/Injection Site
          Tendernesse
            Menactra Site               37.4       4.3         0.6       48.5      7.5         1.3     -          -          -
            PCV7 Site                    -          -           -        45.6      9.4         1.6   45.7        8.3        0.3
            MMRV Site                    -          -           -        38.9      7.1         1.0   43.0        5.2        0.0
            HepA Site                    -          -           -        43.4      8.7         1.4   40.9        4.6        0.3
          Erythemaf
            Menactra Site               30.2       2.5         0.3       30.1      1.3         0.1     -          -          -
            PCV7 Site                    -          -           -        29.4      2.6         0.2   32.6        3.0        0.7
            MMRV Site                    -          -           -        22.5      0.9         0.3   33.2        5.9        0.0
            HepA Site                    -          -           -        25.1      1.1         0.0   26.6        0.7        0.0
                        f
          Swelling
            Menactra Site               16.8       0.9         0.2       16.2      0.9         0.1     -          -          -
            PCV7 Site                    -          -           -        19.5      1.3         0.4   16.6        1.3        0.7
            MMRV Site                    -          -           -        12.1      0.4         0.1   14.1        0.3        0.0
            HepA Site                    -          -           -        16.4      0.7         0.2   13.5        0.0        0.3
         Systemic
            Irritabilityg               56.8      23.1         2.9       62.1     25.7         3.7   64.8       28.7        4.2
                                    h
            Abnormal crying             33.3       8.3         2.0       40.0     11.5         2.4   39.4       10.1        0.7
                                i
            Drowsiness                  30.2       3.5         0.7       39.8      5.3         1.1   39.1        5.2        0.7
            Appetite lossj              30.2       7.1         1.2       35.7      7.6         2.6   31.9        6.5        0.7
                            k
            Vomiting                    14.1       4.6         0.3       11.0      4.4         0.2    9.8        2.0        0.0
                    l
            Fever                       12.2       4.5         1.1       24.5     11.9         2.2   21.8        7.3        2.6
3   a
        PCV7 (Prevnar®) = Pneumococcal 7-valent Conjugate Vaccine

4   b.
         MMRV (ProQuad®) = Measles, Mumps, Rubella and Varicella Virus Vaccine Live




                                                  Confidential/Proprietary Information
                                                              Page 10 of 43
                                                                    10                                      Exhibit 260
     Sanofi
       Case Pasteur Inc.
              2:20-cv-02470-WBS-JDP                                                    26 April
                                                       Document 10 Filed 12/29/20 Page 128      2018, v0.4
                                                                                            of 491
     284 Menactra®                                                                                                     LE7186



 1   c
         HepA (VAQTA®) = Hepatitis A Vaccine, Inactivated

 2   d
         N = The number of participants with available data.

 3   e
         Grade 2: cries and protests when injection site is touched, Grade 3: cries when injected limb is moved, or the

 4       movement of the injected limb is reduced.

 5   f
         Grade 2: ≥1.0 inches to <2.0 inches, Grade 3: ≥2.0 inches.

 6   g
         Grade 2: requires increased attention, Grade 3: inconsolable.

 7   h
         Grade 2: 1 to 3 hours, Grade 3: >3 hours.

 8   i
         Grade 2: not interested in surroundings or did not wake up for a feed/meal, Grade 3: sleeping most of the time or

 9       difficult to wake up.

10   j
         Grade 2: missed 1 or 2 feeds/meals completely, Grade 3: refuses ≥3 feeds/meals or refuses most feeds/meals.

11   k
         Grade 2: 2 to 5 episodes per 24 hours, Grade 3: ≥6 episodes per 24 hours or requiring parenteral hydration.

12   l
         Grade 2: >38.5°C to ≤39.5°C, Grade 3: >39.5°C.

13

14




                                               Confidential/Proprietary Information
                                                           Page 11 of 43
                                                               11                                            Exhibit 260
     Sanofi
       Case Pasteur Inc.
              2:20-cv-02470-WBS-JDP                                                     26 April
                                                        Document 10 Filed 12/29/20 Page 129      2018, v0.4
                                                                                             of 491
     284 Menactra®                                                                                                     LE7186



1    Table 2: Percentage of US Participants 2 Years Through 10 Years of Age Reporting

2    Solicited Adverse Reactions Within 7 Days Following Vaccine Administration


                                                                  Menactra                        Menomune – A/C/Y/W-135


                                                               Na=1156 - 1157                                 Na=1027
                                   Reaction             Any       Grade 2       Grade 3         Any        Grade 2          Grade 3


         Local/Injection Site
           Painb                                        45.0         4.9            0.3         26.1           2.5              0.0
           Rednessc                                     21.8         4.6            3.9          7.9           0.5              0.0
                               c
           Induration                                   18.9         3.4            1.4          4.2           0.6              0.0
                       c
          Swelling                                      17.4         3.9            1.9          2.8           0.3              0.0
         Systemic
           Irritabilityd                                12.4         3.0            0.3         12.2           2.6              0.6
                       e
           Diarrhea                                     11.1         2.1            0.2         11.8           2.5              0.3
                                   f
           Drowsiness                                   10.8         2.7            0.3         11.2           2.5              0.5
           Anorexiag                                    8.2          1.7            0.4          8.7           1.3              0.8
                           h
           Arthralgia                                   6.8          0.5            0.2          5.3           0.7              0.0
                   i
           Fever                                        5.2          1.7            0.3          5.2           1.7              0.2
           Rashj                                        3.4           -              -           3.0            -                -
                           k
           Vomiting                                     3.0          0.7            0.3          2.7           0.7              0.6
           Seizurej                                     0.0           -              -           0.0            -                -
 3   a
         N = The total number of participants reporting at least one solicited reaction. The median age of participants was 6

 4       years in both vaccine groups.

 5   b
         Grade 2: interferes with normal activities, Grade 3: disabling, unwilling to move arm.

 6   c
         Grade 2: 1.0-2.0 inches, Grade 3: >2.0 inches.

 7   d
         Grade 2: 1-3 hours duration, Grade 3: >3 hours duration.

 8   e
         Grade 2: 3-4 episodes, Grade 3: ≥5 episodes.

 9   f
         Grade 2: interferes with normal activities, Grade 3: disabling, unwilling to engage in play or interact with others.

10   g
         Grade 2: skipped 2 meals, Grade 3: skipped ≥3 meals.



                                                Confidential/Proprietary Information
                                                            Page 12 of 43
                                                               12                                              Exhibit 260
    Sanofi
      Case Pasteur Inc.
             2:20-cv-02470-WBS-JDP                                                    26 April
                                                      Document 10 Filed 12/29/20 Page 130      2018, v0.4
                                                                                           of 491
    284 Menactra®                                                                                                LE7186



1   h
        Grade 2: decreased range of motion due to pain or discomfort, Grade 3: unable to move major joints due to pain.

2   i
        Oral equivalent temperature; Grade 2: 38.4°C to 39.4ºC, Grade 3: ≥39.5ºC.

3   j
        These solicited adverse events were reported as present or absent only.

4   k
        Grade 2: 2 episodes, Grade 3: ≥3 episodes.

5   Note: During the study Grade 1, Grade 2, and Grade 3 were collected as Mild, Moderate, and Severe respectively.

6

7




                                              Confidential/Proprietary Information
                                                          Page 13 of 43
                                                             13                                          Exhibit 260
    Sanofi
      Case Pasteur Inc.
             2:20-cv-02470-WBS-JDP                                                     26 April
                                                       Document 10 Filed 12/29/20 Page 131      2018, v0.4
                                                                                            of 491
    284 Menactra®                                                                                                 LE7186



1   Table 3: Percentage of Participants 11 Years Through 18 Years of Age Reporting Solicited

2   Adverse Reactions Within 7 Days Following Vaccine Administration With a Single Dose


                                                                     Menactra                  Menomune – A/C/Y/W-135

                                                                  Na=2264 - 2265                           Na=970

                        Reaction                         Any         Grade 2       Grade 3     Any        Grade 2      Grade 3



        Local/Injection Site
         Painb                                           59.2c         12.8c         0.3       28.7         2.6           0.0
         Indurationd                                     15.7c         2.5c          0.3       5.2          0.5           0.0
         Rednessd                                        10.9c         1.6c          0.6c      5.7          0.4           0.0
         Swellingd                                       10.8c         1.9c          0.5c      3.6          0.3           0.0
        Systemic
          Headachee                                      35.6c         9.6c          1.1       29.3         6.5           0.4
          Fatiguee                                       30.0c         7.5           1.1c      25.1         6.2           0.2
          Malaisee                                       21.9c         5.8c          1.1       16.8         3.4           0.4
          Arthralgiae                                    17.4c         3.6c          0.4       10.2         2.1           0.1
          Diarrheaf                                      12.0          1.6           0.3       10.2         1.3           0.0
          Anorexiag                                      10.7c         2.0           0.3       7.7          1.1           0.2
          Chillse                                         7.0c         1.7c          0.2       3.5          0.4           0.1
          Feverh                                          5.1 c        0.6           0.0       3.0          0.3           0.1
          Vomitingi                                       1.9          0.4           0.3       1.4          0.5           0.3
          Rashj                                           1.6           -             -        1.4           -             -
          Seizurej                                        0.0            -            -         0.0           -               -
3   a
        N = The number of participants with available data.

4   b
        Grade 2: interferes with or limits usual arm movement, Grade 3: disabling, unable to move arm.

5   c
        Denotes p <0.05 level of significance. The p-values were calculated for each category and severity using Chi Square

6       test.

7   d
        Grade 2: 1.0-2.0 inches, Grade 3: >2.0 inches.

8   e
        Grade 2: interferes with normal activities, Grade 3: requiring bed rest.

9   f
        Grade 2: 3-4 episodes, Grade 3: ≥5 episodes.




                                              Confidential/Proprietary Information
                                                          Page 14 of 43
                                                                14                                        Exhibit 260
    Sanofi
      Case Pasteur Inc.
             2:20-cv-02470-WBS-JDP                                                    26 April
                                                      Document 10 Filed 12/29/20 Page 132      2018, v0.4
                                                                                           of 491
    284 Menactra®                                                                                            LE7186



1   g
        Grade 2: skipped 2 meals, Grade 3: skipped ≥3 meals.

2   h
        Oral equivalent temperature; Grade 2: 38.5°C to 39.4ºC, Grade 3: ≥39.5ºC.

3   i
        Grade 2: 2 episodes, Grade 3: ≥3 episodes.

4   j
        These solicited adverse events were reported as present or absent only.

5   Note: During the study Grade 1, Grade 2, and Grade 3 were collected as Mild, Moderate, and Severe respectively.

6

7




                                              Confidential/Proprietary Information
                                                          Page 15 of 43
                                                             15                                      Exhibit 260
    Sanofi
      Case Pasteur Inc.
             2:20-cv-02470-WBS-JDP                                                     26 April
                                                       Document 10 Filed 12/29/20 Page 133      2018, v0.4
                                                                                            of 491
    284 Menactra®                                                                                                 LE7186



1   Table 4: Percentage of Participants 18 Years Through 55 Years of Age Reporting Solicited

2   Adverse Reactions Within 7 Days Following Vaccine Administration With a Single Dose


                                                                Menactra                  Menomune – A/C/Y/W-135

                                                                 Na=1371                              Na=1159
                        Reaction                       Any       Grade 2       Grade 3     Any        Grade 2      Grade 3


        Local/Injection Site
          Painb                                        53.9c        11.3c          0.2      48.1         3.3          0.1

          Indurationd                                  17.1c         3.4c          0.7c     11.0         1.0          0.0

          Rednessd                                     14.4          2.9           1.1c     16.0         1.9          0.1

          Swellingd                                    12.6c         2.3c          0.9c     7.6          0.7          0.0

        Systemic
          Headachee                                    41.4         10.1           1.2      41.8         8.9          0.9

          Fatiguee                                     34.7          8.3           0.9      32.3         6.6          0.4

          Malaise e                                    23.6          6.6c          1.1      22.3         4.7          0.9

          Arthralgiae                                  19.8c         4.7c          0.3      16.0         2.6          0.1

          Diarrheaf                                    16.0          2.6           0.4      14.0         2.9          0.3

          Anorexiag                                    11.8          2.3           0.4      9.9          1.6          0.4
                   e                                   9.7c          2.1c          0.6c
          Chills                                                                            5.6          1.0          0.0

          Vomitingh                                      2.3         0.4           0.2      1.5          0.2          0.4

          Feveri                                       1.5c          0.3           0.0      0.5          0.1          0.0

          Rashj                                          1.4          -             -       0.8           -            -

          Seizurej                                       0.0          -             -       0.0           -            -

3   a
        N = The number of participants with available data.

4   b
        Grade 2: interferes with or limits usual arm movement, Grade 3: disabling, unable to move arm.

5   c
        Denotes p <0.05 level of significance. The p-values were calculated for each category and severity using Chi Square

6       test.

7   d
        Grade 2: 1.0-2.0 inches, Grade 3: >2.0 inches.

8   e
        Grade 2: interferes with normal activities, Grade 3: requiring bed rest.

9   f
        Grade 2: 3-4 episodes, Grade 3: ≥5 episodes.




                                              Confidential/Proprietary Information
                                                          Page 16 of 43
                                                               16                                         Exhibit 260
     Sanofi
       Case Pasteur Inc.
              2:20-cv-02470-WBS-JDP                                                    26 April
                                                       Document 10 Filed 12/29/20 Page 134      2018, v0.4
                                                                                            of 491
     284 Menactra®                                                                                            LE7186



 1   g
         Grade 2: skipped 2 meals, Grade 3: skipped ≥3 meals.

 2   h
         Grade 2: 2 episodes, Grade 3: ≥3 episodes.

 3   i
         Oral equivalent temperature; Grade 2: 39.0°C to 39.9ºC, Grade 3: ≥40.0ºC.

 4   j
         These solicited adverse events were reported as present or absent only.

 5   Note: During the study Grade 1, Grade 2, and Grade 3 were collected as Mild, Moderate, and Severe respectively.

 6

 7   Solicited Adverse Events in a Booster Vaccination Study

 8   For a description of the study design and number of participants, [see Clinical Trials Experience,

 9   Booster Vaccination Study (6.1)]. The most common solicited injection site and systemic

10   reactions within 7 days of vaccination were pain (60.2%) and myalgia (42.8%), respectively.

11   Overall rates of solicited injection site reactions and solicited systemic reactions were similar to

12   those observed in adolescents and adults after a single Menactra dose. The majority of solicited

13   reactions were Grade 1 or 2 and resolved within 3 days.

14

15   Adverse Events in Concomitant Vaccine Studies

16   Solicited Injection Site and Systemic Reactions when Given with Routine Pediatric Vaccines

17   For a description of the study design and number of participants, [see Clinical Trials Experience

18   (6.1), Concomitant Vaccine Administration (14.3)]. In the primary safety study, 1378 US children

19   were enrolled to receive Menactra alone at 9 months of age and Menactra plus one or more other

20   routinely administered vaccines (MMRV, PCV7 and HepA) at 12 months of age (N=961).

21   Another group of children received two or more routinely administered vaccines (MMRV, PCV7

22   and HepA) (control group, n=321) at 12 months of age. The frequency of occurrence of solicited

23   adverse events is presented in Table 1. Participants who received Menactra and the concomitant



                                               Confidential/Proprietary Information
                                                           Page 17 of 43
                                                              17                                      Exhibit 260
     Sanofi
       Case Pasteur Inc.
              2:20-cv-02470-WBS-JDP                                          26 April
                                             Document 10 Filed 12/29/20 Page 135      2018, v0.4
                                                                                  of 491
     284 Menactra®                                                                                 LE7186



1    vaccines at 12 months of age described above reported similar frequencies of tenderness, redness

2    and swelling at the Menactra injection site and at the concomitant vaccine injection sites.

3    Tenderness was the most frequent injection site reaction (48%, 39%, 46% and 43% at the

4    Menactra, MMRV, PCV7 and HepA sites, respectively). Irritability was the most frequent

5    systemic reaction, reported in 62% of recipients of Menactra plus concomitant vaccines, and 65%

6    of the control group. [See Concomitant Vaccine Administration (14.3).]

7

8    In a randomized, parallel group, US multi-center clinical trial conducted in children 4 through 6

 9   years of age, Menactra was administered as follows: 30 days after concomitant DAPTACEL®,

10   Diphtheria and Tetanus Toxoids and Acellular Pertussis Vaccine Adsorbed, (DTaP),

11   manufactured by Sanofi Pasteur Limited + IPOL®, Poliovirus Vaccine Inactivated, (IPV),

12   manufactured by Sanofi Pasteur SA [Group A]; concomitantly with DAPTACEL followed 30

13   days later by IPV [Group B]; concomitantly with IPV followed 30 days later by DAPTACEL

14   [Group C]. Solicited injection site and systemic reactions were recorded in a diary card for 7

15   consecutive days after each vaccination. For all study groups, the most frequently reported

16   solicited local reaction at the Menactra site was pain: 52.2%, 60.9% and 56.0% of participants in

17   Groups A, B and C, respectively. For all study groups, the most frequently reported systemic

18   reaction following the administration of Menactra alone or with the respective concomitant

19   vaccines was myalgia: 24.2%, 37.3% and 26.7% of participants in Groups A, B and C,

20   respectively. Fever >39.5ºC occurred at <1.0% in all groups. [See Concomitant Vaccine

21   Administration (14.3).]

22




                                      Confidential/Proprietary Information
                                                  Page 18 of 43
                                                   18                                     Exhibit 260
     Sanofi
       Case Pasteur Inc.
              2:20-cv-02470-WBS-JDP                                          26 April
                                             Document 10 Filed 12/29/20 Page 136      2018, v0.4
                                                                                  of 491
     284 Menactra®                                                                                LE7186



1    Solicited Injection Site and Systemic Reactions when Given with Tetanus and Diphtheria

2    Toxoid Adsorbed Vaccine

3    In a clinical study, rates of local and systemic reactions after Menactra and Tetanus and

4    Diphtheria Toxoid Adsorbed (Td) vaccine manufactured by Sanofi Pasteur Inc. were compared

5    [see Drug Interactions (7), and Concomitant Vaccine Administration (14.3) for study description].

6    Injection site pain was reported more frequently after Td vaccination than after Menactra

7    vaccination (71% versus 53%). The overall rate of systemic adverse events was higher when

8    Menactra and Td vaccines were given concomitantly than when Menactra was administered 28

9    days after Td vaccine (59% versus 36%). In both groups, the most common reactions were

10   headache (Menactra + Td vaccine, 36%; Td vaccine + Placebo, 34%; Menactra alone, 22%) and

11   fatigue (Menactra + Td vaccine, 32%; Td vaccine + Placebo, 29%; Menactra alone, 17%). Fever

12   ≥40.0ºC occurred at ≤0.5% in all groups.

13

14   Solicited Injection Site and Systemic Reactions when Given with Typhoid Vi Polysaccharide

15   Vaccine

16   In a clinical study, rates of local and systemic reactions after Menactra and Typhim Vi® [Typhoid

17   Vi Polysaccharide Vaccine] (Typhoid), produced by Sanofi Pasteur SA were compared [see Drug

18   Interactions (7) and Concomitant Vaccine Administration (14.3)] for a description of the

19   concomitantly administered vaccine, study design and number of participants. More participants

20   experienced pain after Typhoid vaccination than after Menactra vaccination (Typhoid + Placebo,

21   76% versus Menactra + Typhoid, 47%). The majority (70%-77%) of injection site solicited

22   reactions for both groups at either injection site were reported as Grade 1 and resolved within 3 days

23   post-vaccination. In both groups, the most common systemic reaction was headache (Menactra +


                                      Confidential/Proprietary Information
                                                  Page 19 of 43
                                                   19                                      Exhibit 260
     Sanofi
       Case Pasteur Inc.
              2:20-cv-02470-WBS-JDP                                          26 April
                                             Document 10 Filed 12/29/20 Page 137      2018, v0.4
                                                                                  of 491
     284 Menactra®                                                                                 LE7186



1    Typhoid, 41%; Typhoid + Placebo, 42%; Menactra alone, 33%) and fatigue (Menactra + Typhoid,

2    38%; Typhoid + Placebo, 35%; Menactra alone, 27%). Fever ≥40.0ºC and seizures were not

3    reported in either group.

4

5           Post-Marketing Experience

6    In addition to reports in clinical trials, worldwide voluntary adverse events reports received since

7    market introduction of Menactra are listed below. This list includes serious events and/or events

8    which were included based on severity, frequency of reporting or a plausible causal connection to

9    Menactra. Because these events were reported voluntarily from a population of uncertain size, it is

10   not possible to reliably estimate their frequency or establish a causal relationship to vaccination.

11

12      •    Blood and Lymphatic System Disorders

13           Lymphadenopathy

14

15      •    Immune System Disorders

16           Hypersensitivity reactions such as anaphylaxis/anaphylactic reaction, wheezing, difficulty

17           breathing, upper airway swelling, urticaria, erythema, pruritus, hypotension

18

19      •    Nervous System Disorders

20           Guillain-Barré syndrome, paraesthesia, vasovagal syncope, dizziness, convulsion, facial

21           palsy, acute disseminated encephalomyelitis, transverse myelitis

22

23      •    Musculoskeletal and Connective Tissue Disorders


                                      Confidential/Proprietary Information
                                                  Page 20 of 43
                                                    20                                      Exhibit 260
     Sanofi
       Case Pasteur Inc.
              2:20-cv-02470-WBS-JDP                                          26 April
                                             Document 10 Filed 12/29/20 Page 138      2018, v0.4
                                                                                  of 491
     284 Menactra®                                                                               LE7186



 1           Myalgia

 2

 3      •    General Disorders and Administrative Site Conditions

 4           Large injection site reactions, extensive swelling of the injected limb (may be associated

 5           with erythema, warmth, tenderness or pain at the injection site).

 6

 7   Post-marketing Safety Study

 8   The risk of GBS following receipt of Menactra was evaluated in a US retrospective cohort study

 9   using healthcare claims data from 9,578,688 individuals 11 through 18 years of age, of whom

10   1,431,906 (15%) received Menactra. Of 72 medical chart-confirmed GBS cases, none had

11   received Menactra within 42 days prior to symptom onset. An additional 129 potential cases of

12   GBS could not be confirmed or excluded due to absent or insufficient medical chart information.

13   In an analysis that took into account the missing data, estimates of the attributable risk of GBS

14   ranged from 0 to 5 additional cases of GBS per 1,000,000 vaccinees within the 6-week period

15   following vaccination.

16

17   7 DRUG INTERACTIONS
18          Concomitant Administration with Other Vaccines

19   Menactra vaccine was concomitantly administered with Typhim Vi® [Typhoid Vi Polysaccharide

20   Vaccine] (Typhoid) and Tetanus and Diphtheria Toxoids Adsorbed, For Adult Use (Td) vaccine,

21   in individuals 18 through 55 and 11 through 17 years of age, respectively. In children 4 through 6

22   years of age, Menactra was co-administered with DAPTACEL, and in children younger than 2




                                      Confidential/Proprietary Information
                                                  Page 21 of 43
                                                   21                                     Exhibit 260
     Sanofi
       Case Pasteur Inc.
              2:20-cv-02470-WBS-JDP                                          26 April
                                             Document 10 Filed 12/29/20 Page 139      2018, v0.4
                                                                                  of 491
     284 Menactra®                                                                             LE7186



 1   years of age, Menactra was co-administered with one or more of the following vaccines: PCV7,

 2   MMR, V, MMRV, or HepA [see Clinical Studies (14) and Adverse Reactions (6)].

 3

 4   When Menactra and DAPTACEL are to be administered to children 4 through 6 years of age,

 5   preference should be given to simultaneous administration of the 2 vaccines or administration of

 6   Menactra prior to DAPTACEL. Administration of Menactra one month after DAPTACEL has

 7   been shown to reduce meningococcal antibody responses to Menactra. Data are not available to

 8   evaluate the immune response to Menactra administered to younger children following

 9   DAPTACEL or to Menactra administered to persons <11 years of age following other diphtheria

10   toxoid-containing vaccines [see Clinical Studies (14.3)].

11

12   Pneumococcal antibody responses to some serotypes in PCV7 were decreased following co-

13   administration of Menactra and PCV7 [see Concomitant Vaccine Administration (14.3)].

14

15   Do not mix Menactra with other vaccines in the same syringe. When Menactra is administered

16   concomitantly with other injectable vaccines, the vaccines should be administered with different

17   syringes and given at separate injection sites.

18

19         Immunosuppressive Therapies

20   Immunosuppressive therapies, including irradiation, antimetabolites, alkylating agents, cytotoxic

21   drugs, and corticosteroids (used in greater than physiologic doses) may reduce the immune

22   response to vaccines.

23


                                      Confidential/Proprietary Information
                                                  Page 22 of 43
                                                       22                               Exhibit 260
     Sanofi
       Case Pasteur Inc.
              2:20-cv-02470-WBS-JDP                                         26 April
                                            Document 10 Filed 12/29/20 Page 140      2018, v0.4
                                                                                 of 491
     284 Menactra®                                                                               LE7186




 1   8 USE IN SPECIFIC POPULATIONS
 2          Pregnancy

 3   Pregnancy Exposure Registry

 4   There is a pregnancy exposure registry that monitors pregnancy outcomes in women exposed to

 5   Menactra during pregnancy. To enroll in or obtain information about the registry, call Sanofi

 6   Pasteur at 1-800-822-2463.

 7

 8   Risk Summary

 9   All pregnancies have a risk of birth defect, loss, or other adverse outcomes. In the US general

10   population, the estimated background risk of major birth defects and miscarriage in clinically

11   recognized pregnancies is 2% to 4% and 15% to 20%, respectively. There are no adequate and

12   well-controlled studies of Menactra administration in pregnant women in the US. Available data

13   suggest that rates of major birth defects and miscarriage in women who received Menactra 30

14   days prior to pregnancy or during pregnancy are consistent with estimated background rates.

15

16   A developmental toxicity study was performed in female mice given 0.1 mL (in divided doses) of

17   Menactra prior to mating and during gestation (a single human dose is 0.5 mL). The study

18   revealed no evidence of harm to the fetus due to Menactra [see Animal Data (8.1)].

19

20   Data

21   Human Data

22   A pregnancy registry spanning 11 years (2005-2016) included 222 reports of exposure to

23   Menactra from 30 days before or at any time during pregnancy. Of these reports, 87 had known


                                     Confidential/Proprietary Information
                                                 Page 23 of 43
                                                  23                                      Exhibit 260
     Sanofi
       Case Pasteur Inc.
              2:20-cv-02470-WBS-JDP                                         26 April
                                            Document 10 Filed 12/29/20 Page 141      2018, v0.4
                                                                                 of 491
     284 Menactra®                                                                               LE7186



 1   pregnancy outcomes available and were enrolled in the pregnancy registry prior to the outcomes

 2   being known. Outcomes among these prospectively followed pregnancies included 2 major birth

 3   defects and 6 miscarriages.

 4

 5   Animal Data

 6   A developmental toxicity study was performed in female mice. The animals were administered

 7   0.1 mL of Menactra (in divided doses) at each of the following time points: 14 days prior to

 8   mating, and on Days 6 and 18 of gestation (a single human dose is 0.5 mL). There were no

 9   vaccine-related fetal malformations or variations, and no adverse effects on pre-weaning

10   development observed in the study.

11

12         Lactation

13   Risk Summary

14   The developmental and health benefits of breastfeeding should be considered along with the

15   mother’s clinical need for Menactra and any potential adverse effects on the breastfed child from

16   Menactra. Data are not available to assess the effects of Menactra on the breastfed infant or on

17   milk production/excretion.

18

19           Pediatric Use

20   Menactra is not approved for use in infants under 9 months of age. Available data show that

21   infants administered three doses of Menactra (at 2, 4, and 6 months of age) had diminished

22   responses to each meningococcal vaccine serogroup compared to older children given two doses

23   at 9 and 12 months of age.

                                     Confidential/Proprietary Information
                                                 Page 24 of 43
                                                  24                                      Exhibit 260
     Sanofi
       Case Pasteur Inc.
              2:20-cv-02470-WBS-JDP                                          26 April
                                             Document 10 Filed 12/29/20 Page 142      2018, v0.4
                                                                                  of 491
     284 Menactra®                                                                                LE7186



1

2    8.5    Geriatric Use

3    Safety and effectiveness of Menactra in adults older than 55 years of age have not been

4    established.

5

 6   11 DESCRIPTION
 7   Menactra is a sterile, intramuscularly administered vaccine that contains N meningitidis serogroup

 8   A, C, Y and W-135 capsular polysaccharide antigens individually conjugated to diphtheria toxoid

 9   protein. N meningitidis A, C, Y and W-135 strains are cultured on Mueller Hinton agar (3) and

10   grown in Watson Scherp (4) media containing casamino acid. The polysaccharides are extracted

11   from the N meningitidis cells and purified by centrifugation, detergent precipitation, alcohol

12   precipitation, solvent extraction and diafiltration. To prepare the polysaccharides for conjugation,

13   they are depolymerized, derivatized, and purified by diafiltration. Diphtheria toxin is derived from

14   Corynebacterium diphtheriae grown in modified culture medium containing hydrolyzed casein (5

15   ) and is detoxified using formaldehyde. The diphtheria toxoid protein is purified by ammonium

16   sulfate fractionation and diafiltration. The derivatized polysaccharides are covalently linked to

17   diphtheria toxoid and purified by serial diafiltration. The four meningococcal components, present

18   as individual serogroup-specific glycoconjugates, compose the final formulated vaccine. No

19   preservative or adjuvant is added during manufacture. Each 0.5 mL dose may contain residual

20   amounts of formaldehyde of less than 2.66 mcg (0.000532%), by calculation. Potency of

21   Menactra is determined by quantifying the amount of each polysaccharide antigen that is

22   conjugated to diphtheria toxoid protein and the amount of unconjugated polysaccharide present.

23


                                      Confidential/Proprietary Information
                                                  Page 25 of 43
                                                   25                                      Exhibit 260
     Sanofi
       Case Pasteur Inc.
              2:20-cv-02470-WBS-JDP                                           26 April
                                              Document 10 Filed 12/29/20 Page 143      2018, v0.4
                                                                                   of 491
     284 Menactra®                                                                               LE7186



 1   Menactra is manufactured as a sterile, clear to slightly turbid liquid. Each 0.5 mL dose of vaccine

 2   is formulated in sodium phosphate buffered isotonic sodium chloride solution to contain 4 mcg

 3   each of meningococcal A, C, Y and W-135 polysaccharides conjugated to approximately 48 mcg

 4   of diphtheria toxoid protein carrier.

 5

 6   The vial stopper is not made with natural rubber latex.

 7

 8   12 CLINICAL PHARMACOLOGY
 9         Mechanism of Action

10   The presence of bactericidal anti-capsular meningococcal antibodies has been associated with

11   protection from invasive meningococcal disease (6) (7). Menactra induces the production of

12   bactericidal antibodies specific to the capsular polysaccharides of serogroups A, C, Y and W-135.

13

14   13 NON-CLINICAL TOXICOLOGY
15         Carcinogenesis, Mutagenesis, Impairment of Fertility

16   Menactra has not been evaluated for carcinogenic or mutagenic potential, or for impairment of

17   male fertility. A developmental animal toxicity study showed that Menactra had no effects on

18   female fertility in mice [see Pregnancy (8.1)].

19

20   14 CLINICAL STUDIES
21         Efficacy

22   The serum bactericidal assay (SBA) used to test sera contained an exogenous complement source

23   that was either human (SBA-H) or baby rabbit (SBA-BR). (8)


                                       Confidential/Proprietary Information
                                                   Page 26 of 43
                                                    26                                    Exhibit 260
     Sanofi
       Case Pasteur Inc.
              2:20-cv-02470-WBS-JDP                                         26 April
                                            Document 10 Filed 12/29/20 Page 144      2018, v0.4
                                                                                 of 491
     284 Menactra®                                                                              LE7186



 1

 2   The response to vaccination following two doses of vaccine administered to children 9 and 12

 3   months of age and following one dose of vaccine administered to children 2 through 10 years of

 4   age was evaluated by the proportion of participants having an SBA-H antibody titer of 1:8 or

 5   greater, for each serogroup. In individuals 11 through 55 years of age, the response to vaccination

 6   with a single dose of vaccine was evaluated by the proportion of participants with a 4-fold or

 7   greater increase in bactericidal antibody to each serogroup as measured by SBA-BR. For

 8   individuals 2 through 55 years of age, vaccine efficacy after a single dose was inferred from the

 9   demonstration of immunologic equivalence to a US-licensed meningococcal polysaccharide

10   vaccine, Menomune – A/C/Y/W-135 vaccine as assessed by SBA.

11

12         Immunogenicity

13   Children 9 through 12 Months of Age

14   In a randomized, US, multi-center trial, children received Menactra at 9 months and 12 months of

15   age. The first Menactra dose was administered alone, followed by a second Menactra dose given

16   alone (N=404), or with MMRV (N=302), or with PCV7 (N=422). For all participants, sera were

17   obtained approximately 30 days after last vaccination. There were no substantive differences in

18   demographic characteristics between the vaccine groups. The median age range for administration

19   of the first dose of Menactra was 278-279 days of age.

20




                                     Confidential/Proprietary Information
                                                 Page 27 of 43
                                                  27                                     Exhibit 260
     Sanofi
       Case Pasteur Inc.
              2:20-cv-02470-WBS-JDP                                                    26 April
                                                       Document 10 Filed 12/29/20 Page 145      2018, v0.4
                                                                                            of 491
     284 Menactra®                                                                                                   LE7186



1    Table 5: Bactericidal Antibody Responsesa 30 Days Following a Second Dose of Menactra

2    Administered Alone or Concomitantly Administered with MMRV or PCV7 at 12 Months of

3    Age


                                             Vaccinations administered at 12 months of age following a dose of
                                                              Menactra at 9 months of age


                                              Menactra               Menactra + MMRV                  Menactra + PCV7


                                           (N=272-277)b                    (N=177-180)b                   (N=264-267)b

     Serogroup                                  (95% CI)c                    (95% CI)c                      (95% CI)c

             A          % ≥1:8d       95.6        (92.4; 97.7)      92.7       (87.8; 96.0)        90.5        (86.3; 93.8)

                         GMT          54.9        (46.8; 64.5)      52.0       (41.8; 64.7)        41.0        (34.6; 48.5)

             C          % ≥1:8d      100.0       (98.7; 100.0)      98.9       (96.0; 99.9)        97.8        (95.2; 99.2)

                         GMT         141.8      (123.5; 162.9)     161.9      (136.3; 192.3)      109.5       (94.1; 127.5)

             Y          %≥1:8d        96.4        (93.4; 98.2)      96.6       (92.8; 98.8)        95.1        (91.8; 97.4)

                         GMT          52.4        (45.4; 60.6)      60.2       (50.4; 71.7)        39.9        (34.4; 46.2)

          W-135         %≥1:8d        86.4        (81.8; 90.3)      88.2       (82.5; 92.5)        81.2        (76.0; 85.7)

                         GMT          24.3        (20.8; 28.3)      27.9       (22.7; 34.3)        17.9        (15.2; 21.0)

 4   a
         Serum bactericidal assay with an exogenous human complement (SBA-H) source.

 5   b
         N=Number of participants with at least one valid serology result from a blood sample obtained between Days 30 to

 6   44 post vaccination.

 7   c
         95% CIs for the proportions are calculated based on the Clopper-Pearson Exact method and normal approximation

 8       for that of the GMTs.

 9   d
         The proportion of participants achieving an SBA-H titer of at least 1:8 thirty days after the second dose of Menactra.

10


                                               Confidential/Proprietary Information
                                                           Page 28 of 43
                                                              28                                             Exhibit 260
     Sanofi
       Case Pasteur Inc.
              2:20-cv-02470-WBS-JDP                                          26 April
                                             Document 10 Filed 12/29/20 Page 146      2018, v0.4
                                                                                  of 491
     284 Menactra®                                                                                    LE7186



1    Administration of Menactra to children at 12 months and 15 months of age was evaluated in a US

 2   study. Prior to the first dose, 33.3% [n=16/48] of participants had an SBA-H titer >1:8 to

 3   Serogroup A, and 0-2% [n=0-1 of 50-51] to Serogroups C, Y and W-135. After the second dose,

 4   percentages of participants with an SBA-H titer >1:8 were: 85.2%, Serogroup A [n=46/54];

 5   100.0%, Serogroup C [n=54/54]; 96.3%, Serogroup Y [n=52/54]; 96.2%, Serogroup W-135

 6   [n=50/52].

 7

 8   Individuals 2 through 55 Years of Age

 9   Immunogenicity was evaluated in three comparative, randomized, US, multi-center, active

10   controlled clinical trials that enrolled children (2 through 10 years of age), adolescents (11

11   through 18 years of age), and adults (18 through 55 years of age). Participants received a single

12   dose of Menactra (N=2526) or Menomune – A/C/Y/W-135 (N=2317). For all age groups studied,

13   sera were obtained before and approximately 28 days after vaccination. [Blinding procedures for

14   safety assessments are described in Adverse Reactions (6).]

15

16   In each of the trials, there were no substantive differences in demographic characteristics between

17   the vaccine groups, between immunogenicity subsets or the overall study population. In the study

18   of children 2 through 10 years of age, the median age of participants was 3 years; 95% completed

19   the study. In the adolescent trial, the median age for both groups was 14 years; 99% completed the

20   study. In the adult trial, the median age for both groups was 24 years; 94% completed the study.

21




                                      Confidential/Proprietary Information
                                                  Page 29 of 43
                                                    29                                      Exhibit 260
    Sanofi
      Case Pasteur Inc.
             2:20-cv-02470-WBS-JDP                                         26 April
                                           Document 10 Filed 12/29/20 Page 147      2018, v0.4
                                                                                of 491
    284 Menactra®                                                                             LE7186



1   Immunogenicity in Children 2 through 10 Years of Age

2   Of 1408 enrolled children 2 through 10 years of age, immune responses evaluated in a subset of

3   Menactra participants (2 through 3 years of age, n=52; 4-10 years of age, n=84) and Menomune –

4   A/C/Y/W-135 participants (2 through 3 years of age, n=53; 4-10 years of age, n=84) were

5   comparable for all four serogroups (Table 6).

6

7




                                    Confidential/Proprietary Information
                                                Page 30 of 43
                                                 30                                   Exhibit 260
     Sanofi
       Case Pasteur Inc.
              2:20-cv-02470-WBS-JDP                                                     26 April
                                                        Document 10 Filed 12/29/20 Page 148      2018, v0.4
                                                                                             of 491
     284 Menactra®                                                                                                 LE7186



1    Table 6: Comparison of Bactericidal Antibody Responsesa to Menactra and Menomune –

2    A/C/Y/W-135 28 Days after Vaccination for a Subset of Participants 2 through 3 Years of

3    Age and 4 through 10 Years of Age


                                            Ages 2 through 3 Years                         Ages 4 through 10 Years
                                          Menactra            Menomune –                 Menactra           Menomune –
                                                              A/C/Y/W-135                                   A/C/Y/W-135


                                          Nb=48-52                 Nb=50-53               Nb=84                 Nb=84

     Serogroup                              (95% CI)c                 (95% CI)c             (95% CI)c              (95% CI)c

            A            % ≥1:8d     73       (59,84)         64       (50,77)      81       (71,89)       55       (44,66)

                          GMT        10       (8,13)          10        (7,12)      19       (14,26)        7         (6,9)

            C            % ≥1:8d     63       (48,76)         38       (25,53)      79       (68,87)       48       (37,59)

                          GMT        27       (14,52)         11        (5,21)      28       (19,41)       12        (7,18)

            Y            % ≥1:8d     88       (75,95)         73       (59,84)      99       (94,100)      92       (84,97)

                          GMT        51       (31,84)         18       (11,27)      99       (75,132)      46       (33,66)

         W-135           % ≥1:8d     63       (47,76)         33       (20,47)      85       (75,92)       79       (68,87)

                          GMT        15       (9,25)          5         (3,6)       24       (18,33)       20       (14,27)

 4   a
         Serum bactericidal assay with an exogenous human complement (SBA-H) source.

 5   b
         N=Number of subset participants with at least one valid serology result at Day 0 and Day 28.

 6   c
         The 95% CI for the Geometric Mean Titer (GMT) was calculated based on an approximation to the normal

 7       distribution.

 8   d
         The proportion of participants achieving an SBA-H titer of at least 1:8 was assessed using a 10% non-inferiority

 9       margin and a one-sided Type 1 error rate of 0.025.

10

11   In the subset of participants 2 through 3 years of age with undetectable pre-vaccination titers (ie,

12   SBA-H titers <1:4 at Day 0), seroconversion rates (defined as the proportions of participants with


                                              Confidential/Proprietary Information
                                                          Page 31 of 43
                                                              31                                           Exhibit 260
     Sanofi
       Case Pasteur Inc.
              2:20-cv-02470-WBS-JDP                                          26 April
                                             Document 10 Filed 12/29/20 Page 149      2018, v0.4
                                                                                  of 491
     284 Menactra®                                                                                 LE7186



1    SBA-H titers ≥1:8 by Day 28) were similar between the Menactra and Menomune – A/C/Y/W-

2    135 recipients. Menactra participants achieved seroconversion rates of: 57%, Serogroup A

3    (n=12/21); 62%, Serogroup C (n=29/47); 84%, Serogroup Y (n=26/31); 53%, Serogroup W-135

4    (n=20/38). The seroconversion rates for Menomune – A/C/Y/W-135 recipients were: 55%,

5    Serogroup A (n=16/29); 30%, Serogroup C (n=13/43); 57%, Serogroup Y (n=17/30); 26%,

6    Serogroup W-135 (n=11/43).

 7

 8   In the subset of participants 4 through 10 years of age with undetectable pre-vaccination titers (ie,

 9   SBA-H titers <1:4 at Day 0), seroconversion rates (defined as the proportions of participants with

10   SBA-H titers ≥1:8 by Day 28) were similar between the Menactra and Menomune – A/C/Y/W-

11   135 recipients. Menactra participants achieved seroconversion rates of: 69%, Serogroup A

12   (n=11/16); 81%, Serogroup C (n=50/62); 98%, Serogroup Y (n=45/46); 69%, Serogroup W-135

13   (n=27/39). The seroconversion rates for Menomune – A/C/Y/W-135 recipients were: 48%,

14   Serogroup A (n=10/21); 38%, Serogroup C (n=19/50); 84%, Serogroup Y (n=38/45); 68%,

15   Serogroup W-135 (n=26/38).

16

17   Immunogenicity in Adolescents 11 through 18 Years of Age

18   Results from the comparative clinical trial conducted in 881 adolescents aged 11 through 18 years

19   showed that the immune responses to Menactra and Menomune – A/C/Y/W-135 were similar for

20   all four serogroups (Table 7).

21

22   In participants with undetectable pre-vaccination titers (ie, SBA-BR titers <1:8 at Day 0),

23   seroconversion rates (defined as the proportions of participants achieving a ≥4-fold rise in SBA-



                                      Confidential/Proprietary Information
                                                  Page 32 of 43
                                                   32                                      Exhibit 260
     Sanofi
       Case Pasteur Inc.
              2:20-cv-02470-WBS-JDP                                          26 April
                                             Document 10 Filed 12/29/20 Page 150      2018, v0.4
                                                                                  of 491
     284 Menactra®                                                                            LE7186



 1   BR titers by Day 28) were similar between the Menactra and Menomune – A/C/Y/W-135

 2   recipients. Menactra participants achieved seroconversion rates of: 100%, Serogroup A

 3   (n=81/81); 99%, Serogroup C (n=153/155); 98%, Serogroup Y (n=60/61); 98%, Serogroup W-

 4   135 (n=161/164). The seroconversion rates for Menomune – A/C/Y/W-135 recipients were:

 5   100%, Serogroup A (n=93/93); 99%, Serogroup C (n=151/152); 100%, Serogroup Y (n=47/47);

 6   99%, Serogroup W-135 (n=138/139).

 7

 8   Immunogenicity in Adults 18 through 55 Years of Age

 9   Results from the comparative clinical trial conducted in 2554 adults aged 18 through 55 years

10   showed that the immune responses to Menactra and Menomune – A/C/Y/W-135 were similar for

11   all four serogroups (Table 7).

12

13




                                      Confidential/Proprietary Information
                                                  Page 33 of 43
                                                   33                                   Exhibit 260
      Sanofi
        Case Pasteur Inc.
               2:20-cv-02470-WBS-JDP                                                   26 April
                                                       Document 10 Filed 12/29/20 Page 151      2018, v0.4
                                                                                            of 491
      284 Menactra®                                                                                                     LE7186



1     Table 7: Comparison of Bactericidal Antibody Responsesa to Menactra and Menomune –

2     A/C/Y/W-135 28 Days after Vaccination for Participants 11 through 18 Years of Age and 18

3     through 55 Years of Age


                                             Ages 11 through 18 Years                         Ages 18 through 55 Years
                                          Menactra             Menomune –                Menactra               Menomune –
                                                               A/C/Y/W-135                                      A/C/Y/W-135

                                             Nb=423                  Nb=423                  Nb=1280                  Nb=1098

     Serogroup
                                               (95% CI)c               (95% CI)c                (95% CI)c                (95% CI)c

                          % ≥4-fold
                                      92.7     (89.8, 95.0)   92.4     (89.5, 94.8)   80.5      (78.2, 82.6)   84.6     (82.3, 86.7)
            A               rised

                            GMT       5483     (4920, 6111)   3246     (2910, 3620)   3897     (3647, 4164)    4114     (3832, 4417)

                          % ≥4-fold
                                      91.7     (88.7, 94.2)   88.7     (85.2, 91.5)   88.5      (86.6, 90.2)   89.7     (87.8, 91.4)
            C               rised

                            GMT       1924     (1662, 2228)   1639     (1406, 1911)   3231     (2955, 3533)    3469     (3148, 3823)

                          % ≥4-fold
                                      81.8     (77.8, 85.4)   80.1     (76.0, 83.8)   73.5      (71.0, 75.9)   79.4     (76.9, 81.8)
            Y               rised

                            GMT       1322     (1162, 1505)   1228     (1088, 1386)   1750     (1597, 1918)    2449     (2237, 2680)

                          % ≥4-fold
                                      96.7     (94.5, 98.2)   95.3     (92.8, 97.1)   89.4      (87.6, 91.0)   94.4     (92.8, 95.6)
          W-135             rised

                            GMT       1407     (1232, 1607)   1545     (1384, 1725)   1271     (1172, 1378)    1871     (1723, 2032)

 4    a
          Serum bactericidal assay with baby rabbit complement (SBA-BR).

 5    b
          N=Number of subset participants with at least one valid serology result at Day 0 and Day 28.

 6    c
          The 95% CI for the Geometric Mean Titer (GMT) was calculated based on an approximation to the normal

 7        distribution.

 8    d
          Menactra was non-inferior to Menomune – A/C/Y/W-135. Non-inferiority was assessed by the proportion of

 9        participants with a 4-fold or greater rise in SBA-BR titer for N meningitidis serogroups A, C, Y and W-135 using a

10        10% non-inferiority margin and a one-sided Type I error rate of 0.05.




                                               Confidential/Proprietary Information
                                                           Page 34 of 43
                                                              34                                               Exhibit 260
     Sanofi
       Case Pasteur Inc.
              2:20-cv-02470-WBS-JDP                                          26 April
                                             Document 10 Filed 12/29/20 Page 152      2018, v0.4
                                                                                  of 491
     284 Menactra®                                                                                 LE7186



 1   In participants with undetectable pre-vaccination titers (ie, SBA-BR titers <1:8 at Day 0),

 2   seroconversion rates (defined as the proportions of participants achieving a ≥4-fold rise in SBA-

 3   BR titers by Day 28) were similar between the Menactra and Menomune – A/C/Y/W-135

 4   recipients. Menactra participants achieved seroconversion rates of: 100%, Serogroup A

 5   (n=156/156); 99%, Serogroup C (n=343/345); 91%, Serogroup Y (n=253/279); 97%, Serogroup

 6   W-135 (n=360/373). The seroconversion rates for Menomune – A/C/Y/W-135 recipients were:

 7   99%, Serogroup A (n=143/144); 98%, Serogroup C (n=297/304); 97%, Serogroup Y

 8   (n=221/228); 99%, Serogroup W-135 (n=325/328).

 9

10   Immunogenicity in Adolescents and Adults Following Booster Vaccination

11   For a description of the study design and number of participants, [see Clinical Trials Experience,

12   Booster Vaccination Study (6.1).] Prior to revaccination, the percentage of participants (n=781)

13   with an SBA-H titer >1:8 were 64.5%, 44.2%, 38.7%, and 68.5% for Serogroups A, C, Y and W-

14   135, respectively. Among the subset of trial participants (n=112) for whom SBA-H responses at

15   Day 6 were assessed, 86.6%, 91.1%, 94.6%, and 92.0% achieved a ≥4-fold rise in SBA-H titer for

16   Serogroups A, C, Y and W-135, respectively. The proportions of participants (n=781) who

17   achieved a ≥4-fold rise in SBA-H titer by Day 28 were 95.0%, 95.3%, 97.1%, and 96% for

18   Serogroups A, C, Y and W-135, respectively. The proportions of participants who achieved an

19   SBA-H titer ≥1:8 by Day 28 were >99% for each serogroup.

20

21         Concomitant Vaccine Administration




                                      Confidential/Proprietary Information
                                                  Page 35 of 43
                                                   35                                     Exhibit 260
     Sanofi
       Case Pasteur Inc.
              2:20-cv-02470-WBS-JDP                                          26 April
                                             Document 10 Filed 12/29/20 Page 153      2018, v0.4
                                                                                  of 491
     284 Menactra®                                                                              LE7186



 1   MMRV (or MMR + V) or PCV7

 2   In a US, active-controlled trial, 1179 children received Menactra at 9 months and 12 months of

 3   age. At 12 months of age these children received Menactra concomitantly with MMRV (N=616),

 4   or MMR + V (N=48), or PCV7 (N=250). Another group of 12-month old children received

 5   MMRV + PCV7 (N=485). Sera were obtained approximately 30 days after the last vaccinations.

 6   Measles, mumps, rubella and varicella antibody responses among children who received Menactra

 7   and MMRV (or MMR and V) were comparable to corresponding antibody responses among

 8   children who received MMRV and PCV7.

 9

10   When Menactra was given concomitantly with PCV7, the non-inferiority criteria for comparisons

11   of pneumococcal IgG GMCs (upper limit of the two-sided 95% CI of the GMC ratio ≤2) were not

12   met for 3 of 7 serotypes (4, 6B, 18C). In a subset of participants with available sera,

13   pneumococcal opsonophagocytic assay GMT data were consistent with IgG GMC data.

14

15   Td Vaccine

16   In a double-blind, randomized, controlled trial, 1021 participants aged 11 through 17 years

17   received Td vaccine and Menactra concomitantly (N=509), or Td vaccine followed one month

18   later by Menactra (N=512). Sera were obtained approximately 28 days after each respective

19   vaccination. The proportions of participants with a 4-fold or greater increase in SBA-BR titer to

20   meningococcal Serogroups C, Y and W-135 were higher when Menactra was given concomitantly

21   with Td vaccine (86%-96%) than when Menactra was given one month following Td vaccine

22   (65%-91%). Anti-tetanus and anti-diphtheria antibody responses were similar in both study

23   groups.


                                      Confidential/Proprietary Information
                                                  Page 36 of 43
                                                   36                                      Exhibit 260
     Sanofi
       Case Pasteur Inc.
              2:20-cv-02470-WBS-JDP                                          26 April
                                             Document 10 Filed 12/29/20 Page 154      2018, v0.4
                                                                                  of 491
     284 Menactra®                                                                                LE7186



 1

 2   Typhim Vi

 3   In a double-blind, randomized, controlled trial, 945 participants aged 18 through 55 years

 4   received Typhim Vi and Menactra concomitantly (N=469), or Typhim Vi followed one month

 5   later by Menactra (N=476). Sera were obtained approximately 28 days after each respective

 6   vaccination. The antibody responses to Menactra and to Typhim Vi components were similar in

 7   both study groups.

 8

 9   DAPTACEL and IPV

10   In a randomized, parallel group, US multi-center clinical trial conducted in children 4 through 6

11   years of age, Menactra was administered as follows: 30 days after concomitant DTaP

12   (DAPTACEL®, Sanofi Pasteur Limited) + IPV (IPOL®, Sanofi Pasteur SA) [Group A];

13   concomitantly with DAPTACEL followed 30 days later by IPV [Group B]; concomitantly with

14   IPV followed 30 days later by DAPTACEL [Group C]. Sera were obtained approximately 30 days

15   after each respective vaccination. [See Clinical Trials Experience (6.1).]

16

17   When Menactra was administered 30 days after DAPTACEL (and IPV) [Group A], significantly

18   lower SBA-H GMTs to all 4 meningococcal serogroups were observed compared to Menactra

19   (and IPV) administered 30 days prior to DAPTACEL [Group C]. When Menactra was

20   administered concomitantly with DAPTACEL [Group B], SBA-H GMTs to meningococcal

21   serogroups A, C, and W-135 were non-inferior to those observed after Menactra (and IPV)

22   [Group C]. The non-inferiority criterion was marginally missed for meningococcal serogroup Y.

23   Non-inferiority of SBA-H GMTs following concomitant administration of Menactra and


                                      Confidential/Proprietary Information
                                                  Page 37 of 43
                                                   37                                    Exhibit 260
    Sanofi
      Case Pasteur Inc.
             2:20-cv-02470-WBS-JDP                                         26 April
                                           Document 10 Filed 12/29/20 Page 155      2018, v0.4
                                                                                of 491
    284 Menactra®                                                                          LE7186



1   DAPTACEL compared to those after concomitant Menactra and IPV was concluded if the upper

2   limit of the 2-sided 95% CI of (GMTGroup C divided by GMTGroup B) computed separately for each

3   of the serogroups was <2.

4

5   The respective SBA-H GMTs and proportion (%) of Group A, B, and C study participants

6   achieving an SBA-H titer of ≥1:8 are displayed in Table 8.

7




                                    Confidential/Proprietary Information
                                                Page 38 of 43
                                                 38                                  Exhibit 260
    Sanofi
      Case Pasteur Inc.
             2:20-cv-02470-WBS-JDP                                                   26 April
                                                     Document 10 Filed 12/29/20 Page 156      2018, v0.4
                                                                                          of 491
    284 Menactra®                                                                                                  LE7186



1   Table 8: Bactericidal Antibody Responsesa 30 Days Following Menactra Administered

2   Alone or Concomitantly with DAPTACEL or IPV


                                             Vaccines administered at Visit 1 and 30 days later at Visit 2

                                            Group A                         Group B                         Group C
                        Visit 1       DAPTACEL + IPV             Menactra + DAPTACEL                  Menactra + IPV
                        Visit 2             Menactra                          IPV                          DAPTACEL
                                            (N=250)b                        (N=238)b                        (N=121)b

    Serogroup                                    (95% CI)c                      (95% CI)c                      (95% CI)c


            A          % ≥1:8d       49.6       (41.0; 58.3)        67.2        (58.4; 75.1)       64.4       (54.4; 73.6)

                         GMT          6.7        (5.7; 8.0)         10.8        (8.7; 13.3)        10.4        (8.1; 13.3)

            C          % ≥1:8d       20.3       (13.9; 28.0)        50.4        (41.5; 59.2)       50.5       (40.5; 60.5)

                         GMT          3.3        (2.7; 3.9)         8.1         (6.3; 10.5)        7.8         (5.8; 10.7)

            Y           %≥1:8d       44.2       (35.8; 52.9)        80.2        (72.3; 86.6)       88.5       (80.7; 93.9)

                         GMT          6.5        (5.1; 8.2)         18.1        (14.2; 22.9)       26.2       (20.0; 34.4)

         W-135          %≥1:8d       55.1       (46.4; 63.5)        87.8        (80.9; 92.9)       82.7       (74.0; 89.4)

                         GMT          8.4        (6.7; 10.6)        22.8        (18.5; 28.1)       21.7       (16.6; 28.4)

3   a
        Serum bactericidal assay with an exogenous human complement (SBA-H) source.

4   b
        N=Total number of the subjects in the study population per group.

5   c
        95% CIs for the proportions are calculated based on the Clopper-Pearson Exact method and normal approximation

6       for that of the GMTs.

7   d
        The proportion of participants achieving an SBA-H titer of at least 1:8, 30 days after Menactra.

8




                                             Confidential/Proprietary Information
                                                         Page 39 of 43
                                                               39                                           Exhibit 260
    Sanofi
      Case Pasteur Inc.
             2:20-cv-02470-WBS-JDP                                         26 April
                                           Document 10 Filed 12/29/20 Page 157      2018, v0.4
                                                                                of 491
    284 Menactra®                                                                             LE7186



1   When Menactra was administered concomitantly with DAPTACEL, antibody responses to three

2   of the pertussis antigens (pertussis toxin, filamentous hemagglutinin, and pertactin) (GMCs),

3   tetanus toxin (% participants with antibody concentrations >1.0 IU/mL), and diphtheria toxin (%

4   participants with antibody concentrations >1.0 IU/mL) were non-inferior to those observed after

5   DAPTACEL and IPV. The pertussis anti-fimbriae GMCs were marginally lower when Menactra

6   and DAPTACEL were administered concomitantly.

7




                                    Confidential/Proprietary Information
                                                Page 40 of 43
                                                 40                                    Exhibit 260
     Sanofi
       Case Pasteur Inc.
              2:20-cv-02470-WBS-JDP                                       26 April
                                          Document 10 Filed 12/29/20 Page 158      2018, v0.4
                                                                               of 491
     284 Menactra®                                                                           LE7186




1    15 REFERENCES
2

3    1   CDC. Guillain-Barré syndrome among recipients of Menactra® meningococcal conjugate

4        vaccine-United States, June 2005-September 2006. MMWR Morb Mortal Wkly Rep

5        2006;55:1120-1124. Erratum in: MMWR Morb Mortal Wkly Rep 2006;55(43):1177.

 6   2   Harvard Medical School/Harvard Pilgrim Health Care Institute. Risk of Guillain-Barré

7        Syndrome Following Meningococcal Conjugate (MCV4) Vaccination. Final Study Report,

8        Revised March 11, 2010.

9    3   Mueller JH, et al. A protein-free medium for primary isolation of the gonococcus and

10       meningococcus. Proc Soc Exp Biol Med 1941;48:330-333.

11   4   Watson RG, et al. The specific hapten of group C (group IIa) meningococcus. I. Preparation

12       and immunological behavior. J Immunol 1958;81:331-336.

13   5   Mueller JH, et al. Production of diphtheria toxin of high potency (100 Lf) on a reproducible

14       medium. J Immunol 1941;40:21-32.

15   6   Mäkelä PH, et al. Evolution of conjugate vaccines. Expert Rev Vaccines 2002;1:399-410.

16   7   Goldschneider I, et al. Human immunity to the meningococcus. I. The role of humoral

17       antibodies. J Exp Med 1969;129:1307-1326.

18   8   Maslanka SE, et al. Standardization and a multilaboratory comparison of Neisseria

19       meningitidis serogroup A and C serum bactericidal assays. Clin and Diag Lab Immunol

20       1997;4:156-167.

21

22



                                   Confidential/Proprietary Information
                                               Page 41 of 43
                                                41                                     Exhibit 260
     Sanofi
       Case Pasteur Inc.
              2:20-cv-02470-WBS-JDP                                          26 April
                                             Document 10 Filed 12/29/20 Page 159      2018, v0.4
                                                                                  of 491
     284 Menactra®                                                                               LE7186



 1

 2   16 HOW SUPPLIED/STORAGE AND HANDLING
 3          How Supplied

4       •    Single-dose vial, 0.5 mL (NDC 49281-589-58). Supplied as a package of 5 vials (NDC

5            49281-589-05).

6

 7          Storage and Handling

 8   Store at 2° to 8°C (35° to 46°F). DO NOT FREEZE. Frozen/previously frozen product should not

 9   be used. Do not use after the expiration date.

10

11   17 PATIENT COUNSELING INFORMATION
12   Vaccine Information Statements are required by the National Childhood Vaccine Injury Act of

13   1986 to be given prior to immunization to the patient, parent, or guardian. These materials are

14   available free of charge at the Centers for Disease Control and Prevention (CDC) website

15   (www.cdc.gov/vaccines).

16

17   Inform the patients, parents or guardians about:

18      •    Potential benefits and risks of immunization with Menactra.

19      •    Potential for adverse reactions that have been temporally associated with administration of

20           Menactra or other vaccines containing similar components.

21      •    Reporting any adverse reactions to their healthcare provider.

22      •    The Sanofi Pasteur Inc. Pregnancy Registry, as appropriate [see Pregnancy (8.1)].

23


                                      Confidential/Proprietary Information
                                                  Page 42 of 43
                                                      42                                 Exhibit 260
     Sanofi
       Case Pasteur Inc.
              2:20-cv-02470-WBS-JDP                                          26 April
                                             Document 10 Filed 12/29/20 Page 160      2018, v0.4
                                                                                  of 491
     284 Menactra®                                                                            LE7186



1    Menactra® is a registered trademark of Sanofi, its affiliates and subsidiaries.

2

3

4

5    Manufactured by:

6    Sanofi Pasteur Inc.

7    Swiftwater PA 18370 USA

 8                                                                                     7186
 9
10
11
12
13
14


15




                                      Confidential/Proprietary Information
                                                  Page 43 of 43
                                                    43                                   Exhibit 260
Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 161 of 491




   EXHIBIT 261
                  Case 2:20-cv-02470-WBS-JDP Document 10
HIGHLIGHTS OF PRESCRIBING INFORMATION
                                                                Filed 12/29/20 Page 162 of 491
                                                      -------------------------- WARNINGS AND PRECAUTIONS --------------------------
These highlights do not include all the information needed to use                                •     Appropriate medical treatment must be available should an acute allergic
MENVEO safely and effectively. See full prescribing information for                                    reaction, including an anaphylactic reaction, occur following
MENVEO.                                                                                                administration of MENVEO. (5.1)
                                                                                                 •     Syncope, sometimes resulting in falling injury, has been reported
MENVEO [Meningococcal (Groups A, C, Y, and W-135) Oligosaccharide
                                                                                                       following vaccination with MENVEO. Vaccinees should be observed for
Diphtheria CRM197 Conjugate Vaccine]                                                                   at least 15 minutes after vaccine administration. (5.2)
for injection, for intramuscular use
                                                                                                 •     Apnea following intramuscular vaccination has been observed in some
Initial U.S. Approval: 2010
                                                                                                       infants born prematurely. The decision about when to administer an
------------------------------ RECENT MAJOR CHANGES------------------------------                      intramuscular vaccine, including MENVEO, to an infant born
Dosage and Administration (2.1, 2.2)                           09/2019                                 prematurely should be based on consideration of the individual infant's
Dosage and Administration, Dosing Schedule (2.3)               12/2019                                 medical status and the potential benefits and possible risks of vaccination.
                                                                                                       (5.5)
------------------------------- INDICATIONS AND USAGE ------------------------------
MENVEO is a vaccine indicated for active immunization to prevent invasive                        ---------------------------------- ADVERSE REACTIONS----------------------------------
meningococcal disease caused by Neisseria meningitidis serogroups A, C, Y,                       • Common solicited adverse reactions (≥10%) among children initiating
and W-135. MENVEO is approved for use in persons aged 2 months through                                 vaccination at 2 months of age and receiving the 4-dose series were
55 years. MENVEO does not prevent N. meningitidis serogroup B infections.                              tenderness (24% to 41%) and erythema at injection site (11% to 15%),
(1)                                                                                                    irritability (42% to 57%), sleepiness (29% to 50%), persistent crying
                                                                                                       (21% to 41%), change in eating habits (17% to 23%), vomiting (5% to
--------------------------DOSAGE AND ADMINISTRATION -------------------------                          11%), and diarrhea (8% to 16%). (6.1)
• For intramuscular injection only (0.5 mL). (2)                                                 • Common solicited adverse reactions (≥10%) among children initiating
• MENVEO is supplied in 2 vials that must be combined prior to                                         vaccination at 7 months through 23 months of age and receiving the 2-
      administration: reconstitute the MenA lyophilized conjugate vaccine                              dose series were tenderness (10% to 16%) and erythema at injection site
      component with the MenCYW-135 liquid conjugate vaccine component                                 (12% to 15%), irritability (27% to 40%), sleepiness (17% to 29%),
      immediately before administration. (2.1)                                                         persistent crying (12-21%), change in eating habits (12% to 20%), and
Primary Vaccination                                                                                    diarrhea (10% to 16%). (6.1)
• In children initiating vaccination at 2 months of age, MENVEO is to be                         • Common solicited adverse reactions (≥10%) among children aged 2
      administered as a 4-dose series at 2, 4, 6, and 12 months of age. (2.3)                          through 10 years who received MENVEO were injection site pain (31%),
• In children initiating vaccination at 7 months through 23 months of age,                             erythema (23%), irritability (18%), induration (16%), sleepiness (14%),
      MENVEO is to be administered as a 2-dose series with the second dose                             malaise (12%), and headache (11%). (6.1)
      administered in the second year of life and at least 3 months after the first              • Common solicited adverse reactions (≥10%) among adolescents and
      dose. (2.3)                                                                                      adults who received a single dose of MENVEO were pain at the injection
• In individuals aged 2 through 55 years MENVEO is to be administered as                               site (41%), headache (30%), myalgia (18%), malaise (16%), and nausea
      a single dose. (2.3)                                                                             (10%). Similar rates of solicited adverse reactions were observed
Booster Vaccination                                                                                    following a single booster dose. (6.1)
• A single booster dose of MENVEO may be administered to individuals
      aged 15 through 55 years who are at continued risk for meningococcal                           To report SUSPECTED ADVERSE REACTIONS, contact
      disease if at least 4 years have elapsed since a prior dose of a                               GlaxoSmithKline at 1-888-825-5249 or VAERS at 1-800-822-7967 or
      meningococcal (serogroups A, C, Y, W-135) conjugate vaccine. (2.3)                             www.vaers.hhs.gov.

------------------------ DOSAGE FORMS AND STRENGTHS------------------------                      ---------------------------------- DRUG INTERACTIONS----------------------------------
Solution for intramuscular injection supplied as a lyophilized MenA conjugate                    Do not mix MENVEO or any of its components with any other vaccine or
vaccine component to be reconstituted with the accompanying MenCYW-135                           diluent in the same syringe or vial. (7.1)
liquid conjugate vaccine component. A single dose after reconstitution is                        See 17 for PATIENT COUNSELING INFORMATION.
0.5 mL. (3)
                                                                                                                                                                   Revised: 01/2020
---------------------------------- CONTRAINDICATIONS ---------------------------------
Severe allergic reaction (e.g., anaphylaxis) after a previous dose of MENVEO,
any component of this vaccine, or any other CRM 197-, diphtheria toxoid-, or
meningococcal-containing vaccine is a contraindication to administration of
MENVEO. (4)


FULL PRESCRIBING INFORMATION: CONTENTS*
1 INDICATIONS AND USAGE                                                                          8.2 Lactation
2 DOSAGE AND ADMINISTRATION                                                                      8.4 Pediatric Populations
   2.1 Reconstitution                                                                            8.5 Geriatric Populations
   2.2 Administration Instructions                                                           11 DESCRIPTION
   2.3 Dosing Schedule                                                                       12 CLINICAL PHARMACOLOGY
3 DOSAGE FORMS AND STRENGTHS                                                                     12.1 Mechanism of Action
4 CONTRAINDICATIONS                                                                          13 NONCLINICAL TOXICOLOGY
5 WARNINGS AND PRECAUTIONS                                                                       13.1 Carcinogenesis, Mutagenesis, Impairment of Fertility
   5.1 Management of Acute Allergic Reactions                                                14 CLINICAL STUDIES
   5.2 Syncope                                                                                   14.1 Primary Vaccination Studies
   5.3 Altered Immunocompetence                                                                  14.2 Booster Vaccination Study
   5.4 Guillain-Barré Syndrome                                                                   14.3 Immunogenicity of Concomitantly Administered Vaccines
   5.5 Apnea in Premature Infants                                                            15 REFERENCES
6 ADVERSE REACTIONS                                                                          16 HOW SUPPLIED/STORAGE AND HANDLING
   6.1 Clinical Trials Experience                                                                16.1 How Supplied
   6.2 Postmarketing Experience                                                                  16.2 Storage before Reconstitution
7 DRUG INTERACTIONS                                                                              16.3 Storage after Reconstitution
   7.1 Concomitant Administration with Other Vaccines                                        17 PATIENT COUNSELING INFORMATION
   7.2 Immunosuppressive Treatments                                                          *Sections or subsections omitted from the full prescribing information are not
8 USE IN SPECIFIC POPULATIONS                                                                 listed.
   8.1 Pregnancy


                                                                                         1
                                                                                         1                                                            Exhibit 261
      Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 163 of 491




FULL PRESCRIBING INFORMATION

1       INDICATIONS AND USAGE
MENVEO is a vaccine indicated for active immunization to prevent invasive meningococcal
disease caused by Neisseria meningitidis serogroups A, C, Y, and W-135. MENVEO is approved
for use in persons aged 2 months through 55 years.
MENVEO does not prevent N. meningitidis serogroup B infections.

2       DOSAGE AND ADMINISTRATION
For intramuscular injection only.
2.1     Reconstitution
MENVEO is supplied in 2 vials that must be combined prior to administration. Use the
MenCYW-135 liquid conjugate vaccine component (Vial 1) to reconstitute the MenA
lyophilized conjugate vaccine component (Vial 2) to form MENVEO. Invert the vial and shake
well until the vaccine is dissolved and then withdraw 0.5 mL of reconstituted product. Following
reconstitution, the vaccine is a clear, colorless solution, free from visible foreign particles.
Parenteral drug products should be inspected visually for particulate matter and discoloration
prior to administration, whenever solution and container permit. If any of these conditions exist,
MENVEO should not be administered.




                                                2
                                                2                                     Exhibit 261
      Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 164 of 491




Figure 1. Cleanse      Figure 2. Slowly         Figure 3. Invert the vial       Figure 4. After
both vial stoppers.    transfer entire          and shake well until            reconstitution,
Using a sterile        contents of the          powder is completely            withdraw 0.5 mL
needle and sterile     syringe into Vial 2      dissolved.                      from the vial
graduated syringe,     containing the MenA                                      containing the
withdraw the entire    lyophilized conjugate                                    reconstituted
contents of Vial 1     component (powder).                                      vaccine. Administer
containing the                                                                  intramuscularly.
MenCYW-135
liquid conjugate
component while
slightly tilting the
vial.

Please note that it is normal for a small amount of liquid to remain in the vial following
withdrawal of the dose. Discard unused portion.
2.2     Administration Instructions
For intramuscular injection only.
After reconstitution, administer MENVEO immediately or store between 36°F and 77°F (2°C
and 25°C) for up to 8 hours. Shake well before using. Do not freeze. Discard reconstituted
vaccine if it has been frozen or not used within 8 hours.
Use a separate sterile needle and sterile syringe for each individual. Each dose of MENVEO
should be administered as a single 0.5-mL intramuscular injection, preferably into the
anterolateral aspect of the thigh in infants or into the deltoid muscle (upper arm) in toddlers,
adolescents, and adults. Do not administer MENVEO intravenously, subcutaneously, or
intradermally.




                                                  3
                                                 3                                      Exhibit 261
      Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 165 of 491



2.3     Dosing Schedule
The dosing schedule is as follows:
Primary Vaccination
Infants Aged 2 Months: MENVEO is to be administered as a 4-dose series at 2, 4, 6, and 12
months of age.
Children Aged 7 through 23 Months: MENVEO is to be administered as a 2-dose series with the
second dose administered in the second year of life and at least 3 months after the first dose.
Children Aged 2 through 10 Years: MENVEO is to be administered as a single dose. For
children aged 2 through 5 years at continued high risk of meningococcal disease, a second dose
may be administered 2 months after the first dose.
Adolescents and Adults Aged 11 through 55 Years: MENVEO is to be administered as a single
dose.
Booster Vaccination
Adolescents and Adults Aged 15 through 55 Years: A single booster dose of MENVEO may be
administered to individuals who are at continued risk for meningococcal disease if at least 4
years have elapsed since a prior dose of a meningococcal (serogroups A, C, Y, W-135) conjugate
vaccine.

3       DOSAGE FORMS AND STRENGTHS
MENVEO is a solution for intramuscular injection supplied as a lyophilized MenA conjugate
vaccine component to be reconstituted with the accompanying MenCYW-135 liquid conjugate
vaccine component. A single dose, after reconstitution, is 0.5 mL. [See Dosage and
Administration (2), How Supplied/Storage and Handling (16).]

4       CONTRAINDICATIONS
Severe allergic reaction (e.g., anaphylaxis) after a previous dose of MENVEO, any component of
this vaccine, or any other CRM197-, diphtheria toxoid-, or meningococcal-containing vaccine is a
contraindication to administration of MENVEO. [See Description (11).]

5       WARNINGS AND PRECAUTIONS
5.1     Management of Acute Allergic Reactions
Appropriate medical treatment must be available should an acute allergic reaction, including an
anaphylactic reaction, occur following administration of MENVEO.




                                               4
                                               4                                    Exhibit 261
      Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 166 of 491



5.2     Syncope
Syncope, sometimes resulting in falling injury associated with seizure-like movements, has been
reported following vaccination with MENVEO. Vaccinees should be observed for at least 15
minutes after vaccine administration to prevent and manage syncopal reactions.
5.3     Altered Immunocompetence
Reduced Immune Response
Some individuals with altered immunocompetence, including some individuals receiving
immunosuppressant therapy, may have reduced immune responses to MENVEO.
Complement Deficiency
Persons with certain complement deficiencies and persons receiving treatment that inhibits
terminal complement activation (for example, eculizumab) are at increased risk for invasive
disease caused by N. meningitidis, including invasive disease caused by serogroups A, C, Y, and
W, even if they develop antibodies following vaccination with MENVEO. [See Clinical
Pharmacology (12.1).]
5.4     Guillain-Barré Syndrome
Guillain-Barré syndrome (GBS) has been reported in temporal relationship following
administration of another U.S.-licensed meningococcal quadrivalent polysaccharide conjugate
vaccine. The decision to administer MENVEO to subjects with a known history of Guillain-
Barré Syndrome should take into account the potential benefits and risks.
5.5     Apnea in Premature Infants
Apnea following intramuscular vaccination has been observed in some infants born prematurely.
The decision about when to administer an intramuscular vaccine, including MENVEO, to an
infant born prematurely should be based on consideration of the individual infant's medical
status, and the potential benefits and possible risks of vaccination.

6       ADVERSE REACTIONS
6.1     Clinical Trials Experience
Because clinical trials are conducted under widely varying conditions, adverse reaction rates
observed in clinical trials of a vaccine cannot be directly compared with rates in the clinical trials
of another vaccine and may not reflect the rates observed in practice.
Primary Vaccination Studies
Children Aged 2 through 23 Months: The safety of MENVEO in infants vaccinated at 2, 4, 6,
and 12 months of age was evaluated in 3 randomized multicenter clinical studies1-3 conducted in
the U.S., Australia, Canada, Taiwan, and several countries of Latin America in which 8,735
infants received at least 1 dose of MENVEO and routine infant vaccines (diphtheria toxoid;


                                                  5
                                                  5                                      Exhibit 261
   Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 167 of 491



acellular pertussis; tetanus toxoid; inactivated polio types 1, 2, and 3; hepatitis B; Haemophilus
influenzae type b (Hib) antigens; pentavalent rotavirus; and 7-valent pneumococcal conjugate).
With Dose 4 of MENVEO, toddlers received concomitantly the following vaccines: 7-valent
pneumococcal conjugate; measles, mumps, rubella, and varicella; and inactivated hepatitis A. A
total of 2,864 infants in these studies received the routine infant/toddler vaccines only. The
infants who received MENVEO were Caucasian (33%), Hispanic (44%), African American
(8%), Asian (8%), and other racial/ethnic groups (7%); 51% were male, with a mean age of 65.1
days (Standard Deviation [SD]: 7.5 days) at the time of first vaccination.
Safety data for administration of 2 doses of MENVEO in children aged 6 through 23 months are
available from 3 randomized studies1,4,5 conducted in the U.S., Latin America, and Canada, of
which one U.S. study specifically addressed the safety of MENVEO administered concomitantly
with measles, mumps, rubella, and varicella vaccine (MMRV). The 1,985 older infants and
toddlers who received 2 doses of MENVEO were Caucasian (49%), Hispanic (32%), African
American (11%), and other racial/ethnic groups (8%), 51% male, with a mean age of 10.1
months (SD: 2.0 months).
Children Aged 2 through 10 Years: The safety of MENVEO in children aged 2 through 10 years
was evaluated in 4 clinical trials6-9 conducted in North America (66%), Latin America (28%),
and Europe (6%) in which 3,181 subjects received MENVEO and 2,116 subjects received
comparator vaccines (either Meningococcal Polysaccharide Vaccine, Groups A, C, Y, and W-
135 Combined - MENOMUNE, Sanofi Pasteur [n = 861], or Meningococcal (Groups A, C, Y,
and W-135) Polysaccharide Diphtheria Toxoid Conjugate Vaccine - MENACTRA, Sanofi
Pasteur [n = 1,255]). The subjects aged 2 through 10 years who received MENVEO were
Caucasian (69%), Hispanic (13%), African American (7%), and other racial/ethnic groups (6%),
51% male, with a mean age of 5.2 years. The safety of a second dose of MENVEO administered
2 months following a first dose was studied in 351 children aged 2 through 5 years.
Adolescents and Adults: The safety of MENVEO in individuals aged 11 through 55 years was
evaluated in 5 randomized controlled clinical trials 10-14 in which 6,185 participants received
MENVEO alone (5,286 participants), MENVEO concomitant with other vaccine(s) (899
participants), or a U.S.-licensed comparator vaccine (1,966 participants). In the concomitant
trials11,14 MENVEO was given with vaccines containing: tetanus toxoid, diphtheria toxoid, and
pertussis (Tdap), or Tdap with human papillomavirus (HPV). The comparator vaccine was either
MENOMUNE (209 participants) or MENACTRA (1,757 participants). The trials were
conducted in North America (46%), Latin America (41%), and Europe (13%). In 2 of the studies,
subjects received concomitant vaccination with Tdap or with Tdap plus HPV. Overall, subjects
were Caucasian (50%), followed by Hispanic (40%), African American (7%), and other
racial/ethnic groups (3%). Among recipients of MENVEO, 61%, 17%, and 22% were in the 11-
through 18-year, 19- through 34-year, and 35- through 55-year age groups, respectively, with a
mean age of 23.5 years (SD: 12.9 years). Among recipients of MENACTRA, 31%, 32%, and
37% were in the 11- through 18-year, 19- through 34-year, and 35- through 55-year age groups,


                                                 6
                                                6                                     Exhibit 261
   Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 168 of 491



respectively, with a mean age of 29.2 years (SD: 13.4 years). Among MENOMUNE recipients,
100% were in the 11- through 18-year age group, and the mean age was 14.2 years (SD: 1.8
years).
Booster Vaccination Study
In a multicenter, open-label trial (NCT02986854)15 conducted in the U.S., 601 subjects aged 15
to 51 years received a single booster dose of MENVEO 4 to 6 years after prior vaccination with
MENVEO (n = 301; median age: 16 years) or MENACTRA (n = 300; median age: 16 years).
Across booster groups of MENVEO, 81% of subjects were white and 50% were female.
In most trials, solicited local and systemic adverse reactions were monitored daily for 7 days
following each (one or more) vaccination and recorded on a diary card. Participants were
monitored for unsolicited adverse events which included adverse events requiring a physician
visit or Emergency Department visit (i.e., medically-attended) or which led to a subject’s
withdrawal from the study. Among children, adolescents, and adults aged 2 to 55 years,
medically significant adverse events and serious adverse events (SAE) were monitored for 6
months after vaccination. Across the studies of infants and toddlers aged 2 through 23 months,
either all medically-attended or all medically-significant adverse events were collected in the
period between the infant dose(s) and the toddler doses and during the 6-month period after the
toddler dose.
Solicited Adverse Reactions in the Primary Vaccination Studies
The reported frequencies of solicited local and systemic adverse reactions from U.S. infants in
the largest multinationa l safety study of MENVEO2 are presented in Table 1. Among the U.S.
participants in the group receiving MENVEO with routine vaccines, 51% were female; 64%
were Caucasian, 12% were African American, 15% were Hispanic, 2% were Asian, and 7% were
of other racial/ethnic groups.
In infants initiating vaccination at 2 months of age and receiving the 4-dose series, common
solicited adverse reactions (>10%) were tenderness (24% to 41%) and erythema at injection site
(11% to 15%), irritability (42% to 57%), sleepiness (29% to 50%), persistent crying (21% to
41%), change in eating habits (17% to 23%), vomiting (5% to 11%), and diarrhea (8% to 16%).
The rates of solicited adverse reactions reported for subjects aged 2 months and older receiving
MENVEO with routine vaccines at 2, 4, 6, and 12 months of age were comparable to rates
among subjects who only received routine vaccines.




                                                7
                                               7                                     Exhibit 261
    Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 169 of 491



Table 1. Rates of Solicited Adverse Reactions Reported in U.S. Infants, Aged 2 Months and
Older, during the 7 Days following Each Vaccination of MENVEO Administered with
Routine Infant/Toddler Vaccines, or Routine Infant/Toddler Vaccines Alone at 2, 4, 6, and
12 Months of Age a
                       Dose 1              Dose 2              Dose 3              Dose 4
                MENVEO              MENVEO              MENVEO              MENVEO
                   with     Routine    with     Routine    with     Routine    with     Routine
    Adverse     Routineb Vaccines b Routineb Vaccines b Routineb Vaccines b Routineb Vaccines b
   Reactions        %          %        %          %        %          %        %          %
Local Adverse   n = 1,250-          n = 1,205-          n = 1,056- n = 351- n = 1,054- n = 334-
Reactions c       1,252     n = 428   1,207     n = 399   1,058       352     1,055       337
Tenderness,         41         45       31         36       24         32       29         39
any
Tenderness,            3         5          2          2          1         3           1         1
severed
Erythema, any         11        14         12          21        14         23         15         25
Erythema,             <1        <1          0           0         0          0          0          0
>50 mm
Induration, any        8        16          9          17         8         19          8         21
Induration,            0        <1          0           0         0          0          0          0
>50 mm
Systemic
Adverse           n = 1,246- n = 427-   n = 1,119- n = 396-   n = 1,050- n = 349-   n = 1,054- n = 333-
Reactions           1,251      428        1,202      398        1,057      350        1,056      337
Irritability, any     57        59          48        46          42        38          43        42
Irritability,          2         2           1         3           1         1           2         1
severee
Sleepiness, any       50        50         37          36        30         30         29         27
Sleepiness,            2         1          1           1        <1         <1          1          0
severef
Persistent            41        38         28          24        22         17         21         18
crying, any
Persistent             2         2          2          2          1         1           1         1
crying,
≥3 hours
Change in             23        24         18          17        17         13         19         16
eating habits,
any
Change in              1         1          1          1          1         <1          1         0
eating habits,
severeg
Vomiting, any         11         9          7          6          6         4           5         4
Vomiting,             <1         0         <1          0         <1         0          <1         0
severeh
Diarrhea, any         16        11         11          8          8         6          13         9
Diarrhea,             <1        <1         <1          <1         1         <1          1         1
severei
Rash j                 3         3          3          4          3         3           4         3
Fever ≥38.0°Ck         3         2          4          6          7         6           9         7
Fever 38.0-            3         2          4          5          7         6           6         5
38.9°C
Fever 39.0-            0         0          1          1         <1         0           2         2
39.9°C



                                                   8
                                                   8                                        Exhibit 261
      Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 170 of 491


Fever ≥40.0°C             0           <1            0            <1         0           0        <1           0
                                                2
Clinicaltrials.gov Identifier NCT00806195.
n = Number of subjects who completed the diary card for a given symptom at the specified vaccination.
a
    As-Treated Safety Subpopulation = U.S. children who received at least 1 dose of study vaccine and whose diary
    cards were completed per protocol and returned to the site.
b
    Routine infant/toddler vaccines include DTaP-IPV-Hib and PCV7 at Doses 1, 2, 3, and PCV7, MMRV, and
    Hepatitis A vaccines at Dose 4. HBV and rotavirus vaccines were allowed according to Advisory Committee on
    Immunization Practices (ACIP) recommendations.
c
    Local reactogenicity of MENVEO and PCV7 was assessed.
d
    Tenderness, severe = Cried when injected limb moved.
e
    Irritability, severe = Unable to console.
f
    Sleepiness, severe = Sleeps most of the time, hard to arouse.
g
    Change in eating habits, severe = Missed >2 feeds.
h
    Vomiting, severe = Little/no intake for more prolonged time.
i
    Diarrhea, severe = ≥6 liquid stools, no solid consistency.
j
    Rash was assessed only as present or not present, without a grading for severity.
k
    Axillary temperature.
The safety of a second dose of MENVEO administered at 12 months of age concomitantly with
MMRV was investigated in a randomized, controlled, multicenter study5 conducted in the U.S.
The rates of solicited adverse reactions reported were comparable between the concomitantly
administered group (MENVEO with MMRV) and the group which received MMRV alone or
MENVEO alone. The frequency and severity of solicited local and systemic reactions occurring
within 7 days following vaccination at 12 months of age are shown in Table 2. In subjects who
received both MENVEO and MMRV at 12 months of age local reactions at both injection sites
were evaluated separately. Body temperature measurements were collected for 28 days following
the 12-months-of-age visit, when MMRV was administered to the vaccinees. Common solicited
adverse reactions (≥10%) among children initiating vaccination at 7 months through 23 months
of age and receiving the 2-dose series were tenderness (10% to 16%) and erythema at injection
site (12% to 15%), irritability (27% to 40%), sleepiness (17% to 29%), persistent crying (12% to
21%), change in eating habits (12% to 20%), and diarrhea (10% to 16%). An examination of the
fever profile during this period showed that MENVEO administered with MMRV did not
increase the frequency or intensity of fever above that observed for the MMRV-only group.




                                                            9
                                                           9                                          Exhibit 261
      Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 171 of 491



Table 2. Rates of Solicited Adverse Reactions Reported in U.S. Toddlers during the 7 Days
following Vaccination with MENVEO Administered at 7-9 Months and 12 Months of Age,
MENVEO Administered Alone at 7-9 Months and with MMRV at 12 Months of Age, and
MMRV Administered Alone at 12 Months of Age a
                                            MENVEO                   MENVEO + MMRV                   MMRV
                                                                              MENVEO
                                                                                 with
                                   MENVEO          MENVEO          MENVEO      MMRV                 MMRV
                                  7-9 Months       12 Months      7-9 Months  12 Months            12 Months
        Adverse Reactions             %               %               %           %                   %
    Local Adverse
    Reactions– MENVEO             n = 460-462      n = 381-384    n = 430-434    n = 386-387
    Tenderness, any                    11               10             11             16                N/A
    Tenderness, severe b               <1               <1             <1              0                N/A
    Erythema, any                      15               13             13             12                N/A
    Erythema, >50 mm                   <1               <1              0              1                N/A
    Induration, any                     8                8              7              8                N/A
    Induration, >50 mm                 <1               <1              0              1                N/A
    Local Adverse
    Reactions– MMRV                                                              n = 382-383       n = 518-520
    Tenderness, any                   N/A              N/A            N/A             16                19
    Tenderness, severe b              N/A              N/A            N/A              0                <1
    Erythema, any                     N/A              N/A            N/A             15                14
    Erythema, >50 mm                  N/A              N/A            N/A              1                <1
    Induration, any                   N/A              N/A            N/A             13                 8
    Induration, >50 mm                N/A              N/A            N/A             <1                 0
    Systemic Adverse
    Reactions                     n = 461-463      n = 385-386    n = 430-434    n = 387-389       n = 522-524
    Irritability, any                  40               27             37             37                44
    Irritability, severe c              2                2              2              1                 3
    Sleepiness, any                    26               17             29             26                32
    Sleepiness, severe d                2                1              1              1                 2
    Persistent crying, any             21               12             20             19                20
    Persistent crying,                  2                1              1              1                 2
    ≥3 hours
    Change in eating habits,           17               12             17              20               20
    any
    Change in eating habits,           <1               1              1               2                 1
    severee
    Vomiting, any                       9                6              9               6                6
    Vomiting, severe f                 <1               <1             <1              <1               <1
    Diarrhea, any                      16               10             15              15               20
    Diarrhea, severe g                  2                1             <1               1                2
    Rash h                              3                5              6               6                8
    Fever ≥38.0°Ci                      5                5              6               9                7
    Fever 38.0-38.9°C                   3                3              5               7                7
    Fever 39.0-39.9°C                   2                2              1               1                1
    Fever ≥40.0°C                      <1                1             <1              <1                0
Clinicaltrials.gov Identifier NCT00626327.5
n = Number of subjects who completed the diary card for a given symptom at the specified vaccination.
a
    As-Treated Safety Subpopulation = U.S. children who received at least 1 dose of study vaccine and whose diary
    cards were completed per protocol and returned to the site.


                                                             10
                                                         10                                          Exhibit 261
      Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 172 of 491


b
    Tenderness, severe = Cried when injected limb moved.
c
    Irritability, severe = Unable to console.
d
    Sleepiness, severe = Sleeps most of the time, hard to arouse.
e
    Change in eating habits, severe = Missed >2 feeds.
f
    Vomiting, severe = Little/no intake for more prolonged time.
g
    Diarrhea, severe = ≥6 liquid stools, no solid consistency.
h
    Rash was assessed only as present or not present, without a grading for severity.
i
    Axillary temperature.

In clinical trials of children aged 2 through 10 years,6-9 the most frequently occurring adverse
reactions (>10%) among all subjects who received MENVEO were injection site pain (31%),
erythema (23%), irritability (18%), induration (16%), sleepiness (14%), malaise (12%), and
headache (11%). Among subjects aged 11 through 55 years, the most frequently occurring
adverse reactions (>10%) among all subjects who received MENVEO were pain at the injection
site (41%), headache (30%), myalgia (18%), malaise (16%), and nausea (10%).
The rates of solicited adverse reactions reported for subjects aged 2 through 5 years and 6
through 10 years who received a single dose of MENVEO or MENACTRA in a randomized,
controlled, multicenter study9 conducted in the U.S. and Canada are shown in Table 3. Following
a second dose of MENVEO administered to children aged 2 through 5 years, the most common
solicited adverse reactions (≥10%) were pain at injection site (28%), erythema (22%), irritability
(16%), induration (13%), and sleepiness (12%). The solicited adverse reactions from a separate
randomized, controlled, multicenter study conducted in the U.S. in adolescents and adults12 are
provided in Tables 4 and 5, respectively. In neither study were concomitant vaccines
administered with the study vaccines.

Table 3. Rates of Solicited Adverse Reactions within 7 Days following a Single Vaccination
in Children Aged 2 through 5 Years and 6 through 10 Years
                                          Participants Aged 2 through 5 Years
                                       MENVEO                        MENACTRA
                                         n = 693                         n = 684
                                            %                              %
       Adverse Reactions         Any Moderate Severe             Any Moderate Severe
Local Adverse Reactions
Injection site paina              33        6           1         35        8        0.4
Erythema    b                     27        5           1         25        3        0.3
Induration  b                     18        2          0.4        18        2        0.3
                             e
Systemic Adverse Reactions
Irritabilitya                     21        6           1         22        7         1
Sleepiness   a                    16        3           1         18        5         1
Change in eatinga                  9        2           1         10        2        0.3


                                                           11
                                                          11                            Exhibit 261
   Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 173 of 491



Diarrheaa                          7          1        0.1         8          1         0
Headache a                         5          1         0          6          1        0.3
Rashc                              4          -         -          5          -         -
Arthralgiaa                        3          1        0.1         4          1         0
Vomitinga                          3          1        0.1         3          1         0
Feverd                             2         0.4        0          2         0.3        0

                                           Participants Aged 6 through 10 Years
                                         MENVEO                     MENACTRA
                                          n = 582                     n = 571
                                             %                          %
       Adverse Reactions             Any Moderate Severe         Any Moderate Severe
Local Adverse Reactions
Injection site paina                  39         8           1         45         10       2
Erythemab                             28         5           1         22          2     0.2
Induration  b                         17         2          0.3        13          2       0
                               e
Systemic Adverse Reactions
Headache a                            18         3           1         13          2       1
Malaise  a                            14         3           1         11          3       1
Myalgia  a                            10         2           1         10          2       1
Nausea   a                             8         2           1          6          2     0.4
Arthralgiaa                            6         1           0          4          1     0.4
Chillsa                                5         1           0          5          1     0.4
Rash  c                                5          -          -          3          -       -
Fever  d                               2         1           0          2          0     0.4
Clinicaltrials.gov Identifier NCT00616421.   9

a Moderate: Some limitation in normal daily activity, Severe: Unable to perform normal daily

  activity.
b Moderate: ≥50-100 mm, Severe: >100 mm.

c Rash was assessed only as present or not present, without a grading for severity.

d Fever grading: Any: ≥38°C, Moderate: 39-39.9°C, Severe: ≥40°C. Parents reported the use of

  antipyretic medication to treat or prevent symptoms in 11% and 13% of subjects aged 2
  through 5 years, 9% and 10% of subjects aged 6 through 10 years for MENVEO and
  MENACTRA, respectively.
e Different systemic reactions were solicited in different age groups.




                                             12
                                             12                                    Exhibit 261
   Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 174 of 491



Table 4. Rates of Solicited Adverse Reactions within 7 Days following Vaccination in
Individuals Aged 11 through 18 Years
                                           MENVEO                          MENACTRA
                                            n = 1,631                         n = 539
                                                %                                 %
      Adverse Reactions           Any Moderate Severe               Any Moderate Severe
Local Adverse Reactions
Injection site paina               44          9           1         53          11         1
Erythema    b                      15          2          0.4        16           1         0
Induration  b                      12          2          0.2        11           1         0
Systemic Adverse Reactions
Headache a                         29          8           2         28           7         1
Myalgia  a                         19          4           1         18           5       0.4
Nausea   a                         12          3           1          9           2         1
Malaisea                           11          3           1         12           5         1
Chillsa                             8          2           1          7           1       0.2
Arthralgia  a                       8          2          0.4         6           1         0
Rash  c                             3          -            -         3           -         -
Fever  d                            1         0.4          0          1           0         0
Clinicaltrials.gov Identifier NCT00450437. 12

a Moderate: Some limitation in normal daily activity, Severe: Unable to perform normal daily

  activity.
b Moderate: ≥50-100 mm, Severe: >100 mm.

c Rash was assessed only as present or not present, without a grading for severity.

d Fever grading: Any: ≥38°C, Moderate: 39-39.9°C, Severe: ≥40°C.


Table 5. Rates of Solicited Adverse Reactions within 7 Days following Vaccination in
Individuals Aged 19 through 55 Years
                                       MENVEO                         MENACTRA
                                        n = 1,018                       n = 336
                                            %                              %
     Adverse Reactions          Any   Moderate Severe           Any Moderate Severe
Local Adverse Reactions
Injection site paina             38        7           0.3       41        6         0
Erythema   b                     16        2            1        12        1         0
Induration b                     13        1           0.4        9       0.3        0
Systemic Adverse Reactions
Headache a                       25        7            2        25        7         1
Myalgia  a                       14        4           0.5       15        3         1



                                             13
                                            13                                   Exhibit 261
   Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 175 of 491



Malaisea                          10           3           1         10          2         1
Nausea   a                         7           2          0.4         5          1        0.3
Arthralgiaa                        6           2          0.4         6          1         1
Chillsa                            4           1          0.1         4          1         0
Rash  c                            2           -           -          1          -          -
Fever  d                           1          0.3          0          1         0.3        0
Clinicaltrials.gov Identifier NCT00450437. 12

a Moderate: Some limitation in normal daily activity, Severe: Unable to perform normal daily

  activity.
b Moderate: ≥50-100 mm, Severe: >100 mm.

c Rash was assessed only as present or not present, without a grading for severity.

d Fever grading: Any: ≥38°C, Moderate: 39-39.9°C, Severe: ≥40°C.


Solicited Adverse Reactions in the Booster Vaccination Study (Adolescents and Adults)
A multicenter, open-label clinical trial (NCT02986854)15 was conducted in the U.S. in subjects
aged 15 through 55 years [see Clinical Studies (14.2)]. The methodology for evaluating solicited
adverse reactions, unsolicited adverse events, and serious adverse events after a booster dose of
MENVEO was similar to the primary vaccination studies. The most common solicited local and
systemic adverse reactions within 7 days of vaccination were pain at injection site (36%) and
fatigue (38%), respectively.
Solicited Adverse Reactions following Concomitant Vaccine Administration
The safety of 4-dose series of MENVEO administered concomitantly with U.S.-licensed routine
infant and toddler vaccines was evaluated in one pivotal trial2. The safety of a 2-dose series of
MENVEO initiated at 7-9 months of age, with the second dose administered concomitantly with
U.S.-licensed MMR and V vaccine at 12 months of age, was evaluated in one pivotal trial.5 Rates
of solicited adverse reactions which occurred 7 days following vaccination are shown in Tables 1
and 2, respectively. There was no significant increase in the rates of solicited systemic or local
reactions observed in recipients of routine childhood vaccines when concomitantly vaccinated
with MENVEO. [See Drug Interactions (7.1).]
The safety of MENVEO administered concomitantly with Tdap and HPV was evaluated in a
single-center study14 conducted in Costa Rica. Solicited local and systemic adverse reactions
were reported as noted above. In this study, subjects aged 11 through 18 years received
MENVEO concomitantly with Tdap and HPV (n = 540), or MENVEO followed 1 month later
by Tdap and then 1 month later by HPV (n = 541), or Tdap followed 1 month later by MENVEO
and then 1 month later by HPV (n = 539). Some solicited systemic adverse reactions were more
frequently reported in the group that received MENVEO, Tdap, and HPV concomitantly,
(headache 40%, malaise 25%, myalgia 27%, and arthralgia 17%) compared with the group that
first received MENVEO alone (headache 36%, malaise 20%, myalgia 19%, and arthralgia 11%).
Among subjects administered MENVEO alone (1 month prior to Tdap), 36% reported headache,


                                               14
                                              14                                     Exhibit 261
   Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 176 of 491



20% malaise, and 16% myalgia. Among subjects administered MENVEO 1 month after Tdap,
27% reported headache, 18% malaise, and 16% myalgia.
Serious Adverse Events in All Safety Studies
Serious adverse events in subjects receiving a 4-dose series of MENVEO at 2, 4, 6, and 12
months were evaluated in 3 randomized, multicenter clinical studies.1-3 In the 2 controlled
studies,2,3 the proportions of infants randomized to receive the 4-dose series of MENVEO
concomitantly with routine vaccinations and infants who received routine vaccinations alone that
reported serious adverse events during different study periods were, respectively: a) 2.7% and
2.2% during the infant series, b) 2.5% and 2.5% between the infant series and the toddler dose, c)
0.3% and 0.3% in the 1 month following the toddler dose, and d) 1.6% and 2.2% during the 6-
month follow-up period after the last dose. In the third study,1 which was controlled up to the
toddler dose, the proportions of infants randomized to dosing regimens that included receiving 4
doses of MENVEO concomitantly with routine vaccinations at 2, 4, 6, and 12 months and infants
who received routine vaccinations alone that reported serious adverse events during different
study periods were, respectively: a) 3.5% and 3.6% during the infant series, and b) 2.8% and
3.3% between the infant series and the toddler dose, and c) 0.5% and 0.7% in the 1 month
following the toddler dose. In the same study, 1.9% of infants randomized to receive the 4-dose
series of MENVEO concomitantly with routine vaccinations reported serious adverse events
during the 6-month follow-up period after the toddler dose. The most common serious adverse
events reported in these 3 studies were wheezing, pneumonia, gastroenteritis, and convulsions,
and most occurred at highest frequency after the infant series.
In a study of older infants5 randomized to receive the 2-dose series of MENVEO concomitantly
with MMRV at 12 months of age, the rates of serious adverse events during the study, including
the 6-month follow-up period after the last dose, were 3.6% and 3.8% for the groups receiving
MENVEO with MMRV and MENVEO only, respectively. Infants receiving MMRV alone, who
had a shorter period of study participation as they were enrolled at 12 months of age, had a lower
rate of serious adverse events (1.5%). Among 1,597 study subjects included in the safety
population, the most commonly reported serious adverse events in all study arms combined were
dehydration (0.4%) and gastroenteritis (0.3%). Across the submitted studies of individuals aged
2 through 23 months within 28 days of vaccination, 2 deaths were reported in the groups
receiving MENVEO (one case of sudden death and one case of sepsis), while no deaths were
reported in the control group. None of the deaths was assessed as related to vaccination. Among
subjects with symptom onset within 42 days of vaccination (Days 12, 25, 29), 3/12,049 (0.02%,
95% CI: [0.01%, 0.07%]) recipients of MENVEO and 0/2,877 (0%, 95% CI: [0%, 0.13%])
control recipients were diagnosed with Kawasaki Disease. One case of acute disseminated
encephalomyelitis with symptom onset 29 days post Dose 4 was observed in a participant given
MENVEO coadministered with routine U.S. childhood vaccines at 12 months of age (including
MMR and varicella vaccines).



                                                15
                                               15                                    Exhibit 261
      Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 177 of 491



The information regarding serious adverse events in subjects aged 2 through 10 years was
derived from 3 randomized, controlled clinical trials.7-9 Safety follow-up ranged from 6 through
12 months and included 2,883 subjects administered MENVEO. Serious adverse events reported
during the safety follow-up periods occurred in 21/2,883 (0.7%) subjects receiving MENVEO, in
7/1,255 (0.6%) MENACTRA subjects, and 2/861 (0.2%) MENOMUNE subjects. In the subjects
receiving either 1 or 2 doses of MENVEO, there were 6 subjects with pneumonia, 3 subjects
with appendicitis, and 2 subjects with dehydration; all other events were reported to occur in one
subject. Among 1,255 subjects administered a single dose of MENACTRA and 861 subjects
administered MENOMUNE, there were no events reported to occur in more than 1 subject. The
serious adverse events occurring within the first 30 days after receipt of each vaccine were as
follows: MENVEO (6/2,883 [0.2%]) — appendicitis, pneumonia, staphylococcal infection,
dehydration, febrile convulsion, and tonic convulsion; MENACTRA (1/1255 [0.1%]) — inguinal
hernia; MENOMUNE (2/861 [0.2%]) — abdominal pain, lobar pneumonia. In a supportive
study,6 298 subjects received 1 or 2 doses of MENVEO and 22 (7%) had serious adverse events
over a 13-month follow-up period including 13 subjects with varicella and 2 subjects with
laryngitis. All other events were reported to occur in 1 subject. During the 30 days post
vaccination in this study, 1 limb injury and 1 case of varicella were reported.
The information regarding serious adverse events in subjects aged 11 through 55 years was
derived from 5 randomized, controlled clinical trials.10-14 Serious adverse events reported within
6 months of vaccination occurred in 40/6,185 (0.6%) subjects receiving MENVEO, 13/1,757
(0.7%) MENACTRA subjects, and 5/209 (2.4%) MENOMUNE subjects. During the 6 months
following immunization, serious adverse events reported by more than 1 subject were as follows:
MENVEO - appendicitis (3 subjects), road traffic accident (3 subjects), and suicide attempt (5
subjects); MENACTRA - intervertebral disc protrusion (2 subjects); MENOMUNE - none.
Serious adverse events that occurred within 30 days of vaccination were reported by 7 of 6,185
(0.1%) subjects in the group receiving MENVEO, 4 of 1,757 (0.2%) subjects in the
MENACTRA group, and by none of 209 subjects in the MENOMUNE group. The events that
occurred during the first 30 days post immunization with MENVEO were: vitello-intestinal duct
remnant, Cushing’s syndrome, viral hepatitis, pelvic inflammatory disease, intentional multiple-
drug overdose, simple partial seizure, and suicidal depression. The events that occurred during
the first 30 days post immunization with MENACTRA were: herpes zoster, fall, intervertebral
disc protrusion, and angioedema.
6.2     Postmarketing Experience
In addition to reports in clinical trials, the following adverse reactions have been identified
during postapproval use of MENVEO. Because these reactions are reported voluntarily from a
population of uncertain size, it is not always possible to reliably estimate their frequency or
establish a causal relationship to the vaccine.




                                                16
                                               16                                     Exhibit 261
    Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 178 of 491



Ear and Labyrinth Disorders
Hearing impaired, ear pain, vertigo, vestibular disorder.
Eye Disorders
Eyelid ptosis.
General Disorders and Administration Site Conditions
Injection site pruritus; pain; erythema; inflammation; and swelling, including extensive swelling
of the vaccinated limb; fatigue; malaise; pyrexia.
Immune System Disorders
Hypersensitivity reactions, including anaphylaxis.
Infections and Infestations
Vaccination site cellulitis.
Injury, Poisoning, and Procedural Complications
Fall, head injury.
Investigation
Alanine aminotransferase increased, body temperature increased.
Musculoskeletal and Connective Tissue Disorders
Arthralgia, bone pain.
Nervous System Disorders
Dizziness, syncope, tonic convulsion, headache, facial paresis, balance disorder.
Respiratory, Thoracic, and Mediastinal Disorders
Oropharyngeal pain.
Skin and Subcutaneous Tissue Disorders
Skin exfoliation.
Postmarketing Observational Safety Study
In a postmarketing observational safety study conducted in a U.S. health maintenance
organization, data from electronic health records of 48,899 persons aged 11 through 21 years
were used to evaluate pre-specified events of interest following vaccination with MENVEO.
Using a self-controlled case series method, Bell’s palsy showed a statistically significant
increased risk in the period 1 to 84 days post vaccination compared with the control period, with
an overall adjusted relative incidence of 2.9 (95% CI: 1.1-7.5). Among the 8 reported cases of
Bell’s palsy, 6 cases occurred in persons who received MENVEO concomitantly with one or



                                                 17
                                                17                                    Exhibit 261
      Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 179 of 491



more of the following vaccines: Tdap, HPV, and Influenza vaccine. All reported Bell’s palsy
cases resolved.

7       DRUG INTERACTIONS
7.1     Concomitant Administration with Other Vaccines
Do not mix MENVEO or any of its components with any other vaccine or diluent in the same
syringe or vial.
In 2 clinical trials of infants initiating vaccination at 2 months of age,1,3 MENVEO was given
concomitantly at 2, 4, and 6 months with routine infant vaccines: diphtheria toxoid; acellular
pertussis; tetanus toxoid; inactivated polio types 1, 2, and 3; hepatitis B; Haemophilus influenzae
type b (Hib) antigens; pentavalent rotavirus; and 7-valent pneumococcal conjugate vaccine. For
Dose 4 given at 12 months of age, MENVEO was given concomitantly with the following
vaccines: 7-valent pneumococcal conjugate, MMRV, or MMR+V, and inactivated hepatitis A. In
a clinical trial of older infants (aged 7 months and older) and toddlers,5 MENVEO was
administered concomitantly with MMRV or MMR+V vaccine(s) at 12 months of age. No
immune interference was observed for the concomitantly administered vaccines, including most
pneumococcal vaccine serotypes (post Dose 3); no immune interference was observed post Dose
4 for any pneumococcal vaccine serotypes.1,3 [See Clinical Studies (14.3).]
For children aged 2 through 10 years, no data are available to evaluate safety and
immunogenicity of other childhood vaccines when administered concomitantly with MENVEO.
In a clinical trial in adolescents,14 MENVEO was given concomitantly with the following: Tdap
and HPV; no interference was observed in meningococcal immune responses when compared
with MENVEO given alone. Lower geometric mean antibody concentrations (GMCs) for
antibodies to the pertussis antigens filamentous hemagglutinin (FHA) and pertactin were
observed when MENVEO was administered concomitantly with Tdap and HPV as compared
with Tdap alone. [See Clinical Studies (14.3).]
7.2     Immunosuppressive Treatments
Immunosuppressive therapies, such as irradiation, antimetabolite medications, alkylating agents,
cytotoxic drugs, and corticosteroids (when used in greater than physiologic doses) may reduce
the immune response to MENVEO [see Warnings and Precautions (5.3)]. The immunogenicity
of MENVEO has not been evaluated in persons receiving such therapies.




                                                18
                                               18                                     Exhibit 261
      Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 180 of 491



8       USE IN SPECIFIC POPULATIONS
8.1     Pregnancy
Risk Summary
All pregnancies have a risk of birth defect, loss, or other adverse outcomes. In the U.S. general
population, the estimated background risk of major birth defects and miscarriage in clinically
recognized pregnancies is 2% to 4% and 15% to 20%, respectively.
There are no adequate and well-controlled studies of MENVEO in pregnant women in the U.S.
There was a pregnancy exposure registry conducted from 2014-2017 that included 82 subjects.
Available data do not suggest an increased risk of major birth defects and miscarriage in women
who received MENVEO within 28 days prior to conception or during pregnancy (see Data).
A developmental toxicity study was performed in female rabbits administered 0.5 mL (at each
occasion) of MENVEO prior to mating and during gestation. A single human dose is 0.5 mL.
This study revealed no adverse effects on fetal or pre-weaning development (see Data).
Data
Human Data: A pregnancy exposure registry (2014 to 2017) included 82 pregnancies with
known outcomes with exposure within 28 days prior to conception or during pregnancy.
Miscarriage was reported for 12.2% of pregnancies with exposure to MENVEO within 28 days
prior to conception or during pregnancy (10/82). Major birth defects were reported for 3.6% of
live born infants whose mothers were exposed within 28 days prior to conception or during
pregnancy (2/55). The rates of miscarriage and major birth defects were consistent with
estimated background rates.
Animal Data: In a developmental toxicity study, female rabbits were administered MENVEO by
intramuscular injection on Days 29, 15, and 1 prior to mating and on Gestation Days 7 and 20.
The total dose was 0.5 mL at each occasion (a single human dose is 0.5 mL). No adverse effects
on pre-weaning development up to Postnatal Day 29 were observed. There were no vaccine-
related fetal malformations or variations observed.
8.2     Lactation
Risk Summary
It is not known whether the vaccine components of MENVEO are excreted in human milk. Data
are not available to assess the effects of MENVEO in the breastfed infant or on milk
production/excretion.
The developmental and health benefits of breastfeeding should be considered along with the
mother’s clinical need for MENVEO and any potential adverse effects on the breastfed child
from MENVEO or from the underlying maternal condition. For preventive vaccines, the
underlying maternal condition is susceptibility to disease prevented by the vaccine.



                                                19
                                               19                                      Exhibit 261
      Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 181 of 491



8.4     Pediatric Populations
Safety and effectiveness of MENVEO in children aged younger than 2 months have not been
established.
8.5     Geriatric Populations
Safety and effectiveness of MENVEO in adults aged 65 years and older have not been
established.

11      DESCRIPTION
MENVEO [Meningococcal (Groups A, C, Y, and W-135) Oligosaccharide Diphtheria CRM197
Conjugate Vaccine] is a sterile liquid vaccine administered by intramuscular injection that
contains N. meningitidis serogroup A, C, Y, and W-135 oligosaccharides conjugated individually
to Corynebacterium diphtheriae CRM197 protein. The polysaccharides are produced by bacterial
fermentation of N. meningitidis (serogroups A, C, Y, or W-135). N. meningitidis strains A, C, Y,
and W-135 are each cultured and grown on Franz Complete medium and treated with
formaldehyde. MenA, MenW-135, and MenY polysaccharides are purified by several extraction
and precipitation steps. MenC polysaccharide is purified by a combination of chromatography
and precipitation steps.
The protein carrier (CRM197) is produced by bacterial fermentation and is purified by a series of
chromatography and ultrafiltration steps. C. diphtheriae is cultured and grown on CY medium
containing yeast extracts and amino acids.
The oligosaccharides are prepared for conjugation from purified polysaccharides by hydrolysis,
sizing, and reductive amination. After activation, each oligosaccharide is covalently linked to the
CRM197 protein. The resulting glycoconjugates are purified to yield the 4 drug substances, which
compose the final vaccine. The vaccine contains no preservative or adjuvant. Each dose of
vaccine contains 10 mcg MenA oligosaccharide; 5 mcg of each of MenC, MenY, and MenW-
135 oligosaccharides; and 32.7 to 64.1 mcg CRM197 protein. Residual formaldehyde per dose is
estimated to be not more than 0.30 mcg.
The vials in which the vaccine components are contained are composed of Type I glass, USP.
The container closures (synthetic rubber stoppers) are not made with natural rubber latex.

12      CLINICAL PHARMACOLOGY
12.1    Mechanism of Action
Neisseria meningitidis is a gram-negative diplococcus that causes life-threatening invasive
disease such as meningitis and sepsis. Globally, 5 serogroups, A, B, C, Y, and W-135 cause
almost all invasive meningococcal infections. The presence of serum bactericidal antibodies
protects against invasive meningococcal disease.16 Vaccination with MENVEO leads to the



                                                20
                                               20                                     Exhibit 261
     Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 182 of 491



production of bactericidal antibodies directed against the capsular polysaccharides of serogroups
A, C, Y, and W-135.

13     NONCLINICAL TOXICOLOGY
13.1   Carcinogenesis, Mutagenesis, Impairment of Fertility
MENVEO has not been evaluated for carcinogenic or mutagenic potential, or for impairment of
male fertility in animals. Vaccination of female rabbits with MENVEO had no effect on fertility.
[See Use in Specific Populations (8.1).]

14     CLINICAL STUDIES
For all age groups, effectiveness has been inferred from the measurement of serogroup-specific
anticapsular antibodies with bactericidal activity using pooled human serum that lacked
bactericidal activity as the source of exogenous complement (hSBA).
14.1   Primary Vaccination Studies
In the absence of a licensed comparator vaccine for use in infants, the pre-specified endpoint for
effectiveness of MENVEO in U.S. infants receiving a 4-dose series at 2, 4, 6, and 12 months of
age was the proportion of subjects achieving an hSBA ≥1:8, with the lower limit of the 2-sided
95% CI for the point estimate being ≥80% of vaccinees for serogroup A, and ≥85% of vaccinees
for serogroups C, W-135, and Y 1 month following the final dose.
The effectiveness of MENVEO in subjects aged 2 through 55 years was assessed by comparing
the hSBA responses to immunization with MENVEO to those following immunization with the
licensed meningococcal quadrivalent conjugate vaccine MENACTRA.
The primary effectiveness endpoint was hSBA seroresponse to each serogroup 28 days after
vaccination. Seroresponse was defined as: a) post-vaccination hSBA ≥1:8 for subjects with a
baseline hSBA <1:4; or, b) at least 4-fold higher than baseline titers for subjects with a pre-
vaccination hSBA ≥1:4. Secondary endpoints included the proportion of subjects with post-
vaccination hSBA ≥1:8 and the hSBA Geometric Mean Titer (GMT) for each serogroup. In a
separate group of children aged 2 through 5 years randomized to receive 2 doses of MENVEO
administered 2 months apart, seroresponse rate, proportion with post-vaccination hSBA ≥1:8,
and GMT were determined for each serogroup.
Immunogenicity in Infants/Toddlers Aged 2 Months through 12 Months
The effectiveness of MENVEO in infants was assessed in a randomized, controlled, multicenter
study.3 Among the subjects receiving MENVEO who were included in the per-protocol analysis,
the mean age at enrollment was 65 days, 51% were male, 67% were Caucasian, 6% were African
American, 15% were Hispanic, 2% were Asian, and 9% were noted as other racial/ethnic groups.
The pre-defined criteria for immunogenicity were met for all 4 serogroups A, C, W-135, and Y
at 1 month following completion of a 4-dose series at 2, 4, 6, and 12 months of age (Table 6).


                                                21
                                               21                                     Exhibit 261
   Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 183 of 491



The percentage of subjects with hSBA ≥1:8 at 7 months was 94% to 98% for serogroups C, W-
135, and Y and 76% for serogroup A.

Table 6. Bactericidal Antibody Responses following Administration of MENVEO with
Routine Infant/Toddler Vaccines at 2, 4, 6, and 12 Months of Age
     Serogroup                             Post 3 rd Dose                Post 4 th Dose
                                             n = 202                        n = 168
                         % ≥1:8                  76                            89
          A             95% CI                (69, 81)                       (83a, 93)
                          GMT                    21                            54
                        95% CI               (17, 26)                       (44, 67)
                                             n = 199                        n = 156
                         % ≥1:8                  94                            95
          C             95% CI                (90, 97)                       (90a, 98)
                          GMT                    74                            135
                        95% CI               (62, 87)                      (107, 171)
                                             n = 194                        n = 153
                         % ≥1:8                  98                            97
       W-135            95% CI                (95, 99)                       (93a, 99)
                          GMT                    79                            215
                        95% CI               (67, 92)                      (167, 227)
                                             n = 188                        n = 153
                         % ≥1:8                  94                            96
          Y             95% CI                (89, 97)                       (92a, 99)
                          GMT                    51                            185
                        95% CI               (43, 61)                      (148, 233)
Clinicaltrials.gov Identifier NCT01000311.3
% ≥1:8 = Proportions of subjects with hSBA ≥1:8 against a given serogroup; CI = Confidence
  interval; GMT = Geometric mean antibody titer; n = Number of infants eligible for inclusion in
  the Per-Protocol Immunogenicity population for whom serological results were available for
  the post-Dose 3 and post-Dose 4 evaluations.
Serum Bactericidal Assay with exogenous human complement source (hSBA).
a Pre-specified criteria for adequacy of immune response were met (lower limit of the 95% CI

  >80% for serogroup A and >85% for serogroups C, W, and Y).
The effectiveness of 2 doses of MENVEO given at 7-9 months and 12 months of age was
assessed in a randomized, multicenter, controlled clinical trial5 conducted in the U.S. This study
also investigated the concomitant administration of MENVEO and MMRV. The per-protocol
population for assessing the response to 2 doses of MENVEO consisted of 386 subjects. Among
subjects who completed the per-protocol analysis, their mean age at enrollment was 8.5 months



                                                22
                                               22                                     Exhibit 261
   Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 184 of 491



(SD: 0.8 months), 50% were male; 61% were Caucasian, 15% were Hispanic, 10% were African
American, 4% were Asian, and 10% were noted as other racial/ethnic groups.
Among the per-protocol population, after MENVEO administered at 7-9 and at 12 months, the
proportions of subjects with hSBA ≥1:8 for serogroups A, C, W-135, and Y were respectively:
88% (84-91), 100% (98-100), 98% (96-100), 96% (93-99).
Immunogenicity in Children Aged 2 Years through 10 Years
Effectiveness in subjects aged 2 through 10 years was evaluated in a randomized, multicenter,
active-controlled clinical study9 comparing hSBA responses following 1 dose of MENVEO or
MENACTRA. The study was conducted in the U.S. and Canada and was stratified by age (2
through 5 years and 6 through 10 years). The per-protocol population evaluated after a single
dose of vaccine consisted of 1,170 subjects who received MENVEO and 1,161 who received
MENACTRA (Table 7) and included serological results for 89% to 95% of subjects, depending
on serogroup and age group. Demographics for the 616 and 619 subjects aged 2 through 5 years
for MENVEO and MENACTRA were as follows: mean age 3.6 years (SD: 1.1) vs. 3.6 years
(SD: 1.1), 51% vs. 52% male, 62% vs. 62% Caucasian, 14% vs. 13% Hispanic, 12% vs. 13%
African American, 6% vs. 4% Asian, and 7% vs. 8% other racial/ethnic groups, respectively.
Demographics were for 554 and 542 per-protocol subjects aged 6 through 10 years for
MENVEO and MENACTRA were as follows: mean age 7.9 years (SD: 1.4) vs. 8.1 years (SD:
1.4), 52% vs. 56% male, 66% vs. 66% Caucasian, 14% vs. 14% African American, 7% vs. 7%
Hispanic, 5% vs. 6% Asian, and 8% vs. 8% other racial/ethnic groups, respectively. In a separate
group of children aged 2 through 5 years randomized to receive 2 doses of MENVEO
administered 2 months apart, the per-protocol population evaluated after 2 doses of MENVEO
consisted of 297 subjects and included serologic results for 96% to 99% of subjects, depending
on serogroup.
In study participants aged 2 through 5 years and 6 through 10 years, non-inferiority of MENVEO
to MENACTRA for the proportion of subjects with a seroresponse was demonstrated for
serogroups C, W-135, and Y, but not for serogroup A (Table 7).




                                              23
                                              23                                    Exhibit 261
    Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 185 of 491



Table 7. Comparison of Bactericidal Antibody Responsesa to MENVEO and MENACTRA
28 Days after Vaccination of Subjects Aged 2 through 5 Years and 6 through 10 Years
                             2-5 Years                               6-10 Years
                                             Percent                                  Percent
                                           Difference                               Difference
                                          (MENVEO –                                (MENVEO –
                                         MENACTRA)                                MENACTRA)
                                         or GMT Ratio                             or GMT Ratio
                                           (MENVEO/                                 (MENVEO/
Endpoint by     MENVEO     MENACTRA      MENACTRA)       MENVEO     MENACTRA      MENACTRA)
 Serogroup      (95% CI)    (95% CI)        (95% CI)     (95% CI)    (95% CI)        (95% CI)
A               n = 606      n = 611                     n = 551     n = 541
%                  72          77             -5            77         83              -6
Seroresponseb   (68, 75)     (73, 80)      (-10, -0)c    (73, 80)    (79, 86)       (-11, -1)c
                   72          78             -6            77         83              -6
% ≥1:8
                (68, 75)     (74, 81)      (-11, -1)     (74, 81)    (80, 86)       (-11, -1)
                   26          25             1.04          35         35              1.01
GMT
                (22, 30)     (21, 29)     (0.86, 1.27)   (29, 42)    (29, 41)      (0.83, 1.24)
C               n = 607      n = 615                     n = 554     n = 539
%                  60          56               4           63         57                6
Seroresponseb   (56, 64)     (52, 60)       (-2, 9)d     (59, 67)    (53, 62)        (0, 11)d
                   68          64               4           77         74                3
% ≥1:8
                (64, 72)     (60, 68)      (-1, 10)      (73, 80)    (70, 77)         (-2, 8)
                   18          13             1.33          36         27              1.36
GMT
                (15, 20)     (11, 15)     (1.11, 1.6)    (29, 45)    (21, 33)      (1.06, 1.73)
W-135           n = 594      n = 605                     n = 542     n = 533
%                  72          58              14           57         44               13
Seroresponseb   (68, 75)     (54, 62)       (9, 19) d    (53, 61)    (40, 49)        (7, 18)d
                   90          75             15            91         84               7
% ≥1:8
                (87, 92)     (71, 78)      (11, 19)      (88, 93)    (81, 87)        (3, 11)
                   43          21             2.02          61         35              1.72
GMT
                (38, 50)     (19, 25)     (1.71, 2.39)   (52, 72)    (30, 42)      (1.44, 2.06)
Y               n = 593      n = 600                     n = 545     n = 539
%                  66           45             21           58         39               19
Seroresponseb   (62, 70)     (41, 49)       (16, 27)d    (54, 62)    (35, 44)        (13, 24)d
                   76           57             19           79         63               16
% ≥1:8
                (72, 79)     (53, 61)       (14, 24)     (76, 83)    (59, 67)        (11, 21)
                   24           10            2.36          34         14              2.41
GMT
                (20, 28)    (8.68, 12)    (1.95, 2.85)   (28, 41)    (12, 17)      (1.95, 2.97)
Clinicaltrials.gov Identifier NCT00616421.9
a Serum Bactericidal Assay with exogenous human complement source (hSBA).




                                            24
                                           24                                   Exhibit 261
    Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 186 of 491


b Seroresponse was defined as: Subjects with a pre-vaccination hSBA <1:4, a post-vaccination
  titer of >1:8 and among subjects with a pre-vaccination hSBA ≥1:4, a post-vaccination titer at
  least 4-fold higher than baseline.
c Non-inferiority criterion not met (the lower limit of the 2-sided 95% CI ≤-10% for vaccine

  group differences).
d Non-inferiority criterion met (the lower limit of the 2-sided 95% CI >-10% for vaccine group

  differences [MENVEO minus MENACTRA]).
In the 297 per-protocol subjects aged 2 through 5 years observed at 1 month after the second
dose of MENVEO, the proportions of subjects with seroresponse (95% CI) were: 91% (87-94),
98% (95-99), 89% (85-92), and 95% (91-97) for serogroups A, C, W-135, and Y, respectively.
The proportion of subjects with hSBA ≥1:8 (95% CI) were 91% (88-94), 99% (97-100), 99%
(98-100), and 98% (95-99) for serogroups A, C, W-135, and Y, respectively. The hSBA GMTs
(95% CI) for this group were 64 (51-81), 144 (118-177), 132 (111-157), and 102 (82-126) for
serogroups A, C, W-135, and Y, respectively.
Immunogenicity in Adolescents Aged 11 Years through 18 Years
Effectiveness in subjects aged 11 through 55 years was evaluated in a randomized, multicenter,
active-controlled clinical study12 comparing the hSBA responses following 1 dose of MENVEO
or MENACTRA. The study was conducted in the U.S. and stratified by age (11 through 18 years
and 19 through 55 years). This study enrolled 3,539 participants, who were randomized to
receive a dose of MENVEO (n = 2,663) or MENACTRA (n = 876). Among subjects who
completed the per-protocol evaluation for immunogenicity (n = 3,393, MENVEO = 2,549,
MENACTRA = 844), demographics for subjects receiving MENVEO and MENACTRA,
respectively, were as follows: mean age 23.9 (SD: 13.6) vs. 23.7 (SD: 13.7), 42% vs. 42% male,
79% vs. 78% Caucasian, 8% vs. 9% African American, 7% vs. 7% Hispanic, 3% vs. 3% Asian,
2% vs. 3% other racial/ethnic groups. Immunogenicity for each serogroup was assessed in a
subset of study participants (Tables 8 and 9).
In study participants aged 11 through 18 years, non-inferiority of MENVEO to MENACTRA
was demonstrated for all 4 serogroups for the proportion of subjects with a seroresponse (Table
8).




                                               25
                                              25                                     Exhibit 261
   Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 187 of 491



Table 8. Comparison of Bactericidal Antibody Responsesa to MENVEO and MENACTRA
28 Days after Vaccination of Subjects Aged 11 through 18 Years
                                                         Comparison of MENVEO and
                                                    a
                   Bactericidal Antibody Response               MENACTRA
                                                                         MENVEO
                                                         MENVEO/           minus
 Endpoint by             MENVEO         MENACTRA        MENACTRA        MENACTRA
  Serogroup              (95% CI)           (95% CI)      (95% CI)       (95% CI)
A                         n = 1,075           n = 359
                              75                 66                             8
% Seroresponse b
                           (72, 77)           (61, 71)                      (3, 14)c
                              75                 67            -                8
% >1:8
                           (73, 78)           (62, 72)                      (3, 14)
                              29                 18          1.63               -
GMT
                           (24, 35)           (14, 23)   (1.31, 2.02)
C                         n = 1,396           n = 460
                              76                 73                            2
% Seroresponseb
                           (73, 78)           (69, 77)                      (-2, 7)c
                              85                 85            -               0
% >1:8
                           (83, 87)           (81, 88)                      (-4, 4)
                              50                 41          1.22              -
GMT
                           (39, 65)           (30, 55)   (0.97, 1.55)
W-135                     n = 1,024           n = 288
                              75                 63                            12
% Seroresponse b
                           (72, 77)           (57, 68)                      (6, 18)c
                              96                 88            -                8
% >1:8
                           (95, 97)           (84, 92)                      (4, 12)
                              87                 44          2.00               -
GMT
                          (74, 102)           (35, 54)   (1.66, 2.42)
Y                         n = 1,036           n = 294
                              68                 41                            27
% Seroresponse b
                           (65, 71)           (35, 47)                      (20, 33)c
                              88                 69            -               19
% >1:8
                           (85, 90)           (63, 74)                      (14, 25)
                              51                 18          2.82               -
GMT
                           (42, 61)           (14, 23)   (2.26, 3.52)
Clinicaltrials.gov Identifier NCT00450437. 12

a Serum Bactericidal Assay with exogenous human complement source (hSBA).




                                           26
                                          26                                Exhibit 261
      Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 188 of 491


b   Seroresponse was defined as: a) post-vaccination hSBA ≥1:8 for subjects with a pre-
    vaccination hSBA <1:4; or, b) at least 4-fold higher than baseline titers for subjects with a pre-
    vaccination hSBA ≥1:4.
c   Non-inferiority criterion for the primary endpoint met (the lower limit of the 2-sided 95% CI >-
    10% for vaccine group differences [MENVEO minus MENACTRA]).
Immunogenicity in Adults Aged 19 Years through 55 Years
The study in subjects aged 11 through 55 years was a randomized, multicenter, active-controlled
clinical trial12 conducted in the U.S. and stratified by age (11 through 18 years and 19 through 55
years) as described above.
In study participants aged 19 through 55 years, non-inferiority of MENVEO to MENACTRA
was demonstrated for all 4 serogroups for the proportion of subjects with a seroresponse (Table
9).
Table 9. Comparison of Bactericidal Antibody Responses to MENVEO and MENACTRA
28 Days after Vaccination of Subjects Aged 19 through 55 Years
                                                        Comparison of MENVEO and
                                                 a
                 Bactericidal Antibody Response                  MENACTRA
                                                        MENVEO/       MENVEO minus
Endpoint by       MENVEO            MENACTRA           MENACTRA        MENACTRA
 Serogroup         (95% CI)            (95% CI)          (95% CI)       (95% CI)
A                   n = 963             n = 321
%                      67                  68                                -1
Seroresponse b      (64, 70)            (63, 73)                          (-7, 5)c
                       69                  71                 -              -2
% >1:8
                    (66, 72)            (65, 76)                           (-7, 4)
                       31                  30               1.06              -
GMT
                    (27, 36)            (24, 37)        (0.82, 1.37)
C                   n = 902             n = 300
%                      68                  60                                 8
Seroresponse b      (64, 71)            (54, 65)                          (2, 14)c
                       80                  74                 -               6
% >1:8
                    (77, 83)            (69, 79)                          (1, 12)
                       50                  34               1.50              -
GMT
                    (43, 59)            (26, 43)        (1.14, 1.97)
W-135               n = 484             n = 292
%                      50                  41                                 9
Seroresponse b      (46, 55)            (35, 47)                          (2, 17)c
                       94                  90                 -               4
% >1:8
                    (91, 96)            (86, 93)                           (0, 9)


                                                   27
                                                  27                                     Exhibit 261
   Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 189 of 491



                          111                   69                  1.61                    -
GMT
                       (93, 132)             (55, 85)            (1.24, 2.1)
Y                      n = 503              n = 306
%                          56                   40                                         16
Seroresponse b          (51, 60)             (34, 46)                                   (9, 23)c
                           79                   70                    -                     9
% >1:8
                        (76, 83)             (65, 75)                                    (3, 15)
                           44                   21                  2.10                    -
GMT
                        (37, 52)             (17, 26)           (1.60, 2.75)
Clinicaltrials.gov Identifier NCT00450437.   12

a Serum Bactericidal Assay with exogenous human complement source (hSBA).

b Seroresponse was defined as: a) post-vaccination hSBA >1:8 for subjects with a pre-

  vaccination hSBA <1:4; or, b) at least 4-fold higher than baseline titers for subjects with a pre-
  vaccination hSBA ≥1:4.
c Non-inferiority criterion for the primary endpoint met (the lower limit of the 2-sided 95% CI >-

  10% for vaccine group differences [MENVEO minus MENACTRA]).
14.2   Booster Vaccination Study
Immunogenicity in Adolescents and Adults Aged 15 Years through 55 Years
For a description of study design and number of participants, see section 6.1 Booster Vaccination
Study. The co-primary immunogenicity endpoints were hSBA seroresponse to each serogroup 29
days a) following a booster vaccination with MENVEO given to subjects who received a prior
dose of MENVEO, and b) following a booster vaccination with MENVEO given to subjects who
received a prior dose of MENACTRA. Seroresponse was defined as: a) post-vaccination hSBA
≥1:16 for subjects with a baseline hSBA <1:4 or b) at least 4-fold higher than baseline titers for
subjects with a pre-vaccination hSBA ≥1:4. Secondary endpoints included the proportions of
subjects with post-vaccination hSBA ≥1:8, the hSBA GMTs for each serogroup, and antibody
titers against each serogroup 4 to 6 years after a prior dose (as measured by percentages of
subjects with hSBA titers ≥1:8 and hSBA GMTs prior to booster vaccination).
Seroresponse rates at Day 29 following a booster vaccination with MENVEO were 97% for
serogroup A, 95% for serogroup C, 96% for serogroup W-135, and 97% for serogroup Y, in
subjects who had received a prior dose of MENVEO (n = 290). At Day 6, following a booster
vaccination, seroresponse rates were 39%, 51%, 50%, and 49% for serogroups A, C, W-135, and
Y, respectively, in subjects who had received a prior dose of MENVEO.
The hSBA GMTs were 13, 92, 112, and 63 for serogroups A, C, W-135, and Y at Day 6, and
210, 1160, 1395, and 1067, respectively, for the 4 serogroups at Day 29 following a booster dose
of MENVEO.
Overall, similar seroresponse rates and GMTs were observed for those subjects who received a
booster vaccination with MENVEO following a prior dose of MENACTRA (n = 282).


                                                28
                                                28                                     Exhibit 261
   Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 190 of 491



Prior to booster vaccination, the percentage of subjects with hSBA titers >1:8 for serogroups A,
C, W-135, and Y were 12%, 62%, 76%, and 54% for those who received a prior dose of
MENVEO 4 to 6 years earlier, and 15%, 54%, 77%, and 47% for those who received a prior
dose of MENACTRA 4 to 6 years earlier. The hSBA GMTs for serogroups A, C, W-135, and Y
prior to booster vaccination were 3, 16, 23, and 9 following a prior vaccination with MENVEO
and 3, 11, 23, and 8 following a prior vaccination with MENACTRA.
14.3   Immunogenicity of Concomitantly Administered Vaccines
In U.S. infants1,3 who received MENVEO concomitantly with DTaP-IPV-Hib and PCV7 at 2, 4,
and 6 months of age and HBV administered according to ACIP recommendations, there was no
evidence for reduced antibody response to pertussis antigens (GMC to pertussis toxin,
filamentous hemagglutinin, fimbriae, and pertactin), diphtheria toxoid (antibody levels ≥0.1
IU/mL), tetanus toxoid (antibody levels ≥0.1 IU/mL), poliovirus types 1, 2, and 3 (neutralizing
antibody levels ≥1:8 to each virus), Haemophilus influenzae type b (anti-PRP antibody ≥0.15
mcg/mL), hepatitis B (anti-hepatitis B surface antigen ≥10 mIU/mL), or most serotypes of PCV7
(antibody levels ≥0.35 mcg/mL) relative to the response in infants administered DTaP -IPV-Hib,
PCV7, and HBV. The immune responses to DTaP-IPV-Hib, PCV7, and HBV were evaluated 1
month following Dose 3.1,3 No interference was observed for pertussis based on GMC ratios, or
for the other concomitantly administered vaccines, with the exception of pneumococcal serotype
6B1,3 and 23F3, for which interference was suggested post Dose 3. No interference was observed
post Dose 4 for these serotypes.1,3
There was no evidence for interference in the immune response to MMR and varicella vaccines
(among initially seronegative children) in terms of percentages of children with anti-measles
antibodies ≥255 mIU/mL, anti-mumps ≥10 ELISA antibody units, anti-rubella ≥10 IU/mL, and
anti-varicella ≥5 gp ELISA units/mL, administered at 12 months of age 5 concomitantly with
MENVEO relative to these vaccines administered alone. The immune responses to MMR and
varicella vaccines were evaluated 6 weeks post vaccination.
For children aged 2 through 10 years, no data are available for evaluating safety and
immunogenicity of other childhood vaccines when administered concomitantly with MENVEO.
For individuals aged 11 through 18 years, the effect of concomitant administration of MENVEO
with Tdap and HPV was evaluated in a study14 conducted in Costa Rica (see also section 6.1 for
the safety results from this trial). Subjects were randomized to receive one of the following
regimens at the start of the trial: MENVEO plus Tdap plus HPV (n = 540); MENVEO alone
(n = 541); Tdap alone (n = 539). Subjects were healthy adolescents aged 11 through 18 years
(mean age between groups was 13.8 to 13.9 years). For antigens of MENVEO, the proportion
(95% CI) of subjects achieving an hSBA seroresponse among those who received MENVEO
plus Tdap plus HPV vs. MENVEO alone, respectively, were: serogroup A 80% (76, 84) vs. 82%
(78, 85); serogroup C 83% (80, 87) vs. 84% (80, 87); serogroup W-135 77% (73, 80) vs. 81%
(77, 84); serogroup Y 83% (79, 86) vs. 82% (79, 86). Among subjects who received Tdap plus


                                               29
                                              29                                    Exhibit 261
     Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 191 of 491



MENVEO plus HPV, compared with Tdap alone, the proportions (95% CI) of subjects who
achieved an anti-tetanus or anti-diphtheria toxoids levels ≥1.0 IU/mL in the 2 groups,
respectively, were 100% (99, 100) vs. 98% (96, 99) and 100% (99, 100) vs. 100% (99, 100). For
pertussis antigens, among subjects who received Tdap plus MENVEO plus HPV, compared with
Tdap alone, the responses respectively for anti-pertussis toxin GMCs (95% CI) were 51 (47, 55)
vs. 63 (58, 69) ELISA Units (EU)/mL, for anti-filamentous hemagglutinin were 342 (310, 376)
vs. 511 (464, 563) EU/mL, and for anti-pertactin were 819 (727, 923) vs. 1,197 (1,061, 1,350)
EU/mL. Because there are no established serological correlates of protection for pertussis, the
clinical implications of the lower pertussis antigen responses are unknown.

15     REFERENCES
All NCT numbers are as noted in the National Library of Medicine clinical trial database (see
clinicaltrials.gov).
1. NCT00474526 (V59P14).
2. NCT00806195 (V59P23).
3. NCT01000311 (V59_33).
4. NCT00310856 (V59P9).
5. NCT00626327 (V59P21).
6. NCT00310817 (V59P7).
7. NCT00262028 (V59P8).
8. NCT00329849 (V59P10).
9. NCT00616421 (V59P20).
10. NCT01018732 (V59P6).
11. NCT00329901 (V59P11).
12. NCT00450437 (V59P13).
13. NCT00474487 (V59P17).
14. NCT00518180 (V59P18).
15. NCT02986854 (V59_77).
16. Goldschneider I, Gotschlich EC, Artenstein MS. Human immunity to the meningococcus. I.
    The role of humoral antibodies. J Exp Med. (1969);129:1307-1326.

16     HOW SUPPLIED/STORAGE AND HANDLING
16.1   How Supplied
MENVEO is supplied as:


                                               30
                                              30                                    Exhibit 261
     Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 192 of 491



     •    5 Vials containing MenCYW-135 Liquid Conjugate Component (Vial 1; grey cap)
     •    5 Vials containing MenA Lyophilized Conjugate Component (Vial 2; orange cap)
One vial of MenCYW-135 liquid conjugate component (Vial 1) and one vial of MenA
lyophilized conjugate component (Vial 2) must be combined before use to form a single dose of
MENVEO (packaged without syringes or needles). The container closures (synthetic rubber
stoppers) are not made with natural rubber latex.

Table 10. Product Presentation for MENVEO


                                                                 Components
                                                MenCYW-135 Liquid          MenA Lyophilized
                                                    Conjugate                  Conjugate
                             Carton NDC             Component             Component (powder)
         Presentation          Number            (Vial 1; grey cap)       (Vial 2; orange cap)

     Carton of 5 doses        58160-955-09           5 Vials                   5 Vials
         (10 vials)                              NDC 58160-959-01          NDC 58160-958-01



16.2      Storage before Reconstitution
Do not freeze. Frozen/previously frozen product should be discarded.
Store refrigerated, away from the freezer compartment, at 36°F to 46°F (2°C to 8°C).
Protect from light. Vaccine must be maintained at 36°F to 46°F during transport.
Do not use after the expiration date.
16.3      Storage after Reconstitution
The reconstituted vaccine should be used immediately, but may be held at 36°F to 77°F (2°C to
25°C) for up to 8 hours. Do not freeze. Discard reconstituted vaccine if it has been frozen or not
used within 8 hours.

17        PATIENT COUNSELING INFORMATION
•    Give the patient, parent, or guardian the Vaccine Information Statements, which are required
     by the National Childhood Vaccine Injury Act of 1986 to be given prior to immunization.
     These materials are available free of charge at the Centers for Disease Control and
     Prevention (CDC) website (www.cdc.gov/vaccines).
Inform patients, parents, or guardians about:
•    Potential benefits and risks of immunization with MENVEO.


                                                 31
                                                31                                     Exhibit 261
    Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 193 of 491



•   The importance of completing the immunization series.
•   Potential for adverse reactions that have been temporally associated with administration of
    MENVEO or other vaccines containing similar components.
•   Reporting any adverse reactions to their healthcare provider.


MENVEO is a trademark owned by or licensed to the GSK group of companies.
The other brands listed are trademarks owned by or licensed to their respective owners and are
not owned by or licensed to the GSK group of companies. The makers of these brands are not
affiliated with and do not endorse the GSK group of companies or its products.




Manufactured by:
GSK Vaccines, Srl
Bellaria-Rosia 53018, Sovicille (SI), Italy
US License No. 1617

Distributed by:
GlaxoSmithKline
Research Triangle Park, NC 27709

©2020 GSK group of companies or its licensor.
MNV:5PI




                                                32
                                               32                                    Exhibit 261
Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 194 of 491




   EXHIBIT 262
                    Case 2:20-cv-02470-WBS-JDP Document 10 vaccine
 HIGHLIGHTS OF PRESCRIBING INFORMATION
                                                            Filedcontaining
                                                                   12/29/20          Page 195 of 491
                                                                            tetanus toxoid, the decision to give KINRIX should
 These highlights do not include all the information needed to use KINRIX                                be based on potential benefits and risks. (5.1)
 safely and effectively. See full prescribing information for KINRIX.                                    The tip caps of the prefilled syringes contain natural rubber latex which
                                                                                                         may cause allergic reactions. (5.2)
 KINRIX (Diphtheria and Tetanus Toxoids and Acellular Pertussis                                          Syncope (fainting) can occur in association with administration of
 Adsorbed and Inactivated Poliovirus Vaccine) Suspension for                                             injectable vaccines, including KINRIX. Procedures should be in place to
 Intramuscular Injection                                                                                 avoid falling injury and to restore cerebral perfusion following syncope.
 Initial U.S. Approval: 2008                                                                             (5.3)
                                                                                                         If temperature 105 F, collapse or shock-like state, or persistent,
---------------------------------INDICATIONS AND USAGE ---------------------------------
                                                                                                         inconsolable crying lasting 3 hours have occurred within 48 hours after
    A single dose of KINRIX is indicated for active immunization against
                                                                                                         receipt of a pertussis-containing vaccine, or if seizures have occurred
    diphtheria, tetanus, pertussis, and poliomyelitis as the fifth dose in the                           within 3 days after receipt of a pertussis-containing vaccine, the decision
    diphtheria, tetanus, and acellular pertussis (DTaP) vaccine series and the
                                                                                                         to give KINRIX should be based on potential benefits and risks. (5.4)
    fourth dose in the inactivated poliovirus vaccine (IPV) series in children aged
                                                                                                         For children at higher risk for seizures, an antipyretic may be
    4 through 6 years (prior to the 7th birthday) whose previous DTaP vaccine
                                                                                                         administered at the time of vaccination with KINRIX. (5.5)
    doses have been with INFANRIX and/or PEDIARIX for the first 3 doses and
    INFANRIX for the fourth dose. (1)                                                            ------------------------------------ADVERSE REACTIONS-------------------------------------
                                                                                                           The most frequently reported solicited local reaction (>50%) was
----------------------------DOSAGE AND ADMINISTRATION----------------------------
                                                                                                           injection site pain. Other common solicited local reactions ( 25%) were
    A single intramuscular injection (0.5 mL). (2.2)
                                                                                                           redness, increase in arm circumference, and swelling. (6.1)
-------------------------- DOSAGE FORMS AND STRENGTHS---------------------------                           Common solicited general adverse reactions ( 15%) were drowsiness,
    Single-dose vials and single-dose, prefilled syringes containing a 0.5-mL                              fever ( 99.5 F), and loss of appetite. (6.1)
    suspension for injection. (3)
                                                                                                      To report SUSPECTED ADVERSE REACTIONS, contact
------------------------------------CONTRAINDICATIONS ------------------------------------            GlaxoSmithKline at 1-888-825-5249 or VAERS at 1-800-822-7967 or
          Severe allergic reaction (e.g., anaphylaxis) after a previous dose of any                   www.vaers.hhs.gov.
          diphtheria toxoid-, tetanus toxoid-, pertussis- or poliovirus-containing
          vaccine, or to any component of KINRIX, including neomycin and                         ------------------------------------ DRUG INTERACTIONS-------------------------------------
          polymyxin B. (4.1)                                                                         Do not mix KINRIX with any other vaccine in the same syringe or vial. (7.1)
          Encephalopathy within 7 days of administration of a previous pertussis-                     See 17 for PATIENT COUNSELING INFORMATION.
          containing vaccine. (4.2)
          Progressive neurologic disorders. (4.3)                                                                                                                 Revised: XX/XXXX

---------------------------- WARNINGS AND PRECAUTIONS -----------------------------
          If Guillain-Barré syndrome occurs within 6 weeks of receipt of a prior




 FULL PRESCRIBING INFORMATION: CONTENTS*
 1   INDICATIONS AND USAGE                                                                                6.2    Postmarketing Experience
 2   DOSAGE AND ADMINISTRATION                                                                    7       DRUG INTERACTIONS
     2.1   Preparation for Administration                                                                 7.1    Concomitant Vaccine Administration
     2.2   Recommended Dose and Schedule                                                                  7.2    Immunosuppressive Therapies
 3   DOSAGE FORMS AND STRENGTHS                                                                   8       USE IN SPECIFIC POPULATIONS
 4   CONTRAINDICATIONS                                                                                    8.4    Pediatric Use
     4.1   Hypersensitivity                                                                       11      DESCRIPTION
     4.2   Encephalopathy                                                                         12      CLINICAL PHARMACOLOGY
     4.3   Progressive Neurologic Disorder                                                                12.1   Mechanism of Action
 5   WARNINGS AND PRECAUTIONS                                                                     13      NONCLINICAL TOXICOLOGY
     5.1   Guillain-Barré Syndrome                                                                        13.1   Carcinogenesis, Mutagenesis, Impairment of
     5.2   Latex                                                                                                 Fertility
     5.3   Syncope                                                                                14      CLINICAL STUDIES
     5.4   Adverse Reactions following Prior Pertussis                                                    14.1   Immunological Evaluation
           Vaccination                                                                                    14.2   Concomitant Vaccine Administration
     5.5   Children at Risk for Seizures                                                          15      REFERENCES
     5.6   Preventing and Managing Allergic Vaccine                                               16      HOW SUPPLIED/STORAGE AND HANDLING
           Reactions                                                                              17      PATIENT COUNSELING INFORMATION
 6   ADVERSE REACTIONS
     6.1   Clinical Trials Experience                                                             *Sections or subsections omitted from the full prescribing information are not
                                                                                                  listed.


 _______________________________________________________________________________




                                                                                             1
                                                                                             1                                                          Exhibit 262
      Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 196 of 491




FULL PRESCRIBING INFORMATION

1       INDICATIONS AND USAGE
A single dose of KINRIX is indicated for active immunization against diphtheria, tetanus,
pertussis, and poliomyelitis as the fifth dose in the diphtheria, tetanus, and acellular pertussis
(DTaP) vaccine series and the fourth dose in the inactivated poliovirus vaccine (IPV) series in
children aged 4 through 6 years (prior to the 7th birthday) whose previous DTaP vaccine doses
have been with INFANRIX (Diphtheria and Tetanus Toxoids and Acellular Pertussis Vaccine
Adsorbed) and/or PEDIARIX [Diphtheria and Tetanus Toxoids and Acellular Pertussis
Adsorbed, Hepatitis B (Recombinant) and Inactivated Poliovirus Vaccine] for the first 3 doses
and INFANRIX for the fourth dose.

2       DOSAGE AND ADMINISTRATION
2.1     Preparation for Administration
Shake vigorously to obtain a homogeneous, turbid, white suspension. Do not use if resuspension
does not occur with vigorous shaking. Parenteral drug products should be inspected visually for
particulate matter and discoloration prior to administration, whenever solution and container
permit. If either of these conditions exists, the vaccine should not be administered.
For the prefilled syringes, attach a sterile needle and administer intramuscularly.
For the vials, use a sterile needle and sterile syringe to withdraw the 0.5-mL dose and administer
intramuscularly. Changing needles between drawing vaccine from a vial and injecting it into a
recipient is not necessary unless the needle has been damaged or contaminated. Use a separate
sterile needle and syringe for each individual.
Do not administer this product intravenously, intradermally, or subcutaneously.
2.2     Recommended Dose and Schedule
KINRIX is to be administered as a 0.5-mL dose by intramuscular injection. The preferred site of
administration is the deltoid muscle of the upper arm.
KINRIX may be used for the fifth dose in the DTaP immunization series and the fourth dose in
the IPV immunization series in children aged 4 through 6 years (prior to the 7th birthday) whose
previous DTaP vaccine doses have been with INFANRIX and/or PEDIARIX for the first 3 doses
and INFANRIX for the fourth dose [see Indications and Usage (1)].

3       DOSAGE FORMS AND STRENGTHS
KINRIX is a suspension for injection available in 0.5-mL single-dose vials and 0.5-mL single-
dose prefilled TIP-LOK syringes.




                                                  2
                                                 2                                      Exhibit 262
      Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 197 of 491



4       CONTRAINDICATIONS
4.1     Hypersensitivity
Severe allergic reaction (e.g., anaphylaxis) after a previous dose of any diphtheria toxoid-,
tetanus toxoid-, pertussis- or poliovirus-containing vaccine, or to any component of KINRIX,
including neomycin and polymyxin B, is a contraindication to administration of KINRIX [see
Description (11)]. Because of the uncertainty as to which component of the vaccine might be
responsible, no further vaccination with any of these components should be given. Alternatively,
such individuals may be referred to an allergist for evaluation if immunization with any of these
components is considered.
4.2     Encephalopathy
Encephalopathy (e.g., coma, decreased level of consciousness, prolonged seizures) within 7 days
of administration of a previous dose of a pertussis-containing vaccine that is not attributable to
another identifiable cause is a contraindication to administration of any pertussis-containing
vaccine, including KINRIX.
4.3     Progressive Neurologic Disorder
Progressive neurologic disorder, including infantile spasms, uncontrolled epilepsy, or
progressive encephalopathy, is a contraindication to administration of any pertussis-containing
vaccine, including KINRIX. Pertussis vaccine should not be administered to individuals with
such conditions until a treatment regimen has been established and the condition has stabilized.

5       WARNINGS AND PRECAUTIONS
5.1     Guillain-Barré Syndrome
If Guillain-Barré syndrome occurs within 6 weeks of receipt of a prior vaccine containing tetanus
toxoid, the decision to give any tetanus toxoid-containing vaccine, including KINRIX, should be
based on careful consideration of the potential benefits and possible risks. When a decision is
made to withhold tetanus toxoid, other available vaccines should be given, as indicated.
5.2     Latex
The tip caps of the prefilled syringes contain natural rubber latex which may cause allergic
reactions.
5.3     Syncope
Syncope (fainting) can occur in association with administration of injectable vaccines, including
KINRIX. Syncope can be accompanied by transient neurological signs such as visual
disturbance, paresthesia, and tonic-clonic limb movements. Procedures should be in place to
avoid falling injury and to restore cerebral perfusion following syncope.




                                                 3
                                                3                                     Exhibit 262
      Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 198 of 491



5.4     Adverse Reactions following Prior Pertussis Vaccination
If any of the following reactions occur in temporal relation to receipt of a pertussis-containing
vaccine, the decision to give any pertussis-containing vaccine, including KINRIX, should be
based on careful consideration of the potential benefits and possible risks:
    Temperature of 40.5oC (105oF) within 48 hours not due to another identifiable cause;
    Collapse or shock-like state (hypotonic-hyporesponsive episode) within 48 hours;
    Persistent, inconsolable crying lasting 3 hours, occurring within 48 hours;
    Seizures with or without fever occurring within 3 days.
When a decision is made to withhold pertussis vaccination, other available vaccines should be
given, as indicated.
5.5     Children at Risk for Seizures
For children at higher risk for seizures than the general population, an appropriate antipyretic
may be administered at the time of vaccination with a pertussis-containing vaccine, including
KINRIX, and for the ensuing 24 hours to reduce the possibility of post-vaccination fever.
5.6     Preventing and Managing Allergic Vaccine Reactions
Prior to administration, the healthcare provider should review the patient’s immunization history
for possible vaccine sensitivity and previous vaccination-related adverse reactions to allow an
assessment of benefits and risks. Epinephrine and other appropriate agents used for the control of
immediate allergic reactions must be immediately available should an acute anaphylactic
reaction occur.

6       ADVERSE REACTIONS
6.1     Clinical Trials Experience
Because clinical trials are conducted under widely varying conditions, adverse reaction rates
observed in the clinical trials of a vaccine cannot be directly compared with rates in the clinical
trials of another vaccine and may not reflect the rates observed in practice.
A total of 4,013 children were vaccinated with a single dose of KINRIX in 4 clinical trials. Of
these, 381 children received a non-U.S. formulation of KINRIX (containing 2.5 mg
2-phenoxyethanol per dose as preservative).
The primary study (Study 048), conducted in the United States, was a randomized, controlled
clinical trial in which children aged 4 to 6 years were vaccinated with KINRIX (n = 3,156) or
control vaccines (INFANRIX and IPOL vaccine [IPV, Sanofi Pasteur SA]; n = 1,053) as a fifth
DTaP vaccine dose following 4 doses of INFANRIX and as a fourth IPV dose following 3 doses
of IPOL. Subjects also received the second dose of U.S.-licensed measles, mumps, and rubella
(MMR) vaccine (Merck & Co., Inc.) administered concomitantly, at separate sites.
Data on adverse events were collected by parents/guardians using standardized forms for 4


                                                  4
                                                 4                                      Exhibit 262
   Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 199 of 491



consecutive days following vaccination with KINRIX or control vaccines (i.e., day of
vaccination and the next 3 days). The reported frequencies of solicited local reactions and
general adverse reactions in Study 048 are presented in Table 1.
In 3 studies (Studies 046, 047, and 048), children were monitored for unsolicited adverse events,
including serious adverse events that occurred in the 31-day period following vaccination, and in
2 studies (Studies 047 and 048), parents/guardians were actively queried about changes in the
child’s health status, including the occurrence of serious adverse events, through 6 months post-
vaccination.




                                                5
                                                5                                     Exhibit 262
   Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 200 of 491



Table 1. Percentage of Children Aged 4 to 6 Years Reporting Solicited Local or General
Adverse Reactions within 4 Days of Vaccinationa with KINRIX or Separate Concomitant
Administration of INFANRIX and IPV when Coadministered with MMR Vaccine (Study
048) (Total Vaccinated Cohort)
             Adverse Reaction                     KINRIX             INFANRIX + IPV
         b
  Local                                        n = 3,121-3,128        n = 1,039-1,043
  Pain, any                                           57 c                   53
  Pain, Grade 2 or 3d                                 14                     12
  Pain, Grade 3d                                       2c                     1
  Redness, any                                        37                     37
  Redness, 50 mm                                      18                     20
  Redness, 110 mm                                      3                      4
  Arm circumference increase, any                     36                     38
  Arm circumference increase, >20 mm                   7                      7
  Arm circumference increase, >30 mm                   2                      3
  Swelling, any                                       26                     27
  Swelling, 50 mm                                     10                     12
  Swelling, 110 mm                                     1                      2
  General                                      n = 3,037-3,120         n = 993-1,036
  Drowsiness, any                                     19                     18
  Drowsiness, Grade 3   e                              1                      1
  Fever, 99.5 F                                       16                     15
  Fever, >100.4 F                                      7c                     4
  Fever, >102.2 F                                      1                      1
  Fever, >104 F                                        0                      0
  Loss of appetite, any                               16                     16
  Loss of appetite, Grade 3  f                         1                      1
IPV = Inactivated poliovirus vaccine (Sanofi Pasteur SA); MMR = Measles, mumps, and rubella
vaccine (Merck & Co., Inc.).
Total Vaccinated Cohort = All vaccinated subjects for whom safety data were available.
n = Number of children with evaluable data for the reactions listed.
a Within 4 days of vaccination defined as day of vaccination and the next 3 days.

b Local reactions at the injection site for KINRIX or INFANRIX.

c Statistically higher than comparator group (P <0.05).

d Grade 2 defined as painful when the limb was moved; Grade 3 defined as preventing normal

  daily activities.
e Grade 3 defined as preventing normal daily activities.

f Grade 3 defined as not eating at all.


In Study 048, KINRIX was non-inferior to INFANRIX with regard to swelling that involved
>50% of the injected upper arm length and that was associated with a >30 mm increase in mid-


                                              6
                                              6                                   Exhibit 262
      Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 201 of 491



upper arm circumference within 4 days following vaccination (upper limit of 2-sided 95%
Confidence Interval for difference in percentage of KINRIX [0.6%, n = 20] minus INFANRIX
[1.0%, n = 11] 2%).
Serious Adverse Events
Within the 31-day period following study vaccination in 3 studies (Studies 046, 047, and 048) in
which all subjects received concomitant MMR vaccine (U.S.-licensed MMR vaccine [Merck &
Co., Inc.] in Studies 047 and 048, non—U.S.-licensed MMR vaccine in Study 046), 3 subjects
(0.1% [3/3,537]) who received KINRIX reported serious adverse events (dehydration and
hypernatremia; cerebrovascular accident; dehydration and gastroenteritis) and 4 subjects (0.3%
[4/1,434]) who received INFANRIX and inactivated poliovirus vaccine (Sanofi Pasteur SA)
reported serious adverse events (cellulitis, constipation, foreign body trauma, fever without
identified etiology).
6.2     Postmarketing Experience
In addition to reports in clinical trials for KINRIX, the following adverse reactions have been
identified during postapproval use of KINRIX. Because these reactions are reported voluntarily
from a population of uncertain size, it is not always possible to reliably estimate their frequency
or establish a causal relationship to vaccination.
General Disorders and Administration Site Conditions
Injection site vesicles.
Nervous System Disorders
Syncope.
Skin and Subcutaneous Tissue Disorders
Pruritus.
Additional adverse reactions reported following postmarketing use of INFANRIX, for which a
causal relationship to vaccination is plausible, are: Allergic reactions, including anaphylactoid
reactions, anaphylaxis, angioedema, and urticaria; apnea; collapse or shock-like state (hypotonic-
hyporesponsive episode); convulsions (with or without fever); lymphadenopathy; and
thrombocytopenia.

7       DRUG INTERACTIONS
7.1     Concomitant Vaccine Administration
In U.S. clinical trials, KINRIX was administered concomitantly with the second dose of MMR
vaccine (Merck & Co., Inc.); in one of these trials (Study 055), KINRIX was also administered
concomitantly with varicella vaccine (Merck & Co., Inc.) [see Clinical Studies (14.2)].
When KINRIX is administered concomitantly with other injectable vaccines, they should be


                                                 7
                                                 7                                      Exhibit 262
      Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 202 of 491



given with separate syringes. KINRIX should not be mixed with any other vaccine in the same
syringe or vial.
7.2     Immunosuppressive Therapies
Immunosuppressive therapies, including irradiation, antimetabolites, alkylating agents, cytotoxic
drugs, and corticosteroids (used in greater than physiologic doses), may reduce the immune
response to KINRIX.

8       USE IN SPECIFIC POPULATIONS
8.4     Pediatric Use
Safety and effectiveness of KINRIX in children younger than 4 years and children aged 7 to
16 years have not been evaluated. KINRIX is not approved for use in persons in these age
groups.

11      DESCRIPTION
KINRIX (Diphtheria and Tetanus Toxoids and Acellular Pertussis Adsorbed and Inactivated
Poliovirus Vaccine) is a noninfectious, sterile vaccine for intramuscular administration. Each
0.5-mL dose is formulated to contain 25 Lf of diphtheria toxoid, 10 Lf of tetanus toxoid, 25 mcg
of inactivated pertussis toxin (PT), 25 mcg of filamentous hemagglutinin (FHA), 8 mcg of
pertactin (69 kiloDalton outer membrane protein), 40 D-antigen Units (DU) of Type 1 poliovirus
(Mahoney), 8 DU of Type 2 poliovirus (MEF-1), and 32 DU of Type 3 poliovirus (Saukett). The
diphtheria, tetanus, and pertussis components of KINRIX are the same as those in INFANRIX
and PEDIARIX and the poliovirus component is the same as that in PEDIARIX.
The diphtheria toxin is produced by growing Corynebacterium diphtheriae (C. diphtheriae) in
Fenton medium containing a bovine extract. Tetanus toxin is produced by growing Clostridium
tetani (C. tetani) in a modified Latham medium derived from bovine casein. The bovine
materials used in these extracts are sourced from countries which the United States Department
of Agriculture (USDA) has determined neither have nor are at risk of bovine spongiform
encephalopathy (BSE). Both toxins are detoxified with formaldehyde, concentrated by
ultrafiltration, and purified by precipitation, dialysis, and sterile filtration.
The acellular pertussis antigens (PT, FHA, and pertactin) are isolated from Bordetella pertussis
(B. pertussis) culture grown in modified Stainer-Scholte liquid medium. PT and FHA are
isolated from the fermentation broth; pertactin is extracted from the cells by heat treatment and
flocculation. The antigens are purified in successive chromatographic and precipitation steps. PT
is detoxified using glutaraldehyde and formaldehyde. FHA and pertactin are treated with
formaldehyde.
Diphtheria and tetanus toxoids and pertussis antigens (inactivated PT, FHA, and pertactin) are
individually adsorbed onto aluminum hydroxide.



                                                8
                                                8                                    Exhibit 262
     Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 203 of 491



The inactivated poliovirus component of KINRIX is an enhanced potency component. Each of
the 3 strains of poliovirus is individually grown in VERO cells, a continuous line of monkey
kidney cells, cultivated on microcarriers. Calf serum and lactalbumin hydrolysate are used during
VERO cell culture and/or virus culture. Calf serum is sourced from countries the USDA has
determined neither have nor are at risk of BSE. After clarification, each viral suspension is
purified by ultrafiltration, diafiltration, and successive chromatographic steps, and inactivated
with formaldehyde. The 3 purified viral strains are then pooled to form a trivalent concentrate.
Diphtheria and tetanus toxoid potency is determined by measuring the amount of neutralizing
antitoxin in previously immunized guinea pigs. The potency of the acellular pertussis
components (inactivated PT, FHA, and pertactin) is determined by enzyme-linked
immunosorbent assay (ELISA) on sera from previously immunized mice. The potency of the
inactivated poliovirus component is determined by using the D-antigen ELISA and by a
poliovirus-neutralizing cell culture assay on sera from previously immunized rats.
Each 0.5-mL dose contains aluminum hydroxide as adjuvant (not more than 0.6 mg aluminum by
assay) and 4.5 mg of sodium chloride. Each dose also contains 100 mcg of residual
formaldehyde and 100 mcg of polysorbate 80 (Tween 80). Neomycin sulfate and polymyxin B
are used in the poliovirus vaccine manufacturing process and may be present in the final vaccine
at 0.05 ng neomycin and 0.01 ng polymyxin B per dose.
The tip caps of the prefilled syringes contain natural rubber latex; the plungers are not made with
natural rubber latex. The vial stoppers are not made with natural rubber latex.
KINRIX does not contain a preservative.

12     CLINICAL PHARMACOLOGY
12.1   Mechanism of Action
Diphtheria
Diphtheria is an acute toxin-mediated infectious disease caused by toxigenic strains of C.
diphtheriae. Protection against disease is due to the development of neutralizing antibodies to the
diphtheria toxin. A serum diphtheria antitoxin level of 0.01 IU/mL is the lowest level giving
some degree of protection; a level of 0.1 IU/mL is regarded as protective.1
Tetanus
Tetanus is an acute toxin-mediated disease caused by a potent exotoxin released by C. tetani.
Protection against disease is due to the development of neutralizing antibodies to the tetanus
toxin. A serum tetanus antitoxin level of at least 0.01 IU/mL, measured by neutralization assays,
is considered the minimum protective level. 2,3 A level of 0.1 IU/mL is considered protective. 4
Pertussis
Pertussis (whooping cough) is a disease of the respiratory tract caused by B. pertussis. The role


                                                 9
                                                9                                     Exhibit 262
     Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 204 of 491



of the different components produced by B. pertussis in either the pathogenesis of, or the
immunity to, pertussis is not well understood. There is no well-established serological correlate
of protection for pertussis. The efficacy of the pertussis component of KINRIX was determined
in clinical trials of INFANRIX administered as a 3-dose series in infants (see INFANRIX
prescribing information).
Poliomyelitis
Poliovirus is an enterovirus that belongs to the picornavirus family. Three serotypes of poliovirus
have been identified (Types 1, 2, and 3). Neutralizing antibodies against the 3 poliovirus
serotypes are recognized as conferring protection against poliomyelitis disease. 5

13     NONCLINICAL TOXICOLOGY
13.1   Carcinogenesis, Mutagenesis, Impairment of Fertility
KINRIX has not been evaluated for carcinogenic or mutagenic potential or for impairment of
fertility.

14     CLINICAL STUDIES
14.1   Immunological Evaluation
In a U.S. multicenter study (Study 048), 4,209 children were randomized in a 3:1 ratio to receive
either KINRIX or INFANRIX and IPV (Sanofi Pasteur SA) administered concomitantly at
separate sites. Subjects also received MMR vaccine (Merck & Co., Inc.) administered
concomitantly at a separate site. Subjects were children aged 4 through 6 years who previously
received 4 doses of INFANRIX, 3 doses of IPV, and 1 dose of MMR vaccine. Among subjects in
both vaccine groups combined, 49.6% were female; 45.6% of subjects were white, 18.8%
Hispanic, 13.6% Asian, 7.0% black, and 15.0% were of other racial/ethnic groups.
Levels of antibodies to the diphtheria, tetanus, pertussis (PT, FHA, and pertactin), and poliovirus
antigens were measured in sera obtained immediately prior to vaccination and 1 month (range:
31 to 48 days) after vaccination (Table 2). The co-primary immunogenicity endpoints were anti-
diphtheria toxoid, anti-tetanus toxoid, anti-PT, anti-FHA, and anti-pertactin booster responses,
and anti-poliovirus Type 1, Type 2, and Type 3 geometric mean antibody titers (GMTs) 1 month
after vaccination. KINRIX was shown to be non-inferior to INFANRIX and IPV administered
separately, in terms of booster responses to DTaP antigens and post-vaccination GMTs for anti-
poliovirus antibodies (Table 2).




                                                10
                                               10                                      Exhibit 262
   Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 205 of 491



Table 2. Pre-Vaccination Antibody Levels and Post-Vaccinationa Antibody Responses
following KINRIX Compared with Separate Concomitant Administration of INFANRIX
and IPV in Children Aged 4 to 6 Years when Coadministered with MMR Vaccine (Study
048) (ATP Cohort for Immunogenicity)
                                                        KINRIX              INFANRIX + IPV
                                                      n = 787-851               n = 237-262
  Anti-diphtheria Toxoid
  Pre-vaccination % 0.1 IU/mL (95% CI)b             87.7 (85.3, 89.9)         85.5 (80.6, 89.5)
  Post-vaccination % 0.1 IU/mL (95% CI)      b       100 (99.6, 100)           100 (98.6, 100)
  % Booster Response (95% CI)c                      99.5 (98.8, 99.9)d         100 (98.6, 100)
  Anti-tetanus Toxoid
  Pre-vaccination % 0.1 IU/mL (95% CI)b             87.8 (85.4, 90.0)         88.2 (83.6, 91.8)
  Post-vaccination % 0.1 IU/mL (95% CI)      b       100 (99.6, 100)           100 (98.6, 100)
  % Booster Response (95% CI)    c                  96.7 (95.2, 97.8) d       93.9 (90.2, 96.5)
  Anti-PT
  % Booster Response (95% CI)e                      92.2 (90.2, 94.0)d        92.6 (88.7, 95.5)
  Anti-FHA
  % Booster Response (95% CI)e                      95.4 (93.7, 96.7)d        96.2 (93.1, 98.1)
  Anti-pertactin
  % Booster Response (95% CI)e                      97.8 (96.5, 98.6)d        96.9 (94.1, 98.7)
  Anti-poliovirus 1
  Pre-vaccination % 1:8 (95% CI)b                   88.3 (85.9, 90.4)         85.1 (80.1, 89.2)
  Post-vaccination % 1:8 (95% CI)    b               99.9 (99.3, 100)          100 (98.5, 100)
  Post-vaccination GMT (95% CI)                   2,127 (1,976, 2,290)  f   1,685 (1,475, 1,925)
  Anti-poliovirus 2
  Pre-vaccination % 1:8 (95% CI)b                   91.8 (89.7, 93.6)         87.0 (82.3, 90.8)
  Post-vaccination % 1:8 (95% CI)    b               100 (99.6, 100)           100 (98.5, 100)
  Post-vaccination GMT (95% CI)                   2,265 (2,114, 2,427)  f   1,818 (1,606, 2,057)
  Anti-poliovirus 3
  Pre-vaccination % 1:8 (95% CI)b                   84.7 (82.0, 87.0)         85.0 (80.1, 89.1)
  Post-vaccination % 1:8 (95% CI)b                   100 (99.5, 100)           100 (98.5, 100)
  Post-vaccination GMT (95% CI)                   3,588 (3,345, 3,849)  f   3,365 (2,961, 3,824)
ATP = According-to-protocol; CI = Confidence Interval; GMT = Geometric mean antibody titer;
IPV = Inactivated poliovirus vaccine (Sanofi Pasteur SA); MMR = Measles, mumps, and rubella
vaccine (Merck & Co., Inc.).
n = Number of subjects with available results.
a One-month blood sampling, range 31 to 48 days.
b Seroprotection defined as anti-diphtheria toxoid and anti-tetanus toxoid antibody

  concentrations 0.1 IU/mL by ELISA and as anti-poliovirus Type 1, Type 2, and Type 3
  antibody titer 1:8 by micro-neutralization assay for poliovirus.
c Booster response: In subjects with pre-vaccination <0.1 IU/mL, post-vaccination concentration

   0.4 IU/mL. In subjects with pre-vaccination concentration 0.1 IU/mL, an increase of at least
  4 times the pre-vaccination concentration.


                                               11
                                              11                                    Exhibit 262
      Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 206 of 491


d   KINRIX was non-inferior to INFANRIX + IPV based on booster response rates (upper limit of
    2-sided 95% CI on the difference of INFANRIX + IPV minus KINRIX 10%).
e   Booster response: In subjects with pre-vaccination <5 EL.U./mL, post-vaccination
    concentration 20 EL.U./mL. In subjects with pre-vaccination 5 EL.U./mL and
    <20 EL.U./mL, an increase of at least 4 times the pre-vaccination concentration. In subjects
    with pre-vaccination 20 EL.U./mL, an increase of at least 2 times the pre-vaccination
    concentration.
f   KINRIX was non-inferior to INFANRIX + IPV based on post-vaccination anti-poliovirus
    antibody GMTs adjusted for baseline titer (upper limit of 2-sided 95% CI for the GMT ratio
    [INFANRIX + IPV:KINRIX] 1.5).

14.2     Concomitant Vaccine Administration
In a U.S. study (Study 055) that enrolled children aged 4 to 6 years, KINRIX was administered
concomitantly at separate sites with MMR vaccine (Merck & Co., Inc.) (n = 237) or with MMR
vaccine and varicella vaccine (Merck & Co., Inc.) (n = 239). Immune responses to the antigens
contained in KINRIX were measured approximately 1 month (28 to 48 days) after vaccination.
Booster responses to diphtheria, tetanus, and pertussis antigens and GMTs for poliovirus (Type
1, 2, and 3) after the receipt of KINRIX administered concomitantly with MMR vaccine and
varicella vaccine were non-inferior to immune responses following concomitant administration
of KINRIX administered with MMR vaccine.

15       REFERENCES
1. Vitek CR and Wharton M. Diphtheria Toxoid. In: Plotkin SA, Orenstein WA, and Offit PA,
   eds. Vaccines. 5th ed. Saunders; 2008:139-156.
2. Wassilak SGF, Roper MH, Kretsinger K, and Orenstein WA. Tetanus Toxoid. In: Plotkin
   SA, Orenstein WA, and Offit PA, eds. Vaccines. 5th ed. Saunders; 2008:805-839.
3. Department of Health and Human Services, Food and Drug Administration. Biological
   products; Bacterial vaccines and toxoids; Implementation of efficacy review; Proposed rule.
   Federal Register. December 13, 1985;50(240):51002-51117.
4. Centers for Disease Control and Prevention. General Recommendations on Immunization.
   Recommendations of the Advisory Committee on Immunization Practices (ACIP). MMWR.
   2006;55(RR-15):1-48.
5. Sutter RW, Pallansch MA, Sawyer LA, et al. Defining surrogate serologic tests with respect
   to predicting protective vaccine efficacy: Poliovirus vaccination. In: Williams JC, Goldenthal
   KL, Burns DL, Lewis Jr BP, eds. Combined vaccines and simultaneous administration.
   Current issues and perspectives. New York, NY: The New York Academy of Sciences;
   1995:289-299.




                                                12
                                               12                                    Exhibit 262
     Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 207 of 491



16     HOW SUPPLIED/STORAGE AND HANDLING
KINRIX is available in 0.5-mL single-dose vials and 0.5-mL single-dose, disposable, prefilled
TIP-LOK syringes (packaged without needles):
NDC 58160-812-01 Vial in Package of 10: NDC 58160-812-11
NDC 58160-812-43 Syringe in Package of 10: NDC 58160-812-52
Store refrigerated between 2 and 8 C (36 and 46 F). Do not freeze. Discard if the vaccine has
been frozen.

17     PATIENT COUNSELING INFORMATION
Provide the following information to the parent or guardian:
   Inform of the potential benefits and risks of immunization with KINRIX.
   Inform about the potential for adverse reactions that have been temporally associated with
   administration of KINRIX or other vaccines containing similar components.
   Give the Vaccine Information Statements, which are required by the National Childhood
   Vaccine Injury Act of 1986 to be given prior to immunization. These materials are available
   free of charge at the Centers for Disease Control and Prevention (CDC) website
   (www.cdc.gov/vaccines).

INFANRIX, KINRIX, PEDIARIX, and TIP-LOK are trademarks owned by or licensed to the
GSK group of companies. The other brand listed is a trademark owned by or licensed to its
respective owner and is not owned by or licensed to the GSK group of companies. The maker of
this brand is not affiliated with and does not endorse the GSK group of companies or its
products.




Manufactured by GlaxoSmithKline Biologicals
Rixensart, Belgium, U.S. License 1617, and
GSK Vaccines GmbH
Marburg, Germany, U.S. License 1617
Distributed by GlaxoSmithKline
Research Triangle Park, NC 27709
©XXXX GSK group of companies or its licensor.
KNX:XXPI


                                               13
                                              13                                    Exhibit 262
Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 208 of 491




   EXHIBIT 263
                 Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 209 of 491
Sanofi Pasteur                                                                                         Full Prescribing Information
521 – Quadracel®

HIGHLIGHTS OF PRESCRIBING INFORMATION                                                 • Progressive neurologic disorder until a treatment regimen has been
These highlights do not include all the information needed to use                       established and the condition has stabilized. (4.3)
Quadracel safely and effectively. See full prescribing information for                -----------------------WARNINGS AND PRECAUTIONS------------------------
Quadracel.
                                                                                      • Carefully consider benefits and risks before administering Quadracel to
Quadracel (Diphtheria and Tetanus Toxoids and Acellular Pertussis                        persons with a history of:
Adsorbed and Inactivated Poliovirus Vaccine)                                             - fever ≥40.5°C (≥105°F), hypotonic-hyporesponsive episode (HHE) or
Suspension for Intramuscular Injection                                                       persistent, inconsolable crying lasting ≥3 hours within 48 hours after a
Initial U.S. Approval: 2015                                                                  previous pertussis-containing vaccine. (5.2)
                                                                                         - seizures within 3 days after a previous pertussis-containing vaccine.
 ----------------------------INDICATIONS AND USAGE---------------------------
                                                                                             (5.2)
Quadracel is a vaccine indicated for active immunization against diphtheria,
                                                                                      • If Guillain-Barré syndrome occurred within 6 weeks of receipt of a prior
tetanus, pertussis and poliomyelitis. A single dose of Quadracel is approved
                                                                                         vaccine containing tetanus toxoid, the decision to give any tetanus toxoid-
for use in children 4 through 6 years of age as a fifth dose in the diphtheria,
                                                                                         containing vaccine, including Quadracel, should be based on careful
tetanus, pertussis vaccination (DTaP) series, and as a fourth or fifth dose in
                                                                                         consideration of the potential benefits and possible risks. (5.3)
the inactivated poliovirus vaccination (IPV) series, in children who have
received 4 doses of Pentacel and/or DAPTACEL vaccine. (1)                             ------------------------------ADVERSE REACTIONS-------------------------------
                                                                                      In a clinical study, the most common solicited injection site reactions were
----------------------DOSAGE AND ADMINISTRATION-----------------------
                                                                                      pain (>75%), increase in arm circumference (>65%), erythema (>55%), and
A single intramuscular injection of 0.5 mL. (2)
                                                                                      swelling (>40%). Common solicited systemic reactions were myalgia (>50%),
---------------------DOSAGE FORMS AND STRENGTHS----------------------                 malaise (>35%), and headache (>15%). (6.1)
Suspension for injection, supplied in single-dose (0.5 mL) vials. (3)
                                                                                      To report SUSPECTED ADVERSE REACTIONS, contact
---------------------------CONTRAINDICATIONS----------------------------------        Pharmacovigilance Department, Sanofi Pasteur Inc., Discovery Drive,
• Severe allergic reaction (e.g., anaphylaxis) to any ingredient of Quadracel,        Swiftwater, PA 18370 at 1-800-822-2463 (1-800-VACCINE) or VAERS at
     or following any diphtheria toxoid, tetanus toxoid, pertussis-containing         1-800-822-7967 or http://vaers.hhs.gov
     vaccine or inactivated poliovirus vaccine. (4.1) (11)
                                                                                      See 17 for PATIENT COUNSELING INFORMATION.
• Encephalopathy within 7 days of a previous pertussis-containing vaccine
   with no other identifiable cause. (4.2)                                                                                                         Revised: 12/2019


FULL PRESCRIBING INFORMATION: CONTENTS*
1   INDICATIONS AND USAGE
                                                                                      8   USE IN SPECIFIC POPULATIONS
2   DOSAGE AND ADMINISTRATION                                                             8.4 Pediatric Use
3   DOSAGE FORMS AND STRENGTHS                                                        11 DESCRIPTION
4   CONTRAINDICATIONS                                                                 12 CLINICAL PHARMACOLOGY
    4.1 Hypersensitivity                                                                 12.1 Mechanism of Action
    4.2 Encephalopathy
    4.3 Progressive Neurologic Disorder                                               13 NONCLINICAL TOXICOLOGY
                                                                                         13.1 Carcinogenesis, Mutagenesis, Impairment of Fertility
5   WARNINGS AND PRECAUTIONS
    5.1 Management of Acute Allergic Reactions                                        14 CLINICAL STUDIES
    5.2 Adverse Reactions Following Prior Pertussis Vaccination                          14.1 Immunogenicity
    5.3 Guillain-Barré Syndrome                                                       15 REFERENCES
    5.4 Limitations of Vaccine Effectiveness
    5.5 Altered Immunocompetence                                                      16 HOW SUPPLIED/STORAGE AND HANDLING
                                                                                         16.1 How Supplied
6   ADVERSE REACTIONS                                                                    16.2 Storage and Handling
    6.1 Clinical Trials Experience
    6.2 Postmarketing Experience                                                      17 PATIENT COUNSELING INFORMATION
7   DRUG INTERACTIONS                                                                 *   Sections or subsections omitted from the full prescribing information are
    7.1 Concomitant Administration with Other Vaccines                                    not listed.
    7.2 Immunosuppressive Treatments




                                                                                  1                                                    Exhibit 2631
    Case
Sanofi     2:20-cv-02470-WBS-JDP
       Pasteur                            Document 10 Filed 12/29/20
                                                                   FullPage   210 Information
                                                                       Prescribing of 491
521 – Quadracel®



FULL PRESCRIBING INFORMATION

1      INDICATIONS AND USAGE
Quadracel® is a vaccine indicated for active immunization against diphtheria, tetanus, pertussis
and poliomyelitis. A single dose of Quadracel is approved for use in children 4 through 6 years
of age as a fifth dose in the diphtheria, tetanus, pertussis vaccination (DTaP) series, and as a
fourth or fifth dose in the inactivated poliovirus vaccination (IPV) series, in children who have
received 4 doses of Pentacel® [Diphtheria and Tetanus Toxoids and Acellular Pertussis Vaccine
Adsorbed, Inactivated Poliovirus and Haemophilus b conjugate (Tetanus Toxoid Conjugate)
Vaccine] and/or DAPTACEL® (Diphtheria and Tetanus Toxoids and Acellular Pertussis Vaccine
Adsorbed).

2      DOSAGE AND ADMINISTRATION
For intramuscular use only.
Just before use, shake the vial well, until a uniform, white, cloudy suspension results. Parenteral
drug products should be inspected visually for particulate matter and discoloration prior to
administration, whenever solution and container permit. If either of these conditions exist, the
product should not be administered.
Withdraw and administer a 0.5 mL dose of Quadracel vaccine intramuscularly into the deltoid
muscle of the upper arm. Discard unused portion.
Quadracel should not be combined through reconstitution or mixed with any other vaccine.

3      DOSAGE FORMS AND STRENGTHS
Quadracel is a suspension for injection in 0.5 mL single-dose vials.

4      CONTRAINDICATIONS
4.1    Hypersensitivity
Severe allergic reaction (e.g., anaphylaxis) to any ingredient of Quadracel [see Description (11)]
or following any diphtheria toxoid, tetanus toxoid, pertussis-containing vaccine, or inactivated
poliovirus vaccine, is a contraindication to administration of Quadracel.
4.2    Encephalopathy
Encephalopathy (e.g., coma, decreased level of consciousness, prolonged seizures) within 7 days
of a previous dose of a pertussis-containing vaccine that is not attributable to another identifiable
cause is a contraindication to administration of any pertussis-containing vaccine, including
Quadracel.
4.3    Progressive Neurologic Disorder
Progressive neurologic disorder, including infantile spasms, uncontrolled epilepsy, or
progressive encephalopathy is a contraindication to administration of any pertussis-containing
vaccine including Quadracel. Pertussis vaccine should not be administered to individuals with
such conditions until a treatment regimen has been established and the condition has stabilized.



                                                                                                      2
                                                 2                                      Exhibit 263
    Case
Sanofi     2:20-cv-02470-WBS-JDP
       Pasteur                             Document 10 Filed 12/29/20
                                                                    FullPage   211 Information
                                                                        Prescribing of 491
521 – Quadracel®



5         WARNINGS AND PRECAUTIONS
5.1       Management of Acute Allergic Reactions
Epinephrine hydrochloride solution (1:1,000) and other appropriate agents and equipment must
be available for immediate use in case an anaphylactic or acute hypersensitivity reaction occurs.
5.2       Adverse Reactions Following Prior Pertussis Vaccination
If any of the following events have occurred within the specified period after administration of a
pertussis vaccine, the decision to administer Quadracel should be based on careful consideration
of benefits and risks.
      •   Temperature of ≥40.5°C (≥105°F) within 48 hours, not attributable to another identifiable
          cause.
      •   Collapse or shock-like state (hypotonic-hyporesponsive episode [HHE]) within 48 hours.
      •   Persistent, inconsolable crying lasting ≥3 hours within 48 hours.
      •   Seizures with or without fever within 3 days.
5.3       Guillain-Barré Syndrome
If Guillain-Barré syndrome occurred within 6 weeks of receipt of a prior vaccine containing
tetanus toxoid, the decision to give any vaccine containing tetanus toxoid, including Quadracel,
should be based on careful consideration of the potential benefits and possible risks.
5.4       Limitations of Vaccine Effectiveness
Vaccination with Quadracel may not protect all individuals.
5.5       Altered Immunocompetence
If Quadracel is administered to immunocompromised persons, including persons receiving
immunosuppressive therapy, the expected immune response may not be obtained [see Drug
Interactions (7.2)].

6         ADVERSE REACTIONS
In a clinical study, the most common solicited injection site reactions were pain (>75%), increase
in arm circumference (>65%), erythema (>55%), and swelling (>40%). Common solicited
systemic reactions were myalgia (>50%), malaise (>35%), and headache (>15%).

6.1       Clinical Trials Experience
Because clinical trials are conducted under widely varying conditions, adverse reaction rates
observed in the clinical trials of a vaccine cannot be directly compared to rates in the clinical
trials of another vaccine and may not reflect the rates observed in practice. The adverse reaction
information from clinical trials does, however, provide a basis for identifying the adverse events
that appear to be related to vaccine use and for approximating rates of those events. The
poliovirus component (poliovirus types 1, 2, and 3) of this formulation of Quadracel is grown in
Vero cells [see Description (11)]. The clinical study data in this section were accrued with a
Quadracel formulation in which poliovirus component was grown in MRC-5 cells.



                                                                                                    3
                                                  3                                    Exhibit 263
    Case
Sanofi     2:20-cv-02470-WBS-JDP
       Pasteur                           Document 10 Filed 12/29/20
                                                                  FullPage   212 Information
                                                                      Prescribing of 491
521 – Quadracel®


In a randomized, controlled, multicenter study conducted in the US and Puerto Rico (Study
M5I02; ClinicalTrials.gov Identifier: NCT01346293), 3,372 children, 4 to 6 years of age, who
had received 4 doses of DAPTACEL and/or Pentacel vaccine(s) received Quadracel, or
DAPTACEL + IPOL (Poliovirus Vaccine Inactivated) vaccines administered concomitantly but
at separate sites. Subjects also received Measles, Mumps, and Rubella Virus Vaccine Live
(MMR) (Merck & Co., Inc.) and Varicella Virus Vaccine Live (Varicella vaccine) (Merck &
Co., Inc.) administered concomitantly at separate sites. Safety was evaluated in 2,733 subjects
who received Quadracel and 621 subjects who received DAPTACEL + IPOL vaccines.
Among these subjects, 51.5% were male, 48.5% were female, 75.7% were Caucasian, 8.6% were
Black, 7.9% were Hispanic, 0.9% were Asian, and 7.8% were of other racial/ethnic groups. The
mean age for both groups was 4.4 years and the ratio of male to female subjects and ethnicity
were balanced between both groups.
Solicited injection site reactions and systemic reactions were collected daily for 7 days following
vaccination, via diary cards. Participants were monitored for unsolicited adverse events for 28
days and serious adverse events (SAEs) for 6 months after vaccination.
Solicited Adverse Reactions
The incidence and severity of solicited injection site and systemic adverse reactions that occurred
within 7 days after vaccination in each study group are shown in Table 1.




                                                                                                  4
                                                4                                     Exhibit 263
    Case
Sanofi     2:20-cv-02470-WBS-JDP
       Pasteur                                  Document 10 Filed 12/29/20
                                                                         FullPage   213 Information
                                                                             Prescribing of 491
521 – Quadracel®


Table 1: Percentage of Children 4 through 6 years of Age with Solicited Adverse Reactions
by Intensity Within 7 Days of Vaccination with Quadracel or Concomitant but Separate
DAPTACEL and IPOL vaccines Co-Administered with MMR and Varicella Vaccines*
                                                       Quadracel         DAPTACEL + IPOL
                                                    (N†= 2,500-2,689)      (N† = 598-603)
  Injection Site Reactions                            Quadracel site    DAPTACEL or IPOL site
                    Any                                   77.4                 76.5
                    Grade 1                               56.4                 54.9
  Pain‡
                    Grade 2                               19.0                 18.6
                    Grade 3                               2.0                  3.0
                    Any                                   68.1                 65.1
  Change in limb Grade 1                                  59.8                 58.6
  circumference§ Grade 2                                  8.2                  6.5
                    Grade 3                               0.2                  0.0
                    Any                                   59.1                 53.4
                    >0 to <25 mm                          31.6                 31.8
  Erythema
                    ≥25 to <50 mm                         9.5                  9.6
                    ≥50 mm                                18.0                 11.9
                    Any                                   40.2                 36.4
                    >0 to <25 mm                          23.5                 23.1
  Swelling
                    ≥25 to <50 mm                         8.1                  6.1
                    ≥50 mm                                8.6                  7.1
  Extensive limb
                    Any                                    1.5                   1.3
  swelling¶
  Systemic Reactions
                    Any                                   53.8                   52.6
                    Grade 1                               36.0                   33.5
  Myalgia#
                    Grade 2                               15.8                   16.3
                    Grade 3                               1.9                    2.8
                    Any                                   35.0                   33.2
                    Grade 1                               21.7                   18.7
  Malaise#
                    Grade 2                               10.6                   11.1
                    Grade 3                               2.6                    3.3
                    Any                                   15.6                   16.6
                    Grade 1                               11.9                   11.9
  Headache#
                    Grade 2                               3.1                    4.0
                    Grade 3                               0.6                    0.7
                    Any                                   6.0                    6.9
                      ≥38.0°C to ≤38.4°C                  2.6                    3.0
  Fever
                      ≥38.5°C to ≤38.9°C                  2.1                    1.8
                      ≥39.0°C                             1.3                    2.0
* ClinicalTrials.gov Identifier: NCT01346293.


                                                                                                 5
                                                      5                                 Exhibit 263
    Case
Sanofi     2:20-cv-02470-WBS-JDP
       Pasteur                                    Document 10 Filed 12/29/20
                                                                           FullPage   214 Information
                                                                               Prescribing of 491
521 – Quadracel®


†
    N = The number of subjects with available data.
‡
    Grade 1: Easily tolerated, Grade 2: Sufficiently discomforting to interfere with normal behavior or activities,
    Grade 3: Incapacitating, unable to perform usual activities.
§
    Grade 1: >0 to <25 mm increase over pre-vaccination measurement, Grade 2: ≥25 to ≤50 mm increase over pre-
    vaccination measurement, Grade 3: >50 mm increase over pre-vaccination measurement.
¶
    Swelling of the injected limb including the adjacent joint (i.e., elbow and/or shoulder) as compared to baseline.
#
    Grade 1: No interference with activity, Grade 2: Some interference with activity, Grade 3: Significant; prevents
    daily activity.
Serious Adverse Events
In Study M5I02, within 28 days following vaccination with Quadracel, or DAPTACEL + IPOL
vaccines, and concomitant MMR and varicella vaccines, 0.1% of subjects (3/2,733) in the
Quadracel group experienced a serious adverse event. During the same time period, 0.2%
subjects (1/621) in the DAPTACEL + IPOL group experienced a SAE. Within the 6-month
follow-up period after vaccination, SAEs were reported in 0.8% of subjects (21/2,733) who
received Quadracel and 0.5% of subjects (3/621) who received DAPTACEL + IPOL vaccines,
none of which were assessed as related to vaccination.
6.2       Postmarketing Experience
The following adverse events have been spontaneously reported, during the post-marketing use
of Quadracel outside the US, in infants and children from 2 months through 6 years of age.
Because these events are reported voluntarily from a population of uncertain size, it is not
possible to estimate their frequency reliably or establish a causal relationship to vaccine
exposure. This list includes adverse events based on one or more of the following factors:
severity, frequency of reporting, or strength of evidence for a causal relationship to Quadracel.
      •   Immune system disorders
          Anaphylactic reaction, hypersensitivity and allergic reactions (such as rash, urticaria,
          dyspnea)
      •   Psychiatric disorders
          Screaming
      •   Nervous system disorders
          Somnolence, convulsion, febrile convulsion, HHE, hypotonia
      •   Cardiac disorders
          Cyanosis
      •   Vascular disorders
          Pallor
      •   General disorders and administration site conditions
          Listlessness
          Injection site reactions (including inflammation, mass, sterile abscess, and edema)
          Large injection site reactions (>50 mm), including limb swelling which may extend from
          the injection site beyond one or both joints
      •   Infections and Infestations
          Injection site cellulitis, injection site abscess



                                                                                                                        6
                                                           6                                            Exhibit 263
    Case
Sanofi     2:20-cv-02470-WBS-JDP
       Pasteur                           Document 10 Filed 12/29/20
                                                                  FullPage   215 Information
                                                                      Prescribing of 491
521 – Quadracel®



7      DRUG INTERACTIONS
7.1    Concomitant Administration with Other Vaccines
In the US clinical trial, Study M5I02, Quadracel was administered concomitantly with one or
more of the following US-licensed vaccines: MMR vaccine and varicella vaccine [see Adverse
Reactions (6.1)].
When Quadracel is given at the same time as another injectable vaccine(s), the vaccines should
be administered with different syringes and at different injection sites.
7.2    Immunosuppressive Treatments
Immunosuppressive therapies, including irradiation, antimetabolites, alkylating agents, cytotoxic
drugs and corticosteroids (used in greater than physiologic doses), may reduce the immune
response to Quadracel [see Warnings and Precautions (5.5)].

8      USE IN SPECIFIC POPULATIONS
8.4    Pediatric Use
The safety and effectiveness of Quadracel has not been established in children less than 4 years
of age or children 7 through 16 years of age and is not approved for use in these age groups.

11     DESCRIPTION
Quadracel (Diphtheria and Tetanus Toxoids and Acellular Pertussis Adsorbed and Inactivated
Poliovirus Vaccine) is a sterile suspension for intramuscular injection.
Each 0.5 mL dose is formulated to contain 15 Lf diphtheria toxoid, 5 Lf tetanus toxoid, acellular
pertussis antigens [20 mcg detoxified pertussis toxin (PT), 20 mcg filamentous hemagglutinin
(FHA), 3 mcg pertactin (PRN), 5 mcg fimbriae types 2 and 3 (FIM)], and inactivated
polioviruses [29 D-antigen units (DU) Type 1 (Mahoney), 7 DU Type 2 (MEF-1), 26 DU Type 3
(Saukett)].
Corynebacterium diphtheriae is grown in modified Mueller’s growth medium. (1) After
purification by ammonium sulfate fractionation, the diphtheria toxin is detoxified with
formaldehyde and diafiltered.
Clostridium tetani is grown in modified Mueller-Miller casamino acid medium without beef
heart infusion. (2) Tetanus toxin is detoxified with formaldehyde and purified by ammonium
sulfate fractionation and diafiltration. Diphtheria and tetanus toxoids are individually adsorbed
onto aluminum phosphate.
The acellular pertussis vaccine antigens are produced from Bordetella pertussis cultures grown in
Stainer-Scholte medium (3) modified by the addition of casamino acids and dimethyl-beta-
cyclodextrin. PT, FHA and PRN are isolated separately from the supernatant culture medium.
FIM are extracted and copurified from the bacterial cells. The pertussis antigens are purified by
sequential filtration, salt-precipitation, ultrafiltration and chromatography. PT is detoxified with
glutaraldehyde. FHA is treated with formaldehyde and the residual aldehydes are removed by
ultrafiltration. The individual antigens are adsorbed separately onto aluminum phosphate.




                                                                                                    7
                                                 7                                     Exhibit 263
    Case
Sanofi     2:20-cv-02470-WBS-JDP
       Pasteur                           Document 10 Filed 12/29/20
                                                                  FullPage   216 Information
                                                                      Prescribing of 491
521 – Quadracel®


The Type 1, Type 2, and Type 3 polioviruses are individually grown in Vero cells (a continuous
line of monkey kidney cells). Prior to viral propagation, the cells are grown in Iscove’s medium,
supplemented with calf serum. For viral propagation, the culture medium is replaced by M199
medium without calf serum. The viral harvests are concentrated and purified, then inactivated
with formaldehyde to produce monovalent suspensions of each serotype. Specified quantities of
monovalent suspensions of each serotype are mixed to produce the trivalent poliovirus
concentrate. The adsorbed diphtheria, tetanus and acellular pertussis antigens are combined with
aluminum phosphate, 2-phenoxyethanol (not as a preservative) and water for injection, into an
intermediate concentrate. The trivalent poliovirus concentrate is added and the vaccine is diluted
to its final concentration.
Each 0.5 mL dose contains 1.5 mg aluminum phosphate (0.33 mg aluminum) as the adjuvant,
<8.1 mcg polysorbate 80, 3.3 mg (0.6% v/v) 2-phenoxyethanol (not as a preservative), 2 mcg to
7 mcg residual formaldehyde, <50 ng residual glutaraldehyde, ≤10 ng residual bovine serum
albumin, <0.0001 pg streptomycin sulphate, <0.01 pg of neomycin and <0.000001 pg polymyxin
B sulphate.
Quadracel does not contain a preservative.
Both diphtheria and tetanus toxoids induce at least 2 neutralizing units per mL in the guinea pig
potency test. The potency of the acellular pertussis antigens is evaluated by the antibody
response of immunized mice to detoxified PT, FHA, PRN and FIM as measured by enzyme-
linked immunosorbent assay (ELISA). The potency of the inactivated poliovirus antigens is
determined by measuring antibody-mediated neutralization of poliovirus in sera from immunized
rats.

12     CLINICAL PHARMACOLOGY
12.1   Mechanism of Action
Diphtheria
Diphtheria is an acute toxin-mediated disease caused by toxigenic strains of C. diphtheriae.
Protection against disease is due to the development of neutralizing antibodies to diphtheria
toxin. A serum diphtheria antitoxin level of 0.01 IU/mL is the lowest level giving some degree of
protection. Antitoxin levels of at least 0.1 IU/mL are generally regarded as protective. (4) Levels
of 1.0 IU/mL have been associated with long-term protection. (5)
Tetanus
Tetanus is an acute disease caused by an extremely potent neurotoxin produced by C. tetani.
Protection against disease is due to the development of neutralizing antibodies to tetanus
toxin. A serum tetanus antitoxin level of at least 0.01 IU/mL, measured by neutralization assay,
is considered the minimum protective level. (4) (6). A tetanus antitoxoid level ≥0.1 IU/mL as
measured by the ELISA used in clinical studies of Quadracel is considered protective.
Pertussis
Pertussis (whooping cough) is a respiratory disease caused by B. pertussis. This Gram-negative
coccobacillus produces a variety of biologically active components, though their role in either
the pathogenesis of, or immunity to, pertussis has not been clearly defined.



                                                                                                   8
                                                8                                     Exhibit 263
    Case
Sanofi     2:20-cv-02470-WBS-JDP
       Pasteur                            Document 10 Filed 12/29/20
                                                                   FullPage   217 Information
                                                                       Prescribing of 491
521 – Quadracel®


There is no well-established serological correlate of protection for pertussis. Because
DAPTACEL contains the same pertussis antigens manufactured by the same process as those in
Quadracel, the effectiveness of Quadracel against pertussis was based on a comparison of
pertussis immune responses following Quadracel to those following DAPTACEL (Diphtheria
and Tetanus Toxoids and Acellular Pertussis Vaccine Adsorbed) [see Clinical Studies (14)]. The
efficacy of the pertussis component of DAPTACEL was determined in clinical trials of
DAPTACEL administered to infants (see DAPTACEL prescribing information). Quadracel
contains twice as much detoxified PT and four times as much FHA as DAPTACEL.
Poliomyelitis
Polioviruses, of which there are three serotypes (Types 1, 2, and 3), are enteroviruses. The
presence of poliovirus type-specific neutralizing antibodies has been correlated with protection
against poliomyelitis. (7)

13     NONCLINICAL TOXICOLOGY
13.1   Carcinogenesis, Mutagenesis, Impairment of Fertility
Quadracel has not been evaluated for carcinogenic or mutagenic potential or impairment of
fertility.

14     CLINICAL STUDIES
The poliovirus component (poliovirus types 1, 2 and 3) of this formulation of Quadracel is grown
in Vero cells [see Description (11)]. The clinical study data in this section were accrued with a
Quadracel formulation in which the poliovirus component was grown in MRC-5 cells. The
poliovirus component of the two formulations of Quadracel are analytically comparable.
14.1 Immunogenicity
In Study M5I02, children 4 through 6 years of age received Quadracel or DAPTACEL + IPOL
as the fifth dose in the diphtheria, tetanus, and pertussis vaccination series and the fourth or fifth
dose in the inactivated poliovirus vaccination series. Subjects also received their second dose of
MMR and Varicella vaccines, concomitantly. The immunogenicity subset comprised 263
subjects in the Quadracel group and 253 subjects in the DAPTACEL + IPOL vaccines group [see
Clinical Trials Experience (6.1)].
Antibody levels to diphtheria, tetanus, pertussis (PT, FHA, PRN and FIM) and poliovirus
antigens were measured in sera obtained immediately prior to vaccination and 28 days after
vaccination. The co-primary endpoints were booster response rates and antibody geometric mean
concentrations/titers (GMCs/GMTs) to diphtheria, tetanus, pertussis and poliovirus antigens
elicited after vaccination. Booster response rates and antibody GMCs/GMTs following
Quadracel vaccination were compared to those after DAPTACEL + IPOL vaccination.
Quadracel was non-inferior to DAPTACEL + IPOL vaccines administered concomitantly at
separate sites, as demonstrated by comparison of the post-vaccination antibody booster response
rates and GMCs/GMTs to diphtheria and tetanus (Table 2), to all pertussis antigens (Table 3) and
to poliovirus 1, 2 and 3 (Table 4).




                                                                                                    9
                                                 9                                       Exhibit 263
    Case
Sanofi     2:20-cv-02470-WBS-JDP
       Pasteur                                 Document 10 Filed 12/29/20
                                                                        FullPage   218 Information
                                                                            Prescribing of 491
521 – Quadracel®


Table 2: Booster Response Rates, Pre- and Post-Vaccination Seroprotection Rates and
Post-Vaccination Antibody Levels to Diphtheria and Tetanus Antigens Following
Quadracel or Concomitant but Separate DAPTACEL and IPOL Vaccines
Co-Administered with MMR and Varicella Vaccines*
                                                             Quadracel                 DAPTACEL + IPOL
                                                            (N†=253-262)                 (N†=248-253)
Anti-Diphtheria
% Booster Response‡                                              97.3§                          99.2
Pre-vaccination % ≥0.1 IU/mL¶                                    90.7                           83.1
                                  ¶
Post-vaccination % ≥0.1 IU/mL                                    100.0                          99.6
Post-vaccination % ≥1.0 IU/mL¶                                    99.6                          99.6
Post-vaccination GMC (IU/mL)                                     18.6#                          15.5
Anti-Tetanus
% Booster Response‡                                              84.2§                          84.3
Pre-vaccination % ≥0.1 IU/mL¶                                     91.7                          89.1
Post-vaccination % ≥0.1 IU/mL¶                                   100.0                          99.2
Post-vaccination % ≥1.0 IU/mL¶                                    98.9                          96.8
Post-vaccination GMC (IU/mL)                                      6.4#                           5.5
* ClinicalTrials.gov Identifier: NCT01346293.
†
  N = The number of subjects with available data.
‡
  Booster response: In subjects with pre-vaccination antibody concentrations <0.1 IU/mL, a post-vaccination level
  ≥0.4 IU/mL; in subjects with pre-vaccination antibody concentrations ≥0.1 IU/mL but <2.0 IU/mL, a 4-fold rise in
  post-vaccination level; in subjects with pre-vaccination antibody level ≥2.0 IU/mL, a 2-fold rise in post-
  vaccination level.
§
  Quadracel was non-inferior to DAPTACEL + IPOL based on the post-vaccination booster response rates for
  diphtheria and tetanus (lower limits of the 2-sided 95% CIs of the difference [Quadracel minus DAPTACEL +
  IPOL] were >-10%).
¶
  Seroprotection: anti-diphtheria and anti-tetanus antibody concentrations ≥ 0.1 IU/mL and ≥ 1.0 IU/mL.
#
  Quadracel was non-inferior to DAPTACEL + IPOL based on the post-vaccination GMCs for diphtheria and
  tetanus (lower limits of the 2-sided 95% CIs of the ratio [Quadracel / DAPTACEL + IPOL] were >2/3).




                                                                                                               10
                                                      10                                           Exhibit 263
    Case
Sanofi     2:20-cv-02470-WBS-JDP
       Pasteur                                Document 10 Filed 12/29/20
                                                                       FullPage   219 Information
                                                                           Prescribing of 491
521 – Quadracel®



Table 3: Booster Response Rates and Post-vaccination Antibody Levels to Pertussis
Antigens Following Quadracel or Concomitant but Separate DAPTACEL and IPOL
Vaccines Co-Administered with MMR and Varicella Vaccines*
                                                            Quadracel               DAPTACEL + IPOL
                                                           (N†=250-255)               (N†=247-249)
Anti-PT
% Booster Response‡                                             95.2§                         89.9
Post-vaccination GMC (EU/mL)                                   120.7¶                         61.3
Anti-FHA
% Booster Response‡                                             94.9§                         87.5
Post-vaccination GMC (EU/mL)                                   123.5¶                         79.0
Anti-PRN
% Booster Response‡                                             96.9§                         93.1
Post-vaccination GMC (EU/mL)                                   282.6¶                        187.5
Anti-FIM
% Booster Response‡                                             97.2§                         92.4
Post-vaccination GMC (EU/mL)                                   505.8¶                        378.9
* ClinicalTrials.gov Identifier: NCT01346293.
†
  N = The number of subjects with available data.
‡
  Booster response: In subjects with pre-vaccination antibody concentrations <LLOQ, a post-vaccination level
  ≥4xLLOQ; in subjects with pre-vaccination antibody concentrations ≥LLOQ but <4xLLOQ, a 4-fold rise in post-
  vaccination level; in subjects with pre-vaccination antibody level ≥4xLLOQ, a 2-fold rise in post-vaccination
  level.
§
  Quadracel was non-inferior to DAPTACEL + IPOL based on the post-vaccination booster response rates for all
  pertussis antigens (lower limits of the 2-sided 95% CIs of the difference [Quadracel minus DAPTACEL + IPOL]
  were > -10%).
¶
  Quadracel was non-inferior to DAPTACEL + IPOL based on the post-vaccination GMCs for all pertussis antigens
  (lower limits of the 2-sided 95% CIs of the ratio [DTaP-IPV / DAPTACEL + IPOL] were >2/3).




                                                                                                            11
                                                     11                                          Exhibit 263
    Case
Sanofi     2:20-cv-02470-WBS-JDP
       Pasteur                                  Document 10 Filed 12/29/20
                                                                         FullPage   220 Information
                                                                             Prescribing of 491
521 – Quadracel®



Table 4: Booster Response Rates, Pre- and Post-Vaccination Seroprotection Rates and
Post-vaccination Antibody Levels to Poliovirus Antigens Following Quadracel or
Concomitant but Separate DAPTACEL and IPOL Vaccines Co-Administered with MMR
and Varicella Vaccines*
                                                                 Quadracel                DAPTACEL + IPOL
                                                                (N†=247-258)                (N†=248-253)
Anti-Poliovirus 1
% Booster Response‡                                                 85.9§                          82.3
Pre-vaccination % ≥1:8 dilution                                      98.4                          98.8
Post-vaccination % ≥1:8 dilution                                    100.0                          99.6
Post-vaccination GMT                                                3,477¶                         2,731
Anti-Poliovirus 2
% Booster Response‡                                                 78.3§                           79.0
Pre-vaccination % ≥1:8 dilution                                      99.6                           99.6
Post-vaccination % ≥1:8 dilution                                    100.0                          100.0
Post-vaccination GMT                                                3,491¶                         3,894
Anti-Poliovirus 3
% Booster Response‡                                                 85.0d                           84.7
Pre-vaccination % ≥1:8 dilution                                      96.8                           93.1
Post-vaccination % ≥1:8 dilution                                    100.0                          100.0
Post-vaccination GMT                                                4,591¶                         3,419
* ClinicalTrials.gov Identifier: NCT01346293.
†
  N = The number of subjects with available data.
‡
  Booster response: In subjects with pre-vaccination antibody concentrations <1:8 dilution, post-vaccination levels
  ≥1:8 dil; in subjects with pre-vaccination antibody concentrations ≥1:8 dilution, a 4-fold rise in post-vaccination
  antibody levels.
§
  Quadracel was non-inferior to DAPTACEL + IPOL based on the post-vaccination booster response rates for polio
  types 1, 2 and 3 (lower limits of the 2-sided 95% CIs of the difference [Quadracel minus DAPTACEL + IPOL]
  were > -10%).
¶
  Quadracel was non-inferior to DAPTACEL + IPOL based on the post-vaccination GMTs for polio types 1, 2 and
  3 (lower limits of the 2-sided 95% CIs of the ratio [Quadracel / DAPTACEL + IPOL] were >2/3).




                                                                                                                  12
                                                        12                                            Exhibit 263
    Case
Sanofi     2:20-cv-02470-WBS-JDP
       Pasteur                           Document 10 Filed 12/29/20
                                                                  FullPage   221 Information
                                                                      Prescribing of 491
521 – Quadracel®




15     REFERENCES
1      Stainer DW. Production of diphtheria toxin. In: Manclark CR, editor. Proceedings of an
       informal consultation on the World Health Organization requirements for diphtheria,
       tetanus, pertussis and combined vaccines. United States Public Health Service, Bethesda,
       MD. DHHS 91-1174. 1991:7-11.
2      Mueller JH, Miller PA. Variable factors influencing the production of tetanus toxin. J
       Bacteriol 1954;67(3):271-7.
3      Stainer DW, Scholte MJ. A simple chemically defined medium for the production of
       phase I Bordetella pertussis. J Gen Microbiol 1970;63:211-20.
4      Department of Health and Human Services, Food and Drug Administration. Biological
       products; bacterial vaccines and toxoids; implementation of efficacy review; proposed
       rule. Federal Register 1985;50(240):51002-117.
5      Vitek CR, Tiwari TSP, Wharton M. Diphtheria toxoid. In: Plotkin SA, Orenstein WA,
       and Offit PA, editors. Vaccines. 7th ed. Philadelphia, PA: WB Saunders; 2018;7:261-75.
6      Roper M, Wassilak SGF, Tiwari TSP, Orenstein WA. Tetanus toxoid. In: Plotkin SA,
       Orenstein WA, and Offit PA, editors. Vaccines. 7th ed. Philadelphia, PA: WB Saunders;
       2018;18:1052-79.
7      Sutter RW, et al. Defining surrogate serologic tests with respect to predicting protective
       vaccine efficacy: Poliovirus vaccination. In: Williams JC, et al. eds. Combined vaccines
       and simultaneous administration. Current issues and perspectives. New York, NY: The
       New York Academy of Sciences. 1995:289-99.

16     HOW SUPPLIED/STORAGE AND HANDLING
16.1   How Supplied
The vial stopper for this product is not made with natural rubber latex.
Quadracel is supplied in a single-dose vial (NDC No. 49281-564-58) in packages of 10 vials
(NDC No.49281-564-10).
16.2   Storage and Handling
Quadracel should be stored at 2° to 8°C (35° to 46°F). Do not freeze. Product which has been
exposed to freezing should not be used. Do not use after expiration date shown on the label.




                                                                                                13
                                               13                                     Exhibit 263
    Case
Sanofi     2:20-cv-02470-WBS-JDP
       Pasteur                           Document 10 Filed 12/29/20
                                                                  FullPage   222 Information
                                                                      Prescribing of 491
521 – Quadracel®



17       PATIENT COUNSELING INFORMATION
Inform the parent or guardian of the following:
     •   The potential benefits and risks of immunization with Quadracel.
     •   The common adverse reactions that have occurred following administration of Quadracel
         or other vaccines containing similar components.
     •   Other adverse reactions can occur. Call healthcare provider with any adverse reactions of
         concern.
Provide the Vaccine Information Statements (VIS), which are required by the National
Childhood Vaccine Injury Act of 1986.

Manufactured by:
Sanofi Pasteur Limited
Toronto Ontario Canada

Distributed by:
Sanofi Pasteur Inc.
Swiftwater PA 18370 USA
Quadracel® is a registered trademark of Sanofi Pasteur Limited.


                                                                                     R0-1219 USA




                                                                                                14
                                                14                                    Exhibit 263
Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 223 of 491




   EXHIBIT 264
                 Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 224 of 491
                                                                               Influenza Vaccine
                                                                                 STN BL 125254


     Package insert


  HIGHLIGHTS OF PRESCRIBING INFORMATION                                -----------------------ADVERSE REACTIONS-----------------------
  These highlights do not include all the information needed to        AFLURIA (trivalent formulation) administered by needle and syringe
  use AFLURIA safely and effectively. See full prescribing             in children and adults:
  information for AFLURIA.                                             •      In children 5 through 17 years of age, the most common
                                                                              injection-site adverse reactions were pain (≥ 60%), redness (≥
  AFLURIA, Influenza Vaccine                                                  20%) and swelling (≥ 10%). The most common systemic
  Suspension for Intramuscular Injection                                      adverse events were headache, myalgia (≥ 20%), irritability,
  2018-2019 Formula                                                           malaise and fever (≥ 10%). (6.1)
  Initial U.S. Approval: 2007                                          •      In adults 18 through 64 years of age, the most common
                                                                              injection-site adverse reactions were tenderness (≥ 60%), pain
  ------------------RECENT MAJOR CHANGES------------------                    (≥ 40%), swelling (≥ 20%), and redness, itching (≥ 10%). The
  Indications and Usage (1)                  XX/2018                          most common systemic adverse events were muscle aches (≥
  Dosage and Administration (2)              XX/2018                          30%) and headache, malaise (≥ 20%). (6.1)
                                                                       •      In adults 65 years of age and older the most common injection-
  ------------------INDICATIONS AND USAGE-------------------                  site adverse reactions were tenderness (≥ 30%) and pain (≥
  •      AFLURIA is an inactivated influenza vaccine indicated for            10%). No systemic adverse events occurred in ≥ 10% of
         active immunization against influenza disease caused by              subjects in this age group (6.1)
         influenza virus subtypes A and type B present in the          AFLURIA QUADRIVALENT (Influenza Vaccine), a four-strain
         vaccine. (1)                                                  version of AFLURIA administered by needle and syringe in
  •      AFLURIA is approved for use in persons 6 months of age        children:
         and older. (1)                                                •      In children 6 months through 35 months of age, the most
                                                                              commonly reported injection-site reactions were pain and
  ----------------DOSAGE AND ADMINISTRATION------------                       redness (≥ 20%). The most common systemic adverse events
  For intramuscular (IM) injection only, by needle and syringe                were irritability (≥ 30%), diarrhea and loss of appetite (≥
  (6 months and older) or by PharmaJet®Stratis® Needle-Free                   20%). (6.1)
  Injection System (18 through 64 years). (2)                          •      In children 36 through 59 months of age, the most commonly
             Age              Dose                Schedule                    reported injection site reactions were pain (≥ 30%) and redness
                           One or two             If 2 doses,                 (≥ 20%). The most commonly reported systemic adverse
        6 through 35
                         dosesa, 0.25 mL      administer at least             events were malaise and fatigue and diarrhea (≥ 10%). (6.1)
           months
                              each              1 month apart          AFLURIA administered by the PharmaJet Stratis Needle-Free
                           One or two             If 2 doses,          Injection System:
         36 months
                          dosesa, 0.5mL       administer at least      •      In adults 18 through 64 years of age, the most common
      through 8 years
                              each              1 month apart                 injection-site adverse reactions when AFLURIA was
    9 years and older    One dose, 0.5mL       Not Applicable                 administered by the PharmaJet® Stratis® Needle-Free Injection
                                                                              System up to 7 days post-vaccination were tenderness (≥
  a
    1 or 2 doses depends on vaccination history as per Advisory               80%), swelling, pain, redness (≥ 60%), itching (≥ 20%) and
  Committee on Immunization Practices annual recommendations                  bruising (≥ 10%). The most common systemic adverse events
  on prevention and control of influenza with vaccines. (2)                   within this period were myalgia, malaise (≥ 30%), and
                                                                              headache (≥ 20%). (6.1)
  --------------DOSAGE FORMS AND STRENGTHS-----------
  AFLURIA is a suspension for injection supplied in three              To report SUSPECTED ADVERSE REACTIONS, contact
  presentations:                                                       Seqirus at 1-855-358-8966 or VAERS at 1-800-822-7967 or
  •      0.25 mL pre-filled syringe (single dose) (3, 11)              www.vaers.hhs.gov.
  •      0.5 mL pre-filled syringe (single dose) (3, 11)
  •      5 mL multi-dose vial (ten 0.5 mL doses) (3, 11)               -----------------USE IN SPECIFIC POPULATIONS---------------
                                                                       •      The safety and effectiveness of AFLURIA in persons less than
-----------------------CONTRAINDICATIONS-----------------------               6 months of age have not been established. (8.4)
   •      Severe allergic reaction (e.g., anaphylaxis) to any          •      Antibody responses were lower in geriatric subjects than in
          component of the vaccine including egg protein, or to a             younger subjects. (8.5)
          previous dose of any influenza vaccine. (4, 11)
                                                                       See 17 for PATIENT COUNSELING INFORMATION.
----------------WARNINGS AND PRECAUTIONS-----------------                                                 Revised: 06/2018
•      If Guillain-Barré Syndrome (GBS) has occurred within 6
       weeks of previous influenza vaccination, the decision to give
       AFLURIA should be based on careful consideration of the
       potential benefits and risks. (5.1)
•      Appropriate medical treatment and supervision must be
       available to manage possible anaphylactic reactions following
       administration of the vaccine. (5.2)




   Seqirus Pty Ltd – Confidential                                                                                                               1
   04 Jun 2018
                                                                             1                                                       Exhibit 264
           Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 225 of 491
                                                                         Influenza Vaccine
                                                                           STN BL 125254


    Package insert




FULL PRESCRIBING INFORMATION: CONTENTS*             11 DESCRIPTION
                                                    12 CLINICAL PHARMACOLOGY
1 INDICATIONS AND USAGE                                12.1 Mechanism of Action
2 DOSAGE AND ADMINISTRATION                         13 NONCLINICAL TOXICOLOGY
3 DOSAGE FORMS AND STRENGTHS                           13.1 Carcinogenesis, Mutagenesis, Impairment of Fertility
4 CONTRAINDICATIONS                                 14 CLINICAL STUDIES
5 WARNINGS AND PRECAUTIONS                              14.1 Efficacy of AFLURIA Against Laboratory-Confirmed
  5.1 Guillain-Barré Syndrome                                Influenza
  5.2 Preventing and Managing Allergic Reactions        14.2 Immunogenicity of AFLURIA in Children 5 through 17
  5.3 Altered Immunocompetence                               Years Administered by Needle and Syringe
  5.4 Limitations of Vaccine Effectiveness              14.3 Immunogenicity of AFLURIA QUADRIVALENT in
6 ADVERSE REACTIONS                                          Children 6 months through 59 months of age Administered
  6.1 Clinical Trials Experience                             by Needle and Syringe
  6.2 Postmarketing Experience                          14.4 Immunogenicity of AFLURIA in Adults and Older Adults
  6.3 Adverse Reactions Associated With Influenza            Administered by Needle and Syringe
       Vaccination                                      14.5 Immunogenicity of AFLURIA in Adults Administered by
7 DRUG INTERACTIONS                                          PharmaJet Stratis Needle-Free Injection System
   7.1 Concurrent Use With Other Vaccines           15 REFERENCES
8 USE IN SPECIFIC POPULATIONS                       16 HOW SUPPLIED/STORAGE AND HANDLING
   8.1 Pregnancy                                        16.1 How Supplied
   8.2 Lactation                                        16.2 Storage and Handling
   8.4 Pediatric Use                                17 PATIENT COUNSELING INFORMATION
   8.5 Geriatric Use

                                                    * Sections or subsections omitted from the full prescribing
                                                    information are not listed




Seqirus Pty Ltd – Confidential                                                                                         2
04 Jun 2018
                                                     2                                                       Exhibit 264
           Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 226 of 491
                                                                  Influenza Vaccine
                                                                    STN BL 125254


          Package insert

 1   FULL PRESCRIBING INFORMATION

 2   1        INDICATIONS AND USAGE
 3   AFLURIA® (Influenza Vaccine) is an inactivated influenza vaccine indicated for active
 4   immunization against influenza disease caused by influenza virus subtypes A and type B present
 5   in the vaccine. AFLURIA is approved for use in persons 6 months of age and older.

 6   2        DOSAGE AND ADMINISTRATION
 7   For intramuscular (IM) injection only, by needle and syringe (6 months of age and older) or by
 8   PharmaJet® Stratis® Needle-Free Injection System (18 through 64 years of age).
 9   The dose and schedule for AFLURIA are presented in Table 1.
10   Table 1: AFLURIA Dosage and Schedule
                 Age                          Dose                                 Schedule
           6 months through       One or two dosesa, 0.25 mL           If 2 doses, administer at least 1
              35 months                       each                               month apart
          36 months through      One dose or two dosesa, 0.5 mL        If 2 doses, administer at least 1
                8 years                       each                               month apart
           9 years and older           One dose, 0.5mL                         Not Applicable
11   a1   or 2 doses depends on vaccination history as per Advisory Committee on Immunization Practices annual recommendations
12       on prevention and control of influenza with vaccines.

13   Immediately before use, shake thoroughly and inspect visually. Parenteral drug products should
14   be inspected visually for particulate matter and discoloration prior to administration, whenever
15   suspension and container permit. If either of these conditions exists, the vaccine should not be
16   administered.
17   When using the single-dose pre-filled syringe, shake the syringe thoroughly and administer the
18   dose immediately.
19   When using the multi-dose vial, shake the vial thoroughly before withdrawing each dose, and
20   administer the dose immediately.
21   • Needle and Syringe: Draw up the exact dose using a separate sterile needle and syringe for
22      each individual patient. It is recommended that small syringes (0.5 mL or 1 mL) be used to
23      minimize any product loss.
24   • PharmaJet Stratis Needle-Free Injection System: For instructions on withdrawal of a 0.5 mL
25      dose and use of the PharmaJet Stratis Needle-Free Injection System, refer to the Instructions
26      For Use for the PharmaJet Stratis Needle-Free Injection System.
27   The preferred sites for intramuscular injection are the anterolateral aspect of the thigh in infants
28   6 months through 11 months of age, the anterolateral aspect of the thigh (or the deltoid muscle



          Seqirus Pty Ltd – Confidential                                                                                3
          04 Jun 2018



                                                                   3                                              Exhibit 264
          Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 227 of 491
                                                                 Influenza Vaccine
                                                                   STN BL 125254


         Package insert

29   of the upper arm if muscle mass is adequate) in persons 12 months through 35 months of age, or
30   the deltoid muscle of the upper arm in persons ≥ 36 months of age.
31   Between uses, return the multi-dose vial to the recommended storage conditions between 2-8°C
32   (36−46°F). Do not freeze. Discard if the vaccine has been frozen.

33   3      DOSAGE FORMS AND STRENGTHS
34   AFLURIA is a sterile suspension for intramuscular injection (see Description [11]).
35   AFLURIA is supplied in three presentations:
36          •     0.25 mL pre-filled syringe (single dose, for persons 6 months through 35 months of
37                age)
38          •     0.5 mL pre-filled syringe (single dose, for persons 36 months of age and older).
39          •     5 mL multi-dose vial (for persons 6 months of age and older).

40   4      CONTRAINDICATIONS
41   AFLURIA is contraindicated in individuals with known severe allergic reactions (e.g.,
42   anaphylaxis) to any component of the vaccine including egg protein, or to a previous dose of any
43   influenza vaccine (see Description [11]).

44   5      WARNINGS AND PRECAUTIONS
45   5.1 Guillain-Barré Syndrome
46   If Guillain-Barré Syndrome (GBS) has occurred within 6 weeks of previous influenza
47   vaccination, the decision to give AFLURIA should be based on careful consideration of the
48   potential benefits and risks.
49   The 1976 swine influenza vaccine was associated with an increased frequency of GBS. Evidence
50   for a causal relation of GBS with subsequent vaccines prepared from other influenza viruses is
51   unclear. If influenza vaccine does pose a risk, it is probably slightly more than one additional
52   case per 1 million persons vaccinated.
53   5.2 Preventing and Managing Allergic Reactions
54   Appropriate medical treatment and supervision must be available to manage possible
55   anaphylactic reactions following administration of the vaccine.
56   5.3 Altered Immunocompetence
57   If AFLURIA is administered to immunocompromised persons, including those receiving
58   immunosuppressive therapy, the immune response may be diminished.
59   5.4 Limitations of Vaccine Effectiveness
60   Vaccination with AFLURIA may not protect all individuals.

         Seqirus Pty Ltd – Confidential                                                        4
         04 Jun 2018



                                                     4                                     Exhibit 264
          Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 228 of 491
                                                                 Influenza Vaccine
                                                                   STN BL 125254


         Package insert

61   6      ADVERSE REACTIONS
62   In children 5 through 17 years of age, the most common injection site reactions observed in
63   clinical studies with AFLURIA administered by needle and syringe were pain (≥ 60%), redness
64   (≥ 20%) and swelling (≥ 10%). The most common systemic adverse events were headache,
65   myalgia (≥ 20%), irritability, malaise and fever (≥ 10%).
66   The safety experience with AFLURIA QUADRIVALENT (influenza vaccine), a four strain
67   version of AFLURIA is relevant because both vaccines are manufactured using the same process
68   and have overlapping compositions (see Description [11]).
69   In children 6 months through 35 months of age, the most frequently reported injection site
70   reactions in a clinical study with AFLURIA QUADRIVALENT administered by needle and
71   syringe were pain and redness (≥ 20%). The most common systemic adverse events were
72   irritability (≥ 30%), diarrhea and loss of appetite (≥ 20%).
73   In children 36 through 59 months of age, the most frequently reported injection site reactions in
74   a clinical study with AFLURIA QUADRIVALENT administered by needle and syringe were
75   pain (≥ 30%) and redness (≥ 20%). The most commonly reported systemic adverse events were
76   malaise and fatigue, and diarrhea (≥ 10%).
77   In adults 18 through 64 years of age, the most common injection-site adverse reactions observed
78   in clinical studies with AFLURIA administered by needle and syringe were tenderness (≥ 60%),
79   pain (≥ 40%), swelling (≥ 20%), redness and itching (≥ 10%). The most common systemic
80   adverse events observed were muscle aches (≥ 30%), headache and malaise (≥ 20%).
81   In adults 65 years of age and older, the most common injection-site adverse reactions observed
82   in clinical studies with AFLURIA administered by needle and syringe were tenderness (≥ 30%)
83   and pain (≥ 10%). No systemic adverse reactions occurred in ≥ 10% of subjects in this age
84   group.
85   In adults 18 through 64 years of age, using the PharmaJet Stratis Needle-Free Injection System,
86   the most common injection-site adverse reactions observed in a clinical study with AFLURIA
87   up to 7 days post-vaccination were tenderness (≥ 80%), swelling, pain, redness (≥ 60%), itching
88   (≥ 20%) and bruising (≥ 10%). The most common systemic adverse events within this period
89   were myalgia, malaise (≥ 30%) and headache (≥ 20%).
90   6.1 Clinical Trials Experience
91   Because clinical studies are conducted under widely varying conditions, adverse reaction rates
92   observed in the clinical studies of a vaccine cannot be directly compared to rates in the clinical
93   studies of another vaccine and may not reflect the rates observed in clinical practice.
94   Children – AFLURIA
95   In clinical studies, AFLURIA has been administered to, and safety information collected for,
96   3,009 children ages 6 months through 17 years. The exposure in children includes 1,601 aged 6
97   months to less than 5 years, 756 children ages 5 years to less than 9 years and 652 children ages

         Seqirus Pty Ltd – Confidential                                                          5
         04 Jun 2018



                                                     5                                      Exhibit 264
          Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 229 of 491
                                                                 Influenza Vaccine
                                                                   STN BL 125254


        Package insert

 98   9 years through 17 years. Clinical safety data for AFLURIA in children are presented from three
 99   clinical studies (Studies 1, 2 and 3). Data from a comparator-controlled trial (Study 1) are
100   presented, followed by pooled data from two open label studies (Studies 2 and 3). Subjects 6
101   months through 8 years of age received one or two vaccinations, administered by needle and
102   syringe, as determined by previous vaccination history (for further details on clinical study design,
103   dosing and demographics see Clinical Studies [14]).
104   Study 1 included 1,468 subjects for safety analysis, ages 6 months through 17 years, randomized
105   to receive AFLURIA (735 subjects) or another U.S.-licensed trivalent inactivated influenza
106   vaccine (manufactured by Sanofi Pasteur, Inc.) (733 subjects).
107   Study 2 included 1,976 subjects for safety analysis, ages 6 months through 17 years. All subjects
108   received AFLURIA.
109   Study 3 included 298 subjects for safety analysis, ages 6 months through 8 years. All subjects
110   received AFLURIA.
111   The safety assessment was similar for the three pediatric studies. Local (injection site) adverse
112   reactions and systemic adverse events were solicited for 7 days post-vaccination (Tables 2 and
113   3). Unsolicited adverse events were collected for 30 days post-vaccination. All adverse events
114   are presented regardless of any treatment causality assigned by study investigators.
115   Among the pediatric studies, there were no vaccine-related deaths or vaccine-related serious
116   adverse events reported in children 5 years of age and older.
117   In the comparator-controlled trial (Study 1), the rate of fever after the first dose of AFLURIA in
118   subjects aged 5 through 8 years was 16% as compared to 8% in subjects who received the
119   comparator. The rate of fever in subjects aged 9 through 17 years following a single dose of
120   AFLURIA was 6% as compared to 4% in subjects who received the comparator. In all three
121   pediatric studies, the rates of fever in subjects aged 5 through 8 years who received AFLURIA
122   were lower after dose 2 than dose 1.
123   Data in Tables 2 and 3 are presented for children 5 years and older.




        Seqirus Pty Ltd – Confidential                                                               6
        04 Jun 2018



                                                        6                                      Exhibit 264
            Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 230 of 491
                                                                   Influenza Vaccine
                                                                     STN BL 125254


          Package insert

124   Table 2: Proportion of Subjects 5 through 17 Years of Age with Solicited Local Adverse
125            Reactions or Systemic Adverse Events within 7 Days after Administration of
126            First or Second Dose of AFLURIA, Irrespective of Causality (Study 1)
127
                                         Percentage a of Subjects in each Age Group Reporting Event
                                       Subjects 5 through 8 years              Subjects 9 through 17 years
                                     AFLURIA            Comparator            AFLURIA            Comparator
                                      N=161 b              N=165 b              N=254 b            N=250 b
          After the First Dose
          Local Adverse Reactions
          Pain                            63                       60                       66                      60
          Redness                         23                       27                       17                      17
          Induration                      17                       17                       15                      16
          Systemic Adverse Events
          Myalgia                      34                       30                          40                      37
          Malaise                      24                       13                          22                      20
          Headache                     21                       19                          27                      26
          Any Fever                    16                        8                           6                       4
             Fever ≥102.2°F             5                        1                           3                       1
          Nausea/Vomiting              12                        8                           9                      10
          Diarrhea                      7                        7                           8                      10
                                     AFLURIA                 Comparator
                                      N=39 b                   N=53 b
          After the Second Dose
          Local Adverse Reactions
          Pain                            36                       38                        -                       -
          Redness                         10                       19                        -                       -
          Induration                       8                       17                        -                       -
          Systemic Adverse Events
          Diarrhea                        13                        6                        -                       -
          Headache                        13                       13                        -                       -
          Myalgia                         13                       17                        -                       -
          Malaise                          5                        8                        -                       -
          Nausea/Vomiting                  3                        8                        -                       -
          Any Fever                        0                        2                        -                       -
             Fever ≥102.2°F                0                        0                        -                       -
128   a Proportion of subjects reporting each solicited local adverse reaction or systemic adverse event by treatment group based on
129     the number of subjects contributing at least one data value for an individual sign/symptom (individual event denominators).
130   b N = number of subjects in the Safety Population for each treatment group.

131
132   Table 3: Proportion of Subjects 5 through 17 Years of Age with Solicited Local Adverse
133            Reactions or Systemic Adverse Events Within 7 Days after Administration of
134            AFLURIA, Irrespective of Causality (Studies 2 and 3)
135


           Seqirus Pty Ltd – Confidential                                                                                   7
           04 Jun 2018



                                                                    7                                                    Exhibit 264
              Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 231 of 491
                                                                     Influenza Vaccine
                                                                       STN BL 125254


           Package insert

                                              Percentage a of Subjects in each Age Group Reporting Event
                                                  Studies 2 and 3                               Study 2
                                             Subjects 5 through 8 years               Subjects 9 through 17 years
                                            Dose 1                Dose 2                         Dose 1
                                          N=82-595 b            N=82-426 b                       N=397 b
          Local Adverse Reactions
          Pain                                  61                   56                              68
          Erythema                              24                   23                              17
          Swelling                              17                   17                              13
          Systemic Adverse Events
          Irritability d                        18                   16                               -
          Headache                              16                   10                              27
          Malaise or feeling
                                                16                    8                              17
          generally unwell c
          Any Fever                             13                    6                               5
                Fever ≥ 102.2°F                 3                     2                               1
          General Muscle Ache
                                                12                    8                              20
          (Myalgia)
          Nausea/Vomiting c                     7                     3                               5
                                 d
          Vomiting/Diarrhea                     5                     6                               -
                             d
          Loss of appetite                      5                     4                               -
                     c
          Diarrhea                              4                     2                               5
136   a Proportion of subjects reporting each solicited local adverse reaction or systemic adverse event by treatment group based on
137     the number of subjects contributing at least one data value for an individual sign/symptom (individual event denominators).
138   b N = number of subjects in the Safety Population for each treatment group. Denominators for Dose 1 were: N=82 for

139     Vomiting/Diarrhea, Irritability, Loss of appetite, N=513 for Malaise, Diarrhea, Nausea/Vomiting and N=593-595 for all other
140     parameters. Denominators for Dose 2 were: N=82 for Vomiting/Diarrhea, Irritability, Loss of appetite, N=344 for Malaise,
141     Diarrhea and Nausea/Vomiting and N=421-426 for all other parameters.
142   c These preferred terms were used to describe Solicited Adverse Events in Study 2.

143   d These preferred terms were used to describe Solicited Adverse Events in Study 3.

144
145   In Study 1, unsolicited adverse events that occurred in ≥ 5% of subjects 5 through 8 years
146   following the first or second dose of AFLURIA included cough (15%) and pyrexia (9%).
147   Unsolicited adverse events that occurred in ≥ 5% of subjects 9 through 17 years following a
148   single dose of AFLURIA included cough (7%), oropharyngeal pain (7%), headache (7%) and
149   nasal congestion (6%).
150
151   In Studies 2 and 3, unsolicited adverse events that occurred in ≥ 5% of subjects ages 5 years
152   through 8 years after the first or second dose of AFLURIA included the following: upper
153   respiratory tract infection (13%), cough (10%), rhinorrhea (7%), headache (5%), nasopharyngitis
154   (5%) and pyrexia (5%). Unsolicited adverse events that occurred in ≥ 5% of subjects 9 through


            Seqirus Pty Ltd – Confidential                                                                                  8
            04 Jun 2018



                                                                    8                                                 Exhibit 264
          Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 232 of 491
                                                                 Influenza Vaccine
                                                                   STN BL 125254


        Package insert

155   17 years following a single dose of AFLURIA included upper respiratory tract infection (9%)
156   and headache (8%).
157
158   Children 6 Months Through 59 Months of Age – AFLURIA QUADRIVALENT
159   The safety experience with AFLURIA QUADRIVALENT (influenza vaccine), a four strain
160   version of AFLURIA is relevant because both vaccines are manufactured using the same process
161   and have overlapping compositions (see Description [11]). The safety of AFLURIA in children
162   6 through 59 months is based on a clinical trial conducted with AFLURIA QUADRIVALENT,
163   Study 4, a randomized, observer-blind, comparator-controlled trial conducted in the U.S. in 2247
164   subjects aged 6 through 59 months. Subjects were stratified into one of two age cohorts of 6
165   through 35 months or 36 through 59 months (41.6% and 58.4% of the study population,
166   respectively). The mean age of the population was 36.6 months, 51.6% were male, and racial
167   groups consisted of 71.0% White, 21.5% Black, 1.1% Asian, 0.7% Native Hawaiian/Pacific
168   Islander, and 0.3% American Indian/Native American; 26.4% of subjects were Hispanic/Latino.
169   The mean ages of subjects 6 through 35 months and 36 through 59 months were 21.7 months
170   and 47.1 months, respectively. Subjects in the safety population (N=2232) received either
171   AFLURIA QUADRIVALENT (N=1673) or a U.S.-licensed comparator quadrivalent influenza
172   vaccine (N=559). Study subjects were scheduled to receive either a single vaccination or two
173   vaccinations 28 days apart based on their previous vaccination history. In this study, AFLURIA
174   QUADRIVALENT and comparator vaccine were administered by needle and syringe (see
175   Clinical Studies [14]).
176   Local (injection site) adverse reactions and systemic adverse events were solicited for 7 days
177   post-vaccination. Cellulitis-like reactions (defined as concurrent Grade 3 pain, redness, and
178   swelling/lump) at the injection site were monitored for 28 days post-vaccination. Subjects were
179   instructed to report and return to clinic within 24 hours in the event of a cellulitis-like reaction.
180   Unsolicited adverse events were collected for 28 days post-vaccination, and SAEs for 6 months
181   following the last vaccination. All solicited local adverse reactions and systemic adverse events
182   following any vaccination (first or second dose) are presented in Table 4.




        Seqirus Pty Ltd – Confidential                                                               9
        04 Jun 2018



                                                        9                                      Exhibit 264
           Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 233 of 491
                                                                  Influenza Vaccine
                                                                    STN BL 125254


        Package insert

183   Table 4: Proportion of Subjects Per Age Cohort with Any Solicited Local Adverse
184           Reactions or Systemic Adverse Events within 7 Days after Administration of
185           AFLURIA QUADRIVALENT or Comparator QIV (Study 4) a
                                           Percentage (%) b of Subjects in each Age Cohort Reporting an
                                                                       Event
                                              6 through 35 months                36 through 59 months
                                           AFLURIA                            AFLURIA
                                          Quadrivalent     Comparator        Quadrivalent      Comparator
                                          N= 668-669 c     N= 226-227c       N= 947-949 c     N= 317-318 c
                                          Any     Gr 3    Any      Gr 3      Any      Gr 3    Any    Gr 3
       Local Adverse Reactions d
       Pain                               20.8        0.1      25.6       0.4       35.5        0        31.4       0.6
       Redness                            20.8        0.6      17.6       1.8       22.4       2.3       20.8       5.3
       Swelling/Lump                       6.1        0.4       6.2       0.9       10.1       1.7       12.9       2.5
       Systemic Adverse Events e
       Irritability                       32.9       0.7       28.2       0.4         -         -          -         -
       Diarrhea                           24.2       0.1       25.6       0.4       12.1       0.1        8.8       0.6
       Loss of Appetite                   20.0       0.3       19.4       0.4         -         -          -         -
       Malaise and Fatigue                  -         -         -          -        14.3       0.5       13.2       0.3
       Myalgia                              -         -         -          -         9.9       0.1        9.4        0
       Nausea and/or vomiting              9.4       0.7       11.0        0         9.2       0.4        6.6       0.3
       Headache                             -         -         -          -         6.2       0.4        5.0        0
       Fever f                             7.2       2.5       11.9       2.6        4.8       1.2        6.0       0.9
186   Abbreviations: Gr 3, Grade 3 (severe); Comparator, Comparator quadrivalent influenza vaccine [Fluzone® Quadrivalent (Sanofi
187   Pasteur)]
188   a NCT02914275

189   b Percent (%) is derived from the number of subjects that reported the event divided by the number of subjects in the Solicited

190   Safety Population with non-missing data for each age cohort, treatment group, and each solicited parameter.
191   c N = number of subjects in the Solicited Safety Population (subjects who were vaccinated and provided any solicited safety

192   data) for each study vaccine group.
193   d Local adverse reactions: Grade 3 pain is that which prevents daily activity (36 through 59 month subjects); or cried when limb

194   was moved or spontaneously painful (6 through 35 month subjects); Swelling/Lump and redness: any = ≥ 0mm diameter, Grade
195   3 = ≥ 30mm diameter.
196   e Systemic adverse events: Fever: any = ≥ 99.5°F (Axillary), Grade 3 = ≥ 101.3°F (Axillary); Grade 3 for all other adverse events

197   is that which prevents daily activity; Irritability, Loss of Appetite, Malaise and Fatigue, Myalgia and Headache are age specific
198   systemic adverse events, where “-” denotes event was not applicable to that age cohort.
199   f Prophylactic antipyretics (acetaminophen or ibuprophen-containing medications) were not permitted. Antipyretics used to treat

200   fever were permitted. The frequencies of antipyretic use in the seven days following any vaccination were as follows: 6 through
201   35 months (Afluria QIV 5.9%, Comparator QIV 9.0%); 36 through 59 months (Afluria QIV 3.7%, Comparator QIV 2.5%).

202   In subjects 6 through 35 months of age, all solicited local adverse reactions and systemic adverse
203   events were reported at lower frequencies after the second vaccination than after the first
204   vaccination with AFLURIA QUADRIVALENT.
205   In subjects 36 through 59 months of age, all solicited local adverse reactions and systemic adverse
206   events were reported at lower frequencies after the second vaccination than after the first
207   vaccination with AFLURIA QUADRIVALENT.


         Seqirus Pty Ltd – Confidential                                                                                        10
         04 Jun 2018



                                                                      10                                                  Exhibit 264
         Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 234 of 491
                                                                Influenza Vaccine
                                                                  STN BL 125254


        Package insert

208   The most commonly reported unsolicited adverse events in the 28 days following the first or
209   second dose of AFLURIA QUADRIVALENT in subjects 6 through 35 months of age were
210   rhinorrhea (11.2%), cough (10.4%), pyrexia (6.3%), upper respiratory tract infection (4.8%),
211   diarrhea (3.7%), otitis media (2.4%), vomiting (2.4%), nasal congestion (2.4%), nasopharyngitis
212   (1.9%), irritability (1.7%), ear infection (1.6%), croup infectious (1.4%), teething (1.3%), rash
213   (1.2%), influenza like illness (1.0%) and fatigue (1.0%), and were similar to comparator.
214   The most commonly reported unsolicited adverse events in the 28 days following the first or
215   second dose of AFLURIA QUADRIVALENT in subjects 36 through 59 months of age were
216   cough (7.7%), rhinorrhea (4.9%), pyrexia (3.7%), upper respiratory tract infection (2.5%),
217   vomiting (2.1%), nasal congestion (1.6%), nasopharyngitis (1.7%), ororpharyngeal pain (1.2%)
218   diarrhea (1.1%) and fatigue (1.1%), and were similar to the comparator.
219
220   No deaths were reported in Study 4. In the 180 days following vaccinations, AFLURIA
221   QUADRIVALENT and comparator vaccine recipients experienced similar rates of serious
222   adverse events (SAEs), none of which were related to study vaccines. No vaccine-related febrile
223   seizures occurred in Study 4. Unrelated SAEs of febrile seizures occurred in two AFLURIA
224   QUADRIVALENT recipients (6 through 35 months age group) at 43 and 104 days post-
225   vaccinations.
226
227   Adults – AFLURIA
228   In clinical studies comparing AFLURIA to placebo or a comparator trivalent inactivated
229   influenza vaccine, a single dose of AFLURIA was administered to, and safety information
230   collected for, 11,104 subjects ages 18 through 64 years and 836 subjects ages 65 years and older.
231   Clinical safety data for AFLURIA in adults are presented from three clinical studies (Studies 5
232   through 7) conducted in the U.S. and one clinical study (Study 8) conducted in the UK.
233   Study 5 included 1,357 subjects for safety analysis, ages 18 through 64 years, randomized to
234   receive AFLURIA (1,089 subjects) or placebo (268 subjects) (see Clinical Studies [14]).
235   Study 6 included 15,020 subjects for safety analysis, ages 18 through 64 years, randomized to
236   receive AFLURIA (10,015 subjects) or placebo (5,005 subjects) (see Clinical Studies [14]).
237   Study 7 included 1,266 subjects for safety analysis, ages 65 years and older, randomized to
238   receive AFLURIA (630 subjects) or another U.S.-licensed trivalent inactivated influenza vaccine
239   (manufactured by Sanofi Pasteur Inc.) as an active comparator (636 subjects) (see Clinical
240   Studies [14]).
241   Study 8 included 275 subjects for safety analysis, ages 65 years and older, randomized to receive
242   AFLURIA (206 subjects) or a UK-licensed trivalent inactivated influenza vaccine (manufactured
243   by GSK) as an active comparator (69 subjects).
244   The safety assessment was identical for the four adult studies. Local (injection-site) adverse
245   reactions and systemic adverse events were solicited for 5 days post-vaccination (Table 5, studies

        Seqirus Pty Ltd – Confidential                                                            11
        04 Jun 2018



                                                     11                                      Exhibit 264
         Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 235 of 491
                                                                Influenza Vaccine
                                                                  STN BL 125254


       Package insert

246   5 through 7). Unsolicited adverse events were collected for 21 days post-vaccination. All
247   adverse events are presented regardless of any treatment causality assigned by study
248   investigators.
249   Among adult studies, there were no vaccine-related deaths or vaccine-related serious adverse
250   events reported.




        Seqirus Pty Ltd – Confidential                                                      12
        04 Jun 2018



                                                  12                                   Exhibit 264
           Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 236 of 491
                                                                  Influenza Vaccine
                                                                    STN BL 125254


          Package insert

251   Table 5: Proportion of Subjects 18 Years of Age and Older with Solicited Local Adverse
252            Reactions or Systemic Adverse Events within 5 Days after Administration of
253            AFLURIA or Placebo, Irrespective of Causality (Studies 5, 6 and 7)
                                                       Percentage a of Subjects in each Age Group Reporting Event
                                                   Study 5                          Study 6
                                                                                                                     Study 7
                                            Subjects 18 through 64           Subjects 18 through 64
                                                                                                                Subjects ≥ 65 years
                                                     years                            years
                                           AFLURIA            Placebo       AFLURIA           Placebo        AFLURIA         Comparator
                                          N=1087-1088 b       N=266 b       N=10,015 b        N=5005 b        N=630 b          N=636 b
          Local Adverse Reactions
          Tenderness (Pain on
                                                60              18               69              17              36               31
          touching)
          Pain (without touching)               40               9               48              11              15               14
          Redness                               16               8               4               <1              3                1
          Swelling                              9                1               4               <1              7                8
          Bruising                              5                1               1               1               <1               1
          Systemic Adverse Events
          Headache                              26              26               25              23              9                11
          Malaise                               19              19               29              26              7                6
          Muscle aches                          13              9                21              12              9                8
          Nausea                                6               9                7               6               2                1
          Chills/Shivering                      3               2                5               4               2                2
          Fever                                 1               1                3               2               <1               1
254   a Proportion of subjects reporting each solicited local adverse reaction or systemic adverse event by treatment group based on
255     the number of subjects contributing at least one data value for an individual sign/symptom (individual event denominators).
256   b N = number of subjects in the Safety Population for each treatment group.


257   In Study 5, headache was the only unsolicited adverse event that occurred in ≥ 5% of subjects
258   who received AFLURIA or placebo (8% versus 6%, respectively).
259   In Study 6, unsolicited adverse events that occurred in ≥ 5% of subjects who received AFLURIA
260   or placebo included headache (AFLURIA 12%, placebo 11%) and oropharyngeal pain
261   (AFLURIA 5%, placebo 5%).
262   In Study 7, headache was the only unsolicited adverse event that occurred in ≥ 5% of subjects
263   who received AFLURIA (5%).
264   Studies 1 to 8 were all conducted when AFLURIA and AFLURIA QUADRIVALENT were
265   administered by needle and syringe.
266   Additionally, safety information has been collected in a clinical study of AFLURIA administered
267   using the PharmaJet Stratis Needle-Free Injection System (Study 9). Study 9 included 1,247
268   subjects for safety analysis, ages 18 through 64 years, randomized to receive AFLURIA by either
269   the PharmaJet Stratis Needle-Free Injection System (624 subjects) or needle and syringe (623
270   subjects). No deaths or vaccine-related serious adverse events were reported in Study 7. Local

          Seqirus Pty Ltd – Confidential                                                                                    13
          04 Jun 2018



                                                                     13                                               Exhibit 264
           Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 237 of 491
                                                                  Influenza Vaccine
                                                                    STN BL 125254


          Package insert

271   (injection-site) adverse reactions and systemic adverse events were solicited for 7 days post-
272   vaccination (Table 6).
273   Table 6: Proportion of Subjects 18 through 64 Years of Age with Solicited Local Adverse
274            Reactions or Systemic Adverse Events within 7 Days after Administration of
275            AFLURIA by PharmaJet Stratis Needle-Free Injection System or Needle and
276            Syringe Irrespective of Causality (Study 9).
277
                                                      Percentage a of Subjects Reporting Event
                                                                     Study 9
                                                           Subjects 18 through 64 years
                                                                    AFLURIA
                                            PharmaJet Stratis Needle-
                                                                              Needle and Syringe
                                              Free Injection System
                                                                                  N=599-606 b
                                                   N=540-616 b
          Local Adverse Reactions
          Tenderness                                      89                                   78
          Swelling                                        65                                   20
          Pain                                            64                                   49
          Redness                                         60                                   19
          Itching c                                       28                                   10
          Bruising                                        18                                    5
          Systemic Adverse Events
          Myalgia                                         36                                   36
          Malaise                                         31                                   28
          Headache                                        25                                   22
          Chills                                           7                                    7
          Nausea                                           7                                    7
          Vomiting                                         1                                    2
          Fever                                            0                                    0
278   a Proportion of subjects reporting each local adverse reaction or systemic adverse event by treatment group based on the number
279     of subjects contributing at least one data value for an individual sign/symptom (individual event denominators).
280   b N = number of subjects in the Safety Population for each treatment group. Denominators for the PharmaJet Stratis Needle-Free

281     Injection System group were: N=540 for itching and N=605-616 for all other parameters. Denominators for the needle and
282     syringe group were: N=527 for itching and N=599-606 for all other parameters.
283   c A total of 155 subjects (approximately randomly distributed between PharmaJet Stratis Needle-Free Injection System and

284     needle and syringe groups) received Diary Cards without itching listed as a solicited symptom.
285
286   In Study 9, no unsolicited adverse events occurred in ≥ 5% of subjects who received AFLURIA
287   administered by PharmaJet Stratis Needle-Free Injection System up to 28 days post-vaccination.
288   6.2 Postmarketing Experience
289   Because postmarketing reporting of adverse reactions is voluntary and from a population of
290   uncertain size, it is not always possible to reliably estimate their frequency or establish a causal


          Seqirus Pty Ltd – Confidential                                                                                     14
          04 Jun 2018



                                                                   14                                                  Exhibit 264
          Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 238 of 491
                                                                 Influenza Vaccine
                                                                   STN BL 125254


        Package insert

291   relationship to vaccine exposure. The adverse reactions described have been included in this
292   section because they: 1) represent reactions that are known to occur following immunizations
293   generally or influenza immunizations specifically; 2) are potentially serious; or 3) have been
294   reported frequently. These adverse reactions reflect experience in both children and adults and
295   include those identified during post-approval use of AFLURIA outside the U.S. since 1985.
296   Blood and lymphatic system disorders
297   Thrombocytopenia
298   Immune system disorders
299   Allergic or immediate hypersensitivity reactions including anaphylactic shock and serum
300   sickness
301   Nervous system disorders
302   Neuralgia, paresthesia, convulsions (including febrile seizures),           encephalomyelitis,
303   encephalopathy, neuritis or neuropathy, transverse myelitis, and GBS
304   Vascular disorders
305   Vasculitis which may be associated with transient renal involvement
306   Skin and subcutaneous tissue disorders
307   Pruritus, urticaria, and rash
308   General disorders and administration site conditions
309   Cellulitis and large injection site swelling
310   Influenza-like illness

311   6.3 Adverse Reactions Associated With Influenza Vaccination
312   Anaphylaxis has been reported after administration of AFLURIA. Egg protein can induce
313   immediate hypersensitivity reactions among persons who have severe egg allergy. Allergic
314   reactions include hives, angioedema, asthma, and systemic anaphylaxis (see Contraindications
315   [4]).
316   Neurological disorders temporally associated with influenza vaccination, such as
317   encephalopathy, optic neuritis/neuropathy, partial facial paralysis, and brachial plexus
318   neuropathy, have been reported.
319   Microscopic polyangiitis (vasculitis) has been reported temporally associated with influenza
320   vaccination.




        Seqirus Pty Ltd – Confidential                                                         15
        04 Jun 2018



                                                    15                                    Exhibit 264
           Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 239 of 491
                                                                  Influenza Vaccine
                                                                    STN BL 125254


          Package insert

321   7      DRUG INTERACTIONS
322   7.1 Concurrent Use With Other Vaccines
323   There are no data to assess the concomitant administration of AFLURIA with other vaccines. If
324   AFLURIA is given at the same time as another injectable vaccine(s), the vaccine(s) should be
325   administered in separate syringes and a separate arm should be used.
326   AFLURIA should not be mixed with any other vaccine in the same syringe or vial.

327   8      USE IN SPECIFIC POPULATIONS
328   8.1 Pregnancy

329   Risk Summary
330   All pregnancies have a risk of birth defect, loss, or other adverse outcomes. In the U.S. general
331   population, the estimated background risk of major birth defects and miscarriage in clinically
332   recognized pregnancies is 2% to 4% and 15% to 20%, respectively. There are insufficient data
333   for AFLURIA in pregnant women to inform vaccine-associated risks in pregnancy.
334   A developmental toxicity study has been performed in female rats administered AFLURIA prior
335   to mating and during gestation. A single human dose (0.5 mL, divided) was injected on each
336   occasion. This study revealed no evidence of harm to the fetus due to AFLURIA (see 8.1
337   Pregnancy -Data).

338   Clinical Considerations
339   Disease-associated Maternal and/or Embryo-Fetal Risk
340   Pregnant women are at increased risk for severe illness due to influenza compared to non-
341   pregnant women. Pregnant women with influenza may be at increased risk for adverse
342   pregnancy outcomes, including preterm labor and delivery.
343   Data
344   Animal Data
345   In a developmental toxicity study, female rats were administered a single human dose [0.5 mL
346   (divided)] of AFLURIA by intramuscular injection 21 days and 7 days prior to mating, and on
347   gestation day 6. Some rats were administered an additional dose on gestation day 20. No
348   vaccine-related fetal malformations or variations and no adverse effects on pre-weaning
349   development were observed in the study.
350   8.2 Lactation
351   Risk Summary
352   It is not known whether AFLURIA is excreted in human milk. Data are not available to assess
353   the effects of AFLURIA on the breastfed infant or on milk production/excretion.


          Seqirus Pty Ltd – Confidential                                                         16
          04 Jun 2018



                                                     16                                     Exhibit 264
         Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 240 of 491
                                                                Influenza Vaccine
                                                                  STN BL 125254


        Package insert

354   The developmental and health benefits of breastfeeding should be considered along with the
355   mother’s clinical need for AFLURIA and any potential adverse effects on the breastfed child
356   from AFLURIA or from the underlying maternal condition. For preventive vaccines, the
357   underlying maternal condition is susceptibility to disease prevented by the vaccine.
358   8.4 Pediatric Use
359   The safety and effectiveness of AFLURIA in persons less than 6 months of age have not been
360   established.
361   The PharmaJet Stratis Needle-Free Injection System is not approved as a method of
362   administering AFLURIA to children and adolescents less than 18 years of age due to lack of
363   adequate data supporting safety and effectiveness in this population.
364   8.5 Geriatric Use
365   In clinical studies, AFLURIA has been administered to, and safety information collected for,
366   836 subjects ages 65 years and older (see Clinical Trials Experience [6.1]). After administration
367   of AFLURIA, hemagglutination-inhibiting antibody responses in persons 65 years of age and
368   older were lower as compared to younger adult subjects (see Clinical Studies [14]).
369   The PharmaJet Stratis Needle-Free Injection System is not approved as a method of
370   administering AFLURIA to adults 65 years of age and older due to lack of adequate data
371   supporting safety and effectiveness in this population.

372   11 DESCRIPTION
373   AFLURIA, Influenza Vaccine for intramuscular injection, is a sterile, clear, colorless to slightly
374   opalescent suspension with some sediment that resuspends upon shaking to form a homogeneous
375   suspension. AFLURIA is prepared from influenza virus propagated in the allantoic fluid of
376   embryonated chicken eggs. Following harvest, the virus is purified in a sucrose density gradient
377   using continuous flow zonal centrifugation. The purified virus is inactivated with beta-
378   propiolactone, and the virus particles are disrupted using sodium taurodeoxycholate to produce
379   a “split virion”. The disrupted virus is further purified and suspended in a phosphate buffered
380   isotonic solution.
381   AFLURIA is standardized according to USPHS requirements for the 2018-2019 influenza
382   season and is formulated to contain 45 mcg hemagglutinin (HA) per 0.5 mL dose in the
383   recommended ratio of 15 mcg HA for each of the three influenza strains recommended for the
384   2018-2019 Northern Hemisphere influenza season: A/Singapore/GP1908/2015 IVR 180A
385   (H1N1) (an A/Michigan/45/2015 – like virus), A/Singapore/INFIMH-16-0019/2016 IVR-186
386   (H3N2) (an A/Singapore/INFIMH-16-0019/2016 – like virus) and B/Maryland/15/2016 (a
387   B/Colorado/06/2017 – like virus). A 0.25 mL dose contains 7.5 mcg HA of each of the same
388   three influenza strains.
389   Thimerosal, a mercury derivative, is not used in the manufacturing process for the single dose
390   presentations; therefore these products contain no preservative. The multi-dose presentation

        Seqirus Pty Ltd – Confidential                                                            17
        04 Jun 2018



                                                     17                                      Exhibit 264
         Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 241 of 491
                                                                Influenza Vaccine
                                                                  STN BL 125254


        Package insert

391   contains thimerosal, added as a preservative; each 0.5 mL dose contains 24.5 mcg of mercury
392   and each 0.25 mL dose contains 12.25 mcg of mercury.
393   A single 0.5 mL dose of AFLURIA contains sodium chloride (4.1 mg), monobasic sodium
394   phosphate (80 mcg), dibasic sodium phosphate (300 mcg), monobasic potassium phosphate
395   (20 mcg), potassium chloride (20 mcg), and calcium chloride (0.5 mcg).           From the
396   manufacturing process, each 0.5 mL dose may also contain residual amounts of sodium
397   taurodeoxycholate (≤ 10 ppm), ovalbumin (< 1 mcg), sucrose (< 10 mcg), neomycin sulfate
398   (≤ 61.5 nanograms [ng]), polymyxin B (≤ 10.5 ng), and beta-propiolactone (≤ 2 ng). A single
399   0.25 mL dose of AFLURIA contains half of these quantities.
400   The rubber tip cap and plunger used for the preservative-free, single-dose syringes and the rubber
401   stoppers used for the multi-dose vial were not made with natural rubber latex.

402   12 CLINICAL PHARMACOLOGY
403   12.1 Mechanism of Action
404   Influenza illness and its complications follow infection with influenza viruses. Global
405   surveillance of influenza identifies yearly antigenic variants. For example, since 1977 antigenic
406   variants of influenza A (H1N1 and H3N2) and influenza B viruses have been in global
407   circulation. Specific levels of hemagglutination inhibition (HI) antibody titers post-vaccination
408   with inactivated influenza vaccine have not been correlated with protection from influenza virus.
409   In some human studies, antibody titers of 1:40 or greater have been associated with protection
410   from influenza illness in up to 50% of subjects.2,3
411   Antibody against one influenza virus type or subtype confers limited or no protection against
412   another. Furthermore, antibody to one antigenic variant of influenza virus might not protect
413   against a new antigenic variant of the same type or subtype. Frequent development of antigenic
414   variants through antigenic drift is the virologic basis for seasonal epidemics and the reason for
415   the usual change to one or more new strains in each year’s influenza vaccine. Therefore,
416   inactivated influenza vaccines are standardized to contain the HA of three strains (i.e., typically
417   two type A and one type B) representing the influenza viruses likely to be circulating in the U.S.
418   during the upcoming winter.
419   Annual revaccination with the current vaccine is recommended because immunity declines
420   during the year after vaccination and circulating strains of influenza virus change from year to
421   year.1

422   13 NONCLINICAL TOXICOLOGY
423   13.1 Carcinogenesis, Mutagenesis, Impairment of Fertility
424   AFLURIA has not been evaluated for carcinogenic or mutagenic potential, or male infertility in
425   animals. A reproductive study of female rats vaccinated with AFLURIA revealed no impairment
426   of fertility (see Pregnancy, 8.1).

        Seqirus Pty Ltd – Confidential                                                             18
        04 Jun 2018



                                                      18                                      Exhibit 264
          Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 242 of 491
                                                                 Influenza Vaccine
                                                                   STN BL 125254


        Package insert

427   14 CLINICAL STUDIES
428   14.1 Efficacy of AFLURIA Against Laboratory-Confirmed Influenza
429   In Study 6, the efficacy of AFLURIA was demonstrated in a randomized, observer-blind,
430   placebo-controlled study conducted in 15,044 subjects. Healthy subjects 18 through 64 years of
431   age were randomized in a 2:1 ratio to receive a single dose of AFLURIA (enrolled subjects:
432   10,033; evaluable subjects: 9,889) or placebo (enrolled subjects: 5,011; evaluable subjects:
433   4,960). The mean age of all randomized subjects was 35.5 years. 54.4% were female and 90.2%
434   were White. Laboratory-confirmed influenza was assessed by active and passive surveillance of
435   influenza-like illness (ILI) beginning 2 weeks post-vaccination until the end of the influenza
436   season, approximately 6 months post-vaccination. ILI was defined as at least one respiratory
437   symptom (e.g., cough, sore throat, nasal congestion) and at least one systemic symptom (e.g.,
438   oral temperature of 100.0ºF or higher, feverishness, chills, body aches). Nasal and throat swabs
439   were collected from subjects who presented with an ILI for laboratory confirmation by viral
440   culture and real-time reverse transcription polymerase chain reaction. Influenza virus strain was
441   further characterized using gene sequencing and pyrosequencing.
442   Attack rates and vaccine efficacy, defined as the relative reduction in the influenza infection rate
443   for AFLURIA compared to placebo, were calculated using the per protocol population. Vaccine
444   efficacy against laboratory-confirmed influenza infection due to influenza A or B virus strains
445   contained in the vaccine was 60% with a lower limit of the 95% CI of 41% (Table 7).




        Seqirus Pty Ltd – Confidential                                                              19
        04 Jun 2018



                                                      19                                       Exhibit 264
           Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 243 of 491
                                                                  Influenza Vaccine
                                                                    STN BL 125254


        Package insert

446   Table 7: Laboratory-Confirmed Influenza Infection Rate and Vaccine Efficacy in Adults
447            18 through 64 Years of Age (Study 6)
                           Subjects a      Laboratory-         Influenza         Vaccine Efficacy b
                                           Confirmed           Infection
                                            Influenza            Rate
                                              Cases
                                N               N                n/N %          %       Lower Limit
                                                                                         of the 95%
                                                                                              CI
       Vaccine-matched Strains
        AFLURIA          9889                    58               0.59
                                                                                60             41
        Placebo          4960                    73               1.47
       Any Influenza Virus Strain
        AFLURIA          9889                   222               2.24
                                                                                42             28
        Placebo          4960                   192               3.87
448   Abbreviations: CI, confidence interval
449   a The Per Protocol Population was identical to the Evaluable Population in this study.

450   b Vaccine efficacy = 1 minus the ratio of AFLURIA/placebo infection rates. The objective of the study was to demonstrate that

451     the lower limit of the CI for vaccine efficacy was greater than 40%.

452
453   14.2 Immunogenicity of AFLURIA in Children 5 through 17 Years Administered
454        by Needle and Syringe
455   Study 1 was a randomized, observer-blind, comparator-controlled study to evaluate the
456   immunological non-inferiority of AFLURIA to a U.S.-licensed trivalent inactivated influenza
457   vaccine (manufactured by Sanofi Pasteur, Inc.) in subjects 6 months through 17 years of age.
458   Study vaccines were administered by needle and syringe. Results are presented for children 5
459   through 17 years of age (Table 8). A total of 832 subjects (aged 5 through 17 years) were
460   enrolled. Subjects were randomized in a 1:1 ratio to receive AFLURIA (enrolled subjects: 417;
461   evaluable subjects: 383) or the comparator vaccine (enrolled subjects: 415; evaluable subjects:
462   383).
463
464   Children 6 months through 8 years of age with no history of influenza vaccination received 2
465   doses approximately 28 days apart. Children 6 months through 8 years of age with a history of
466   influenza vaccination and children 9 years of age and older received 1 dose. Children 6 months
467   through 35 months of age received 0.25 mL of AFLURIA or comparator influenza vaccine, and
468   children 3 years of age and older received 0.5 mL of AFLURIA or comparator influenza vaccine.
469   Nearly equal proportions of subjects were male (49.9%) and female (50.1%), and the majority
470   were White (85.0%) or Black (10.3%).
471
472   Immunogenicity assessments were performed prior to vaccination and at 30 days after
473   vaccination. The co-primary endpoints were HI Geometric Mean Titer (GMT) ratios (adjusted
474   for baseline HI titers) and the difference in seroconversion rates for each vaccine strain 21 days
475   after the final vaccination. Pre-specified non-inferiority criteria required that the upper bound

         Seqirus Pty Ltd – Confidential                                                                                     20
         04 Jun 2018



                                                                   20                                                Exhibit 264
           Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 244 of 491
                                                                  Influenza Vaccine
                                                                    STN BL 125254


        Package insert

476   of the 2-sided 95% CI of the GMT ratio (Comparator/AFLURIA) did not exceed 1.5 and the
477   upper bound of the 2-sided 95% CI of the seroconversion rate difference (Comparator minus
478   AFLURIA) did not exceed 10.0% for each strain. As shown in Table 8, non-inferiority of
479   AFLURIA to the comparator vaccine was demonstrated in the per protocol population for
480   influenza A subtypes A(H1N1) and A(H3N2), but not for influenza type B. For influenza type
481   B, non-inferiority was demonstrated for HI GMTs, but not for seroconversion rates. Note that
482   the study was powered to assess the pre-specified non-inferiority criteria based on 1400
483   evaluable subjects. Analysis of the 761 subjects aged 5 through 17 years reduced the power of
484   the study and widened the confidence intervals. In the pre-specified analysis, AFLURIA was
485   not inferior to the comparator vaccine for all three virus strains. Post-hoc analyses of
486   immunogenicity by gender did not demonstrate significant differences between males and
487   females. The study was not sufficiently diverse to assess differences between races or ethnicities.
488
489   Table 8: Post-Vaccination HI Antibody GMTs, Seroconversion Rates, and Analyses of
490            Non-Inferiority of AFLURIA to a U.S.-Licensed Comparator, Subjects 5
491            through 17 Years of Age (Study 1)
492

                         Post-vaccination GMT            GMT Ratio a            Seroconversion % b              Difference          Met both
                                                                                                                                  pre-defined
                                                                                                               Comparator             non-
                                                         Comparator                                                                inferiority
                       Comparator       AFLURIA                              Comparator       AFLURIA             minus
          Strain                                        over AFLURIA                                                               criteria? c
                         N=381           N=380                                 N=381           N=380            AFLURIA
                                                           (95% CI)
                                                                                                                (95% CI)
        A(H1N1)            526.2           507.4        1.03 (0.88, 1.21)        62.7             62.6         0.1 (-6.8, 7.0)           Yes

        A(H3N2)           1060.0           961.3        1.07 (0.94, 1.23)        72.2             69.7         2.4 (-4.0, 8.9)           Yes

            B              123.3           110.1        1.10 (0.94, 1.29)        75.1             70.0        5.1 (-1.3, 11.4)           No
493   Abbreviations: CI, confidence interval; GMT, geometric mean titer.
494   a GMT ratios are adjusted for baseline HI titers

495   b Seroconversion rate is defined as a 4-fold increase in post-vaccination HI antibody titer from pre-vaccination titer ≥ 1:10 or

496     an increase in titer from < 1:10 to ≥ 1:40.
497   c Note that the study was powered to assess the pre-specified non-inferiority criteria based on 1400 evaluable subjects.

498
499   14.3 Immunogenicity of AFLURIA QUADRIVALENT in Children 6 months
500        through 59 months of age Administered by Needle and Syringe
501   Data have also been collected in a clinical study of AFLURIA QUADRIVALENT, which is
502   relevant to AFLURIA because both vaccines are manufactured using the same process and have
503   overlapping compositions (Study 4).
504   Study 4 was a randomized, observer-blind, comparator-controlled trial conducted in the U.S. in
505   children 6 months through 59 months of age. A total of 2247 subjects were randomized 3:1 to
506   receive AFLURIA QUADRIVALENT (N=1684) or a U.S.-licensed comparator quadrivalent

         Seqirus Pty Ltd – Confidential                                                                                          21
         04 Jun 2018



                                                                     21                                                   Exhibit 264
         Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 245 of 491
                                                                Influenza Vaccine
                                                                  STN BL 125254


        Package insert

507   influenza vaccine (N=563). Children 6 months through 35 months received one or two 0.25
508   mL doses and children 36 months through 59 months received one or two 0.5 mL doses.
509   Subjects were eligible to receive a second dose at least 28 days after the first dose depending
510   on their influenza vaccination history, consistent with the 2016-2017 recommendations of the
511   Advisory Committee on Immunization Practices (ACIP) for Prevention and Control of Seasonal
512   Influenza with Vaccines. Approximately 40% of subjects in each treatment group received two
513   vaccine doses.
514   Baseline serology for HI assessment was collected prior to vaccination. Postvaccination
515   immunogenicity was evaluated by HI assay on sera obtained 28 days after the last vaccination
516   dose.
517   The primary objective was to demonstrate that vaccination with AFLURIA QUADRIVALENT
518   elicits an immune response that is not inferior to that of a comparator vaccine containing the
519   same recommended virus strains. The Per Protocol Population (AFLURIA QUADRIVALENT
520   n=1456, Comparator QIV n=484) was used for the primary endpoint analyses. The co-primary
521   endpoints were HI Geometric Mean Titer (GMT) ratios (adjusted for baseline HI titers and other
522   covariates) and seroconversion rates for each vaccine strain, 28 days after the last vaccination.
523   Pre-specified non-inferiority criteria required that the upper bound of the 2-sided 95% CI of the
524   GMT ratio (Comparator QIV/AFLURIA QUADRIVALENT) did not exceed 1.5 and the upper
525   bound of the 2-sided 95% CI of the seroconversion rate difference (Comparator QIV minus
526   AFLURIA QUADRIVALENT) did not exceed 10.0% for each strain. Serum HI antibody
527   responses to AFLURIA QUADRIVALENT were non-inferior for both GMT ratio and
528   seroconversion rates relative to the comparator vaccine for all influenza strains (Table 9).
529   Analyses of immunogenicity endpoints by gender did not demonstrate meaningful differences
530   between males and females. The study population was not sufficiently diverse to assess
531   differences among races or ethnicities.




        Seqirus Pty Ltd – Confidential                                                            22
        04 Jun 2018



                                                     22                                      Exhibit 264
          Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 246 of 491
                                                                 Influenza Vaccine
                                                                   STN BL 125254


        Package insert

532   Table 9: Post-Vaccination HI Antibody GMTs, SCRs, and Analyses of Non-Inferiority
533           of AFLURIA QUADRIVALENT Relative to a U.S.-Licensed Comparator
534           Quadrivalent Influenza Vaccine for each Strain 28 Days after Last Vaccination
535           Among a Pediatric Population 6 through 59 Months of Age (Per Protocol
536           Population) (Study 4)a, b
                                                                                                             SCR
                               Post-vaccination GMT       GMT Ratio c          Seroconversion % d
                                                                                                         Difference e      Met both
                                                          Comparator                                     Comparator       pre-defined
                                                                           AFLURIA
                             AFLURIA                         over                         Comparator        minus             non-
                                           Comparator                     Quadrivalent
              Strain        Quadrivalent                   AFLURIA                           N=484        AFLURIA         inferiority
                                             N=484                          N=1456
                              N=1456                      Quadrivalent                     (95% CI)      Quadrivalent      criteria? f
                                                                           (95% CI)
                                                           (95% CI)                                        (95% CI)
                                                                              79.1            68.8
                               353.5          281.0            0.79                                         -10.3
            A(H1N1)                                                        (76.9, 81.1)   (64.5, 72.9)                        Yes
                             (n=1455 g)      (n=484)       (0.72, 0.88)                                  (-15.4, -5.1)
                                                                            (n=1456)        (n=484)
                                                                              82.3            84.9
                               393.0          500.5            1.27                                           2.6
            A(H3N2)                                                        (80.2, 84.2)   (81.4, 88.0)                        Yes
                             (n=1454 gi)     (n=484)       (1.15, 1.42)                                   (-2.5, 7.8)
                                                                            (n=1455i)       (n=484)
          B/Phuket/3073/                                                      38.9            41.9
                                23.7           26.5            1.12                                           3.1
               2013                                                        (36.4, 41.4)   (37.5, 46.5)                        Yes
                             (n=1455 g)      (n=484)       (1.01, 1.24)                                   (-2.1, 8.2)
           (B Yamagata)                                                     (n=1456)        (n=484)
          B/Brisbane/60/                                                      60.2            61.1
                                54.6           52.9           0.97                                            0.9
               2008                                                        (57.6, 62.7)   (56.6, 65.4)                        Yes
                             (n=1455 g)      (n=483h)      (0.86, 1.09)                                   (-4.2, 6.1)
            (B Victoria)                                                    (n=1456)       (n=483h)
537   Abbreviations: CI, confidence interval; Comparator, Comparator quadrivalent influenza vaccine (Fluzone Quadrivalent
538   [Sanofi Aventis]); GMT (adjusted), geometric mean titer; SCR, seroconversion rate.
539   a NCT02914275

540   b The Per-Protocol Population comprised all subjects (6 through 35 months of age receiving one or two 0.25 mL doses and 36

541   through 59 months of age receiving one or two 0.5 mL doses) in the Evaluable Population who did not have any protocol
542   deviations that were medically assessed as potentially impacting on immunogenicity results.
543   c GMT Ratio = Comparator / AFLURIA QUADRIVALENT. Adjusted analysis model: Log-transformed Post-Vaccination HI

544   Titer=Vaccine + Age Cohort [6 through 35 months or 36 through 59 months] + Gender + Vaccination History [y/n] + Log-
545   transformed Pre-Vaccination HI Titer + Site + Number of Doses (1 vs 2) + Age Cohort*Vaccine. The Age Cohort*Vaccine
546   interaction term was excluded from the model fit for the strains A(H1N1), A(H3N2) and B/Yamagata as the interaction result
547   was non-significant (p>0.05). Least square means were back transformed.
548   d Seroconversion rate was defined as the percentage of subjects with either a prevaccination HI titer < 1:10 and a

549   postvaccination HI titer ≥ 1:40 or a prevaccination HI titer ≥ 1:10 and a 4-fold increase in postvaccination HI titer.
550   e Seroconversion rate difference = Comparator SCR percentage minus AFLURIA QUADRIVALENT SCR percentage.

551   f Noninferiority (NI) criterion for the GMT ratio: upper bound of two-sided 95% CI on the GMT ratio of Comparator /

552   AFLURIA QUADRIVALENT should not exceed 1.5. NI criterion for the SCR difference: upper bound of two-sided 95% CI
553   on the difference between SCR Comparator– AFLURIA QUADRIVALENT should not exceed 10%.
554   g Subject 8400402-0073 was excluded from the Per-Protocol Population for the adjusted GMT analysis for the GMT ratio

555   because the subject did not have information on all covariates (unknown prevaccination history).
556   h Subject 8400427-0070 had missing B/Victoria Antigen pre-vaccination titer.

557   iSubject 8400402-0074 had missing A/H3N2 post-vaccination titer.



558   14.4 Immunogenicity of AFLURIA in Adults and Older Adults Administered by
559        Needle and Syringe
560   Two randomized, controlled clinical studies of AFLURIA evaluated the immune responses by
561   measuring HI antibody titers to each virus strain in the vaccine in adults as compared to placebo
562   (adults 18 through 64 years) or another U.S.-licensed trivalent influenza vaccine (adults ≥ 65
563   years). In these studies, post-vaccination immunogenicity was evaluated on sera obtained 21
564   days after administration of a single dose of AFLURIA.

         Seqirus Pty Ltd – Confidential                                                                                     23
         04 Jun 2018



                                                                  23                                                     Exhibit 264
              Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 247 of 491
                                                                     Influenza Vaccine
                                                                       STN BL 125254


          Package insert

565   Study 5 was a randomized, double-blinded, placebo-controlled, multi-center study in healthy
566   subjects ages 18 through 64 years. A total of 1,357 subjects were vaccinated [1,089 subjects
567   with AFLURIA and 268 with a placebo]. Subjects who received AFLURIA were vaccinated
568   using either the preservative-free or thimerosal-containing presentation. The evaluable
569   population consisted of 1,341 subjects [1,077 in the AFLURIA group and 264 in the placebo
570   group]. The mean age of the entire evaluable population receiving AFLURIA was 38 years.
571   62.5% of subjects were female, 81.3% were White, 12.1% were Black, and 6.2% were Asian.
572   Serum HI antibody responses to AFLURIA met the pre-specified co-primary endpoint criteria
573   for all three virus strains (Table 10). Similar responses were observed between genders. The
574   study was not sufficiently diverse to assess immunogenicity by race or ethnicity.
575   Table 10: Serum Antibody Responses in Subjects 18 through 64 Years of Age Receiving
576             AFLURIA (Study 5)
                                                       AFLURIA                            Placebo
          Strain
                                                        N=1077                             N=264
           Variable
                                                     value (95% CI)                    value (95% CI)
          A(H1N1)
           HI Titer ≥ 1:40 a                       97.8% (96.7, 98.6)                74.6% (68.9, 79.8)
                                      b
           Seroconversion Rate (%)                 48.7% (45.6, 51.7)                  2.3% (0.8, 4.9)
          A(H3N2)
           HI Titer ≥ 1:40 a                      99.9% (99.5, 100.0)                72.0% (66.1, 77.3)
                                      b
           Seroconversion Rate (%)                 71.5% (68.7, 74.2)                    0.0% (N/A)
          B
           HI Titer ≥ 1:40 a                       94.2% (92.7, 95.6)                47.0% (40.8, 53.2)
                                      b
           Seroconversion Rate (%)                 69.7% (66.9, 72.5)                 0.4% (< 0.1, 2.1)
577   a HI titer ≥ 1:40 is defined as the proportion of subjects with a minimum post-vaccination HI antibody titer of 1:40. Lower bound
578     of 95% CI for HI antibody titer ≥ 1:40 should be > 70% for the study population.
579   b Seroconversion rate is defined as a 4-fold increase in post-vaccination HI antibody titer from pre-vaccination titer ≥ 1:10 or an

580     increase in titer from < 1:10 to ≥ 1:40. Lower bound of 95% CI for seroconversion should be > 40% for the study population.

581   Study 7 was a randomized, observer-blind, comparator-controlled study that enrolled 1,268
582   subjects 65 years of age and older (Table 11). This study compared the immune response
583   following administration of AFLURIA to that following a U.S.-licensed trivalent inactivated
584   influenza vaccine (manufactured by Sanofi Pasteur Inc.). Subjects were randomized in a 1:1
585   ratio to receive a single vaccination of AFLURIA (enrolled subjects: 631; evaluable subjects:
586   605) or the comparator vaccine (enrolled subjects: 637; evaluable subjects: 610).
587   Immunogenicity assessments were performed prior to vaccination and at 21 days after
588   vaccination. Most of the subjects in the per-protocol immunogenicity population were female
589   (56.7%) and White (97.4%). 2.0% were Black and less than 1.0% were of other races or
590   ethnicities.

           Seqirus Pty Ltd – Confidential                                                                                        24
           04 Jun 2018



                                                                     24                                                   Exhibit 264
           Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 248 of 491
                                                                  Influenza Vaccine
                                                                    STN BL 125254


        Package insert

591   The co-primary endpoints were HI GMT ratios (adjusted for baseline HI titers) and the difference
592   in seroconversion rates for each vaccine strain 21 days after vaccination. Pre-specified non-
593   inferiority criteria required that the upper bound of the 2-sided 95% CI of the GMT ratio
594   (Comparator/AFLURIA) did not exceed 1.5 and the upper bound of the 2-sided 95% CI of the
595   seroconversion rate difference (Comparator minus AFLURIA) did not exceed 10.0% for each
596   strain. As shown in Table 11, non-inferiority of AFLURIA to the comparator vaccine was
597   demonstrated in the per protocol population for influenza A subtypes A(H1N1) and A(H3N2),
598   but not for influenza type B. For the B strain, non-inferiority was demonstrated for HI GMTs,
599   but not for seroconversion rates. Post-hoc analyses of immunogenicity by gender did not
600   demonstrate significant differences between males and females. The study was not sufficiently
601   diverse to assess differences between races or ethnicities.
602   Table 11: Post-Vaccination HI Antibody GMTs, Seroconversion Rates, and Analyses of
603             Non-Inferiority of AFLURIA to a U.S. Licensed Comparator, Adults 65 Years
604             of Age and Older (Study 7)

                       Post-vaccination GMT             GMT Ratio a            Seroconversion % b               Difference          Met both
                                                                                                                                  pre-defined
                                                                                                               Comparator             non-
                                                       Comparator                                                                  inferiority
                     Comparator       AFLURIA                              Comparator        AFLURIA              minus
         Strain                                       over AFLURIA
                       N=610           N=605                                 N=610            N=605             AFLURIA             criteria?
                                                         (95% CI)
                                                                                                                (95% CI)
       A(H1N1)           59.2             59.4        1.04 (0.92, 1.18)         43.0            38.8          4.1 (-1.4, 9.6)            Yes

       A(H3N2)           337.7           376.8        0.95 (0.83, 1.08)         68.7            69.4          -0.7 (-5.9, 4.5)           Yes

           B             33.4             30.4        1.12 (1.01, 1.25)         34.4            29.3          5.2 (-0.1, 10.4)           No
605   Abbreviations: CI, confidence interval; GMT, geometric mean titer.
606   a Post-vaccination GMTs were adjusted for baseline HI titers.

607   b Seroconversion rate is defined as a 4-fold increase in post-vaccination HI antibody titer from pre-vaccination titer ≥ 1:10 or

608     an increase in titer from < 1:10 to ≥ 1:40.

609   14.5 Immunogenicity of AFLURIA in Adults Administered by PharmaJet Stratis
610           Needle-Free Injection System
611   Study 9 was a randomized, comparator-controlled non-inferiority study that enrolled 1,250
612   subjects 18 through 64 years of age. This study compared the immune response following
613   administration of AFLURIA when delivered IM using either the PharmaJet Stratis Needle-Free
614   Injection System or needle and syringe. Immunogenicity assessments were performed prior to
615   vaccination and at 28 days after vaccination in the immunogenicity population (1,130 subjects,
616   562 PharmaJet Stratis Needle-Free Injection System group, 568 needle and syringe group). The
617   co-primary endpoints were HI GMT ratios for each vaccine strain and the absolute difference in
618   seroconversion rates for each vaccine strain 28 days after vaccination. As shown in Table 12,
619   non-inferiority of administration of AFLURIA by the PharmaJet Stratis Needle-Free Injection
620   System compared to administration of AFLURIA by needle and syringe was demonstrated in


         Seqirus Pty Ltd – Confidential                                                                                          25
         04 Jun 2018



                                                                     25                                                   Exhibit 264
           Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 249 of 491
                                                                  Influenza Vaccine
                                                                    STN BL 125254


        Package insert

621   the immunogenicity population for all strains. Post-hoc analyses of immunogenicity by age
622   showed that younger subjects (18 through 49 years) elicited higher immunological responses
623   than older subjects (50 through 64 years). Post-hoc analyses of immunogenicity according to
624   gender and body mass index did not reveal significant influences of these variables on immune
625   responses. The study population was not sufficiently diverse to assess immunogenicity by race
626   or ethnicity.
627   Table 12: Baseline and Post-Vaccination HI Antibody GMTs, Seroconversion Rates, and
628             Analyses of Non-Inferiority of AFLURIA Administered by PharmaJet Stratis
629             Needle-Free Injection System or Needle and Syringe, Adults 18 through 64
630             Years of Age (Study 9)

                         Baseline GMT           Post-vaccination GMT        GMT Ratio a         Seroconversion % b         Difference

                                                                                                                          Needle and
                                                                              Needle and                                    Syringe        Met both
                                 PharmaJet                   PharmaJet                                    PharmaJet
                                                                             Syringe over                                    minus       pre-defined
                                   Stratis                     Stratis                                      Stratis
                    Needle                      Needle                        PharmaJet       Needle                      PharmaJet          non-
                                   Needle-                     Needle-                                      Needle-                       inferiority
                      and                         and                            Stratis        and                          Stratis
         Strain                     Free                        Free                                         Free                         criteria? c
                    Syringe                     Syringe                      Needle-Free      Syringe                       Needle-
                                  Injection                   Injection                                    Injection
                    N=568                       N=568                          Injection      N=568                           Free
                                   System                      System                                       System
                                                                                System                                     Injection
                                   N=562                       N=562                                        N=562
                                                                               (95% CI)                                     System
                                                                                                                           (95% CI)
                                                                                  0.99                                         0.8
       A(H1N1)        79.5           83.7         280.6         282.9                           38.4          37.5                           Yes
                                                                              (0.88, 1.12)                                 (-4.8, 6.5)
                                                                                  1.08                                         1.3
       A(H3N2)        75.4           68.1         265.9         247.3                           45.1          43.8                           Yes
                                                                              (0.96, 1.21)                                 (-4.5, 7.1)
                                                                                  0.94                                         0.3
           B          12.6           13.5         39.7          42.5                            35.2          34.9                           Yes
                                                                              (0.83, 1.06)                                 (-5.2, 5.9)
631   Abbreviations: CI, confidence interval; GMT, geometric mean titer
632   a GMT ratio is defined as post-vaccination GMT for Needle and Syringe/PharmaJet Stratis Needle-Free Injection System

633   b Seroconversion rate is defined as a 4-fold increase in post-vaccination HI antibody titer from pre-vaccination titer ≥ 1:10 or

634     an increase in titer from < 1:10 to ≥ 1:40.
635   c Non-inferiority (NI) criteria for the GMT ratio: upper bound of 2-sided 95% CI on the ratio of Needle and Syringe/PharmaJet

636     Stratis Needle-Free Injection System. GMT should not exceed 1.5. NI criteria for the seroconversion rate (SCR) difference:
637     upper bound of 2-sided 95% CI on the difference between SCR Needle and Syringe – SCR PharmaJet Stratis Needle-Free
638     Injection System should not exceed 10%.


639   15 REFERENCES
640         1. Centers for Disease Control and Prevention. Prevention and Control of Influenza:
641            Recommendations of the Advisory Committee on Immunization Practices (ACIP).
642            MMWR Recomm Rep 2010;59 (RR-8):1-62.
643         2. Hannoun C, Megas F, Piercy J. Immunogenicity and Protective Efficacy of Influenza
644            Vaccination. Virus Res 2004;103:133-138.



         Seqirus Pty Ltd – Confidential                                                                                        26
         04 Jun 2018



                                                                    26                                                  Exhibit 264
         Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 250 of 491
                                                                Influenza Vaccine
                                                                  STN BL 125254


        Package insert

645         3. Hobson D, Curry RL, Beare AS, et al. The Role of Serum Hemagglutination-Inhibiting
646            Antibody in Protection against Challenge Infection with Influenza A2 and B Viruses.
647            J Hyg Camb 1972;70:767-777.

648   16 HOW SUPPLIED/STORAGE AND HANDLING
649   16.1 How Supplied
650   Each product presentation includes a package insert and the following components:
                                 Carton
            Presentation                       Components
                               NDC Number
                                               •  Ten 0.25 mL single-dose syringes fitted with a Luer-
        Pre-Filled Syringe      33332-518-20      Lok™ attachment without needles
                                                  [NDC 33332-518-21]
                                               • Ten 0.5 mL single-dose syringes fitted with a Luer-Lok™
        Pre-Filled Syringe      33332-018-01     attachment without needles
                                                 [NDC 33332-018-02]
                                               • One 5 mL vial, which contains ten 0.5 mL doses
         Multi-Dose Vial        33332-118-10
                                                 [NDC 33332-118-11]
651   16.2 Storage and Handling
652       • Store refrigerated at 2−8°C (36−46°F).
653       • Do not freeze. Discard if product has been frozen.
654       • Protect from light.
655       • Do not use AFLURIA beyond the expiration date printed on the label.
656       • Once the stopper of the multi-dose vial has been pierced the vial must be discarded within
657         28 days.

658   17 PATIENT COUNSELING INFORMATION
659     •       Inform the vaccine recipient or guardian of the potential benefits and risks of
660             immunization with AFLURIA.
661     •       Ιnform the vaccine recipient or guardian that AFLURIA is an inactivated vaccine that
662             cannot cause influenza but stimulates the immune system to produce antibodies that
663             protect against influenza, and that the full effect of the vaccine is generally achieved
664             approximately 3 weeks after vaccination.
665     •       Instruct the vaccine recipient or guardian to report any severe or unusual adverse
666             reactions to their healthcare provider.
667     •       Provide the vaccine recipient or guardian with Vaccine Information Statements which
668             are required by the National Childhood Vaccine Injury Act of 1986 to be given prior to
669             immunization. These materials are available free of charge at the Centers for Disease
670             Control and Prevention (CDC) website (www.cdc.gov/vaccines).
671     •      Instruct the vaccine recipient or guardian that annual revaccination is recommended.


        Seqirus Pty Ltd – Confidential                                                                 27
        04 Jun 2018



                                                       27                                         Exhibit 264
         Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 251 of 491
                                                                Influenza Vaccine
                                                                  STN BL 125254


        Package insert

672   Manufactured by:
673   Seqirus Pty Ltd. Parkville, Victoria, 3052, Australia
674   U.S. License No. 2044
675   Distributed by:
676   Seqirus USA Inc. 25 Deforest Avenue, Summit, NJ 07901, USA 1-855-358-8966
677   AFLURIA is a registered trademark of Seqirus UK Limited or its affiliates.
678   PharmaJet® and STRATIS® are registered trademarks of PharmaJet, Inc.
679   Luer-Lok™ is a trademark of Becton, Dickinson and Company Corporation.
680




        Seqirus Pty Ltd – Confidential                                               28
        04 Jun 2018



                                                    28                             Exhibit 264
Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 252 of 491




   EXHIBIT 265
   Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 253 of 491




              Title Page and General Information
BLA number: 125254
Related IND numbers: 12997
Reviewer Name, Division, and Mail Code:
       Clinical Reviewer: Cynthia Nolletti, MD. CBER/OVRR/DVRPA/Clinical Trials Branch,
       HFM-485.
       Supervisory Reviewer: Joseph Toerner, MD, Team Leader, HFM-475
Draft Review Completed: August 29, 2007

Final Review Completed: September 19, 2007

Submission Received by FDA: March 30, 2007

1.2 Product
1.2.1 Established Names:
Influenza virus vaccine

      Proprietary or trade names referred to in this BLA and considered equivalent drug product:
      Afluria, Fluvax, Enzira, Influenza Vaccine-CSL Limited, and CSL Influenza Virus Vaccine
      (CSL IVV).

      1.2.2 Proposed Trade Name: Afluria


      1.2.3 Product Formulation:
      The 2007-2008 vaccine contains HA from three influenza strains:
             • A/Solomon Islands/3/2006 (H1N1) 15μg
             • A/Wisconsin/67/2005/ (H3N2) 15μg
             • B/Malaysia/2506/2004 15μg


      Total 45μg HA antigen

      The product is supplied in two presentations:
             • Preservative-free pre-filled syringe for single use
             • Thimerosal-containing multi-dose vials
             Each 5mL vial contains 10 doses.
             Each 0.5mL dose contains 50μg thimerosal (24.5 μg mercury)


          Afluria contains the following excipients per 0.5mL dose:
             • 50 μg of thimerosal (multidose vials only)*
             • 4.1 mg sodium chloride
             • 80 μg monobasic sodium phosphate
             • 300 μg dibasic sodium phosphate
             • 20 μg monobasic potassium phosphate
             • 20 μg potassium chloride
                                             1                                   Exhibit 265
   Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 254 of 491


           • To demonstrate acceptable safety and tolerability of CSL IVV multidose presentation
           (thimerosal-containing) and CSL IVV pre-filled syringe presentation (thimerosal-free).


       8.1.1.1.2 Design Overview:


             The study was a Phase III randomized, double-blind, placebo controlled, multicenter
             trial conducted at nine investigational sites in the United States 12 June 2006 to 25
             August 2006. On Visit 1, Vaccine Administration Day 0, informed consent was
             obtained, and subjects were screened with medical history, physical exam, baseline
             anti-HI antibody, and pregnancy test. After meeting eligibility criteria, up to 1350
             healthy adults ≥ 18 to ≤65 years of age were randomized 1:1:1:1:1 to one of five
             groups to receive 1 of 3 lots of thimerosal-containing CSL IVV in multidose vial,
             single lot thimerosal-free CSL IVV in a pre-filled syringe, or single lot placebo
             (vaccine diluent containing 0.01% w/v thimerosal) in a multidose vial. 0.5mL of
             study vaccine containing 15 μg antigen of each of the three WHO recommended
             strains of influenza virus for the 2006 Southern Hemisphere or 0.5 mL of placebo
             were administered intramuscularly in the deltoid muscle.

             Post vaccination, subjects were observed for 30 minutes for immediate
             hypersensitivity or other adverse events (AE’s). 5-day Solicited local and systemic
             AE diary cards and 21-day Unsolicited AE diary cards were issued.

             Visit 2, Day 5 (window 5-7): review of 5-day Solicited AE memory aid, All Solicited
             and Unsolicited AEs/SAEs recorded, medication review.

             Visit 3, Day 21 (window 21-24), Exit Evaluation: anti-HI antibody titers, review of
             21-day Unsolicited AE diary card, assessment of any SAE’s, medication review,
             targeted physical exam.

Table 8.1.1-1 Study Procedures and Assessments CSLCT-FLU-05-09
                 Study Visit                                   Screen*     1   2    3         Early
                                                                   0                       Termination
                 Study Day                                     -28 to -1   0   5-   21-
                                                                               7    24
                 Procedure
                 Obtain Informed Consent                          X
                 Review Eligibility Criteria                      X        X
                 Review Influenza Illness and Vaccination         X        X
                 History
                 Review Health Status                                               X          X
                 Oral Temperature, Blood Pressure and Heart       X        X
                 Rate
                 Medical History                                  X        X
                 Targeted Physical Examination, as indicated      X        X        X          X
                                                                   †       †
                 Urine or Serum Pregnancy Test                    X        X
                 Concomitant Medications                          X        X   X    X          X
                                                                           †
                 Blood for Antibody Assays                                 X        X          X
                 Randomization                                             X


                                                   2                                      Exhibit 265
   Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 255 of 491

              SAP for the trial. (This is explained in Module 2 Volume 1 Section 2.5 Clinical
              Overview, p25 of 58.)


       8.1.1.2 Results, study CSLCT-FLU-05-09


       8.1.1.2.1 Populations enrolled and analyzed
               o A total of 1359 subjects were randomized, 1357 received either CSL IVV
               mulitdose presentation (n = 823), CSL IVV pre-filled syringe (n=266), or thimerosal
               multidose Placebo (n=268). The first subject enrolled on June 12, 2006, and the last
               visit for the last subject enrolled was on August 25, 2006. The safety population
               included all subjects who received CSL IVV (n=1357)
               o 1350 subjects (99.5%) completed the study. Of the nine subjects who did not
               complete the study, 5 were lost to follow-up, 1 withdrew consent, and 2 were
               randomized but not vaccinated, and one was withdrawn because their data could not
               be source verified. No subject was withdrawn due to an AE.
               Protocol Deviations
               o A total of 1357 out of 1359 subjects received the study vaccine and were included
               in the safety population.


              o A total of 1341 subjects were included in the Evaluable Population and 1241
              subjects were included in the Per Protocol Population.


              o According to the applicant, of the 1357 subjects who received Study Vaccine:
                     12 did not provide both a pre and a post-vaccination blood sample
                     5 subjects received prohibited oral prednisone. One of these (27FBA106)
                    also lacked pre and post vaccination blood samples for immunogenicity
                    assessments above)
                     Total non-evaluable population: 12 + 4 = 16
                     Evaluable population: 1357 – 16 = 1341

                      101 subjects received an incorrectly stored vaccine
                      1 subject was incorrectly randomized
                      Total non-per protocol population: 12+4+101+1=118.
                      Per Protocol population: 1357 – 118 = 1239.

                      The applicant’s medical monitor reviewed subjects that received contra-
                     indicated medications post-vaccination and prior to collection of post-
                     vaccination serology. Those subjects whose violations were deemed likely
                     to impact on immunogenicity assessments, eg, use of oral steroids, were
                     excluded from the
                     Evaluable population for efficacy analysis prior to unblinding


The following table is based on the applicant’s Table 2 Module 5 Volume 1 Section 5.3.1-1, p53.
These numbers were confirmed by review of the electronic datasets.


                                              3                                     Exhibit 265
 Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 256 of 491


                 Adverse    CSL           CSL        Placebo      CSL        Influsplit
                 Event      IVV           IVV        thimerosal   IVV        No thimerosal
                            Multi-        Single      n=266       n=206      n=69
                            dose          use        %            %          %
                            n=823         n=266
                            %             %
                 Age group ≥18            ≥18 to     ≥18 to       ≥65        ≥65
                 (years)    to<65         <65        <65
                 Swelling   10.0          6.8        0.7          11.2       0
                 Redness    17.7          12.0       8.2          23.3       8.7
                 Pain       37.4          47.0       9.3          8.7        0
                 Tenderness 57.1          68.0       17.9         33.5       17.4
                 Bruising   5.1           3.8        1.1          4.4        1.4
                 Fever      1.1           1.5        0.7          1.0        1.4
                 ≥37.7ºC
                 (99.86ºF)
                 Headache   25.2          27.1       25.7         14.6       10.1
                 Malaise    18.8          21.4       18.7         9.7        7.2
                 Myalgia    12.2          15.0       9.0          14.1       10.1
                 Chills/    3.3           2.3        2.2          6.8        5.8
                 Shivering
                 Nausea     5.7           8.6        8.6          3.4        2.9
                 Vomiting   0.9           0.8        0.7          0          0

CSL IVV=Afluria or CSL IVV, CSL’s trivalent inactivated influenza vaccine


       Reviewer comment: There appeared to be a greater proportion of subjects who
       experienced injection site pain and tenderness, headache and malaise among CSL IVV
       recipients than in the Influsplit group, and among younger subjects as compared with
       older adults. The majority of these events were mild or moderate, with few severe in
       intensity.
       These reactions are considered to be related or caused by the study vaccine.


Table 10-7 Proportion of Subjects with Solicited AEs within 4 days post-vaccination. Post
hoc integrated analyses of CSLCT-NHF-05-11,
CSLCT-NHF-05-13, CSLCT-NHF-04-99 stratified by age <65 and ≥65 years
                              Integrated totals: CSLCT-NHF-05-11, CSLCT-NHF-05-13,
                              and CSLCT-NHF-04-99
                                        ≥18 to <65 years                   ≥65years
                 Adverse      CSL        Mutagrip            CSL      Mutagrip
                 Event        IVV        n=140               IVV      n=60
                              n=309      %                   n=137    %
                              %                              %


                                           4                                    Exhibit 265
Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 257 of 491




   EXHIBIT 266
               Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 258Influenza
                                                                              of 491 Vaccine
                                                                               STN BL 125254


   Package insert

HIGHLIGHTS OF PRESCRIBING INFORMATION                                                    -----------------------WARNINGS AND PRECAUTIONS-------------------------
These highlights do not include all the information needed to use                        •      If Guillain-Barré Syndrome (GBS) has occurred within 6 weeks of
AFLURIA® QUADRIVALENT safely and effectively. See full prescribing                              previous influenza vaccination, the decision to give AFLURIA
information for AFLURIA QUADRIVALENT.                                                           QUADRIVALENT should be based on careful consideration of the
                                                                                                potential benefits and risks. (5.1)
AFLURIA QUADRIVALENT, Influenza Vaccine                                                  •      Appropriate medical treatment and supervision must be available to
Suspension for Intramuscular Injection                                                          manage possible anaphylactic reactions following administration of the
2019-2020 Formula                                                                               vaccine. (5.2)
Initial U.S. Approval (AFLURIA QUADRIVALENT): 2016
                                                                                         ------------------------------ADVERSE REACTIONS----------------------------
----------------------------RECENT MAJOR CHANGES----------------------------             AFLURIA QUADRIVALENT administered by needle and syringe:
Indications and Usage (1)                                        10/2018                 •       In adults 18 through 64 years, the most commonly reported injection-site
Dosage and Administration (2)                                    10/2018                         adverse reaction was pain (≥ 40%). The most common systemic adverse
                                                                                                 events were myalgia and headache (≥ 20%). (6.1)
 ----------------------------INDICATIONS AND USAGE-----------------------------          •       In adults 65 years of age and older, the most commonly reported
• AFLURIA QUADRIVALENT is an inactivated influenza vaccine indicated                             injection-site adverse reaction was pain (≥ 20%). The most common
     for active immunization against influenza disease caused by influenza A                     systemic adverse event was myalgia (≥ 10%). (6.1)
     subtype viruses and type B viruses contained in the vaccine. (1)                    •       In children 5 through 8 years, the most commonly reported injection-site
• AFLURIA QUADRIVALENT is approved for use in persons 6 months of                                adverse reactions were pain (≥ 50%), redness and swelling (≥ 10%).
    age and older. (1)                                                                           The most common systemic adverse event was headache (≥ 10%). (6.1)
                                                                                         •       In children 9 through 17 years, the most commonly reported injection-
------------------------- DOSAGE AND ADMINISTRATION----------------------                        site adverse reactions were pain (≥ 50%), redness and swelling (≥ 10%).
For intramuscular injection only, by needle and syringe (6 months and                            The most common systemic adverse events were headache, myalgia, and
older) or by PharmaJet®Stratis® Needle-Free Injection System (18 through                         malaise and fatigue (≥ 10%). (6.1)
64 years). (2)                                                                           •       In children 6 months through 35 months of age, the most commonly
              Age                     Dose                  Schedule                             reported injection-site reactions were pain and redness (≥ 20%).The
           6 months                             a           If 2 doses,                          most common systemic adverse events were irritability (≥ 30%),
                              One or two doses ,
          through 35                                    administer at least 1                    diarrhea and loss of appetite (≥ 20%). (6.1)
                                 0.25 mL each
            months                                         month apart                   •       In children 36 through 59 months of age, the most commonly reported
                                                a           If 2 doses,                          injection site reactions were pain (≥ 30%) and redness (≥ 20%). The
           36 months          One or two doses ,
                                                        administer at least 1                    most commonly reported systemic adverse events were malaise and
        through 8 years           0.5 mL each
                                                           month apart                           fatigue, and diarrhea (≥ 10%). (6.1)
       9 years and older       One dose, 0.5 mL           Not Applicable                 AFLURIA (trivalent formulation) administered by the PharmaJet Stratis
  a
   1 or 2 doses depends on vaccination history as per Advisory Committee on              Needle-Free Injection System:
Immunization Practices annual recommendations on prevention and control of               •      In adults 18 through 64 years of age, the most commonly reported
influenza with vaccines. (2)                                                                    injection-site adverse reactions were tenderness (≥ 80%), swelling, pain,
------------------------DOSAGE FORMS AND STRENGTHS---------------------                         redness (≥ 60%), itching (≥ 20%) and bruising (≥ 10%). The most
AFLURIA QUADRIVALENT is a suspension for injection supplied in three                            common systemic adverse events were myalgia, malaise (≥ 30%), and
presentations:                                                                                  headache (≥ 20%). (6.1)
•      0.25 mL pre-filled syringe (single dose) (3, 11)
•      0.5 mL pre-filled syringe (single dose) (3, 11)                                   To report SUSPECTED ADVERSE REACTIONS, contact Seqirus USA
•      5 mL multi-dose vial (ten doses) (3, 11)                                          Inc. at 1-855-358-8966 or VAERS at 1-800-822-7967 or
                                                                                         www.vaers.hhs.gov.
-------------------------------CONTRAINDICATIONS-------------------------------
• Severe allergic reaction (e.g., anaphylaxis) to any component of the vaccine           -----------------------USE IN SPECIFIC POPULATIONS---------------------
    including egg protein, or to a previous dose of any influenza vaccine. (4, 11)       •      The safety and effectiveness of AFLURIA QUADRIVALENT in persons
                                                                                                less than 6 months of age have not been established. (8.4)
                                                                                         •      Antibody responses were lower in geriatric subjects than in younger
                                                                                                adults. (8.5)
                                                                                         •      Pregnancy: There is a pregnancy exposure registry that monitors
                                                                                                outcomes in women exposed to AFLURIA QUADRIVALENT during
                                                                                                pregnancy. Enroll in the pregnancy registry by calling 1-855-358-8966
                                                                                                or sending an email to us.medicalinformation@seqirus.com. (8.1).

                                                                                         See 17 for PATIENT COUNSELING INFORMATION.

                                                                                                                                                 Revised: 12/2019




 Seqirus Pty Ltd – Confidential                                                                                                                              1
 20Jan2020
                                                                                     1                                                     Exhibit 266
            Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 259Influenza
                                                                           of 491 Vaccine
                                                                            STN BL 125254


    Package insert

____________________________________________________________________________________________________________________________________
FULL PRESCRIBING INFORMATION: CONTENTS*                       12   CLINICAL PHARMACOLOGY
                                                                   12.1 Mechanism of Action
1  INDICATIONS AND USAGE                                      13 NONCLINICAL TOXICOLOGY
2  DOSAGE AND ADMINISTRATION                                       13.1 Carcinogenesis, Mutagenesis, Impairment of Fertility
3  DOSAGE FORMS AND STRENGTHS                                 14 CLINICAL STUDIES
4  CONTRAINDICATIONS                                                14.1 Efficacy Against Laboratory-Confirmed Influenza
5  WARNINGS AND PRECAUTIONS                                         14.2 Immunogenicity of AFLURIA QUADRIVALENT in Adults
   5.1 Guillain-Barré Syndrome                                           and Older Adults Administered by Needle and Syringe
   5.2 Preventing and Managing Allergic Reactions                   14.3 Immunogenicity of AFLURIA (trivalent formulation)
   5.3 Altered Immunocompetence                                          Administered by PharmaJet Stratis Needle-Free Injection
   5.4 Limitations of Vaccine Effectiveness                              System
 6 ADVERSE REACTIONS                                                14.4 Immunogenicity of AFLURIA QUADRIVALENT in
   6.1 Clinical Trials Experience                                        Children 5 through 17 Years Administered by Needle and
   6.2 Postmarketing Experience                                          Syringe
7 DRUG INTERACTIONS                                                 14.5 Immunogenicity of AFLURIA QUADRIVALENT in
8 USE IN SPECIFIC POPULATIONS                                            Children 6 Months through 59 Months Administered by
   8.1 Pregnancy                                                         Needle and Syringe
   8.2 Lactation                                              15 REFERENCES
   8.4 Pediatric Use                                          16 HOW SUPPLIED/STORAGE AND HANDLING
   8.5 Geriatric Use                                                16.1 How Supplied
11    DESCRIPTION                                                   16.2 Storage and Handling
                                                              17 PATIENT COUNSELING INFORMATION
                                                              * Sections or subsections omitted from the full prescribing
                                                              information are not listed.




Seqirus Pty Ltd – Confidential                                                                                                     2
20Jan2020
                                                               2                                                  Exhibit 266
           Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 260 of 491
                                                                  Influenza Vaccine
                                                                    STN BL 125254


      Package insert

 1   FULL PRESCRIBING INFORMATION

 2   1       INDICATIONS AND USAGE
 3   AFLURIA® QUADRIVALENT is an inactivated influenza vaccine indicated for active
 4   immunization against influenza disease caused by influenza A subtype viruses and type B viruses
 5   contained in the vaccine.

 6   AFLURIA QUADRIVALENT is approved for use in persons 6 months of age and older.

 7   2       DOSAGE AND ADMINISTRATION
 8   For intramuscular (IM) use only.
 9      • By needle and syringe (6 months of age and older)
10      • By PharmaJet® Stratis® Needle-Free Injection System (18 through 64 years of age)
11   The dose and schedule for AFLURIA QUADRIVALENT are presented in Table 1.
12   Table 1: AFLURIA QUADRIVALENT Dosage and Schedule
                 Age                        Dose                                Schedule
          6 months through        One or two dosesa, 0.25 mL          If 2 doses, administer at least
              35 months                      each                             1 month apart
              36 months           One or two dosesa, 0.5 mL           If 2 doses, administer at least
           through 8 years                   each                             1 month apart
          9 years and older           One dose, 0.5mL                        Not Applicable
13   a1or 2 doses depends on vaccination history as per Advisory Committee on Immunization Practices annual recommendations
14   on prevention and control of influenza with vaccines.

15   Immediately before use, shake thoroughly and inspect visually. Parenteral drug products should
16   be inspected visually for particulate matter and discoloration prior to administration, whenever
17   suspension and container permit. If either of these conditions exists, the vaccine should not be
18   administered.
19
20   When using the single-dose pre-filled syringe, shake the syringe thoroughly and administer the
21   dose immediately.
22   When using the multi-dose vial, shake the vial thoroughly before withdrawing each dose, and
23   administer the dose immediately. No more than 10 doses (0.25 mL or 0.5 mL) should be
24   withdrawn from the multi-dose vial.
25   • Needle and Syringe: Draw up the exact dose using a separate sterile needle and syringe for
26      each individual patient. It is recommended that small syringes (0.5 mL or 1 mL) be used to
27      minimize any product loss.
28   • PharmaJet Stratis Needle-Free Injection System: For instructions on withdrawal of a 0.5 mL
29      dose and use of the PharmaJet Stratis Needle-Free Injection System, refer to the Instructions
30      For Use for the PharmaJet Stratis Needle-Free Injection System.
31


          Seqirus Pty Ltd – Confidential                                                                                 3
          20Jan2020
                                                                3                                              Exhibit 266
          Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 261 of 491
                                                                 Influenza Vaccine
                                                                   STN BL 125254


      Package insert

32   The preferred sites for intramuscular injection are the anterolateral aspect of the thigh in
33   infants 6 months through 11 months of age, the anterolateral aspect of the thigh (or the deltoid
34   muscle of the upper arm if muscle mass is adequate) in persons 12 months through 35 months
35   of age, or the deltoid muscle of the upper arm in persons ≥ 36 months of age.

36   3      DOSAGE FORMS AND STRENGTHS
37   AFLURIA QUADRIVALENT is a sterile suspension for intramuscular injection (see
38   Description [11]).
39   AFLURIA QUADRIVALENT is supplied in three presentations:
40       • 0.25 mL pre-filled syringe (single dose, for persons 6 months through 35 months of
41          age)
42       • 0.5 mL pre-filled syringe (single dose, for persons 36 months of age and older).
43       • 5 mL multi-dose vial ( for persons 6 months of age and older).

44   4      CONTRAINDICATIONS

45   AFLURIA QUADRIVALENT is contraindicated in individuals with known severe allergic
46   reactions (e.g., anaphylaxis) to any component of the vaccine including egg protein, or to a
47   previous dose of any influenza vaccine (see Description [11]).

48   5      WARNINGS AND PRECAUTIONS

49   5.1 Guillain-Barré Syndrome
50   If Guillain-Barré Syndrome (GBS) has occurred within 6 weeks of previous influenza
51   vaccination, the decision to give AFLURIA QUADRIVALENT should be based on careful
52   consideration of the potential benefits and risks.
53   The 1976 swine influenza vaccine was associated with an increased frequency of GBS. Evidence
54   for a causal relation of GBS with subsequent vaccines prepared from other influenza viruses is
55   unclear. If influenza vaccine does pose a risk, it is probably slightly more than one additional
56   case per 1 million persons vaccinated.

57   5.2 Preventing and Managing Allergic Reactions
58   Appropriate medical treatment and supervision must be available to manage possible
59   anaphylactic reactions following administration of the vaccine.

60   5.3 Altered Immunocompetence
61   If AFLURIA QUADRIVALENT is administered to immunocompromised persons, including
62   those receiving immunosuppressive therapy, the immune response may be diminished.

63   5.4 Limitations of Vaccine Effectiveness
64   Vaccination with AFLURIA QUADRIVALENT may not protect all individuals.


         Seqirus Pty Ltd – Confidential                                                             4
         20Jan2020
                                                     4                                     Exhibit 266
           Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 262 of 491
                                                                  Influenza Vaccine
                                                                    STN BL 125254


       Package insert

 65   6      ADVERSE REACTIONS
 66   In adults 18 through 64 years of age, the most commonly reported injection-site adverse reaction
 67   observed in clinical studies with AFLURIA QUADRIVALENT administered by needle and
 68   syringe was pain (≥ 40%). The most common systemic adverse events observed were myalgia
 69   and headache (≥ 20%).
 70   In adults 65 years of age and older, the most commonly reported injection-site adverse reaction
 71   observed in clinical studies with AFLURIA QUADRIVALENT administered by needle and
 72   syringe was pain (≥ 20%). The most common systemic adverse event observed was myalgia (≥
 73   10%).
 74   The safety experience with AFLURIA (trivalent formulation) is relevant to AFLURIA
 75   QUADRIVALENT because both vaccines are manufactured using the same process and have
 76   overlapping compositions (see Description [11]).
 77   In adults 18 through 64 years of age, the most commonly reported injection-site adverse reactions
 78   observed in a clinical study with AFLURIA (trivalent formulation) using the PharmaJet Stratis
 79   Needle-Free Injection System were tenderness (≥ 80%), swelling, pain, redness (≥ 60%), itching
 80   (≥ 20%) and bruising (≥ 10%). The most common systemic adverse events were myalgia,
 81   malaise (≥ 30%) and headache (≥ 20%).
 82   In children 5 through 8 years, the most commonly reported injection-site adverse reactions when
 83   AFLURIA QUADRIVALENT was administered by needle and syringe were pain (≥ 50%) and
 84   redness and swelling (≥ 10%). The most common systemic adverse event was headache (≥ 10%).
 85   In children 9 through 17 years, the most commonly reported injection-site adverse reactions
 86   when AFLURIA QUADRIVALENT was administered by needle and syringe were pain (≥ 50%)
 87   and redness and swelling (≥ 10%). The most common systemic adverse events were headache,
 88   myalgia, and malaise and fatigue (≥ 10%).
 89   In children 6 months through 35 months of age, the most frequently reported injection site
 90   reactions in the clinical study with AFLURIA QUADRIVALENT administered by needle and
 91   syringe were pain and redness (≥ 20%). The most common systemic adverse events were
 92   irritability (≥ 30%), diarrhea and loss of appetite (≥ 20%).
 93   In children 36 through 59 months of age, the most commonly reported injection site reactions
 94   were pain (≥ 30%) and redness (≥ 20%). The most commonly reported systemic adverse events
 95   were malaise and fatigue, and diarrhea (≥ 10%).
 96

 97   6.1 Clinical Trials Experience
 98   Because clinical studies are conducted under widely varying conditions, adverse reaction rates
 99   observed in the clinical studies of a vaccine cannot be directly compared to rates in the clinical
100   studies of another vaccine and may not reflect the rates observed in clinical practice.




          Seqirus Pty Ltd – Confidential                                                             5
          20Jan2020
                                                      5                                      Exhibit 266
         Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 263 of 491
                                                                Influenza Vaccine
                                                                  STN BL 125254


       Package insert

101   Adults
102   Clinical safety data for AFLURIA QUADRIVALENT in adults have been collected in one
103   clinical trial, Study 1, a randomized, double-blind, active-controlled trial conducted in the U.S.
104   in 3449 subjects ages 18 years and older. Subjects in the safety population received one dose of
105   either AFLURIA QUADRIVALENT (N=1721) or one of two formulations of comparator
106   trivalent influenza vaccine (AFLURIA, TIV-1 N=864 or TIV-2 N=864) each containing an
107   influenza type B virus that corresponded to one of the two B viruses in AFLURIA
108   QUADRIVALENT (a type B virus of the Yamagata lineage or a type B virus of the Victoria
109   lineage), respectively. The mean age of the population was 58 years, 57% were female, and
110   racial groups consisted of 82% White, 16% Black, and 2% other; 5% of subjects were
111   Hispanic/Latino. The age sub-groups were 18 through 64 years and 65 years and older with
112   mean ages of 43 years and 73 years, respectively. In this study, AFLURIA QUADRIVALENT
113   and comparator trivalent influenza vaccines were administered by needle and syringe (see
114   Clinical Studies [14]).
115   Local (injection-site) adverse reactions and systemic adverse events were solicited for 7 days
116   post-vaccination (Table 2). Injection site cellulitis, cellulitis-like reactions (defined as
117   concurrent Grade 3 pain, redness, and swelling/lump), and Grade 3 swelling/lump were
118   monitored for 28 days post-vaccination. Unsolicited adverse events were collected for 28 days
119   post-vaccination. Serious adverse events (SAEs), including deaths, were collected for 180 days
120   post-vaccination.




        Seqirus Pty Ltd – Confidential                                                               6
        20Jan2020
                                                      6                                      Exhibit 266
           Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 264 of 491
                                                                  Influenza Vaccine
                                                                    STN BL 125254


       Package insert

121   Table 2: Proportion of Subjects Per Age Cohort with Any Solicited Local Adverse
122            Reactions or Systemic Adverse Events within 7 Days after Administration of
123            AFLURIA QUADRIVALENT or Trivalent Influenza Vaccine (Study 1)a
                                               Percentage (%) b of Subjects in each Age Cohort Reporting an Event
                                              Subjects 18 through 64 years                            Subjects ≥ 65 years
                                       AFLURIA                                             AFLURIA
                                                            TIV-1            TIV-2                             TIV-1           TIV-2
                                      Quadrivalent                                        Quadrivalent
                                                           N= 428 c         N= 430 c                          N= 436 c        N= 434 c
                                        N= 854 c                                            N= 867 c
                                       Any      Gr 3      Any     Gr 3     Any    Gr 3     Any       Gr 3    Any     Gr 3    Any       Gr 3
                                       d
         Local Adverse Reactions
         Pain                          47.9      0.7     43.7      1.4    50.7     1.2     24.6      0.1     22.7     0     21.0        0.2
         Swelling/Lump                 3.7       0.1      2.3       0      3.5     0.2     3.2       0.5     1.8      0      1.6        0
         Redness                       2.9        0       2.8       0      2.8      0      4.2       0.3     2.1      0      2.5        0.2
                                       e
         Systemic Adverse Events
         Myalgia (muscle ache)         25.5      1.9     23.4      1.4    24.2     1.2     12.7      0.3     14.0    0.7    12.2        0.5
         Headache                      21.7      1.7     15.2      0.9    19.1     1.2     8.4        0      7.1     0.2     7.8        0.7
         Malaise                       8.9       0.7      9.1       0      9.3     0.7     4.4       0.5     5.0     0.2     5.1        0.2
         Nausea                        6.9       0.6      7.7      0.5     6.3     1.2     1.6        0      1.8      0      2.1        0.2
         Chills                        4.8       0.6      4.4      0.2     4.7     0.5     2.0        0      2.1     0.5     1.4        0.2
         Vomiting                      1.5       0.4      0.9       0      2.3     0.7     0.5       0.1      0       0      0.7        0.2
         Fever                         1.1       0.4      0.9       0      0.5      0      0.2        0      0.9      0      0.5        0.2
124   Abbreviations: Gr 3, Grade 3.
125   a NCT02214225

126   b Proportion of subjects reporting each solicited local adverse reaction or systemic adverse event by study vaccine group based

127     on the number of subjects contributing any follow up safety information for at least one data value of an individual
128     sign/symptom.
129   c N = number of subjects in the Safety Population for each study vaccine group.

130   d Local adverse reactions: Grade 3 pain is that which prevents daily activity; Swelling/Lump and redness: any = ≥ 20mm

131     diameter, Grade 3 = ≥ 100mm diameter.
132   e Systemic adverse events: Fever: any = ≥ 100.4°F (Oral), Grade 3 = ≥ 102.2°F (Oral); Grade 3 for all other adverse events is

133     that which prevents daily activity.

134   In the 28 days following vaccination, no subject experienced cellulitis or a cellulitis-like reaction.
135   All Grade 3 swelling/lump reactions began within 7 days of vaccination and are included in
136   Table 2.

137   In the 28 days following vaccination, 20.5%, 20.1%, and 20.7% of adults 18 through 64 years
138   and 20.3%, 24.1%, and 20.0% of adults ≥ 65 years who received AFLURIA QUADRIVALENT,
139   TIV-1, and TIV-2, respectively, reported unsolicited adverse events. Rates of individual events
140   were similar between treatment groups, and most events were mild to moderate in severity.

141   In the 180 days following vaccination, 2.3%, 1.6%, and 1.5% of all subjects who received
142   AFLURIA QUADRIVALENT, TIV-1, and TIV-2, respectively, experienced SAEs, including


         Seqirus Pty Ltd – Confidential                                                                                            7
         20Jan2020
                                                                     7                                                 Exhibit 266
         Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 265 of 491
                                                                Influenza Vaccine
                                                                  STN BL 125254


       Package insert

143   six deaths, five in the AFLURIA QUADRIVALENT group and one in the TIV-2 group. The
144   majority of SAEs occurred after Study Day 28 and in subjects ≥ 65 years of age who had co-
145   morbid illnesses. No SAEs or deaths appeared related to the study vaccines.
146   Safety information has also been collected in a clinical study of AFLURIA (trivalent
147   formulation) administered using the PharmaJet Stratis Needle-Free Injection System (Study 2).
148   Study 2 included 1,247 subjects for safety analysis, ages 18 through 64 years, randomized to
149   receive AFLURIA by either the PharmaJet Stratis Needle-Free Injection System (624 subjects)
150   or needle and syringe (623 subjects). No deaths or vaccine-related serious adverse events were
151   reported in Study 2. Local (injection-site) adverse reactions and systemic adverse events were
152   solicited for 7 days post-vaccination (Table 3).




        Seqirus Pty Ltd – Confidential                                                           8
        20Jan2020
                                                    8                                    Exhibit 266
            Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 266 of 491
                                                                   Influenza Vaccine
                                                                     STN BL 125254


          Package insert

153   Table 3: Proportion of Subjects 18 through 64 Years of Age with Solicited Local Adverse
154            Reactions or Systemic Adverse Events within 7 Days after Administration of
155            AFLURIA (trivalent formulation) by PharmaJet Stratis Needle-Free Injection
156            System or Needle and Syringe (Study 2)a
                                                         Percentage b of Subjects Reporting Event

                                                               Subjects 18 through 64 years
                                                         AFLURIA (trivalent formulation)
                                             PharmaJet Stratis Needle-
                                                                              Needle and Syringe
                                               Free Injection System
                                                                                 N=599-606 c
                                                    N=540-616 c
                                                Any           Grade 3        Any          Grade 3
           Local Adverse Reactions d
           Tenderness                             89.4               2.1                77.9                1.0
           Swelling                               64.8               1.7                19.7                0.2
           Pain                                   64.4               0.8                49.3                0.7
           Redness                                60.1               1.3                19.2                0.3
           Itching f                              28.0               0.0                 9.5                0.2
           Bruising                               17.6               0.2                 5.3                0.0
           Systemic Adverse Events e
           Myalgia                                36.4               0.8                35.5                1.0
           Malaise                                31.2               0.7                28.4                0.5
           Headache                               24.7               1.3                22.1                1.3
           Chills                                  7.0               0.2                 7.2                0.2
           Nausea                                  6.6               0.2                 6.5                0.0
           Vomiting                                1.3               0.0                 1.8                0.2
           Fever                                   0.3               0.0                 0.3                0.0
157   a NCT01688921
158   b Proportion of subjects reporting each local adverse reaction or systemic adverse event by treatment group based on the number
159     of subjects contributing at least one data value for an individual sign/symptom (individual event denominators).
160   c N = number of subjects in the Safety Population for each treatment group. Denominators for the PharmaJet Stratis Needle-Free

161     Injection System group were: N=540 for itching and N=605-616 for all other parameters. Denominators for the needle and
162     syringe group were: N=527 for itching and N=599-606 for all other parameters.
163   d Local adverse reactions: Grade 3 is pain, tenderness or itching that prevents daily activity; Swelling, redness or bruising: any =

164     ≥ 25mm diameter, Grade 3 = > 100mm diameter.
165   e Systemic adverse events: Fever: any = ≥ 100.4°F (Oral), Grade 3 = ≥ 102.2°F (Oral); Grade 3 for all other adverse events is

166     that which prevents daily activity.
167   f A total of 155 subjects (approximately randomly distributed between PharmaJet Stratis Needle-Free Injection System and

168     needle and syringe groups) received Diary Cards without itching listed as a solicited symptom.

169   In adults 18 through 64 years who received AFLURIA (trivalent formulation) administered by
170   PharmaJet Stratis Needle-Free Injection System, commonly reported unsolicited adverse events
171   were headache (4.2%), injection site hematoma (1.8%), injection site erythema (1.1%), myalgia
172   (1.0%) and nausea (1.0%).




           Seqirus Pty Ltd – Confidential                                                                                             9
           20Jan2020
                                                                       9                                                   Exhibit 266
         Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 267 of 491
                                                                Influenza Vaccine
                                                                  STN BL 125254


       Package insert

173   Children 5 Years Through 17 Years of Age
174   Clinical safety data for AFLURIA QUADRIVALENT in older children and adolescents have
175   been collected in one clinical trial, Study 3, a randomized, observer-blinded, comparator-
176   controlled trial conducted in the U.S. in 2278 subjects aged 5 through 17 years. Subjects were
177   stratified into one of two age cohorts of 5 through 8 years or 9 through 17 years (51.2% and
178   48.8% of the study population, respectively). The mean age of the population was 9.5 years,
179   52.1% were male, and racial groups consisted of 73.3% White, 20.7% Black, 0.8% Asian, 0.3%
180   American Indian/Native American, and 0.7% Native Hawaiian/Pacific Islander; 23.8% of
181   subjects were Hispanic/Latino. The mean ages of subjects 5 through 8 years and 9 through 17
182   years were 6.7 years and 12.5 years, respectively. Subjects in the safety population (N=2252)
183   received either AFLURIA QUADRIVALENT (N=1692) or a U.S.-licensed comparator
184   quadrivalent influenza vaccine (N=560). Study subjects were scheduled to receive either a single
185   vaccination or two vaccinations 28 days apart based on their previous vaccination history. In
186   this study, AFLURIA QUADRIVALENT and comparator vaccine were administered by needle
187   and syringe (see Clinical Studies [14]).
188   Local (injection site) adverse reactions and systemic adverse events were solicited for 7 days
189   post-vaccination. Cellulitis-like reactions (defined as concurrent Grade 3 pain, redness, and
190   swelling/lump) at the injection site were monitored for 28 days post-vaccination. Subjects
191   were instructed to report and return to clinic within 24 hours in the event of a cellulitis-like
192   reaction. Unsolicited adverse events were collected for 28 days post-vaccination. All solicited
193   local adverse reactions and systemic adverse events following any vaccination (first or second
194   dose) are presented in Table 4.




        Seqirus Pty Ltd – Confidential                                                              10
        20Jan2020
                                                     10                                     Exhibit 266
           Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 268 of 491
                                                                  Influenza Vaccine
                                                                    STN BL 125254


       Package insert

195   Table 4: Proportion of Subjects Per Age Cohort with Any Solicited Local Adverse
196            Reactions or Systemic Adverse Events within 7 Days after Administration of
197            AFLURIA QUADRIVALENT or Comparator (Study 3)a
                                            Percentage (%) b of Subjects in each Age Cohort Reporting an Event
                                             Subjects 5 through 8 years                Subjects 9 through 17 years
                                           AFLURIA                                   AFLURIA
                                                                Comparator                                Comparator
                                          Quadrivalent                              Quadrivalent
                                                                N= 273-274 c                               N= 261 c
                                           N= 828-829 c                              N= 790-792 c
                                          Any        Gr 3      Any       Gr 3       Any       Gr 3       Any       Gr 3
                                  d
       Local Adverse Reactions
       Pain                               51.3        0.8       49.6        0.7     51.5        0.3      45.2       0.4
       Redness                            19.4        3.5       18.6        1.8     14.8        1.9      16.1       1.9
       Swelling/Lump                      15.3        3.4       12.4        2.2     12.2        2.0      10.7       1.9
                                   e
       Systemic Adverse Events
       Headache                           12.3        0.1       10.6        0.4     18.8        0.4      14.6       0.4
       Myalgia                             9.8        0.1       11.3        0.4     16.7        0.3      11.1       0.4
       Malaise and Fatigue                 8.8        0.4       5.8         0       10.0        0.4       7.7        0
       Nausea                              7.1        0.1       8.4         0        7.7        0         8.0        0
       Diarrhea                            5.2         0        3.6         0        5.4        0         4.2        0
       Fever                               4.5        1.2       3.6         0.7      2.1        0.5       0.8        0
        Vomiting                             2.4        0.2        4.4        0        1.8        0        2.3        0
198   Abbreviations: Gr 3, Grade 3 (severe); Comparator, Comparator quadrivalent influenza vaccine [Fluarix® Quadrivalent
199      (GlaxoSmithKline Biologicals)]
200   a NCT02545543

201   b Percent (%) is derived from the number of subjects that reported the event divided by the number of subjects in the Solicited

202      Safety Population with non-missing data for each age cohort, treatment group, and each solicited parameter.
203   c N = number of subjects in the Solicited Safety Population (subjects who were vaccinated and provided any solicited safety data)

204      for each study vaccine group.
205   d Local adverse reactions: Grade 3 pain is that which prevents daily activity; swelling/lump and redness: any = > 0mm diameter,

206      Grade 3 = > 30mm diameter.
207   e Systemic adverse events: Fever: any = ≥ 100.4°F (Oral), Grade 3 = ≥ 102.2°F (Oral); Grade 3 for all other adverse events is

208      that which prevents daily activity or requires significant medical intervention.
209
210   In subjects 5 through 8 years of age, all solicited local adverse reactions and systemic adverse
211   events were reported at lower frequencies after the second vaccination than after the first
212   vaccination with AFLURIA QUADRIVALENT with the exception of vomiting (which occurred
213   at the same rate of 2.2% after each vaccination).
214   One subject, 8 years of age, experienced a cellulitis-like reaction at the injection site after
215   vaccination with AFLURIA QUADRIVALENT.
216   The most commonly reported unsolicited adverse events in the 28 days following the first or
217   second dose of AFLURIA QUADRIVALENT in subjects 5 through 8 years of age were cough
218   (2.4%), pyrexia (1.8%), rhinorrhea (1.2%), and headache (1.0%), and were similar to the
219   comparator.


         Seqirus Pty Ltd – Confidential                                                                                             11
         20Jan2020
                                                                       11                                                 Exhibit 266
          Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 269 of 491
                                                                 Influenza Vaccine
                                                                   STN BL 125254


       Package insert

220   For subjects ages 9 through 17 years who received AFLURIA QUADRIVALENT, the most
221   commonly reported unsolicited adverse events in the 28 days following vaccination were
222   oropharyngeal pain (1.6%), cough (1.3%), and upper respiratory tract infection (1.0%), and were
223   similar to the comparator.
224   No deaths were reported in Study 3. In the 180 days following vaccinations, AFLURIA
225   QUADRIVALENT and comparator vaccine recipients experienced similar rates of serious
226   adverse events (SAEs). None of the SAEs appeared related to the study vaccines except for one
227   case of influenza B infection (considered a vaccine failure) in an AFLURIA QUADRIVALENT
228   recipient.
229   Children 6 Months Through 59 Months of Age
230   Clinical safety data for AFLURIA QUADRIVALENT in infants and young children have been
231   collected in one clinical trial, Study 4, a randomized, observer-blind, comparator-controlled trial
232   conducted in the U.S. in 2247 subjects aged 6 through 59 months. Subjects were stratified into
233   one of two age cohorts of 6 through 35 months or 36 through 59 months (41.6% and 58.4% of
234   the study population, respectively). The mean age of the population was 36.6 months, 51.6%
235   were male, and racial groups consisted of 71.0% White, 21.5% Black, 1.1% Asian, 0.7% Native
236   Hawaiian/Pacific Islander, and 0.3% American Indian/Native American; 26.4% of subjects were
237   Hispanic/Latino. The mean ages of subjects 6 through 35 months and 36 through 59 months
238   were 21.7 months and 47.1 months, respectively. Subjects in the safety population (N=2232)
239   received either AFLURIA QUADRIVALENT (N=1673) or a U.S.-licensed comparator
240   quadrivalent influenza vaccine (N=559). Study subjects were scheduled to receive either a single
241   vaccination or two vaccinations 28 days apart based on their previous vaccination history. In
242   this study, AFLURIA QUADRIVALENT and comparator vaccine were administered by needle
243   and syringe (see Clinical Studies [14]).
244   Local (injection site) adverse reactions and systemic adverse events were solicited for 7 days
245   post-vaccination. Cellulitis-like reactions (defined as concurrent Grade 3 pain, redness, and
246   swelling/lump) at the injection site were monitored for 28 days post-vaccination. Subjects were
247   instructed to report and return to clinic within 24 hours in the event of a cellulitis-like reaction.
248   Unsolicited adverse events were collected for 28 days post-vaccination, and SAEs for 6 months
249   following the last vaccination. All solicited local adverse reactions and systemic adverse events
250   following any vaccination (first or second dose) are presented in Table 5.




        Seqirus Pty Ltd – Confidential                                                                  12
        20Jan2020
                                                       12                                      Exhibit 266
           Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 270 of 491
                                                                  Influenza Vaccine
                                                                    STN BL 125254


       Package insert

251   Table 5: Proportion of Subjects Per Age Cohort with Any Solicited Local Adverse
252            Reactions or Systemic Adverse Events within 7 Days after Administration of
253            AFLURIA QUADRIVALENT or Comparator QIV (Study 4) a
                                           Percentage (%) b of Subjects in each Age Cohort Reporting an
                                                                       Event
                                              6 through 35 months                36 through 59 months
                                           AFLURIA                            AFLURIA
                                          Quadrivalent     Comparator        Quadrivalent      Comparator
                                          N= 668-669 c     N= 226-227c       N= 947-949 c     N= 317-318 c
                                          Any     Gr 3    Any      Gr 3      Any      Gr 3    Any    Gr 3
       Local Adverse Reactions d
       Pain                               20.8        0.1      25.6       0.4       35.5        0        31.4       0.6
       Redness                            20.8        0.6      17.6       1.8       22.4       2.3       20.8       5.3
       Swelling/Lump                       6.1        0.4       6.2       0.9       10.1       1.7       12.9       2.5
       Systemic Adverse Events e
       Irritability                       32.9       0.7       28.2       0.4         -         -          -         -
       Diarrhea                           24.2       0.1       25.6       0.4       12.1       0.1        8.8       0.6
       Loss of Appetite                   20.0       0.3       19.4       0.4         -         -          -         -
       Malaise and Fatigue                  -         -         -          -        14.3       0.5       13.2       0.3
       Myalgia                              -         -         -          -         9.9       0.1        9.4        0
       Nausea and/or vomiting              9.4       0.7       11.0        0         9.2       0.4        6.6       0.3
       Headache                             -         -         -          -         6.2       0.4        5.0        0
       Fever f                             7.2       2.5       11.9       2.6        4.8       1.2        6.0       0.9
254   Abbreviations: Gr 3, Grade 3 (severe); Comparator, Comparator quadrivalent influenza vaccine [Fluzone® Quadrivalent (Sanofi
255   Pasteur)]
256   a NCT02914275

257   b Percent (%) is derived from the number of subjects that reported the event divided by the number of subjects in the Solicited

258   Safety Population with non-missing data for each age cohort, treatment group, and each solicited parameter.
259   c N = number of subjects in the Solicited Safety Population (subjects who were vaccinated and provided any solicited safety

260   data) for each study vaccine group.
261   d Local adverse reactions: Grade 3 pain is that which prevents daily activity (36 through 59 month subjects); or cried when limb

262   was moved or spontaneously painful (6 through 35 month subjects); Swelling/Lump and redness: any = ≥ 0mm diameter, Grade
263   3 = ≥ 30mm diameter.
264   e Systemic adverse events: Fever: any = ≥ 99.5°F (Axillary), Grade 3 = ≥ 101.3°F (Axillary); Grade 3 for all other adverse events

265   is that which prevents daily activity; Irritability, Loss of Appetite, Malaise and Fatigue, Myalgia and Headache are age specific
266   systemic adverse events, where “-” denotes event was not applicable to that age cohort.
267   f Prophylactic antipyretics (acetaminophen or ibuprophen-containing medications) were not permitted. Antipyretics used to treat

268   fever were permitted and rates of use were as follows: 6 through 35 months (Afluria QIV 5.9%, Comparator QIV 9.0%); 36
269   through 59 months (Afluria QIV 3.7%, Comparator QIV 2.5%).

270   In subjects 6 through 35 months of age, all solicited local adverse reactions and systemic adverse
271   events were reported at lower frequencies after the second vaccination than after the first
272   vaccination with AFLURIA QUADRIVALENT.
273   In subjects 36 through 59 months of age, all solicited local adverse reactions and systemic adverse
274   events were reported at lower frequencies after the second vaccination than after the first
275   vaccination with AFLURIA QUADRIVALENT.
276   The most commonly reported unsolicited adverse events in the 28 days following the first or
277   second dose of AFLURIA QUADRIVALENT in subjects 6 through 35 months of age were
278   rhinorrhea (11.2%), cough (10.4%), pyrexia (6.3%), upper respiratory tract infection (4.8%),

         Seqirus Pty Ltd – Confidential                                                                                             13
         20Jan2020
                                                                      13                                                  Exhibit 266
          Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 271 of 491
                                                                 Influenza Vaccine
                                                                   STN BL 125254


       Package insert

279   diarrhea (3.7%), otitis media (2.4%), vomiting (2.4%), nasal congestion (2.4%), nasopharyngitis
280   (1.9%), irritability (1.7%), ear infection (1.6%), croup infectious (1.4%), teething (1.3%), rash
281   (1.2%), influenza like illness (1.0%) and fatigue (1.0%), and were similar to comparator.
282   The most commonly reported unsolicited adverse events in the 28 days following the first or
283   second dose of AFLURIA QUADRIVALENT in subjects 36 through 59 months of age were
284   cough (7.7%), rhinorrhea (4.9%), pyrexia (3.7%), upper respiratory tract infection (2.5%),
285   vomiting (2.1%), nasal congestion (1.6%), nasopharyngitis (1.7%), ororpharyngeal pain (1.2%)
286   diarrhea (1.1%) and fatigue (1.1%), and were similar to the comparator.
287   No deaths were reported in Study 4. In the 180 days following vaccinations, AFLURIA
288   QUADRIVALENT and comparator vaccine recipients experienced similar rates of serious
289   adverse events (SAEs), none of which were related to study vaccines. No vaccine-related febrile
290   seizures occurred in Study 4. Unrelated SAEs of febrile seizures occurred in two AFLURIA
291   QUADRIVALENT recipients (6 through 35 months age group) at 43 and 104 days post-
292   vaccinations.
293


294   6.2 Postmarketing Experience
295   Because postmarketing reporting of adverse events is voluntary and from a population of
296   uncertain size, it is not always possible to reliably estimate their frequency or establish a causal
297   relationship to vaccine exposure. The adverse events described have been included in this
298   section because they: 1) represent reactions that are known to occur following immunizations
299   generally or influenza immunizations specifically; 2) are potentially serious; or 3) have been
300   reported frequently.        There are limited postmarketing data available for AFLURIA
301   QUADRIVALENT. The adverse events listed below reflect experience in both children and
302   adults and include those identified during post-approval use of AFLURIA (trivalent formulation)
303   outside the U.S. since 1985.
304   The post-marketing experience with AFLURIA (trivalent formulation) included the following:
305   Blood and lymphatic system disorders
306   Thrombocytopenia
307   Immune system disorders
308   Allergic or immediate hypersensitivity reactions including anaphylactic shock and serum
309   sickness
310   Nervous system disorders
311   Neuralgia, paresthesia, convulsions (including febrile seizures),               encephalomyelitis,
312   encephalopathy, neuritis or neuropathy, transverse myelitis, and GBS
313   Vascular disorders
314   Vasculitis which may be associated with transient renal involvement
315   Skin and subcutaneous tissue disorders


        Seqirus Pty Ltd – Confidential                                                                 14
        20Jan2020
                                                      14                                       Exhibit 266
            Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 272 of 491
                                                                   Influenza Vaccine
                                                                     STN BL 125254


       Package insert

316   Pruritus, urticaria, and rash
317   General disorders and administration site conditions
318   Cellulitis and large injection site swelling
319   Influenza-like illness

320   7      DRUG INTERACTIONS
321   No interaction studies have been performed on interaction between influenza vaccines in general
322   and other vaccines or medications.

323   8      USE IN SPECIFIC POPULATIONS
324   8.1      Pregnancy
325   Pregnancy Exposure Registry
326   There is a pregnancy exposure registry that monitors pregnancy outcomes in women exposed to
327   AFLURIA QUADRIVALENT during pregnancy. Women who are vaccinated with AFLURIA
328   QUADRIVALENT during pregnancy are encouraged to enroll in the registry by calling 1-855-
329   358-8966 or sending an email to Seqirus at us.medicalinformation@seqirus.com.
330
331   Risk summary
332   All pregnancies have a risk of birth defect, loss, or other adverse outcomes. In the U.S. general
333   population, the estimated background risk of major birth defects and miscarriage in clinically
334   recognized pregnancies is 2% to 4% and 15% to 20%, respectively. Data for AFLURIA
335   (trivalent formulation) administered to pregnant women are relevant to AFLURIA
336   QUADRIVALENT because both vaccines are manufactured using the same process and have
337   overlapping compositions (see Description [11]). There are limited data for AFLURIA
338   QUADRIVALENT administered to pregnant women, and available data for AFLURIA
339   (trivalent formulation) administered to pregnant women are insufficient to inform vaccine-
340   associated risks in pregnancy.
341   There were no developmental toxicity studies of AFLURIA QUADRIVALENT performed in
342   animals. A developmental toxicity study of AFLURIA (trivalent formulation) has been
343   performed in female rats administered a single human dose [0.5 mL (divided)] of AFLURIA
344   (trivalent formulation) prior to mating and during gestation. This study revealed no evidence of
345   harm to the fetus due to AFLURIA (trivalent formulation) (see 8.1 Data).
346   Clinical Considerations
347   Disease-associated Maternal and/or Embryo-Fetal Risk
348   Pregnant women are at increased risk for severe illness due to influenza compared to non-
349   pregnant women. Pregnant women with influenza may be at increased risk for adverse
350   pregnancy outcomes, including preterm labor and delivery.
351   Data
352   Animal Data


          Seqirus Pty Ltd – Confidential                                                            15
          20Jan2020
                                                     15                                     Exhibit 266
           Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 273 of 491
                                                                  Influenza Vaccine
                                                                    STN BL 125254


       Package insert

353   In a developmental toxicity study, female rats were administered a single human dose [0.5 mL
354   (divided)] of AFLURIA (trivalent formulation) by intramuscular injection 21 days and 7 days
355   prior to mating, and on gestation day 6. Some rats were administered an additional dose on
356   gestation day 20. No vaccine-related fetal malformations or variations and no adverse effects on
357   pre-weaning development were observed in the study.

358   8.2 Lactation

359   Risk Summary
360   It is not known whether AFLURIA QUADRIVALENT is excreted in human milk. Data are
361   not available to assess the effects of AFLURIA QUADRIVALENT on the breastfed infant or
362   on milk production/excretion.

363   The developmental and health benefits of breastfeeding should be considered along with the
364   mother’s clinical need for AFLURIA QUADRIVALENT and any potential adverse effects on
365   the breastfed child from AFLURIA QUADRIVALENT or from the underlying maternal
366   condition. For preventive vaccines, the underlying maternal condition is susceptibility to
367   disease prevented by the vaccine.

368   8.4 Pediatric Use
369   The safety and effectiveness of AFLURIA QUADRIVALENT in persons less than 6 months of
370   age have not been established.
371   The PharmaJet Stratis Needle-Free Injection System is not approved as a method of
372   administering AFLURIA QUADRIVALENT to children and adolescents less than 18 years of
373   age due to lack of adequate data supporting safety and effectiveness in this population.

374   8.5 Geriatric Use
375   In clinical studies, AFLURIA QUADRIVALENT has been administered to, and safety
376   information collected for, 867 subjects aged 65 years and older (see Adverse Reactions [6]). The
377   65 years and older age group included 539 subjects 65 through 74 years and 328 subjects 75
378   years and older. After administration of AFLURIA QUADRIVALENT, hemagglutination-
379   inhibiting antibody responses were non-inferior to comparator trivalent influenza (TIV-1 and
380   TIV-2) in persons 65 years of age and older, but were lower than younger adult subjects (see
381   Clinical Studies [14]).
382   The PharmaJet Stratis Needle-Free Injection System is not approved as a method of
383   administering AFLURIA QUADRIVALENT to adults 65 years of age and older due to lack of
384   adequate data supporting safety and effectiveness in this population.

385   11    DESCRIPTION
386   AFLURIA QUADRIVALENT, Influenza Vaccine for intramuscular injection, is a sterile, clear,
387   colorless to slightly opalescent suspension with some sediment that resuspends upon shaking to
388   form a homogeneous suspension. AFLURIA QUADRIVALENT is prepared from influenza

        Seqirus Pty Ltd – Confidential                                                             16
        20Jan2020
                                                    16                                     Exhibit 266
           Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 274 of 491
                                                                  Influenza Vaccine
                                                                    STN BL 125254


       Package insert

389   virus propagated in the allantoic fluid of embryonated chicken eggs. Following harvest, the virus
390   is purified in a sucrose density gradient using continuous flow zonal centrifugation. The purified
391   virus is inactivated with beta-propiolactone, and the virus particles are disrupted using sodium
392   taurodeoxycholate to produce a “split virion”. The disrupted virus is further purified and
393   suspended in a phosphate buffered isotonic solution.
394   AFLURIA QUADRIVALENT is standardized according to USPHS requirements for the 2019-
395   2020 influenza season and is formulated to contain 60 mcg hemagglutinin (HA) per 0.5 mL dose
396   in the recommended ratio of 15 mcg HA for each of the four influenza strains recommended for
397   the 2019-2020 Northern Hemisphere influenza season:
398   A/Brisbane/02/2018 (IVR-190) (an A/Brisbane/02/2018 (H1N1)pdm09 – like virus),
399   A/Kansas/14/2017 (X-327) (an A/Kansas/14/2017 (H3N2) – like virus), B/Maryland/15/2016 (a
400   B/Colorado/06/2017 – like virus) and B/Phuket/3073/2013 BVR-1B (a B/Phuket/3073/2013 –
401   like virus). A 0.25 mL dose contains 7.5 mcg HA of each of the same four influenza strains.
402   Thimerosal, a mercury derivative, is not used in the manufacturing process for the single dose
403   presentation. This presentation does not contain preservative. The multi-dose presentation
404   contains thimerosal added as a preservative; each 0.5 mL dose contains 24.5 mcg of mercury
405   and each 0.25 mL dose contains 12.25 mcg of mercury.
406   A single 0.5 mL dose of AFLURIA QUADRIVALENT contains sodium chloride (4.1 mg),
407   monobasic sodium phosphate (80 mcg), dibasic sodium phosphate (300 mcg), monobasic
408   potassium phosphate (20 mcg), potassium chloride (20 mcg), and calcium chloride (0.5 mcg).
409   From the manufacturing process, each 0.5 mL dose may also contain residual amounts of sodium
410   taurodeoxycholate (≤ 10 ppm), ovalbumin (< 1 mcg), sucrose (< 10 mcg), neomycin sulfate
411   (≤ 81.8 nanograms [ng]), polymyxin B (≤ 14 ng), beta-propiolactone (≤ 1.5 ng) and
412   hydrocortisone (≤ 0.56 ng). A single 0.25 mL dose of AFLURIA QUADRIVALENT contains
413   half of these quantities.
414   The rubber tip cap and plunger used for the preservative-free, single-dose syringes and the
415   rubber stoppers used for the multi-dose vial were not made with natural rubber latex.

416   12    CLINICAL PHARMACOLOGY

417   12.1 Mechanism of Action
418   Influenza illness and its complications follow infection with influenza viruses. Global
419   surveillance of influenza identifies yearly antigenic variants. For example, since 1977 antigenic
420   variants of influenza A (H1N1 and H3N2) and influenza B viruses have been in global
421   circulation. Since 2001, two distinct lineages of influenza B (Victoria and Yamagata lineages)
422   have co-circulated worldwide. Specific levels of hemagglutination inhibition (HI) antibody titers
423   post-vaccination with inactivated influenza vaccine have not been correlated with protection
424   from influenza virus. In some human studies, antibody titers of 1:40 or greater have been
425   associated with protection from influenza illness in up to 50% of subjects.2,3



        Seqirus Pty Ltd – Confidential                                                               17
        20Jan2020
                                                     17                                      Exhibit 266
           Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 275 of 491
                                                                  Influenza Vaccine
                                                                    STN BL 125254


       Package insert

426   Antibody against one influenza virus type or subtype confers limited or no protection against
427   another. Furthermore, antibody to one antigenic variant of influenza virus might not protect
428   against a new antigenic variant of the same type or subtype. Frequent development of antigenic
429   variants through antigenic drift is the virologic basis for seasonal epidemics and the reason for
430   the usual change to one or more new strains in each year’s influenza vaccine. Therefore,
431   inactivated influenza vaccines are standardized to contain the HA of four strains (i.e., typically
432   two type A and two type B) representing the influenza viruses likely to be circulating in the U.S.
433   during the upcoming winter.
434   Annual revaccination with the current vaccine is recommended because immunity declines
435   during the year after vaccination and circulating strains of influenza virus change from year to
436   year.1

437   13    NONCLINICAL TOXICOLOGY

438   13.1 Carcinogenesis, Mutagenesis, Impairment of Fertility
439   AFLURIA QUADRIVALENT has not been evaluated for carcinogenic or mutagenic potential,
440   or male infertility in animals. A developmental toxicity study conducted in rats vaccinated with
441   AFLURIA (trivalent formulation) revealed no impact on female fertility (see Pregnancy [8.1]).

442   14    CLINICAL STUDIES

443   14.1 Efficacy Against Laboratory-Confirmed Influenza
444   The efficacy of AFLURIA (trivalent formulation) is relevant to AFLURIA QUADRIVALENT
445   because both vaccines are manufactured using the same process and have overlapping
446   compositions (see Description [11]).
447   The efficacy of AFLURIA (trivalent formulation) was demonstrated in Study 5, a randomized,
448   observer-blind, placebo-controlled study conducted in 15,044 subjects. Healthy subjects 18
449   through 64 years of age were randomized in a 2:1 ratio to receive a single dose of AFLURIA
450   (trivalent formulation) (enrolled subjects: 10,033; evaluable subjects: 9,889) or placebo (enrolled
451   subjects: 5,011; evaluable subjects: 4,960). The mean age of all randomized subjects was 35.5
452   years. 54.4% were female and 90.2% were White. Laboratory-confirmed influenza was
453   assessed by active and passive surveillance of influenza-like illness (ILI) beginning 2 weeks
454   post-vaccination until the end of the influenza season, approximately 6 months post-vaccination.
455   ILI was defined as at least one respiratory symptom (e.g., cough, sore throat, nasal congestion)
456   and at least one systemic symptom (e.g., oral temperature of 100.0ºF or higher, feverishness,
457   chills, body aches). Nasal and throat swabs were collected from subjects who presented with an
458   ILI for laboratory confirmation by viral culture and real-time reverse transcription polymerase
459   chain reaction. Influenza virus strain was further characterized using gene sequencing and
460   pyrosequencing.
461   Attack rates and vaccine efficacy, defined as the relative reduction in the influenza infection rate
462   for AFLURIA (trivalent formulation) compared to placebo, were calculated using the per
463   protocol population. Vaccine efficacy against laboratory-confirmed influenza infection due to

        Seqirus Pty Ltd – Confidential                                                                 18
        20Jan2020
                                                      18                                       Exhibit 266
           Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 276 of 491
                                                                  Influenza Vaccine
                                                                    STN BL 125254


       Package insert

464   influenza A or B virus strains contained in the vaccine was 60% with a lower limit of the 95%
465   CI of 41% (Table 6).

466   Table 6: AFLURIA (trivalent formulation): Laboratory-Confirmed Influenza Infection
467            Rate and Vaccine Efficacy in Adults 18 through 64 Years of Age (Study 5)a
                            Subjects b      Laboratory-         Influenza         Vaccine Efficacy c
                                            Confirmed           Infection
                                             Influenza            Rate
                                               Cases
                                N                N                n/N %           %       Lower Limit
                                                                                           of the 95%
                                                                                                CI
       Vaccine-matched Strains
        AFLURIA          9889                     58               0.59
                                                                                  60            41
        Placebo          4960                     73               1.47
       Any Influenza Virus Strain
        AFLURIA          9889                    222               2.24
                                                                                  42            28
        Placebo          4960                    192               3.87
468   Abbreviations: CI, confidence interval.
469   a NCT00562484

470   b The Per Protocol Population was identical to the Evaluable Population in this study.

471   c Vaccine efficacy = 1 minus the ratio of AFLURIA (trivalent formulation) /placebo infection rates. The objective of the study

472     was to demonstrate that the lower limit of the CI for vaccine efficacy was greater than 40%.

473   14.2 Immunogenicity of AFLURIA QUADRIVALENT in Adults and Older Adults
474         Administered by Needle and Syringe
475   Study 1 was a randomized, double-blind, active-controlled trial conducted in the U.S. in adults
476   aged 18 years of age and older. Subjects received one dose of either AFLURIA
477   QUADRIVALENT (N=1691) or one of two formulations of comparator trivalent influenza
478   vaccine (AFLURIA, TIV-1 N=854 or TIV-2 N=850) each containing an influenza type B virus
479   that corresponded to one of the two B viruses in AFLURIA QUADRIVALENT (a type B virus
480   of the Yamagata lineage or a type B virus of the Victoria lineage, respectively).
481   Post-vaccination immunogenicity was evaluated on sera obtained 21 days after administration
482   of a single dose of AFLURIA QUADRIVALENT or TIV comparator. The co-primary endpoints
483   were HI Geometric Mean Titer (GMT) ratios (adjusted for baseline HI titers) and the difference
484   in seroconversion rates for each vaccine strain, 21 days after vaccination. Pre-specified non-
485   inferiority criteria required that the upper bound of the 2-sided 95% CI of the GMT ratio
486   (TIV/AFLURIA QUADRIVALENT) did not exceed 1.5 and the upper bound of the 2-sided 95%
487   CI of the seroconversion rate difference (TIV minus AFLURIA QUADRIVALENT) did not
488   exceed 10.0% for each strain.
489   Serum HI antibody responses to AFLURIA QUADRIVALENT were non-inferior to both TIVs
490   for all influenza strains for subjects 18 years of age and older. Additionally, non-inferiority was
491   demonstrated for both endpoints in both age sub-groups, adults aged 18 through 64 years and 65
492   years and older, for all strains (Table 7). Superiority of the immune response to each of the
493   influenza B strains contained in AFLURIA QUADRIVALENT was shown relative to the


         Seqirus Pty Ltd – Confidential                                                                                           19
         20Jan2020
                                                                    19                                                 Exhibit 266
         Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 277 of 491
                                                                Influenza Vaccine
                                                                  STN BL 125254


       Package insert

494   antibody response after vaccination with TIV formulations not containing that B lineage strain
495   for subjects 18 years of age and older. Superiority against the alternate B strain was also
496   demonstrated for each of the influenza B strains in both age sub-groups; 18 through 64 years and
497   65 years and older. Post-hoc analyses of immunogenicity endpoints by gender did not
498   demonstrate meaningful differences between males and females. The study population was not
499   sufficiently diverse to assess differences between races or ethnicities.




        Seqirus Pty Ltd – Confidential                                                             20
        20Jan2020
                                                    20                                     Exhibit 266
           Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 278 of 491
                                                                  Influenza Vaccine
                                                                    STN BL 125254


       Package insert

500   Table 7: Post-Vaccination HI Antibody GMTs, Seroconversion Rates, and Analyses of
501            Non-Inferiority of AFLURIA QUADRIVALENT Relative to Trivalent Influenza
502            Vaccine (TIV) by Age Cohort (Study 1)a
                                                                GMT
                             Post-vaccination GMT                                  Seroconversion % c             Difference
                                                               Ratio b
                                                             Pooled TIV                         Pooled TIV       Pooled TIV
                                        Pooled TIV                                                                                 Met both
                                                                  or                                or               or
                                            or                                                                                    pre-defined
                                                              TIV-1 or                             TIV-1          TIV-1 or
                                           TIV-1                               AFLURIA                                                non-
                           AFLURIA                              TIV-2                          (B Yamagata)         TIV-2
            Strain                     (B Yamagata)                           Quadrivalent                                        inferiority
                          Quadrivalent                           over                               or              minus
                                            or                                  N=1691                                             criteria? d
                                                             AFLURIA                               TIV-2         AFLURIA
                                           TIV-2
                                                            Quadrivalent                        (B Victoria)    Quadrivalent
                                        (B Victoria)
                                                              (95% CI)                                            (95% CI)
        18 through 64
                                         AFLURIA Quadrivalent N=835, Pooled TIV N=845, TIV-1 N=424, TIV-2 N=421
            years
                                                                0.93 e                                               -2.1 h
          A(H1N1)             432.7            402.8                               51.3             49.1                               Yes
                                                             (0.85, 1.02)                                         (-6.9, 2.7)
                                                                0.91 e                                               -4.6 h
          A(H3N2)             569.1            515.1                               56.3             51.7                               Yes
                                                             (0.83, 0.99)                                         (-9.4, 0.2)
      B/Massachusetts/
                                                                0.86 f                                               -4.5 i
          2/2012              92.3             79.3                                45.7             41.3                               Yes
                                                             (0.76, 0.97)                                         (-10.3, 1.4)
       (B Yamagata)
        B/Brisbane/
                                                                0.86 g                                               -4.6 j
          60/2008             110.7            95.2                                57.6             53.0                               Yes
                                                             (0.76, 0.98)                                         (-10.5, 1.2)
        (B Victoria)

          ≥ 65 years                     AFLURIA Quadrivalent N=856, Pooled TIV N=859, TIV-1 N=430, TIV-2 N=429

                                                                0.95 e                                               -0.2 h
          A(H1N1)             211.4            199.8                               26.6             26.4                               Yes
                                                             (0.88, 1.02)                                         (-5.0, 4.5)
                                                                0.95 e                                               1.1 h
          A(H3N2)             419.5            400.0                               25.9             27.0                               Yes
                                                             (0.89, 1.02)                                         (-3.7, 5.8)
       B/Massachusetts/
                                                                  0.90 f                                              -2.2 i
             2/2012              43.3             39.1                             16.6              14.4                              Yes
                                                               (0.84, 0.97)                                        (-8.0, 3.6)
          (B Yamagata)
           B/Brisbane/
                                                                  1.03 g                                               1.2 j
             60/2008             66.1             68.4                             23.5              24.7                              Yes
                                                               (0.94, 1.14)                                        (-4.6, 7.0)
           (B Victoria)
503   Abbreviations: CI, confidence interval; GMT, geometric mean titer.
504   a NCT02214225

505   b GMT ratio was computed after fitting a multi-variable model on the post-vaccination titers including sex, vaccination history,

506      pre-vaccination HI titers and other factors.
507   c Seroconversion rate is defined as a 4-fold increase in post-vaccination HI antibody titer from pre-vaccination titer ≥ 1:10 or an

508      increase in titer from < 1:10 to ≥ 1:40.
509   d Non-inferiority (NI) criterion for the GMT ratio: upper bound of 2-sided 95% CI on the GMT ratio of Pooled TIV or TIV-1 (B

510      Yamagata) or TIV-2 (B Victoria)/AFLURIA Quadrivalent should not exceed 1.5. NI criterion for the SCR difference: upper
511      bound of 2-sided 95% CI on the difference between SCR Pooled TIV or TIV-1 (B Yamagata) or TIV-2 (B Victoria) minus
512      AFLURIA Quadrivalent should not exceed 10%.
513   e
        Pooled TIV/AFLURIA Quadrivalent
514   f TIV-1 (B Yamagata)/AFLURIA Quadrivalent

515   g TIV-2 (B Victoria)/AFLURIA Quadrivalent

516   h Pooled TIV – AFLURIA Quadrivalent

517   i TIV-1 (B Yamagata) - AFLURIA Quadrivalent

518   j TIV-2 (B Victoria) - AFLURIA Quadrivalent



         Seqirus Pty Ltd – Confidential                                                                                           21
         20Jan2020
                                                                    21                                                 Exhibit 266
           Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 279 of 491
                                                                  Influenza Vaccine
                                                                    STN BL 125254


       Package insert

519   14.3 Immunogenicity of AFLURIA (trivalent formulation) Administered by
520          PharmaJet Stratis Needle-Free Injection System
521   Study 2 was a randomized, comparator-controlled, non-inferiority study that enrolled 1,250
522   subjects 18 through 64 years of age. This study compared the immune response following
523   administration of AFLURIA (trivalent formulation) when delivered intramuscularly using either
524   the PharmaJet Stratis Needle-Free Injection System or needle and syringe. Immunogenicity
525   assessments were performed prior to vaccination and at 28 days after vaccination in the
526   immunogenicity population (1130 subjects, 562 PharmaJet Stratis Needle-Free Injection System
527   group, 568 needle and syringe group). The co-primary endpoints were HI GMT ratios for each
528   vaccine strain and the absolute difference in seroconversion rates for each vaccine strain 28 days
529   after vaccination. As shown in Table 8, non-inferiority of administration of AFLURIA (trivalent
530   formulation) by the PharmaJet Stratis Needle-Free Injection System compared to administration
531   of AFLURIA (trivalent formulation) by needle and syringe was demonstrated in the
532   immunogenicity population for all strains. Post-hoc analyses of immunogenicity by age showed
533   that younger subjects (18 through 49 years) elicited higher immunological responses than older
534   subjects (50 through 64 years). Post-hoc analyses of immunogenicity according to sex and body
535   mass index did not reveal significant influences of these variables on immune responses. The
536   study population was not sufficiently diverse to assess immunogenicity by race or ethnicity.
537   Table 8:        Baseline and Post-Vaccination HI Antibody GMTs, Seroconversion Rates, and
538                   Analyses of Non-Inferiority of AFLURIA (trivalent formulation)
539                   Administered by PharmaJet Stratis Needle-Free Injection System or Needle
540                   and Syringe, Adults 18 through 64 Years of Age (Study 2)a
                         Baseline GMT            Post-vaccination GMT         GMT Ratio b        Seroconversion % c          Difference
                                                                                                                            Needle and
                                                                               Needle and                                     Syringe
                                 PharmaJet                   PharmaJet                                      PharmaJet                        Met both
                                                                              Syringe over                                     minus
                                   Stratis                     Stratis                                        Stratis                      pre-defined
                     Needle                      Needle                        PharmaJet        Needle                      PharmaJet
                                   Needle-                     Needle-                                        Needle-                          non-
                       and                         and                            Stratis         and                          Stratis
         Strain                     Free                        Free                                           Free                         inferiority
                     Syringe                     Syringe                      Needle-Free       Syringe                       Needle-
                                  Injection                   Injection                                      Injection                      criteria? d
                     N=568                       N=568                          Injection       N=568                           Free
                                   System                      System                                         System
                                                                                 System                                      Injection
                                   N=562                       N=562                                          N=562
                                                                                (95% CI)                                      System
                                                                                                                             (95% CI)
                                                                                   0.99                                          0.8
       A(H1N1)         79.5          83.7         280.6          282.9                            38.4          37.5                           Yes
                                                                               (0.88, 1.12)                                  (-4.8, 6.5)
                                                                                   1.08                                          1.3
       A(H3N2)         75.4          68.1         265.9          247.3                            45.1          43.8                           Yes
                                                                               (0.96, 1.21)                                  (-4.5, 7.1)
                                                                                   0.94                                          0.3
           B           12.6          13.5          39.7          42.5                             35.2          34.9                           Yes
                                                                               (0.83, 1.06)                                  (-5.2, 5.9)
541   Abbreviations: CI, confidence interval; GMT, geometric mean titer.
542   a NCT01688921

543   b GMT ratio is defined as post-vaccination GMT for Needle and Syringe/PharmaJet Stratis Needle-Free Injection System.

544   c Seroconversion rate is defined as a 4-fold increase in post-vaccination HI antibody titer from pre-vaccination titer ≥ 1:10 or

545     an increase in titer from < 1:10 to ≥ 1:40.
546   d Non-inferiority (NI) criterion for the GMT ratio: upper bound of 2-sided 95% CI on the GMT ratio of Needle and

547     Syringe/PharmaJet Stratis Needle-Free Injection System should not exceed 1.5. NI criterion for the seroconversion rate
548     (SCR) difference: upper bound of 2-sided 95% CI on the difference between SCR Needle and Syringe – SCR PharmaJet
549     Stratis Needle-Free Injection System should not exceed 10%.


         Seqirus Pty Ltd – Confidential                                                                                              22
         20Jan2020
                                                                     22                                                   Exhibit 266
          Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 280 of 491
                                                                 Influenza Vaccine
                                                                   STN BL 125254


       Package insert

550   14.4 Immunogenicity of AFLURIA QUADRIVALENT in Children 5 through 17
551        Years Administered by Needle and Syringe
552   Study 3 was a randomized, observer-blinded, comparator-controlled trial conducted in the U.S.
553   in children 5 through 17 years of age. A total of 2278 subjects were randomized 3:1 to receive
554   one or two doses of AFLURIA QUADRIVALENT (N=1709) or a U.S.-licensed comparator
555   quadrivalent influenza vaccine (N=569). Subjects 5 through 8 years of age were eligible to
556   receive a second dose at least 28 days after the first dose depending on their influenza vaccination
557   history, consistent with the 2015-2016 recommendations of the Advisory Committee on
558   Immunization Practices (ACIP) for Prevention and Control of Seasonal Influenza with Vaccines.
559   Approximately 25% of subjects in each treatment group in the 5 through 8 years of age sub-
560   group received two vaccine doses.
561   Baseline serology for HI assessment was collected prior to vaccination. Post-vaccination
562   immunogenicity was evaluated by HI assay on sera obtained 28 days after the last vaccination
563   dose.
564   The primary objective was to demonstrate that vaccination with AFLURIA QUADRIVALENT
565   elicits an immune response that is not inferior to that of a comparator vaccine containing the
566   same recommended virus strains. The Per Protocol Population (AFLURIA QUADRIVALENT
567   n=1605, Comparator n=528) was used for the primary endpoint analyses. The co-primary
568   endpoints were HI Geometric Mean Titer (GMT) ratios (adjusted for baseline HI titers and other
569   covariates) and seroconversion rates for each vaccine strain, 28 days after the last vaccination.
570   Pre-specified non-inferiority criteria required that the upper bound of the 2-sided 95% CI of the
571   GMT ratio (Comparator/AFLURIA QUADRIVALENT) did not exceed 1.5 and the upper bound
572   of the 2-sided 95% CI of the seroconversion rate difference (Comparator minus AFLURIA
573   QUADRIVALENT) did not exceed 10.0% for each strain. Serum HI antibody responses to
574   AFLURIA QUADRIVALENT were non-inferior for both GMT ratio and seroconversion rates
575   relative to the comparator vaccine for all influenza strains (Table 9). Analyses of
576   immunogenicity endpoints by gender did not demonstrate meaningful differences between males
577   and females. The study population was not sufficiently diverse to assess differences among races
578   or ethnicities.




        Seqirus Pty Ltd – Confidential                                                                 23
        20Jan2020
                                                      23                                       Exhibit 266
          Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 281 of 491
                                                                 Influenza Vaccine
                                                                   STN BL 125254


       Package insert

579   Table 9: Post-Vaccination HI Antibody GMTs, SCRs, and Analyses of Non-Inferiority of
580            AFLURIA QUADRIVALENT Relative to a U.S.-Licensed Comparator
581            Quadrivalent Influenza Vaccine for each Strain 28 Days after Last Vaccination
582            Among a Pediatric Population 5 through 17 Years of Age (Per Protocol
583            Population) (Study 3) a,b
                                                                                                            SCR
                               Post-vaccination GMT       GMT Ratio c         Seroconversion % d
                                                                                                         Difference e       Met both
                                                                                                                          pre-defined
                                                          Comparator                                     Comparator           non-
                                                                           AFLURIA
                            AFLURIA                            over                       Comparator        minus          inferiority
                                           Comparator                     Quadrivalent
              Strain       Quadrivalent                    AFLURIA                           N=528        AFLURIA          criteria? f
                                             N=528                          N=1605
                             N=1605                       Quadrivalent                     (95% CI)      Quadrivalent
                                                                           (95% CI)
                                                            (95% CI)                                      (95% CI)
                               952.6                           1.01           66.4           63.3            -3.1
            A(H1N1)                           958.8                                                                           Yes
                             (n=1604 g)                    (0.93, 1.09)    (64.0, 68.7)   (59.0, 67.4)    (-8.0, 1.8)
                               886.4                           1.05           82.9           83.3             0.4
            A(H3N2)                           930.6                                                                           Yes
                             (n=1604 g)                    (0.96, 1.15)    (81.0, 84.7)   (79.9, 86.4)    (-4.5, 5.3)
          B/Phuket/3073/
                                60.9                           0.89           58.5           55.1            -3.4
              2013                             54.3                                                                           Yes
                             (n=1604 g)                    (0.81, 0.98)    (56.0, 60.9)   (50.8, 59.4)    (-8.3, 1.5)
          (B Yamagata)
          B/Brisbane/60/
                               145.0                          0.92            72.1           70.1            -2.0
              2008                            133.4                                                                           Yes
                             (n=1604 g)                    (0.83, 1.02)    (69.8, 74.3)   (66.0, 74.0)    (-6.9, 2.9)
           (B Victoria)
584   Abbreviations: CI, confidence interval; Comparator, Comparator quadrivalent influenza vaccine (Fluarix® Quadrivalent
585      [GlaxoSmithKline Biologicals]); GMT (adjusted), geometric mean titer; SCR, seroconversion rate.
586   a NCT02545543

587   b The Per-Protocol Population comprised all subjects in the Evaluable Population who did not have any protocol deviations

588      that were medically assessed as potentially impacting on immunogenicity results.
589   c GMT Ratio = Comparator /AFLURIA QUADRIVALENT. Adjusted analysis model: Log-transformed Post-Vaccination HI

590      Titer=Vaccine + Age Strata [5-8, 9-17] + Gender + Vaccination History [y/n] + Log-transformed Pre-Vaccination HI Titer +
591      Site + Number of Doses (1 vs 2) + Age Strata*Vaccine. The Age Strata*Vaccine interaction term was excluded from the
592      model fit for the strains B/Yamagata and B/Victoria as the interaction result was non-significant (p>0.05). Least square
593      means were back transformed.
594   d Seroconversion rate was defined as the percentage of subjects with either a prevaccination HI titer < 1:10 and a

595      postvaccination HI titer ≥ 1:40 or a prevaccination HI titer ≥ 1:10 and a 4-fold increase in postvaccination HI titer.
596   e Seroconversion rate difference = Comparator SCR percentage minus AFLURIA QUADRIVALENT SCR percentage.

597   f Non-inferiority (NI) criterion for the GMT ratio: upper bound of two-sided 95% CI on the GMT ratio of Comparator

598      /AFLURIA QUADRIVALENT should not exceed 1.5. NI criterion for the SCR difference: upper bound of two-sided 95%
599      CI on the difference between SCR Comparator – AFLURIA QUADRIVALENT should not exceed 10%.
600   g Subject 8400394-0046 was excluded from the Per-Protocol Population for the adjusted GMT analysis for the GMT ratio since

601      the subject did not have information on all covariates (unknown prevaccination history).

602   14.5 Immunogenicity of AFLURIA QUADRIVALENT in Children 6 Months
603        through 59 Months Administered by Needle and Syringe
604   Study 4 was a randomized, observer-blind, comparator-controlled trial conducted in the U.S. in
605   children 6 months through 59 months of age. A total of 2247 subjects were randomized 3:1 to
606   receive AFLURIA QUADRIVALENT (N=1684) or a U.S.-licensed comparator quadrivalent
607   influenza vaccine (N=563). Children 6 months through 35 months received one or two 0.25
608   mL doses and children 36 months through 59 months received one or two 0.5 mL doses.
609   Subjects were eligible to receive a second dose at least 28 days after the first dose depending
610   on their influenza vaccination history, consistent with the 2016-2017 recommendations of the
611   Advisory Committee on Immunization Practices (ACIP) for Prevention and Control of Seasonal

         Seqirus Pty Ltd – Confidential                                                                                         24
         20Jan2020
                                                                  24                                                    Exhibit 266
         Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 282 of 491
                                                                Influenza Vaccine
                                                                  STN BL 125254


       Package insert

612   Influenza with Vaccines. Approximately 40% of subjects in each treatment group received two
613   vaccine doses.
614   Baseline serology for HI assessment was collected prior to vaccination. Postvaccination
615   immunogenicity was evaluated by HI assay on sera obtained 28 days after the last vaccination
616   dose.
617   The primary objective was to demonstrate that vaccination with AFLURIA QUADRIVALENT
618   elicits an immune response that is not inferior to that of a comparator vaccine containing the
619   same recommended virus strains. The Per Protocol Population (AFLURIA QUADRIVALENT
620   n=1456, Comparator QIV n=484) was used for the primary endpoint analyses. The co-primary
621   endpoints were HI Geometric Mean Titer (GMT) ratios (adjusted for baseline HI titers and other
622   covariates) and seroconversion rates for each vaccine strain, 28 days after the last vaccination.
623   Pre-specified non-inferiority criteria required that the upper bound of the 2-sided 95% CI of the
624   GMT ratio (Comparator QIV/AFLURIA QUADRIVALENT) did not exceed 1.5 and the upper
625   bound of the 2-sided 95% CI of the seroconversion rate difference (Comparator QIV minus
626   AFLURIA QUADRIVALENT) did not exceed 10.0% for each strain. Serum HI antibody
627   responses to AFLURIA QUADRIVALENT were non-inferior for both GMT ratio and
628   seroconversion rates relative to the comparator vaccine for all influenza strains (Table 10).
629   Analyses of immunogenicity endpoints by gender did not demonstrate meaningful differences
630   between males and females. The study population was not sufficiently diverse to assess
631   differences among races or ethnicities.




        Seqirus Pty Ltd – Confidential                                                               25
        20Jan2020
                                                     25                                      Exhibit 266
           Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 283 of 491
                                                                  Influenza Vaccine
                                                                    STN BL 125254


       Package insert

632   Table 10: Post-Vaccination HI Antibody GMTs, SCRs, and Analyses of Non-Inferiority
633             of AFLURIA QUADRIVALENT Relative to a U.S.-Licensed Comparator
634             Quadrivalent Influenza Vaccine for each Strain 28 Days after Last
635             Vaccination Among a Pediatric Population 6 through 59 Months of Age (Per
636             Protocol Population) (Study 4)a, b
                                                                                                             SCR
                               Post-vaccination GMT       GMT Ratio c          Seroconversion % d
                                                                                                         Difference e      Met both
                                                          Comparator                                     Comparator       pre-defined
                                                                           AFLURIA
                             AFLURIA                         over                         Comparator        minus             non-
                                           Comparator                     Quadrivalent
               Strain       Quadrivalent                   AFLURIA                           N=484        AFLURIA         inferiority
                                             N=484                          N=1456
                              N=1456                      Quadrivalent                     (95% CI)      Quadrivalent      criteria? f
                                                                           (95% CI)
                                                           (95% CI)                                        (95% CI)
                                                                              79.1            68.8
                               353.5          281.0            0.79                                         -10.3
             A(H1N1)                                                       (76.9, 81.1)   (64.5, 72.9)                        Yes
                             (n=1455 g)      (n=484)       (0.72, 0.88)                                  (-15.4, -5.1)
                                                                            (n=1456)        (n=484)
                                                                              82.3            84.9
                               393.0          500.5            1.27                                           2.6
             A(H3N2)                                                       (80.2, 84.2)   (81.4, 88.0)                        Yes
                             (n=1454 gi)     (n=484)       (1.15, 1.42)                                   (-2.5, 7.8)
                                                                            (n=1455i)       (n=484)
           B/Phuket/3073/                                                     38.9            41.9
                                23.7           26.5            1.12                                           3.1
                2013                                                       (36.4, 41.4)   (37.5, 46.5)                        Yes
                             (n=1455 g)      (n=484)       (1.01, 1.24)                                   (-2.1, 8.2)
            (B Yamagata)                                                    (n=1456)        (n=484)
           B/Brisbane/60/                                                     60.2            61.1
                                54.6           52.9           0.97                                            0.9
                2008                                                       (57.6, 62.7)   (56.6, 65.4)                        Yes
                             (n=1455 g)      (n=483h)      (0.86, 1.09)                                   (-4.2, 6.1)
             (B Victoria)                                                   (n=1456)       (n=483h)
637   Abbreviations: CI, confidence interval; Comparator, Comparator quadrivalent influenza vaccine (Fluzone Quadrivalent
638   [Sanofi Aventis]); GMT (adjusted), geometric mean titer; SCR, seroconversion rate.
639   a NCT02914275

640   b The Per-Protocol Population comprised all subjects (6 through 35 months of age receiving one or two 0.25 mL doses and 36

641   through 59 months of age receiving one or two 0.5 mL doses) in the Evaluable Population who did not have any protocol
642   deviations that were medically assessed as potentially impacting on immunogenicity results.
643   c GMT Ratio = Comparator / AFLURIA QUADRIVALENT. Adjusted analysis model: Log-transformed Post-Vaccination HI

644   Titer=Vaccine + Age Cohort [6 through 35 months or 36 through 59 months] + Gender + Vaccination History [y/n] + Log-
645   transformed Pre-Vaccination HI Titer + Site + Number of Doses (1 vs 2) + Age Cohort*Vaccine. The Age Cohort*Vaccine
646   interaction term was excluded from the model fit for the strains A(H1N1), A(H3N2) and B/Yamagata as the interaction result
647   was non-significant (p>0.05). Least square means were back transformed.
648   d Seroconversion rate was defined as the percentage of subjects with either a prevaccination HI titer < 1:10 and a

649   postvaccination HI titer ≥ 1:40 or a prevaccination HI titer ≥ 1:10 and a 4-fold increase in postvaccination HI titer.
650   e Seroconversion rate difference = Comparator SCR percentage minus AFLURIA QUADRIVALENT SCR percentage.

651   f Noninferiority (NI) criterion for the GMT ratio: upper bound of two-sided 95% CI on the GMT ratio of Comparator /

652   AFLURIA QUADRIVALENT should not exceed 1.5. NI criterion for the SCR difference: upper bound of two-sided 95% CI
653   on the difference between SCR Comparator – AFLURIA QUADRIVALENT should not exceed 10%.
654   g
        Subject 8400402-0073 was excluded from the Per-Protocol Population for the adjusted GMT analysis for the GMT ratio
655   because the subject did not have information on all covariates (unknown prevaccination history).
656   h Subject 8400427-0070 had missing B/Victoria Antigen pre-vaccination titer.

657   iSubject 8400402-0074 had missing A/H3N2 post-vaccination titer.




658   15      REFERENCES
659          1. Centers for Disease Control and Prevention. Prevention and Control of Influenza:
660             Recommendations of the Advisory Committee on Immunization Practices (ACIP).
661             MMWR Recomm Rep 2010;59 (RR-8):1-62.
662          2. Hannoun C, Megas F, Piercy J. Immunogenicity and Protective Efficacy of Influenza
663             Vaccination. Virus Res 2004;103:133-138.
664          3. Hobson D, Curry RL, Beare AS, et al. The Role of Serum Hemagglutination-Inhibiting
665             Antibody in Protection against Challenge Infection with Influenza A2 and B Viruses.
666             J Hyg Camb 1972;70:767-777.

         Seqirus Pty Ltd – Confidential                                                                                          26
         20Jan2020
                                                                  26                                                     Exhibit 266
           Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 284 of 491
                                                                  Influenza Vaccine
                                                                    STN BL 125254


       Package insert

667   16     HOW SUPPLIED/STORAGE AND HANDLING

668   16.1 How Supplied
669   Each product presentation includes a package insert and the following components:
                                 Carton
            Presentation                       Components
                               NDC Number
                                               •   Ten 0.25 mL single-dose syringes fitted with a Luer-
        Pre-Filled Syringe      33332-219-20       Lok™ attachment without needles
                                                   [NDC 33332-219-21]
                                               •   Ten 0.5 mL single-dose syringes fitted with a Luer-Lok™
        Pre-Filled Syringe      33332-319-01       attachment without needles
                                                   [NDC 33332-319-02]
                                               •   One 5 mL vial
           Multi-Dose Vial      33332-419-10
                                                   [NDC 33332-419-11]

670   16.2 Storage and Handling
671       • Store refrigerated at 2−8°C (36−46°F).
672       • Do not freeze. Discard if product has been frozen.
673       • Protect from light.
674      • Do not use AFLURIA QUADRIVALENT beyond the expiration date printed on the
675         label.
676      • Between uses, return the multi-dose vial to the recommended storage conditions.
677       • Once the stopper of the multi-dose vial has been pierced the vial must be discarded within
678         28 days.
679       • No more than 10 doses (0.25 mL or 0.5 mL) should be withdrawn from the multi-dose
680         vial.

681   17     PATIENT COUNSELING INFORMATION
682         • Inform the vaccine recipient or guardian of the potential benefits and risks of
683            immunization with AFLURIA QUADRIVALENT.
684         • Ιnform the vaccine recipient or guardian that AFLURIA QUADRIVALENT is an
685            inactivated vaccine that cannot cause influenza but stimulates the immune system to
686            produce antibodies that protect against influenza, and that the full effect of the vaccine
687            is generally achieved approximately 3 weeks after vaccination.
688         • Instruct the vaccine recipient or guardian to report any severe or unusual adverse
689            reactions to their healthcare provider.
690         • Encourage women who receive AFLURIA QUADRIVALENT while pregnant to enroll
691            in the pregnancy registry. Pregnant women can enroll in the pregnancy registry by
692            calling    1-855-358-8966        or     sending    an     email      to     Seqirus     at
693            us.medicalinformation@seqirus.com.
694         • Provide the vaccine recipient Vaccine Information Statements prior to immunization.
695            These materials are available free of charge at the Centers for Disease Control and
696            Prevention (CDC) website (www.cdc.gov/vaccines).
697         • Instruct the vaccine recipient that annual revaccination is recommended.

        Seqirus Pty Ltd – Confidential                                                                       27
        20Jan2020
                                                       27                                          Exhibit 266
         Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 285 of 491
                                                                Influenza Vaccine
                                                                  STN BL 125254


       Package insert

698   Manufactured by:
699   Seqirus Pty Ltd. Parkville, Victoria, 3052, Australia
700   U.S. License No. 2044

701   Distributed by:
702   Seqirus USA Inc. 25 Deforest Avenue, Summit, NJ 07901, USA
703   1-855-358-8966

704   AFLURIA is a registered trademark of Seqirus UK Limited or its affiliates.
705   PharmaJet® and STRATIS® are registered trademarks of PharmaJet.
706   Luer-Lok™ is a trademark of Becton, Dickinson and Company Corporation.




        Seqirus Pty Ltd – Confidential                                                 28
        20Jan2020
                                                    28                             Exhibit 266
Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 286 of 491




   EXHIBIT 267
    Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 287 of 491
FLUCELVAX QUADRIVALENT - Seqirus Inc.                 1.14.1.3 US Package Insert
08/2019 (Revision 6)                                                Page 1 of 18
HIGHLIGHTS OF PRESCRIBING INFORMATION                                     ----------------WARNINGS AND PRECAUTIONS-----------------
These highlights do not include all the information needed to use                •      If Guillain-Barré syndrome has occurred within 6
FLUCELVAX® QUADRIVALENT safely and effectively. See full                                weeks of receipt of a prior influenza vaccine, the
prescribing information for FLUCELVAX QUADRIVALENT.                                     decision to give FLUCELVAX QUADRIVALENT
                                                                                        should be based on careful consideration of the
FLUCELVAX QUADRIVALENT (Influenza Vaccine)                                              potential benefits and risks. (5.1)
Suspension for Intramuscular Injection
2019-2020 Formula                                                         ------------------------ADVERSE REACTIONS-----------------
Initial U.S. Approval: 23 May 2016                                               •      The most common (≥10%) local and systemic reactions
                                                                                        in adults 18-64 years of age were injection site pain
--------------------INDICATIONS AND USAGE----------------------                         (45.4%) headache (18.7%), fatigue (17.8%) and
FLUCELVAX QUADRIVALENT is an inactivated vaccine                                        myalgia (15.4%), injection site erythema (13.4%), and
indicated for active immunization for the prevention of influenza                       induration (11.6%). (6)
disease caused by influenza virus subtypes A and type B contained                •      The most common (≥10%) local and systemic reactions
in the vaccine. (1)                                                                     in adults ≥65 years of age were injection site pain
                                                                                        (21.6%) and injection site erythema (11.9%). (6)
(1) FLUCELVAX is approved for use in persons 4 years of age                      •      The most common (≥10%) local and systemic reactions
and older. (1)                                                                          in children 4 to <6 years of age were tenderness at the
                                                                                        injection site (46%), injection site erythema (18%),
For children and adolescents 4 through 17 years of age, approval is                     sleepiness (19%), irritability (16%), injection site
based on the immune response elicited by FLUCELVAX                                      induration (13%) and change in eating habits (10%).
QUADRIVALENT. Data demonstrating a decrease in influenza                                (6)
disease after vaccination of children and adolescents 4 through 17               •      The most common (≥10%) local and systemic reactions
years of age with FLUCELVAX QUADRIVALENT are not                                        in children 6 through 8 years of age were pain at the
available. (14)                                                                         injection site (54%), injection site erythema (22%),
                                                                                        injection site induration (16%), headache (14%), fatigue
-----------------DOSAGE AND ADMINISTRATION----------------                              (13%) and myalgia (12%). (6)
For intramuscular use only                                                       •      The most common (≥10%) local and systemic reactions
 Age               Dose                       Schedule                                  in children and adolescents 9 through 17 years of age
                                                  If 2 doses,                           were pain at the injection site (58%), headache (22%),
   4 through 8      One or two dosesa, 0.5 mL
                                              administer at least                       injection site erythema (19%), fatigue (18%) myalgia
   years of age               each
                                                4 weeks apart                           (16%), and injection site induration (15%). (6)
    9 years of
                        One dose, 0.5mL        Not Applicable
  age and older                                                           To report SUSPECTED ADVERSE REACTIONS, contact Seqirus
 a
  1 or 2 doses depends on vaccination                                     at 1-855-358-8966 or VAERS at 1-800-822-7967 or
                                                                          www.vaers.hhs.gov.
history as per Advisory Committee on
Immunization Practices annual                                             ---------------USE IN SPECIFIC POPULATIONS------------------
                                                                                 •      Geriatric Use: Antibody responses were lower in
recommendations on prevention and control                                               adults 65 years and older than in younger adults.
of influenza with vaccines.                                                             (8.5)
                                                                                 •      Pregnancy: There is a pregnancy exposure registry
                                                                                        that monitors outcomes in women exposed to
---------------DOSAGE FORMS AND STRENGTHS---------------                                FLUCELVAX QUADRIVALENT during
Suspension for injection supplied in two presentations:                                 pregnancy. Enroll in the pregnancy registry by
                  •    0.5-mL single-dose pre-filled syringes.                          calling 1-855-358-8966 or sending an email to
                       (3,11)                                                           us.medicalinformation@seqirus.com. (8.1)

                •     5 mL multi-dose vial containing 10 doses
                      (each dose is 0.5mL). (3,11)                        See 17 for PATIENT COUNSELING INFORMATION
                                                                          Revised: 04/2019
------------------------CONTRAINDICATIONS-----------------------
History of severe allergic reactions (e.g., anaphylaxis) to any
component of the vaccine. (4, 11)

FULL PRESCRIBING INFORMATION: CONTENTS*                                        6.1 Clinical Trials Experience
                                                                               6.2 Postmarketing Experience
1   INDICATIONS AND USAGE
2   DOSAGE AND ADMINISTRATION
     2.1 Dosage and Schedule                                              8    USE IN SPECIFIC POPULATIONS
     2.2 Administration                                                         8.1 Pregnancy
3   DOSAGE FORMS AND STRENGTHS                                                  8.2 Lactation
4   CONTRAINDICATIONS                                                           8.4 Pediatric Use
5   WARNINGS AND PRECAUTIONS                                                    8.5 Geriatric Use
     5.1 Guillain-Barré Syndrome                                          11   DESCRIPTION
     5.2 Preventing and Managing Allergic Reactions                       12   CLINICAL PHARMACOLOGY
     5.3 Syncope                                                               12.1 Mechanism of Action
     5.4 Altered Immunocompetence                                         13   NONCLINICAL TOXICOLOGY
     5.5 Limitations of Vaccine Effectiveness                                  13.1 Carcinogenesis, Mutagenesis, Impairment of Fertility
6   ADVERSE REACTIONS                                                     14   CLINICAL STUDIES




                                                                      1                                                     Exhibit 267
    Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 288 of 491
FLUCELVAX QUADRIVALENT - Seqirus Inc.                 1.14.1.3 US Package Insert
08/2019 (Revision 6)                                                Page 2 of 18
     14.1 Efficacy against Culture-Confirmed Influenza
     14.2 Immunogenicity in Adults 18 Years of Age and
           Older
     14.3 Immunogenicity in Children and Adolescents 4 through
           17 years of age
15 REFERENCES
16 HOW SUPPLIED/STORAGE AND HANDLING
17 PATIENT COUNSELING INFORMATION
*Sections or subsections omitted from the full prescribing
information are not listed




                                                                 2    Exhibit 267
 Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 289 of 491
FLUCELVAX QUADRIVALENT - Seqirus Inc.                               1.14.1.3 US Package Insert
03/2019 (Revision 5)                                                             Page 3 of 18



FULL PRESCRIBING INFORMATION


1 INDICATIONS AND USAGE
FLUCELVAX QUADRIVALENT is an inactivated vaccine indicated for active
immunization for the prevention of influenza disease caused by influenza virus subtypes A
and type B contained in the vaccine. FLUCELVAX QUADRIVALENT is approved for use in
persons 4 years of age and older. For children and adolescents 4 through 17 years of age,
approval is based on the immune response elicited by FLUCELVAX QUADRIVALENT.
Data demonstrating a decrease in influenza disease after vaccination of this age group with
FLUCELVAX QUADRIVALENT are not available. [see Clinical Studies (14)]


2 DOSAGE AND ADMINISTRATION



For intramuscular injection only.


2.1 Dosage and Schedule
Administer FLUCELVAX QUADRIVALENT as a single 0.5 mL intramuscular injection
preferably in the region of the deltoid muscle of the upper arm. Do not inject the vaccine in
the gluteal region or areas where there may be a major nerve trunk.

Table 1: Dosage and Schedule
 Age                     Dose                                   Schedule
                                                                If 2 doses, administer at
  4 through 8 years of age   One or two doses1, 0.5 mL each
                                                                   least 4 weeks apart
  9 years of age and older          One dose, 0.5mL                  Not Applicable
1
  1 or 2 doses depends on vaccination history as per Advisory Committee on Immunization
Practices annual recommendations on prevention and control of influenza with vaccines.

2.2 Administration
Shake the syringe vigorously before administering and shake the multi-dose vial
preparation each time before withdrawing a dose of vaccine. Parenteral drug products
should be inspected visually for particulate matter and discoloration prior to
administration whenever solution and container permit. [see Description (11)] If either
condition exists, do not administer the vaccine. Between uses, return the multi-dose vial
to the recommended storage conditions between 2º and 8ºC (36º and 46ºF). Do not
freeze. Discard if the vaccine has been frozen.

Attach a sterile needle to the pre-filled syringe.

For the multi-dose vial, a separate sterile syringe and needle must be used for each injection to
prevent transmission of infectious agents from one person to another. Needles should be
disposed of properly and not recapped. It is recommended that small syringes (0.5 mL or 1
mL) should be used to minimize any product loss.




                                               3                                        Exhibit 267
 Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 290 of 491
FLUCELVAX QUADRIVALENT - Seqirus Inc.                                  1.14.1.3 US Package Insert
03/2019 (Revision 5)                                                                Page 4 of 18



Administer intramuscularly only. Do not administer this product intravenously,
intradermally or subcutaneously.


3 DOSAGE FORMS AND STRENGTHS
FLUCELVAX QUADRIVALENT is a suspension for injection supplied in two presentations:
           •   a 0.5 mL single-dose pre-filled Luer Lock syringe
           •   a 5 mL multi-dose vial containing 10 doses (each dose is 0.5 mL).


4 CONTRAINDICATIONS
Do not administer FLUCELVAX QUADRIVALENT to anyone with a history of severe
allergic reaction (e.g. anaphylaxis) to any component of the vaccine [see Description (11)].


5 WARNINGS AND PRECAUTIONS
5.1 Guillain-Barré Syndrome
The 1976 swine influenza vaccine was associated with an elevated risk of Guillain-Barré
syndrome (GBS). Evidence for a causal relation of GBS with other influenza vaccines is
inconclusive; if an excess risk exists, it is probably slightly more than 1 additional case per 1
million persons vaccinated.1 If GBS has occurred after receipt of a prior influenza vaccine,
the decision to give FLUCELVAX QUADRIVALENT should be based on careful
consideration of the potential benefits and risks.

5.2 Preventing and Managing Allergic Reactions
Appropriate medical treatment and supervision must be available to manage possible
anaphylactic reactions following administration of the vaccine.

5.3 Syncope
Syncope (fainting) can occur in association with administration of injectable vaccines,
including Flucelvax. Syncope can be accompanied by transient neurological signs such as
visual disturbance, paresthesia, and tonic-clonic limb movements. Procedures should be in
place to avoid falling injury and to restore cerebral perfusion following syncope by
maintaining a supine or Trendelenburg position.

5.4 Altered Immunocompetence
After vaccination with FLUCELVAX QUADRIVALENT, immunocompromised individuals,
including those receiving immunosuppressive therapy, may have a reduced immune response.

5.5 Limitations of Vaccine Effectiveness
Vaccination with FLUCELVAX QUADRIVALENT may not protect all vaccine recipients
against influenza disease.


6 ADVERSE REACTIONS
6.1 Clinical Trials Experience
The most common (≥10%) local and systemic reactions in adults 18 through 64 years of
age were injection site pain (45.4%), headache (18.7%), fatigue (17.8%) and myalgia
(15.4%), injection site erythema (13.4%), and induration (11.6%).



                                                4                                         Exhibit 267
 Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 291 of 491
FLUCELVAX QUADRIVALENT - Seqirus Inc.                               1.14.1.3 US Package Insert
03/2019 (Revision 5)                                                             Page 5 of 18




The most common (≥10%) local and systemic reactions in adults ≥65 years of age were
injection site pain (21.6%), and injection site erythema (11.9%).



The most common (≥10%) local and systemic reactions in children 4 through 5 years of
age after first dose of vaccine were tenderness at the injection site (46%), injection site
erythema (18%), sleepiness (19%), irritability (16%), injection site induration (13%)
and change in eating habits (10%).



The most common (≥10%) local and systemic reactions in children 6 through 8 years of
age after first dose of vaccine were pain at the injection site (54%), injection site
erythema (22%), injection site induration (16%), headache (14%), fatigue (13%) and
myalgia (12%).



The most common (≥10%) local and systemic reactions in children and adolescents 9
through 17 years of age were pain at the injection site (58%), headache (22%), injection
site erythema (19%), fatigue (18%) and myalgia (16%), and injection site induration
(15%).


Because clinical studies are conducted under widely varying conditions, adverse reaction rates
observed in the clinical studies of a vaccine cannot be directly compared to rates in clinical
studies of another vaccine, and may not reflect rates observed in clinical practice.

Adults 18 years of age and older:
The safety of FLUCELVAX QUADRIVALENT in adults was evaluated in a randomized,
double-blind, controlled study conducted in the US (Study 1). The safety population included
a total of 2680 adults 18 years of age and older; 1340 adults 18 through 64 years of age and
1340 adults 65 years of age and older.

In this study, subjects received FLUCELVAX QUADRIVALENT or one of the two
formulations of comparator trivalent influenza vaccine (TIV1c and TIV2c) (FLUCELVAX
QUADRIVALENT (n=1335), TIV1c, n=676 or TIV2c, n= 669). The mean age of subjects
who received FLUCELVAX QUADRIVALENT was 57.4 years of age; 54.8% of subjects
were female and 75.6% were Caucasian, 13.4% were Black, 9.1% were Hispanics, 0.7% were
American Indian and 0.3%, 0.1% and 0.7% were Asian, Native Hawaiian and others,
respectively. The safety data observed are summarized in Table 2.

In this study, solicited local injection site and systemic adverse reactions were collected from
subjects who completed a symptom diary card for 7 days following vaccination.

Solicited adverse reactions for FLUCELVAX QUADRIVALENT and comparator are
summarized in Table 2.


                                               5                                        Exhibit 267
 Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 292 of 491
FLUCELVAX QUADRIVALENT - Seqirus Inc.                               1.14.1.3 US Package Insert
03/2019 (Revision 5)                                                             Page 6 of 18




Table 2: Incidence of Solicited Adverse Reactions in the Safety Population1 Reported Within
7 Days of Vaccination (Study 1)
                      18 through 64 years of age                   ≥ 65 years of age
                                                                2
                                                Percentages (%)
                 FLUCEL         Trivalent Influenza     FLUCELV          Trivalent Influenza
                   VAX                Vaccine               AX                 Vaccine
                 QUADRI         TIV1c        TIV2c      QUADRIV          TIV1c         TIV2c
                 VALENT         N=330        N=327       ALENT           N=340         N=336
                  N=663                                   N=656
 Local Adverse Reactions
 Injection site   11.6 (0)     9.7 (0.3)      10.4 (0)     8.7 (0)       6.8 (0)       7.7 (0)
 induration
 Injection site   13.4 (0)      13.3 (0)      10.1 (0)    11.9 (0)      10.6 (0)      10.4 (0)
 erythema
 Injection site    3.8 (0)     3.3 (0.3)       5.2 (0)     4.7 (0)       4.4 (0)       5.4 (0)
 ecchymosis
 Injection site  45.4 (0.5)    37.0 (0.3)     40.7 (0)    21.6 (0)      18.8 (0)      18.5 (0)
 pain
  Systemic Adverse Reactions
  Chills           6.2 (0.2)    6.4 (0.6)    6.4 (0)      4.4 (0.3)   4.1 (0.3)   4.5 (0.6)
  Nausea           9.7 (0.3)    7.3 (0.9)    8.9 (1.2)    3.8 (0.2)   4.1 (0)     4.2 (0.3)
  Myalgia          15.4 (0.8) 14.5 (0.9) 15.0 (1.2) 8.2 (0.2)         9.4 (0.3)   8.3 (0.6)
  Arthralgia       8.1 (0.5)    8.2 (0)      9.5 (0.9)    5.5 (0.5)   5.0 (0.3)   6.8 (0.9)
  Headache         18.7 (0.9) 18.5 (0.9) 18.7 (0.6) 9.3 (0.3)         8.5 (0.6)   8.3 (0.6)
  Fatigue          17.8 (0.6) 22.1 (0.3) 15.6 (1.5) 9.1 (0.8)         10.6 (0.3) 8.9 (0.6)
  Vomiting         2.6 (0)      1.5 (0.3)    0.9 (0)      0.9 (0.2)   0.3 (0)     0.6 (0)
  Diarrhea         7.4 (0.6)    7.6 (0)      7.6 (0.6)    4.3 (0.5)   5.0 (0.9)   5.1 (0.3)
  Loss of
                   8.3 (0.3)    8.5 (0.3)    8.3 (0.9)    4.0 (0.2)   5.0 (0)     3.6 (0.3)
  appetite
  Fever: ≥38.0
                   0.8 (0)      0.6 (0)      0.3 (0)      0.3 (0)     0.9 (0)     0.6 (0)
  °C (≥40.0°C)
1
  Safety population: all subjects in the exposed population who provided post-vaccination
safety data
2
  Percentage of severe adverse reactions are presented in parenthesis
Study 1: NCT01992094

Unsolicited adverse events were collected for 21 days after vaccination. In adults 18 years of
age and older, unsolicited adverse events were reported in 16.1% of subjects who received
FLUCELVAX QUADRIVALENT, within 21 days after vaccination.

In adults 18 years of age and older, serious adverse events (SAEs) were collected throughout
the study duration (until 6 months after vaccination) and were reported by 3.9%, of the
subjects who received FLUCELVAX QUADRIVALENT. None of the SAEs were assessed
as being related to study vaccine.

Children and Adolescents 4 through 17 years of age:
The safety of FLUCELVAX QUADRIVALENT in children was evaluated in a randomized,
double-blind, controlled study conducted in the US (Study 2). The safety population included



                                               6                                        Exhibit 267
    Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 293 of 491
FLUCELVAX QUADRIVALENT - Seqirus Inc.                               1.14.1.3 US Package Insert
03/2019 (Revision 5)                                                             Page 7 of 18



a total of 2332 children 4 through 17 years of age; 1161 children 4 through 8 years of age and
1171 children 9 through 17 years of age.

In this study, subjects received FLUCELVAX QUADRIVALENT or one of the two
formulations of comparator trivalent influenza vaccine (FLUCELVAX QUADRIVALENT
n=1159, TIV1c, n=593 or TIV2c, n= 580). Children 9 through 17 years of age received a
single dose of FLUCELVAX QUADRIVALENT or comparator vaccine. Children 4 through
8 years of age received one or two doses (separated by 4 weeks) of FLUCELVAX
QUADRIVALENT or comparator vaccine based on determination of the subject’s prior
influenza vaccination history. The mean age of subjects who received FLUCELVAX
QUADRIVALENT was 9.6 years of age; 48% of subjects were female and 53% were
Caucasian. The safety data observed are summarized in Table 3 and Table 4.

In this study, solicited local injection site and systemic adverse reactions were collected from
subjects who completed a symptom diary card for 7 days following vaccination.

Solicited adverse reactions for FLUCELVAX QUADRIVALENT and comparator are
summarized in Table 3 and Table 4.

Table 3: Incidence of Solicited Adverse Reactions in the Safety Population1 (4 through 5
years of age) Reported Within 7 Days of the First dose of Vaccination (Study 2)
                                    Children 4 through 5 years
                                        Percentages (%)2
                          FLUCELVAX               Trivalent Influenza Vaccine
                         QUADRIVALENT
                             N=182                 TIV1c               TIV2c
                                                   N=91                 N=93

    Local Adverse Reactions
    Injection site
                                 13 (1)                   20 (2)                13 (0)
    induration
    Injection site
                                 18 (1)                   23 (1)                17 (0)
    erythema
    Injection site
                                 9 (0)                    11 (0)                8 (0)
    ecchymosis
    Injection site
                                 46 (1)                   45 (1)                43 (0)
    tenderness
    Systemic Adverse Reactions
    Change in eating             10 (1)                     7                     6
    habits
    Sleepiness                   19 (1)                   12 (3)                10 (0)
    Irritability                 16 (2)                   10 (2)                10 (1)
    Chills                       5 (1)                    2 (0)                 1 (0)
    Vomiting                     4 (0)                    2 (0)                 2 (0)
    Diarrhea                     4 (0)                    2 (0)                  2 (0)
    Fever: ≥38.0 °C              4 (0)                    4 (0)                  3 (0)
    (≥40.0 °C)
1
  Safety population: all subjects in the exposed population who provided post-vaccination
safety data.
2
  Percentage of subjects with severe adverse reactions are presented in parenthesis.



                                               7                                         Exhibit 267
 Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 294 of 491
FLUCELVAX QUADRIVALENT - Seqirus Inc.           1.14.1.3 US Package Insert
03/2019 (Revision 5)                                         Page 8 of 18



Study 2: NCT01992107




                                  8                               Exhibit 267
    Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 295 of 491
FLUCELVAX QUADRIVALENT - Seqirus Inc.                                1.14.1.3 US Package Insert
03/2019 (Revision 5)                                                              Page 9 of 18



Table 4: Incidence of Solicited Adverse Reactions in the Safety Population1 (Children 6
through 17 years of age) Reported Within 7 Days of Vaccination (Study 2)
                       Children 6 through 8 years (after        Children 9 through 17 years
                                  first dose)
                                                   Percentages (%)2
                                             Trivalent      FLUCELVAX             Trivalent
                      FLUCELVAX Influenza vaccine QUADRIVAL Influenza Vaccine
                      QUADRIVAL TIV1c                            ENT          TIV1c     TIV2c
                          ENT           N=185      TIV2c        N=579         N=294     N=281-
                        N=371-372                  N=186                                  282
    Local Adverse Reactions
    Injection site
                          16 (0)         19 (1)    13 (0)        15 (0)       15 (0)    13 (<1)
    induration
    Injection site
                          22 (0)         23 (1)    20 (0)       19 (<1)       17 (0)    15 (<1)
    erythema
    Injection site                                                                       5 (0)
                           9 (0)         9 (0)      8 (0)         4 (0)        5 (0)
    ecchymosis
    Injection site        54 (1)
                                         57 (1)    58 (2)        58 (1)       51(<1)     50 (0)
    pain
    Systemic Adverse Reactions
    Chills                 4 (1)         3 (0)      4 (0)         7 (0)        6 (1)     4 (1)
    Nausea                 8 (1)         5 (0)      5 (1)        9 (<1)        8 (1)     7 (1)

    Myalgia                12 (1)       14 (0)    10 (0)       16 (<1)       17 (<1)   15 (<1)

    Arthralgia             4 (0)        5 (0)     4 (0)         6 (0)         6 (0)     8 (<1)

    Headache               14 (1)       13 (0)    12 (0)        22 (1)        23 (2)    18 (1)
    Fatigue                13 (2)       14 (0)    18 (0)       18 (<1)        16 (1)   16 (<1)

    Vomiting               3 (1)        3 (0)     3 (0)         2 (0)         1 (0)      2 (0)
    Diarrhea              3 (<1)        6 (1)     5 (0)         4 (0)         4 (0)     3 (<1)
    Loss of appetite      9 (<1)        5 (0)     8 (1)         9 (0)        9 (<1)      9 (0)

    Fever: ≥38.0 °C        4 (0)        3 (0)        2 (0)      1 (<1)        3 (0)      1 (0)
    (≥40.0 °C)
1
  Safety population: all subjects in the exposed population who provided post-vaccination
safety data.
2
  Percentage of subjects with severe adverse reactions are presented in parenthesis.
Study 2: NCT 01992107


In children who received a second dose of FLUCELVAX QUADRIVALENT, TIV1c, or
TIV2c, the incidence of adverse reactions following the second dose of vaccine were similar
to those observed with the first dose.

Unsolicited adverse events were collected for 21 days after last vaccination. In children 4
through 17 years of age, unsolicited adverse events were reported in 24.3% of subjects who
received FLUCELVAX QUADRIVALENT, within 3 weeks after last vaccination.
In children 4 through 17 years of age, serious adverse events (SAEs) were collected
throughout the study duration (until 6 months after last vaccination) and were reported by


                                                 9                                      Exhibit 267
 Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 296 of 491
FLUCELVAX QUADRIVALENT - Seqirus Inc.                              1.14.1.3 US Package Insert
03/2019 (Revision 5)                                                            Page 10 of 18



0.5% of the subjects who received FLUCELVAX QUADRIVALENT. None of the SAEs
were assessed as being related to study vaccine.


6.2 Postmarketing Experience
The following additional adverse events have been identified during post-approval use of
FLUCELVAX QUADRIVALENT. Because these events are reported voluntarily from a
population of uncertain size, it is not always possible to reliably estimate their frequency
or establish a causal relationship to the vaccine.

Immune system disorders: Allergic or immediate hypersensitivity reactions, including
anaphylactic shock.

Nervous systems disorders: Syncope, presyncope, paresthesia.

Skin and subcutaneous tissue disorders: Generalized skin reactions including pruritus,
urticaria or non-specific rash.

General disorders and administration site conditions: Extensive swelling of injected limb.




8 USE IN SPECIFIC POPULATIONS
8.1 Pregnancy

Pregnancy Exposure Registry
There is a pregnancy exposure registry that monitors pregnancy outcomes in women exposed
to FLUCELVAX QUADRIVALENT during pregnancy. Women who are vaccinated with
FLUCELVAX QUADRIVALENT during pregnancy are encouraged to enroll in the registry
by calling 1-855-358-8966 or sending an email to Seqirus at
us.medicalinformation@seqirus.com.

Risk Summary
All pregnancies have a risk of birth defect, loss, or other adverse outcomes. In the U.S.
general population, the estimated background risk of major birth defects and miscarriage in
clinically recognized pregnancies is 2% to 4% and 15% to 20%, respectively. There are
insufficient data for FLUCELVAX QUADRIVALENT in pregnant women to inform
vaccine-associated risks in pregnancy.

There were no developmental toxicity studies of FLUCELVAX QUADRIVALENT
performed in animals. A developmental toxicity study has been performed in female rabbits
administered FLUCELVAX (trivalent formulation) prior to mating and during gestation. The
dose was 0.5 mL on each occasion (a single human dose is 0.5 mL). This study revealed no
evidence of harm to the fetus due to FLUCELVAX (trivalent formulation) (see 8.1 Data).
Clinical Considerations
Disease-associated Maternal and/or Embryo-Fetal Risk




                                             10                                        Exhibit 267
 Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 297 of 491
FLUCELVAX QUADRIVALENT - Seqirus Inc.                              1.14.1.3 US Package Insert
03/2019 (Revision 5)                                                            Page 11 of 18



Pregnant women are at increased risk for severe illness due to influenza compared to
non-pregnant women. Pregnant women with influenza may be at increased risk for adverse
pregnancy outcomes, including preterm labor and delivery.

Data
Animal Data
In a developmental toxicity study, female rabbits were administered of FLUCELVAX
(trivalent formulation) by intramuscular injection 1, 3, and 5 weeks prior to mating, and on
gestation days 7 and 20. The dose was 0.5 mL on each occasion (a single human dose is 0.5
mL). No vaccine-related fetal malformations or variations and no adverse effects on pre-
weaning development were observed in the study.

8.2 Lactation

Risk Summary
It is not known whether FLUCELVAX QUADRIVALENT is excreted in human milk. Data
are not available to assess the effects of FLUCELVAX QUADRIVALENT on the breastfed
infant or on milk production/excretion.

The developmental and health benefits of breastfeeding should be considered along with the
mother’s clinical need for FLUCELVAX QUADRIVALENT and any potential adverse
effects on the breastfed child from FLUCELVAX QUADRIVALENT or from the underlying
maternal condition. For preventive vaccines, the underlying maternal condition is
susceptibility to disease prevented by the vaccine or the effects on milk production.

8.4 Pediatric Use
Safety and effectiveness have not been established in children less than 4 years of age.

8.5 Geriatric Use
Of the total number of subjects who received one dose of FLUCELVAX QUADRIVALENT
in clinical studies and included in the safety population (2493), 26.47% (660) were 65 years
of age and older and 7.7% (194) were 75 years of age or older.

Antibody responses to FLUCELVAX QUADRIVALENT were lower in the geriatric (adults
65 years and older) population than in younger subjects. [see Clinical Studies (14.3)]


11 DESCRIPTION
FLUCELVAX QUADRIVALENT (Influenza Vaccine) is a subunit influenza vaccine
manufactured using cell derived candidate vaccine viruses (CVV) that are propagated in
Madin Darby Canine Kidney (MDCK) cells, a continuous cell line. These cells were adapted
to grow freely in suspension in culture medium. The virus is inactivated with ß-propiolactone,
disrupted by the detergent cetyltrimethylammonium bromide and purified through several
process steps. Each of the 4 virus strains is produced and purified separately then pooled to
formulate the quadrivalent vaccine.

FLUCELVAX QUADRIVALENT is a sterile, slightly opalescent suspension in phosphate
buffered saline. FLUCELVAX QUADRIVALENT is standardized according to United States
Public Health Service requirements for the 2019-2020 influenza season and is formulated to


                                             11                                        Exhibit 267
 Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 298 of 491
FLUCELVAX QUADRIVALENT - Seqirus Inc.                               1.14.1.3 US Package Insert
03/2019 (Revision 5)                                                             Page 12 of 18



contain a total of 60 micrograms (mcg) hemagglutinin (HA) per 0.5 mL dose in the
recommended ratio of 15 mcg HA of each of the following four influenza strains:

A/Idaho/07/2018 (an A/Brisbane/02/2018 (H1N1)pdm09-like virus)
A/Indiana/08/2018 (an A/Kansas/14/2017 (H3N2)-like virus)
B/Iowa/06/2017 (a B/Colorado/06/2017-like virus)
B/Singapore/INFTT-16-0610/2016 (a B/Phuket/3073/2013-like virus)

Each dose of FLUCELVAX QUADRIVALENT may contain residual amounts of MDCK cell
protein (≤ 25.2 mcg), protein other than HA (≤ 240 mcg), MDCK cell DNA (≤ 10 ng),
polysorbate 80 (≤ 1500 mcg), cetyltrimethlyammonium bromide (≤ 18 mcg), and β-
propiolactone (<0.5 mcg), which are used in the manufacturing process.

FLUCELVAX QUADRIVALENT contains no egg protein or antibiotics.

FLUCELVAX QUADRIVALENT 0.5 mL pre-filled syringes contain no preservative.

FLUCELVAX QUADRIVALENT 5 mL multi-dose vials contain thimerosal, a mercury
derivative, added as a preservative. Each 0.5 mL dose from the multi-dose vial contains 25
mcg mercury.

The tip caps and plungers of the prefilled syringes and the multi-dose vial stopper are not
made with natural rubber latex.



12 CLINICAL PHARMACOLOGY
12.1 Mechanism of Action
Influenza illness and its complications follow infection with influenza viruses. Global
surveillance and analysis of influenza virus isolates permits identification of yearly antigenic
variants. Since 1977, antigenic variants of influenza A (H1N1 and H3N2) viruses and
influenza B viruses have been in global circulation. Specific levels of hemagglutination
inhibition (HI) antibody titers induced by vaccination with inactivated influenza virus vaccine
have not been correlated with protection from influenza illness. In some studies, HI antibody
titers of ≥1:40 have been associated with protection from influenza illness in up to 50% of
subjects.2,3

Antibody against one influenza virus type or subtype confers little or no protection against
another. Furthermore, antibody to one antigenic variant of influenza virus might not protect
against a new antigenic variant of the same type or subtype. Frequent development of
antigenic variants through antigenic drift is the virologic basis for seasonal epidemics and the
reason for the usual change of one or more strains in each year’s influenza vaccine. Therefore,
inactivated influenza vaccines are standardized to contain the hemagglutinin of influenza
virus strains representing the influenza viruses likely to circulate in the United States in the
upcoming winter.


Annual influenza vaccination is recommended by the Advisory Committee on
Immunization Practices because immunity declines during the year after vaccination,


                                              12                                       Exhibit 267
    Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 299 of 491
FLUCELVAX QUADRIVALENT - Seqirus Inc.                                           1.14.1.3 US Package Insert
03/2019 (Revision 5)                                                                         Page 13 of 18



and because circulating strains of influenza virus change from year to year.4


13 NONCLINICAL TOXICOLOGY
13.1 Carcinogenesis, Mutagenesis, Impairment of Fertility
FLUCELVAX QUADRIVALENT has not been evaluated for carcinogenic or mutagenic
potential, or for impairment of male fertility in animals.


FLUCELVAX (trivalent formulation) administered to female rabbits had no effect on
fertility [see Use in Specific Population (8.1)]

14 CLINICAL STUDIES
14.1 Efficacy against Culture-Confirmed Influenza
The efficacy experience with FLUCELVAX is relevant to FLUCELVAX QUADRIVALENT because both
vaccines are manufactured using the same process and have overlapping compositions.

A multinational (US, Finland, and Poland), randomized, observer-blind, placebo-controlled trial was performed
to assess clinical efficacy and safety of FLUCELVAX during the 2007-2008 influenza season in adults aged 18
through 49 years. A total of 11,404 subjects were enrolled to receive FLUCELVAX (N=3828), AGRIFLU
(N=3676) or placebo (N=3900) in a 1:1:1 ratio. Among the overall study population enrolled, the mean age was
33 years, 55% were female, 84% were Caucasian, 7% were Black, 7% were Hispanic, and 2% were of other
ethnic origin.

FLUCELVAX efficacy was assessed by the prevention of culture-confirmed symptomatic influenza illness
caused by viruses antigenically matched to those in the vaccine and prevention of influenza illness caused by all
influenza viruses compared to placebo. Influenza cases were identified by active and passive surveillance of
influenza-like illness (ILI). ILI was defined as a fever (oral temperature ≥100.0°F / 38°C) and cough or sore
throat. Nose and throat swab samples were collected for analysis within 120 hours of onset of an influenza-like
illness in the period from 21 days to 6 months after vaccination. Overall vaccine efficacy against all influenza
viral subtypes and vaccine efficacy against individual influenza viral subtypes were calculated (Tables 5 and 6,
respectively).
Table 5: Vaccine Efficacy against Culture-Confirmed Influenza
                               Number of        Number of
                                                                  Attack Rate
                               subjects per     subjects with                    Vaccine Efficacy (VE)1,2
                                                                  (%)
                               protocol         influenza
                                                                                          Lower Limit of One-
                                                                                 %        Sided 97.5% CI of
                                                                                          VE2, 3
    Antigenically Matched Strains
       FLUCELVAX                3776            7                 0.19           83.8     61.0
       Placebo                  3843            44                1.14           --       --
    All Culture-Confirmed Influenza
       FLUCELVAX                3776            42                1.11           69.5     55.0
       Placebo                  3843            140               3.64           --       --
1
  Efficacy against influenza was evaluated over a 9-month period in 2007/2008
2
  Simultaneous one-sided 97.5% confidence intervals for the vaccine efficacy (VE) of
FLUCELVAX relative to placebo based on the Sidak-corrected score confidence intervals for
the relative risk. Vaccine Efficacy = (1 - Relative Risk) x 100 %
3
  VE success criterion: the lower limit of the one-sided 97.5% CI for the estimate of the VE
relative to placebo is >40%
Study: NCT00630331




                                                      13                                                Exhibit 267
 Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 300 of 491
FLUCELVAX QUADRIVALENT - Seqirus Inc.                               1.14.1.3 US Package Insert
03/2019 (Revision 5)                                                             Page 14 of 18



Table 6: Efficacy of FLUCELVAX against Culture-Confirmed Influenza by Influenza
Viral Subtype
                  FLUCELVAX                 Placebo            Vaccine Efficacy (VE)2
                     (N=3776)              (N=3843)
                Attack Number Attack Number                      %         Lower Limit
                 Rate        of        Rate         of                     of One-Sided
                 (%)      Subjects      (%)     Subjects                    97.5% CI of
                            with                  with                         VE1,2
                         Influenza             Influenza
                                 Antigenically Matched Strains
   A/H3N23 0. 05              2          0         0            --               --
   A/H1N1        0.13         5         1.12      43           88.2             67.4
   B3              0          0         0.03       1            --               --
                                All Culture-Confirmed Influenza
   A/H3N2        0.16         6         0.65      25           75.6             35.1
   A/H1N1        0.16         6         1.48      57           89.3             73.0
   B             0.79        30         1.59      61           49.9             18.2
1
  No VE success criterion was prespecified in the protocol for each individual influenza virus
subtype.
2
   Simultaneous one-sided 97.5% confidence intervals for the vaccine efficacy (VE) of
FLUCELVAX relative to placebo based on the Sidak-corrected score confidence intervals for
the relative risk. Vaccine Efficacy = (1 - Relative Risk) x 100 %;
3
  There were too few cases of influenza due to vaccine-matched influenza A/H3N2 or B to
adequately assess vaccine efficacy.
Study: NCT00630331

There are no data demonstrating prevention of influenza disease after vaccination with
FLUCELVAX in the pediatric age group.

14.2 Immunogenicity of FLUCELVAX QUADRIVALENT in Adults 18 years of age
and above
Immunogenicity of FLUCELVAX QUADRIVALENT was evaluated in adults 18 years of
age and older in a randomized, double-blind, controlled study conducted in the US (Study 1).
In this study, subjects received FLUCELVAX QUADRIVALENT or one of the two
formulations of comparator trivalent influenza vaccine (FLUCELVAX QUADRIVALENT
(N=1334), TIV1c, N=677 or TIV2c, N= 669). In the per protocol set, the mean age of subjects
who received FLUCELVAX QUADRIVALENT was 57.5 years; 55.1% of subjects were
female and 76.1% of subjects were Caucasian, 13% were black and 9% were Hispanics. The
immune response to each of the vaccine antigens was assessed, 21 days after vaccination.

The immunogenicity endpoints were geometric mean antibody titers (GMTs) of
hemagglutination inhibition (HI) antibodies response and percentage of subjects who
achieved seroconversions, defined as a pre-vaccination HI titer of <1:10 with a post-
vaccination titer ≥1:40 or a pre-vaccination HI titer >1:10 and at least 4-fold increase in serum
HI antibody titer.

FLUCELVAX QUADRIVALENT was noninferior to TIVc. Noninferiority was established
for all 4 influenza strains included in the QIVc, as assessed by ratios of GMTs and the


                                              14                                        Exhibit 267
 Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 301 of 491
FLUCELVAX QUADRIVALENT - Seqirus Inc.                              1.14.1.3 US Package Insert
03/2019 (Revision 5)                                                            Page 15 of 18



differences in the percentages of subjects achieving seroconversion at 3 weeks following
vaccination. The antibody response to influenza B strains contained in FLUCELVAX
QUADRIVALENT was superior to the antibody response after vaccination with TIVc
containing an influenza B strain from the alternate lineage. There was no evidence that the
addition of the second influenza B strain resulted in immune interference to other strains
included in the vaccine. (See Table 7)

Table 7: Noninferiority of FLUCELVAX QUADRIVALENT relative to TIVc in adults
18 Years of Age and Above– Per Protocol Analysis Set [Study 1]
                       FLUCELVAX                            Vaccine  Vaccine
                     QUADRIVALEN TIV1c/TIV2c1                Group    Group
                             T          N = 635/N =639       Ratio  Difference
                          N = 1250                         (95% CI) (95% CI)
           GMT                302.8               298.9              1.0
                                                                                      -
  A/H1N1




           (95% CI)       (281.8-325.5)       (270.3-330.5)       (0.9-1.1)
           Seroconversi
                             49.2%               48.7%                              -0.5%
           on Rate2                                                   -
                           (46.4-52.0)         (44.7-52.6)                        (-5.3-4.2)
           (95% CI)
           GMT                372.3               378.4              1.0
                                                                                      -
  A/H3N2




           (95% CI)       (349.2-396.9)       (345.1-414.8)       (0.9-1.1)
           Seroconversi
                             38.3%               35.6%                              -2.7%
           on Rate2                                                   -
                           (35.6-41.1)         (31.9-39.5)                        (-7.2-1.9)
           (95% CI)
           GMT                133.2               115.6              0.9
                                                                                      -
           (95% CI)       (125.3-141.7)       (106.4-125.6)       (0.8-1.0)
  B1




           Seroconversi
                             36.6%               34.8%                              -1.8%
           on Rate2                                                   -
                           (33.9-39.3)         (31.1-38.7)                        (-6.2-2.8)
           (95% CI)
           GMT                177.2               164.0              0.9
                                                                                      -
           (95% CI)       (167.6-187.5)       (151.4-177.7)       (0.9-1.0)
  B2




           Seroconversi
                             39.8%               35.4%                              -4.4%
           on Rate2                                                   -
                           (37.0-42.5)         (31.7-39.2)                        (-8.9-0.2)
            (95% CI)
Abbreviations: HI = hemagglutination inhibition. PPS = per protocol set. GMT = geometric
mean titer. CI = confidence interval.
1
  Per protocol set: All subjects in Full Analysis Set, immunogenicity population, who has
correctly received the assigned vaccine, have no major protocol deviations leading to
exclusion as defined prior to unblinding/ analysis and are not excluded due to other reasons
defined prior to unblinding or analysis.
2
  The comparator vaccine for noninferiority comparisons for A/H1N1, A/H3N2 and B1 is
TIV1c, for B2 it is TIV2c.
3
  Seroconversion rate = percentage of subjects with either a pre-vaccination HI titer < 1:10
and post-vaccination HI titer ≥ 1:40 or with a pre-vaccination HI titer ≥ 1:10 and a minimum
4-fold increase in post-vaccination HI antibody titer
Study 1: NCT01992094


14.3 Immunogenicity in Children and Adolescents 4 through 17 years of age
Immunogenicity of FLUCELVAX QUADRIVALENT was evaluated in children 4 through
17 years of age in a randomized, double-blind, controlled study conducted in the US (Study



                                             15                                       Exhibit 267
 Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 302 of 491
FLUCELVAX QUADRIVALENT - Seqirus Inc.                             1.14.1.3 US Package Insert
03/2019 (Revision 5)                                                           Page 16 of 18



2). (See section 6.1) In this study, 1159 subjects received FLUCELVAX QUADRIVALENT.
In the per protocol set, the mean age of subjects who received FLUCELVAX
QUADRIVALENT was 9.8 years; 47% of subjects were female and 54% of subjects were
Caucasian, 22% were black and 19% were Hispanics. The immune response to each of the
vaccine antigens was assessed, 21 days after vaccination.

The immunogenicity endpoints were the percentage of subjects who achieved seroconversion,
defined as a pre-vaccination hemagglutination inhibition (HI) titer of <1:10 with a post-
vaccination HI titer ≥1:40 or at least a 4-fold increase in serum HI titer; and percentage of
subjects with a post-vaccination HI titer ≥1:40.

In subjects receiving FLUCELVAX QUADRIVALENT, for all four influenza strains, the
95% LBCI seroconversion rates were ≥40% and the percentage of subjects who achieved HI
titer ≥1:40 post vaccination were ≥70% (95% LBCI). (See Table 8)

Table 8: The Percentage of Children and Adolescents 4 through 17 years of Age with
Seroconversion1 and HI Titers ≥ 1:40 post vaccination with FLUCELVAX
QUADRIVALENT– Per-Protocol Analysis Set2 [Study 2]
                                                    FLUCELVAX
                                                    QUADRIVALENT
                                                    N = 1014
                 Seroconversion Rate1 (95% CI)         72% (69-75)
  A/H1N1
                 HI titer≥1:40                         99% (98-100)
                                                       N = 1013
                 Seroconversion Rate1 (95% CI)         47% (44-50)
  A/H3N2
                 HI titer≥1:40                         100% (99-100)
                                                       N = 1013
                 Seroconversion Rate1 (95% CI)         66% (63-69)
  B1
                 HI titer≥1:40                         92% (91-94)
                                                       N = 1009
                 Seroconversion Rate1 (95% CI)         73% (70-76)
  B2
                 HI titer≥1:40                         91% (89-93)
Abbreviations: HI = hemagglutinin inhibition. CI = confidence interval.
Analyses are performed on data for day 22 for previously vaccinated subjects and day 50 for
not previously vaccinated subjects.
1
  Seroconversion rate = percentage of subjects with either a pre-vaccination HI titer < 1:10
and post-vaccination HI titer ≥ 1:40 or with a pre-vaccination HI titer ≥ 1:10 and a minimum
4-fold increase in post-vaccination HI titer. Immunogenicity success criteria were met if the
lower limit of the 95% confidence interval (CI) of the percentage of subjects with HI titer




                                             16                                       Exhibit 267
 Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 303 of 491
FLUCELVAX QUADRIVALENT - Seqirus Inc.                                1.14.1.3 US Package Insert
03/2019 (Revision 5)                                                              Page 17 of 18



≥1:40 is ≥70%; and the lower limit of the 95% CI of the percentage of subjects with
seroconversion is ≥40%.
2
  Per protocol set: All subjects in Full Analysis Set, immunogenicity population, who has
correctly received the assigned vaccine, have no major protocol deviations leading to
exclusion as defined prior to unblinding/ analysis and are not excluded due to other reasons
defined prior to unblinding or analysis.
Study 2: NCT 01992107


15 REFERENCES
   1. Lasky T, Terracciano GJ, Magder L, et al. The Guillain-Barré syndrome and the 1992-1993 and
      1993-1994 influenza vaccines. N Engl J Med 1998; 339(25):1797-1802.

   2. Hannoun C, Megas F, Piercy J. Immunogenicity and protective efficacy of influenza
      vaccination. Virus Res 2004; 103:133-138.

   3. Hobson D, Curry RL, Beare A, etal. The role of serum hemagglutinin-inhibiting antibody in
      protection against challenge infection with influenza A2 and B viruses. J Hyg Camb 1972; 767-
      777.
   4. Centers for Disease Control and Prevention. Prevention and Control of Influenza with
      Vaccines: Recommendations of the Advisory Committee on Immunization Practices (ACIP).
      MMWR 2011; 60(33): 1128-1132.



16 HOW SUPPLIED / STORAGE AND HANDLING
FLUCELVAX QUADRIVALENT product presentations are listed in Table 9 below:

Table 9: Flucelvax Product Presentations
                       Carton NDC
 Presentation                          Components
                       Number
                                       0.5 mL single dose pre-filled syringe, package of 10
 Pre-filled Syringe    70461-319-03
                                       syringes per carton [NDC 70461-319-04]
                                       5 mL multi-dose vial, individually packaged in a
 Multi-dose Vial       70461-419-10
                                       carton [NDC 70461-419-11]
Store this product refrigerated at 2°C to 8°C (36ºF to 46ºF). Between uses, return the multi-
dose vial to the recommended storage conditions. Do not freeze. Protect from light. Do not
use after the expiration date.


17 PATIENT COUNSELING INFORMATION
Inform vaccine recipients of the potential benefits and risks of immunization with
FLUCELVAX QUADRIVALENT.

Educate vaccine recipients regarding the potential side effects; clinicians should emphasize
that (1) FLUCELVAX QUADRIVALENT contains non-infectious particles and cannot cause
influenza and (2) FLUCELVAX QUADRIVALENT is intended to provide protection against
illness due to influenza viruses only, and cannot provide protection against other respiratory
illnesses.


                                              17                                          Exhibit 267
 Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 304 of 491
FLUCELVAX QUADRIVALENT - Seqirus Inc.                                1.14.1.3 US Package Insert
03/2019 (Revision 5)                                                              Page 18 of 18




Instruct vaccine recipients to report adverse reactions to their healthcare provider.

Encourage women who receive FLUCELVAX QUADRIVALENT while pregnant to enroll in
the pregnancy registry. Pregnant women can enroll in the pregnancy registry by calling 1-
855-358-8966 or sending an email to Seqirus at us.medicalinformation@seqirus.com.

Provide vaccine recipients with the Vaccine Information Statements which are required by the
National Childhood Vaccine Injury Act of 1986. These materials are available free of charge
at the Centers for Disease Control and Prevention (CDC) website (www.cdc.gov/vaccines).


Inform vaccine recipients that annual vaccination is recommended.

FLUCELVAX QUADRIVALENT is a registered trademark of Seqirus UK Limited or
its affiliates.



Manufactured by: Seqirus Inc.

Holly Springs, NC 27540, USA


US License No. 2049


Distributed by: Seqirus USA Inc. 25 Deforest Avenue, Summit, NJ 07901, USA



1-855-358-8966




                                              18                                        Exhibit 267
Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 305 of 491




   EXHIBIT 268
Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 306 of 491




                                 1                            Exhibit 268
Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 307 of 491




                                 2                            Exhibit 268
Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 308 of 491




   EXHIBIT 269
Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 309 of 491
      NCBI Bookshelf. A service of the National Library of Medicine, National Institutes of Health.

      StatPearls [Internet]. Treasure Island (FL): StatPearls Publishing; 2020 Jan-.


      Statistical Significance
      Steven Tenny; Ibrahim Abdelgawad.

         Author Information
      Last Update: November 27, 2019.


      Introduction
      In research, statistical significance is a measure of the probability of the null hypothesis being
      true compared to the acceptable level of uncertainty regarding the true answer. If we break apart
      a study design, we can better understand statistical significance.[1][2][3][4][5][6][7]

      When creating a study, the researcher has to start with a hypothesis, that is they must have some
      idea of what they think the outcome may be. We will use the example of a new medication to
      lower blood pressure. The researcher hypothesizes that the new medication lowers systolic blood
      pressure by at least 10 mmHg compared to not taking the new medication. The hypothesis can be
      then stated, "Taking the new medication will lower systolic blood pressure by at least 10 mmHg
      compared to not taking the medication." In science, researchers can never prove any statement as
      there are infinite alternatives as to why the outcome may have occurred. They can only try
      to disprove a specific hypothesis. The researcher must then formulate a question they can
      disprove while coming to their conclusion that the new medication lowers systolic blood
      pressure. The hypothesis, to be disproven, is the null hypothesis and typically the inverse
      statement of the hypothesis. Thus, the null hypothesis for our researcher would be "Taking the
      new medication will not lower systolic blood pressure by at least 10 mmHg compared to not
      taking the new medication." The researcher now has the null hypothesis for the research and
      must next specify the significance level or level of acceptable uncertainty.

      Even when disproving a hypothesis the researcher will not be 100% certain of the outcome. The
      researcher must then settle for some level of confidence or the significance level for which they
      do want to be correct. The significance level is given the Greek letter alpha and specified as the
      probability the researcher is willing to be incorrect. Our researcher wants to be correct about
      their outcome 95% of the time, or the researcher is willing to be incorrect 5% of the time.
      Probabilities are stated as decimals with 1.0 being completely positive (100%) and 0 being
      completely negative (0%). Thus, the researcher who wants to be 95% sure about the outcome of
      their study is willing to be wrong 5% of the time about the study result. The alpha is the decimal
      expression of how much they are willing to be wrong. For the current example, the alpha is 0.05.
      We now have the level of uncertainty the researcher is willing to accept (alpha or significance
      level) of 0.05 or 5% chance they are not correct about the outcome of the study.

      Now the researcher can perform their research. In the example, the researcher would give some
      individuals the new medication and other individuals, no medication. The researcher then looks
      to see how the blood pressure changes after receiving the new medication and performs a
      statistical analysis of the results to obtain a p-value (probability value). There are numerous
      different tests used in research which can provide a p-value. It is imperative to use the correct
      statistical analysis tool when calculating the p-value. If the researchers use the wrong test, the p-

                                                                                   1                          Exhibit 269
Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 310 of 491
      value will not be accurate, and this result can mislead the researcher. The p-value is best
      described as the probability that the null hypothesis is true given the researcher's current set of
      data. In our example, the researcher found blood pressures did tend to decrease after taking the
      new medication. The researcher then used the help of their statistician to perform the correct
      analysis and arrives at a p-value of 0.02 for the decrease in blood pressure for those taking the
      new medication versus those not taking the new medication. Our researcher now has the three
      required pieces of information to look at statistical significance: the null hypothesis, the
      significance level, and the p-value.

      The researcher can finally assess the statistical significance regarding the new medication. A
      study result is stated to be statistically significant if the p-value of the data analysis is less than
      the prespecified alpha (significance level). In our example, the p-value is 0.02 which is less than
      the pre-specified alpha of 0.05, so the researcher concludes there is statistical significance for the
      study.

      What does this mean? The p-value of 0.02 implies that there is a 2% chance of the null
      hypothesis being correct, true, or explained by the current set of data. Remember the null
      hypothesis states that there is no significant change in blood pressure if the patient is or is not
      taking the new medication. Thus in this example, there is only a 2% chance the null hypothesis is
      correct based on the obtained data. The researcher pre-specified an alpha of 0.05 implying they
      wanted the chance of the null hypothesis to be less than 5% before rejecting the null hypothesis.
      As the p-value is 0.02 and less than the alpha of 0.05 the researcher rejects the null hypothesis
      because there is statistical significance. By rejecting the null hypothesis, the researcher accepts
      the alternative hypothesis. The researcher rejects the idea that there is no difference in systolic
      blood pressure with the new medication and accepts the alternative that there is a difference of at
      least 10 mmHg in systolic blood pressure when taking the new medication

      If the researcher had prespecified an alpha of 0.01, implying they wanted to be 99% sure the new
      medication lowered the blood pressure by at least 10 mmHg, then the p-value of 0.02 would be
      greater than the prespecified alpha of 0.01. The researcher would conclude the study did not
      reach statistical significance as the p-value is equal to or greater than the pre-specified alpha. The
      research would then not be able to reject the null hypothesis.

      Function
      A study is statistically significant if the p-value is less than the pre-specified alpha. Stated
      succinctly:

            A p-value less than alpha is a statistically significant result

            A p-value greater to or equal to alpha is not a statistically significant result.

      Issues of Concern
      There are a few issues of concern when looking at statistical significance. These issues include
      choosing the alpha, statistical analysis method, and clinical significance.

      Many current research articles specify an alpha of 0.05 for their significance level. It can not be
      stated strongly enough that there is nothing special, mathematical, or certain about picking an
      alpha of 0.05. Historically, the originators concluded that for many applications an alpha of 0.05

                                                                    2                                           Exhibit 269
Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 311 of 491
      or a one in 20 chance of being incorrect was good enough. It is imperative for the researcher to
      consider what their confidence level should truly be for the research question they are asking.
      Many times a smaller alpha, say of 0.01, maybe more appropriate.

      When creating a study, the alpha, or confidence level, should be specified before any intervention
      or collection of data. It is easy for a researcher to "see what the data shows" then pick an alpha to
      give a statistically significant result. Such approaches compromise the data and results as the
      researcher is more likely to be lax on confidence level selection to obtain a result that looks
      statistically significant.

      A second important issue is selecting the correct statistical analysis method. There are numerous
      methods for obtaining a p-value. The method chosen depends on the type of data, number of data
      points, and the question being asked. It is important to consider these questions during the study
      design so the statistical analysis can be correctly identified before the research. The statistical
      analysis method can then help determine how to collect the data correctly as well as the number
      of data points needed. If the wrong statistical method is used, the results may be meaningless as
      an incorrect p-value would be calculated.

      Clinical Significance
      There is a key distinction in statistical significance versus clinical significance. Statistical
      significance determines if there is mathematical significance to the analysis of the results.
      Clinical significance means the difference is important to the patient and the clinician. In our
      study, the statistical significance would be present as the p-value was less than the pre-specified
      alpha. The clinical significance would be the 10 mmHg drop in systolic blood pressure.[6]

      Two studies can have a similar statistical significance but vastly differ in clinical significance.
      Let us use a hypothetical example of two new chemotherapy agents for treating cancer. Drug A
      was found to increase survival by at least ten years with a p-value of 0.01 and alpha for the study
      of 0.05. Thus, this study has statistical significance (p-value less than alpha) and clinical
      significance (increased survival by ten years). A second chemotherapy agent, Drug B, is found to
      increase the survival by at least 10 minutes with a p-value of 0.01 and alpha for the study of 0.05.
      The study for Drug B also found statistical significance (p-value less than alpha) but no clinical
      significance (a 10-minute increase in life expectancy is not clinically significant). In a separate
      study, those taking Drug A lived on average eight years after starting the medication versus
      living for only two more years on average for those not taking Drug A with a p-value of 0.08 and
      alpha for this second study of Drug A of 0.05. In this second study of Drug A, there is no
      statistical significance (p-value greater to or equal alpha).

      Other Issues
      Even when a result is statistically significant, it may not be correct. A researcher may
      thoughtfully design a study with a confidence level of 95% (thus the alpha would be 0.05) and
      obtain a p-value of 0.04. As the p-value of 0.04 is less than the alpha, the study would be
      considered to have statistical significance. Based on the alpha of 0.05, the researcher is only 95%
      sure they are correct in their conclusion. There is thus a 5% chance that although the results are
      statistically significant the conclusion is nonetheless incorrect.

      Enhancing Healthcare Team Outcomes

                                                                  3                                           Exhibit 269
Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 312 of 491
      Each member of the health care team needs at least a basic understanding of statistical
      significance as research throughout all reams, from nursing to surgeons, pharmacists to social
      workers and all members in between have copious literature with conclusions based on statistical
      significance. If team members do not have a cohesive and congruent understanding of statistical
      significance and its implications for research studies and findings then various members may
      draw opposing conclusions from the same research.

      Questions
      To access free multiple choice questions on this topic, click here.

      References
      1. Hayat MJ. Understanding statistical significance. Nurs Res. 2010 May-Jun;59(3):219-23.
         [PubMed: 20445438]
      2. Mondal H, Mondal S. Statistical Significance is Prerequisite in Study. J Clin Diagn Res.
         2017 Sep;11(9):CL01. [PMC free article: PMC5713722] [PubMed: 29207700]
      3. Heston TF, King JM. Predictive power of statistical significance. World J Methodol. 2017
         Dec 26;7(4):112-116. [PMC free article: PMC5746664] [PubMed: 29354483]
      4. Nakagawa S, Cuthill IC. Effect size, confidence interval and statistical significance: a
         practical guide for biologists. Biol Rev Camb Philos Soc. 2007 Nov;82(4):591-605.
         [PubMed: 17944619]
      5. Haig BD. Tests of Statistical Significance Made Sound. Educ Psychol Meas. 2017
         Jun;77(3):489-506. [PMC free article: PMC5965554] [PubMed: 29795925]
      6. Jiménez-Paneque R. The questioned p value: clinical, practical and statistical significance.
         Medwave. 2016 Sep 09;16(8):e6534. [PubMed: 27636600]
      7. Mariani AW, Pêgo-Fernandes PM. Statistical significance and clinical significance. Sao
         Paulo Med J. 2014;132(2):71-2. [PubMed: 24714985]

      Copyright © 2020, StatPearls Publishing LLC.
      This book is distributed under the terms of the Creative Commons Attribution 4.0 International License
      (http://creativecommons.org/licenses/by/4.0/), which permits use, duplication, adaptation, distribution, and reproduction in
      any medium or format, as long as you give appropriate credit to the original author(s) and the source, a link is provided to the
      Creative Commons license, and any changes made are indicated.

      Bookshelf ID: NBK459346 PMID: 29083828




                                                                                     4                                                   Exhibit 269
Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 313 of 491




   EXHIBIT 270
            Case 2:20-cv-02470-WBS-JDP Document          10 Filed 12/29/20 Page 314 of 491
                                       Vaccine 33 (2015) 4161–4164



                                                               Contents lists available at ScienceDirect


                                                                                Vaccine
                                               journal homepage: www.elsevier.com/locate/vaccine




Vaccine hesitancy: Definition, scope and determinants
Noni E. MacDonald ∗,1 , the SAGE Working Group on Vaccine Hesitancy1
Department of Paediatrics, Dalhousie University, Canadian Centre for Vaccinology, IWK Health Centre, Halifax, Canada




a r t i c l e        i n f o                            a b s t r a c t

Article history:                                        The SAGE Working Group on Vaccine Hesitancy concluded that vaccine hesitancy refers to delay in accep-
Available online 17 April 2015                          tance or refusal of vaccination despite availability of vaccination services. Vaccine hesitancy is complex and
                                                        context specific, varying across time, place and vaccines. It is influenced by factors such as complacency, conve-
Keywords:                                               nience and confidence. The Working Group retained the term ‘vaccine’ rather than ‘vaccination’ hesitancy,
Vaccination hesitancy                                   although the latter more correctly implies the broader range of immunization concerns, as vaccine hes-
Vaccine hesitancy
                                                        itancy is the more commonly used term. While high levels of hesitancy lead to low vaccine demand,
Hesitancy determinants
                                                        low levels of hesitancy do not necessarily mean high vaccine demand. The Vaccine Hesitancy Determi-
Hesitancy determinants matrix
WHO
                                                        nants Matrix displays the factors influencing the behavioral decision to accept, delay or reject some or
                                                        all vaccines under three categories: contextual, individual and group, and vaccine/vaccination-specific
                                                        influences.
                                                                  © 2015 Published by Elsevier Ltd. This is an open access article under the CC BY license (http://
                                                                                                                                 creativecommons.org/licenses/by/3.0/).




1. Background                                                                             vaccine safety, and trust in health-care workers delivering the vac-
                                                                                          cine and in those making the decisions to approval of vaccines for
   The first tasks of the SAGE Working Group on Vaccine Hesitancy                         a population, confidence is still narrow in scope covering only one
(WG) [1] established in 2012, was to propose a definition of hes-                         category of factors that affect vaccination acceptance decisions (see
itancy and its scope and to develop a model to categorize factors                         Matrix Determinants below). Terms such as vaccine acceptance and
that influence the behavioral decision to accept a vaccine. The WG                        uptake were also excluded as neither captured the concept breadth
accomplished these tasks through discussion of the use of the term                        i.e. one might accept a vaccine but delay in accepting it i.e. not
and similar terms in the scientific literature, review of models of                       accepted according to the vaccine schedule. Hence the WG accepted
vaccine hesitancy, review of (a) a commissioned systematic review                         the term hesitancy and then explored potential factors needed in
of determinants of vaccine hesitancy [2], (b) field reports and per-                      its definition.
sonal observations from the field by different organizations on                               During discussions when the WG presented its report to SAGE in
hesitancy factors, and (c) a commissioned immunization managers’                          October 2014, the concept of vaccine hesitancy versus vaccination
survey of vaccine hesitancy [3], as well as personal observations and                     hesitancy was also raised. The former implies that the core issue is
experiences of WG members.                                                                vaccine related while the latter covers a much wider range of fac-
                                                                                          tors such as immunization services, time and place, fear of needles,
                                                                                          lack of concern about vaccine preventable diseases, etc. The WG
2. Terminology
                                                                                          nevertheless chose to adopt the term vaccine hesitancy but defin-
                                                                                          ing it in the broader sense (see Definition), noting that SAGE had
    As review of the literature did not reveal an established def-
                                                                                          used it in the terms of reference for the WG, and that this term has
inition, the WG, in its early meetings, discussed at some length
                                                                                          become the one more widely accepted in practice.
whether ‘hesitancy’ was the most appropriate word to describe the
problem. Concerns were raised that hesitancy has a negative con-
notation. The most commonly offered alternative in the literature                         3. Scope
was confidence, a more positive word. While confidence covers a
range of issues such as trust in vaccines including concerns about                           While acceptance of vaccination is the norm in the majority of
                                                                                          populations globally, a smaller number refuse some vaccines but
                                                                                          agree to others and some delay vaccination or accept vaccination
 ∗ Corresponding author.                                                                  but are unsure in doing so. Hesitancy is thus set on a continuum
   E-mail address: Noni.MacDonald@dal.ca                                                  between those that accept all vaccines with no doubts, to com-
 1
   See SAGE Working Group on Vaccine Hesitancy members in Appendix A.                     plete refusal with no doubts, with vaccine hesitant individuals the

http://dx.doi.org/10.1016/j.vaccine.2015.04.036
0264-410X/© 2015 Published by Elsevier Ltd. This is an open access article under the CC BY license (http://creativecommons.org/licenses/by/3.0/).




                                                                                    1                                                       Exhibit 270
4162
               Case 2:20-cv-02470-WBS-JDP       Document 10 Filed 12/29/20 Page 315 of 491
                                      N.E. MacDonald / Vaccine 33 (2015) 4161–4164


heterogeneous group between these two extremes (Fig. 1). While                    supported in-school access to HPV vaccination as had previously
recognizing that hesitant individuals encompass a wide range of                   been available only in non-Catholic public schools [8].
people who differ from the very small percentage who refuse all                      Because hesitancy undermines demand, to achieve the vaccine
vaccinations and have no doubts about doing this [4,5], the WG                    demand goal, as defined in the Global Vaccine Action Plan, countries
concluded that defining vaccine hesitancy on the continuum was                    will need to take action to counteract hesitancy. When rates of hes-
not sufficient as it neither defined the scope nor implied the range              itancy are high, levels of demand are low, but low rates of hesitancy
of factors that influence hesitancy.                                              do not necessarily mean that demand will be high. To achieve high
    In further elucidating the scope, the WG emphasized that hes-                 individual and community vaccine demand, context, community
itancy is a behavioral phenomenon which is vaccine and context                    and vaccine specific strategies beyond those aimed at addressing
specific and measured against an expectation of reaching a spe-                   hesitancy need to be developed.
cific vaccination coverage goal, given the immunization services
available. Vaccine hesitancy may be present in situations where                   5. Vaccine hesitancy models
vaccination uptake is low because of system failures, e.g. stock-
outs, limited availability of vaccination services (time, place, etc.),              Acceptance of vaccination is an outcome behavior resulting from
curtailment of vaccine services in the presence of conflict or nat-               a complex decision-making process that can be potentially influ-
ural disaster, but in these situations hesitancy is not the main                  enced by a wide range of factors. In developing the definition, the
explanation for the presence of unvaccinated or under-vaccinated                  WG in 2012 reviewed a number of conceptual models for group-
members of the population. Assessing whether hesitancy is present                 ing vaccine hesitancy determinants [2,9–11]. In the review, model
in a population and differentiating hesitancy from other rea-                     complexity, global applicability, breadth of factors considered and
sons why children/adults are unvaccinated or under-vaccinated is                  potential usefulness in informing the development of vaccine hes-
essential for the selection of interventions needed to address low                itancy indicators and survey questions for use at the global and
vaccine uptake.                                                                   country levels were all considered. The WG also assessed whether
                                                                                  the model could facilitate understanding of the concept of vaccine
                                                                                  hesitancy for those unfamiliar with the term.
4. Vaccine hesitancy versus vaccine demand                                           Review of these models confirmed the complexity of vaccine
                                                                                  hesitancy and its determinants. The “3 Cs” model, first proposed
     The Working Group examined the relationship between vaccine                  to the WHO EURO Vaccine Communications Working Group in
hesitancy and vaccine demand [6]. In the Global Vaccine Action                    2011 [9], highlights three categories; complacency, convenience
Plan, approved by the World Health Assembly in May 2012, Strate-                  and confidence (Fig. 2). As this model was viewed as being the
gic Objective 2 states that “individuals and communities understand               most readily understandable, the concepts were incorporated in
the value of vaccines and demand immunization as both their right                 the definition.
and responsibility” [p. 38].                                                         In the “3 Cs” model, confidence is defined as trust in (i) the effec-
     As illustrated in Fig. 1, vaccine hesitancy occurs on the contin-            tiveness and safety of vaccines; (ii) the system that delivers them,
uum between high vaccine demand and complete vaccine refusal,                     including the reliability and competence of the health services and
i.e. no demand for available and offered vaccines. However, demand                health professionals and (iii) the motivations of policy-makers who
and hesitancy are not completely congruent. An individual or com-                 decide on the needed vaccines.
munity may fully accept vaccination without hesitancy but may                        Vaccination complacency exists where perceived risks of
not demand vaccination or a specific vaccine. The following exam-                 vaccine-preventable diseases are low and vaccination is not
ples illustrate demand aspects that go beyond hesitancy. In Uttar                 deemed a necessary preventive action. Complacency about a par-
Pradesh, India, the community demanded, through the courts, pub-                  ticular vaccine or about vaccination in general is influenced by
lic access to Japanese encephalitis vaccine to curb annual disease                many factors, including other life/health responsibilities that may
outbreaks associated with high morbidity and mortality among
their children [7]. In Calgary, Canada, in-school access to Human
Papilloma Virus vaccine was prohibited in Catholic schools in 2008,
but citizens’ demand successfully overturned this ban in 2013 and




Fig. 1. The continuum of vaccine hesitancy between full acceptance and outright
refusal of all vaccines.                                                                          Fig. 2. “Three Cs” model of vaccine hesitancy.



                                                                                  2                                                    Exhibit 270
           Case 2:20-cv-02470-WBS-JDP     Document 10 Filed 12/29/20 Page 316 of 491
                                   N.E. MacDonald / Vaccine 33 (2015) 4161–4164                                                                             4163

Table 1
Working Group on Vaccine Hesitancy Determinants Matrix.

                                                     a. Communication and media environment
 Contextual influences                               b. Influential leaders, immunization programme gatekeepers and anti- or pro-vaccination lobbies
 Influences arising due to historic,                 c. Historical influences
 socio-cultural, environmental, health               d. Religion/culture/gender/socio-economic
 system/institutional, economic or                   e. Politics/policies
 political factors                                   f. Geographic barriers
                                                     g. Perception of the pharmaceutical industry
                                                     a. Personal, family and/or community members’ experience with vaccination, including pain
 Individual and group influences                     b. Beliefs, attitudes about health and prevention
 Influences arising from personal                    c. Knowledge/awareness
 perception of the vaccine or influences             d. Health system and providers – trust and personal experience
 of the social/peer environment                      e. Risk/benefit (perceived, heuristic)
                                                     f. Immunization as a social norm vs. not needed/harmful
                                                     a. Risk/benefit (epidemiological and scientific evidence)
                                                     b. Introduction of a new vaccine or new formulation or a new recommendation for an existing vaccine
                                                     c. Mode of administration
 Vaccine/vaccination – specific issues
                                                     d. Design of vaccination programme/Mode of delivery (e.g., routine programme or mass vaccination campaign)
 Directly related to vaccine or
                                                     e. Reliability and/or source of supply of vaccine and/or vaccination equipment
 vaccination
                                                     f. Vaccination schedule
                                                     g. Costs
                                                     h. The strength of the recommendation and/or knowledge base and/or attitude of healthcare professionals


be seen to be more important at that point in time. Immunization                 hesitancy. Poor quality services of any type, including poor commu-
programme success may, paradoxically, result in complacency and                  nication, can undermine acceptance. This can be a problem in any
ultimately, hesitancy, as individuals weigh risks of vaccination with            setting. In high income countries with well-resourced vaccination
a particular vaccine against risks of the disease the vaccine prevents           programs, inadequate or poor immunization program communi-
that disease is no longer common. Self-efficacy (the self-perceived              cations can increase vaccine hesitancy and outright refusal. For
or real ability of an individual to take action to be vaccinated) also           example, in 1999, the reason underlying the decision to minimize
influences the degree to which complacency determines hesitancy.                 thimerosal as a preservative in some vaccines in the USA was poorly
    Vaccination convenience is a significant factor when physi-                  communicated. As a consequence, this undermined public con-
cal availability, affordability and willingness-to-pay, geographical             fidence in vaccination, leading to vaccine hesitancy and refusal
accessibility, ability to understand (language and health literacy)              [13]. In low and middle income countries, scarce communication
and appeal of immunization services affect uptake. The quality of                resources limit the capacity to counter negative information about
the service (real and/or perceived) and the degree to which vacci-               vaccines and achieve community support for vaccination programs.
nation services are delivered at a time and place and in a cultural              For instance, the Independent Monitoring Board on Polio Eradica-
context that is convenient and comfortable also affect the decision              tion noted deep concern about “the Global Programme’s weak grip on
to be vaccinated and could lead to vaccine hesitancy.                            the communications and social mobilization that could not just neu-
                                                                                 tralize communities’ negativity, but generate more genuine demand.
6. Vaccine hesitancy determinants matrix                                         Within the Programme, communications is the poor cousin of vac-
                                                                                 cine delivery, undeservedly receiving far less focus. Communications
    After review of models and much discussion about factors that                expertise is sparse throughout and needs to be strengthened” [14].
can influence hesitancy, the WG developed the Vaccine Hesitancy                  The WHO African Task Force on Immunization is collaborating with
Determinants Matrix with factors grouped in three categories:                    UNICEF on the development of a tool to improve vaccination pro-
contextual, individual and group and vaccine/vaccination-specific                gramme communications in the region because these deficiencies,
influences (Table 1). The Matrix includes determinants identified                especially during crises, may result in significant vaccine hesitancy.
from research studies, experiences of WG members in the field,                       Thus, regardless of the setting and causes of vaccine hesitancy,
and discussions with experts working in the area. Neither the com-               poor communication needs to be addressed generally, in addition
missioned systematic review of determinants [2], nor the findings                to developing targeted communication to address hesitancy issues
from the WG’s Immunization Managers Survey on hesitancy [3]                      and improve vaccination uptake. In this supplement Goldstein et al.
uncovered new determinants that had not been included in the                     [15] provide a brief introduction to health communication in the
Matrix.                                                                          context of vaccine hesitancy.
    Of note, unlike with the social determinants of health, vaccine
hesitancy determinants like education and socio-economic status                  8. Definition of vaccine hesitancy
do not influence hesitancy in only one direction. As shown in the
commissioned systematic review, higher education may be associ-                      Following its deliberations, the WG decided upon the following
ated with both lower and higher levels of vaccine acceptance [2]. In             definition:
contrast, as a social determinant of health, education drives in one                 Vaccine hesitancy refers to delay in acceptance or refusal of vacci-
direction – more education leads to better health outcomes [12].                 nation despite availability of vaccination services. Vaccine hesitancy
                                                                                 is complex and context specific, varying across time, place and vac-
7. Vaccine hesitancy and communication                                           cines. It is influenced by factors such as complacency, convenience and
                                                                                 confidence.
   The Working Group discussed whether poor communication
was a determinant of vaccine hesitancy. The Working Group con-                   9. Conclusions
cluded that communication was a tool not a determinant. While
communication is not a specific factor, like confidence, compla-                    The Working Group concluded that this practical definition of
cency and convenience, when it is poor or inadequate it can                      vaccine hesitancy was needed in order to ensure that Immunization
negatively influence vaccination uptake and contribute to vaccine                Programme Managers, policy makers, clinicians and researchers



                                                                           3                                                        Exhibit 270
4164
             Case 2:20-cv-02470-WBS-JDP       Document 10 Filed 12/29/20 Page 317 of 491
                                    N.E. MacDonald / Vaccine 33 (2015) 4161–4164


would consistently use a standard term to cover the broad range of      Hickler, UNICEF, U.S.A.; Melanie Schuster, World Health Organiza-
factors causing low vaccination uptake while excluding those not        tion, Switzerland.
related to personal/community behavior choices. That low vaccine
uptake may not be due to hesitancy must be born in mind when            References
selecting interventions to improve uptake. The Vaccination Deter-
minants Matrix, while not primarily intended as a practical tool,        [1] SAGE Working Group on Vaccine Hesitancy http://www.who.int/
                                                                             immunization/sage/sage wg vaccine hesitancy apr12/en/ [accessed 02.02.15].
may be helpful for researchers, survey question developers and           [2] Larson HJ, Jarrett C, Eckersberger E, Smith DM, Paterson P. Understanding vac-
those developing interventions to address hesitancy to approach              cine hesitancy around vaccines and vaccination from a global perspective: a
the problem more broadly than as simply an issue of confidence.              systematic review of published literature, 2007–2012. Vaccine 2014;32(April
                                                                             (19)):2150–9.
                                                                         [3] Dube E, Gagnon D, Nickels E, Jeram S, Schuster M. Mapping vaccine
Conflict of interest statement                                               hesitancy-country-specific characteristics of a global phenomenon. Vaccine
                                                                             2014;32(November (49)):6649–54.
                                                                         [4] Benin AL, Wisler-Scher DJ, Colson E, Shapiro ED, Holmboe ES. Qualitative anal-
   The LSHTM research group “Project to monitor public confi-                ysis of mothers’ decision-making about vaccines for infants: the importance of
dence in Immunization Programs” has received research funding                trust. Pediatrics 2006;117(May (5)):1532–41.
from Novartis as well as funding from GSK to host a meeting on           [5] Opel DJ, Taylor JA, Mangione-Smith R, Solomon C, Zhao C, Catz S, et al. Valid-
                                                                             ity and reliability of a survey to identify vaccine-hesitant parents. Vaccine
vaccine confidence. Heidi Larson has done consulting on vaccine
                                                                             2011;29(September (38)):6598–605.
confidence with GSK.                                                     [6] Global Vaccine Action Plan 2011–2020. http://www.who.int/immunization/
   None of the other authors had any potential conflict of interest.         global vaccine action plan/GVAP doc 2011 2020/en/ [accessed 02.02.15].
   Some of the authors are World Health Organization staff mem-          [7] Rajesh Kumar Srivastava versus Shri A.P. Verma and Others. High Court of Judi-
                                                                             cature at Allahabad. http://www.rishabhdara.com/sc/view.php?case=100927
bers. The opinions expressed in this article are those of the authors        [accessed 02.02.15].
and do not necessarily represent the decisions, official policy or       [8] Guichon JR, Mitchell I, Buffler P, Caplan A. Citizen intervention in a religious
opinions of the World Health Organization.                                   ban on in-school HPV vaccine administration in Calgary, Canada. Prev Med
                                                                             2013;57(November (5)):409–13.
                                                                         [9] WHO EURO Working Group on Vaccine Communications. Istanbul, Turkey
Appendix. SAGE Working Group on Vaccine Hesitancy                            October 13–14. 2011.
                                                                        [10] World Health Organization Regional Office for Europe. 2013. The Guide
                                                                             for Tailoring Immunization Programs. Increasing coverage of infant and
   Juhani Eskola, National Institute for Health and Welfare, Finland         child vaccination in the WHO European Region. http://www.euro.who.int/
(Chair of Working Group since April 2014); Xiaofeng Liang, Chi-                data/assets/pdf file/0003/187347/The-Guide-to-Tailoring-Immunization-
nese Center for Disease Control, China (Member of SAGE until 2014,           Programmes-TIP.pdf [accessed 02.02.15].
                                                                        [11] Laberge C, Guay M, Clement P, Dube E, Roy R, Bettinger J.Workshop on the
Chair of Working Group from March 2012 to April 2014); Mohuya                cultural and religious roots of vaccine hesitancy. Explanation and implications
Chaudhuri, Independent Journalist and Documentary Filmmaker,                 for Canadian healthcare. 2015. http://www.usherbrooke.ca/dep-sciences-
India; Eve Dubé, Institut National de Santé Publique du Québec,              sante-communautaire/fileadmin/sites/dep-sciences-sante-communautaire/
                                                                             documents/HesitationVaccination/AfficheMG-anglais.pdf [accessed 02.02.15].
Canada; Bruce Gellin, Department of Health and Human Services,          [12] WHO EURO. Review of social determinants and the health divide in the WHO
U.S.A.; Susan Goldstein, Soul City: Institute for Health and Develop-        European Region: final report. http://www.euro.who.int/ data/assets/pdf
ment Communication, South Africa; Heidi Larson, London School                file/0004/251878/Review-of-social-determinants-and-the-health-divide-in-
                                                                             the-WHO-European-Region-FINAL-REPORT.pdf [accessed 02.02.15].
of Hygiene and Tropical Medicine, U.K.; Noni MacDonald, Dal-
                                                                        [13] Offit PA, Quarles J, Gerber MA, Hackett CJ, Marcus EK, Kollman TR,
housie University, Canada; Mahamane Laouali Manzo, Ministry of               et al. Addressing parents’ concerns: do multiple vaccines overwhelm or
Health, Niger; Arthur Reingold, University of California at Berkeley,        weaken the infant’s immune system? Pediatrics 2002;109(January (1)):
U.S.A.; Kinzang Tshering, Jigme Dorji Wangchuck National Referral            124–9.
                                                                        [14] Global Polio Eradication Initiative. 8th meeting of the Independent Monitoring
Hospital, Bhutan; Yuqing Zhou, Chinese Center for Disease Con-               Board 4. Wkly Epidemiol Rec 2013;88(July (28)):297–300.
trol, China with the WHO/UNICEF Secretariat: Robb Butler, World         [15] Goldstein S, MacDonald NE, Guirguis S, the SAGE, Working Group on
Health Organization, Denmark; Philippe Duclos, World Health                  Vaccine Hesitancy. Health Communication and Vaccine Hesitancy. Vaccine
                                                                             2015;33(34):4212–4.
Organization, Switzerland; Sherine Guirguis, UNICEF, U.S.A.; Ben




                                                                        4                                                        Exhibit 270
Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 318 of 491




   EXHIBIT 271
       REVIEW                                                                                                                                           REVIEW
                Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 319 of 491
Human Vaccines & Immunotherapeutics 9:8, 1755–1762; August 2013; © 2013 Landes Bioscience



   The rise (and fall?) of parental vaccine hesitancy
                                                     Charitha Gowda1 and Amanda F Dempsey2,*
                    1
                     Division of Infectious Diseases; University of Pennsylvania; Philadelphia, PA USA; 2Children’s Hospital Colorado; Denver, CO USA


                                                 Keywords: vaccine hesitancy, vaccine refusal, parents


                                                                                      number had risen to 50%.10,11 Concurrent with the rise in paren-
  Parental vaccine hesitancy is a growing problem affecting                           tal vaccine hesitancy is the steady increase in non-medical vaccine
  the health of children and the larger population. This article
                                                                                      exemptions that has occurred over the last several years.12 In a




                                                                                                                                                                 ©2013 Landes Bioscience. Do not distribute.
  describes the evolution of the vaccine hesitancy movement
  and the individual, vaccine-specific and societal factors
                                                                                      2010 National survey of physicians, 89% of respondents reported
  contributing to this phenomenon. In addition, potential                             at least one vaccine refusal by a parent each month.13
  strategies to mitigate the rising tide of parent vaccine                                Vaccine hesitancy can take several forms. At its most severe,
  reluctance and refusal are discussed.                                               parents refuse all recommended vaccines. However, this view-
                                                                                      point is relatively rare, adopted by only 1–2% of parents nation-
                                                                                      ally.11,14-16 Instead, delay or refusal of one or more specific vaccines
                                                                                      is much more common. For example, in a national study per-
                             Introduction                                             formed by Gust et al. in 2003, 28% of parents reported vaccine
                                                                                      hesitancy, of which approximately two-thirds delayed or refused
A resurgence of outbreaks of vaccine-preventable diseases (VPDs),                     only certain vaccines.16 In a study by Freed et al. performed in
including measles and pertussis,1-5 has prompted renewed atten-                       2009, 11.5% of parents nationally had refused at least one vac-
tion on how vaccine hesitancy can lead to the spread of infection                     cine for their child, occurring most commonly with human
and negatively impact public health. However, vaccine hesitancy                       papillomavirus and varicella vaccine, with 56% and 32% of
is not a new phenomenon. Concern and controversy over the rela-                       vaccine-refusing parents reporting refusal of these specific vac-
tive benefit vs. potential harm of vaccines have been long debated                    cines, respectively. In a 2010 study by Dempsey et al., H1N1
by the public, ever since the 18th century when Jenner’s use of                       and seasonal influenza vaccine were the most commonly refused
the cowpox virus to provide immunity against smallpox first                           vaccines, reported by 86% and 76% of vaccine-hesitant parents,
demonstrated the principle of vaccination.6,7 Over time, due to                       respectively. Another form of vaccine hesitancy is when parents
changes in the prevalence of VPDs, the ability to rapidly dissem-                     elect to have all vaccines provided to their children on delayed
inate information (including supposed vaccine “controversies”)                        schedule. This alternative schedule is less common that refusing
via traditional media and the internet, and the increasing number                     or delaying only specific vaccines, but more common that com-
of vaccines now available or under development, there has been                        plete vaccine refusal.
an evolution in the public’s understanding of vaccines and the
predominant concerns that fuel vaccine hesitancy today.                                        Public Health Impact of Vaccine Hesitancy
    In this article, we examine the increasing trend of parental
vaccine hesitancy over time, the factors engendering vaccine                          With the rise of vaccine hesitancy, increasing numbers of chil-
doubt among “vaccine-hesitant parents” (VHPs), and potential                          dren are being put on “alternative” vaccine schedules that differ
strategies to address vaccine hesitancy when it arises. We focus                      from the recommended immunization schedule. This results in
specifically on vaccines recommended for children and adoles-                         unnecessarily increased periods of “risk exposure” for contracting
cents, which require parental awareness and acceptance for vac-                       a VPD.14 Consistent with this, the incidence of several vaccine-
cine administration.                                                                  preventable diseases has been on the rise. In 2008 alone, the US
                                                                                      saw 140 measles cases, more than twice the average number of
          Trends in Vaccine Hesitancy over Time                                       annual cases from 2000 to 2007.17 According to the Centers for
                                                                                      Disease Control and Prevention (CDC), this increase was not
Although coverage levels for most childhood vaccines remain                           due simply to greater numbers of imported cases but also to
high in the United States,8,9 numerous studies have documented                        greater viral transmission within communities of unvaccinated
that vaccine-related confidence has been decreasing among US                          individuals—99 of 106 US-born cases with known vaccination
parents over the past several years. In a national study of parents                   histories were unvaccinated.18 Historically significant outbreaks
performed in 2000, 19% indicated they had “concerns about vac-                        of pertussis, mumps and rubella have also occurred in the US,
cines” whereas in a subsequent survey performed in 2009 this                          largely within under- or unvaccinated populations.1,17-21
                                                                                         Other countries have witnessed similar outbreaks of vaccine-
 *Correspondence to: Amanda F Dempsey;                                                preventable diseases associated with increasing concerns about
 Email: amanda.dempsey@ucdenver.edu                                                   vaccine-related safety. Devastating outcomes were seen in Nigeria,
 Submitted: 02/26/13; Revised: 05/10/13; Accepted: 05/18/13                           for example, where concerns about polio vaccination safety led to
 http://dx.doi.org/10.4161/hv.25085


www.landesbioscience.com                                    Human Vaccines & Immunotherapeutics                                                           1755
                                                                                  1                                                             Exhibit 271
           Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 320 of 491

                                                                                                        categorizations to reflect future vac-
                                                                                                        cination behaviors.31,34 Such a tool
                                                                                                        will be extremely helpful for develop-
                                                                                                        ing interventions so that the content
                                                                                                        and presentation (e.g., gain- vs. loss-
                                                                                                        framed messages, personal narratives
                                                                                                        vs. fact lists) of vaccine-related infor-
                                                                                                        mation provided can match each
                                                                                                        parent’s specific vaccines concerns,
                                                                                                        knowledge and beliefs, and informa-
                                                                                                        tion preferences. The need for this
                                                                                                        type of “matching” is supported by




                                                                                                                                                    ©2013 Landes Bioscience. Do not distribute.
 Figure 1. Continuum of parental vaccine acceptance.
                                                                                                        a recent study of vaccination barriers
                                                                                                        among MMR vaccine-hesitant par-
                                                                                                        ents. This study demonstrated that
a suspension of polio immunization activities in 2003 and 2004,             providing information to counteract MMR vaccine-specific con-
with a resultant rise in cases.22 VPDs have resurged in countries           cerns had varying degrees of influence on parents in their deci-
of all stages of development. Similar to the US, other developed            sion-making for the vaccine depending on their relative “level” of
countries in western Europe and Australia have seen measles,                vaccine-hesitancy.35
mumps, rubella or pertussis outbreaks in recent years.23-26 After
publication of Wakefield’s now discredited hypothesis that the                        Factors Affecting Vaccine Hesitancy
MMR vaccine is associated with autism,27,28 MMR vaccination
levels sharply dropped in many European countries and remain                Given the diversity observed among VHPs, it can be helpful
below those seen prior to 1998;29 as a result these countries have          to use a framework to understand the multiple “levels” of fac-
seen a rise in cases of measles.25,30 Outbreaks of rubella and              tors that influence vaccine confidence and acceptance (Fig. 2).
mumps have been documented in communities with low-vacci-                   Understanding how vaccine-specific, individual-level, and “exter-
nation rates in the Netherlands.24,26                                       nal” (i.e., societal, familial) factors impact vaccine hesitancy will
                                                                            likely be important for developing effective interventions in the
            Defining Vaccine Hesitant Parents                               future to mitigate this problem. While these factors are presented
                                                                            separately, it is important to acknowledge their interrelatedness.
At least one in four parents expresses serious reservations about           For example, external factors such as media potrayals of vaccine
the recommended childhood vaccine schedule and can thus be                  controversies can drive changes individual knowledge and beliefs.
broadly categorized as a VHP.16,31 Yet, vaccine-hesitant parents are           Vaccine-specific beliefs that impact vaccine hesitancy.
actually comprised of a widely heterogeneous group, displaying              Vaccine-specific factors impact vaccine decision-making by mod-
a variety of attitudes and beliefs toward specific vaccines, vaccine        erating perceptions about the relative risks and benefits to vac-
schedule preferences and vaccination intentions and behaviors.              cinating vs. not vaccinating. Concerns about the immediate or
Because of this, VHPs may be best understood as falling within a            short-term side effects of vaccines are significant drivers of vac-
spectrum, ranging from those vehemently opposed to all vaccines             cine delay and/or refusal. In a study of parents of young chil-
to those who demonstrate universal support for vaccines (Fig. 1).           dren aged 6 y or less, common concerns identified by parents
    Numerous studies have addressed the heterogeneity of VHPs               included pain during injections and fevers after vaccination.36
by attempting to categorize such parents into “subsets” based on            Qualitative studies have also suggested that vaccine-hesitant par-
their specific beliefs or level of vaccine hesitancy. For example,          ents are significantly concerned about the immediate side effects
Gust et al.32 used data from surveys of parental attitudes and              of vaccines. For example, Shui et al.37 conducted focus groups of
beliefs regarding immunizations to generate 5 categories of VHPs            African-American mothers and found that a majority expressed
with similar attitudinal subsets. These included “Immunization              reservations about potential adverse reactions from vaccines such
Advocates,” “Go Along to Get Alongs,” “Health Advocates,”                   as redness, swelling or pain at the injection site. The discomfort
“Fence-sitters” and “Worrieds.” In a different framework devel-             associated with vaccinations remains a significant barrier to vac-
oped by Leask et al.,33 both vaccine hesitant and non-hesitant              cination, even as children age. Parents of adolescents commonly
parents were classified into five groups regarding their immu-              report that fear of needles and the associated pain are important
nization beliefs. These groups ranged from the “Unquestioning               considerations that influence their intention to vaccinate their
Acceptor” to the “Refuser,” with three interim groups describ-              children.38
ing VHPs: “Cautious Acceptors,” “Hesitants,” “Late/Selective”                  Parental concerns about vaccine safety extend beyond the
vaccinators.                                                                immediate, localized reactions to fear of potential, long-lasting
    More recently, Opel et al. have developed a questionnaire to            complications, including neurologic conditions. Although the
classify vaccine-hesitant parents into different “levels” of vac-           purported association between the measles vaccine and autism
cine hesitancy and validated the predictive capacity of these               has been scientifically disproven,39,40 some parents continue to


1756                                                   Human Vaccines & Immunotherapeutics                                       Volume 9 Issue 8
                                                                        2                                                 Exhibit 271
           Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 321 of 491

express reservations about the MMR vac-
cine causing this problem.36,41-43 The influ-
enza vaccine is another example, where some
parents are worried that this vaccine may
lead to Guillain-Barre syndrome although
numerous studies of current formulations of
the influenza vaccine have not been able to
validate such an association.44 Other parents
express reservations about vaccine safety in
general, emphasizing the potential risks of
vaccination over those of the disease, reflect-
ing a well-established human propensity




                                                                                                                                                   ©2013 Landes Bioscience. Do not distribute.
for omission bias (i.e., preferring the conse-
quences of not doing something to the con-
sequences of doing something).42,45
   Additional concerns about vaccine safety
focus on the number and timing of recom-
mended vaccines. Multiple vaccines have
been newly introduced and adopted into the
recommended childhood vaccination sched-
ule including rotavirus, Tdap, meningococ-
cal and HPV vaccines.46 With additional
new vaccines in the pipeline, the number of
recommended vaccines is slated to grow in
the future. This has alarmed parents who
fear that too many vaccines, especially in a
                                                  Figure 2. Framework for understanding the different types of factors influencing parental vac-
short period of time, could be harmful for        cine hesitancy.
their children. Specifically, some parents
are concerned about the cumulative pain
and discomfort experienced by children who receive multiple               Among vaccine-hesitant parents, there is significant concern
shots at once. Others worry about the potential health risks of over the relative efficacy of vaccine-induced immunity vs. immu-
receiving multiple vaccinations during one clinic visit, wondering nity obtained through the natural course of disease, with some
whether the body can handle so many different antigens at once. parents preferring their children obtain immunity “naturally” as
Additionally, parents question whether the immune system may opposed to via vaccination.49-51 There are several possible reasons
become overloaded by receipt of all the recommended vaccines fostering this belief. First, personal experience with a limited
during early childhood.36,37 Given these concerns, there is clearly form of the disease may have led parents to believe that disease-
a need for greater dissemination of information about vaccine related risks are low and relatively inconsequential. This is partic-
development and safety monitoring.47                                   ularly true for the varicella vaccine, as many parents recall having
   Perceptions about vaccine efficacy are an integral factor in had varicella during childhood and generally lack awareness of
the vaccination decision for VHPs and can be broken down the potentially serious complications associated with the disease.
into two components: (1) perceived susceptibility to disease and Interestingly, some parents also cite a preference for naturally
(2) perceived efficacy of vaccine-induced immunity. The over- acquired infection as a reason for not giving their children the
whelming success of vaccination efforts in drastically reduc- measles-containing vaccine. In this case, lack of personal expe-
ing the incidence of VPDs over the last century has resulted rience with the disease may lead parents to underestimate the
in diminished exposure to VPDs and associated complications. risk of devastating complications from infection.37,43 This pref-
As a result, parents do not perceive such illnesses to necessarily erence for natural immunity indicates a lack of understanding
be significant health threats. For example, the elimination of about vaccination principles, suggesting a potential target area
measles as an infection endemic to the US as of 200048 has led for future educational campaigns.
parents to question whether there is a continued need for the             Finally, uncertainty about vaccines is fueled by ongoing and
measles vaccine. With overall high immunization levels in the frequent changes to the childhood vaccine schedule, both by
US, some parents perceive that there is a diminished need for the Advisory Committee on Immunization Practices (ACIP) on
their children also to be vaccinated, assuming they will benefit a national scale, and by physicians within local practices. For
from herd immunity.42 Vaccine doubts among VHPs are further example, immunization delays or changes to vaccine recommen-
fueled by the resulting imbalance between decreasing levels of dations due to vaccine shortages, as seen during the Hemophilus
perceived disease susceptibility and increasing concerns about influenza Type b conjugate vaccine shortage from 2007 to
vaccine safety.                                                        2008,52 can raise doubts among parents about the importance


www.landesbioscience.com                            Human Vaccines & Immunotherapeutics                                                    1757
                                                                      3                                                 Exhibit 271
           Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 322 of 491

of strictly adhering to the recommended vaccine schedule. As a              vaccination information, compared with parents with some
result, physicians may have a more challenging time explaining              graduate school education. This, combined with greater dis-
why vaccines should not be delayed due to parental preference.              trust in the medical community, may lead these parents to seek
Furthermore, alterations to vaccine recommendations may con-                out alternative sources of information such as family members,
fuse parents or raise concerns about what prompted the changes.             other parents in the community, or the media.41,42 The increasing
For example, some parents of adolescents raised doubts about                prevalence of anti-vaccination messages presented in these out-
why the influenza vaccine was now being recommended for ado-                lets likely contributes further propagating parental vaccine hesi-
lescents when previously it had not been.38 Thus, it is imperative          tancy.57-59 However, like income, there appears to be a conflicting
that physicians and public health professionals inform parents              influence of education on vaccination attitudes. For example,
not only about changes to vaccine schedules, but also why these             Opel et al. found that parents with higher levels of education
new recommendations are being adopted, so as to provide an                  were nearly four times as likely to be concerned about the safety
opportunity for newly arising concerns to be discussed.                     of vaccine than those from lower education levels.31 Similarly,




                                                                                                                                                      ©2013 Landes Bioscience. Do not distribute.
    Individual-level factors. Individual-level factors such as socio-       Smith et al. found that refusal of all childhood vaccines was more
economics, race, and education level directly impact each per-              common among college educated parents than those with lower
son’s concept of the risks and benefits of vaccination vs. the risks        levels of education.60
and sequelae of a VPD. Socioeconomic factors appear to have                     While some studies have suggested that African-American
conflicting associations with parental immunization acceptance,             children have lower immunization coverage levels compared
which could reflect differences in underlying beliefs about vac-            with other race groups,61-63 more recent data have not shown sig-
cines that differ by socioeconomic strata. Parents of lower-income          nificant differences in national vaccine coverage levels by racial/
brackets have been shown in some studies to have greater levels             ethnic groups, particularly after adjustment for poverty status.8,9
of concern about the safety and necessity of vaccines as compared           However, some studies have shown that race/ethnicity is asso-
with those of higher income.31,53-55 For example, in one national           ciated with differential levels and types of immunization con-
survey of parents of young children, those in the lowest income             cerns.36,39,50,51 For example, in a nationally representative sample of
category reported nearly 50% higher levels of agreement that vac-           parents of children ≤18 y where parents were categorized by their
cinations are associated with serious side effects and significantly        level of immunization safety concern, very concerned parents
lower levels of agreement that their children are susceptible to            were more likely to be black or Hispanic compared with whites.53
VPDs and that vaccines can be protective against VPDs than                  Prislin et al.50 showed that African-Americans endorsed weaker
higher income parents.54 In fact, when US parents who oppose                beliefs in the protective value of vaccines, resulting in decreased
compulsory vaccination were studied, lower income was the                   vaccine acceptance when compared with Hispanics and white
only socio-demographic characteristic independently associated              Americans. Interestingly, Freed et al.43 found in a national survey
with vaccination opposition.55 In contrast however, Opel et al.             of parents that Hispanics, despite being more concerned about
showed that while parents with household incomes >$75,000                   the serious adverse effects of vaccines, were also more likely than
were 2-fold more likely to be unconcerned about serious vac-                comparator groups to follow their doctors’ vaccine recommenda-
cine-related adverse reactions than those with lower incomes,               tions, and less likely to have ever refused a vaccine. This latter
the opposite effect was found when examining the association                finding supports the observation that simply expressing vaccine-
between income and attitudes about vaccine safety.31 Parents in             related concerns does not directly translate to decreased vaccine
the higher income bracket were more than two times as likely as             administration. Given these concerns, there is clearly a need for
parents from lower income brackets to be concerned that shots               greater dissemination of information about vaccine development
might not be safe. The apparent contradiction could be related              and safety monitoring.61,62
to differing perceptions of what “vaccine safety” means among                   External factors. External factors moderate vaccine decision-
parents from different socioeconomic backgrounds. For example,              making by shaping societal norms which, in turn, can impact
parents in high-income brackets may relate “vaccine safety” to              individuals’ perceptions about disease risk and prevention (either
concerns such as autism or autoimmune disease, but “vaccine-                positively or negatively). Physicians overwhelmingly remain one
related adverse events” to consequences like fever or soreness. In          of the most important sources of information for parents about
contrast, parents in lower income brackets might interpret these            their children’s health. Numerous studies demonstrate that the
terms differently. Further study is needed to better understand             strength of recommendations and emphasis placed on immu-
what terms like “side effects,” “safety” and “adverse events” mean          nizations by the provider can influence a parent’s confidence in
to different populations of people so that effective public health          (and thus acceptance of) vaccines.54 Smith et al.65 showed that
messages can be crafted.                                                    parents who reported that their vaccination decisions were posi-
    Level of parental education has also been implicated as con-            tively influenced by healthcare providers were also more likely
tributing to vaccine hesitancy. Several studies demonstrate that            to believe that vaccines were safe. However, providers who
parents with less formal education have greater distrust in the             share vaccine-related concerns or place less importance on vac-
medical community, express more concerns about vaccine                      cines may transmit these beliefs to their patients and families.
safety and have less belief in the necessity and efficacy of vac-           Salmon et al.66 compared the vaccination knowledge and prac-
cines.31,50,53,54,56 Gust et al.56 found that parents with less than        tices between primary care providers of fully vaccinated chil-
12 y of education were more likely to report not having enough              dren and those of children who received exemptions from school


1758                                               Human Vaccines & Immunotherapeutics                                             Volume 9 Issue 8
                                                                        4                                                  Exhibit 271
           Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 323 of 491

immunization requirements. Compared with fully vaccinating                   vaccination schedules that can also affect vaccination accep-
providers, those who cared for exempt children had significantly             tance. While strategies such as enforcing school mandates for
increased concerns about vaccine safety and perceived less benefit           immunization, minimizing policies that promote non-medical
from vaccines.66                                                             exemptions, and maintaining public health and financial support
    “Quality” of the relationship between parents and the health             for vaccination have a positive impact on vaccination rates, addi-
care provider also appears to be important. Gust et al.54 found              tional, novel strategies are also needed to counteract the growing
that parents with lower levels of trust in their child’s doctor also         negativity of parental vaccination attitudes.
had lower confidence in the safety of vaccines.54 Level of trust                 Tailoring information. One mechanism that shows promise
is an important distinguishing factor between parents who                    for mitigating the effects of negative vaccine- and individual
adamantly oppose vaccines (i.e., “vaccine refusers”) vs. VHPs.               influences is the use of tailored educational materials. Tailored
“Refusers” generally report greater distrust of healthcare pro-              materials target each individual’s unique experiences, beliefs
viders and place less emphasis on providers’ recommendations                 and attitudes about vaccination, which can result in perceptions




                                                                                                                                                   ©2013 Landes Bioscience. Do not distribute.
when making healthcare decisions. In contrast, VHPs appear to                that the information provided is more relevant, and thus more
align more with “vaccine acceptors,” expressing a willingness to             trustworthy and influential.77 Tailored messaging approaches
listen to providers’ healthcare recommendations.42,67 Given this,            have been shown across diverse populations and health issues to
healthcare providers could help restore vaccine confidence among             be superior to non-tailored information for improving compli-
VHPs by promoting healthy lines of communication with and                    ance with recommended health behaviors.77-83 The few studies
offering multiple avenues for information gathering for patients             have that used this approach with regard to vaccine hesitancy
and families.                                                                suggest it may be similarly effective. For example, in one study
    Vaccine confidence and immunization decisions are also                   of 80 MMR-vaccine hesitant parents, those who received a web-
driven by perceived social norms or collective values. Many                  site that was tailored to their specific attitudinal barriers about
parents rely on other parents or family members as sources of                the vaccine were significantly more likely to have positive inten-
vaccine-related information.58 Specifically, decisions to immunize           tions for their child to receive the MMR vaccine in the coming
are mediated in part by perceptions of what other parents in the             year than those who received untailored information.84 Similar
community are doing.68-70 Vaccine concerns endorsed by a small               results were found in second study that used the same methodol-
but highly vocal subset of VHPs may heighten vaccine hesitancy               ogy and comparison groups, but targeted mothers with concerns
among other parents in the community, as is supported by stud-               about HPV vaccination.85 Finally, Gust et al. developed a series
ies demonstrating geographic clustering of non-medical exemp-                of educational brochures that were reviewed by “Fencesitter” and
tions to school-required vaccines.71 Additionally, media including           “Worried” mothers. Based on their differential feedback, sepa-
print, television and the internet, can help inform people about             rate brochures for each of these groups were subsequently devel-
current societal practices, and the increased prevalence of con-             oped so that the information presented matched the beliefs and
cerns, fears and misinformation about vaccines. Propagation of               concerns prominent among mothers in each group. Assessment
“fear stories” likely has contributed to the growth of vaccine hesi-         of the revised, and now targeted (i.e., developed specifically for
tancy in the US and internationally.57-59,72 It is important to note,        a population subgroup), versions of the brochures were signifi-
however, that the impact of collective values can be bidirectional           cantly more acceptable to both groups of mothers than the origi-
- parental decisions to vaccinate their children can be positively           nal, generic, untargeted versions.86
influenced by the desire to be a “good parent.”37                                Finding an immunization champion. Media have played a
    Finally, public policies such as school mandates and the ease            large role in enforcing and disseminating views related to vaccine
or difficulty with which exemptions to these mandates can be                 hesitancy and refusal.87-93 Within this context, the anti-vaccine
obtained also appear to influence vaccine acceptance. School                 movement has benefited from the participation of several notable
requirements significantly increase vaccine coverage levels, pre-            celebrities that have actively propagated anti-vaccination mes-
sumably by swaying some “Fence Sitters” toward vaccinating.                  sages. Their success can be attributed to a fundamental concept
As an added benefit, mandates for one vaccine may also result                from social marketing—namely that messages are more influen-
in a “spill-over effect” to improve vaccination levels for other,            tial and acceptable when the “messenger” is perceived as likeable,
non-mandated vaccines.73-75 Closely related to the effectiveness             trustworthy and working toward the same goal as the intended
of school mandates is the ease with which exemptions for such                audience for the message.94 Indeed, in a 2009 national study of
mandates can be obtained. Rota et al. demonstrated that at a                 parents, 24% indicated they trusted celebrities “some” and 2%
state level, greater difficulty in obtaining non-medical vaccine             “a lot” for providing vaccine safety information.95 Unfortunately,
exemptions was inversely associated with the proportion of chil-             the pro-vaccination movement has not received endorsements by
dren who had such an exemption filed.76                                      similarly influential celebrities, which could do much to bolster
    Strategies to address vaccine hesitancy. Clearly, parental vaccine       the public’s views about the necessity and safety of childhood
hesitancy is a growing problem with a significant public health              vaccines by reiterating social norms that are more accepting of
impact. As described above, challenges to maintaining adequate               vaccination.
vaccine coverage include overcoming negative vaccine- and indi-                  Vaccine developments. Additional strategies to minimize vac-
vidual-specific attitudes and beliefs amidst a continual barrage             cine hesitancy could target vaccine development and adminis-
of external factors such as vaccine controversies and evolving               tration. For example, finding ways to further combine vaccine


www.landesbioscience.com                            Human Vaccines & Immunotherapeutics                                                    1759
                                                                         5                                               Exhibit 271
               Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 324 of 491

antigens into a single vaccine dose could allay VHP’s fears                                                                       Conclusion
about “too many shots overwhelming the immune system.”
Implementing evidence-based pain control techniques could                                      Parental hesitancy for recommended childhood vaccines is a
minimize VHP’s reluctance for vaccination because of the                                       growing public health concern influenced by factors at the per-
pain associated with vaccines. For certain vaccines, possible                                  sonal, vaccine and environmental levels. While some strategies
changes to the vaccine administration route and schedule may                                   to mitigate the trend of increased vaccine hesitancy have been
further address VHPs concerns. For example, the development                                    identified and are already in place, additional interventions are
of intranasal or oral vaccines may further minimize concerns                                   needed - particularly to combat the growing trend of negative
about pain and injection-site side effects. In addition, studies                               public and parental attitudes and unjustified fears about vac-
are underway currently examining the efficacy of 2 doses of                                    cines. Promising approaches include developing information
HPV vaccine instead of 3,96-98 and some clinicians are interested                              technology to provide tailored immunization education materi-
in the possibility of giving HPV vaccines earlier in childhood                                 als that match each person’s unique needs, finding immunization




                                                                                                                                                                                              ©2013 Landes Bioscience. Do not distribute.
as a way to minimize its association with sexual activity. As                                  champions that can resonate with parents on a personal level,
additional vaccines are added to the recommended schedule in                                   and leveraging characteristics of the vaccine or the vaccination
the future, it may become increasingly important to consider                                   schedule to minimize the concerns of vaccine hesitant parents.
how to leverage factors such as these to address the concerns of
VHPs.                                                                                                           Disclosure of Potential Conflicts of Interest
                                                                                               No potential conflicts of interest were disclosed.
                                                                12. Omer SB, Pan WKY, Halsey NA, Stokley S, Moulton           22. Pallansch MA, Sandhu HS. The eradication of
                       References                                                                                                 polio--progress and challenges. N Engl J Med 2006;
                                                                    LH, Navar AM, et al. Nonmedical exemptions to
1.  Cherry JD. Epidemic pertussis in 2012--the resur-               school immunization requirements: secular trends and          355:2508-11; PMID:17167133; http://dx.doi.
    gence of a vaccine-preventable disease. N Engl J Med            association of state policies with pertussis incidence.       org/10.1056/NEJMp068200
    2012; 367:785-7; PMID:22894554; http://dx.doi.                  JAMA 2006; 296:1757-63; PMID:17032989; http://            23. Spokes PJ, Gilmour RE. NSW annual vaccine-pre-
    org/10.1056/NEJMp1209051                                        dx.doi.org/10.1001/jama.296.14.1757                           ventable disease report, 2010. N S W Public Health
2. Winter K, Harriman K, Zipprich J, Schechter R,               13. Kempe A, Daley MF, McCauley MM, Crane LA,                     Bull 2011; 22:171-8; PMID:22060055; http://dx.doi.
    Talarico J, Watt J, et al. California pertussis epidemic,       Suh CA, Kennedy AM, et al. Prevalence of parental             org/10.1071/NB11028
    2010. J Pediatr 2012; 161:1091-6; PMID:22819634;                concerns about childhood vaccines: the experience of      24. Hahné S, Macey J, van Binnendijk R, Kohl R, Dolman
    http://dx.doi.org/10.1016/j.jpeds.2012.05.041                   primary care physicians. Am J Prev Med 2011; 40:548-          S, van der Veen Y, et al. Rubella outbreak in the
3. Centers for Disease Control and Prevention (CDC).                55; PMID:21496754; http://dx.doi.org/10.1016/j.               Netherlands, 2004-2005: high burden of congenital
    Measles - United States, 2011. MMWR Morb Mortal                 amepre.2010.12.025                                            infection and spread to Canada. Pediatr Infect Dis J
    Wkly Rep 2012; 61:253-7; PMID:22513526                      14. Dempsey AF, Schaffer S, Singer D, Butchart A, Davis           2009; 28:795-800; PMID:19710586; http://dx.doi.
4. Centers for Disease Control and Prevention (CDC).                M, Freed GL. Alternative vaccination schedule prefer-         org/10.1097/INF.0b013e3181a3e2d5
    Measles outbreak associated with an arriving refugee            ences among parents of young children. Pediatrics         25. Jansen VA, Stollenwerk N, Jensen HJ, Ramsay ME,
    - Los Angeles County, California, August-September              2011; 128:848-56; PMID:21969290; http://dx.doi.               Edmunds WJ, Rhodes CJ. Measles outbreaks in a
    2011. MMWR Morb Mortal Wkly Rep 2012; 61:385-                   org/10.1542/peds.2011-0400                                    population with declining vaccine uptake. Science
    9; PMID:22647743                                            15. Luman ET, Barker LE, Shaw KM, McCauley MM,                    2003; 301:804; PMID:12907792; http://dx.doi.
5. De Serres G, Markowski F, Toth E, Landry M,                      Buehler JW, Pickering LK. Timeliness of childhood             org/10.1126/science.1086726
    Auger D, Mercier M, et al. Largest measles epidemic             vaccinations in the United States: days undervac-         26. Wielders CC, van Binnendijk RS, Snijders BE, et al.
    in North America in a decade--Quebec, Canada,                   cinated and number of vaccines delayed. JAMA                  Mumps epidemic in orthodox religious low-vaccination
    2011: contribution of susceptibility, serendipity, and          2005; 293:1204-11; PMID:15755943; http://dx.doi.              communities in the Netherlands and Canada, 2007
    superspreading events. J Infect Dis 2013; 207:990-8;            org/10.1001/jama.293.10.1204                                  to 2009. European communicable disease bulletin.
    PMID:23264672; http://dx.doi.org/10.1093/infdis/            16. Gust DA, Darling N, Kennedy A, Schwartz B. Parents            2011;16
    jis923                                                          with doubts about vaccines: which vaccines and reasons    27. Retraction--Ileal-lymphoid-nodular hyperplasia, non-
6. Lynch HJ, Marcuse EK. Vaccines and immunization.                 why. Pediatrics 2008; 122:718-25; PMID:18829793;              specific colitis, and pervasive developmental disorder
    The Social Ecology of Infectious Diseases 2008:275;             http://dx.doi.org/10.1542/peds.2007-0538                      in children. Lancet 2010; 375:445; PMID:20137807;
    http://dx.doi.org/10.1016/B978-012370466-5.50015-           17. Berger BE, Omer SB. Could the United States experi-           http://dx.doi.org/10.1016/S0140-6736(10)60175-4
    7                                                               ence rubella outbreaks as a result of vaccine refusal     28. Wakefield AJ, Murch SH, Anthony A, Linnell J,
7. Wolfe RM, Sharp LK. Anti-vaccinationists past and                and disease importation? Hum Vaccin 2010; 6:1016-             Casson DM, Malik M, et al. Ileal-lymphoid-nodular
    present. BMJ 2002; 325:430-2; PMID:12193361;                    20; PMID:21150305; http://dx.doi.org/10.4161/                 hyperplasia, non-specific colitis, and pervasive develop-
    http://dx.doi.org/10.1136/bmj.325.7361.430                      hv.6.12.13398                                                 mental disorder in children. Lancet 1998; 351:637-41;
8. Centers for Disease Control and Prevention (CDC).            18. Centers for Disease Control and Prevention (CDC).             PMID:9500320; http://dx.doi.org/10.1016/S0140-
    National, state, and local area vaccination coverage            Update: measles--United States, January-July 2008.            6736(97)11096-0
    among children aged 19-35 months--United States,                MMWR Morb Mortal Wkly Rep 2008; 57:893-6;                 29. Owens SR. Injection of confidence. The recent con-
    2011. MMWR Morb Mortal Wkly Rep 2012; 61:689-                   PMID:18716580                                                 troversy in the UK has led to falling MMR vaccination
    96; PMID:22951450                                           19. Barskey AE, Glasser JW, LeBaron CW. Mumps resur-              rates. EMBO Rep 2002; 3:406-9; PMID:11991943
9. Centers for Disease Control and Prevention (CDC).                gences in the United States: A historical perspective     30. Health Protection Agency. Confirmed cases of Measles,
    National and state vaccination coverage among                   on unexpected elements. Vaccine 2009; 27:6186-95;             Mumps and Rubella 1996-2011. 2012; http://
    adolescents aged 13-17 years--United States, 2011.              PMID:19815120; http://dx.doi.org/10.1016/j.vac-               www.hpa.org.uk/web/HPAweb&HPAwebStandard/
    MMWR Morb Mortal Wkly Rep 2012; 61:671-7;                       cine.2009.06.109                                              HPAweb_C/1195733833790. Accessed December 19,
    PMID:22932301                                               20. Centers for Disease Control and Prevention (CDC).             2012.
10. Gellin BG, Maibach EW, Marcuse EK. Do parents                   Update: mumps outbreak - New York and New Jersey,         31. Opel DJ, Taylor JA, Mangione-Smith R, Solomon
    understand immunizations? A national telephone sur-             June 2009-January 2010. MMWR Morb Mortal Wkly                 C, Zhao C, Catz S, et al. Validity and reliability of a
    vey. Pediatrics 2000; 106:1097-102; PMID:11061781;              Rep 2010; 59:125-9; PMID:20150887                             survey to identify vaccine-hesitant parents. Vaccine
    http://dx.doi.org/10.1542/peds.106.5.1097                   21. Dayan GH, Quinlisk MP, Parker AA, Barskey AE,                 2011; 29:6598-605; PMID:21763384; http://dx.doi.
11. Freed GL, Clark SJ, Butchart AT, Singer DC, Davis               Harris ML, Schwartz JM, et al. Recent resurgence              org/10.1016/j.vaccine.2011.06.115
    MM. Parental vaccine safety concerns in 2009.                   of mumps in the United States. N Engl J Med               32. Gust D, Brown C, Sheedy K, Hibbs B, Weaver
    Pediatrics 2010; 125:654-9; PMID:20194286; http://              2008; 358:1580-9; PMID:18403766; http://dx.doi.               D, Nowak G. Immunization attitudes and beliefs
    dx.doi.org/10.1542/peds.2009-1962                               org/10.1056/NEJMoa0706589                                     among parents: beyond a dichotomous perspective.
                                                                                                                                  Am J Health Behav 2005; 29:81-92; PMID:15604052;
                                                                                                                                  http://dx.doi.org/10.5993/AJHB.29.1.7



1760                                                                Human Vaccines & Immunotherapeutics                                                               Volume 9 Issue 8
                                                                                           6                                                                Exhibit 271
               Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 325 of 491

33. Leask J, Kinnersley P, Jackson C, Cheater F, Bedford        49. Salmon DA, Sotir MJ, Pan WK, Berg JL, Omer                 66. Salmon DA, Pan WK, Omer SB, Navar AM, Orenstein
    H, Rowles G. Communicating with parents about vac-              SB, Stokley S, et al. Parental vaccine refusal in              W, Marcuse EK, et al. Vaccine knowledge and practices
    cination: a framework for health professionals. BMC             Wisconsin: a case-control study. WMJ 2009; 108:17-             of primary care providers of exempt vs. vaccinated chil-
    Pediatr 2012; 12:154; PMID:22998654; http://dx.doi.             23; PMID:19326630                                              dren. Hum Vaccin 2008; 4:286-91; PMID:18424918;
    org/10.1186/1471-2431-12-154                                50. Prislin R, Dyer JA, Blakely CH, Johnson CD.                    http://dx.doi.org/10.4161/hv.4.4.5752
34. Opel DJ, Mangione-Smith R, Taylor JA, Korfiatis                 Immunization status and sociodemographic charac-           67. Lantos JD, Jackson MA, Opel DJ, Marcuse EK, Myers
    C, Wiese C, Catz S, et al. Development of a survey              teristics: the mediating role of beliefs, attitudes, and       AL, Connelly BL. Controversies in vaccine mandates.
    to identify vaccine-hesitant parents: the parent atti-          perceived control. Am J Public Health 1998; 88:1821-           Curr Probl Pediatr Adolesc Health Care 2010; 40:38-
    tudes about childhood vaccines survey. Hum Vaccin               6; PMID:9842380; http://dx.doi.org/10.2105/                    58; PMID:20230978; http://dx.doi.org/10.1016/j.
    2011; 7:419-25; PMID:21389777; http://dx.doi.                   AJPH.88.12.1821                                                cppeds.2010.01.003
    org/10.4161/hv.7.4.14120                                    51. Kennedy AM, Gust DA. Measles outbreak associated           68. Leask J, Macartney K. Parental decisions about vaccina-
35. Gowda C, Schaffer SE, Kopec K, Markel A, Dempsey                with a church congregation: a study of immunization            tion: collective values are important. J Paediatr Child
    AF. Does the relative importance of MMR vaccine con-            attitudes of congregation members. Public Health Rep           Health 2008; 44:534-5; PMID:19012625; http://
    cerns differ by degree of parental vaccine hesitancy?: An       2008; 123:126-34; PMID:18457065                                dx.doi.org/10.1111/j.1440-1754.2008.01381.x
    exploratory study. Hum Vaccin Immunother 2013; 9;           52. Centers for Disease Control and Prevention (CDC).          69. Gust DA, Strine TW, Maurice E, Smith P, Yusuf H,
    430-6; PMID:23032161; http://dx.doi.org/10.4161/                Continued shortage of Haemophilus influenzae Type b            Wilkinson M, et al. Underimmunization among chil-
    hv.22065                                                        (Hib) conjugate vaccines and potential implications for




                                                                                                                                                                                                ©2013 Landes Bioscience. Do not distribute.
                                                                                                                                   dren: effects of vaccine safety concerns on immunization
36. Kennedy A, Basket M, Sheedy K. Vaccine attitudes,               Hib surveillance--United States, 2008. MMWR Morb               status. Pediatrics 2004; 114:e16-22; PMID:15231968;
    concerns, and information sources reported by parents           Mortal Wkly Rep 2008; 57:1252-5; PMID:19023262                 http://dx.doi.org/10.1542/peds.114.1.e16
    of young children: results from the 2009 HealthStyles       53. Shui IM, Weintraub ES, Gust DA. Parents con-               70. Gowda C, Carlos RC, Butchart AT, Singer DC, Davis
    survey. Pediatrics 2011; 127(Suppl 1):S92-9;                    cerned about vaccine safety: Differences in race/eth-          MM, Clark SJ, et al. CHIAS: a standardized measure
    PMID:21502253;             http://dx.doi.org/10.1542/           nicity and attitudes. Am J Prev Med 2006; 31:244-              of parental HPV immunization attitudes and beliefs
    peds.2010-1722N                                                 51; PMID:16905036; http://dx.doi.org/10.1016/j.                and its associations with vaccine uptake. Sex Transm
37. Shui I, Kennedy A, Wooten K, Schwartz B, Gust D.                amepre.2006.04.006                                             Dis 2012; 39:475-81; PMID:22592835; http://dx.doi.
    Factors influencing African-American mothers’ con-          54. Gust DA, Woodruff R, Kennedy A, Brown C, Sheedy                org/10.1097/OLQ.0b013e318248a6d5
    cerns about immunization safety: a summary of focus             K, Hibbs B. Parental perceptions surrounding risks         71. Omer SB, Enger KS, Moulton LH, Halsey NA, Stokley
    group findings. J Natl Med Assoc 2005; 97:657-66;               and benefits of immunization. Semin Pediatr Infect             S, Salmon DA. Geographic clustering of nonmedical
    PMID:15926642                                                   Dis 2003; 14:207-12; PMID:12913833; http://dx.doi.             exemptions to school immunization requirements and
38. Gowda C, Schaffer SE, Dombkowski KJ, Dempsey                    org/10.1016/S1045-1870(03)00035-9                              associations with geographic clustering of pertussis. Am
    AF. Understanding attitudes toward adolescent vac-          55. Kennedy AM, Brown CJ, Gust DA. Vaccine beliefs of              J Epidemiol 2008; 168:1389-96; PMID:18922998;
    cination and the decision-making dynamic among                  parents who oppose compulsory vaccination. Public              http://dx.doi.org/10.1093/aje/kwn263
    adolescents, parents and providers. BMC Public                  Health Rep 2005; 120:252-8; PMID:16134564                  72. Black S, Rappuoli R. A crisis of public confidence in vac-
    Health 2012; 12:509; PMID:22768870; http://dx.doi.          56. Gust DA, Kennedy A, Shui I, Smith PJ, Nowak G,                 cines. Sci Transl Med 2010; 2:mr1; PMID:21148125;
    org/10.1186/1471-2458-12-509                                    Pickering LK. Parent attitudes toward immunizations            http://dx.doi.org/10.1126/scitranslmed.3001738
39. Committee ISR. Promotion BoH, Prevention D.                     and healthcare providers the role of information. Am J     73. Dempsey AF, Schaffer SE. Human papillomavirus vac-
    Immunization Safety Review: Measles-Mumps-Rubella               Prev Med 2005; 29:105-12; PMID:16005806; http://               cination rates and state mandates for tetanus-containing
    Vaccine and Autism: The National Academies Press;               dx.doi.org/10.1016/j.amepre.2005.04.010                        vaccines. Prev Med 2011; 52:268-9; PMID:21195727
    2001.                                                       57. Hussain H, Omer SB, Manganello JA, Kromm                   74. Gowda C, Dempsey AF. Medicaid reimbursement
40. Madsen KM, Hviid A, Vestergaard M, Schendel D,                  EE, Carter TC, Kan L, et al. Immunization safe-                and the uptake of adolescent vaccines. Vaccine
    Wohlfahrt J, Thorsen P, et al. A population-based study         ty in US print media, 1995-2005. Pediatrics 2011;              2012; 30:1682-9; PMID:22226859; http://dx.doi.
    of measles, mumps, and rubella vaccination and autism.          127(Suppl 1):S100-6; PMID:21502237; http://dx.doi.             org/10.1016/j.vaccine.2011.12.097
    N Engl J Med 2002; 347:1477-82; PMID:12421889;                  org/10.1542/peds.2010-1722O                                75. Kharbanda EO, Stockwell MS, Colgrove J, Natarajan
    http://dx.doi.org/10.1056/NEJMoa021134                      58. Kennedy A, Lavail K, Nowak G, Basket M, Landry S.              K, Rickert VI. Changes in Tdap and MCV4 vaccine
41. Bardenheier BH, Yusuf HR, Rosenthal J, Santoli                  Confidence about vaccines in the United States: under-         coverage following enactment of a statewide require-
    JM, Shefer AM, Rickert DL, et al. Factors associ-               standing parents’ perceptions. Health Aff (Millwood)           ment of Tdap vaccination for entry into sixth grade. Am
    ated with underimmunization at 3 months of age in               2011; 30:1151-9; PMID:21653969; http://dx.doi.                 J Public Health 2010; 100:1635-40; PMID:20634463;
    four medically underserved areas. Public Health Rep             org/10.1377/hlthaff.2011.0396                                  http://dx.doi.org/10.2105/AJPH.2009.179341
    2004; 119:479-85; PMID:15313111; http://dx.doi.             59. Davies P, Chapman S, Leask J. Antivaccination activ-       76. Rota JS, Salmon DA, Rodewald LE, Chen RT, Hibbs
    org/10.1016/j.phr.2004.07.005                                   ists on the world wide web. Arch Dis Child 2002;               BF, Gangarosa EJ. Processes for obtaining nonmedical
42. Benin AL, Wisler-Scher DJ, Colson E, Shapiro ED,                87:22-5; PMID:12089115; http://dx.doi.org/10.1136/             exemptions to state immunization laws. Am J Public
    Holmboe ES. Qualitative analysis of mothers’ decision-          adc.87.1.22                                                    Health 2001; 91:645-8; PMID:11291383; http://
    making about vaccines for infants: the importance of        60. Smith PJ, Chu SY, Barker LE. Children who have                 dx.doi.org/10.2105/AJPH.91.4.645
    trust. Pediatrics 2006; 117:1532-41; PMID:16651306;             received no vaccines: who are they and where do they       77. Hawkins RP, Kreuter M, Resnicow K, Fishbein M,
    http://dx.doi.org/10.1542/peds.2005-1728                        live? Pediatrics 2004; 114:187-95; PMID:15231927;              Dijkstra A. Understanding tailoring in communicat-
43. Freed GL, Clark SJ, Butchart AT, Singer DC, Davis               http://dx.doi.org/10.1542/peds.114.1.187                       ing about health. Health Educ Res 2008; 23:454-
    MM. Parental vaccine safety concerns in 2009.               61. Barker LE, Chu SY, Smith PJ. Disparities in immu-              66; PMID:18349033; http://dx.doi.org/10.1093/her/
    Pediatrics 2010; 125:654-9; PMID:20194286; http://              nizations. Am J Public Health 2004; 94:906;                    cyn004
    dx.doi.org/10.1542/peds.2009-1962                               PMID:15249284;           http://dx.doi.org/10.2105/        78. Kreuter MW, Strecher VJ, Glassman B. One size
44. Poland GA, Jacobsen SJ. Influenza vaccine, Guillain-            AJPH.94.6.906                                                  does not fit all: the case for tailoring print materials.
    Barré syndrome, and chasing zero. Vaccine 2012;             62. Chu SY, Barker LE, Smith PJ. Racial/ethnic disparities         Ann Behav Med 1999; 21:276-83; PMID:10721433;
    30:5801-3;        PMID:22883638;          http://dx.doi.        in preschool immunizations: United States, 1996-2001.          http://dx.doi.org/10.1007/BF02895958
    org/10.1016/j.vaccine.2012.06.093                               Am J Public Health 2004; 94:973-7; PMID:15249301;          79. Rimer BK, Glassman B. Is there a use for tailored print
45. Brown KF, Kroll JS, Hudson MJ, Ramsay M, Green J,               http://dx.doi.org/10.2105/AJPH.94.6.973                        communications in cancer risk communication? J Natl
    Vincent CA, et al. Omission bias and vaccine rejection      63. Luman ET, McCauley MM, Shefer A, Chu SY.                       Cancer Inst Monogr 1999; 140-8; PMID:10854470;
    by parents of healthy children: implications for the            Maternal characteristics associated with vaccination           http://dx.doi.org/10.1093/oxfordjournals.jncimono-
    influenza A/H1N1 vaccination programme. Vaccine                 of young children. Pediatrics 2003; 111:1215-8;                graphs.a024190
    2010; 28:4181-5; PMID:20412878; http://dx.doi.                  PMID:12728141                                              80. Skinner CS, Campbell MK, Rimer BK, Curry
    org/10.1016/j.vaccine.2010.04.012                           64. Keane V, Stanton B, Horton L, Aronson R, Galbraith J,          S, Prochaska JO. How effective is tailored print
46. Recommended immunization schedules for persons                  Hughart N. Perceptions of vaccine efficacy, illness, and       communication? Ann Behav Med 1999; 21:290-
    aged 0 through 18 Years — United States, 2012.                  health among inner-city parents. Clin Pediatr (Phila)          8; PMID:10721435; http://dx.doi.org/10.1007/
    MMWR Morb Mortal Wkly Rep 2012; 61:1-4;                         1993; 32:2-7; PMID:8419093                                     BF02895960
    PMID:22451974                                               65. Smith PJ, Kennedy AM, Wooten K, Gust DA,                   81. Kreuter MW, Wray RJ. Tailored and targeted health
47. Sullivan LW. Maintaining the public’s trust in immu-            Pickering LK. Association between health care provid-          communication: strategies for enhancing information
    nization. EPI newsletter/c Expanded Program on                  ers’ influence on parents who have concerns about              relevance. Am J Health Behav 2003; 27(Suppl 3):S227-
    Immunization in the Americas. Dec 1998; 20(6):5.                vaccine safety and vaccination coverage. Pediatrics            32; PMID:14672383; http://dx.doi.org/10.5993/
48. Centers for Disease Control and Prevention (CDC).               2006; 118:e1287-92; PMID:17079529; http://dx.doi.              AJHB.27.1.s3.6
    Summary of notifiable diseases--United States, 2010.            org/10.1542/peds.2006-0923
    MMWR Morb Mortal Wkly Rep 2012; 59:1-111;
    PMID:22647710


www.landesbioscience.com                                            Human Vaccines & Immunotherapeutics                                                                               1761
                                                                                            7                                                                Exhibit 271
               Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 326 of 491

82. Kroeze W, Werkman A, Brug J. A systematic review            88. Robichaud P, Hawken S, Beard L, Morra D, Tomlinson         95. Freed GL, Clark SJ, Butchart AT, Singer DC, Davis
    of randomized trials on the effectiveness of com-               G, Wilson K, et al. Vaccine-critical videos on YouTube         MM. Sources and perceived credibility of vaccine-safety
    puter-tailored education on physical activity and               and their impact on medical students’ attitudes about          information for parents. Pediatrics 2011; 127(Suppl
    dietary behaviors. Ann Behav Med 2006; 31:205-                  seasonal influenza immunization: a pre and post study.         1):S107-12;       PMID:21502236;        http://dx.doi.
    23; PMID:16700634; http://dx.doi.org/10.1207/                   Vaccine 2012; 30:3763-70; PMID:22484293; http://               org/10.1542/peds.2010-1722P
    s15324796abm3103_2                                              dx.doi.org/10.1016/j.vaccine.2012.03.074                   96. Dobson S. Two dose vaccine trila of Q-HPV: Results
83. Noar SM, Benac CN, Harris MS. Does tailor-                  89. Leask JA, Chapman S. An attempt to swindle nature:             at 36 months. Abstract # O-18.03. Paper presented at:
    ing matter? Meta-analytic review of tailored print              press anti-immunisation reportage 1993-1997. Aust N            27th Internation Papillomavirus Society Meeting2011;
    health behavior change interventions. Psychol Bull              Z J Public Health 1998; 22:17-26; PMID:9599848;                Berline, Germany.
    2007; 133:673-93; PMID:17592961; http://dx.doi.                 http://dx.doi.org/10.1111/j.1467-842X.1998.                97. Krajden M, Cook D, Yu A, Chow R, Mei W, McNeil
    org/10.1037/0033-2909.133.4.673                                 tb01140.x                                                      S, et al. Human papillomavirus 16 (HPV 16) and
84. Gowda C, Schaffer SE, Kopec K, Markel A, Dempsey            90. Speers T, Lewis J. Journalists and jabs: media coverage        HPV 18 antibody responses measured by pseudovirus
    AF. A pilot study on the effects of individually tailored       of the MMR vaccine. Commun Med 2004; 1:171-                    neutralization and competitive Luminex assays in a
    education for MMR vaccine-hesitant parents on MMR               81; PMID:16808699; http://dx.doi.org/10.1515/                  two- versus three-dose HPV vaccine trial. Clin Vaccine
    vaccination intention. Hum Vaccin Immunother                    come.2004.1.2.171                                              Immunol 2011; 18:418-23; PMID:21248158
    2013; 9; PMID:23291937; http://dx.doi.org/10.4161/          91. Colgrove J, Bayer R. Could it happen here? Vaccine         98. Romanowski B, Schwarz TF, Ferguson LM, Peters K,
    hv.22821




                                                                                                                                                                                             ©2013 Landes Bioscience. Do not distribute.
                                                                    risk controversies and the specter of derailment. Health       Dionne M, Schulze K, et al. Immunogenicity and safe-
85. Dempsey A, Schaffer S, Barr K, Ruffin MT, Carlos R.             Aff (Millwood) 2005; 24:729-39; PMID:15886167;                 ty of the HPV-16/18 AS04-adjuvanted vaccine admin-
    Improving maternal intention for HPV vaccination                http://dx.doi.org/10.1377/hlthaff.24.3.729                     istered as a 2-dose schedule compared with the licensed
    using tailored educational materials. 27th International    92. Hackett AJ. Risk, its perception and the media: the            3-dose schedule: results from a randomized study. Hum
    Papillomavirus Society Meeting. Vol Abstract Book 1.            MMR controversy. Community Pract 2008; 81:22-5;                Vaccin 2011; 7:1374-86; PMID:22048171; http://
    Berlin, Germany 2011:Abstract P-01.19, pg 15.                   PMID:18655642                                                  dx.doi.org/10.4161/hv.7.12.18322
86. Gust DA, Kennedy A, Wolfe S, Sheedy K, Nguyen               93. Leask J, Chapman S, Cooper Robbins SC. “All man-
    C, Campbell S. Developing tailored immunization                 ner of ills”: The features of serious diseases attrib-
    materials for concerned mothers. Health Educ Res                uted to vaccination. Vaccine 2010; 28:3066-70;
    2008; 23:499-511; PMID:17959583; http://dx.doi.                 PMID:19879997; http://dx.doi.org/10.1016/j.vac-
    org/10.1093/her/cym065                                          cine.2009.10.042
87. Briones R, Nan X, Madden K, Waks L. When vac-               94. Opel DJ, Diekema DS, Lee NR, Marcuse EK. Social
    cines go viral: an analysis of HPV vaccine cover-               marketing as a strategy to increase immunization
    age on YouTube. Health Commun 2012; 27:478-85;                  rates. Arch Pediatr Adolesc Med 2009; 163:432-7;
    PMID:22029723; http://dx.doi.org/10.1080/1041023                PMID:19414689; http://dx.doi.org/10.1001/archpe-
    6.2011.610258                                                   diatrics.2009.42




1762                                                                Human Vaccines & Immunotherapeutics                                                               Volume 9 Issue 8
                                                                                            8                                                               Exhibit 271
Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 327 of 491




   EXHIBIT 272
                    Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 328 of 491
                               HHS Public Access
                               Author manuscript
                               Vaccine. Author manuscript; available in PMC 2017 August 12.
Author Manuscript




                    Published in final edited form as:
                     Vaccine. 2015 November 27; 33(48): 6703–6709. doi:10.1016/j.vaccine.2015.10.090.



                    “Everybody just wants to do what’s best for their child”:
                    Understanding how pro-vaccine parents can support a culture of
                    vaccine hesitancy
                    Eileen Wanga, Yelena Barasb, and Alison M. Buttenheimb
                    aDepartment  of History and Sociology of Science, University of Pennsylvania, Suite 303 Claudia
                    Cohen Hall, 249 S. 36th Street, Philadelphia, PA, USA 19104
Author Manuscript




                    bSchoolof Nursing, University of Pennsylvania, 416 Fagin Hall, 418 Curie Blvd, Philadelphia, PA,
                    USA 19014

                    Abstract
                         Background—Although a large majority of parents vaccinate their children, vaccine hesitancy
                         has become more widespread. It is not well understood how this culture of vaccine hesitancy has
                         emerged and how it influences parents’ decisions about vaccine schedules.

                         Objective—We sought to examine how attitudes and beliefs of parents who self-report as pro-
                         vaccine are developed and contribute to immunization decisions, including delaying or spacing
                         vaccines.
Author Manuscript




                         Methods—Open-ended, in-depth interviews (N=23) were conducted with upper-middle class
                         parents with young children living in Philadelphia. Interview data were coded and key themes
                         identified related to vaccine decision-making.

                         Results—Parents who sought out vaccine information were often overwhelmed by the quantity
                         and ambiguity when interpreting that information, and, consequently, had to rely on their own
                         instinct or judgment to make vaccine decisions. In particular, while parents in this sample did not
                         refuse vaccines, and described themselves as pro-vaccine, they did frequently delay or space
                         vaccines. This experience also generated sympathy for and tolerance of vaccine hesitancy in other
                         parents. Parents also perceived minimal severe consequences for deviating from the recommended
                         immunization schedule.

                         Conclusion—These findings suggest that the rise in and persistence of vaccine hesitancy and
Author Manuscript




                         refusal are, in part, influenced by the conflicts in the information parents gather, making it difficult
                         to interpret. Considerable deviations from the recommended vaccination schedule may manifest
                         even within a pro-vaccine population due to this perceived ambiguity of available information and
                         resulting tolerance for vaccine hesitancy.

                    Keywords
                         vaccine hesitancy; vaccination; parents; immunization schedule


                    Corresponding author: Eileen Wang, eiwang@sas.upenn.edu.
                    Conflicts of interest: None



                                                                               1                                       Exhibit 272
                       Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 329 of 491
                    Wang et al.                                                                                            Page 2
Author Manuscript




                       INTRODUCTION
                                  The 2014–2015 measles outbreak, in which 129 people from 7 states in the US were
                                  reported to have measles linked to Disneyland in California, has highlighted the resurgence
                                  of vaccine-preventable childhood diseases previously all but eliminated in the US by the
                                  implementation of the routine child immunization schedule (1,2). While nationally the
                                  coverage of measles vaccination is high (3), the resurgence of measles, with 668 cases in
                                  2014 and 178 in 2015 as of June, points to the risk of social or spatial clusters of
                                  undervaccinated children (1,4,5). It also sheds light on rising parental vaccine hesitancy and
                                  refusal in the United States, as evidenced by increasing exemptions from mandated
                                  immunizations for school-entry and parental requests for alternative childhood
                                  immunization schedules (6–10).
Author Manuscript




                                  Parental vaccine decision-making has been studied extensively to understand vaccine
                                  hesitancy and alternative vaccination schedules (8,11–17). Nationally, coverage for most
                                  childhood vaccines is high, indicating that most parents choose to vaccinate children (3).
                                  However, more and more concerns are being raised about the safety of the immunization
                                  schedule given controversies about the connection between vaccines and autism, the
                                  ingredients in vaccines, and the number of injections given to children (11). A 2010 survey
                                  given to a random sample of households found that while the majority of parents intended to
                                  vaccinate their children, most of them also had questions or concerns about vaccines (11). A
                                  2009 study of health care providers found that 43% and 28% of physicians thought parents’
                                  level of concern about vaccines had greatly or moderately increased, respectively, compared
                                  to five years before (7). These doubts manifest themselves on a spectrum of vaccine
                                  decision-making that may then lead to deviance from the recommended Advisory
Author Manuscript




                                  Committee on Immunization Practices (ACIP) immunization schedule (12,18).

                                  A number of studies have found that common reasons for forgoing or delaying vaccines
                                  include: concern about vaccine safety or efficacy; the necessity of vaccines; the perception
                                  that the child was too young; or the child being sick (14,16,19). Common parental concerns
                                  about vaccinations include child’s pain or anxiety during immunization; short-term side
                                  effects of immunization; vaccine safety; immune system overload; and number of vaccines
                                  received (15). However, external factors also mediate vaccine concerns and behavior. Studies
                                  show that trust in the doctor is an important factor in parents’ confidence and decision to
                                  vaccinate (12,20). Furthermore, immunization decisions are influenced by social norms and
                                  by the behavior and attitudes of peers (11,21,22).

                                  The vast majority of parents continue to vaccinate their children according to the ACIP-
Author Manuscript




                                  recommended schedule, suggesting belief in the benefits of vaccination and trust in the
                                  advice from health care providers. However, vaccine hesitancy and questions about the
                                  instituted immunization schedule have become more common as parents continue to raise
                                  doubts and concerns about vaccines. In this context, the goal of the current study is to
                                  understand how parents make vaccination decisions, how their vaccine concerns translate
                                  into deviations from the ACIP schedule despite general acceptance of vaccines, and how
                                  they view others’ decisions not to vaccinate. Elucidating these phenomena can help explain


                                        Vaccine. Author manuscript; available in PMC 2017 August 12.




                                                                            2                                         Exhibit 272
                       Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 330 of 491
                    Wang et al.                                                                                              Page 3


                                   the rise in and persistence of vaccine hesitancy and refusal that have contributed to events
Author Manuscript




                                   like the Disneyland measles outbreak.


                       METHODS
                       Participants and data collection
                                   This qualitative study used semi-structured interviews to understand how parents make
                                   decisions about child vaccination, and the attitudes, perceptions and beliefs underlying these
                                   decisions. We used convenience sampling to recruit parents in an upper-middle class
                                   neighborhood in Philadelphia. We chose this neighborhood for three reasons: 1) the
                                   relatively high socioeconomic status meant that at least some parents would be likely to
                                   report vaccine hesitancy or refusal (16,23); 2) the neighborhood is served by a pediatrician
                                   who accommodates alternative vaccine schedule requests and with whom we had conducted
                                   clinic-based studies (24); and 3) an active neighborhood parent listserv facilitated
Author Manuscript




                                   recruitment. We did not target parents based on vaccine behavior. A total of 23 interviews
                                   were conducted by two of the authors (YB, AB) between July and September 2010, a year
                                   with a particularly large number of pertussis and mumps cases (25). 25 participants (19
                                   mothers and 2 couples) who had at least one child aged 18 months–6 years and were living
                                   in Philadelphia were interviewed. Participants provided written consent to audio-record the
                                   interviews and provided their age, educational attainment, race-ethnicity, zip code of
                                   residence, and birth year of child(ren). Interviews lasted an average of 35 minutes.
                                   Participants were given a $20 gift card to a local natural foods supermarket as a thank you.
                                   This study was approved by the Institutional Review Board of the University of
                                   Pennsylvania.

                                   The goal of the interview was to elicit a narrative about parental experiences of vaccination
Author Manuscript




                                   and vaccine-related decisions. The interview guide (see Table 1) consisted of open-ended
                                   questions about their child’s health and temperament; a recent health-related decision; the
                                   decision process around child vaccination, including information gathering, discussion with
                                   others, and interactions with health care providers; the actual experience of vaccination; and
                                   attitudes and perceptions about other parents’ vaccine beliefs and behaviors. Interviews were
                                   audio-recorded and transcribed verbatim.

                       Coding and Thematic Analysis
                                   We used a modified Grounded Theory approach to analyze interview data (26). This
                                   approach allowed the research team to ensure saturation of new parental attitudes and beliefs
                                   as they came up during the interviews (27). After the first 10 interviews were transcribed,
                                   the research team discussed emerging content codes and drafted a preliminary coding
Author Manuscript




                                   scheme. As further interviews were completed, this codebook was expanded and refined.
                                   Codes identified major content areas of the interview transcriptions, including information
                                   about the parent and child; parental decision-making; vaccine beliefs and behaviors, etc.
                                   After 23 interviews were completed, at which point thematic saturation was reached, 3
                                   transcripts were selected at random and independently coded by two members of the
                                   research team (YB, AB) to verify coding reliability; minor changes to the codebook resulted.
                                   The research team then coded all interview data with a final codebook using NVivo 8.0


                                         Vaccine. Author manuscript; available in PMC 2017 August 12.




                                                                             3                                          Exhibit 272
                       Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 331 of 491
                    Wang et al.                                                                                             Page 4


                                  (QSR International Pty Ltd, Victoria, Australia). The first author (EW) then developed code
Author Manuscript




                                  memos which identified key themes related to the underlying study questions. Analysis of
                                  emergent themes was discussed and validated by the research team.


                       RESULTS
                                  We interviewed 21 mothers and 2 mother-father pairs from Philadelphia, Pennsylvania for a
                                  total of 23 interviews (hereafter, we refer to all interview subjects as “parents”). Parent ages
                                  ranged from 32 to 46 with a median of 36; the sample was 69% non-Hispanic white, 22%
                                  Asian; and 9% Hispanic. All participants had some higher education, including 83% with a
                                  graduate degree and 17% with a college degree (see Table 2). All parents reported discussing
                                  vaccine decisions with a spouse or partner; the mothers expressed that they were primarily
                                  the parent who sought information about vaccines, had vaccine-related conversations with
                                  other parents and with health-care providers, and took their children to doctor’s
Author Manuscript




                                  appointments. No parents in the sample declined all vaccines; 2 (23%) declined some
                                  vaccines; 9 (39%) delayed some vaccines due extenuating circumstances at the time of a
                                  vaccine appointment (e.g., the child was sick) and 10 (44%) had deliberately spaced out
                                  some vaccines. Of the 14 participants who reported following the ACIP schedule, 4 had
                                  nevertheless delayed or spaced out vaccines.

                                  Our thematic analysis revealed important potential mechanisms that illustrated how a
                                  climate of tolerance and accommodation for vaccine refusal can arise, even in a pro-vaccine
                                  population: First, parents contemplating vaccination felt frustrated by the overwhelming and
                                  conflicting information presented by various sources. Second, their decision process was
                                  informed by a palpable tension between a “scientific” and “non-scientific” approach to
                                  decision-making. These two factors, at play during the formation of vaccine intentions, led
Author Manuscript




                                  many parents to implement a delayed or spaced schedule despite self-identifying as pro-
                                  vaccine, and as adhering to the recommended schedule. Finally, these experiences during the
                                  formation and implementation of vaccine intentions generated sympathy and tolerance for
                                  vaccine hesitancy and refusal in other parents. We elaborate on these mechanisms below (see
                                  Table 3 for representative quotations).

                       Forming Vaccine Intentions
                                  Responding to overwhelming and conflicting information—When describing their
                                  decision-making process around vaccination, parents reported being very well-informed,
                                  with many conducting their own research to inform their vaccination decisions. Rather than
                                  defaulting to vaccination as recommended by their pediatrician, parents made a conscious
                                  decision to vaccinate based on the available evidence.
Author Manuscript




                                  However, parents expressed frustration at the overwhelming quantity of information
                                  available as well as perceived conflicting information from multiple sources. This led to
                                  ambiguity and uncertainty when interpreting that information. Parents cited many
                                  information sources used during their research: the scientific literature, the CDC website,
                                  books, a vaccine class, television shows, etc. Although confident about their data gathering
                                  and synthesis skills, the diversity and discrepancy across sources made it challenging (and
                                  time-consuming) to make an unequivocal decision.


                                        Vaccine. Author manuscript; available in PMC 2017 August 12.




                                                                            4                                          Exhibit 272
                       Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 332 of 491
                    Wang et al.                                                                                             Page 5


                                  Tension between “science-based” and “non-science-based” decision-making
Author Manuscript




                                  —The “information overload” experienced by parents contributed to a tension between
                                  science-based and non-science-based judgments in parents’ description of the decision-
                                  making process. In particular, while parents knew the link between autism and vaccines had
                                  been scientifically discredited, they were still influenced by the media hype, which had
                                  generated doubts and fears in the back of their minds that were difficult to silence. Whether
                                  it was concerns about autism, thimerosal, aluminum, potential allergens, or side effects of
                                  MMR, parents felt “caught up in the insanity” (Interview 5).

                                  A common concern that parents acknowledged was not necessarily scientific was “packing
                                  in” multiple vaccines all at once. Some associated getting vaccines with “putting…diseases
                                  into this tiny person’s body” (Interview 15). Receiving too many at once felt like
                                  “overloading” or “overwhelming” the immune system of a “little” or “tiny” baby (Interviews
                                  1, 2, 14, 15, 22, 23). The resulting decision to stagger or space vaccines, as one interviewee
Author Manuscript




                                  noted, was not based on scientific evidence, but simply seemed like a “better idea”
                                  (Interview 21).

                                  Another issue with incorporating science in their decision-making capacities was the
                                  uncertainty in weighing the costs and benefits of vaccines. On one hand, some parents saw
                                  these childhood infectious diseases as not severe if contracted; on the other hand, it would be
                                  “detrimental” (Interview 2) if they were to have a child who reacted severely to a vaccine,
                                  albeit this was a small chance. To one parent, it was a lose-lose situation, as she would never
                                  be able to forgive herself if her baby died of whooping cough “knowing that there’s
                                  something out there that could save them,” or if the baby developed “something
                                  preemptively that we learn later, had we never done this,” thus expressing her belief in the
                                  uncertainty of the risks of vaccines (Interview 7). In addition, another parent questioned
Author Manuscript




                                  whether it was necessary to vaccinate a young child for something he or she would be
                                  unlikely to get, like Hep B, or whether it was just “convenient to do it all in the first two or
                                  three years” (Interview 6).

                       Implementing Intentions
                                  Delaying or spacing out vaccines as a response to vaccine doubts—In the face
                                  of this overwhelming uncertainty and hesitation, three main responses emerged. About a
                                  third of the parents trusted their pediatricians entirely and followed the recommended
                                  schedule. As one parent put it, “if we were going to use this particular pediatrician, what’s
                                  the point of having a relationship with them and not taking their suggestions?” (Interview 8).
                                  Another parent admitted to being nervous about “multiple shots at once,” but trust in the
                                  pediatrician overruled any other emotions affecting the decision (Interview 1). This response
Author Manuscript




                                  was consistent with articulating a belief in evidence-based reasons underlying the
                                  vaccination schedule.

                                  A second group of parents also self-identified early in the interview as following the
                                  recommended vaccination schedule, but later reported altering the vaccine schedule due to
                                  day-of factors, like the child being sick or not wanting the child to receive too many shots at
                                  once. These parents did not perceive these deviations from the ACIP recommendation as a



                                        Vaccine. Author manuscript; available in PMC 2017 August 12.




                                                                            5                                          Exhibit 272
                       Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 333 of 491
                    Wang et al.                                                                                             Page 6


                                  “big deal” (Interview 5, 18), and report that for the most part their health care providers had
Author Manuscript




                                  no issue with accommodating the request.

                                  A third group of parents decided to space or delay vaccines, and requested this schedule with
                                  their pediatrician up front. Parents were aware of their self-efficacy in doing so, and in fact
                                  acknowledged requesting an alteration to the schedule in order to assert that power. As one
                                  parent noted, “I wanted to know that I had control over the vaccine schedule, not [the
                                  pediatrician] or the CDC” (Interview 2). Parents requesting an altered schedule articulated
                                  specific reasons for doing so, including: not considering Hep B a necessary vaccine for a
                                  baby; avoiding multiple vaccines at once that might cause an unlikely but potential
                                  “inflammatory brain response” (Interview 6); and giving the child time to “process” the
                                  “mercury,” “aluminum,” and “other toxins” (Interviews 7, 12). Some parents noted that the
                                  reason why so many vaccinations are packed into the beginning is that “sometimes they
                                  don’t see these babies again” (Interview 11) –a category of parents they did not see
Author Manuscript




                                  themselves fall into. Regardless of how the vaccine decision was made, parents generally felt
                                  that delaying or spacing out vaccines was not at all irresponsible and even reasonable as long
                                  as the child eventually received all vaccines.

                                  Given these doubts, parents tended to see alternative schedules as a “down-the-middle”
                                  (Interview 7) medium between not vaccinating at all versus vaccinating strictly based on
                                  authority. Delaying or spacing vaccines was a way to either balance the overload of mixed
                                  information advocating strictly for refusal or for adherence, or to act in a space in which
                                  there was a lack of “definitive” scientific information (Interview 7).

                                  Sympathy and tolerance for vaccine hesitancy and refusal—Our interview guide
                                  prompted parents to describe their views of other parents’ vaccination decisions. We
Author Manuscript




                                  observed two distinct perspectives on whether and how reluctance to vaccinate should be
                                  accommodated or tolerated. Regarding vaccine refusal, some parents expressed strong
                                  disapproval of others who did not vaccinate their child, primarily for the harm it could cause
                                  others due to reduced herd immunity. Other parent felt neutral about others’ choices.

                                  Regarding vaccine hesitancy, however, the large majority expressed some sympathy for or
                                  acceptance of others who desired an altered schedule. Parents felt that “everyone just wants
                                  to do what’s best for their child,” (Interviews 6, 13) and that doctors should be
                                  accommodating to those who do not wish to follow the schedule. While interviewees didn’t
                                  think hesitant parents were right, their own experiences of seemingly ambiguous and
                                  overwhelming vaccine information made decisions not to vaccinate understandable.
                                  Interviewees were particularly sensitive to the fact that hesitant parents might have, or know
                                  someone with, a child with autism or a developmental disorder, and that this first-hand
Author Manuscript




                                  experience could influence vaccine decisions. Furthermore, most interviewees did not
                                  distinguish between a spaced or delayed schedule and the recommended schedule, arguing
                                  that the social responsibility to vaccinate was fulfilled in either case.




                                        Vaccine. Author manuscript; available in PMC 2017 August 12.




                                                                            6                                          Exhibit 272
                       Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 334 of 491
                    Wang et al.                                                                                              Page 7


                       DISCUSSION
Author Manuscript




                                  Our analysis of qualitative data from interviews of parents with young children revealed that
                                  they are actively engaged in the decision-making processes around their child’s health and,
                                  in this sample, strongly supported vaccination. These parents nevertheless exhibited vaccine
                                  hesitancy characterized by a conflict between “science-based” and “non-science-based”
                                  decision-making capacities, exacerbated by the uncertainty they felt when interpreting these
                                  vast, and sometimes conflicting, sources of information. This produced two phenomena:
                                  first, even strongly pro-vaccine parents often altered the recommended schedule; and
                                  second, parents sympathized with and were willing to tolerate others’ decisions to pursue an
                                  alternative schedule.

                                  As in other studies, we found that high immunization rates do not necessarily imply high
                                  confidence in vaccines (11). In our parent sample, no parents outright refused vaccines for
Author Manuscript




                                  their children except in the case of HepB. However, they expressed vaccine concerns
                                  consistent with those described in studies of vaccine-hesitant or –refusing parents, including
                                  possible adverse events and the quantity of vaccines given, both overall and at one time
                                  (11,14–16,28,29). These concerns could manifest as deviations from the recommended
                                  vaccine schedule, in part to assert control over the vaccine decision, and in part to alleviate
                                  or address lingering concerns. Deviations from the schedule could also emerge less
                                  deliberately, in response to a child illness, for example, or by a gut judgment. Still, although
                                  parents might delay vaccines, they may not identify themselves this way, for example, in a
                                  structured survey.

                                  Our results point to the importance of the pediatric primary health care provider’s response
                                  to requests for schedule deviations, particularly for in-the-moment requests. Parents in our
Author Manuscript




                                  sample confirmed findings from other studies noting the importance of trust in the pediatric
                                  provider (12,16,18). We also found that parents perceived a high degree of willingness to
                                  accommodate spaced or delayed schedules, particularly when the parent had already
                                  established vaccine acceptance. Some parents reported that pediatricians themselves had
                                  suggested delaying vaccines, for example when a child was sick, to make parents more
                                  comfortable, thus endorsing and instantiating parental concerns in an altered schedule. These
                                  important parental perceptions of their providers’ response to vaccine hesitancy are
                                  consistent with provider studies, which show that while pediatricians follow the AAP
                                  schedule as the default, the majority of them are willing to spread out vaccines at least
                                  sometimes, or are comfortable with an alternative schedule if requested (7,10). This
                                  illustrates the role that individual provider attitudes and behavior may have on pursuing
                                  alternative schedules especially when trying to find a way to navigate parental hesitancy
                                  without dismissing them from the practice altogether (30–32). It may also hinge on the
Author Manuscript




                                  provider’s own confidence in vaccine safety, interpretation of scientific versus non-scientific
                                  information, or flexibility towards what they view as contraindications to immunization
                                  (33,34).

                                  The phenomena identified in our analyses help explain how a culture of vaccine hesitancy
                                  has developed and persisted over the past decade. While parents may be strongly pro-
                                  vaccine, prevalent vaccine concerns in the media and within social networks can subtly


                                        Vaccine. Author manuscript; available in PMC 2017 August 12.




                                                                            7                                           Exhibit 272
                       Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 335 of 491
                    Wang et al.                                                                                               Page 8


                                     influence the implementation of vaccine intentions leading to deviations from the ACIP-
Author Manuscript




                                     recommended schedule. We found that parents who look to the published literature to inform
                                     their decision did not perceive anything wrong about delaying vaccination, as long as they
                                     were given eventually. This perception fosters an environment of tolerance for vaccine
                                     hesitant parents, which may in turn influence parents who rely on social norms for decision-
                                     making to also delay vaccinations (35). While other studies have noted the influence of
                                     social networks on parents’ vaccinations decisions (21,22,36), our results identify the
                                     important role that pro-vaccine parents can play in the creation and transmission of vaccine
                                     hesitant norms through networks.

                                     Although the degree of the impact of vaccine delay depends on how long vaccines are
                                     spaced, a delay in one vaccine may produce a domino effect in adhering to the timing of
                                     other vaccines (37). This may in turn contribute to increased risk of disease transmission and
                                     potential for outbreaks (38,39). Furthermore, pursuing alternative schedules may make
Author Manuscript




                                     children vulnerable to acquiring vaccine-preventable diseases (40). However, more studies
                                     need to be conducted on whether this depends on the type of parent on the vaccine hesitancy
                                     spectrum, and whether the degree of this epidemiological impact is negligible for vaccines
                                     delayed by minor versus severe delays.

                                     We note several limitations in our study. First, this was a qualitative study of a specific
                                     population of parents in Philadelphia, all of whom were potentially already interested in
                                     vaccination issues. While we don’t claim that their views are representative or generalizable,
                                     the parents in the sample identified qualitative themes and proposed phenomena that may
                                     help explain how pro-vaccine parents exhibit and perpetuate vaccine hesitancy, and could
                                     highlight potential issues for future studies addressing vaccine hesitancy. In addition, we
                                     base our analyses on their perceptions and recollections of vaccine decisions and provider
Author Manuscript




                                     encounters, and were not able to verify these reports. Finally, these interview data were
                                     collected in 2010. It may be that these parents’ views and attitudes may have changed with
                                     new media reports on vaccines and the various disease outbreaks since 2010, or even that a
                                     new sample of parents interviewed today would have different views. However, we felt that
                                     these experiences from several years ago were still relevant in helping to explain the
                                     evolution of cultural attitudes since Wakefield and other controversies that have generated
                                     vaccine hesitancy. To investigate how attitudes have changed given the shifting landscape of
                                     vaccines and disease outbreak, we plan a follow-up study in the same neighborhood with a
                                     new cohort of parents of young kids.

                       Conclusions
                                     Parents who are pro-vaccine nevertheless exhibit vaccine hesitancy, leading them to rely on
Author Manuscript




                                     non-science-based judgments and to delay vaccinations for their children. Parents do not
                                     perceive these schedule alterations as inconsistent with pro-vaccine stance, and are in fact
                                     quite tolerant of other parents’ vaccine-hesitant beliefs and decisions. The decision-making
                                     experience in the context of overwhelming and contradictory vaccine information in the
                                     media and throughout social networks may be a mechanism that generates and perpetuates a
                                     culture of vaccine hesitancy and tolerance for altered schedules, despite high rates of
                                     immunization coverage.



                                           Vaccine. Author manuscript; available in PMC 2017 August 12.




                                                                               8                                         Exhibit 272
                       Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 336 of 491
                    Wang et al.                                                                                                                 Page 9


                       Acknowledgments
Author Manuscript




                                  Funding for this research was provided by the Robert Wood Johnson Foundation Health & Society Scholars
                                  Program at the University of Pennsylvania, the Office of Nursing Research of the University of Pennsylvania
                                  School of Nursing, and the National Cancer Institute (KM1CA156715).


                       Abbreviations
                                    ACIP             Advisory Committee on Immunization Practices

                                    MMR              Measles-Mumps-Rubella


                       References
                                  1. Zipprich J, Winter K, Hacker J, Xia D, Watt J, Harriman K. Measles Outbreak — California,
                                     December 2014–February 2015. Morb Mortal Wkly Rep. 2015 Feb 20; 64(6):153–4.
Author Manuscript




                                  2. Clemmons N, Gastanaduy P, Parker Fiebelkorn A, Redd S, Wallace G. Measles — United States,
                                     January 4–April 2, 2015. Morb Mortal Wkly Rep MMWR. 2015 Apr 17; 64(14):373–6. [PubMed:
                                     25879894]
                                  3. Elam-Evans L, Yankey D, Singleton J, Kolasa M. National, State, and Selected Local Area
                                     Vaccination Coverage Among Children Aged 19–35 Months — United States, 2013. Morb Mortal
                                     Wkly Rep. 2014 Aug 29; 63(34):741–8.
                                  4. Majumder, M., Cohn, E., Mekaru, S., Huston, J., Brownstein, J. Substandard Vaccination
                                     Compliance and the 2015 Measles Outbreak. JAMA Pediatr [Internet]. 2015 Mar 16. Available
                                     from: http://archpedi.jamanetwork.com/article.aspx?articleid=2203906
                                  5. Centers for Disease Control and Prevention. Measles Cases and Outbreaks [Internet]. Centers for
                                     Disease Control and Prevention; 2015. Available from: http://www.cdc.gov/measles/cases-
                                     outbreaks.html
                                  6. Freed GL, Clark SJ, Hibbs BF, Santoli JM. Parental vaccine safety concerns. The experiences of
                                     pediatricians and family physicians. Am J Prev Med. 2004; 26:11–4. [PubMed: 14700706]
                                  7. Kempe A, Daley MF, McCauley MM, Crane LA, Suh CA, Kennedy AM, et al. Prevalence of
Author Manuscript




                                     parental concerns about childhood vaccines: The experience of primary care physicians. Am J Prev
                                     Med. 2011 May; 40(5):548–55. [PubMed: 21496754]
                                  8. Smith PJ, Humiston SG, Parnell T, Vannice KS, Salmon DA. The association between intentional
                                     delay of vaccine administration and timely childhood vaccination coverage. Public Health Rep
                                     Wash DC 1974. 2010 Aug; 125(4):534–41.
                                  9. Sugerman DE, Barskey AE, Delea MG, Ortega-Sanchez IR, Bi D, Ralston KJ, et al. Measles
                                     outbreak in a highly vaccinated population, San Diego, 2008: Role of the intentionally
                                     undervaccinated. Pediatrics. 2010 Mar 22; 125(4):757–755.
                                  10. Wightman A, Opel DJ, Marcuse EK, Taylor JA. Washington State Pediatricians’ Attitudes Toward
                                       Alternative Childhood Immunization Schedules. Pediatrics. 2011 Dec 1; 128(6):1094–9. [PubMed:
                                       22123877]
                                  11. Kennedy A, LaVail K, Nowak G, Basket M, Landry S. Confidence About Vaccines In The United
                                       States: Understanding Parents’ Perceptions. Health Aff (Millwood). 2011 Jun 1; 30(6):1151–9.
                                       [PubMed: 21653969]
Author Manuscript




                                  12. Benin AL, Wisler-Scher DJ, Colson E, Shapiro ED, Holmboe ES. Qualitative analysis of mothers’
                                       decision-making about vaccines for infants: The importance of trust. Pediatrics. 2006; 117:1532–
                                       41. [PubMed: 16651306]
                                  13. Dempsey AF, Schaffer S, Singer D, Butchart A, Davis M, Freed GL. Alternative vaccination
                                       schedule preferences among parents of young children. Pediatrics. 2011 Nov 1; 128(5):848–56.
                                       [PubMed: 21969290]
                                  14. Richards A, Sheridan J. Reasons for delayed compliance with the childhood vaccination schedule
                                       and some failings of computerised vaccination registers. Aust N Z J Public Health. 1999; 23(3):
                                       315–7. [PubMed: 10388179]


                                          Vaccine. Author manuscript; available in PMC 2017 August 12.




                                                                                9                                                      Exhibit 272
                       Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 337 of 491
                    Wang et al.                                                                                                  Page 10


                                  15. Luthy KE, Beckstrand RL, Peterson NE. Parental hesitation as a factor in delayed childhood
                                      immunization. J Pediatr Health Care. 2009 Dec; 23(6):388–93. [PubMed: 19875026]
Author Manuscript




                                  16. Smith PJ, Humiston SG, Marcuse EK, Zhao Z, Dorell CG, Howes C, et al. Parental Delay or
                                      Refusal of Vaccine Doses, Childhood Vaccination Coverage at 24 Months of Age, and the Health
                                      Belief Model. Public Health Rep. 2011; 126(Suppl 2):135–46. [PubMed: 21812176]
                                  17. Meszaros JR, Asch DA, Baron J, Hershey JC, Kunreuther H, Schwartz-Buzaglo J. Cognitive
                                      processes and the decisions of some parents to forego pertussis vaccination for their children. J
                                      Clin Epidemiol. 1996 Jun; 49(6):697–703. [PubMed: 8656233]
                                  18. Keane MT, Walter MV, Patel BI, Moorthy S, Stevens RB, Bradley KM, et al. Confidence in
                                      vaccination: a parent model. Vaccine. 2005 Mar 31; 23(19):2486–93. [PubMed: 15752835]
                                  19. Gilkey MB, McRee A-L, Brewer NT. Forgone vaccination during childhood and adolescence:
                                      Findings of a statewide survey of parents. Prev Med. 2013 Mar; 56(3–4):202–6. [PubMed:
                                      23295175]
                                  20. Gust DA, Woodruff R, Kennedy A, Brown C, Sheedy K, Hibbs B. Parental perceptions
                                      surrounding risks and benefits of immunization. Semin Pediatr Infect Dis. 2003 Jul; 14(3):207–12.
                                      [PubMed: 12913833]
Author Manuscript




                                  21. Gust DA, Strine TW, Maurice E, Smith P, Yusuf H, Wilkinson M, et al. Underimmunization among
                                      children: Effects of vaccine safety concerns on immunization status. Pediatrics. 2004; 114:e16–22.
                                      [PubMed: 15231968]
                                  22. Leask J, Macartney K. Parental decisions about vaccination: Collective values are important. J
                                      Paediatr Child Health. 2008 Oct; 44(10):534–5. [PubMed: 19012625]
                                  23. Opel DJ, Taylor JA, Mangione-Smith R, Solomon C, Zhao C, Catz S, et al. Validity and reliability
                                      of a survey to identify vaccine-hesitant parents. Vaccine. 2011 Sep 2; 29(38):6598–605. [PubMed:
                                      21763384]
                                  24. Wheeler M, Buttenheim AM. Parental vaccine concerns, information source, and choice of
                                      alternative immunization schedules. Hum Vaccines Immunother. 2013 Aug 8; 9(8):1782–9.
                                  25. Centers for Disease Control and Prevention. Summary of Notifiable Diseases — United States,
                                      2010. Morb Mortal Wkly Rep. 2012 Jun 1; 59(53):1–111.
                                  26. Glaser, B., Strauss, A. The Discovery of Grounded Theory: Strategies for Qualitative Research.
                                      Chicago: Aldine Transaction; 1999. p. 271
Author Manuscript




                                  27. Liamputtong, P. Qualitative Research Methods, Fourth Edition. 4. Australia: Oxford University
                                      Press; 2013. p. 400
                                  28. Brown KF, Kroll JS, Hudson MJ, Ramsay M, Green J, Long SJ, et al. Factors underlying parental
                                      decisions about combination childhood vaccinations including MMR: A systematic review.
                                      Vaccine. 2010 Jun 11; 28(26):4235–48. [PubMed: 20438879]
                                  29. Wroe AL, Turner N, Salkovskis PM. Understanding and predicting parental decisions about early
                                      childhood immunizations. Health Psychol Off J Div Health Psychol Am Psychol Assoc. 2004 Jan;
                                      23(1):33–41.
                                  30. Lieb S, Liberatos P, Edwards K. Pediatricians’ experience with and response to parental vaccine
                                      safety concerns and vaccine refusals: A survey of Connecticut pediatricians. Public Health Rep.
                                      126(Supplement 2):13–23.
                                  31. Flanagan-Klygis EA, Sharp L, Frader JE. Dismissing the family who refuses vaccines: A study of
                                      pediatrician attitudes. Arch Pediatr Adolesc Med. 2005; 159:929–34. [PubMed: 16203937]
                                  32. Levi BH. Addressing Parents’ Concerns About Childhood Immunizations: A Tutorial for Primary
                                      Care Providers. Pediatrics. 2007 Jul; 120(1):18–26. [PubMed: 17606557]
Author Manuscript




                                  33. Salmon, et al. Vaccine knowledge and practices of primary care providers of exempt vs. vaccinated
                                      children. Hum Vaccin. 2008 Aug; 4(4):286–91. [PubMed: 18424918]
                                  34. Taylor JA, Darden PM, Slora E, Hasemeier CM, Asmussen L, Wasserman R. The influence of
                                      provider behavior, parental characteristics, and a public policy initiative on the immunization
                                      status of children followed by private pediatricians: A study from pediatric research in office
                                      settings. Pediatrics. 1997 Feb 1; 99(2):209–15. [PubMed: 9024448]
                                  35. Brunson EK. How parents make decisions about their children’s vaccinations. Vaccine. 2013 Nov
                                      4; 31(46):5466–70. [PubMed: 24076175]



                                         Vaccine. Author manuscript; available in PMC 2017 August 12.




                                                                           10                                                Exhibit 272
                       Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 338 of 491
                    Wang et al.                                                                                                Page 11


                                  36. Brunson EK. The Impact of Social Networks on Parents’ Vaccination Decisions. Pediatrics. 2013
                                      May 1; 131(5):e1397–404. [PubMed: 23589813]
Author Manuscript




                                  37. Guerra FA. Delays in immunization have potentially serious health consequences. Paediatr Drugs.
                                      2007; 9:143–8. [PubMed: 17523694]
                                  38. Dombkowski KJ, Lantz PM, Freed GL. The need for surveillance of delay in age-appropriate
                                      immunization. Am J Prev Med. 2002 Jul; 23(1):36–42.
                                  39. Grant CC, Roberts M, Scragg R, Stewart J, Lennon D, Kivell D, et al. Delayed immunisation and
                                      risk of pertussis in infants: unmatched case-control study. BMJ. 2003 Apr 19.326(7394):852.
                                      [PubMed: 12702617]
                                  40. Offit P, Moser C. The problem with Dr. Bob’s alternative vaccine schedule. Pediatrics. 2009;
                                      123:e164–9. [PubMed: 19117838]
Author Manuscript
Author Manuscript
Author Manuscript




                                         Vaccine. Author manuscript; available in PMC 2017 August 12.




                                                                           11                                              Exhibit 272
                       Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 339 of 491
                    Wang et al.                                                                                                                             Page 12




                                                                                      Table 1

                    Interview Guide
Author Manuscript




                           I.     Introduction to the interview
                           II.    General parental beliefs about and approaches to child health
                                    •       Tell me a little about your child(ren).
                                               ○ Any main health/medical issues with your child(ren)?
                                    •       Tell me a bit about the last time you made a decision about your child’s health?
                                               ○ What was the issue?
                                               ○ Talk though how you made the decision.
                                               ○ How did you feel about the decision you made?
                           III.   Parental vaccine decision making
                                    •       Free-listing: List all of the words that come to mind when you hear the word “vaccine.” Please try to give one word
                                            answers.
                                    •       Among the parents you know who do vaccinate their children, what reasons do they give for vaccinating?
Author Manuscript




                                    •       Among the parents you know who do not vaccinate their children or pursue an alternative schedule, what reasons do
                                            they give for that decision?
                                    •       Did you decide to vaccinate your child or children? Tell me about it.
                                               ○ When did you start thinking about vaccination?
                                               ○ What prompted you to start thinking about vaccination?
                                               ○ What sources of information did/do you seek out? Why did you use those sources?
                                               ○ What was important to you in making the decision?
                                               ○ Tell me about some conversations you’ve had with family or friends about vaccination.
                                               ○ How do your feelings about vaccination compare with those of your partner/spouse? How do your feelings
                                                 about vaccination compare with those of your friends?
                                               ○ What messages about vaccination did/do you hear from the media?
                                               ○ Have you changed your mind about vaccinating since your child was born? Tell me about that.
                                               ○ What sorts of information or experiences might make you think differently about your vaccine decisions?
Author Manuscript




                                               ○ Is there anything else you’d like to mention?
                           IV.    Parental choice of medical provider
                                    •       How did you end up with your current doctor or pediatrician?
                                               ○ Has your child ever seen a different primary care provider regularly? How did you end up switching?
                                               ○ What was important for you in choosing a doctor?
                                               ○ How do you feel about your child’s doctor as a source of information and advice about health?
                                               ○ How important is it to you that your doctor share your views on child health issues that are important to you?
                                               ○ How important is it to you that your friends go to or recommend your doctor?
                                               ○ What would you do if you had a disagreement with your doctor about an important health issue?
                           V.     Interview wrap up
Author Manuscript




                                                 Vaccine. Author manuscript; available in PMC 2017 August 12.




                                                                                         12                                                           Exhibit 272
                          Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 340 of 491
                    Wang et al.                                                                                                                            Page 13




                                                                                       Table 2

                    Parents’ demographic characteristics
Author Manuscript




                        Age range (years)                     32–46 (36 median)

                                                  Race
                        White                                              69.6%

                        Asian                                              21.7%

                        Hispanic                                           8.7%

                                   Highest level of education (percent)*

                        Bachelor’s degree                                   17%

                        Graduate degree                                     83%

                        Children’s age range                                0–10

                                          Vaccination decisions
                        Declined all vaccines                              0.0%
Author Manuscript




                        Declined some vaccines                             8.7%

                        Delayed some vaccines**                            39.1%

                        Spaced out some vaccines**                         43.5%

                        Reported following ACIP schedule                   60.9%

                    *
                     Note: All parents interviewed had a college degree or higher
                    **
                      Delaying means vaccines were delayed due to “day-of,” non-deliberate factors while spacing out means vaccines were deliberately and carefully
                    spaced out
Author Manuscript
Author Manuscript




                                                       Vaccine. Author manuscript; available in PMC 2017 August 12.




                                                                                          13                                                          Exhibit 272
                       Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 341 of 491
                    Wang et al.                                                                                                                                        Page 14




                                                                                          Table 3

                    Representative Quotes
Author Manuscript




                                                                                Forming Vaccine Intentions
                                                               Responding to overwhelming and conflicting information
                                              “I typically question myself: why do I think this, why do I believe this, and then find research or information about
                      Individual research     why that sort of backs up my…gives me evidence to support what I’m saying. And also sort of provides counter
                      and commitment to       points of view for anything that’s opposing.” (Interview 4)
                           making an          “I did my own research: I looked at, sort of, what’s in the vaccinations they were given. I looked at the various active
                      “informed decision”     ingredients. I looked at, kind of, the literature, the scientific literature that’s out there that talks about various things
                                              that can go wrong.” (Interview 12)
                                              “It seems like all of their decisions, political decisions are based on fear and so it’s a hot topic for me…I don’t want
                                              to make a decision just because I’m afraid of what the outcome may be or… without doing proper research and
                                              making an informed decision I guess. That’s really important to me to make an informed decision instead of just an
                       Making decisions
                                              anecdotal or fear based decision.” (Interview 21)
                        from a rational,
                                              “I think in terms of deciding whether or not to vaccinate, it’s important to gather information, but to sort of, more
                     scientific perspective
                                              important than getting the information, is to understand the source of the information and you know, it’s a medical
                                              decision. It’s not an emotional decision. So you need to make a decision that’s based in science and medical fact, not
                                              in, you know, what you’re feeling or what other people are feeling.” (Interview 5)
Author Manuscript




                                              “Yeah, I think people are just concerned. There’s a lot out there. There’s almost too much information… So it was
                                              hard for me to decide what I should really be doing…I just felt like I couldn’t make heads or tails of all the
                                              information I had.” (Interview 2)
                                              “There’s just a lot of information about there about the side effects of vaccinations and I wasn’t a crazy parent where I
                                              went and read about it all.” (Interview 9)
                                              “I guess until they really disprove that all and they can explain why there’s such a high rate [of autism] and what the
                                              causes are, then there will always be some kind of concern that vaccinations will be linked to autism.” (Interview 3)
                      Overwhelming and
                                              “I don’t know where to find the right answer. I feel like nobody seems to really have the answer. I don’t feel that
                          conflicting
                                              doctors really know, because if they do, are they giving all the information? Because then why are there all these
                        information;
                                              books out here that say, you know, that they do need to [re]schedule, you know, these things…or even changing some
                       ambiguity when
                                              of the compounds that they use to make them. You know, I just think there’s a lot of unknowns.” (Interview 7)
                         interpreting
                                              “I found myself talking about it, and thinking about it, and reading about it so much that I learned a lot about how
                         information
                                              vaccines in general get developed and how the information gets distributed and how people chose to understand, you
                                              know, what they’re hearing about it. And so, um, I mean it was interesting, like the same article that I read and five
                                              other people read could have been interpreted differently.” (Interview 5).
                                              “There are no easy answers at this point and there are people who put information out there, whether it be about diet
                                              or vaccines or anything else that isn’t really scientifically-based…but people are, of course, looking for answers and
                                              wanting to know what happened to their child, or why did this happen, or is there a potential answer. So I think a lot
                                              of the information is misleading, too, in that regard.” (Interview 11)

                                                     Tension between “science-based” and “non-science-based” decision-making
Author Manuscript




                                              “I just staggered, so at least I knew her immune system wasn’t getting pummeled all at the same time.” (Interview 2)
                                              “But you know, they say they have these vaccines, [which] cause serious diseases. So at this point I just decided she
                                              didn’t need them all at the same time. (Interview 2)
                      Too many vaccines
                                              “And then given that [my son] was right off the bat stuck with 1,000 needles, I also felt a little bad for him. So I
                           at once
                                              thought, alright, let’s give him a little break on that one.” (Interview 11)
                                              “I just think that if there’s any little chance that your brain has this hyper-inflammatory response because you’ve
                                              given five or six vaccines, that maybe we can just spread them out a little bit more.” (Interview 6)

                     Cost-benefit analysis    “I was very unsure about most of the vaccines. But most of them I felt like, I don’t know is she going to get the
                       and side effects       whooping cough? Like how bad would it be?” (Interview 2).
                                              “You’re programmed now to be scared of potential autism and all these other things that could affect your baby.…You
                                              can take a little bit of information from one and a little from another, but I think that’s the lesson in parenting, is that
                                              you really just have to go with your gut and take what information you want” (Interview 7).
                       Gut reactions and
                                              “I didn’t really think him having multiple shots would really do anything bad to him. I think it was just we’re around
                             fear
                                              some people who chose not to vaccinate because vaccines are going to cause problems. I think it’s just sort of in the
                                              back of your mind. What it he gets all of these shots and something bad happens? I think it was just a hesitation, sort
                                              of in the back. It never has changed my behavior in any such way.” (Interview 1)

                                                                                 Implementing Intentions
Author Manuscript




                                                           Delaying or spacing out vaccines as a response to vaccine doubts
                                              “It’s nothing scientific, I just felt like it’s a very little guy. You’re giving them, and they have to digest all of this, and
                                              especially with the MMR… They get a little bit of a fever, so I thought, alright let’s have him deal with one thing
                      Non-science-based
                                              and…you know I asked them, which ones of these are tougher on the kid…so let’s do that one by itself” (Interview
                      decisions to delay
                                              11).
                           vaccines
                                              “I probably would have followed an alternate schedule if it had been an option just ‘cause I think spacing them out I
                                              think, like I said before and there’s no, and this is a crazy decision I guess, there isn’t really evidence suggesting it is




                                                   Vaccine. Author manuscript; available in PMC 2017 August 12.




                                                                                              14                                                                 Exhibit 272
                       Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 342 of 491
                    Wang et al.                                                                                                                              Page 15




                                           more healthy or less healthy but probably, I don’t know, in my mind it seems like a better idea to space them out.”
                                           (Interview 21)

                                                                  Sympathy and tolerance for vaccine hesitancy
Author Manuscript




                                           Disapproval
                                           “I think sometimes parents just need to hear it, just need to be like, ‘listen…I know you’re paranoid with stuff but this
                                           is what you need to be doing.’” (Interview 10)
                                           “I wrote down “crazy people” on my list because there’s just some people who are so strongly opposed to vaccination
                                           and…I don’t understand it.” (Interview 1)
                                           Tolerance
                                           “You know I don’t think they’re crazy….I would consider it more, maybe passionate or strong willed…they’re taking
                                           a stand that, in a minority against a majority. They don’t make these decisions lightly” (Interview 21).
                        Perceptions of
                                           “[These are] people who look at the media and maybe don’t have the methods or the means to access the real
                        vaccine refusal
                                           literature or the real science to kind of check themselves.” (Interview 6)
                                           “Dangers associated with vaccinating your kids are really nonexistent, but I don’t blame people for thinking there’s
                                           something there that isn’t because there’s been so much misinformation and, you know the whole campaign against
                                           the MMR vaccine associated with autism and all of that. So because, you know, in the history of vaccines, there have
                                           been isolated events where there’s been something in the vaccine that has gotten some people sick. I understand as a
                                           parent that there are so many things that you have no control [over], so many bad things that can happen to your kid
                                           that you have no control over that you feel like, you know, vaccinating um, is something that you can control. But
                                           sadly some parents are making the wrong decision.” (Interview 5)
                                           “If you’re going to do your own vaccine schedule, which is fine, then you need to keep track of it.” (Interview 2)
                                           “I think the alternate schedule’s different than not vaccinating.” (Interview 6)
Author Manuscript




                                           “I’m still kind of dwelling on what kind of people give vaccines and don’t give vaccines and it’s hard to stereotype or
                                           label, I think, who does and who doesn’t because I think everybody has their own reasoning. And, you know, you
                        Perceptions of     wouldn’t want to judge as to why they would or wouldn’t, or label them as someone who would or wouldn’t, but, I
                       vaccine hesitancy   think when it comes then to affect your child…that’s when it’s always hairy.” (Interview 7)
                        and alternative    “But in the end, like it makes you feel better, you’re still vaccinating your kid. I mean, I think it has to do with the
                           schedules       parent, you know, at this point, whatever makes them feel better about everything.” (Interview 10)
                                           “It seems like [one of the arguments] for an alternative schedule, that I kind of do believe, is that it can’t be very
                                           healthy to have a whole bunch of things going into your body at the same time, a whole bunch of diseases. I’m sure
                                           you know, it’s been fine for [my son] and we followed a normal schedule but I can kind of understand that rationale.
                                           But I think it’s much more risky to not do it.” (Interview 21)
Author Manuscript
Author Manuscript




                                                Vaccine. Author manuscript; available in PMC 2017 August 12.




                                                                                        15                                                              Exhibit 272
Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 343 of 491




   EXHIBIT 273
          Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 344 of 491


 How Do Physicians Immunize Their Own Children? Differences Among
                 Pediatricians and Nonpediatricians

                Klara M. Posfay-Barbe, MD, MS*; Ulrich Heininger, MD‡; Christoph Aebi, MD§;
           Daniel Desgrandchamps, MD!; Bernard Vaudaux, MD¶; and Claire-Anne Siegrist, MD, PD*

ABSTRACT. Context. Immunization has an essential                               gave to their own children and at what age, and (2) all
impact on public health worldwide. Numerous studies                            physicians were asked which vaccines they would give to
have shown the efficacy of different vaccines to protect                       their own child and at what age if they had a newborn
individuals from various diseases. However, some par-                          child in 2004. Vaccines available in Switzerland at the
ents choose not to vaccinate their children for reasons                        time of the survey were offered as possible replies, and
such as, among others, doubts regarding their usefulness,                      recommended vaccines were considered as those noted
concerns over safety or efficacy, etc. Physicians are                          in the Swiss federal immunization schedule issued
known to exert a direct influence on immunization rates                        yearly. One question compared their immunization prac-
by answering questions and clarifying misconceptions.                          tice between their own children and their patients. So-
Yet, it is unknown how they immunize their own chil-                           ciodemographics, qualifying year, membership in differ-
dren.                                                                          ent professional groups, and their type of practice were
  Objective. We sought to assess how physicians inter-                         also requested.
ested in vaccination issues immunized, or would immu-                             Statistics. Standard descriptive statistics were used
nize, their own children.                                                      for sociodemographic characteristics. Univariate statisti-
  Design, Setting, and Participants. An 11-question, Web-                      cal analyses were performed for each variable to deter-
based survey with a total of 102 discrete answers was sent                     mine its relationship to the dependent variable, being a
to 2070 Swiss physicians in October 2004. All physicians                       pediatrician or nonpediatrician. Logistic-regression anal-
were subscribers to a nonprofit, Web-based expert net-                         ysis was used to calculate the adjusted odds ratios (ORs)
work (InfoVac, www.infovac.ch) that distributes monthly                        and 95% confidence intervals (CIs), controlling for any
newsletters and answers question within 2 days on im-                          statistically significant demographic variables that might
munization issues. The InfoVac network reaches >95%                            function as confounders (gender, parenthood, workplace,
of pediatricians in Switzerland but <20% of general                            year of diploma, and type of practice). For all statistical
practitioners. All responses were anonymous, and no                            tests, differences were considered significant at P < .05.
identifier could be used to trace the participants of the                         Main Outcome Measure. We performed a comparison
survey. Questions were divided into 2 parts: (1) physi-                        of past and projected immunization rates in the children
cians who were parents were asked which vaccines they                          of pediatricians and nonpediatricians.
                                                                                  Results. One thousand seventeen valid question-
From the *Centre for Vaccinology and Neonatal Immunology, Departments
                                                                               naires were received (response rate: 49.1%; pediatricians:
of Pathology-Immunology and Pediatrics, University of Geneva, Switzer-         53.3%). Nine hundred fifteen physicians (90%) had >1
land; ‡Department of Pediatrics, University Children’s Hospital, Basel,        child. All physicians reported immunizing children in
Switzerland; §Department of Pediatrics and Institute for Infectious Dis-       their practice. Pediatricians were more likely to be
eases, University of Bern, Bern, Switzerland; !Department of Pediatrics,       women and to work in private practice than nonpedia-
Children’s Hospital of Lucerne, Lucerne, Switzerland; and ¶Department of       tricians but less likely to belong to a self-reported alter-
Pediatrics, Centre Hospitalier Universitaire Vaudois, University of Lau-       native medicine association. Among the nonpediatri-
sanne, Lausanne, Switzerland.
                                                                               cians, 317 were general practitioners, 144 were internists,
Accepted for publication Jun 30, 2005.
doi:10.1542/peds.2005-0885
                                                                               and 95 were other specialists. Ninety-two percent of pe-
Conflict of interest: Financial support to perform studies was received from   diatricians followed the official immunization recom-
Wyeth (Switzerland) (U.H., D.D., B.V., and C.-A.S.), GlaxoSmithKline (Swit-    mendations for their own children. In contrast, after con-
zerland) (U.H., C.A., and C.-A.S.), and Sanofi Pasteur MSD (Switzerland)       trolling for gender, workplace, type of practice, and year
(C.-A.S.); honoraria to function as an expert in advisory boards and/or        of diploma, nonpediatricians were more likely not to
lecture honoraria were received from Baxter (Germany) (U.H.), Baxter           have immunized their children against measles, mumps,
(Switzerland) (U.H., C.A., D.D., and B.V.), Berna Biotech (Switzerland)        hepatitis B, or Haemophilus influenzae type b. They more
(U.H.), Chiron Vaccines (Germany) (U.H.), GlaxoSmithKline (Germany)
                                                                               frequently       postponed    diphtheria-tetanus-pertussis
(U.H.), GlaxoSmithKline (Switzerland) (U.H., C.A., D.D., B.V., and C.-A.S.),
Sanofi Pasteur MSD (Germany) (U.H.), Sanofi Pasteur MSD (Switzerland)
                                                                               (DTP) (OR: 4.5; 95% CI: 2.0 –10.19) and measles-mumps-
(D.D. and C.-A.S.), and Wyeth (Switzerland) (D.D. and C.-A.S.); and finan-     rubella (MMR) vaccination. Although projected immuni-
cial support to participate in scientific meetings was received from Baxter    zation rates were higher than effective rates, 10% of non-
(Switzerland) (D.D. and B.V.), GlaxoSmithKline (Germany) (U.H.), Glaxo-        pediatricians would still not follow the official
SmithKline (Switzerland) (K.P.B., C.A., D.D., B.V., and C.-A.S.), Sanofi       immunization recommendations in 2004. They would
Pasteur MSD (Switzerland) (D.D. and C.-A.S.), and Wyeth (Switzer-              more frequently refrain from using combination vaccines
land) (C.-A.S.).                                                               and postpone DTP and MMR immunization to later in
Address correspondence to Claire-Anne Siegrist, MD, PD, Centre for Vac-
                                                                               life. Several comparisons confirmed the weaker use of
cinology and Neonatal Immunology, Departments of Pathology-Immunol-
ogy and Pediatrics, CMU, 1 Rue Michel-Servet, 1211 Geneva 4, Switzerland.      the more recently licensed vaccines by nonpediatricians.
E-mail: claire-anne.siegrist@medecine.unige.ch                                 In addition to vaccines currently recommended in Swit-
PEDIATRICS (ISSN 0031 4005). Copyright © 2005 by the American Acad-            zerland, both groups of physicians added hepatitis A,
emy of Pediatrics.                                                             influenza, and varicella vaccines to the vaccination


www.pediatrics.org/cgi/doi/10.1542/peds.2005-0885                   PEDIATRICS Vol. 116 No. 5 November 2005
                           Downloaded from www.aappublications.org/news by guest on June 21, 2020
                                                                                                                                      e623

                                                                          1                                           Exhibit 273
schedule of their own children. Pediatricians were more      Western European countries including Switzer-
likely toCase
           give pneumococcal    (OR:  2.26; 95%
                 2:20-cv-02470-WBS-JDP Document  CI: 1.004 – land.  14–18
                                                                 10 Filed 12/29/20 Page 345 of 491
4.68) and meningococcal C (OR: 2.26; 95% CI: 1.62–3.17)         Our study therefore aimed at interviewing physi-
vaccines to their own children. In contrast, they were less  cians to evaluate how they have immunized, or
likely to give tick-borne encephalitis virus vaccine (OR:    would immunize, their own children and what kind
0.65; 95% CI: 0.44 – 0.95).                                  of role models they provide to parents regarding
   Conclusions. Ninety-three percent of the surveyed         immunization.
physicians agree with the current official vaccination
recommendations and would apply them to their own
                                                                     DESIGN, SETTING, AND PARTICIPANTS
children. However, the observation that 5% of nonpedia-
tricians would not use Haemophilus influenzae type b            A  Web-based    questionnaire (Fig 1) was sent to 2070 Swiss
                                                             physicians in October 2004. The list of participants’ e-mail ad-
vaccine if they had a child born in 2004 is unexpected and
                                                             dresses was generated from the list of subscribers to InfoVac19
concerning. In contrast, both groups gave additional vac-    (www.infovac.ch), a nonprofit Web-based expert network that
cines than those recommended to their own children.          distributes monthly newsletters to physicians in Switzerland and
Among physicians in Switzerland interested in immuni-        answers physicians’ questions on immunization issues within 24
zation, a significant proportion of nonpediatricians de-     to 48 hours. This newsletter reaches !95% of pediatricians in
cline or delay the immunization of their own children        Switzerland, who are automatically registered at no cost, but only
with the recommended MMR- or DTP-based combina-              a minority ("20%) of general practitioners and interested physi-
tion vaccines, which indicates that clarification of mis-    cians subscribe (for a yearly fee of $20 US). All responses were
                                                             anonymous, and no identifier could be used to trace the partici-
conceptions such as fear of “immune overload” has not        pants of the survey. Therefore, 1 e-mail reminder was sent 3 weeks
yet reached important targets among health care provid-      later to encourage participation. The 11-question survey instru-
ers who thus are unlikely to answer parental concerns        ment, with a total of 102 discrete answers, was presented on 1
adequately. Pediatrics 2005;116:e623–e633. URL: www.         single screen to keep transmission time short and possible loss of
pediatrics.org/cgi/doi/10.1542/peds.2005-0885; immuniza-     information resulting from connection problems to a minimum.
tion, immunization schedule, health survey, children, rec-   Questions were divided into 2 parts: in the first part, parent
ommendations, physician’s role, Switzerland, measles-        physicians were asked which vaccines (individual and combina-
                                                             tion vaccines) they gave to their children and at what age or which
mumps-rubella vaccine, questionnaire, hepatitis B            vaccines they chose not to administer; in the second part, they
vaccine, diphtheria-tetanus-pertussis vaccine, safety, ad-   were asked which vaccines they would or would not give and at
ministration, vaccination, vaccines, guideline adherence,    what age if they had a newborn child in 2004. One question
multivariate analysis.                                       compared their immunization practice between their own chil-
                                                                     dren and their patients (Fig 1, question 6). Vaccines available in
                                                                     Switzerland at the time of the survey were offered as possible
ABBREVIATIONS. OR, odds ratio; CI, confidence interval; Hib,         replies, and recommended vaccines were considered as those
Haemophilus influenzae type b; TBE, tick-borne encephalitis virus;   noted in the in the Swiss federal immunization schedule20 issued
DTP, diphtheria-tetanus-pertussis; DTaP, diphtheria-tetanus-acel-    yearly. Open fields were included to allow free expression of the
lular pertussis; MMR, measles-mumps-rubella; IPV, inactivated        motivations behind the use or nonuse of each of the vaccines.
polio virus vaccine; BCG, bacillus Calmette-Guerin.                  Sociodemographics, qualifying year, membership in different pro-
                                                                     fessional groups, and type of practice were also asked for sepa-
                                                                     rately. All screens were designed to be easily read on a single



I
    mmunization has an essential impact on public                    screen, and check boxes provided answers for closed-ended ques-
    health worldwide.1 Numerous studies have                         tions. Text fields were available for answers to open-ended ques-
                                                                     tions. All data were automatically transferred in a centralized
    shown the efficacy of different vaccines to protect              database and did not have to be reentered. Published recommen-
children and adults from various bacterial and viral                 dations for designing Web-based surveys were followed.21
infections, and several diseases have been either
eradicated or significantly reduced in many coun-                                   MAIN OUTCOME MEASURES
tries thanks to universal immunization.2 Neverthe-                       Sociodemographic characteristics of the participants are de-
less, a number of individuals (including parents de-                 scribed by using standard descriptive statistics (frequencies and
                                                                     means and SDs). Comparisons of baseline demographic and im-
ciding for their children) do not take advantage of                  munization measures were performed by using !2 tests for cate-
this preventive measure for different reasons such as                gorical data or Fisher’s exact test where appropriate.Univariate
doubts regarding their usefulness, concerns over                     statistical analyses were performed for each variable to determine
safety or efficacy, philosophical or religious opin-                 its relationship to the dependent variable, being a pediatrician or
                                                                     nonpediatrician. Logistic-regression analysis was used to calculate
ions, or vaccine cost.3–7 It is well known that health               adjusted odds ratios (ORs) and 95% confidence interval (CIs),
care providers can influence the rates of immuniza-                  controlling for any statistically significant demographic variables
tion by answering parents’ questions and addressing                  that might function as confounders (gender, parenthood, work-
misconceptions.8,9 It is also recognized that physi-                 place, year of diploma, or type of practice).
                                                                         For all statistical tests, differences were considered significant
cians can act as role models.10 Personal experience                  at P " .05 or when the 95% CI did not include 1.0. SPSS 12.0.1
with the disease and the vaccine can have a powerful                 (SPSS Inc, Chicago, IL) statistical software was used for analyses.
impact on how convincing the physician seems to the
parents.11,12 However, even health care providers                                                RESULTS
can sometimes have misleading beliefs about immu-                      Questionnaires were sent by e-mail to 2070 Swiss
nization and send an unclear message to parents.4,13                 physicians (including 860 pediatricians) registered
This becomes a crucial issue in countries in which                   with InfoVac. After a single e-mail reminder, 1017
parental demands and concerns have increased to a                    valid questionnaires were received (response rate:
level that compromises the success of immunization                   49.1%; pediatricians: 53.3%). Sixteen questionnaires
programs. This problem is illustrated best by the                    were invalid and withdrawn: 1 was filled in by a
persistent insufficient vaccine coverage against mea-                nonphysician, 2 were duplicates, and 13 were empty
sles leading to continual large outbreaks in several                 surveys. Table 1 summarizes the participants’ char-

e624      IMMUNIZATION INDownloaded
                          PHYSICIANS’     CHILDREN
                                    from www.aappublications.org/news by guest on June 21, 2020
                                                                2                                                  Exhibit 273
        Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 346 of 491




                                          Fig 1. InfoVac Web-based questionnaire.


acteristics. In general, the time since qualification or         15 years of age). Women were more likely to be
region of practice had no statistically significant ef-          pediatricians, and pediatricians worked more often
fect on vaccine use. Nine hundred fifteen (90%) phy-             in private practice than nonpediatricians. Pediatri-
sicians had "1 children (24% younger than 5 years of             cians were also less likely to belong to a self-reported
age, 50% between 5 and 15 years, and 52% older than              alternative medicine association (3.1% vs 7%; P #

                                                            www.pediatrics.org/cgi/doi/10.1542/peds.2005-0885
                            Downloaded from www.aappublications.org/news by guest on June 21, 2020
                                                                                                                    e625

                                                           3                                         Exhibit 273
       Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 347 of 491




                                                    Fig 1. Continued.




e626   IMMUNIZATION INDownloaded
                       PHYSICIANS’     CHILDREN
                                 from www.aappublications.org/news by guest on June 21, 2020
                                                        4                                      Exhibit 273
Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 348 of 491




                                       Fig 1. Continued.




                                             www.pediatrics.org/cgi/doi/10.1542/peds.2005-0885
             Downloaded from www.aappublications.org/news by guest on June 21, 2020
                                                                                                 e627

                                            5                                         Exhibit 273
       Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 349 of 491




                                                           Fig 1. Continued.


.027; OR: 0.473; 95% CI: 0.24 – 0.92). Nonpediatricians              immunization rates for measles (95.7%), rubella
were more likely to have graduated a longer time                     (95.1%), and mumps (93.8%). When asking pediatri-
ago, to have children, and to be from the German-                    cian parents (n # 392) which individual recom-
speaking part of Switzerland. Among the nonpedia-                    mended vaccines they gave to their own children
tricians, there were 317 general practitioners, 144                  (Table 2), they were more likely to have given Hae-
internists, and 95 other specialists. All physicians                 mophilus influenzae type b (Hib) (OR: 1.5; 95% CI:
reported immunizing children in their practice.                      1.001–2.14), measles (OR: 3.1; 95% CI: 1.3–7.2),
   Overall, immunization rates reported by physi-                    mumps (OR: 1.97; 95% CI: 1.05–3.7), and hepatitis B
cians for their own children were very high. This was                (OR: 1.48; 95% CI: 1.07–2.05) vaccines than nonpedia-
true for all vaccines but was especially striking in                 trician physician parents (n # 523). They were also

               TABLE 1.      Characteristics of Participating Physicians (n # 1017)
                       Characteristic               Pediatricians    Nonpediatricians           Statistics
                                                    (n # 458), %      (n # 559), %
                                                                                         !2        df         P
                 Gender
                   Female                               42.6               26.1         27.43      1         ".001
                 Have children                          85.6               93.6         17.72      1         ".001
                   "5 y old                             22.7               21.1          NS
                   5–15 y old                           42.4               46.3          NS
                   !15 y old                            41.7               50.8          8.38      1          .004
                 Type of activity*
                   Private practice                     56                 48.9         37.85      5         ".001
                   Hospital                             19.7               11.4
                   Administration                        1.1                3.6
                   School health service                21.9               31
                   Industry                              0.7                2.5
                   Other                                 0.7                2.5
                 Year of medical diploma†
                   !2000                                 1.4                0.3         29.59      5         ".001
                   1990–1999                            13.2               12.1
                   1980–1989                            14.4               22.6
                   1970–1979                            12.5               17.3
                   1960–1969                             3.6                2.2
                   "1960                                 0.4                0.2
                 Region of practice‡
                   French-speaking part                 34.6               28            9.30      2          .01
                   German-speaking part                 59.1               68.1
                   Italian-speaking part                 6.3                3.9
               NS indicates not significant.
               * Thirteen were not available.
               † Seven were not available.
               ‡ Thirty-three were not available.


e628    IMMUNIZATION INDownloaded
                        PHYSICIANS’     CHILDREN
                                  from www.aappublications.org/news by guest on June 21, 2020
                                                                6                                                 Exhibit 273
more likely to have given all recommended vaccines       have administered the first dose of diphtheria-teta-
to their Case
         own child  (OR: 2.19; 95% CI:  1.368
               2:20-cv-02470-WBS-JDP Document –3.5). The nus-pertussis
                                                            10 Filed (DTP)12/29/20or diphtheria-tetanus-acellular
                                                                                         Page 350 of 491
comparatively lower use of Hib vaccine essentially       pertussis (DTaP) combination vaccine at the recom-
reflected its more recent availability, because it was   mended age of 2 to 6 months (OR: 4.5; 95% CI:
given to 97.3% of children "5 years old. Similarly,      2.0 –10.19). In fact, they were more likely to have
hepatitis B is currently recommended at 11 to 15         given the first dose of this vaccine between 6 and 12
years of age in Switzerland, which is reflected in a     months of age. This remained true when looking
significantly higher (84.8%) vaccine use by physician    only at parents of children younger than 5 years of
parents of children !15 years old.                       age (OR: 13.27; 95% CI: 1.59 –110.8). More pediatri-
   In addition to the vaccines currently recom-          cian parents gave the measles-mumps-rubella
mended in Switzerland, both groups of physicians
                                                         (MMR) vaccine at the recommended schedule than
frequently added hepatitis A, influenza, and vari-
                                                         nonpediatrician parents (OR: 2.78; 95% CI:
cella vaccines to the vaccination schedule of their
own children (Table 2). Pediatrician parents were        1.64 – 4.69). A statistically significant number of non-
more likely to have given pneumococcal (OR: 2.17;        pediatricians (4.8%) didn’t give the MMR vaccine at
95% CI: 1.004 – 4.68) and meningococcal C (OR: 2.26;     all to their own children. In general, pediatricians
95% CI: 1.62–3.17) vaccines to their own children. In    were more likely to immunize their own children
contrast, they were less likely to have given tick-      than their patients (OR: 1.55; 95% CI: 1.11–2.15) and
borne encephalitis virus (TBE) vaccine than nonpe-       tended to immunize at an earlier age compared with
diatrician parents (OR: 0.65; 95% CI: 0.44 – 0.95).      nonpediatrician parents (P # .051; OR: 2.766; 95% CI:
   When asked about timing of immunization, non-         0.994 –7.697), whereas nonpediatrician parents were
pediatrician parents were 4.5 times more likely to not   more likely to give exactly the same vaccines and in


              TABLE 2.    Own Children’s Vaccination in Pediatricians Versus Nonpediatricians, Controlling for
              Demographics (n # 915)
                                           Pediatricians   Nonpediatricians       P         Adjusted    95% CI
                                           (n # 392), %     (n # 523), %                      OR*
               Individual vaccines
                 Recommended
                      vaccines in
                      Switzerland
                   Diphtheria                  100               99.4            NS
                   Tetanus                     100               99.6            NS
                   Pertussis                    98.7             96.9            NS
                   Polio                        99.2             99.4            NS
                   Hib                          71.4             68.8            .05          1.46     1.001–2.14
                   Measles                      97.4             94.5            .009         3.09      1.33–7.17
                   Mumps                        95.2             92.7            .035         1.97      1.05–3.69
                   Rubella                      95.7             94.6            NS
                   Hepatitis B                  68.1             64.6            .019         1.48      1.07–2.05
                 Additional vaccines
                   Hepatitis A                  48.5             46.5           NS
                   Meningococcus C              31.9             18.4          ".001          2.26      1.62–3.17
                   TBE                          14.8             24.5           .025          0.65      0.44–0.95
                   Influenza                    12.8             14.3           NS
                   Pneumococcus                  5.1              2.9           .049          2.17     1.004–4.68
                   Varicella                     3.1              3.6           NS
               Combination vaccines
                   DTP between 2 and            97.4             91.4          ".001          4.51       2.0–10.19
                      6 mo†
                   DTP between 6 and             1.5              4.8            .022         0.31      0.11–0.84
                      12 mo†
                   MMR between 12               93.6             85.7          ".001          2.77      1.64–4.69
                      and 24 mo†
                   MMR not given                 0.8              4.8            .002         0.14      0.04–0.51
               In general
                 All recommended                91.6             85.1            .001         2.19      1.37–3.49
                      vaccines
                 More vaccines than             28.8             21              .009         1.55      1.11–2.15
                      recommended
                 Earlier vaccination             3.1              1.3            .051‡        2.77      0.99–7.69
                      than
                      recommended
                 No difference in               65.8             72.1            .041         0.73      0.53–0.99
                      timing of
                      vaccination
              NS indicates not significant
              * Controlling for gender, workplace, year of diploma, and type of practice.
              † First dose.
              ‡ Not statistically significant.


                                                             www.pediatrics.org/cgi/doi/10.1542/peds.2005-0885
                             Downloaded from www.aappublications.org/news by guest on June 21, 2020
                                                                                                                      e629

                                                            7                                                  Exhibit 273
the same time frame to their own children as to their   ditional vaccines were also selected frequently by
patients.Case 2:20-cv-02470-WBS-JDP Document            physicians
                                                           10 Filed  in 2004 (Table 3).
                                                                         12/29/20       Pediatricians
                                                                                     Page   351 of 491would be
   When asked which recommended vaccines they           more likely to protect their children with pneumo-
would give if they had a young child in 2004, 93.2%     coccal and meningococcal C (OR: 3.04 and 2.16, re-
of the physicians agreed that they would follow the     spectively) vaccines. However, they would be less
current Swiss vaccination recommendations (Table        likely to give the bacillus Calmette-Guerin (BCG)
3). Projected immunization rates were generally         and TBE vaccines than nonpediatricians (OR: 0.39
higher than effective rates (Table 2). This was espe-   and 0.53, respectively).
cially noticeable in vaccines against Hib (97.8%), hep-
atitis B (94.8%), measles (98.5%), rubella (97.9%), and                     CONCLUSIONS
mumps (97%). There were marked differences be-             Little is known about the immunization practices
tween pediatricians and nonpediatricians: pediatri-     of physicians regarding their own children.22 The
cians were more likely to give Hib and hepatitis B      results of this study suggest that although 93% of the
vaccines than nonpediatricians (OR: 3.78 and 1.92,      surveyed physicians agree with current official vac-
respectively, after controlling for demographics).      cination recommendations and would apply them to
More than 94% of all respondents agreed with using      their own children, this opinion is not shared by a
combination vaccines such as DTaP-inactivated polio     significant proportion of nonpediatricians who were
vaccine (IPV)-Hib and MMR, for their child in 2004.     twice as likely not to have followed (and, hypothet-
Pediatricians were more likely to give pentavalent      ically, not to follow in 2004) the official recommen-
(DTaP-IPV-Hib), hexavalent (DTaP-IPV-Hib-Hepati-        dations for their own children.
tis B), and MMR combination vaccines than nonpe-           DTP-polio–immunization rates were remarkably
diatricians (OR: 3.86, 1.96, and 2.81, respectively).   high in children of both groups of physicians. In
They would also give the first doses of DTaP and        contrast, Hib coverage was significantly lower. This
MMR vaccines at a younger age (P # .001 and P "         reflected in part its more recent availability (1990),
.001, respectively) than nonpediatricians. Although     because 97.3% of the physicians with children "5
93.2% of all physicians agreed with following the       years old had protected their children against Hib.
recommendations for vaccinating their own child,        However, the observation that 5% of nonpediatri-
nonpediatricians were twice as likely as pediatricians  cians would not use the Hib vaccine if they had a
to deviate, for their own child, from the recom-        child born in 2004 is unexpected, given the severity
mended schedule (OR: 2.02; 95% CI: 1.16 –3.53). Ad-     of the disease, the high efficacy and safety of Hib

               TABLE 3.       Projected Vaccination of Own Children in 2004: Pediatricians Versus Nonpediatricians,
               Controlling for Demographics (n # 1017)
                                              Pediatricians    Nonpediatricians        P       OR       95% CI
                                              (n # 458), %      (n # 559), %
                Individual vaccines
                  Recommended
                       vaccines in
                       Switzerland
                    Diphtheria                     99.6               97.7            NS
                    Tetanus                        99.6               98              NS
                    Pertussis                      99.1               96.6            NS
                    Polio                          98.9               97.9            NS
                    Hib                            98.7               95.2            .013    3.78    1.33–10.76
                    Measles                        98.7               96.4            NS
                    Mumps                          96.5               95.5            NS
                    Rubella                        98                 95.9            NS
                    Hepatitis B                    95.9               92.1            .040    1.92     1.03–3.59
                  Additional vaccines
                    Hepatitis A                    48                 47             NS
                    Meningococcus C                40.8               25.2          ".001     2.16     1.61–2.89
                    TBE                            11.4               20.8           .001     0.52     0.36–0.78
                    Pneumococcus                   18.3                7.2          ".001     3.04     1.93–4.79
                    Varicella                       9.2               12.5           NS
                    Influenza                       8.7               10.4           NS
                    BCG                             3.7                5.9           .009     0.39     0.19–0.79
                Combination vaccines
                  DTaP-IPV-Hib                     98.3               94.1           .003     3.86     1.59–9.4
                  Hexavalent                       44.8               30.4          ".001     1.96     1.48–2.59
                  MMR                              97.6               94.1           .014     2.81     1.24–6.41
                  DTP between 2 and                98.2               91.4          ".001     2.11     1.55–2.87
                       4 mo*
                  MMR before 2 y*                  95.6               84.6          ".001     2.27     1.66–3.12
                In general
                  All 2004 recommended             94.8               90.2            .013    2.02     1.16–3.53
                       vaccines
               Gender, parenthood, workplace, year of diploma, and type of practice were controlled for. NS
               indicates not significant; hexavalent, DTaP-polio-Hib-hepatitis B combination vaccine.
               * First doses.


e630    IMMUNIZATION INDownloaded
                        PHYSICIANS’     CHILDREN
                                  from www.aappublications.org/news by guest on June 21, 2020
                                                              8                                               Exhibit 273
vaccines, and the availability of DTaP-IPV/Hib pen-     recent autism–MMR-vaccine controversy, which led
tavalentCase
          combination   vaccines,  which  prevents
                2:20-cv-02470-WBS-JDP Document      an  to 10
                                                            a decrease  in MMR-immunization
                                                                 Filed 12/29/20     Page 352 of  levels
                                                                                                    491in the
additional shot. This observation is supported by the   United Kingdom.18,29–31 It therefore represents a sig-
fact that only 94.1% of nonpediatricians (compared      nificant threat to the World Health Organization’s
with 98.3% of pediatricians) would use a pentavalent    program to eliminate measles from the European
vaccine for their own children in 2004. Reasons         region and may predict the persistent circulation of
evoked by physicians declining the use of Hib vac-      the measles virus and consecutive outbreaks.15–17,32
cines for their own children included lack of aware-    Indeed, herd immunity is thought to succeed in the
ness (“no invasive Hib disease seen in 25 years of      control of measles only when immunization levels
private practice”) but also reflected a subjective rel- are !93% to 95%.33
ative-risk analysis led by the desire to reduce vac-       The belief that immunization may be initiated “too
cines to a minimum (“risk currently minimal in my       early” is also a frequent parental concern fueled by
area”) (Table 4). It is fortunate that a 4-dose Hib-    theoretical issues such as immune overload.3,34,35
immunization schedule induces efficient herd immu-      Again, almost 10% of nonpediatricians indicated that
nity in Switzerland and elsewhere.23                    they would initiate DTaP immunization beyond the
   Hepatitis B immunization was introduced into the     age of 4 to 6 months and 15% would not give the first
Swiss immunization schedule in 1998 and is cur-         dose of measles or MMR vaccine before 2 years of
rently officially recommended at 11 to 15 years of      age, thus contributing to the maintenance of a reser-
age, and hepatitis B immunization containing            voir of susceptible nonimmune young children.
hexavalent infant vaccines was introduced as an al-        A contrasting observation of this survey was the
ternative in 2001. Only a minority (30.4%) of nonpe-    relatively frequent use of additional vaccines that
diatricians would use such a hexavalent combination     physicians chose for their own children despite the
vaccine for their children in 2004. However, 94.8% of   lack of reimbursement. The use of hepatitis A vac-
physicians would immunize their own children            cine was similar in both groups of parent physicians,
against hepatitis B in 2004, which is significantly     probably reflecting similar travel attitudes. Pediatri-
higher than the median national immunization rate       cians were much more likely to offer additional vac-
(52%) recorded in 2003.24                               cines to their children than nonpediatricians. This
   In contrast, observed and projected rates of MMR     was most marked for the pneumococcal conjugate
immunization by nonpediatricians are of concern.        vaccine, currently only recommended for high-risk
Although acceptance rates are much higher than in       groups in Switzerland, and the group C meningococ-
the general population (84%),25,26 almost 5% of phy-    cal conjugate vaccine, which possibly reflects the
sicians in this survey did not use the MMR vaccine      greater experience of pediatricians with serious out-
and would not give it to their own children in 2004.    comes of the diseases caused by these organisms
The main reasons evoked by this minority of physi-      and/or their greater access to information and train-
cians include the wish to avoid trivalent combined      ing opportunities on these recently available vac-
vaccines because of safety concerns, the preference     cines.36–38 The observation that nonpediatricians
for infection-driven rather than vaccine-induced im-    were 3 times more likely to select the BCG vaccine
munity, and the conviction that homeopathic treat-      for a newborn child in 2004 despite its withdrawal
ment allows a benign outcome of measles, mumps,         from the Swiss routine-immunization schedule in
and rubella. These are frequent beliefs in the general  1987 indirectly suggests the importance of continu-
population and that they are supported by physi-        ous education in vaccine-related issues. In contrast,
cians who adhere to alternative medicine concepts is    immunization against TBE was selected twice as of-
not unexpected.27,28 The impact of misconceptions       ten by nonpediatricians, which might reflect the fact
regarding MMR vaccines can be appreciated by the        that immunization against TBE is recommended in


              TABLE 4.        Main Physicians’ Reasons for Withholding Immunization in this Survey
                         Vaccine                                     Reasons for Withholding
                 Overall                          “immune system not ready”; “immune overload”
                 Diphtheria                       “not necessary, risk currently minimal in Switzerland”
                 Pertussis                        “not useful, illness usually not severe”
                                                  “vaccine linked with side effects”
                 Polio                            “only useful when travelling: no travel, no vaccine”
                 Hib                              “no invasive Hib disease seen in 25 years of private practice”
                 Hexavalent combination           “not clear if linked with severe side effects”
                                                  “I am afraid of side effects”
                                                  “no experience with it”
                 MMR                              “vaccine more harmful than disease”
                                                  “vaccine useless at young age: should be given later”
                                                  “luxury vaccine: diseases mild”
                                                  “only necessary in girls/women”
                                                  “homeopathic treatment prevents disease”
                 Hepatitis B                      “only to teenagers”
                                                  “not sure the vaccine works”
                                                  “only to ‘at-risk’ groups”
                                                  “risk of side effects such as multiple sclerosis”



                                                               www.pediatrics.org/cgi/doi/10.1542/peds.2005-0885
                               Downloaded from www.aappublications.org/news by guest on June 21, 2020
                                                                                                                     e631

                                                              9                                               Exhibit 273
Switzerland for adults and children !6 years of age                                      REFERENCES
living inCase
           endemic  areas, and general   practitioners
                2:20-cv-02470-WBS-JDP Document          or     10 Filed
                                                            1. Centers           12/29/20
                                                                        for Disease                  Page 353
                                                                                      Control and Prevention.        of 491
                                                                                                                 Ten great public health
internists are more used to its administration than            achievements—United States 1900 –1999. MMWR Morb Mortal Wkly Rep.
pediatricians.                                                 1999;48(50):1141–1147
                                                            2. Barquet N, Domingo P. Smallpox: the triumph over the most terrible of
   Our results must be interpreted in the context of           the ministers of death. Ann Intern Med. 1997;127:635– 642
several methodologic limitations. The Web-based             3. Alfredsson R, Svensson E, Trollfors B, Borres MP. Why do parents
survey was pilot tested for usability but not vali-            hesitate to vaccinate their children against measles, mumps and ru-
dated for reliability or external validity. The first part     bella? Acta Paediatr. 2004;93:1232–1237
                                                            4. Fredrickson DD, Davis TC, Arnould CL, et al. Childhood immunization
of this survey might have been influenced by a rec-            refusal: provider and parent perceptions. Fam Med. 2004;36:431– 439
ollection bias, because physicians were asked to re-        5. Freed GL, Clark SJ, Hibbs BF, Santoli JM. Parental vaccine safety con-
member which vaccines were given to their own                  cerns. The experiences of pediatricians and family physicians. Am J Prev
children, sometimes several decades before. How-               Med. 2004;26:11–14
                                                            6. Poland GA, Jacobson RM. Understanding those who do not under-
ever, the second part explored how physicians, hy-
                                                               stand: a brief review of the anti-vaccine movement. Vaccine. 2001;19:
pothetically, would immunize their children if born            2440 –2445
in 2004 (ie, at the time of the survey). Here, a re-        7. Taylor JA, Darden PM, Brooks DA, Hendricks JW, Wasserman RC,
sponse-effect bias is possible but unlikely because            Bocian AB. Association between parents’ preferences and perceptions of
                                                               barriers to vaccination and the immunization status of their children: a
there are no “right” answers. Self-reported evalua-
                                                               study from Pediatric Research in Office Settings and the National Med-
tions by physicians have already been used success-            ical Association. Pediatrics. 2002;110:1110 –1116
fully in other areas. Recruiting subscribers to Info-
                      39
                                                            8. Sharkness CM, Goun BD, Davis LA, Sykes LE. Do we practice what we
Vac, a nonprofit Web-based expert group on                     teach about childhood immunization in New Jersey? Fam Med. 1998;30:
immunization issues, and the 50% response rate in-             727–732
                                                            9. Zimmerman RK, Bradford BJ, Janosky JE, Mieczkowski TA, DeSensi E,
troduces several obvious biases. Although the survey           Grufferman S. Barriers to measles and pertussis immunization: the
reached !95% of the pediatricians, the proportion of           knowledge and attitudes of Pennsylvania primary care physicians. Am J
nonpediatricians was much more limited. It is most             Prev Med. 1997;13:89 –97
likely that subscribers to the InfoVac services, and       10. Althouse LA, Stritter FT, Steiner BD. Attitudes and approaches of
                                                               influential role models in clinical education. Adv Health Sci Educ Theory
among them survey participants, are more directly              Pract. 1999;4:111–122
interested in immunization issues, such that our re-       11. Everett WW, Zaoutis TL, Halpern SD, Strom BL, Coffin SE. Preevent
sults cannot be generalized to all physicians. This is         vaccination against smallpox: a survey of pediatric emergency health
especially true for nonpediatricians who have to ac-           care providers. Pediatr Infect Dis J. 2004;23:332–337
                                                           12. Davis MM, Ndiaye SM, Freed GL, Clark SJ. One-year uptake of pneu-
tively register with InfoVac. Thus, the differences            mococcal conjugate vaccine: a national survey of family physicians and
observed between pediatricians and nonpediatri-                pediatricians. J Am Board Fam Pract. 2003;16:363–371
cians answering this survey are of primary impor-          13. Askew GL, Finelli L, Lutz J, DeGraaf J, Siegel B, Spitalny K. Beliefs and
tance, because both groups are particularly inter-             practices regarding childhood vaccination among urban pediatric pro-
                                                               viders in New Jersey. Pediatrics. 1995;96:889 – 892
ested in vaccination issues. The observation that          14. Centers for Disease Control and Prevention. Measles outbreak—
significantly lower immunization rates were indi-              Netherlands, April 1999 –January 2000. MMWR Morb Mortal Wkly Rep.
cated by nonpediatrician parents is of concern: vac-           2000;49:299 –303
cine use could be even lower for nonpediatrician           15. Centers for Disease Control and Prevention. Measles epidemic attrib-
                                                               uted to inadequate vaccination coverage—Campania, Italy, 2002.
physicians who were not reached by this survey,                MMWR Morb Mortal Wkly Rep. 2003;52:1044 –1047
increasing the difference between pediatricians and        16. Richard JL, Boubaker K, Doutaz M, Schubiger G. Déclaration obligatoire
nonpediatricians even further.                                 de la rougeole en Suisse: forte augmentation du nombre de cas au
   In conclusion, 95% of pediatricians practicing in           printemps 2003. Schweiz Arzteztg. 2003;84(27):1439 –1444
                                                           17. Hellenbrand W, Siedler A, Tischer A, et al. Progress toward measles
Switzerland immunize, or would immunize, their
                                                               elimination in Germany. J Infect Dis. 2003;187(suppl 1):S208 –S216
children according to recommended schedules and            18. Jansen VA, Stollenwerk N, Jensen HJ, Ramsay ME, Edmunds WJ,
vaccines. They give at least as many vaccines to their         Rhodes CJ. Measles outbreaks in a population with declining vaccine
own child as to their patients (and frequently many            uptake. Science. 2003;301:804
                                                           19. Siegrist C, Desgrandchamps D, Heininger U, Vaudaux B. How to im-
more), immunize as early as recommended, and also
                                                               prove communication on vaccine issues at the national level?
make a comprehensive use of the most recent com-               INFOVAC-PED: an example from Switzerland. Vaccine. 2001;20(suppl
bination vaccines. In contrast, a relatively large pro-        1):S98 –S100
portion of nonpediatricians do not follow, nor plan        20. Office Fédéral de la Santé Publique et Commission Suisse Pour les
to follow, current immunization recommendations                Vaccinations. Plan de vaccination suisse 2004. Available at:
                                                               www.bag.admin.ch/infekt/publ/supplementa/f/suppl8"impfpl.pdf.
for their own children. Despite their scientific train-
                                                               Accessed August 24, 2005
ing and education, they express the same concerns as       21. Schleyer TK, Forrest JL. Methods for the design and administration of
those that prevail in the public. Although this survey         Web-based surveys. J Am Med Inform Assoc. 2000;7:416 – 425
cannot establish the effectiveness of Swiss physicians     22. Katz-Sidlow RJ, Sidlow R. A look at the pediatrician as parent: experi-
as role models for immunization, it is known that              ences with the introduction of varicella vaccine. Clin Pediatr (Phila).
                                                               2003;42:635– 640
convinced physicians are more apt to provide their         23. Muhlemann K, Alexander ER, Pepe M, Weiss NS, Schopfer K. Invasive
patients with vaccines that they believe to be bene-           Haemophilus influenzae disease and epiglottitis among Swiss children
ficial.40–43 Thus, unless additional vaccine education         from 1980 to 1993: evidence for herd immunity among older age groups.
and information efforts targeted toward these phy-             The Swiss Haemophilus Influenzae Study Group. Scand J Infect Dis.
                                                               1996;28:265–268
sicians eventually prove successful, the control of        24. Vaccination des adolescents contre l’hépatite B en Suisse: impact im-
communicable diseases such as measles may prove                portant sur l’incidence de la maladie dans le groupe d’āge concerné.
impossible in Switzerland and other countries.                 Bull OFSP. 2004;49:923–931



e632     IMMUNIZATION INDownloaded
                         PHYSICIANS’     CHILDREN
                                   from www.aappublications.org/news by guest on June 21, 2020
                                                              10                                                 Exhibit 273
25. Vaccination des écoliers contre la rougeole. Les oreillons et la rubéole en      35. Allred NJ, Shaw KM, Santibanez TA, Rickert DL, Santoli JM. Parental
    Suisse, 1991–1998. Bull OFSP. 2001;4:65– 67                                            vaccine safety concerns: results from the National Immunization Sur-
           Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 354 of 491
26. Vaccination des enfants en bas âge: enquête représentative sur la                   vey, 2001–2002. Am J Prev Med. 2005;28:221–224
    couverture vaccinale en Suisse 1998. Bull OFSP. 1999;20:356 –361                   36. Davis TC, Fredrickson DD, Arnold CL, et al. Childhood vaccine risk/
27. Henderson R, Oates K, Macdonald H, Smith WC. General practitioners’                    benefit communication in private practice office settings: a national
    concerns about childhood immunisation and suggestions for improving                    survey. Pediatrics. 2001;107(2). Available at: www.pediatrics.org/cgi/
    professional support and vaccine uptake. Commun Dis Public Health.                     content/full/107/2/e17
    2004;7:260 –266                                                                    37. Szilagyi PG, Rodewald LE, Humiston SG, et al. Immunization practices
28. Petrovic M, Roberts RJ, Ramsay M, Charlett A. Parents’ attitude to-                    of pediatricians and family physicians in the United States. Pediatrics.
    wards the second dose of measles, mumps and rubella vaccine: a                         1994;94:517–523
                                                                                       38. Szilagyi PG, Shone LP, Barth R, et al. Physician practices and attitudes
    case-control study. Commun Dis Public Health. 2003;6:325–329
                                                                                           regarding adult immunizations. Prev Med. 2005;40:152–161
29. Miller E. Measles-mumps-rubella vaccine and the development of au-
                                                                                       39. Hughes PH, Brandenburg N, Baldwin DC, Jr, et al. Prevalence of
    tism. Semin Pediatr Infect Dis. 2003;14:199 –206
                                                                                           substance use among US physicians [published correction appears in
30. Bellaby P. Has the UK government lost the battle over MMR? BMJ.
                                                                                           JAMA. 1992;268:2518]. JAMA. 1992;267:2333–2339
    2005;330:552–553
                                                                                       40. Gellin BG, Maibach EW, Marcuse EK. Do parents understand immuni-
31. Fitzpatrick M. MMR: risk, choice, chance. Br Med Bull. 2004;69:143–153                 zations? A national telephone survey. Pediatrics. 2000;106:1097–1102
32. Dannetun E, Tegnell A, Hermansson G, Torner A, Giesecke J. Timeli-                 41. Iwamoto M, Saari TN, McMahon SR, et al. A survey of pediatricians on
    ness of MMR vaccination—influence on vaccination coverage. Vaccine.                    the reintroduction of a rotavirus vaccine. Pediatrics. 2003;112(1). Avail-
    2004;22:4228 – 4232                                                                    able at: www.pediatrics.org/cgi/content/full/112/1/e6
33. Meissner HC, Strebel PM, Orenstein WA. Measles vaccines and the                    42. Zimmerman RK, Schlesselman JJ, Baird AL, Mieczkowski TA. A na-
    potential for worldwide eradication of measles. Pediatrics. 2004;114:                  tional survey to understand why physicians defer childhood immuni-
    1065–1069                                                                              zations. Arch Pediatr Adolesc Med. 1997;151:657– 664
34. Offit PA, Quarles J, Gerber MA, et al. Addressing parents’ concerns: do            43. Zucs AP, Crispin A, Eckl E, Weitkunat R, Schlipkoter U. Risk factors for
    multiple vaccines overwhelm or weaken the infant’s immune system?                      undervaccination against measles in a large sample of preschool chil-
    Pediatrics. 2002;109:124 –129                                                          dren from rural Bavaria. Infection. 2004;32:127–133




                                                                                    www.pediatrics.org/cgi/doi/10.1542/peds.2005-0885
                                         Downloaded from www.aappublications.org/news by guest on June 21, 2020
                                                                                                                                                               e633

                                                                             11                                                           Exhibit 273
Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 355 of 491



   How Do Physicians Immunize Their Own Children? Differences Among
                     Pediatricians and Nonpediatricians
Klara M. Posfay-Barbe, Ulrich Heininger, Christoph Aebi, Daniel Desgrandchamps,
                  Bernard Vaudaux and Claire-Anne Siegrist
                            Pediatrics 2005;116;e623
                         DOI: 10.1542/peds.2005-0885


 Updated Information &          including high resolution figures, can be found at:
 Services                       http://pediatrics.aappublications.org/content/116/5/e623
 References                     This article cites 40 articles, 9 of which you can access for free at:
                                http://pediatrics.aappublications.org/content/116/5/e623#BIBL
 Subspecialty Collections       This article, along with others on similar topics, appears in the
                                following collection(s):
                                Research Methods & Statistics
                                http://www.aappublications.org/cgi/collection/research_methods_-_st
                                atistics_sub
                                Risk Management
                                http://www.aappublications.org/cgi/collection/risk_management_sub
                                System-Based Practice
                                http://www.aappublications.org/cgi/collection/system-based_practice
                                _sub
                                Infectious Disease
                                http://www.aappublications.org/cgi/collection/infectious_diseases_su
                                b
 Permissions & Licensing        Information about reproducing this article in parts (figures, tables) or
                                in its entirety can be found online at:
                                http://www.aappublications.org/site/misc/Permissions.xhtml
 Reprints                       Information about ordering reprints can be found online:
                                http://www.aappublications.org/site/misc/reprints.xhtml




                   Downloaded from www.aappublications.org/news by guest on June 21, 2020
                                                12                                             Exhibit 273
Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 356 of 491




   How Do Physicians Immunize Their Own Children? Differences Among
                     Pediatricians and Nonpediatricians
Klara M. Posfay-Barbe, Ulrich Heininger, Christoph Aebi, Daniel Desgrandchamps,
                  Bernard Vaudaux and Claire-Anne Siegrist
                            Pediatrics 2005;116;e623
                         DOI: 10.1542/peds.2005-0885



  The online version of this article, along with updated information and services, is
                         located on the World Wide Web at:
              http://pediatrics.aappublications.org/content/116/5/e623




 Pediatrics is the official journal of the American Academy of Pediatrics. A monthly publication, it
 has been published continuously since 1948. Pediatrics is owned, published, and trademarked by
 the American Academy of Pediatrics, 141 Northwest Point Boulevard, Elk Grove Village, Illinois,
 60007. Copyright © 2005 by the American Academy of Pediatrics. All rights reserved. Print ISSN:
 1073-0397.




                   Downloaded from www.aappublications.org/news by guest on June 21, 2020
                                                13                                          Exhibit 273
Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 357 of 491




   EXHIBIT 274
         RESEARCH PAPER                                                                                                                                     RESEARCH PAPER
               Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 358 of 491
Human Vaccines & Immunotherapeutics 11:1, 95–100; January 2015; © 2015 Landes Bioscience



                                     Influenza vaccination among
                                       healthcare workers in Italy
                                       The experience of a large tertiary
                                         acute-care teaching hospital
      Cristiano Alicino1,*, Rocco Iudici1, Ilaria Barberis1, Chiara Paganino1, Roberto Cacciani1, Monica Zacconi1, Angela Battistini1,
           Dorotea Bellina1, Anna Maria Di Bella1, Antonella Talamini1, Laura Sticchi1, Alessandra Morando2, Filippo Ansaldi1,
                                                              and Paolo Durando1




                                                                                                                                                                                        ©2014 Landes Bioscience. Do not distribute.
  Department of Health Sciences, Vaccines and Clinical Trials Unit; University of Genoa; Italy and I.R.C.C.S. University Hospital San Martino; IST National Institute for Cancer
  1


           Research; Genoa, Italy; 2Medical Directory of the I.R.C.C.S.; University Hospital San Martino; IST National Institute for Cancer Research; Genoa, Italy


                                           Keywords: Influenza, vaccine, immunization, healthcare workers
  Abbreviations: HCWs, healthcare workers; US, United States of America ; CDC, Center for Disease Control and Prevention;
 ACIP, Advisory Committee on Immunization Practices ; HICPAC, Healthcare Infection Control Practices Advisory Committee



                Influenza vaccination is a fundamental tool for the prevention of influenza in healthcare settings and its administra-
            tion to healthcare workers (HCWs) is recommended in more than 40 countries including United States of America and
            many countries of the European Union. Despite these recommendations, the compliance of HCWs to influenza vaccina-
            tion is largely inadequate in Italy. Since 2005/06 season, a comprehensive multifaceted intervention project aimed at
            increasing the seasonal influenza vaccination coverage rates among HCWs was performed at the IRCCS AOU San Martino
            IST teaching hospital in Genoa, Italy, the regional tertiary adult acute-care reference center with a 1300 bed capacity.
            Despite almost a decade of efforts, the vaccination coverage rates registered at our hospital steadily remain unsatisfac-
            tory and very distant by the minimum objective of 75% defined by the Italian Ministry of Health. During the last influenza
            season (2013/14), vaccination coverage rates by occupation type resulted 30% among physicians, 11% among nurses and
            9% among other clinical personnel.
                Further efforts are necessary to prevent the transmission of influenza to patient and novel strategies need to be
            identified and implemented in order to increase the compliance of HCWs, particularly nurses, with the seasonal influenza
            vaccination.



                               Introduction                                                   For these reasons, influenza vaccination is a fundamental
                                                                                          tool for the prevention of influenza in healthcare settings and
   Seasonal influenza represents a major public health prob-                              its administration to HCWs is recommended in more than 40
lem causing, each year, an increase in hospitalizations due to its                        countries including the United States of America (US) and many
complications and a substantial mortality.1 Healthcare workers                            countries of the European Union.
(HCWs), such as doctors, nurses and other health professionals                                In the US, to protect health care workers and their patients,
may have substantial rates of clinical and sub-clinical influenza                         Center for Disease Control and Prevention (CDC), the Advisory
during influenza seasons and may transmit influenza to patients,                          Committee on Immunization Practices (ACIP), and the
many of whom have serious underlying conditions that increase                             Healthcare Infection Control Practices Advisory Committee
the risk of complications.2 Influenza illness in vulnerable patient                       (HICPAC) recommend that all HCWs get vaccinated annually
populations, such as bone marrow transplant recipients or inten-                          against influenza.4
sive care unit patients, can result in devastating consequences,                              In Italy, the Ministry of Health every year includes HCWs
with severe, prolonged, and often fatal disease.3 Even among                              within the categories of subjects that should receive influenza
patients on general adult and pediatric wards, healthcare facility-                       vaccine in order to avoid work absenteeism during influenza sea-
acquired influenza can determine an increased length of hospital                          son, the period with more healthcare demand, and to prevent the
stay and added costs for testing and treatment.3


 *Correspondence to: Cristiano Alicino; Email: cristiano.alicino@unige.it
 Submitted: 07/18/2014; Accepted: 07/27/2014; Published Online: 08/07/2014
 http://dx.doi.org/10.4161/hv.34362


www.landesbioscience.com                                       Human Vaccines & Immunotherapeutics                                                                                 95
                                                                                      1                                                              Exhibit 274
           Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 359 of 491

transmission of influenza from HCWs to patients, particularly to           low and ranged from the lowest rate of 6.4% in Poland to 26.3%
elderly or immunocompromised patients.5                                    in Czech Republic, in 2007/08. In Italy the vaccination coverage
    In terms of vaccination coverage rate to reach in order to opti-       rate was 12.2% in 2006/07 season and decreased to 10.9 in the
mize the control of influenza in healthcare settings, in the US the        next season, even if the difference was not statistical significant.10
Healthy People 2020 established a minimum objectives of 90%                   Based on these results, increasing the vaccination coverage
influenza vaccination coverage rate for HCWs by 2020; 6 in Italy,          rate for influenza vaccination among HCWs represents a hard
as well as in most European countries, the minimum objective to            but essential challenge for all European countries including Italy.
reach with the vaccination campaign is a 75% vaccination cover-               Since 2005/06 season, a project aimed at increasing their vac-
age rate among HCWs and the optimal goal to reach is a 95%                 cination coverage rates against influenza among healthcare per-
coverage rate.5 However, the vaccination coverage rates achieved           sonnel was performed at the IRCCS San Martino, IST teaching
in the US and in Europe are really divergent.                              hospital in Genoa, the regional tertiary adult acute-care reference
    An internet panel survey conducted by CDC since 2010/11                center with a 1300 bed capacity. The manuscript summarizes the




                                                                                                                                                     ©2014 Landes Bioscience. Do not distribute.
influenza season among almost 2 thousands HCWs , estimated                 main results of this project.
that 72% of HCWs received influenza vaccination for 2012/13
season and vaccination coverage rate resulted 92% among phy-
sicians and 85% among nurses. Interestingly, the vaccination                                            Methods
coverage rates steadily increased during the three seasons of
surveillance.7                                                               A comprehensive, multifaceted intervention project based on
    In Europe, despite decades of efforts to encourage HCWs to            education, promotion, and easy access to vaccination have been
be immunized against influenza, vaccination levels remain insuf-          implemented by the medical directorate of the hospital in coop-
ficient.8 A recent survey reported official vaccination coverage          eration with the infection control team and the Hygiene Unit.
rates collected in 10 European countries during three consecu-               Education
tive influenza seasons (from 2008/09 to 2010/11). The vacci-                 Continuing education of HCWs on the burden of influenza
nation coverage rates ranged from 12%, registered in Norway               among high risk patients and benefits and risks of influenza vac-
and Wales in 2009/10, to 98% registered Romania in 2008/09.               cination have been implemented during the nine seasons period
During season 2010/11 vaccination coverage was between 30%                within several course about hospital acquired infections and
and 50% in England, Hungary, Portugal and Scotland. The                   patient safety
remaining countries (France, Germany Norway, Slovenia, Spain,                Promotion
and Wales), with exception of Romania, reported vaccination                  Promotion materials including advertising posters hanged up
coverage ranged between 14% and 28% in 2010/11.9                          the time clocks every year at the beginning of the vaccination
    The very low vaccination coverage rates across Europe have            campaign, direct solicitation during the routine preventive medi-
also been confirmed by a population-based cross-sectional sur-            cine visit, letters sent to all medical directors, nursing administra-
vey carried during two consecutive influenza seasons in the UK,           tors and quality managers of each department, explaining how
Germany, Italy, France, Spain, Austria, Czech Republic, Finland,          and why the vaccine is recommended, have been used during
Ireland, Poland and Portugal. The coverage rates were generally           each influenza season.
                                                                                                   Easy access to vaccination
                                                                                                   The hospital has given the opportunity for
                                                                                               health-care workers to be vaccinated at the out-
                                                                                               patient clinics devoted to this (Hygiene Unit) as
                                                                                               well as directly in the departments they belong
                                                                                               to, by previous request of the necessary number
                                                                                               of vaccine doses by fax or e-mail to the Hygiene
                                                                                               Unit clinic.
                                                                                                   The pilot project in the high risk wards
                                                                                                   Since 2013/14 influenza season a pilot proj-
                                                                                               ect have been implemented in the high risk
                                                                                               wards of the hospital where patients, because of
                                                                                               their comorbidity conditions have more risk of
                                                                                               acquiring influenza and to develop its complica-
                                                                                               tions. In particular the wards included in the
                                                                                               project have been the hematological and onco-
                                                                                               logical wards, intensive care units, geriatric, and
                                                                                               general medicine wards, and pneumological
                                                                                               wards.
                                                                                                   The main objective of this project was to
 Figure 1. Vaccination coverage rates among healthcare workers of IRCCS AOU San Martino,       improve immunization coverage for influenza
 IST of Genoa during 9 consecutive seasons.


96                                                  Human Vaccines & Immunotherapeutics                                          Volume 11 Issue 1
                                                                       2                                                  Exhibit 274
           Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 360 of 491

in the healthcare workers of high risk wards for nosocomial trans-             Interestingly, the difference in overall vaccination cover-
mission of influenza.                                                      age rate and in the vaccination coverage rate among physicians
    Directly in each of the wards included in the project, the med-        resulted statistical significant, while no difference were registered
ical and nursing staff of the Hygiene Unit of the hospital have            in vaccination coverage rates among nurses and other clinical
performed:                                                                 personnel
    1) Vaccination counselling to health care personnel of the war             During the project, we also observed some changes also in
    2) Active vaccination offer and administration of vaccin               the setting of influenza vaccine administration. As outlined in
    3) Collection of informed vaccination consent or dissent               Figure 4, since the beginning of the project, a gradual and steady
                                                                           growth in the number of vaccinations administered in the hospi-
                                                                           tal wards has been observed with a consequent reduction of the
                             Results                                       doses administered at the Hygiene Unit outpatient clinic. During
                                                                           the last season, 74% of HCWs were vaccinated in the hospital




                                                                                                                                                   ©2014 Landes Bioscience. Do not distribute.
    Since the beginning of the project, vaccination coverage rates         wards and 26% at the Hygiene Unit outpatient clinic; however,
steadily increased form 20% in 2006/07 to 34% in 2009/10                   48.6% of HCWs that received the vaccination in the ward were
(Fig. 1). In the season 2009/10 when we reached the peak of                included in the pilot project and were vaccinated by Hygiene
34% in seasonal influenza vaccine coverage rate, HCWs should               Unit personnel.
have been vaccinated against pandemic influenza but only 15%
of our staff consented to receive the monovalent vaccine. In the
following three seasons, vaccination coverage rate rapidly fell to                                    Discussion
11% in 2012/13, while during the season 2013/14, the vaccina-
tion coverage rate among health care workers increased to 16%.                Since 2005/06 season a comprehensive, work-site strategy that
    The same trend was observed among all occupation types over            include education, promotion, and easy access to vaccination has
the eight seasons (Fig. 2). During the last season, vaccination cov-       been implemented at the IRCCS San Martino - IST teaching
erage rates by occupation type resulted 30% among physicians,              hospital in Genoa in order to increase seasonal influenza vac-
11% among nurses and 9% among other clinical personnel.                    cination coverage rate among HCWs. Despite almost a decade of
    With respect to HCWs involved in the pilot project, overall            efforts, the vaccination coverage rates registered at our hospital
929 out of 3444 HCWs working in the hospital were included                 steadily remain unsatisfactory and very distant by the minimum
in the project and 701 (75.5%) signed the vaccination consent or           objective of 75% defined by the Italian Ministry of Health. The
dissent. The vaccination coverage rates of HCWs included and               mean vaccination coverage rate in the period 2006–2013 was
those not included in the project, overall and by occupation type,         21.6% ranging from 11% to 34%. The highest vaccination cov-
are outlined in Figure 3.                                                  erage rate of 56% registered in season 2005/06, the first year of




 Figure 2. Vaccination coverage rates to occupation type among healthcare workers of IRCCS AOU San Martino, IST of Genoa during 8 consecutive
 seasons.


www.landesbioscience.com                           Human Vaccines & Immunotherapeutics                                                       97
                                                                       3                                                 Exhibit 274
           Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 361 of 491

project, probably resulted by psychological conditioning related            Medicine Agency determining a shortage of influenza vaccines
to the risk of avian influenza, whereas, during season 2012/13,             and raising concerns about vaccine safety.
when the lowest coverage rate of 11% was registered, two sea-                  Our data resulted in accordance with that registered in several
sonal influenza vaccine formulations were suspended by Italian              Italian and European hospitals. During the season 2010/11, the




                                                                                                                                                       ©2014 Landes Bioscience. Do not distribute.
 Figure 3. Vaccination coverage rates to occupation type among healthcare workers (HCWs) of IRCCS AOU San Martino, IST of Genoa included and not
 included in the pilot project.




 Figure 4. Setting of influenza vaccination among healthcare workers of IRCCS AOU San Martino, IST of Genoa during 9 consecutive seasons.


98                                                   Human Vaccines & Immunotherapeutics                                           Volume 11 Issue 1
                                                                        4                                                   Exhibit 274
              Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 362 of 491

mean vaccination coverage rates registered in 11 European coun-                          influenza vaccination a mandatory vaccination strategy is the
tries was 29.8%.9 In Italy, where no updated and official data are                       most successful method for increasing vaccination uptake.14 In
available, in the period 2006–2008 the mean vaccination cover-                           the past few years, several healthcare facilities in the US have
age rate reported among HCWs was 11.5%.10                                                implemented mandatory policies achieving nearly 100% compli-
    Also the decline of vaccination coverage rates observed in                           ance.8 Although mandatory policies have met considerable resis-
the post pandemic season is consistent with the results of other                         tance based on the argumentation that represent a violation of
studies. In Germany seasonal influenza vaccine uptake in the                             fundamental individual rights, several US professional societies
pre-pandemic season 2008/09 was 30.5% among HCWs and                                     recommended mandatory strategy and several studies showed
decreased to 25.8% in the first post-pandemic season 2010/11.11                          support for this policy among HCWs in the US.14 Unlike in the
A similar reduction was observed in France, Hungary, Portugal                            US, European hospitals have been rather hesitant to implement
and Spain.9                                                                              mandatory policies.8 A recent study reported the results of a
    As highlighted by other authors, the concerns about the safety,                      multifaceted patient safety program that combined the manda-




                                                                                                                                                                                 ©2014 Landes Bioscience. Do not distribute.
necessity and efficacy of pandemic influenza vaccination may                             tory strategy with the HCWs’ right for vaccine declination. The
have affected the confidence of HCWs in influenza vaccines thus                          program, which was associated with a vaccination rate of 96%,
contributing to decrease the seasonal vaccine uptake in the post-                        required all HCWs with direct patient contact to choose between
pandemic seasons.11,12                                                                   vaccination and an “appropriate non-vaccine alternative,” that is,
    The results obtained during the last influenza season through                        either to wear a surgical mask or to exclude patient contact.16
vaccination counselling, active vaccination offer directly in the
high risk wards and collection of vaccination dissent demon-
strated a better compliance to vaccination among physicians,                                                              Conclusions
whereas no difference were registered among nurses and other
clinical personnel. However, also the vaccination coverage rate of                           In our hospital, further efforts are necessary to prevent the
41.5%, registered among physicians of high risk ward, remains                            transmission of influenza to patient. The main objective of
suboptimal.                                                                              increasing vaccination coverage rates against influenza among
    Overall, the results registered during the nine years project                        the healthcare personnel can be reached through well-designed
impose to identify and implement novel strategies to increase                            long-term intervention programs that include a variety of coordi-
the compliance of HCWs, particularly nurses, with the seasonal                           nated managerial and organizational elements. In this scenario,
influenza vaccination.                                                                   novel strategies such as mandatory vaccination, at least in high
    Continuing education focused on risk of influenza, benefits                          risk wards, should be considered and debated in order to reduce
of vaccination and reinforcing reasons for vaccine acceptance                            the risk of nosocomial transmission of influenza in frail patients.
as well as free and convenient access to vaccination over a pro-                         Furthermore, a minimum vaccination coverage rate target could
longed period of time represent key component of influenza                               be included between the budget objectives of the hospital wards’
vaccination programs and should be strengthened even if their                            clinical directors.
efficacy on reaching vaccination coverage rate objectives remain
controversy.13,14                                                                                       Disclosure of Potential Conflicts of Interest
    Visible support of institutional leadership, organization of                            All authors declare that they have no support from any orga-
vaccination days, gift incentives such as free food, movie tickets                       nization for the submitted work; no financial relationships with
or health books, assignment of dedicated and specialized staff                           any organizations that might have an interest in the submitted
are other useful intervention components of vaccination pro-                             work; no other relationships or activities that could appear to
grams.14,15 Interestingly, the number of interventions included in                       have influenced the submitted work.
multifaceted programs seems to be associated to the increase in
vaccination uptake.14                                                                                                 Acknowledgements
    A recent review focused on interventions to increase influ-                              The work was not funded.
enza vaccination among HCWs has pointed out that making

                                                            3.   Bridges CB, Kuehnert MJ, Hall CB. Transmission      5.    Italian Ministry of Health. Prevention and con-
                     References                                  of influenza: implications for control in health          trol of influenza: recommendations for the
                                                                 care settings. Clin Infect Dis 2003; 37:1094-101;         2013-2014 season. Available from http://www.
1.   Molinari NA, Ortega-Sanchez IR, Messonnier ML,
                                                                 PMID:14523774; http://dx.doi.org/10.1086/378292           trovanorme.salute.gov.it/norme/renderNormsanPd
     Thompson WW, Wortley PM, Weintraub E, Bridges
                                                            4.   Advisory Committee on Immunization Practices;             f;jsessionid=GHZ3I4fifhZPkmcGJho0EQ__.sgc4-
     CB. The annual impact of seasonal influenza in the
                                                                 Centers for Disease Control and Prevention (CDC).         prd-sa l ?anno = 0 &codLeg = 46769&parte =1%20
     US: measuring disease burden and costs. Vaccine
                                                                 Immunization of health-care personnel: recommen-          &serie=.
     2007; 25:5086-96; PMID:17544181; http://dx.doi.
     org/10.1016/j.vaccine.2007.03.046                           dations of the Advisory Committee on Immunization   6.    HealthyPeople.gov. Office of Disease Prevention and
                                                                 Practices (ACIP). MMWR Recomm Rep 2011;                   Health Promotion; US Dept of Health and Human
2.   Ahmed F, Lindley MC, Allred N, Weinbaum CM,
                                                                 60(RR-7):1-45; PMID:22108587                              Services. Available from http://www.healthypeo-
     Grohskopf L. Effect of influenza vaccination of
                                                                                                                           ple.gov/2020/topicsobjectives2020/objectiveslist.
     healthcare personnel on morbidity and mortal-
                                                                                                                           aspx?topicId=23#578825.
     ity among patients: systematic review and grad-
     ing of evidence. Clin Infect Dis 2014; 58:50-7;
     PMID:24046301;        http://dx.doi.org/10.1093/cid/
     cit580



www.landesbioscience.com                                         Human Vaccines & Immunotherapeutics                                                                       99
                                                                                     5                                                           Exhibit 274
              Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 363 of 491

7.  Centers for Disease Control and Prevention (CDC).        11. Böhmer MM, Walter D, Falkenhorst G, Müters S,          15. McCullers JA, Speck KM, Williams BF, Liang H,
    Influenza vaccination coverage among health-care             Krause G, Wichmann O. Barriers to pandemic influ-          Mirro J Jr. Increased influenza vaccination of health-
    personnel--United States, 2012-13 influenza season.          enza vaccination and uptake of seasonal influenza          care workers at a pediatric cancer hospital: results of
    MMWR Morb Mortal Wkly Rep 2013; 62:781-6;                    vaccine in the post-pandemic season in Germany.            a comprehensive influenza vaccination campaign.
    PMID:24067582                                                BMC Public Health 2012; 12:938; PMID:23113995;             Infect Control Hosp Epidemiol 2006; 27:77-9;
8. Wicker S, Marckmann G. Vaccination of health care             http://dx.doi.org/10.1186/1471-2458-12-938                 PMID:16418993; http://dx.doi.org/10.1086/500003
    workers against influenza: Is it time to think about a   12. Poland GA. The 2009-2010 influenza pandemic:           16. Septimus EJ, Perlin JB, Cormier SB, Moody JA,
    mandatory policy in Europe? Vaccine 2013; S0264-             effects on pandemic and seasonal vaccine uptake and        Hickok JD. A multifaceted mandatory patient safety
    410X:1338-8; PMID:24120676                                   lessons learned for seasonal vaccination campaigns.        program and seasonal influenza vaccination of health
9. Mereckiene J, Cotter S, Nicoll A, Lopalco P, Noori            Vaccine 2010; 28(Suppl 4):D3-13; PMID:20713258;            care workers in community hospitals. JAMA 2011;
    T, Weber J, D’Ancona F, Levy-Bruhl D, Dematte                http://dx.doi.org/10.1016/j.vaccine.2010.08.024            305:999-1000; PMID:21386077; http://dx.doi.
    L, Giambi C, et al.; VENICE project gatekeepers          13. Hakim H, Gaur AH, McCullers JA. Motivating                 org/10.1001/jama.2011.244
    group. Seasonal influenza immunisation in Europe.            factors for high rates of influenza vaccination
    Overview of recommendations and vaccination cover-           among healthcare workers. Vaccine 2011; 29:5963-
    age for three seasons: pre-pandemic (2008/09), pan-          9; PMID:21699950; http://dx.doi.org/10.1016/j.
    demic (2009/10) and post-pandemic (2010/11). Euro            vaccine.2011.06.041
    Surveill 2014; 19:20780; PMID:24786262; http://




                                                                                                                                                                                      ©2014 Landes Bioscience. Do not distribute.
                                                             14. Hollmeyer H, Hayden F, Mounts A, Buchholz U.
    dx.doi.org/10.2807/1560-7917.ES2014.19.16.20780              Review: interventions to increase influenza vac-
10. Blank PR, Schwenkglenks M, Szucs TD. Vaccination             cination among healthcare workers in hospitals.
    coverage rates in eleven European countries dur-             Influenza Other Respir Viruses 2013; 7:604-21;
    ing two consecutive influenza seasons. J Infect              PMID:22984794;            http://dx.doi.org/10.1111/
    2009; 58:446-58; PMID:19446340; http://dx.doi.               irv.12002
    org/10.1016/j.jinf.2009.04.001




100                                                             Human Vaccines & Immunotherapeutics                                                          Volume 11 Issue 1
                                                                                       6                                                             Exhibit 274
Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 364 of 491




   EXHIBIT 275
Influenza Vaccination of Healthcare Workers: A Literature Review of Attitudes and Beliefs - PubMed                   6/21/20, 12:14 AM
                     Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 365 of 491

   COVID-19 is an emerging, rapidly evolving situation.
   Get the latest public health information from CDC: https://www.coronavirus.gov.
   Get the latest research from NIH: https://www.nih.gov/coronavirus.
   Find NCBI SARS-CoV-2 literature, sequence, and clinical content: https://www.ncbi.nlm.nih.gov/sars-cov-2/.




   FULL TEXT LINKS




     Review          Infection. 2006 Jun;34(3):142-7. doi: 10.1007/s15010-006-5109-5.


   Influenza Vaccination of Healthcare Workers: A
   Literature Review of Attitudes and Beliefs
   F Hofmann 1 , C Ferracin, G Marsh, R Dumas

   Affiliations
   PMID: 16804657 DOI: 10.1007/s15010-006-5109-5


   Abstract
   Background: Influenza vaccination coverage among healthcare workers (HCW) is insufficient
   despite health authority recommendations in many countries. Numerous vaccination campaigns
   encouraging HCW to be vaccinated have met with resistance. We reviewed published influenza
   vaccination programs in healthcare settings to understand the reasons for their success and failure,
   as well as the attitudes and beliefs of HCW.

   Methods: Relevant articles published up to June 2004 were identified in the MEDLINE/Pubmed
   database.

   Results: Thirty-two studies performed between 1985 and 2002 reported vaccination rates of 2.1-
   82%. Vaccination campaigns including easy access to free vaccine and an educational program
   tended to obtain the highest uptake, particularly in the USA. Yet, even this type of campaign was
   not always successful. Two main barriers to satisfactory vaccine uptake were consistently reported:
   (1) misperception of influenza, its risks, the role of HCW in its transmission to patients, and the
   importance and risks of vaccination (2) lack of (or perceived lack of) conveniently available vaccine.

   Conclusion: To overcome these barriers and increase uptake, vaccination campaigns must be
   carefully designed and implemented taking account of the specific needs at each healthcare
   institution.


   LinkOut - more resources
   Full Text Sources
   Springer

   Medical
   MedlinePlus Health Information

   Research Materials



https://pubmed.ncbi.nlm.nih.gov/16804657/                                                                                  Page 1 of 2


                                                                               1                                Exhibit 275
Influenza Vaccination of Healthcare Workers: A Literature Review of Attitudes and Beliefs - PubMed        6/21/20, 12:14 AM
                    Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 366 of 491
   NCI CPTC Antibody Characterization Program

   Miscellaneous
   NCI CPTAC Assay Portal




https://pubmed.ncbi.nlm.nih.gov/16804657/                                                                       Page 2 of 2


                                                                               2                     Exhibit 275
Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 367 of 491




   EXHIBIT 276
Influenza Vaccination Compliance Among Health Care Workers in a German University Hospital - PubMed                 6/21/20, 12:15 AM
                     Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 368 of 491

  COVID-19 is an emerging, rapidly evolving situation.
  Get the latest public health information from CDC: https://www.coronavirus.gov.
  Get the latest research from NIH: https://www.nih.gov/coronavirus.
  Find NCBI SARS-CoV-2 literature, sequence, and clinical content: https://www.ncbi.nlm.nih.gov/sars-cov-2/.




   FULL TEXT LINKS




     Infection. 2009 Jun;37(3):197-202. doi: 10.1007/s15010-008-8200-2. Epub 2008 Dec 10.


   Influenza Vaccination Compliance Among Health
   Care Workers in a German University Hospital
   S Wicker 1 , H F Rabenau, H W Doerr, R Allwinn

   Affiliations
   PMID: 19139807 DOI: 10.1007/s15010-008-8200-2


   Abstract
   Background: Since 1988, the Standing Committee on Vaccination (STIKO) at the Robert Koch-
   Institute, Berlin, has explicitly recommended that health-care workers (HCWs) should be
   vaccinated against seasonal influenza. However, acceptance of the influenza vaccination by
   medical personnel is low.

   Methods: This study analyzes factors associated with the compliance of HCWs with the seasonal
   influenza vaccination on the basis of three different anonymized questionnaires during two
   consecutive influenza seasons: 2006/2007 and 2007/2008. The questionnaires covered details of
   demographics, frequency of previous vaccinations, reasons for accepting or declining the
   vaccination, and the HCW's knowledge of the influenza vaccine and influenza itself.

   Results: Our study showed that physicians were significantly more likely to have been vaccinated
   than nurses (38.8% vs 17.4%; p < 0.0001). The main reasons for noncompliance included:
   supposition of a low risk of infection, fear of side effects, the belief that the influenza vaccine might
   trigger the influenza virus infection, and scepticism about the effectiveness of the influenza
   vaccination.

   Conclusion: Our findings confirm the importance of a comprehensive approach to the vaccination,
   ensuring that HCWs are correctly informed about the vaccine and that it is convenient to receive it.


   LinkOut - more resources
   Full Text Sources
   Springer

   Medical
   MedlinePlus Health Information




https://pubmed.ncbi.nlm.nih.gov/19139807/                                                                                 Page 1 of 1


                                                                           1                                   Exhibit 276
Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 369 of 491




   EXHIBIT 277
Negative attitude of highly educated parents and health care workers…inations in the Dutch childhood vaccination program - ScienceDirect   6/21/20, 12:17 AM
                    Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 370 of 491




              Outline               Get Access             Share           Export




                                                                         Vaccine
                                               Volume 23, Issue 24, 2 May 2005, Pages 3103-3107




       Negative attitude of highly educated parents and health care
       workers towards future vaccinations in the Dutch childhood
       vaccination program
       E. Hak a        , Y. Schönbeck a, H. De Melker b, G.A. Van Essen a, E.A.M. Sanders c

       Show more

       https://doi.org/10.1016/j.vaccine.2005.01.074                                                                        Get rights and content




       Abstract

       Background:
       It is unknown whether further expansion of the Dutch childhood vaccination program with
       other vaccines will be accepted and whom should be targeted in educational strategies.

       Aim:
       To determine attitudes of parents towards possible future vaccinations for their children and
       the behavioural determinants associated with a negative attitude.


       Design:
       Questionnaire study.

https://www.sciencedirect.com/science/article/pii/S0264410X05001143                                                                              Page 1 of 3


                                                                              1                                                 Exhibit 277
Negative attitude of highly educated parents and health care workers…inations in the Dutch childhood vaccination program - ScienceDirect   6/21/20, 12:17 AM
                    Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 371 of 491
       Methods:
       Parents of children aged between 3 months and 5 years of day-care centres were asked to fill
       out a questionnaire. Determinants of a negative attitude to comply with possible future
       vaccinations against example diseases such as pneumonia or influenza, hepatitis B, TBC,
       smallpox and SARS were assessed using polytomous logistic regression analysis.

       Results:
       Of the 283 respondents, 123 (43%) reported a positive attitude towards all vaccinations, 129
       (46%) reported to have a positive attitude to have their child vaccinated against some diseases
       and 31 (11%) had no intention to comply with any new vaccination. Determinants of a fully
       negative attitude were a high education of the parent (odds ratio [OR] 3.3, 95% confidence
       interval [95% CI]: 1.3–8.6), being a health care worker (OR 4.2, 95% CI: 1.4–12.6), absence of
       religion (OR 2.6, 95% CI: 1.0–6.7), perception of vaccine ineﬀectiveness (OR 6.9, 95% CI: 2.5–
       18.9) and the perception that vaccinations cause asthma or allergies (OR 82.4, 95% CI: 8.9–
       766.8).

       Conclusion:
       Modifiable determinants for a negative attitude to comply with new vaccinations are mainly
       based on lack of specific knowledge. These barriers to vaccinations might be overcome by
       improving health education in the vaccination program, especially when targeted at educated
       parents and health care workers.


                   Previous                                                                                                         Next



       Keywords
       Vaccination; Child; Health education; Prevention; Infection




           Recommended articles                 Citing articles (104)




https://www.sciencedirect.com/science/article/pii/S0264410X05001143                                                                              Page 2 of 3


                                                                              2                                                 Exhibit 277
Negative attitude of highly educated parents and health care workers…inations in the Dutch childhood vaccination program - ScienceDirect    6/21/20, 12:17 AM
                    Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 372 of 491
       Copyright © 2005 Elsevier Ltd. All rights reserved.




                   About ScienceDirect

                   Remote access

                   Shopping cart

                   Advertise

                   Contact and support

                   Terms and conditions

                   Privacy policy

                   We use cookies to help provide and enhance our service and tailor content and ads. By continuing you agree to the use of cookies.
                   Copyright © 2020 Elsevier B.V. or its licensors or contributors. ScienceDirect ® is a registered trademark of Elsevier B.V.
                   ScienceDirect ® is a registered trademark of Elsevier B.V.




https://www.sciencedirect.com/science/article/pii/S0264410X05001143                                                                               Page 3 of 3


                                                                              3                                                 Exhibit 277
Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 373 of 491




   EXHIBIT 278
                                     ⏐ RESEARCH
              Case 2:20-cv-02470-WBS-JDP             10 Filed⏐12/29/20 Page 374 of 491
                                                AND PRACTICE
                                          Document




Effects of Maternal and Provider Characteristics on
Up-to-Date Immunization Status of Children
Aged 19 to 35 Months
| Sam S. Kim, MA, Jemima A. Frimpong, MPH, Patrick A. Rivers, PhD, MBA, and Jennie J. Kronenfeld, PhD


Childhood immunization is a widely accepted
                                                               Objectives. We examined the effects of maternal and provider characteristics
public health strategy and an indicator of ade-
                                                            on the up-to-date immunization status of children.
quate health care use. Vaccinations are one of                 Methods. We used data from the 2003 National Immunization Survey to deter-
the simplest and most effective approaches to               mine variations in children’s up-to-date status in the 4:3:1:3 immunization series.
protecting the health of our children.1 How-                   Results. Low maternal educational levels and low socioeconomic status were
ever, immunization levels are not as high as                associated with high 4:3:1:3 series completion rates. Also, completion rates were high
they should be.2 Healthy People 2010 objec-                 in Hispanic and non-Hispanic Black families with low income-to-poverty ratios.
tives call for administration of recommended                   Conclusions. We found that children of less educated mothers and children in
vaccines to 90% or more of children by the                  Hispanic and non-Hispanic Black families with low income-to-poverty ratios were
age of 2 years and elimination of disparities               more likely to have completed the 4:3:1:3 series. Although the reasons for these
in primary health key indicators, including                 results need further exploration in other data sets, possible factors are Hispanics’
                                                            positive cultural attitudes regarding the needs and importance of young children
immunizations.3–5
                                                            and provision of information on immunizations to low-income minority mothers
   Recent studies show that these goals are far
                                                            who access government-subsidized health care programs. (Am J Public Health.
from being met.6,7 More than 85% of children                2007;97:259–266. doi:10.2105/AJPH.2005.076661)
aged 19 to 35 months have been projected to
have coverage for diphtheria, tetanus, and
pertussis and varicella. In addition, more than         recommended vaccinations at the recom-                   Some of the factors that affect whether or
90% have been projected to have coverage                mended ages.15 Hughart et al. found a strong         not children are up to date on immunizations
for measles, mumps, and rubella (MMR);                  link between the demographic characteristics of      include economic, provider, and parental var-
hepatitis B; and polio and approximately 73%            a child’s family and undervaccination.16 In addi-    iables; availability of vaccines; and vaccina-
are projected to have coverage for the 4:3:1:3          tion, research has shown that minority children      tion policies. In addition, children in house-
series (4 or more doses of diphtheria and               in general, but particularly minority children       holds with 2 or more other children, children
tetanus toxoids and the pertussis vaccine [DTP/         who live below the poverty line, are less likely     with unmarried mothers having no postsec-
DT], 3 or more doses of poliovirus vaccine, 1           than are White children to have received the         ondary education, non-Hispanic Black chil-
or more doses of measles-containing vaccine             recommended vaccines by age 2 years.17               dren, children whose families use public im-
[MCV], and 3 or more doses of Haemophilus                  Immunization rates are also affected by           munization service providers, and children in
influenzae type b [Hib]).8–10 Although these            race/ethnicity, age, and type of vaccine. In         families in which more than 1 physician pro-
results are promising, there are disparities in         one study focusing on children who entered           vides immunizations are at increased likeli-
immunization rates among minority and vul-              kindergarten in 1992, immunization rates             hood of experiencing immunization delays
nerable populations. There are also inconsis-           were examined retrospectively from the ages          (i.e., delays of 30 days or more above the
tencies in administration of vaccinations dur-          of 2 to 48 months. At age 16 months, 45%             recommended vaccination point).20 Improve-
ing children’s first 2 years of life.                   of non-Hispanic White children had been              ments in rates of compliance with national
   Many studies have examined factors that              vaccinated, as compared with 25% of Black            immunization guidelines are imperative. Mell
contribute to whether or not children are up to         children, 30% of American Indian children,           et al. showed that the rate of full compliance
date on recommended immunizations as well               30% of White Hispanic children, and 28%              with recommended immunization guidelines
as immunization compliance rates.11–14 A study          of Asian/Pacific Islander children.18 In 2001,       was about 35.6%, and they showed that
conducted by the Centers for Disease Control            the Centers for Disease Control and Preven-          29.7% of children had missed opportunities
and Prevention showed that 18% of children              tion reported that 77% of children aged 19           for immunizations.21
in the United States receive the recommended            to 35 months were up to date on the 4:3:                 Dombkowski et al. showed that children
vaccinations within their first 2 years of life.3       1:3 series.10 Williams et al. reported that          whose parents had health insurance coverage
Luman et al. showed that 55% of children                substandard immunization rates were most             and a primary source of medical care were
lacked the recommended vaccinations during              prevalent among members of disadvantaged             more likely than children with no coverage or
the first 2 years of life and that 9% received all      populations.19                                       source of care to have been vaccinated at



February 2007, Vol 97, No. 2 | American Journal of Public Health                                        Kim et al. | Peer Reviewed | Research and Practice | 259

                                                                               1                                                     Exhibit 278
                                    ⏐ RESEARCH
             Case 2:20-cv-02470-WBS-JDP             10 Filed⏐12/29/20 Page 375 of 491
                                               AND PRACTICE
                                         Document




appropriate ages, and these factors also led to       Information derived from interviews was              third polio, third Hib, and first MCV vaccines.
increases in up-to-date immunization rates;           validated via mail surveys completed by the          We classified children as being up to date (ac-
however, provider characteristics did not             health care providers who administered the           cording to national guidelines) on immuniza-
have a major influence on up-to-date status.          children’s vaccinations.                             tions if they had been administered all of the
Health insurance coverage was associated                 NIS data are gathered from 78 Immuniza-           vaccines included in the 4:3:1:3 immuniza-
with a 13% increase in the likelihood of age-         tion Action Plan areas consisting of the 50          tion series by age 18 months. We classified
appropriate vaccination and a 2% increase in          states, the District of Columbia, and 27 large       children as not being up to date if they had
up-to-date status for MMR.22 In comparing             urban areas. These data provide detailed ret-        not been administered all of the vaccinations
children who had a usual source of care and           rospective longitudinal information on vacci-        in the 4:3:1:3 immunization series by their
received at least some of their vaccinations          nation completion rates and timing as well as        18th month. We constructed a duration vari-
from that source with children who did not            sociodemographic characteristics of the child,       able to determine the number of months be-
have a usual source of care, Santoli et al.           mother, and family.                                  tween birth and completion of the 4:3:1:3
found that the former had 1.15 times the                 The original sample included 30 930 chil-         immunization series.
odds of being up to date for the 4:3:1:3 se-          dren. Our sample was selected according to              Characteristics assessed as predictors of
ries.23 Moreover, several studies have exam-          the following criteria: the child had complete       up-to-date status included mother’s age and
ined the role of maternal characteristics in          provider records indicating the extent to            educational level, race and ethnicity of child,
immunization rates and found associations             which vaccines were administered in a timely         number of children in the family aged youn-
between undervaccination and maternal fac-            manner (n = 13 013); household records were          ger than 18 years, mother’s marital status,
tors such as marital status, race, education,         available showing the child’s up-to-date status      and family income-to-poverty ratio (IPR).
poverty, and age.24–28 Given these findings, it       on the 4:3:1:3 immunization series (n =              We used child’s race/ethnicity as a proxy of
is essential that system-level factors (i.e., ac-     21 738); and there were no missing data on           mother’s race/ethnicity because the NIS does
cess to a usual source of care and health in-         maternal characteristics included in the statis-     not report the mother’s race and ethnicity.
surance) and maternal factors be integrated           tical analyses. We recognized that by including      Although the NIS collects data on other vari-
into programs designed to improve immuniza-           the first criterion just described children in       ables that can be used as a proxy of mother’s
tion rates.22,29                                      our sample would have a higher likelihood of         race/ethnicity (e.g., language in which inter-
   The purpose of this study was to assess the        being up to date.30 The final sample included        view is conducted), we believe that child race/
effects of maternal and provider characteris-         11 860 children aged 19 to 35 months.                ethnicity is the best alternative, assuming that
tics on children’s up-to-date status on age-             Federal guidelines recommend that chil-           all mothers are biological mothers.
appropriate immunization series. We also ex-          dren complete the 4:3:1:3 immunization se-              We used the IPR, which compares people’s
pected that unforeseen factors might have             ries by age 18 months.9 Because all of the           income with their poverty threshold (which
effects on up-to-date status. We hypothesized         children in our study sample were aged 19 to         was determined using family income, number
that rates of completion of the 4:3:1:3 immu-         35 months, the 4:3:1:3 immunization series           of persons in the household, number of chil-
nization series would vary according to ma-           should have been completed by the time our           dren in the household, and the 2002 US
ternal sociodemographic characteristics and           data were collected. The results of prelimi-         Census poverty thresholds) and is expressed
number of children aged younger than 18               nary analyses indicated some inconsistencies         as a fraction, to explore possible variations in
years in the household and that delays in             between household and provider records of            up-to-date status according to socioeconomic
completion of age-appropriate immunizations           children’s up-to-date status. We expected such       status. The IPR can be used not only to cate-
would be associated with economic barriers            inconsistencies as well as inaccuracy of infor-      gorize people as above or below the poverty
as well as maternal racial/ethnic background.         mation, because not all households reported          line but also to measure degree of poverty.
                                                      up-to-date status using information from their       An IPR of less than 1 indicates that a family
METHODS                                               written vaccination record. In all of our multi-     is below the poverty level; an IPR of 1 indi-
                                                      variate analyses, we accounted for these dis-        cates that a family is at the poverty level; and
   We obtained data for the study from the            crepancies with control for information from         an IPR of greater than 1 indicates that a fam-
2003 version of the National Immunization             the vaccination record. The NIS collected in-        ily is above the poverty level. We recoded
Survey (NIS). The NIS, sponsored by the Na-           formation about children’s providers and veri-       raw IPR values to construct 4 categories: less
tional Immunization Program, was a random-            fied up-to-date status through reviews of im-        than 1, 1 to 1.99, 2 to 2.99, and 3 or more.
digit-dialing nationwide household survey             munization records received directly from               We calculated weighted percentages for
focusing on vaccinations.30 The target popula-        providers.                                           maternal and provider variables according to
tion was children who were aged 19 to 35                 We constructed event indicators from a set        children’s up-to-date status. We used univari-
months and living in the United States at the         of provider records that included a timetable        ate logistic regression analyses to assess vari-
time their mothers were interviewed. The              of vaccine administrations with respect to           ables in terms of their significance as predic-
children covered in the 2003 survey were              birth date. In particular, we used providers’        tors of up-to-date status. Variables shown to
born between January 2000 and July 2002.              records on the timing of the fourth DTP/DT,          be significant univariate predictors, as well as



260 | Research and Practice | Peer Reviewed | Kim et al.                                       American Journal of Public Health | February 2007, Vol 97, No. 2

                                                                            2                                                      Exhibit 278
                                       ⏐ RESEARCH
                Case 2:20-cv-02470-WBS-JDP             10 Filed⏐12/29/20 Page 376 of 491
                                                  AND PRACTICE
                                            Document




    TABLE 1—Weighted Percentages for the Maternal and Provider Characteristics Used in the                         those of obvious theoretical importance, were
    Analyses for the Full Sample, by Up-to-Date (UTD) Immunization Status: US National                             included in subsequent multivariate analyses.
    Immunization Survey, 2003                                                                                         We used the Kaplan–Meier method to cal-
                                                                                                                   culate weighted quartile estimates of elapsed
                                                                   UTD Status, Weighted % (SD)                     time before completion of the 4:3:1:3 series
                                                      Sample       Not UTD              UTD            Pa          and assessed log-rank tests for equality over
                                                                                                                   strata of 2 variables of theoretical importance,
    Mother’s age, y                                                                                   .001
        ≤ 29                                         45.7 (0.8)    50.7 (1.6)        44.4 (0.9)
                                                                                                                   race/ethnicity and number of children aged
        ≥ 30                                         54.3 (0.8)    49.3 (1.6)        55.6 (0.9)                    younger than 18 years in the household.
    Mother’s educational level                                                                        .001         Using variables we had identified as possible
        Less than high school                        18.1 (0.7)    19.5 (1.5)        17.7 (0.8)                    univariate predictors, we constructed multi-
        High school                                  29.8 (0.7)    32.7 (1.6)        29.1 (0.8)                    variate Cox proportional hazard regression
        Some college                                 23.2 (0.7)    24.1 (1.4)        23.0 (0.7)                    models to examine whether maternal charac-
        College                                      28.9 (0.6)    23.7 (1.2)        30.3 (0.7)                    teristics were predictive of variations in rates
    Child’s race/ethnicityb                                                                           .001         of children’s up-to-date status on the 4:3:1:3
        Non-Hispanic other/multiracial                8.6 (0.4)     8.3 (0.8)         8.6 (0.5)                    series. In particular, we examined how each
        Non-Hispanic Black                           11.4 (0.5)    16.1 (1.4)        10.2 (0.5)                    factor contributed to delays in completion of
        Hispanic                                     23.9 (0.6)    22.7 (1.4)        24.2 (0.7)                    age-appropriate immunizations. All statistical
        Non-Hispanic White                           56.1 (0.7)    52.9 (1.6)        57.0 (0.8)                    analyses were performed with SUDAAN with
    No. of children aged younger than 18 years                                                        .001         adjustment for the substantial oversampling
        ≥4                                           13.3 (0.6)    19.1 (1.4)        11.8 (0.6)                    of Immunization Action Plan areas and mem-
        2–3                                          61.2 (0.8)    61.5 (1.6)        61.1 (0.8)                    bers of certain minority groups in the NIS.31
        1                                            25.5 (0.6)    19.4 (1.3)        27.1 (0.7)
    Mother’s marital status                                                                           .001         RESULTS
        Divorced/separated/widowed/deceased           7.9 (0.4)     9.9 (1.0)         7.4 (0.5)
        Never married                                18.7 (0.6)    23.9 (1.5)        17.3 (0.7)                       Table 1 shows sample characteristics (n =
        Married                                      73.4 (0.7)    66.2 (1.6)        75.3 (0.8)                    11 860) stratified according to up-to-date
    Income-to-poverty ratio                                                                           .001         status, that is, by completion (n = 9510) or
        <1                                           25.6 (0.7)    29.4 (1.6)        24.6 (0.8)                    noncompletion (n = 2350) of the 4:3:1:3 im-
        1–1.99                                       25.0 (0.7)    27.9 (1.5)        24.2 (0.8)                    munization series by the age of 18 months.
        2–2.99                                       15.5 (0.5)    16.0 (1.2)        15.4 (0.6)                    Forty-six percent of children in the sample
        ≥3                                           33.9 (0.7)    26.7 (1.4)        35.8 (0.8)                    had mothers who were aged 29 years or
    Information reported from vaccination card                                                        .001         younger. A majority of the mothers either
        No                                           36.6 (0.7)    43.9 (1.7)        34.7 (0.8)                    were high-school graduates or had com-
        Yes                                          63.4 (0.7)    56.1 (1.7)        65.3 (0.8)                    pleted more than 12 years of education. His-
    Provider offers comprehensive care                                                                .004         panic and non-Hispanic White children
        All providers                                84.7 (0.5)    80.6 (1.4)        85.7 (0.6)                    made up 23.9% and 56.1% of the sample,
        Some but not all providers                    7.5 (0.4)     9.1 (0.9)         7.1 (0.4)                    respectively. Most children (61.2%) were
        No provider/provider unknown                  7.8 (0.4)    10.3 (1.1)         7.1 (0.4)                    from households with 2 or 3 children aged
    Provider offers acute illness care                                                                .058         younger than 18 years; 26% resided in
        All providers                                74.8 (0.6)    71.7 (1.5)        75.6 (0.7)                    households with IPRs below 1. Sixty-three
        Some but not all providers                    9.4 (0.4)    10.8 (1.0)         9.0 (0.5)                    percent of households used information from
        No provider/provider unknown                 15.9 (0.5)    17.5 (1.3)        15.4 (0.6)                    the vaccination record to report immuniza-
    Provider offers follow-up visits                                                                  .038         tion status.
        All providers                                77.1 (0.6)    73.9 (1.5)        78.0 (0.7)
                                                                                                                      Table 1 also presents the weighted percent-
        Some but not all providers                    9.4 (0.4)    10.6 (1.0)         9.0 (0.5)
                                                                                                                   ages for provider variables, stratified accord-
        No provider/provider unknown                 13.5 (0.5)    15.5 (1.3)        13.0 (0.6)
                                                                                                                   ing to child’s up-to-date status. Most providers
    Provider offers after-hours telephone services                                                    .003
                                                                                                                   offered comprehensive care (84.7%), care for
        All providers                                62.7 (0.7)    58.5 (1.6)        63.9 (0.8)
                                                                                                                   acute illnesses (74.8%), follow-up visits
        Some but not all providers                   10.5 (0.5)    13.2 (1.1)         9.8 (0.5)
                                                                                                                   (77.1%), and after-hours telephone services
        No provider/provider unknown                 26.8 (0.7)    28.3 (1.5)        26.4 (0.8)
                                                                                                                   (62.7%) and participated in the Vaccines for
                                                                                                  Continued        Children program (77.4%). Only 25% of pro-
                                                                                                                   viders offered Special Supplemental Nutrition



February 2007, Vol 97, No. 2 | American Journal of Public Health                                              Kim et al. | Peer Reviewed | Research and Practice | 261

                                                                                  3                                                        Exhibit 278
                                       ⏐ RESEARCH
                Case 2:20-cv-02470-WBS-JDP             10 Filed⏐12/29/20 Page 377 of 491
                                                  AND PRACTICE
                                            Document




    TABLE 1—Continued                                                                                                                       multivariate Cox regression analyses. Longer
                                                                                                                                            survival times reflected delays in the timely
    Provider offers WIC program or services                                                                                    .048         completion of the 4:3:1:3 immunization se-
       All providers                                             25.4 (0.7)         25.2 (1.5)           25.5 (0.7)                         ries. Models 1 through 3 suggested that
       Some but not all providers                                 8.9 (0.5)         11.3 (1.1)            8.3 (0.5)                         mother’s age and educational level did not
       No provider/provider unknown                              65.7 (0.7)         63.6 (1.6)           66.3 (0.8)                         have any added effects on rates of 4:3:1:3
    Provider offers other services                                                                                             .038         immunization series completion among His-
       All providers                                              7.8 (0.4)          9.7 (1.0)            7.3 (0.4)                         panics or non-Hispanic Blacks.
       Some but not all providers                                 6.4 (0.4)          7.1 (0.9)            6.2 (0.4)                            Model 4 showed that children of non-
       No provider/provider unknown                              85.8 (0.5)         83.2 (1.3)           86.5 (0.6)                         Hispanic Black mothers (HR = 0.85; 95%
    Provider reports vaccines to immunization registry                                                                         .175         CI = 0.75, 0.97) were significantly less likely
       All providers                                             33.7 (0.7)         31.4 (1.5)           34.3 (0.8)                         than children of non-Hispanic Whites to have
       Some but not all providers                                 8.8 (0.4)          9.5 (0.9)            8.6 (0.5)                         completed the 4:3:1:3 immunization series
       No provider                                               38.4 (0.7)         37.9 (1.6)           38.5 (1.6)                         within 18 months of their birth. Also, model
       Unknown                                                   19.2 (0.6)         21.2 (1.4)           18.6 (0.7)                         4 suggested that children of young mothers
    Provider participates in Vaccines for Children program                                                                     .067         had a decreased likelihood of completing the
       All providers                                             77.4 (0.6)         76.0 (1.4)           77.8 (0.7)                         4:3:1:3 immunization series by this point; the
       Some but not all providers                                 6.3 (0.3)          7.9 (0.9)            5.8 (0.4)                         completion rate was 7% lower among chil-
       No provider                                                8.3 (0.4)          7.3 (0.8)            8.5 (0.5)                         dren of mothers aged 29 years and younger
       Unknown                                                    8.0 (0.4)          8.9 (1.0)            7.8 (0.4)                         (HR = 0.93; 95% CI = 0.86, 0.99) than
    Provider facility type                                                                                                     .184         among children of mothers aged 30 years
       All public                                                14.3 (0.5)         14.9 (1.1)           14.2 (0.6)                         and older. Marital status and low IPR did not
       All hospital                                               7.8 (0.4)          7.7 (0.9)            7.9 (0.5)                         contribute significantly to further variability
       All private                                               61.8 (0.7)         58.7 (1.6)           62.7 (0.8)                         in completion rates among children of non-
       All military/other                                         1.5 (0.2)          1.2 (0.3)            1.6 (0.2)                         Hispanic Black or Hispanic mothers.
       All WIC                                                    0.3 (0.1)          0.3 (0.2)            0.2 (0.1)                            Model 6 (Table 2) shows the full model
       Mixed (1 or more of these subcategories)                   9.7 (0.5)         11.3 (1.1)            9.2 (0.5)                         including all of the predictors assessed. Our
       Unknown                                                    4.6 (0.3)          5.9 (0.8)            4.3 (0.3)                         results confirmed previous findings indicat-
    Unweighted sample, no.c                                         11 860              2 350                9 510                          ing that the presence in the household of
    Weighted sample, no.                                         2 968 008           619 771             2 348 237                          more than 1 child aged younger than 18
                                                                                                                                            years is predictive of delay in completion of
    Note. WIC = Special Supplemental Nutrition Program for Women, Infants, and Children. National Immunization Survey data
    include information relating to UTD status on individual vaccinations as well as several vaccination series. Information about          the 4:3:1:3 immunization series. Completion
    children’s providers was collected, and UTD status was verified via reviews of immunization records received directly from              rates in families with 4 or more children
    providers. Provider records included accurate information on vaccine administration, and age was reported in months and                 aged younger than 18 years (HR = 0.68;
    days. As a result of rounding, column values may not sum to 100.
    a
      Univariate logistic regression models were used to screen for possible predictors of UTD status. Maternal characteristics with        95% CI = 0.59, 0.78) and those with 2 or 3
    P values below .05 were included in subsequent multivariate analyses.                                                                   children (HR = 0.85; 95% CI = 0.79, 0.91)
    b
      Used as a proxy for mother’s race/ethnicity.                                                                                          were 32% and 15%, respectively (the refer-
    c
     Reflects number of respondents included in the analysis.
                                                                                                                                            ence group in these comparisons was fami-
                                                                                                                                            lies with 1 child).
                                                                                                                                               Lower completion rates were associated
Program for Women, Infants, and Children                               number of children aged younger than 18                              with single motherhood; the rate among chil-
(WIC) services or other similar services. Ap-                          years in the household.                                              dren of mothers who had never been married
proximately 62% of facilities were private                                Figure 1 shows cumulative percentages of                          was 14% (HR = 0.86; 95% CI = 0.76, 0.96),
(61.8%); only 14.8% were public.                                       children completing the 4:3:1:3 immunization                         whereas the rate among children of mothers
   Weighted Kaplan–Meier survival curves                               series according to mother’s race/ethnicity                          in all other marital status categories com-
were assessed for number of children aged                              and household IPR. Children with Hispanic                            bined was 17% (HR = 0.83; 95% CI = 0.73,
younger than 18 years in the household                                 mothers and children residing in households                          0.96). After we controlled for other factors,
and child’s racial/ethnic background (data                             with IPRs below 1 were most likely to have                           completion rates were higher among children
not shown). Results from log-rank tests al-                            received the required immunizations at or                            of mothers with less than 12 years of educa-
lowed us to reject the equality assumption                             before 18 months from birth.                                         tion (HR = 1.16; 95% CI = 1.01, 1.33) than
(P < .001). This finding partially supported                              Table 2 shows hazard ratios (HRs; ratios                          among children of mothers with college de-
our hypothesis that up-to-date rates would                             of median survival times) and 95% confi-                             grees. Delays in completion were associated
vary according to child race/ethnicity and                             dence intervals (CIs) derived from weighted                          with IPRs above 3.



262 | Research and Practice | Peer Reviewed | Kim et al.                                                                        American Journal of Public Health | February 2007, Vol 97, No. 2

                                                                                                      4                                                             Exhibit 278
                                       ⏐ RESEARCH
                Case 2:20-cv-02470-WBS-JDP             10 Filed⏐12/29/20 Page 378 of 491
                                                  AND PRACTICE
                                            Document




                                                                                                                              IPR-specific differences among non-Hispanic
                                                                                                                              Whites or Hispanics.

                                                                                                                              DISCUSSION

                                                                                                                                 Our results suggest that the presence in a
                                                                                                                              household of more than 1 child aged youn-
                                                                                                                              ger than 18 years is associated with delays in
                                                                                                                              completion of recommended immunizations.
                                                                                                                              We found that other predictors had varying
                                                                                                                              influences on completion of the 4:3:1:3 im-
                                                                                                                              munization series. In particular, single moth-
                                                                                                                              erhood significantly predicted delays in
                                                                                                                              completion of appropriate immunizations.
                                                                                                                              Completion rates also varied according to
                                                                                                                              mothers’ sociodemographic characteristics.
                                                                                                                              The significant differences in immunization
                                                                                                                              rates observed among non-Hispanic Blacks
                                                                                                                              and Hispanics further suggest that lower
                                                                                                                              rates of immunization coverage may con-
                                                                                                                              tribute to continued health disparities in
                                                                                                                              these groups.
                                                                                                                                 Immunization coverage among children
                                                                                                                              has increased over the years.32–34 However,
                                                                                                                              as indicated in this study, disparities continue
                                                                                                                              in the up-to-date status of children aged
                                                                                                                              19–35 months. Other studies have shown
                                                                                                                              that such disparities are increasing and thus
                                                                                                                              pose a major problem in bridging the gap in
    Note. Dotted line indicates 18 months from birth, the age at which the children should have completed the required
    immunization series.                                                                                                      immunization rates among children in differ-
                                                                                                                              ent racial/ethnic groups.35,36 Chu et al.35 as-
    FIGURE 1—Weighted cumulative percentages of children up to date on the 4:3:1:3
                                                                                                                              sessed immunization coverage rates among
    immunization series, by race/ethnicity (a) and income-to-poverty ratio (IPR) (b): National
                                                                                                                              non-Hispanic White, non-Hispanic Black,
    Immunization Survey, 2003.
                                                                                                                              Hispanic, and Asian preschool children and
                                                                                                                              showed that, from 1996 to 2001, rates of
   In model 7 (Table 3), we tested whether                          those residing in households with IPRs                    inequality in coverage between non-Hispanic
or not the relationships between mother’s                           above 3, the hazard ratio for timely comple-              White and non-Hispanic Black children in-
minority status and rate of timely completion                       tion was 13% (HR = 0.81) lower for non-                   creased by an average of 1.1% per year, with
of the 4:3:1:3 immunization series varied                           Hispanic Black mothers residing in house-                 an increase of only 0.5% per year between
according to differences in IPRs. We in-                            holds with IPRs between 1 and 1.99.                       non-Hispanic White and Hispanic children.
cluded interaction terms between mother’s                              We then assessed degrees of variation                     If the problem of low immunization rates is
race/ethnicity and IPR. We found that the                           within racial/ethnic groups in rates of 4:3:1:3           to be addressed, the many factors that con-
effects of low IPRs on timely completion                            immunization completion attributable to IPR.              tribute to low rates, including missed opportu-
were significantly different among non-                             We estimated the main effects model (model 6)             nities, inadequate provider participation in
Hispanic Blacks and Hispanics. In a compari-                        separately with each racial/ethnic group (data            WIC services, parental beliefs, and cultural
son of mothers residing in households with                          not shown). Among non-Hispanic Blacks, IPR                factors, must be identified. In so doing, paren-
IPRs below 1 and mothers residing in                                contributed significantly to variations in com-           tal, provider, and system-level causes must be
households with IPRs above 3, hazard ratios                         pletion rates. The rate of timely completion              recognized. Once these factors have been
for completing the immunization series were                         was 74% higher among non-Hispanic Blacks                  identified, community-level intervention pro-
4% higher for those of non-Hispanic Black                           living in households with IPRs below 1 than               grams must be developed to address the role
ethnicity (HR = 1.04) and 12% higher for                            among non-Hispanic Blacks living in house-                of each of these groups in existing immuniza-
those of Hispanic ethnicity (HR = 1.12). Rela-                      holds with IPRs above 3 (HR = 1.74; 95%                   tion gaps as well as the role they can play in
tive to mothers in the reference category,                          CI = 1.17, 2.58). There were no significant               eliminating disparities.



February 2007, Vol 97, No. 2 | American Journal of Public Health                                                         Kim et al. | Peer Reviewed | Research and Practice | 263

                                                                                                  5                                                   Exhibit 278
                                        ⏐ RESEARCH
                 Case 2:20-cv-02470-WBS-JDP             10 Filed⏐12/29/20 Page 379 of 491
                                                   AND PRACTICE
                                             Document




    TABLE 2—Results of Multivariate Cox Proportional Hazard Regression Analyses (Hazard Ratios [HRs]
    and 95% Confidence Intervals [CIs]) Estimating Effects of Selected Characteristics on
    Completion of 4:3:1:3 Immunization Series: US National Immunization Survey, 2003

                                            Model 1, HR (95% CI)       Model 2, HR (95% CI)       Model 3, HR (95% CI)      Model 4, HR (95% CI)       Model 5, HR (95% CI)   Model 6, HR (95% CI)

    Child’s race/ethnicity
        Non-Hispanic other/multiracial       0.98 (0.88, 1.09)         0.98 (0.81, 1.09)          0.98 (0.88, 1.09)         0.96 (0.86, 1.07)          0.97 (0.87, 1.09)      0.97 (0.87, 1.08)
        Non-Hispanic Black                   0.84 (0.74, 0.95)**       0.84 (0.74, 0.96)**        0.84 (0.74, 0.96)**       0.85 (0.75, 0.97)**        0.89 (0.78, 1.02)      0.89 (0.78, 1.02)
        Hispanic                             1.11 (1.02, 1.21)**       1.11 (1.02, 1.22)**        1.10 (1.01, 1.21)*        1.11 (1.01, 1.22)*         1.12 (1.02, 1.23)*     1.11 (1.01, 1.22)*
        Non-Hispanic White (reference)       1.00                      1.00                       1.00                      1.00                       1.00                   1.00
    Mother’s age, y
        ≤29                                                            0.96 (0.90, 1.03)          0.97 (0.90, 1.04)         0.93 (0.86, 0.99)*         0.95 (0.88, 1.02)      0.95 (0.88, 1.03)
        30 (reference)                                                 1.00                       1.00                      1.00                       1.00                   1.00
    Mother’s educational level
        Less than high school                                                                     1.04 (0.91, 1.18)         1.11 (0.97, 1.25)          1.16 (1.02, 1.32)*     1.16 (1.01, 1.33)*
        High school                                                                               0.86 (0.96, 1.04)         0.99 (0.91, 1.07)          1.02 (0.94, 1.11)      1.03 (0.94, 1.12)
        Some college                                                                              0.99 (0.91, 1.08)         1.02 (0.94, 1.11)          1.04 (0.95, 1.13)      1.05 (0.96, 1.14)
        College (reference)                                                                       1.00                      1.00                       1.00                   1.00
    No. of children aged younger than
          18 years
        ≥4                                                                                                                  0.69 (0.60, 0.79)***       0.68 (0.59, 0.77)***   0.68 (0.59, 0.78)***
        2–3                                                                                                                 0.86 (0.80, 0.92)***       0.85 (0.79, 0.91)***   0.85 (0.79, 0.91)***
        1 (reference)                                                                                                       1.00                       1.00                   1.00
    Mother’s marital status
        Divorced/separated/widowed/                                                                                                                    0.84 (0.73, 0.96)**    0.83 (0.73, 0.96)***
             deceased
        Never married                                                                                                                                  0.86 (0.77, 0.97)**    0.86 (0.76, 0.96)***
        Married (reference)                                                                                                                            1.00                   1.00
    Income-to-poverty ratio
        <1                                                                                                                                                                    1.01 (0.89, 1.13)
        1–1.99                                                                                                                                                                0.97 (0.88, 1.08)
        2–2.99                                                                                                                                                                0.93 (0.85, 1.02)
        ≥ 3 (reference)                                                                                                                                                       1.00
    Information reported from vaccination
          card (control variable)
        No                                   0.82 (0.76, 0.88)***      0.82 (0.76, 0.88)***       0.82 (0.76, 0.88)***      0.83 (0.77, 0.89)***       0.83 (0.78, 0.89)***   0.83 (0.78, 0.89)***
        Yes (reference)                      1.00                      1.00                       1.00                      1.00                       1.00                   1.00

    Note. All variables included in the multivariate models were treated as time fixed (non–time dependent). A total of 9510 children completed the vaccination series.
    *P < .05; **P < .01; ***P < .001.




   Previous studies focusing on health care                          immunization completion was significantly                                 We believe that these patterns observed
use have shown that Hispanics and members                            higher among children of Hispanic mothers                              among Hispanic and non-Hispanic Black
of other minority groups are less likely to                          than among children of non-Hispanic White                              low-income families are probably attributable
use health care services than non-Hispanic                           mothers (HR = 1.11; 95% CI = 1.01, 1.22).                              to cultural differences and government-
Whites.37 Interestingly, we found the oppo-                          This result is noteworthy given that 72% of                            subsidized health care programs available to
site pattern among Hispanic mothers and                              Hispanics in our sample lived in households                            such families. One important factor that we
mothers at lower educational levels. After                           with low IPRs. Interaction effects between                             believe best explains the interactions found
control for mother’s age, educational level,                         mother’s race/ethnicity and IPR further sug-                           involves the WIC immunization require-
and marital status; number of children aged                          gested that completion rates were higher in                            ments. Low-income minority families tend to
younger than 18 years in the household;                              Hispanic and non-Hispanic Black families                               receive WIC services more frequently than
and household IPR, the rate of 4:3:1:3                               with low IPRs.                                                         non-Hispanic White families, and they must



264 | Research and Practice | Peer Reviewed | Kim et al.                                                                     American Journal of Public Health | February 2007, Vol 97, No. 2

                                                                                                    6                                                                       Exhibit 278
                                       ⏐ RESEARCH
                Case 2:20-cv-02470-WBS-JDP             10 Filed⏐12/29/20 Page 380 of 491
                                                  AND PRACTICE
                                            Document




    TABLE 3—Full Model Including Interaction Effects Between Mother’s Race/Ethnicity and                                                were also limited in that we could not exam-
    Family Income-to-Poverty Ratio: US National Immunization Survey, 2003                                                               ine individuals living in non–Immunization
                                                                                                                                        Action Plan areas, and we lacked information
                                                                                         Hazard Ratio (95% Confidence Interval)         on Asian Americans. Future studies should
    Child’s race/ethnicity                                                                                                              address these issues.
       Non-Hispanic other/multirace                                                               0.98 (0.85, 1.13)
       Non-Hispanic Black                                                                         0.63 (0.47, 0.84)***                  Conclusions
       Hispanic                                                                                   0.97 (0.80, 1.18)                        It is imperative that we focus on maternal
       Non-Hispanic White (reference)                                                             1.00                                  characteristics that are barriers to immuniza-
    Income-to-poverty ratio                                                                                                             tion. It is also important that we understand,
       <1                                                                                         0.87 (0.74, 1.01)                     as shown by the results of this study, that less
       1–1.99                                                                                     0.93 (0.83, 1.05)                     educated mothers and poor mothers from
       2–2.99                                                                                     0.92 (0.83, 1.02)                     certain minority groups (in this case, Hispanic
       ≥ 3 (reference)                                                                            1.00                                  and non-Hispanic Black mothers in families
    Interaction effectsa                                                                                                                with low IPRs) can be diligent in ensuring
       Non-Hispanic other/multiracial × IPR < 1                                                   0.89 (0.64, 1.25)                     that their children received the recom-
       Non-Hispanic other/multiracial × IPR 1–1.99                                                1.11 (0.83, 1.49)                     mended immunizations. Encouragement on
       Non-Hispanic other/multiracial × IPR 2–2.99                                                0.95 (0.70, 1.30)                     the part of medical care and Medicaid pro-
       Non-Hispanic Black × IPR < 1                                                               1.90 (1.32, 2.74)***                  viders and increased availability of such
       Non-Hispanic Black × IPR 1–1.99                                                            1.48 (1.01, 2.19)*                    programs as Medicaid and WIC will help
       Non-Hispanic Black × IPR 2–2.99                                                            1.20 (0.75, 1.91)                     increase immunization rates. Providing low-
       Hispanic × IPR < 1                                                                         1.33 (1.02, 1.74)*                    income minority mothers with the necessary
       Hispanic × IPR 1–1.99                                                                      1.13 (0.88, 1.47)                     information about the importance of immu-
       Hispanic × IPR 2–2.99                                                                      1.13 (0.84, 1.52)                     nization can overcome lack of formal educa-
                                                                                                                                        tion and empower them to take advantage of
    Note. IPR = income-to-poverty ratio. Model 7 included all variables used in the main effects model (model 6), but parameters        the opportunities available to protect their
    are not shown here. A total of 9510 children completed the vaccination series.
    a
     Interaction terms between child’s race/ethnicity and IPR.                                                                          children from preventable diseases. Interven-
    *P < .05; ***P < .001.                                                                                                              tions that target individuals and efforts to ad-
                                                                                                                                        dress system-level factors such as health in-
                                                                                                                                        surance coverage and usual source of care
comply with the program’s immunization re-                           children. Although percentage differences                          must work in tandem if disparities in immu-
quirements. Environmental factors could                              were not large, vaccination rates were highest                     nization are to be eliminated.
have played a role as well. That is, providers                       among Hispanics; therefore, we expected that
in minority communities are more likely to                           Hispanic parents would be more likely to
offer WIC programs and services. The avail-                          seek adequate vaccination for their children.                      About the Authors
                                                                                                                                        Sam S. Kim and Jennie J. Kronenfeld are with the Depart-
ability of clinics and community centers of-                         Although such data were not available from                         ment of Sociology, Arizona State University, Tempe. Jemima
fering free vaccinations also could have con-                        the NIS, it would be interesting to explore in                     A. Frimpong is with the Health Care Systems Department,
tributed to these higher rates.                                      more depth the ways in which parents make                          Wharton School, University of Pennsylvania, Philadelphia.
                                                                                                                                        Patrick A. Rivers is with the College of Applied Sciences and
   Cultural and ethnic difference in preventive                      decisions about immunizations and to assess                        Arts, Southern Illinois University, Carbondale.
health measures may further explain the                              their attitudes toward health care.                                    Requests for reprints should be sent to Jennie J. Kronen-
higher rates of immunization coverage among                             Most studies that examine immunization                          feld, PhD, Program in Sociology, School of Social and
                                                                                                                                        Family Dynamics, Arizona State University, PO BOX
Hispanics. Hispanic cultures involve strong                          rates are limited in that they use large vol-                      873701, Tempe, AZ 85287-3701 (e-mail: jennie.
family values, and parents tend to be more                           umes of cross-sectional data to measure                            kronenfeld@asu.edu).
protective of their children.38 Thus, the His-                       whether up-to-date status varies in different                          This article was accepted December 5, 2005.

panic culture’s emphasis on well-being of chil-                      subgroups. Our results present a more accu-
dren may amplify awareness of preventive                             rate description of rates of age-appropriate                       Contributors
health measures, leading to higher rates of                          immunization over time. Additional studies                         S. S. Kim completed the analyses. J. A. Frimpong
                                                                                                                                        planned the study and led the writing. P. A. Rivers and
immunization in this population.                                     can continue to improve our knowledge re-
                                                                                                                                        J. J. Kronenfeld supervised the study and contributed to
                                                                     garding disparities in immunization rates.                         the writing of the article.
Limitations                                                          Large national surveys, such as the one used
   In 2001, results of the NIS showed that                           in this study, are limited in that they do not
                                                                                                                                        Acknowledgments
most Hispanic parents believed immuniza-                             provide detailed understandings of groups                          We thank Verna M. Keith and Scott T. Yabiku for com-
tions should be received equally by all                              facing multiple social inequities. Our data                        menting on drafts of the article.



February 2007, Vol 97, No. 2 | American Journal of Public Health                                                                   Kim et al. | Peer Reviewed | Research and Practice | 265

                                                                                                   7                                                                 Exhibit 278
                                      ⏐ RESEARCH
               Case 2:20-cv-02470-WBS-JDP             10 Filed⏐12/29/20 Page 381 of 491
                                                 AND PRACTICE
                                           Document




Human Participant Protection                             care organizations in Maryland. Med Care. 1999;37:           children—United States, 1990–1998. MMWR Morb
No protocol approval was needed for this study.          44–55.                                                       Mortal Wkly Rep. 1999;48:243–248.
                                                         17. Vaccination coverage by race/ethnicity and pov-          34. Centers for Disease Control and Prevention. Vac-
                                                         erty level among children aged 19–35 months—United           cination coverage by race/ethnicity and poverty level
References                                               States, 1996. MMWR Morb Mortal Wkly Rep. 1997;               among children aged 19–35 months—United States,
1. Centers for Disease Control and Prevention. Ten
                                                         46:963–968.                                                  1997. MMWR Morb Mortal Wkly Rep. 1998;47:
great public health achievements—United States,
                                                         18. Ehresmann KR, White KE, Hedberg CW, et al.               956–959.
1900–1999. MMWR Morb Mortal Wkly Rep. 1999;
48:241–243.                                              A statewide survey of immunization rates in Minnesota        35. Chu SY, Barker LE, Smith PJ. Racial/ethnic dis-
                                                         school age children: implications for targeted assess-       parities in preschool immunizations: United States,
2. Rodewald LE, Szilagi PG, Shiuh T, Humiston SG,
                                                         ment and prevention strategies. Pediatr Infect Dis J.        1996–2001. Am J Public Health. 2004;94:973–977.
LeBaron C, Hall CB. Is underimmunization a marker
                                                         1998;17:711–716.
for insufficient utilization of preventive and primary                                                                36. Wood DL, Sherbourne CD, Halfon N, et al. Fac-
care? Arch Pediatr Adolesc Med. 1995;149:393–397.        19. Williams IT, Milton JD, Farrell JB, Graham NM.           tors related to immunization status among inner-city
                                                         Interaction of SES and provider practices as predictors      Latino and African American preschoolers. Pediatrics.
3. Centers for Disease Control and Prevention.           of immunization coverage in Virginia children. Pedi-
Vaccination coverage among children enrolled in Head                                                                  1995;96:295–301.
                                                         atrics. 1995;96:439–446.
Start programs and licensed child care centers and                                                                    37. Deswal A, Petersen NJ, Souchek J, Ashton CM,
entering school—United States and selected reporting     20. Luman ET, Barker LE, Shaw KM, McCauley MM,
                                                                                                                      Wray NP. Impact of race on health care utilization
areas, 1999–2000 school year. MMWR Morb Mortal           Buehler JW, Pickering LK. Timeliness of childhood
                                                                                                                      and outcomes in veterans with congestive heart failure.
Wkly Rep. 2001;50:847–855.                               vaccinations in the United States: days undervaccinated
                                                                                                                      J Am Coll Cardiol. 2004;43:778–784.
                                                         and number of vaccines delayed. JAMA. 2005;293:
4. Healthy People 2010: Understanding and Improving      1204–1211.                                                   38. Marsiglia FF. The Ethnic Warriors: Ethnic Identity
Health and Objectives for Improving Health. 2nd ed.                                                                   and School Achievement as Perceived by a Selected Group
Washington, DC: US Dept of Health and Human Ser-         21. Mell LK, Ogren DS, Davis RL, et al. Compliance
                                                         with national immunization guidelines for children           of Mainland Puerto Rican Students [dissertation]. Cleve-
vices; 2000.                                                                                                          land, Ohio: Case Western Reserve University; 1990.
                                                         younger than 2 years, 1996–1999. Pediatrics. 2005;
5. Office of Disease Prevention and Health Promo-        115:461–467.
tion. Healthy people 2010. Available at: http://www.
health.gov/healthypeople/about/hpfact.htm. Accessed      22. Dombkowski KJ, Lantz PM, Freed GL. Role of
May 31, 2005.                                            health insurance and a usual source of medical care in
                                                         age-appropriate vaccination. Am J Public Health. 2004;
6. US Dept of Health and Human Services. Healthy         94:960–966.
people 2010: understanding and improving health.
                                                         23. Santoli JM, Rodewald L, Maes E, Battaglia M,
Available at: http://www.healthypeople.gov/document/
                                                         Coronado V. Vaccines for Children Program, United
tableofcontents.htm#under. Accessed May 31, 2005.
                                                         States, 1997. Pediatrics. 1999;104:e15.
7. National Vaccine Advisory Committee. The
                                                         24. Daniels D, Jiles RB, Klevens RM, Herrera GA.
measles epidemic: problems, barriers, and recommen-
                                                         Undervaccinated African-American preschoolers. Am J
dations. JAMA. 1991;266:1547–1552.
                                                         Prev Med. 2001;20(suppl 4):61–68.
8. National, state, and urban area vaccination cover-
                                                         25. Niederhauser VP, Baruffi G, Heck R. Parental de-
age among children aged 19–35 months: United
                                                         cision-making for the varicella vaccine. J Pediatr Health
States, 2003. MMWR Morb Mortal Wkly Rep. 2004;
                                                         Care. 2001;15:236–243.
53:658–661.
                                                         26. Bates AS, Wolinsky FD. Personal, financial, and
9. Centers for Disease Control and Prevention. Rec-
                                                         structural barriers to immunization in socioeconomi-
ommended childhood and adolescent immunization
                                                         cally disadvantaged urban children. Pediatrics. 1998;
schedule—United States, 2005. MMWR Morb Mortal
                                                         101:591–596.
Wkly Rep. 2005;53:Q1–Q3.
                                                         27. Luman ET, McCauley MM, Shefer A, Chu SY.
10. Barker L, Luman E, Zhao Z, et al. National, state,   Maternal characteristics associated with vaccination of
and urban area vaccination coverage levels among         young children. Pediatrics. 2003;111:1215–1218.
children aged 19–35 months—United States, 2001.
MMWR Morb Mortal Wkly Rep. 2002;51:664–666.              28. El-Mohandes AE, Katz KS, El-Khorazaty MN, et
                                                         al. The effect of a parenting education program on the
11. Cutts FT, Orenstein WA, Bernier RH. Causes of        use of preventive pediatric health care services among
low preschool immunization coverage in the United        low-income, minority mothers: a randomized, con-
States. Annu Rev Public Health. 1992;13:385–398.         trolled study. Pediatrics. 2003;111:1324–1332.
12. Santoli JM, Szilagyi PG, Rodewald LE. Barriers to    29. Christakis DA, Mell L, Koepsell TD, Zimmerman FJ,
immunization and missed opportunities. Pediatr Ann.      Connell FA. Association of lower continuity of care with
1998;27:366–374.                                         greater risk of emergency department use and hospital-
13. Orenstein WA, Atkinson W, Mason D, Bernier RH.       ization in children. Pediatrics. 2001;106:524–529.
Barriers to vaccinating pre-school children. J Health    30. The 2003 National Immunization Survey. Hyatts-
Care Poor Underserved. 1990;1:315–330.                   ville, Md: National Center for Health Statistics; 2004.
14. National Vaccine Advisory Committee. The             31. SUDAAN Version 9 [computer program]. Re-
measles epidemic: the problems, barriers, and recom-     search Triangle Park, NC: Research Triangle Institute;
mendations. JAMA. 1991;266:1547–1552.                    2004.
15. Luman ET, McCauley MM, Stokley S, Chu SY,            32. Kenyon TA, Matuck MA, Stroh G. Persistent low
Pickering LK. Timeliness of childhood immunizations.     immunization coverage among inner-city preschool
Pediatrics. 2002;110:935–939.                            children despite access to free vaccine. Pediatrics.
16. Hughart N, Strobino D, Holt E, et al. The relation   1998;101:612–616.
of parent and provider characteristics to vaccination    33. Centers for Disease Control and Prevention.
status of children in private practices and managed      Impact of vaccines universally recommended for



266 | Research and Practice | Peer Reviewed | Kim et al.                                                  American Journal of Public Health | February 2007, Vol 97, No. 2

                                                                                    8                                                           Exhibit 278
Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 382 of 491




   EXHIBIT 279
   Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 383 of 491




For Immediate Release:                               Media Contact: Kenny Vigil
November 18, 2013                                    Cell: 505-470-2290


        Department of Health Announces Results of Vaccination Exemption Survey

(Santa Fe) – The New Mexico Department of Health today announced results of a survey of
parents who received personal religious belief vaccination exemptions on behalf of their children
in 2011. This is the first survey ever conducted in New Mexico to assess parents who choose
vaccination exemption, which has increased from 1,148 in 1999 to 3,372 in 2011. That’s an
increase of 194%.

The survey of 729 out of 2,176 eligible vaccination exemption households in New Mexico who
had one or more children exempt from required school or daycare vaccination requirements in
2011 was conducted by telephone between May and July of 2013. A standardized questionnaire
consisting of 60 questions was used to assess multiple domains, including the demographics of
the population, knowledge, attitudes and beliefs, and parents experience with the vaccination
exemption process in New Mexico.

Results indicate that parents requesting vaccination exemption in New Mexico tend to be White,
non-Hispanic (74.2%), have at least a 4 year college degree (66.7%) and female (82.3%). Over
half of all vaccination exemptions were in Bernalillo and Santa Fe counties (29.8% and 23.7%,
respectively). The number one reason indicated for seeking a vaccination exemption was for
“philosophical” or “personal belief” reasons (54.9%), which are not one of the two reasons
allowed by the vaccination exemption law.

Among all respondents, 73.0% believed that many vaccine-preventable diseases can be severe.
However, most believed that it is better for their child to develop immunity naturally by getting
the illness rather than by getting a vaccine (59.1%) and that they could protect their child’s
health without vaccines (69.0%). Only 32.6% said that it is important to vaccinate their children
to prevent the spread of disease in the community.

An increase in vaccination exemption is concerning because it represents a decrease in herd
immunity among the population. Adequate herd immunity exists when vaccination coverage
levels in a community are high enough to prevent an outbreak of a contagious, vaccine
preventable disease if the disease is introduced.

All states have laws that allow for vaccine exemption, but the reasons for which exemptions are
granted, and how the laws are written and interpreted, are not uniform across states. The law in
New Mexico only permits vaccine exemption for medical or religious reasons.

                                                    -30-



                                                 OFFICE OF THE SECRETARY
                      1190 St. Francis Dr., Suite N4100 • P.O. Box 26110 • Santa Fe, New Mexico • 87502
                                (505) 827-2613 • FAX: (505) 827-2530 • http://www.nmhealth.org
                                                     1                                               Exhibit 279
Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 384 of 491




   EXHIBIT 280
A Population-Based Evaluation of a Publicly Funded, School-Based H…mbia, Canada: Parental Factors Associated with HPV Vaccine Receipt   6/21/20, 12:24 AM
                       Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 385 of 491




A Population-Based Evaluation of a Publicly Funded, School-
Based HPV Vaccine Program in British Columbia, Canada:
Parental Factors Associated with HPV Vaccine Receipt
Gina Ogilvie   , Maureen Anderson, Fawziah Marra, Shelly McNeil, Karen Pielak, Meena Dawar, Marilyn McIvor,
Thomas Ehlen, Simon Dobson, Deborah Money, David M. Patrick, Monika Naus

Published: May 4, 2010    https://doi.org/10.1371/journal.pmed.1000270

Abstract
Background


Information on factors that influence parental decisions for actual human papillomavirus (HPV) vaccine receipt in publicly funded,
school-based HPV vaccine programs for girls is limited. We report on the level of uptake of the first dose of the HPV vaccine, and
determine parental factors associated with receipt of the HPV vaccine, in a publicly funded school-based HPV vaccine program in
British Columbia, Canada.

Methods and Findings


All parents of girls enrolled in grade 6 during the academic year of September 2008–June 2009 in the province of British Columbia
were eligible to participate. Eligible households identified through the provincial public health information system were randomly
selected and those who consented completed a validated survey exploring factors associated with HPV vaccine uptake. Bivariate
and multivariate analyses were conducted to calculate adjusted odds ratios to identify the factors that were associated with parents'
decision to vaccinate their daughter(s) against HPV. 2,025 parents agreed to complete the survey, and 65.1% (95% confidence
interval [CI] 63.1–67.1) of parents in the survey reported that their daughters received the first dose of the HPV vaccine. In the
same school-based vaccine program, 88.4% (95% CI 87.1–89.7) consented to the hepatitis B vaccine, and 86.5% (95% CI 85.1–
87.9) consented to the meningococcal C vaccine. The main reasons for having a daughter receive the HPV vaccine were the
effectiveness of the vaccine (47.9%), advice from a physician (8.7%), and concerns about daughter's health (8.4%). The main
reasons for not having a daughter receive the HPV vaccine were concerns about HPV vaccine safety (29.2%), preference to wait
until the daughter is older (15.6%), and not enough information to make an informed decision (12.6%). In multivariate analysis,
overall attitudes to vaccines, the impact of the HPV vaccine on sexual practices, and childhood vaccine history were predictive of
parents having a daughter receive the HPV vaccine in a publicly funded school-based HPV vaccine program. By contrast, having a
family with two parents, having three or more children, and having more education was associated with a decreased likelihood of
having a daughter receive the HPV vaccine.

Conclusions


This study is, to our knowledge, one of the first population-based assessments of factors associated with HPV vaccine uptake in a
publicly funded school-based program worldwide. Policy makers need to consider that even with the removal of financial and health
care barriers, parents, who are key decision makers in the uptake of this vaccine, are still hesitant to have their daughters receive
the HPV vaccine, and strategies to ensure optimal HPV vaccine uptake need to be employed.

Please see later in the article for the Editors' Summary

   Citation: Ogilvie G, Anderson M, Marra F, McNeil S, Pielak K, Dawar M, et al. (2010) A Population-Based Evaluation of a
   Publicly Funded, School-Based HPV Vaccine Program in British Columbia, Canada: Parental Factors Associated with HPV
   Vaccine Receipt. PLoS Med 7(5): e1000270. https://doi.org/10.1371/journal.pmed.1000270

   Academic Editor: Linda Wright, National Institute of Child Health and Human Development, United States of America

   Received: July 22, 2009; Accepted: March 22, 2010; Published: May 4, 2010

   Copyright: © 2010 Ogilvie et al. This is an open-access article distributed under the terms of the Creative Commons
   Attribution License, which permits unrestricted use, distribution, and reproduction in any medium, provided the original author
   and source are credited.

https://journals.plos.org/plosmedicine/article?id=10.1371/journal.pmed.1000270                                                               Page 1 of 13


                                                                                 1                                           Exhibit 280
A Population-Based Evaluation of a Publicly Funded, School-Based H…mbia, Canada: Parental Factors Associated with HPV Vaccine Receipt   6/21/20, 12:24 AM
                     Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 386 of 491
   Funding: Funded by the British Columbia Centre for Disease Control. The funders had no role in study design, data
   collection and analysis, decision to publish, or preparation of the manuscript

   Competing interests: SM is a member of the Canadian National Advisory Committee on Immunization. SD is presently a
   member of the British Columbia Immunization Sub-committee which advises the provincial government on practical issues
   related to the implementation of publicly funded immunization programs. From 2000 to 2008 SD was a member of the
   National Advisory Committee on Immunization for Canada. In 2008 SD attended an Advisory Board for Merck for a vaccine
   not yet licensed. This was not the vaccine used in the Provincial HPV vaccine program discussed in this paper. SD was paid
   an honorarium for my work on this advisory board.

   Abbreviations: CI, confidence interval; HPV, human papillomavirus; iPHIS, integrated Public Health information system;
   TPB, Theory of Planned Behaviour

  Editors' Summary
Background


About 10% of cancers in women occur in the cervix, the structure that connects the womb to the vagina. Every year, globally, more
than a quarter of a million women die because of cervical cancer, which only occurs after the cervix has been infected with a human
papillomavirus (HPV) through sexual intercourse. There are many types of HPV, a virus that infects the skin and the mucosa (the
moist membranes that line various parts of the body, including the cervix). Although most people become infected with HPV at
some time in their life, most never know they are infected. However, some HPV types cause harmless warts on the skin or around
the genital area and several—in particular, HPV 16 and HPV 18, so-called high-risk HPVs—can cause cervical cancer. HPV
infections are usually cleared by the immune system, but about 10% of women infected with a high-risk HPV develop a long-term
infection that puts them at risk of developing cervical cancer.

Why Was This Study Done?


Screening programs have greatly reduced cervical cancer deaths in developed countries in recent decades by detecting the cancer
early when it can be treated; but it would be better to prevent cervical cancer ever developing. Because HPV is necessary for the
development of cervical cancer, vaccination of girls against HPV infection before the onset of sexual activity might be one way to do
this. Scientists recently developed a vaccine that prevents infection with HPV 16 and HPV 18 (and with two HPVs that cause
genital warts) and that should, therefore, reduce the incidence of cervical cancer. Publicly funded HPV vaccination programs are
now planned or underway in several countries; but before girls can receive the HPV vaccine, parental consent is usually needed, so
it is important to know what influences parental decisions about HPV vaccination. In this study, the researchers undertake a
telephone survey to determine the uptake of the HPV vaccine by 11-year-old girls (grade 6) in British Columbia, Canada, and to
determine the parental factors associated with vaccine uptake; British Columbia started a voluntary school-based HPV vaccine
program in September 2008.

What Did the Researchers Do and Find?


In early 2009, the researchers contacted randomly selected parents of girls enrolled in grade 6 during the 2008–2009 academic
year and asked them to complete a telephone survey that explored factors associated with HPV vaccine uptake. 65.1% of the
2,025 parents who completed the survey had consented to their daughter receiving the first dose of HPV vaccine. By contrast,
more than 85% of the parents had consented to hepatitis B and meningitis C vaccination of their daughters. Nearly half of the
parents surveyed said their main reason for consenting to HPV vaccination was the effectiveness of the vaccine. Conversely, nearly
a third of the parents said concern about the vaccine's safety was their main reason for not consenting to vaccination and one in
eight said they had been given insufficient information to make an informed decision. In a statistical analysis of the survey data, the
researchers found that a positive parental attitude towards vaccination, a parental belief that HPV vaccination had limited impact on
sexual practices, and completed childhood vaccination increased the likelihood of a daughter receiving the HPV vaccine. Having a
family with two parents or three or more children and having well-educated parents decreased the likelihood of a daughter receiving
the vaccine.

What Do These Findings Mean?


These findings provide one of the first population-based assessments of the factors that affect HPV vaccine uptake in a setting
where there are no financial or health care barriers to vaccination. By identifying the factors associated with parental reluctance to
agree to HPV vaccination for their daughters, these findings should help public-health officials design strategies to ensure optimal
HPV vaccine uptake, although further studies are needed to discover why, for example, parents with more education are less likely
to agree to vaccination than parents with less education. Importantly, the findings of this study, which are likely to be generalizable
to other high-income countries, indicate that there is a continued need to ensure that the public receives credible, clear information
about both the benefits and long-term safety of HPV vaccination.


https://journals.plos.org/plosmedicine/article?id=10.1371/journal.pmed.1000270                                                               Page 2 of 13


                                                                                 2                                           Exhibit 280
A Population-Based Evaluation of a Publicly Funded, School-Based H…mbia, Canada: Parental Factors Associated with HPV Vaccine Receipt                   6/21/20, 12:24 AM
                         Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 387 of 491
Additional Information


Please access these Web sites via the online version of this summary at http://dx.doi.org/10.1371/journal.pmed.1000270.

    !   The US National Cancer Institute provides information about cervical cancer for patients and for health professionals, including information on HPV
        vaccines (in English and Spanish)
    !   The US Centers for Disease Control and Prevention also has information about cervical cancer and about HPV
    !   The UK National Health Service Choices website has pages on cervical cancer and on HPV vaccination
    !   More information about cervical cancer and HPV vaccination is available from the Macmillan cancer charity
    !   ImmunizeBC provides general information about vaccination and information about HPV vaccination in British Columbia

    !   MedlinePlus provides links to additional resources about cervical cancer (in English and Spanish)

Introduction
The vaccine for the human papillomavirus (HPV) is an important tool in the prevention of cervical cancer [1]–[5]. In order to
maximize the benefit of the HPV vaccine for cervical cancer prevention and for programs to be cost-effective, vaccine programs
should be offered to girls prior to the commencement of sexual activity [6]–[8]. Because of the age at which the HPV vaccine is
given in many jurisdictions, parents will often need to provide consent. Careful reflection on parents' perspectives and concerns
about this vaccine is essential in order to ensure optimal uptake rates. Studies on parental attitudes and intention-to-vaccinate have
shown that despite the outstanding clinical efficacy and reassuring side-effect profile of this vaccine, concerns remain about the
vaccine and about the willingness of parents to have their daughters receive HPV vaccination [9]–[18]. In a recent systematic
review on the topic, global HPV vaccine acceptability among parents ranged from 54.9% to 81.0% [19], and studies have
highlighted issues such as vaccine safety, impact on sexual practices, age of daughter, awareness of HPV, education, and cervical
cancer screening history among many others as key predictors of HPV vaccine acceptance. However, most studies have primarily
focused on factors predicting parental intention to have a daughter receive the HPV vaccines and were conducted prior to the
approval of the HPV vaccine or implementation of a publicly funded vaccine program. In contrast, data on factors influencing
parental decisions for actual or real HPV vaccine receipt in publicly funded and delivered vaccine programs for girls is limited [20].
As publicly funded HPV vaccines programs are now being planned it is critical that parental factors associated with actual uptake of
the HPV vaccine are understood.

In Canada, health falls under provincial/territorial jurisdiction and by September 2009, all of the 14 provinces and territories in
Canada commenced a school-based HPV vaccine program. In September 2008, the province of British Columbia in Canada
embarked on a voluntary, school-based HPV vaccination program for girls in grade 6 (aged 11 y) and grade 9 (aged 14 y) with
Gardasil. With the implementation of this program, and given the critical role of parents in vaccine uptake and previous research
that indicated that British Columbians were less likely than Atlantic Canadians to intend to have their daughters receive the HPV
vaccine [14], we took the opportunity to conduct a population-based evaluation of the HPV vaccine program in the province. We
conducted a telephone survey of a random selection of parents of grade 6 girls in the province who were eligible to receive the HPV
vaccine. The objective of this evaluation was to assess the level of uptake of the first dose of the HPV vaccine and to determine the
factors associated with receipt of the HPV vaccine.

Methods
Participants and Data Collection


All parents of girls enrolled in grade 6 during the academic year of September 2008–June 2009 in the province of British Columbia
were eligible to participate. Telephone numbers of eligible households were identified through the integrated Public Health
information system (iPHIS) program. iPHIS is a software and public health information system used by 14 of 16 Health Service
Delivery Areas of British Columbia for notifiable disease reporting, as an immunization registry, and for vaccine-associated adverse
event reporting. iPHIS contains identifiers of all individuals who have received a public health service, including well baby
examination, hearing and vision screening, and immunization services. Phone numbers of households with a girl in grade 6 in the
province were identified as part of a comprehensive HPV vaccine program evaluation, and households were randomly selected to
be contacted by telephone after the first dose of the HPV vaccine had been offered through the school-based program and invited
to participate in this survey. Parents who consented were interviewed by trained, experienced research staff. The evaluation
received ethical approval from University of British Columbia and funding from the BC Centre for Disease Control.

HPV Vaccine Program in British Columbia


In British Columbia, all vaccines provided in schools, including the HPV vaccine, are fully funded by the public health program in the
province. The vaccines are delivered as part of a comprehensive school-based vaccination program for hepatitis B, meningococcal
C, tetanus-diphtheria, and acellular pertussis booster, as well as a catch-up program for varicella zoster virus vaccine. In 2008,
Gardasil was added to the school-based vaccine program in British Columbia. Trained public health nurses offer these vaccines in
all public and independent schools through the entire province free of cost, and in the grade 6 program, parents provide consent for


https://journals.plos.org/plosmedicine/article?id=10.1371/journal.pmed.1000270                                                                                Page 3 of 13


                                                                                    3                                                     Exhibit 280
A Population-Based Evaluation of a Publicly Funded, School-Based H…mbia, Canada: Parental Factors Associated with HPV Vaccine Receipt   6/21/20, 12:24 AM
                     Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 388 of 491
their daughters to receive, or not receive, HPV and other vaccines. Children who are absent are able to receive vaccines on days
when the school nurses return for other classes, or can attend local public health units to receive the vaccine free of charge.
Education for the HPV vaccine program focused on cervical cancer prevention, and was widely promoted through the schools with
information packages and DVDs aimed at parents and children. Public health nurses offered local educational sessions where
possible. Parents were also provided with the link to www.immunizeBC.ca, which has extensive information on all vaccines,
including HPV.

Theoretical Model


The survey tool is based on the theoretical model of Theory of Planned Behaviour (TPB) [21]. This psychological model of
behaviour change examines how human action is guided and distils the elements that contribute to an actual behaviour (in this
case, consent to have a daughter receive the HPV vaccine), or the most proximate measure of change, behaviour intention.
According to TPB, behaviours or behavioural intentions are a result of attitudes, subjective norms, and perceived behavioural
control. This well-established model provides a foundation for questionnaire development regarding health behaviours or behaviour
intentions. For this survey, we will examine the actual behaviour (receipt of the vaccine) and discern parental factors that predict
vaccine uptake.

Survey Instrument Development


Questionnaire development adhered to the steps needed to construct a TPB questionnaire and was based on a previous study on
intention to vaccinate [14]. The “population of interest” was defined as parents of daughters in grade 6 in British Columbia, and the
“behaviour under examination” was parental consent (or not) to have daughters receive the HPV vaccine. Behaviour was measured
by parental self-report as to whether or not they had consented to have their daughter receive the HPV vaccine. Perceived
advantages and disadvantages of the HPV vaccine, most important people/groups who would approve or disapprove of the
vaccine, and perceived barriers/facilitating factors were identified through a comprehensive literature search, an elicitation survey of
ten parents to determine factors influential in their decision to immunize or not to immunize their daughter(s) against HPV, and
results from intention to vaccinate studies [14]. A draft survey including all constructs was pilot tested with parents to ensure
comprehension and to ensure no domains of relevance had been missed. Parents identified questions on “barriers/facilitating
factors” for this vaccine program that were redundant and confusing, as this was a publicly funded, provincial program delivered at
every school by school nurses, thus removing any expected barriers such as cost and access to the program/practitioners.

Survey Content


Demographics items assessed included age and gender of respondent, region of residence, age(s) and number of daughters,
respondent education, cultural background, history of abnormal Pap smears or cervical cancer, religious affiliation, and family
composition. Participants were asked about adherence to childhood vaccination schedules and knowledge of cervical cancer and
HPV at the start of the survey. Participants were next asked to report whether or not their daughter had received the hepatitis B,
meningococcal C, and HPV vaccine that year, as well as the number of doses of the HPV vaccine received, and intention to
complete the series for the HPV vaccine. Parents were asked to provide the main reason for electing to have their daughter receive
or not receive the HPV vaccine, as well as any reason for their choice, and these reasons were categorized. Participants were
asked about specific psychological constructs that could influence their decision to vaccinate or not vaccinate their daughter with
the HPV vaccine. In keeping with TPB, these constructs included attitudes toward vaccines in general and the HPV vaccine in
particular, perceived impact of the HPV vaccine on their daughter's sexual practices, and the seriousness of HPV infection and
cervical cancer as diseases. These constructs were assessed using seven-point Likert scales (1, strongly disagree; 4, neutral; 7,
strongly agree) with four or five items per construct.

Sampling Frame and Telephone Recruitment


British Columbia is the most western province of Canada, with a population of more than 4 million. It is divided into five geographic
health authorities and each health authority is divided into health service delivery areas (HSDAs). There are a total of 16 HSDAs in
the province, and each health authority has either three or four HSDAs. Two of the HSDAs, which include ∼15% of the eligible girls
in the province, do not use iPHIS, the provincial immunization registry, as their public health information system and thus were not
included in the sampling frame. In order to ensure a representative sample from across the province, we generated a sampling
frame from British Columbia population estimates for each of the five geographic health authorities of 11-y-old girls for 2008 from
Population Extrapolation for Organization Planning with Less Error, run cycle 32 (P.E.O.P.L.E. 32) [22], excluding the two HSDAs
not participating. P.E.O.P.L.E. 32 is the subprovincial (local health authority, health region, regional district, and development region)
population projections that are released annually by the BC government (BC Stats). P.E.O.P.L.E. 32 was released in 2007.
Assuming a population of 20,000 girls in the eligible age cohort, response rate of 50%, and a 95% confidence interval (CI) of ±2%,
we needed to recruit 2,144 participants [23]. We randomly selected participants from the datasets from each health authority, to
ensure that at the end of the evaluation we had a representative sample based on the population size of 11-y-old girls in each
health authority in the province.




https://journals.plos.org/plosmedicine/article?id=10.1371/journal.pmed.1000270                                                               Page 4 of 13


                                                                                 4                                           Exhibit 280
A Population-Based Evaluation of a Publicly Funded, School-Based H…mbia, Canada: Parental Factors Associated with HPV Vaccine Receipt   6/21/20, 12:24 AM
                    Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 389 of 491
Telephone calls for the evaluation were conducted by an experienced research company who had carried out previous parental
attitudinal surveys in British Columbia. Participants were randomly selected from each health authority, and households were
contacted in the random order provided. Households were called a maximum of four times, with attempts to contact made in the
morning, afternoon, evening, and Saturdays. We stopped calling households once one of the following occurred: participant
declined; number not in service; no answer after four attempts; messages left four times; or survey not completed/ineligible.

Analysis


Descriptive analyses of sample demographics were conducted. Item reliability was established for psychological construct scales
using Cronbach's alpha, and mean values for each scale were calculated. For scale items, composite scale scores were calculated
and dichotomized with a mean value of 4.5 as a cut-off, with scores ≥4.5 indicating a general positive value for the HPV vaccine
(i.e., a positive attitude to vaccines, belief that the HPV vaccine had limited influence on sexual behaviour). Composite variables
were created for the predictor variables and dichotomized, and then entered into the model as described in the methods. Bivariate
analyses were conducted using Chi-square comparing the responses of parents who vaccinated their daughter(s) against HPV to
those who did not vaccinate. Variables that achieved p<0.05 were offered for inclusion in a multivariable model to achieve a best fit
model. Logistic regression was conducted to calculate adjusted odds ratios to identify the factors that were associated with parents'
decision to vaccinate their daughter(s) against HPV. Backwards logistic regression analysis was conducted to calculate adjusted
odds ratios to identify the factors that were associated with parents' decision to vaccinate their daughter(s) against HPV. We also
used additional backwards and forward variable selection techniques to confirm that the model and findings were robust
(unpublished data). Analyses were conducted with SPSS version 14.0 for Windows.

Results
This program evaluation was carried out between January 18, 2009, and March 19, 2009, 4 mo after the provincial HPV vaccine
program commenced. Of the 23,614 girls in grade 6 in the province of British Columbia, contact information was available for
20,161 from 14 of 16 health service areas (85.4%) in iPHIS. 5,489 of 20,161 eligible households, stratified by health authority, were
randomly contacted by the research team. Of the 4,335 numbers in service (78.9%), 304 did not speak English. Of the remaining
4,031 eligible to complete the survey, 2,025 parents agreed to complete the survey (50.2%).

Demographic characteristics of the participants are shown on Table 1. The majority of survey respondents were female (84.9%),
most had given their daughters all childhood vaccinations (94.1%), and more than 90% had heard of HPV. Respondents were
representative of the population distribution of grade 6 girls in health authorities in the province, and 1,318 (65.1%; 95% CI 63.1–
67.1) of parents in the survey reported that their daughters had received the first dose of the HPV vaccine. In the same school-
based vaccine program, 1,790 (88.4%; 95% CI 87.1–89.7) reported consenting to the hepatitis B vaccine, and 1,751 (86.5%; 95%
CI 85.1–87.9) consented to the meningitis C vaccine. In those who received the first dose of the HPV vaccine, 97.5% said that they
planned to have their daughter receive the next dose of the HPV vaccine. Of the 34.9% of parents who did not consent to have
daughters receive the HPV vaccine, almost 50% stated that they would prefer to have their daughter receive the HPV vaccine in
the future.




https://journals.plos.org/plosmedicine/article?id=10.1371/journal.pmed.1000270                                                               Page 5 of 13


                                                                                 5                                           Exhibit 280
A Population-Based Evaluation of a Publicly Funded, School-Based H…mbia, Canada: Parental Factors Associated with HPV Vaccine Receipt   6/21/20, 12:24 AM
                    Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 390 of 491




   Table 1. Demographic characteristics of survey respondents.
   https://doi.org/10.1371/journal.pmed.1000270.t001




https://journals.plos.org/plosmedicine/article?id=10.1371/journal.pmed.1000270                                                               Page 6 of 13


                                                                                 6                                           Exhibit 280
A Population-Based Evaluation of a Publicly Funded, School-Based H…mbia, Canada: Parental Factors Associated with HPV Vaccine Receipt   6/21/20, 12:24 AM
                    Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 391 of 491
Parents were asked to list both a main (single) reason and any reason for their vaccine choice. The main reasons for having a
daughter receive the HPV vaccine were the effectiveness of the vaccine (48.0%), advice from a physician (8.7%), and concerns
about their daughter's health (8.3%) (Table 2). The main reasons for not having a daughter receive the HPV vaccine were concerns
about HPV vaccine safety (30.0%), preference to wait until the daughter is older (15.8%), and not enough information to make an
informed decision (12.5%). For those parents who indicated that they preferred to have their daughter wait as either their main or
one of their reasons (n = 337), more than 46.3% said that they felt they needed more safety data, and 27.0% felt that their daughter
was not at risk of sexual activity in grade 6 but might be when they were older.




   Table 2. Reasons for having daughters receive or not receive HPV vaccine.
   https://doi.org/10.1371/journal.pmed.1000270.t002


Internal reliability of the three psychological constructs using Cronbach's alpha were as follows (Table 3): 0.8, overall attitudes to
vaccines; 0.7, attitudes of the impact of the HPV vaccine on sexuality; 0.5, seriousness of HPV disease/cervical cancer. In bivariate
analysis, age of respondent, country of birth, knowledge of HPV, religious affiliation, history of abnormal Pap smears, and history of
cervical cancer were not associated with having a daughter receive the HPV vaccine. Parents with higher levels of education (more
than high school diploma/vocational training) were significantly less likely to consent to having their daughter receive the HPV
vaccine (63.3% versus 72.9%, p<0.01), and parents from non-traditional families (i.e., families not headed by a male and female)
were more likely to have their daughters receive the HPV vaccine (71.6% versus 63.1%, p<0.01) (Table 4). We did our analysis
plan such that variables inputted into the model had to achieve significance in the bivariate model. In multivariate analysis, overall
attitudes to vaccines, impact of the HPV vaccine on sexual practices, and childhood vaccine history were predictive of parents
having daughter's receive the HPV vaccine in a publicly funded school-based HPV vaccine program. In contrast, having a family
with two parents, having three or more children, and having more education was associated with a decreased likelihood of having a
daughter receive the HPV vaccine (Table 5).




   Table 3. Results of psychological construct scales.
   https://doi.org/10.1371/journal.pmed.1000270.t003




https://journals.plos.org/plosmedicine/article?id=10.1371/journal.pmed.1000270                                                               Page 7 of 13


                                                                                 7                                           Exhibit 280
A Population-Based Evaluation of a Publicly Funded, School-Based H…mbia, Canada: Parental Factors Associated with HPV Vaccine Receipt   6/21/20, 12:24 AM
                    Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 392 of 491




   Table 4. Bivariate analysis of uptake rate of HPV vaccine in population.
   https://doi.org/10.1371/journal.pmed.1000270.t004




https://journals.plos.org/plosmedicine/article?id=10.1371/journal.pmed.1000270                                                               Page 8 of 13


                                                                                 8                                           Exhibit 280
A Population-Based Evaluation of a Publicly Funded, School-Based H…mbia, Canada: Parental Factors Associated with HPV Vaccine Receipt       6/21/20, 12:24 AM
                    Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 393 of 491




   Table 5. Multivariate analysis of factors associated with parents' decision to have daughters receive the HPV vaccine in a publicly funded HPV
   vaccine program.
   https://doi.org/10.1371/journal.pmed.1000270.t005


Discussion
This program evaluation offers important insights into factors that are associated with parental decisions about receipt of the HPV
vaccine in pre-adolescent girls in a program where neither the cost of the vaccine nor access to health care are barriers. In this
population-based evaluation of a publicly funded, school-based HPV vaccine program for girls aged 11 y in Canada, parents
reported that 65.1% of eligible girls received the first dose of the HPV vaccine, compared to reported receipt of 88.4% for the
hepatitis B vaccine, and 86.5% for the meningitis C vaccine. Parents cited vaccine efficacy, advice from a physician, and concerns
about daughters' health as the main reasons for choosing to have daughters receive the vaccine. In contrast, concerns about
vaccine safety, a desire to wait until their daughter was older, and lack of information were main reasons for not having daughters
receive the vaccine. In multivariate modeling, overall attitudes to vaccines and the HPV vaccine, limited concern about the influence
of the HPV vaccine on sexual behaviour, and receiving childhood vaccines were associated with having a daughter receive the
HPV vaccine. In contrast, family composition (two parents), having more children, and higher education were associated with not
having a daughter receive the HPV vaccine. Of note, none of the following factors were associated with decisions to receive the
HPV vaccine: religious affiliation, country of birth, or a self-reported history of abnormal Pap smears or cervical cancer.

In a previous study [14], parental intention to have daughters receive the HPV vaccine in British Columbia was 62.8% (95% CI
60.2–65.4), which approximates both the reported parental uptake in this current study at 65.1% and first dose HPV vaccine uptake
reported in the provincial clinical immunization record in the province for 2008 of 64.8% [24]. This finding indicates that intention to
vaccinate studies can be very useful in planning for actual uptake of the HPV vaccine, albeit with limitations. Comparing the
intention to vaccinate [14] with our study, some common factors emerge as key predictors of intention to vaccinate and actual
vaccination. These factors included overall attitudes to vaccines and role of the HPV vaccine on sexual behaviour. In our study of
actual HPV vaccine uptake, previous actions around vaccines, including childhood vaccine history, were positively associated with
the decision to have daughters receive the HPV vaccine. A higher level of parental education and more traditional family
composition, including greater numbers of children and two-parent families, were associated with a decision to not have daughters
receive the vaccine. These factors were not evident in the intention to vaccinate survey, underscoring the importance of examining
actual rather than intended behaviour.

This evaluation has important implications broadly for HPV vaccine policy, because there were neither financial nor organizational
barriers to receipt of the HPV vaccine in this program. The vaccine program was fully funded for all girls in grade 6 and was
delivered in schools throughout British Columbia as part of a well-established school-based immunization program. Despite this
access to the program, almost 35% of parents elected not to have their daughters receive the HPV vaccine. In an examination of
parents of almost 3,000 girls aged 12 and 13 y in Manchester, United Kingdom, vaccine uptake was 70.6% for the first dose [20],
and parents identified vaccine safety and long term data as a key factor in vaccine refusal. In a qualitative study of 52 parents,
Dempsey et al. found that parents identified lack of knowledge, safety, and a perception that their daughter was too young as
factors associated with declining of the HPV vaccine [25]. In a study of 153 mothers that included both those intending to have
daughters vaccinated and those who had vaccinated their daughters, less education, parental history of a sexually transmitted
infection, parental supervision, and acceptance of the vaccine schedule were associated with HPV vaccine acceptance [26]. The
findings of these studies echo those found in this study in which parents expressed concerns about the long term safety of the HPV
vaccine as a primary reason for refusing to have daughters vaccinated. Parents who did not permit their daughters to receive the
vaccine were also concerned about the young age of their daughters, believed the vaccine condoned sexual activity, or believed
their daughter was at low risk for acquiring HPV. It is noteworthy that in British Columbia, prior to implementation of the HPV
vaccine program, one of the most comprehensive vaccine education programs to date for the province was implemented. These
efforts targeted issues such as vaccine safety and efficacy and were delivered in several user-friendly formats including the
www.immunizeBC.ca Web site, through DVDs targeted at parents and girls, as well as with pamphlets and brochures and locally

https://journals.plos.org/plosmedicine/article?id=10.1371/journal.pmed.1000270                                                                      Page 9 of 13


                                                                                 9                                             Exhibit 280
A Population-Based Evaluation of a Publicly Funded, School-Based H…mbia, Canada: Parental Factors Associated with HPV Vaccine Receipt   6/21/20, 12:24 AM
                    Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 394 of 491
held information sessions for parents and providers. In addition, this vaccine was strongly recommended by several independent
expert health groups, such as the Canadian National Advisory Committee on Immunizations [27]. However, despite these efforts,
many parents still perceived that information was inadequate for them to make an informed decision about HPV vaccination.

In keeping with the findings of two recent studies, this evaluation noted that parents with more education were less likely to consent
to their daughters receiving the HPV vaccine [17],[26]. This is a surprising outcome, and in contrast to most studies on vaccine
rates in children and maternal education, where higher maternal education is associated with higher childhood vaccine rates [28].
There are several differences to consider as we compare our findings to existing literature. The HPV vaccine program in British
Columbia is delivered in optimal conditions with limited barriers, and so several of the issues that may cause lower uptake rates in
less-educated parents in other jurisdictions may not be operating for this program. Specifically, the HPV vaccine program in British
Columbia is part of a well-established adolescent school-based vaccine program, where vaccines are offered at school, during
school hours, by trained health professionals. As a result, parents do not need to get prescriptions, leave work, or arrange to bring
children to an office or clinic to receive the vaccine. Parents do not need to pay for the vaccine, so there are no financial constraints
for parents. Nurses return to schools several times so that children have the opportunities on other occasions to receive their
vaccinations. Our evaluation examined uptake of vaccines in an adolescent as opposed to infant/toddler population, so some of the
previous findings and underpinning barriers for infants/toddlers may not be as relevant. This evaluation also examined a newly
launched as opposed to a well-established vaccine, and so the factors operating in parental decision making may also be different.

Literature has noted that, in settings with low childhood vaccine uptake rates in less-educated mothers, programmatic structures
can reduce the impact of maternal education on vaccine uptake rates. In a recent review by Racine [28], higher maternal education,
independent of income and race/ethnicity, was associated with higher child immunization rates. He found, however, that in
jurisdictions where there were greater subsidies for childhood vaccines, there was a significantly smaller difference between rates
of immunization in children of less versus more educated mothers. This analysis of US data proposed that with increased public
funding for vaccines, many of the barriers that create the immunization rate gradient, such as price and availability, decline in their
importance, and the advantages offered by maternal education with respect to childhood vaccine receipt are attenuated. In a setting
such as British Columbia, where there are even more programmatic advantages such as offering the vaccine in the school setting,
the factors that lead to lower uptake rates in less-educated parents in other settings may be diminished by the organization of the
adolescent immunization program in the province.

Further research and examination is needed to understand this unique relationship. In a recent qualitative study on Texan parents
who opt out of childhood vaccine programs, Gullion et al. noted that the parents were highly educated and reported very
sophisticated data collection and information processing from a variety of sources including online sources [29]. Educated parents
are often more likely to have access to the Internet and other forms of media compared with less-educated parents in the province,
and may feel more comfortable researching the Internet for vaccine information. This research may increase access to some of the
Web sites that provide contradictory and potentially inaccurate information about the HPV vaccine and increase parents' concerns
about vaccine risks. Highly educated parents may also perceive that they are able to interpret complex scientific and clinical health
information and trials independently without the assistance of practitioners. In Gullion's work, parents reported high distrust of the
medical community and felt that they were better equipped to conduct research on vaccines and more knowledgeable than the
medical practitioners on the topic of vaccines [29]. Educated parents may also have felt more comfortable delaying their daughters'
vaccination beyond aged 12 y as they would be able to purchase the vaccine privately in the future, should they choose to do so.
Guillon's study noted that parents often felt rushed regarding decisions around vaccines, and so the perceived opportunities for
discussion about the attributes and risks of vaccines were limited. Clearly, there is a need for further exploration of this topic to
understand why educated parents chose to decline the HPV vaccine for their daughters. As educated parents can often be opinion
leaders within their communities and school groups, it is particularly important to consider ways to ensure that these parents have
accurate information about this and other vaccines, and appropriately contextualize vaccine risk and safety with the risks and
sequelae of the vaccine-preventable disease.

Parents who were concerned about the potential impact of the HPV vaccine on sexual practices were less likely to have their
daughters receive the HPV vaccine. Over the past 10 y, British Columbia has had a hepatitis B vaccine program for 11-y-old girls
and boys. In the corresponding time period, the Canadian provincial adolescent health survey has reported an improvement in
sexual practices in adolescents, with delayed sexual debut, as well as safer sexual practices, despite the availability of a vaccine
for a sexually transmitted infection in a publicly funded school program in the province [30]. It will be critical to ensure that parents
are aware that provincial data have shown that the use of a vaccine for a sexually transmitted infection does not increase risky
sexual behaviour.

The goal of this evaluation was to inform, in real time, vaccine promotion efforts in the province of British Columbia to ensure that
educational efforts responded to the concerns of the population. From this survey, it is clear that messaging should continue to
focus on the effectiveness of the HPV vaccine, and continue to highlight the established safety of the HPV vaccine, as well as the
importance and safety of vaccines in general. Health professionals remain central in influencing parents' decision around the HPV
vaccine, and education should also target physicians and nurses to ensure that they also possess accurate information for parents
who seek their council. Parents need to be aware that the use of a vaccine for a sexually transmitted infection (hepatitis B) over the
past 10 y in British Columbia has not adversely affected the sexual health of adolescents [30]. In contrast, during this same time
period, they appear to be making better sexual health decisions.



https://journals.plos.org/plosmedicine/article?id=10.1371/journal.pmed.1000270                                                              Page 10 of 13


                                                                             10                                              Exhibit 280
A Population-Based Evaluation of a Publicly Funded, School-Based H…mbia, Canada: Parental Factors Associated with HPV Vaccine Receipt                      6/21/20, 12:24 AM
                     Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 395 of 491
Limitations of this study include our inability to access parents in two health service areas that account for ∼15% of the population
of the province and the use of a telephone methodology. Although there were quality assurance interviews both at training with a
random review of telephone calls by supervisors and individual quality assurance reviews for data entry, participants were not
surveyed twice. Telephone surveys are biased towards English speakers, and there were 304 potential households who could not
participate in this evaluation because of a language barrier. However, this was not a random digit survey, and we were able to use
telephone numbers provided to public health services by parents, so biases towards access to land lines should be greatly
diminished. Regardless, the reported HPV vaccine uptake rate in this evaluation mirrored the uptake rate reported through the
provincial clinical immunization record in the province of 64.8% [24]. With a population-based, randomly selected sample of over
2,000, representing almost 10% of the eligible population for the program, we expect these findings to be highly generalizable and
informative for HPV vaccine policies in high-income countries worldwide.

This study is one of the first population-based assessments of factors associated with HPV vaccine uptake in a publicly funded
school-based program worldwide. Policy makers need to consider that even with the removal of financial and health care barriers,
parents, who are key decision makers in the uptake of this vaccine, still possess some hesitancy to have their daughters receive
the HPV vaccine. As populations become less familiar with the diseases that vaccines prevent and the sequelae of these diseases,
there is a greater focus on the adverse events associated with vaccines, without the consideration of the morbidity and mortality
associated with the disease itself, nor the burden of disease averted by the vaccine [31]. The experience with the HPV vaccine
highlights the continued need to ensure that the public is informed and receives credible and clear information about both the
scientific evidence for immunizations, as well as information about adverse events associated with vaccines in context. Use of the
news media, including the Internet, is essential for connecting with the population, and policy makers must ensure that information
speaks broadly to the overall benefits of vaccines at a population and individual level, as well as highlighting the attributes of
particular vaccines.

Author Contributions
ICMJE criteria for authorship read and met: GO MA FM SM KP MD MM TE SD DM DMP MN. Agree with the manuscript's results
and conclusions: GO MA FM SM KP MD MM TE SD DM DMP MN. Designed the experiments/the study: GO MA FM SM KP SD
DMP MN. Analyzed the data: GO MA MD. Collected data/did experiments for the study: GO MA TE. Enrolled patients: GO MA MN.
Wrote the first draft of the paper: GO. Contributed to the writing of the paper: GO FM SM KP MM TE SD DM DMP MN. Revision of
document for important intellectual content, and approval of final version: MD. Reviewed the final version of the paper: SD.

References
    1. Walboomers JM, Jacobs MV, Manos MM, Bosch FX, Kummer JA, et al. (1999) Human papillomavirus is a necessary cause of invasive cervical cancer
       worldwide. J Pathol 189: 12–19.
       View Article   Google Scholar


    2. Ault KA, Future II Study Group (2007) Effect of prophylactic human papillomavirus L1 virus-like-particle vaccine on risk of cervical intraepithelial neoplasia
       grade 2, grade 3, and adenocarcinoma in situ: a combined analysis of four randomised clinical trials. Lancet 369: 1861–1868.
       View Article    Google Scholar


    3. The Future II Study Group (2007) Quadrivalent vaccine against human papillomavirus to prevent high grade cervical lesions. N Engl J Med 356: 1915–
       1927.
       View Article    Google Scholar


    4. Paavonen J, Jenkins D, Bosch FX, Naud P, Salmeron J, et al. (2007) Efficacy of a prophylactic adjuvanted bivalent L1 virus-like-particle vaccine against
       infection with human papillomavirus types 16 and 18 in young women: an interim analysis of a phase III double-blind, randomised controlled trial. Lancet
       369: 2161–2170.
       View Article     Google Scholar


    5. Joura EA, Leodolter S, Hernandez-Avila M, Wheeler CM, Perez G, et al. (2007) Efficacy of a quadrivalent prophylactic human papillomavirus (types 6, 11,
       16, and 18) L1 virus-like-particle vaccine against high-grade vulval and vaginal lesions: a combined analysis of three randomised clinical trials. Lancet
       369: 1693–1702.
       View Article    Google Scholar


    6. Gunther OP, Ogilvie G, Naus M, Young E, Patrick DM, et al. (2008) Protecting the next generation: what is the role of the duration of human
       papillomavirus vaccine-related immunity? J Infect Dis 197: 1653–1661.
       View Article    Google Scholar


    7. Garnett GP, Kim JJ, French K, Goldie SJ (2006) Chapter 21: Modelling the impact of HPV vaccines on cervical cancer and screening programmes.
       Vaccine 24: S178–S186.


https://journals.plos.org/plosmedicine/article?id=10.1371/journal.pmed.1000270                                                                                  Page 11 of 13


                                                                                   11                                                       Exhibit 280
A Population-Based Evaluation of a Publicly Funded, School-Based H…mbia, Canada: Parental Factors Associated with HPV Vaccine Receipt                 6/21/20, 12:24 AM
                      Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 396 of 491
       View Article    Google Scholar


    8. Goldie SJ, Kim JJ, Myers E (2006) Chapter 19: Cost-effectiveness of cervical cancer screening. Vaccine 24: S164–S170.
       View Article   Google Scholar


    9. Zimet GD (2005) Improving adolescent health: focus on HPV vaccine acceptance. J Adolesc Health 37: S17–S23.
       View Article  Google Scholar


   10. Dempsey AF, Zimet GD, Davis RL, Koutsky L (2006) Factors that are associated with parental acceptance of human papillomavirus vaccines: a
       randomized intervention study of written information about HPV. Pediatrics 117: 1486–1493.
       View Article   Google Scholar


   11. Marlow LAV, Waller J, Wardle J (2007) Parental attitudes to pre-pubertal HPV vaccination. Vaccine 25: 1945–1952.
       View Article  Google Scholar


   12. Olshen E, Woods ER, Austin SB, Luskin M, Bauchner H (2005) Parental acceptance of the human papillomavirus vaccine. J Adolesc Health 37: 248–251.
       View Article  Google Scholar


   13. Davis K, Dickman ED, Ferris D, Dias JK (2004) Human papillomavirus vaccine acceptability among parents of 10- to 15-year-old adolescents. J Low Genit
       Tract Dis 8: 188–194.
       View Article    Google Scholar


   14. Ogilvie GS, Remple VP, Marra F, McNeil S, Naus M, et al. (2007) Parental intention to have daughters receive the human papillomavirus vaccine. Can
       Med Assoc J 177: 1506–1512.
       View Article   Google Scholar


   15. Kahn JA, Ding L, Huang B, Zimet GD, Rosenthal SL, et al. (2009) Mothers' intention for their daughters and themselves to receive the human
       papillomavirus vaccine: a national study of nurses. Pediatrics 123: 1439–1445.
       View Article    Google Scholar


   16. Christian WJ, Christian A, Hopenhayn C (2009) Acceptance of the HPV vaccine for adolescent girls: analysis of state-added questions from the BRFSS. J
       Adolesc Health 44: 437–445.
       View Article   Google Scholar


   17. Constantine NA, Jerman P (2007) Acceptance of human papillomavirus vaccination among Californian parents of daughters: a representative statewide
       analysis. J Adolesc Health 40: 108–115.
       View Article    Google Scholar


   18. Woodhall SC, Lehtinen M, Verho T, Huhtala H, Hokkanen M, et al. (2007) Anticipated acceptance of HPV vaccination at the baseline of implementation: a
       survey of parental and adolescent knowledge and attitudes in Finland. J Adolesc Health 40: 466–469.
       View Article    Google Scholar


   19. Tricco AC, Anonychuk AM, Ng C, Pham B (2007) International acceptability of human papillomavirus vaccines: a systematic review. 24th International
       Papillomavirus Conference and Clinical Workshop; 3–9 November 2007; Beijing, China.

   20. Brabin L, Roberts SA, Stretch R, Baxter D, Chambers G, et al. (2008) Uptake of first two doses of human papillomavirus vaccine by adolescent schoolgirls
       in Manchester: a prospective cohort study. BMJ 336: 1056.
       View Article   Google Scholar


   21. Hankins M, French D, Horne R (2000) Statistical guidelines for studies of the theory of reasoned action and the theory of planned behaviour. Psychol
       Health 15: 151–161.
       View Article   Google Scholar


   22. BC Stats, Government of British Columbia (2007) Population extrapolation for organization planning with less error, run cycle 32. Available:
       http://www.bcstats.gov.bc.ca/DATA/POP/pop/popproj.asp. Victoria, British Columbia: Ministry of Health, Government of British Columbia. Accessed 15
       December 2008.



https://journals.plos.org/plosmedicine/article?id=10.1371/journal.pmed.1000270                                                                                Page 12 of 13


                                                                                 12                                                    Exhibit 280
A Population-Based Evaluation of a Publicly Funded, School-Based H…mbia, Canada: Parental Factors Associated with HPV Vaccine Receipt             6/21/20, 12:24 AM
                    Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 397 of 491
   23. Rosner B (2000) Fundamentals of biostatistics. 5th edition. Pacific Grove (California): Thomson Higher Education.

   24. Immunization Program BCfDC (2009) Immunization coverage rates, British Columbia. British Columbia Centre for Disease Control. Available:
       http://www.bccdc.org. Accessed 15 June 2009.

   25. Dempsey AF, Abraham LM, Dalton V, Ruffin M (2009) Understanding the reasons why mothers do or do not have their adolescent daughters vaccinated
       against human papillomavirus. Ann Epidemiol 19: 531–538.
       View Article  Google Scholar


   26. Rosenthal SL, Rupp R, Zimet GD, Meza HM, Loza ML, et al. (2008) Uptake of HPV vaccine: demographics, sexual history and values, parenting style,
       and vaccine attitudes. J Adolesc Health 43: 239–245.
       View Article    Google Scholar


   27. Dobson S, Deeks S, Money DM (2007) National Advisory Committee on Immunization Statement on Human Papillomavirus Vaccine. CCDR 33: 1–32.
       View Article  Google Scholar


   28. Racine AD, Joyce TJ (2007) Maternal education, child immunizations, and public policy: evidence from the US National Immunization Survey. Soc Sci
       Med 65: 1765–1772.
       View Article  Google Scholar


   29. Gullion JS, Henry L, Gullion G (2008) Deciding to opt out of childhood vaccination mandates. Public Health Nurs 25: 401–408.
       View Article   Google Scholar


   30. Saewyc E, Taylor D, Homma Y, Ogilvie GS (2008) Trends in sexual health and risk behaviours among adolescent students in British Columbia. Can J
       Hum Sex 17: 1–14.
       View Article  Google Scholar


   31. Omer SB, Salmon DA, Orenstein WA, deHart MP, Halsey N (2009) Vaccine refusal, mandatory immunization, and the risks of vaccine-preventable
       diseases. N Engl J Med 360: 1981–1988.
       View Article   Google Scholar




https://journals.plos.org/plosmedicine/article?id=10.1371/journal.pmed.1000270                                                                         Page 13 of 13


                                                                                 13                                                   Exhibit 280
Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 398 of 491




   EXHIBIT 281
                 Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 399 of 491




                                                     Journal of Adolescent Health 43 (2008) 239 –245



                                                                  Original article

   Uptake of HPV Vaccine: Demographics, Sexual History and Values,
                Parenting Style, and Vaccine Attitudes
       Susan L. Rosenthal, Ph.D.a,*, Richard Rupp, M.D.a, Gregory D. Zimet, Ph.D.b,
   Heather M. Mezaa, Melissa L. Lozaa, Mary B. Short, Ph.D.c, and Paul A. Succop, Ph.D.d
             a
                 Department of Pediatrics and Sealy Center for Vaccine Development, University of Texas Medical Branch, Galveston, Texas
                  b
                    Department of Pediatrics, Section of Adolescent Medicine, Indiana University School of Medicine, Indianapolis, Indiana
                                     c
                                       Department of Psychology, University of Houston at Clear Lake, Houston, Texas
                           d
                             Department of Environmental Health, University of Cincinnati College of Medicine, Cincinnati, Ohio
                                           Manuscript received March 3, 2008; manuscript accepted June 4, 2008



Abstract                Purpose: To examine the relationships of demographics, parenting, and vaccine attitudes with the accep-
                        tance of the human papillomavirus (HPV) vaccine or to the intent to vaccinate in the next 12 months.
                        Methods: Mothers (n ! 153) with daughters ages 11 to 17 years were recruited through the
                        pediatric clinic waiting room/announcements to complete a questionnaire.
                        Results: Eighteen percent of the daughters had not received the vaccine, although it had been
                        offered; 34% had not been offered the vaccine and did not intend to get it in the next 12 months;
                        22% had not been offered the vaccine but intended to get it in the next 12 months; 26% had started
                        vaccination or completed the series. In a multinomial, multivariable logistic regression model, those
                        mothers who had less than a high school degree, had a history of a sexually tranmitted infection,
                        supervised their daughter more when she was with peers, and whose daughter would not mind three
                        shots were more likely to be favorable about their daughter being vaccinated. The following
                        variables were not related to their attitudes about getting the vaccine: mothers’ and daughters’ ages,
                        race/ethnicity, mothers’ self-reported history of HPV disease and age of sexual initiation, daughters’
                        dating status and anticipated age of sexual initiation, the number of sexual topics discussed and level
                        of comfort, mother’s sexual values, and the family environment.
                        Conclusions: Mothers’ decisions about the HPV vaccine were not related to their sexual values or
                        their daughters’ sexual behavior, but rather their parenting, sense of vulnerability, and vaccine
                        attitudes. Mothers who were not planning to vaccinate did not appear to not feel an urgency given
                        the newness of the vaccine, and many planned to vaccinate eventually. © 2008 Society for
                        Adolescent Medicine. All rights reserved.
Keywords:               HPV; Vaccine; Acceptability; Sexuality; Parenting; Sexually transmitted diseases



  There are currently two vaccines for the prevention of                         Advisory Committee on Immunization Practices (ACIP)
human papillomavirus (HPV), one of which has obtained                            published its current recommendation, which is that the
U.S. Food and Drug Administration approval and one of                            three-dose HPV vaccine be administered routinely to all
which is in the approval process. On March 12, 2007, The                         females 11 to 12 years of age as well as 13- to 26-year-olds
                                                                                 who have not previously received the vaccine. The vaccine
                                                                                 is licensed for females as young as 9 to 10, but ACIP has left
   This study was funded by a grant from Merck Vaccine Division and the          vaccination of this age group to the provider’s discretion
National Institute of Health (U 19 AI61972).                                     [1]. Recommendations for the vaccine may change over
   *Address correspondence to: Susan L. Rosenthal, Ph.D., Department of
Pediatrics, University of Texas Medical Branch, 301 University Boulevard,
                                                                                 time and with the availability of the bivalent vaccine.
Galveston, TX 77555-0319.                                                            Studies conducted prior to approval of the vaccine dem-
   E-mail address: slrosent@utmb.edu                                             onstrated that both parents and pediatricians preferred to
1054-139X/08/$ – see front matter © 2008 Society for Adolescent Medicine. All rights reserved.
doi:10.1016/j.jadohealth.2008.06.009




                                                                         1                                                  Exhibit 281
             Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 400 of 491
240                                S.L. Rosenthal et al. / Journal of Adolescent Health 43 (2008) 239 –245


give this vaccine at older ages [2–7]. However, the ACIP                  Methods
recommendation for universal vaccination starting at ages
11 to 12 years is supported by the high levels of immuno-                     The participants in this study were mothers, aunts, grand-
logical antibody response in young adolescents, the stabili-              mothers, or other female care providers of adolescent girls
zation of titers at levels above those found in natural infec-            (ages 11–17 years) who were patients at a university-based
tion 3 years after immunization, the risk of acquiring HPV                primary care clinic. For simplicity sake, for the remainder of
shortly after sexual initiation, and the success of age-based             this manuscript, the participants will be referred to as
versus risk-based strategies [3]. Thus, vaccinating 11- to                “mothers.” They were recruited through the clinic waiting
12-year-olds would reach adolescents who are still attend-                room or via the university’s daily e-mail announcement.
ing well-child/preventive visits, unlikely to be sexually ex-             Recruitment occurred between April 27, 2007 and January
perienced, and likely to be well protected in their later teen            7, 2008. At the time of data collection, all of the major
or young adult years when they become susceptible through                 insurance carriers and Vaccine for Children covered the
the initiation of intimate sexual behaviors. In addition, it is           vaccine. Each mother was paid $20.00 for her time and
critical to immunize older teens, even those who are sexu-                transportation.
ally experienced, because they are still likely to be suscep-                 The self-administered questionnaire was developed based
tible to some if not all vaccine-preventable types.                       on a review of the literature, previous research experience, and
    Despite hypothetical concerns that parents would be re-               a pilot questionnaire to a convenience sample of 15 mothers.
sistant to vaccination because of the sexual transmission of              The mothers enrolled in the pilot portion of the study com-
the virus, studies of parental attitudes prelaunch of the                 pleted the questionnaire and then were interviewed to obtain
vaccine suggested that they had positive attitudes toward                 feedback on the questionnaire. These mothers were given
HPV vaccination for their adolescents [2]. This is likely,                $30.00 for their time and transportation because these study
because for most parents their primary concern is protecting              visits took longer than merely filling out the questionnaire.
their child from harm, and thus, efficacy of the vaccine and              Based on the pilot data, minor changes were made to those
severity of the illness are most critical [8,9]. However, the             items that were not part of a preexisting standardized mea-
minority of parents who indicated a lack of acceptance of                 sure such as the Family Environment Scale (FES) [21].
the HPV or sexually transmitted infections (STIs) vaccines                    Each mother was asked to provide demographic infor-
described concerns about the risk of sexual disinhibition or              mation about herself, including her relationship to her
the promotion of sexual activity [2– 4,8].                                daughter, age, race/ethnicity, highest level of education, age
    There may be other aspects of parenting and experiences               of sexual initiation, history of STI (which could have in-
that are related to HPV vaccine acceptance. Parenting be-                 cluded HPV) and history of genital warts, cervical dyspla-
haviors are associated with sexual health of adolescents, and             sia, or abnormal pap smear. For purposes of analysis, the
thus, may be related to vaccine decision making. Specifi-                 mother’s answers to those three questions were combined to
cally, both communication about sexuality and supervision                 indicate any possible self-reported history of HPV disease.
of their adolescent’s whereabouts have been shown to be                   She also reported on her adolescent daughter’s age, whether
associated with having adolescents who delay the initiation               her daughter had started dating, and whether the mother
of sexual intercourse [10 –15]. With regard to sexual expe-               anticipated sexual initiation by the end of high school.
riences, previous vaccine acceptability research demon-                       Aspects of parenting that were assessed included super-
strated that parents with an STI history and those adoles-                vision, family environment, and communication. Three
cents with friends who were having intercourse were more                  types of parental monitoring (direct, direct when with peers,
accepting of STI vaccines [8]. Therefore, in addition to the              and indirect) were assessed [2]. Direct monitoring is related
traditional predictors of vaccine acceptability such as a                 to the mother’s actual physical presence with the adolescent
healthcare provider’s recommendation, the perceived safety                and indirect monitoring is related to the mother’s knowl-
of the vaccine, the severity of the illness, and the risk of the          edge of the whereabouts of the adolescent. These were
infection [3,5,8,9,16 –20], it may be that parenting behav-               four-point scales with a score of 1 on the direct monitoring
iors and attitudes toward sexuality will play an important                scale corresponding to the adolescent never being without
role in the uptake of the HPV vaccine and future STI                      adult supervision, and a score of 4 corresponding to the
vaccines.                                                                 daughter being unsupervised from 11 or more hours a week.
    Thus, the purpose of the present study was to examine                 On the indirect monitoring scale a score of 4 indicates that
the relationships of demographics of the mother and daugh-                the mother “always” knows where her daughter is and with
ter (ages 11–17 years), parenting behaviors and attitudes,                whom she is with, and a score of 1 indicates that the mother
and vaccine attitudes to the acceptance of the HPV vaccine                “never” knows. This scale has been shown to be related to
or stated intent to vaccinate in the next 12 months. Mothers              use of dual contraception, timing of sexual initiation, and
whose daughters were 18 years and over were not enrolled,                 adolescents communication with their mother about partic-
because those young women did not need parental consent                   ipation in a research study [22–24]. Family environment
to be vaccinated.                                                         was measured by the relationship dimensions (cohesion,


                                                                  2                                              Exhibit 281
            Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 401 of 491
                                   S.L. Rosenthal et al. / Journal of Adolescent Health 43 (2008) 239 –245                           241


expressiveness, conflict), the system maintenance dimen-                  regression model. In this model, the four outcome catego-
sions (organization, and control) and one subscale from the               ries were treated as an ordinal variable, with mothers who
personal growth dimension (moral–religious emphasis) of                   were offered, but refused the vaccine defining the low end
the FES [21]. The t-scores (mean of 50; standard deviation                and mothers who had started their daughters with the vac-
of 10) are derived from raw scores for each subscale.                     cine at the high end. In an ordinal logistic regression model,
Prior research has shown that higher scores on the moral–                 each outcome category is compared to the previous outcome
religious subscale based on the adolescents’ report were                  category (e.g., mothers who had been offered the vaccine
related to adolescent girls having an older age of sexual                 and not gotten it regardless of intent vs. those who had not
initiation [23]. With regard to communication, mothers                    been offered the vaccine and did not intend to get it in the
were asked (yes/no) if they had talked about eight sexual                 next 12 months) under the proportional odds assumption.
topics (period, protecting herself against STD/AIDS, con-                 The variable selection strategy of backward elimination was
doms, birth control, dating and romantic relationships, mak-              implemented to choose a final model, with ! ! .05. With
ing decisions about sex, pregnancy, and her friends’ sexual               regard to the qualitative data, the mothers’ reasons for
behaviors) with their daughters. The eight items were                     vaccinating or not vaccinating were sorted into word files
summed to create a score of the total number of sexual                    based on thematic content.
topics discussed [25,26]. The mothers also were asked to
respond to five questions that rated, on a five-point Likert
scale, their agreement with statements assessing their com-               Results
fort in discussing sexuality with their daughters [25,27], for            Recruitment
which a mean score was calculated. A high score means
agreement with the following statements regarding conver-                    One hundred fifty-four mothers completed the question-
sations about sex: I don’t know enough; it would embarrass                naire. The research coordinator approached 170 women in
my daughter; it would be difficult; my daughter will get the              the clinic waiting room, of who 140 met eligibility require-
information elsewhere so I don’t need to; talking to my                   ments. Reasons for nonparticipation included lack of time
daughter will encourage her to have sex. In addition, moth-               or interest, non-English speaking, or concerns about re-
ers were asked to choose the statement that best described                search participation. A total of 116 completed the question-
their sexual values for their adolescents. The options were:              naire (response rate from the clinic ! 83%). E-mail announce-
shouldn’t have sexual intercourse until she is married,                   ments ran six times from September 21 to November 8, 2007,
shouldn’t have sexual intercourse until she is in a serious               and 38 participants were recruited in this manner. The response
relationship and a young adult, shouldn’t have sexual inter-              rate was not able to be determined from this method of recruit-
course until she is in a serious relationship, and should                 ing. One questionnaire was deemed unusable because of the
explore her sexuality when she is ready as long as she takes              amount of missing or unusable data. Thus, the final sample size
care of herself.                                                          was 153. There was no difference in the outcome measure
    The mothers rated seven health beliefs regarding vacci-               based on location of recruitment.
nation and HPV infection on a Likert scale, perceptions of
                                                                          Participants
disease severity, susceptibility, and barriers to vaccination,
such as the vaccine being too expensive. These items were                     Most participants were mothers (89%), and the participants
drawn from previous experience with surveys on vaccine                    had a mean age of 41 years (range ! 27–77 years). The sample
acceptability [5,6,18,20,28,29].                                          was 39% African American, 34% non-Hispanic Caucasian,
    Finally, each mother was asked whether the healthcare                 20% Hispanic, and 7% other. The remainder of the demo-
provider had offered HPV vaccine for her daughter, and if                 graphics and sexual history variables are presented in Table 1.
so, whether her daughter had been vaccinated. Mothers                         Specific means and percentages for the mothers’ parent-
were asked to describe the reasons behind their vaccination               ing and sexual values are presented in Table 2. The mothers
decisions. If her daughter had not gotten the vaccine, each               reported that their daughters were rarely alone without a
mother was asked whether she intended to get her daughter                 parent and when they were, the mother almost always knew
vaccinated in the next 12 months. These answers were                      where they were and with whom. The FES subscale scores
divided into four levels of outcomes: had been offered the                ranged from a low of 45 for the cohesion subscale and a high
vaccine and not gotten it regardless of intent, had not been              of 52 for both the organization and moral–religious subscales.
offered the vaccine and did not intend to get it in the next 12           Most mothers discussed many sexual topics with their daugh-
months, had not been offered the vaccine yet and intended                 ters and disagreed with statements suggesting that they were
to get it in the next 12 months, started or completed the                 uncomfortable to talk about sex with their daughters. Half of
series.                                                                   the mothers reported that they thought their daughters should
    The predictors were tested in logistic regression analy-              wait until they were married to have sexual intercourse.
ses. Those predictors that were significant at the p " .10                    The mothers rated on a five-point Likert-type scale their
were then included in a multinomial, multivariable logistic               agreement with a series of seven health belief statements


                                                                  3                                              Exhibit 281
               Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 402 of 491
242                                      S.L. Rosenthal et al. / Journal of Adolescent Health 43 (2008) 239 –245


Table 1                                                                         Table 3
Descriptive statistics of mothers and daughters demographic and sexual          Percentage of mothers responding to health beliefs statements regarding
history (N ! 150 –153)                                                          vaccination and HPV infection (N ! 150 –153)
Variable                                             Mean         Percentage    Health belief statements                                     Percentage
                                                     (SD)
                                                                                I don’t like giving my daughter any vaccines
Mothers’ education                                                                 Strongly disagree/disagree                                69%
  #High school                                                    22%              Neither agree or disagree                                 20%
  #High school                                                    78%              Strongly agree/agree                                      11%
Mothers’ age of sexual initiation                                               The HPV vaccine will be too expensive
  #14 years                                                       12%              Strongly disagree/disagree                                44%
  15–17 years                                                     40%              Neither agree or disagree                                 47%
  #18 years                                                       48%              Strongly agree/agree                                       9%
Mothers’ STI history                                                            The HPV vaccine can protect my daughter against
  No                                                              83%                cervical cancer and warts
  Yes                                                             17%              Strongly disagree/disagree                                 7%
Mothers’ history of HPV disease                                                    Neither agree or disagree                                 18%
  No                                                              63%              Strongly agree/agree                                      75%
  Yes                                                             37%           My daughter is at risk for HPV in the future
Daughters’ age                                       14.0 (1.8)                    Strongly disagree/disagree                                18%
Daughters’ dating status                                                           Neither agree or disagree                                 29%
  Never dated                                                     84%              Strongly agree/agree                                      53%
  Dated                                                           16%           Getting infected with the HPV virus may lead to
Daughters’ anticipated age of sexual initiation                                      very serious illnesses such as cervical cancer
  Not before end of high school                                   33%              Strongly disagree/disagree                                13%
  Yes, before the end of high school                              21%              Neither agree or disagree                                 10%
  Not sure                                                        46%              Strongly agree/agree                                      77%
                                                                                My daughter will not mind getting three shots over a
  STI ! sexually transmitted infection; HPV ! human papillomavirus.                  6-month period
                                                                                   Strongly disagree/disagree                                30%
                                                                                   Neither agree or disagree                                 25%
regarding vaccination and HPV infection (Table 3). For                             Strongly agree/agree                                      45%
                                                                                The HPV vaccine will be safe for my daughter to get
purposes of analyses, two of these statements were reversed
                                                                                   Strongly disagree/disagree                                10%
scored, so that all of the statements went in the direction of                     Neither agree or disagree                                 33%
having positive attitudes toward vaccines. In general, these                       Strongly agree/agree                                      57%
mothers had positive attitudes toward vaccination, and only
                                                                                  HPV ! human papillomavirus.
a perception that the daughter might be at future risk for
HPV and that the daughter would not mind getting three
shots had enough variance to be used as predictors. It should                   be noted that none of the mothers who had vaccinated their
                                                                                daughters viewed the vaccine as unsafe.
                                                                                    Twenty-seven (18%) of the mothers had been offered the
Table 2                                                                         vaccine, but had not had their daughters vaccinated; 52
Descriptive statistics of parenting and sexual values (N ! 149 –153)            (34%) had not been offered vaccine and did not intend to get
Variable                                          Mean (SD)       Percentage    it in the next 12 months; 34 (22%) had not been offered
                                                                                vaccine yet, but intended to get it in the next 12 months; 40
Direct monitoring                                  1.9 (0.7)
Direct monitoring with peers                       1.6 (0.6)                    (26%) had started or completed the series.
Indirect monitoring                                3.7 (0.6)
Number of sexual topics discussed                  6.4 (2.4)
                                                                                Prediction of vaccine intent/uptake
Comfort with sexual conversations                  1.7 (0.6)
                                                                                    All of the predictors were tested for significance using
FES cohesion                                      45.9 (9.2)
FES expression                                    46.9 (9.6)                    ordinal logistic regression analysis (Table 4). Those that
FES conflict                                      48.8 (7.0)                    were significant at the p " .10 were included in a final
FES moral/religious                               52.4 (7.1)                    multivariable logistic regression model. In the individual
FES organization                                  48.2 (8.3)                    analyses, the following were significant predictors (at p "
FES control                                       52.3 (7.5)
                                                                                .1): mother’s level of education, "2 (1) ! 4.1, p " .04,
Mother’s sexual values
  Wait until married                                              50%           mother’s history of STI, "2 (1) ! 7.5, p " 0.01, direct mon-
  Wait until serious relationship and                                           itoring with peers, Wald "2 (1) ! 7.1, p " 0.01, indirect
     young adult                                                  36%           monitoring, Wald "2 (1) ! 2.9, p " 0.09, and the daughter
  Wait until serious relationship; explore                                      not minding three shots, "2 (1) ! 14.2, p " 0.01. When
     her sexuality                                                14%
                                                                                these predictors were all entered into the multinomial,
  FES ! family environment scale.                                               multivariable logistic regression model using backward


                                                                           4                                                Exhibit 281
              Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 403 of 491
                                        S.L. Rosenthal et al. / Journal of Adolescent Health 43 (2008) 239 –245                           243


Table 4                                                                        are for marriage only”). More of the mothers who had not
Multivariate analyses of factors associated with uptake of the HPV             been counseled about the vaccine gave vague answers about
vaccine
                                                                               their daughters’ lack of sexual activity. There were nine
Factors                                 Odds ratios (95% CI)                   mothers who reported that their daughters should explore
                                        Unadjusted          Adjusteda          their sexuality as long as they take care of themselves, yet
                                                                               had not gotten the vaccine for their daughters when offered
Mother
  Education                                                                    or did not intend to get the vaccine in the next 12 months.
    #High schoolb                       1                   1                  Five of those mothers, and an additional 10 mothers (15
    #High school                        1.4 (1.0, 2.0)      1.4 (1.0, 2.0)     total), reported that they thought their daughters would have
  STI history                                                                  sexual intercourse by the end of high school. These mothers
    Nob                                 1                   1
                                                                               either failed to fill out the qualitative portion, indicated a
    Yes                                 3.3 (1.4, 5.0)      3.4 (1.5, 7.9)
Parenting                                                                      desire to have more information about the vaccine or that
  Greater indirect monitoring           1.6 (0.9, 2.7)      —                  their daughter seemed young. (She is only 12, sex is far
Greater direct monitoring w/peers       2.0 (1.1, 3.3)      2.5 (1.7, 5.0)     away.) One mother indicated that she intended to vaccinate
Health belief statements                                                       her daughter but that, “My daughter was scared and crying
  Not mind three shots                  2.0 (1.4, 2.5)      1.9 (1.3, 2.8)
                                                                               that day at the doctor discussion.”
  CI ! confidence interval; STI ! sexually tranmitted infection.
  a
    All factors listed in the table were tested in ordinal, multivariable
logistic regression.                                                           Discussion
  b
    Reference category.
                                                                                   Prior to the approval of the HPV vaccine, there was
                                                                               concern that the sexual transmission of the pathogen would
elimination, the following remained significant at the p "                     provide a barrier to universal adolescent uptake because of
.05 level: mother’s education, Wald "2 (1) ! 3.9, p 0.05,                      stigma associated with STIs and reluctance to discuss ado-
mother’s history of an STI, Wald "2 (1) ! 8.2, p " 0.01,                       lescent sexuality. A variety of studies of parents’ anticipated
direct monitoring with peers, Wald "2 (1) ! 14.0, p " 0.01,                    attitudes did not support this notion [2]. However, there has
and the daughter not minding three shots, Wald "2 (1) !                        been limited direct assessment of sexual values and atti-
12.5, p " 0.01. Those mothers who had no more than a high                      tudes, and these studies were conducted prior to availability
school education, had an STI history, who monitored their                      of the vaccine. In this study we examined the attitudes of
daughters more when with peers, and whose daughters                            mothers as the vaccine was newly launched. Because data
would not mind three shots were more likely to be favorable                    collection occurred at the very beginning of availability,
about their daughters getting the HPV vaccine (Table 4). The                   some parents were responding based on intent and others
following variables were not related to their attitudes about                  had actually had an opportunity to make a decision about
getting the vaccine: the mother’s age, her race/ethnicity, her                 the vaccine.
self-reported history of HPV disease, her age of sexual initia-                    Consistent with the literature prior to the availability of
tion, the daughter’s age, dating status and anticipated age of                 the vaccine, most mothers in this study were accepting of
sexual initiation, the number of sexual topics discussed and the               the HPV vaccine and planned to have their daughters vac-
mother’s comfort with sexual conversations, mother’s sexual                    cinated. Objections to vaccination were largely centered
values, and the family environment.                                            around the newness of the vaccine, and thus, not having
                                                                               enough information regarding safety and efficacy or the
Qualitative/hypothesis generating results
                                                                               daughters being “too young” when they were in early ado-
    The mothers were asked if they were offered the vaccine.                   lescence was of some concern. Although the study was not
If their daughter had not gotten the vaccine, then they were                   designed to examine the process of and the impact of phy-
asked their intention (or lack of intention) to get the vaccine.               sician counseling, it appeared that those who had been
These short answers were analyzed by vaccination and                           counseled had more positive attitudes toward the vaccine
intent status. The mothers who had been offered the vaccine                    and understood better the reasons for vaccinating their
and reported a lack of intention to get it in the next 12                      daughters prior to initiation of sexual activity. It is also
months, most commonly reported that there was not enough                       interesting that the age of the daughter was not predictive of
information about the vaccine and for some, a lack of                          vaccination status; yet many parents who had not gotten the
urgency, because they perceived their daughters as having                      vaccine or did not intend to get the vaccine stated young age
more than a year before they would be exposed. These                           as a reason.
answers were in contrast to those who had not had a con-                           The importance of physician counseling is consistent
versation with their healthcare provider and did not intend                    with previous studies that demonstrated that following
to get it in the next 12 months. Three of these mothers, in                    counseling, more parents are more in favor of vaccination
contrast to none of the other mothers, appeared to be against                  [30,31]. However, the stated need for more information
the vaccine (e.g., “We teach our children that love and sex                    reported even by those who had presumably received coun-


                                                                         5                                            Exhibit 281
             Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 404 of 491
244                                S.L. Rosenthal et al. / Journal of Adolescent Health 43 (2008) 239 –245


seling about the vaccine may provide logistic challenges for                 Finally, those mothers who had daughters who would not
the providers. New vaccines may require additional time for               mind shots were more likely to vaccinate their daughters,
counseling, which in a busy clinic may present a barrier.                 which is similar to the finding of others that rejectors of
Although there have been several recent additions to the                  vaccination report disliking needles and pain [34]. Others
recommendations for adolescents, this is the only vaccine                 have found that a dislike of needles is related to vaccine
for a disease that was not previously vaccine preventable.                rejection. This finding serves as a reminder to clinicians that
For example, parents were already familiar with vaccinating               the vaccine process and the subsequent tears associated with
their babies for pertussis, and most have some awareness                  getting a shot can be stressful for parents and their adoles-
that college students and/or military recruits are vaccinated             cents. Thus, it may be important to address fear of shots as
for meningococcal disease. Clearly, counseling is an impor-               part of the counseling process. Accurate and supportive
tant part of vaccine uptake, as others have shown that                    information will need to be provided to families.
parents want to have their concerns heard and that trust in                  There are several limitations to this study. It was con-
authority figures helps to manage the response to antivac-                ducted in a university-based primary care clinic, which has
cination messages [32,33]. Future studies should examine                  a large vaccine center. As part of the vaccine center’s
the form that vaccine counseling should take and its impact               activities, there is an active vaccine clinical trials program
on vaccine uptake. For example, with regard to the HPV                    housed in the primary care clinic, which conducted one of
vaccine, one could investigate the impact on uptake of a                  the adolescent HPV vaccine trials. In addition, the vaccine
strongly worded recommendation versus greater informa-                    center houses the National Network for Immunization In-
tion either about the safety, efficacy, or sexual transmission            formation [37], which routinely provides education on vac-
of the vaccine.                                                           cine safety, and the dangers of mis-information. Thus, the
   In this study, we found that mothers with a high school                care providers and the families are exposed to accurate
degree or less were more likely to have their daughter                    information about vaccines and may be more positive about
                                                                          vaccines than in other settings. The sample size was rela-
immunized. This is consistent with others’ findings regard-
                                                                          tively small; therefore, it is possible that we did not have
ing vaccine acceptability [33–35]. In addition, although
                                                                          sufficient power to detect some real differences between
young children in poverty are more likely to be undervac-
                                                                          groups. The design of the study did not allow for us to know
cinated or not “up to date” on their vaccines, unvaccinated
                                                                          which girls were currently sexually experienced and the
children are more likely to come from families where the
                                                                          degree to which the parents’ intentions matched their actual
mother is college educated and the family has a high house-
                                                                          behaviors in the next 12 months. Intention to vaccinate is
hold income [36]. In the current study, all of the families
                                                                          typically a good, but rather imperfect predictor of subse-
were accessing health are; thus, the traditional barriers for
                                                                          quent behavior, with studies showing an average intention–
disadvantaged families may have been less of an issue for
                                                                          behavior correlation of .47 [38].
them.                                                                        Despite these limitations, this study provides critical in-
   Consistent with Zimet’s findings [8] regarding STI vac-                formation about mothers’ attitudes during the first months
cines, the mothers with an STI history were more likely to                of HPV vaccine availability. The findings support the re-
have vaccinated their daughters. These mothers may have                   sults of research focused on attitudes towards hypothetical
viewed their daughters as more vulnerable to STIs, and                    HPV/STI vaccines. Mothers’ decisions about the HPV vac-
therefore felt a greater sense of urgency to vaccinate, a                 cine were related to their parenting, sense of vulnerability,
stance in marked contrast to the general lack of urgency                  and vaccine attitudes. Mothers who were not planning to
expressed by some of the mothers who had not, or did not                  vaccinate did not appear to not feel an urgency given the
intend to, immunize their daughters against HPV.                          newness of the vaccine, and many planned to vaccinate
   Mothers who provided more direct monitoring when                       eventually.
their daughters were with peers were found to be more
likely to vaccinate. This finding is of interest in light of the
fact that parental supervision has been found to be related to            Acknowledgments
decreases in sexual risk taking [22,13–15]. Thus, it was                     We would like to thank Stephanie Ramos for her help
those parents whose young adolescents may have been at                    with collection of the pilot data.
less risk that were more likely to protect their daughters
through immunization. This finding supports the notion that
for most parents the decision to vaccinate one’s daughter for             References
HPV reflects parenting styles and vaccination attitudes
rather than a probabilistic assessment of risk based on the                [1] CDC. Quadrivalent human papillomavirus vaccine. Recommenda-
                                                                               tions of the Advisory Committee on Immunization Practices (ACIP).
route of transmission [2]. This indicates an approach to                       MMWR 2007;56(RR02):1–24.
parenting that focuses on providing the most protection for                [2] Zimet GD, Shew ML, Kahn JA. Appropriate use of cervical cancer
their children across domains.                                                 vaccine. Annu Rev Med 2008;59:223–36.



                                                                  6                                                  Exhibit 281
                Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 405 of 491
                                            S.L. Rosenthal et al. / Journal of Adolescent Health 43 (2008) 239 –245                                      245


 [3] Mays R, Sturm L, Zimet GD. Parental perspectives on vaccinating               [21] Moos RH, Moos BS. Family Environment Scale. Palo Alto, CA:
     children against sexually transmitted infections. Soc Sci Med 2004;                Consulting Psychologist Press, 1981.
     58:1405–13.                                                                   [22] Baker JG, Rosenthal SL, Leonhardt D, et al. Relationship between
 [4] Marlow LA, Waller J, Wardle J. Parental attitudes to pre-pubertal                  perceived parental monitoring and young adolescent girls’ sexual and
     HPV vaccination. Vaccine 2007;25:1945–52.                                          substance use behaviors. J Pediatr Adolesc Gynecol 1999;12:17–22.
 [5] Kahn JA, Rosenthal SL, Hamann T, et al. Attitudes about human                 [23] Rosenthal SL, Von Ranson KM, Cotton S, et al. Sexual initiation:
     papillomavirus vaccine in young women. Int J STD AIDS 2003;14:                     predictors and developmental trends. Sex Transm Dis 2001;28:
     300 – 6.                                                                           527–32.
 [6] Kahn JA, Zimet GD, Bernstein DI, et al. Pediatricians’ intention to           [24] Sunder PK, Ramos S, Short MB, Rosenthal SL. Adolescent girls’
     administer human papillomavirus vaccine: the role of practice character-           communication with “mothers” about topical microbicides. J Pediatr
     istics, knowledge, and attitudes. J Adolesc Health 2005;37:502–10.
                                                                                        Adolesc Gynecol 2006;19(6):373–9.
 [7] Waller J, Marlow LA, Wardle J. Mothers’ attitudes towards preventing
                                                                                   [25] Dilorio C, Kelley M, Hockenberry-Eaton M. Communication about
     cervical cancer through human papillomavirus vaccination: a qualitative
                                                                                        sexual issues: mothers, fathers, and friends. J Adolesc Health 1999;
     study. Cancer Epidemiol Biomarkers Prev 2006;15:1257– 61.
                                                                                        24:181–9.
 [8] Zimet GD, Perkins SM, Sturm LA, et al. Predictors of STI vaccine
                                                                                   [26] Jaccard J, Dittus PJ. Adolescent perceptions of maternal approval of
     acceptability among parents and their adolescent children. J Adolesc
     Health 2005;159:132–7.                                                             birth control and sexual risk behavior. Am J Public Health 2000;90:
 [9] Zimet GD, Mays RM, Sturm LA, et al. Parental attitudes about                       1426 –30.
     sexually transmitted infection vaccination for their adolescent chil-         [27] Meneses LM, Orrell-Valente JK, Guendelman SR, et al. Racial/ethnic
     dren. Arch Pediatr Adolesc Med 2005;159:190 –2.                                    differences in mother– daughter communication about sex. J Adolesc
[10] Karofsky PS, Zeng L, Kosorok MR. Relationship between adolescent–                  Health 2006;39:128 –31.
     parental communication and initiation of first intercourse by adolescents.    [28] Rosenthal SL, Lewis LM, Succop PA, et al. College students’ atti-
     J Adolesc Health 2001;28:41–5.                                                     tudes regarding vaccination to prevent genital herpes. Sex Transm Dis
[11] Dittus PJ, Jaccard J. Adolescents’ perceptions of maternal disap-                  1999;26:438 – 43.
     proval of sex: relationship to sexual outcomes. J Adolesc Health              [29] Riedesel JM, Rosenthal SL, Zimet GD, et al. Attitudes about human
     2000;26:268 –78.                                                                   papillomavirus vaccine among family physicians. J Adolesc Pediatr
[12] Sieving RE, McNeely CS, Blum RW. Maternal expectations, mother–                    Gynecol 2005;18:391– 8.
     child connectedness, and adolescent sexual debut. Arch Pediatr Ado-           [30] Davis K, Dickman ED, Ferris D, et al. Human papillomavirus vaccine
     lesc Med 2000;154:809 –16.                                                         acceptability among parents of 10- to 15-year-old adolescents. J Low
[13] Romer D, Stanton B, Galbraith J, et al. Parental influence on adoles-              Genit Tract Dis 2004;8:188 –94.
     cent sexual behavior in high-poverty settings. Arch Pediatr Adolesc           [31] Freeman VA, Freed GL. Parental knowledge, attitudes, and demand
     Med 1999;153:1055– 62.                                                             regarding a vaccine to prevent varicella. Am J Prev Med 1999;17:
[14] Sieverding JA, Adler N, Witt S, et al. The influence of parental                   153–5.
     monitoring on adolescent sexual initiation. Arch Pediatr Adolesc Med          [32] Leask J, Chapman S, Hawe P, et al. What maintains parental support
     2005;159:724 –9.                                                                   for vaccination when challenged by anti-vaccination messages? A
[15] Rose A, Koo HP, Bhaskar B, et al. The influence of primary care-                   qualitative study. Vaccine 2006;24:7238 – 45.
     givers on sexual behavior of early adolescents. J Adolesc Health
                                                                                   [33] Marlow LA, Waller J, Wardle J. Trust and experience as predictors of
     2005;37:135– 44.
                                                                                        HPV vaccine acceptance. Hum Vaccin 2007;3:171–5.
[16] Rosenthal SL, Kottenhahn RK, Biro FM, et al. Hepatitis B vaccine
                                                                                   [34] Zimet GD, Kee R, Winston Y, et al. Acceptance of hepatitis B
     acceptance among adolescents and their parents. J Adolesc Health
                                                                                        vaccination among adult patients with sexually transmitted diseases.
     1995;17:248 –54.
                                                                                        Sex Transm Dis 2001;28:678 – 80.
[17] Boehner CW, Howe SR, Bernstein DI, et al. Viral sexually transmit-
     ted disease vaccine acceptability among college students. Sex Transm          [35] Constantine NA, Jerman P. Acceptance of human papillomavirus
     Dis 2003;30:774 – 8.                                                               vaccination among Californian parents of daughters: a representative
[18] Short MB, Rupp R, Stanberry LR, et al. Parental acceptance of                      statewide analysis. J Adolesc Health 2007;40:108 –15.
     adolescent vaccines within school-based health centres. Herpes 2005;          [36] Smith PJ, Chu SY, Barker LE. Children who have received no
     12:23–7.                                                                           vaccines: who are they and where do they live? Pediatrics 2004;114:
[19] Dinh TA, Rosenthal SL, Doan ED, et al. Attitudes of mothers in Da                  187–95.
     Nang, Vietnam toward a human papillomavirus vaccine. J Adolesc                [37] National Network for Immunization Information. Vaccine Informa-
     Health 2007;40:559 – 63.                                                           tion. Available at: http://www.immunizationinfo.org [online]. Ac-
[20] Lewis LM, Stanberry LR, Rosenthal SL, et al. Attitudes regarding                   cessed on February 14, 2008.
     vaccination of STDs and other diseases. Int J STD AIDS 2000;11:               [38] Armitage CJ, Connor M. Efficacy of the theory of planned behaviour:
     170 –2.                                                                            a meta-analytical review. Br J Soc Psychol 2001;40:417–99.




                                                                              7                                                  Exhibit 281
Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 406 of 491




   EXHIBIT 282
Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 407 of 491




                                 1                            Exhibit 282
Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 408 of 491




   EXHIBIT 283
Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 409 of 491




                                 1                            Exhibit 283
Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 410 of 491




   EXHIBIT 284
Informed Consent | American Medical Association                                                                                                  6/21/20, 12:37 AM
                              Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 411 of 491
                                                   Join   Renew       Enter Search Term                                        Member Bene!ts           Sign In
   MENU


ETHICS

Informed Consent




Code of Medical Ethics Opinion 2.1.1
Informed consent to medical treatment is fundamental in both ethics and law. Patients have the right to
                                                                                                                                    Membership
receive information and ask questions about recommended treatments so that they can make well-                                      Moves Medicine™
considered decisions about care. Successful communication in the patient-physician relationship fosters                               Free access to JAMA
trust and supports shared decision making.                                                                                            Network™ and CME
                                                                                                                                      Save hundreds on
                                                           The process of informed consent occurs when communication
                                                                                                                                      insurance
CME course:                                                between a patient and physician results in the patient’s                   Fight for physicians and
                                                           authorization or agreement to undergo a speci!c medical
Informed consent                                                                                                                      patient rights
                                                           intervention. In seeking a patient’s informed consent (or the
and decision making                                        consent of the patient’s surrogate if the patient lacks decision-
                                                           making capacity or declines to participate in making decisions),            Join the AMA today
This e-learning module will
help physicians identify the                               physicians should:
standard process of informed                               (a) Assess the patient’s ability to understand relevant medical
consent and how to handle                                  information and the implications of treatment alternatives and to
situations when patients                                   make an independent, voluntary decision.
cannot give informed consent.
                                                           (b) Present relevant information accurately and sensitively, in
  Go to Course                                             keeping with the patient’s preferences for receiving medical
                                                           information. The physician should include information about:

                                      1. The diagnosis (when known)
                                      2. The nature and purpose of recommended interventions                                     When life support is
3. The burdens, risks, and expected bene!ts of all options, including forgoing treatment                                         withdrawn, commitment to
(c) Document the informed consent conversation and the patient’s (or surrogate’s) decision in the                                care must not end
medical record in some manner. When the patient/surrogate has provided speci!c written consent, the
consent form should be included in the record.                                                                                   Caring for patients at the end
In emergencies, when a decision must be made urgently, the patient is not able to participate in                                 of life
decision making, and the patient’s surrogate is not available, physicians may initiate treatment without
prior informed consent. In such situations, the physician should inform the patient/surrogate at the
earliest opportunity and obtain consent for ongoing treatment in keeping with these guidelines.
AMA Principles of Medical Ethics: I, II, V, VIII

Read more opinions about this topic
Code of Medical Ethics: Informed Consent & Shared Decision Making

Visit the Ethics main page to access additional Opinions, the Principles of Medical Ethics and more
information about the Code of Medical Ethics.




https://www.ama-assn.org/delivering-care/ethics/informed-consent                                                                                        Page 1 of 2


                                                                                          1                                          Exhibit 284
Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 412 of 491




   EXHIBIT 285
  COVID-19 is an emerging, rapidly evolving situation.
  Get the latest public health information from CDC: https://www.coronavirus.govhttps://www.coronavirus.go
  Get2:20-cv-02470-WBS-JDP
Case  the latest research from NIH:  https://www.nih.gov/coronavirus.
                                 Document  10 Filed 12/29/20 Page 413 of 491
  Find NCBI SARS-CoV-2 literature, sequence, and clinical content: https://www.ncbi.nlm.nih.gov/sars-cov-2




    Obstet Gynecol. 2004 Dec;104(6):1465-6. doi: 10.1097/00006250-200412000-00048.


  ACOG Committee Opinion No. 306. Informed Refusal
  ACOG Committee on Professional Liability

  PMID: 15572515 DOI: 10.1097/00006250-200412000-00048


  Abstract
  Informed refusal is a fundamental component of the informed consent process. Informed consent
  laws have evolved to the "materiality or patient viewpoint" standard. A physician must disclose to
  the patient the risks, benefits, and alternatives that a reasonable person in the patient's position
  would want to know to make an informed decision. Throughout this process, the patient's
  autonomy, level of health literacy, and cultural background should be respected. The subsequent
  election by the patient to forgo an intervention that has been recommended by the physician
  constitutes informed refusal. Documentation of the informed refusal process is essential. It should
  include a notation that the need for the intervention, as well as risks, benefits, and alternatives to
  the intervention, and possible consequences of refusal, have been explained. The patient's reason
  for refusal also should be documented.


  LinkOut - more resources
  Full Text Sources
  Ovid Technologies, Inc.




                                                       1                                Exhibit 285
Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 414 of 491




   EXHIBIT 286
             Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 415 of 491
                 The American College of
                 Obstetricians and Gynecologists
                 WOMEN’S HEALTH CARE PHYSICIANS




                 COMMITTEE OPINION
                 Number 564 • May 2013                                                                                                (Reaffirmed 2016)

                 Committee on Ethics
                 This Committee Opinion was developed by the Committee on Ethics of the American College of Obstetricians and Gynecologists as
                 a service to its members and other practicing clinicians. Although this document reflects the current viewpoint of the College, it is not
                 intended to dictate an exclusive course of action in all cases. This Committee Opinion was approved by the Committee on Ethics and
                 the Executive Board of the American College of Obstetricians and Gynecologists.



Ethical Issues With Vaccination for the
Obstetrician–Gynecologist
ABSTRACT: Because of the growing importance of infectious disease prevention in the individual patient
and the larger community, it is vital that Fellows of the American College of Obstetricians and Gynecologists be
prepared to navigate the practical and ethical challenges that come with vaccination. Health care professionals
have an ethical obligation to keep their patients’ best interests in mind by following evidence-based guidelines
to encourage patients to be vaccinated and to be vaccinated themselves. College Fellows should counsel their
patients about vaccination in an evidence-based manner that allows patients to make an informed decision about
the use of these agents in their health care. The Centers for Disease Control and Prevention reports that no evi-
dence exists of risk to the fetus from vaccinating pregnant women with noninfectious virus or bacterial vaccines or
toxoids. Mandatory vaccination of health care professionals may be an ethically justified strategy in cases in which
the harm to patients and the general population is believed to outweigh the autonomy of individual physicians.



Fellows of the American College of Obstetricians and                         The preconception and postpartum periods are other
Gynecologists (the College) have assumed an important                        prime opportunities for vaccination against potentially
role in the successful vaccination of women, both in the                     dangerous or teratogenic infectious agents, such as rubella,
course of well-woman and prenatal care. Because vac-                         that could affect future pregnancies (2). Vaccinations also
cine-preventable infectious diseases cause morbidity and                     play a central role in the prevention and control of acute
mortality that sometimes affects the fetus as well as the                    outbreaks, as in the case of seasonal influenza or pan-
pregnant woman, the timely and effective vaccination of                      demics.
women has become a clinical priority for College Fellows.                         Recent attention has focused on potentially prevent-
Given the scope of obstetrics and gynecology, these efforts                  able human papillomavirus (HPV) infections among
help address the health of women across the full spectrum                    adolescent girls, and safety concerns about the vaccina-
of their lives.                                                              tion of pregnant women during pandemic events have
     In their role as providers of well-woman care, obste-                   highlighted a number of ethical issues inherent in the
trician–gynecologists are in a position to advocate vac-                     allocation and administration of vaccinations among
cination of the general adolescent and adult female                          the patient population receiving care from obstetri-
patient population against infectious disease as part of                     cian–gynecologists (3). At the same time, issues also have
routine care. Vaccinations are appropriately part of rou-                    arisen about the role of physicians (obstetricians and
tine periodic assessments, underscoring the continuing                       gynecologists) in the mitigation of pandemics through
role obstetrician–gynecologists play in the maintenance                      compliance with stringent vaccination guidelines and
of women’s health (1). Tetanus vaccinations serve as a                       allocation schemes for patients and health care workers.
leading example of the routine vaccines that women of                        Given the growing importance of vaccination in clinical
reproductive age receive in the course of well-woman care.                   practice, it is vital that College Fellows be familiar with the




                                                                        1                                                          Exhibit 286
                Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 416 of 491

leading issues that attend the use of vaccines. Therefore,           public. When the health of the individual is considered,
the Committee on Ethics makes the following recom-                   vaccines are administered to protect the health of a single
mendations:                                                          patient or, in the case of a pregnant woman, the patient
                                                                     and her fetus. The benefit of preventing disease in the
    • It is important for College Fellows to recognize that          individual also promotes public health because once
      they have responsibilities to both the individual              immune, she will not serve as a source of contagion for
      patient and the general population.                            others. The achievement of population immunity through
    • It is a physician’s responsibility to be knowledgeable         the vaccination of the community slows and may prevent
      about current standards of practice regarding vac-             the spread of a communicable disease through the larger
      cines, including their indications, benefits, and risks.       population, thereby reducing the risk to individuals from
    • College Fellows should counsel their patients about            that infectious agent.
      vaccination in an evidence-based manner that allows                  Because of these separate but related purposes, vac-
      patients to make an informed decision about the use            cinations bring to light the relationship between the eth-
      of these agents in their health care. Withholding vac-         ics of individual care and the ethics of public health. It is
      cination or information about vaccinations is unac-            important for College Fellows to recognize that they have
      ceptable because it violates the ethical obligations           responsibilities to both the individual patient and the
      to respect patient autonomy and promote patient                general population. In the vast majority of cases, the goals
      safety.                                                        of promoting individual and public health are aligned.
                                                                           The traditional clinical ethics with which most health
    • Health care professionals are obligated to serve their
                                                                     care professionals are familiar focuses on the health and
      patients’ best interests by following authoritative
                                                                     the well-being of the individual patient (4–8). Under
      guidance on vaccination for patients and clinicians,
                                                                     this model, respect for autonomy and promotion of the
      where medically appropriate and based on the best
                                                                     well-being of the individual patient are the focus of
      available evidence.
                                                                     medical efforts and, in many cases, might be given
    • The vaccination of adolescents poses unique ethi-              precedence over the perceived interests of the popula-
      cal challenges for obstetrician–gynecologists related          tion at large (4, 9). In a public health–centered ethical
      to privacy, confidentiality, and informed consent.             framework, the health of the community would be given
      College Fellows should respect the importance of               priority over that of the individual. The public health
      protecting adolescents’ access to reproductive health          framework reflects the ethical theory of utilitarianism,
      care services, including HPV vaccination, while                which requires actions that result in the greatest good for
      adhering to local and national professional norms              the greatest number (10). The need to strike a balance
      and applicable legal requirements.                             between these two “goods” (ie, a healthy individual who
    • Current available evidence regarding the safety and            is able exercise her autonomy and a healthy community)
      efficacy of vaccinations should be reviewed and rec-           is familiar to women’s health physicians. They face this
      ognized. College Fellows should counsel their preg-            issue when considering how to allocate often-limited
      nant patients about vaccination in an evidence-based           health care resources to patients or how to reduce risks
      manner that allows patients to make an informed                to sexual partners of patients with sexually transmitted
      decision about their use. The Centers for Disease              infections to prevent further spread.
      Control and Prevention (CDC) reports that no evi-                    In providing vaccines to patients, clinicians must
      dence exists of risk to the fetus from vaccinating             weigh these different sets of interests. Matters can become
      pregnant women with noninfectious virus or bacte-              even more complicated for health care professionals, who
      rial vaccines or toxoids.                                      must consider their own interests, rights, and responsibil-
    • To avoid their own personal contribution to the                ities when presented with the professional expectation of
      spread of disease, College Fellows have an ethical             being vaccinated themselves in order to protect patients
      obligation to follow recommendations for vaccina-              regardless of whether they personally have objections to
      tion themselves and other safety policies put into             or concerns about vaccination. This tension can generate
      place by their local or national public health authori-        ethical challenges for College Fellows.
      ties such as the CDC and the College. Any perceived
      burdens or potential risks to clinicians themselves            Ethical Issues in Allocation of
      from vaccination do not supersede their responsibil-           Vaccines
      ity to limit the spread of potentially harmful infec-          Distribution of Limited Resources
      tious disease.
                                                                     In rare circumstances, vaccine availability can be limited
                                                                     because of increased demand or decreased supply or both.
Ethical Principles of Vaccination                                    In cases of limited availability, allocation strategies may
The goals of vaccination are to preserve the health of               be developed by health care or regulatory authorities to
individual patients as well as the health of the general             prioritize vaccine administration to specific subsets of the



2                                                                                                      Committee Opinion No. 564



                                                                 2                                              Exhibit 286
             Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 417 of 491

population, such as children, pregnant women, or the                     One barrier arises as some health care professionals
medically vulnerable. In these circumstances, health care          continue to express concern about the safety of vaccines,
professionals play an important role in communicating              particularly their use in pregnant women, and allow these
the nature and purpose of such protocols to all patients,          concerns to alter their advice to patients. Current avail-
while simultaneously trying to fulfill their duty to address       able evidence regarding the safety and efficacy of vaccina-
the health needs of the population as a whole.                     tions should be reviewed and recognized. College Fellows
     Allocation strategies that limit access for certain           should counsel their pregnant patients about vaccination
groups to enhance access for other groups can generate             in an evidence-based manner that allows patients to make
conflict for patients and clinicians. Strategies to allo-          an informed decision about the use of these agents in their
cate limited resources typically involve some agreed               health care. The CDC reports that no evidence exists of
upon basis for prioritization. At their foundation, these          risk to the fetus from vaccinating pregnant women with
strategies are intended to protect more medically vul-             noninfectious virus or bacterial vaccines or toxoids (11).
nerable members of the population, such as the elderly,            However, a recent survey demonstrated that the concerns
pregnant women and their fetuses, and children, while              of a subset of obstetrician–gynecologists about vaccine
also creating structures to maximize overall benefit for           safety and potential liability interfere with compliance
the community (such as the vaccination of health care              with recommendations from the College and the CDC
workers and other key workers to minimize risk of dis-             (12). This phenomenon was witnessed during the 2009
semination and to protect the public infrastructure).              H1N1 influenza pandemic, during which some clinicians
Consistent with this approach, priorities are established          withheld vaccinations during the first trimester of preg-
that reduce the morbidity and mortality resulting from             nancy (despite clinical practice guidelines to the contrary)
the spread of the infectious agent through the general             out of concerns for increased risk of teratogenic effects
population. In doing so, these plans should be designed            on the fetus (13, 14). This type of practice pattern is ethi-
not to exaggerate disparities among diverse populations            cally problematic because it is counter to evidence-based
that may already face barriers to health care. A recent            patient care, a goal that is always important but particu-
Committee Opinion addresses ethical concerns of vac-               larly so among a population that is medically vulnerable
cine allocation in the context of a pandemic and exam-             during an infectious pandemic. Withholding vaccina-
ines strategies that include the priority typically given to       tion or information about vaccinations is unacceptable
pregnant women (3).                                                because it violates the ethical obligations to respect patient
     It is critical that health care professionals under-          autonomy and promote patient safety.
stand and comply with guidelines and recommendations                     Financial and business concerns may present another
regarding vaccination administration and allocation pro-           barrier to vaccination practices. In a survey of obstetri-
mulgated by local or regional health care jurisdictions.           cian–gynecologists, almost one half found the cost and
This will be particularly important when they encounter            infrastructure needed to stock and administer specific vac-
patients who are unfamiliar with the principles underly-           cines to be a major challenge; insurance reimbursements
ing the recommendation or who perceive the allocation              were insufficient to outweigh the financial and practical
strategies as unjust or discriminatory. College Fellows            challenges to offering vaccination (15). In another study,
should be prepared to explain to patients the importance           obstetrician–gynecologists expressed limited availability
of and the rationale for allocation mechanisms while               of time and resources to provide vaccines as a routine
continuing to address their patients’ health care needs            part of care (12). If financial or business concerns limit
through alternative strategies other than vaccination.             a physician’s ability to provide vaccinations in his or her
College Fellows also should be willing to provide profes-          practice, the physician should provide information about
sional expert advice to local public health jurisdictions in       alternative sources for vaccination and, when possible,
determining allocation and distribution guidelines.                refer patients to alternative community sources such as
                                                                   state or local health department clinics.
Health Care Professionals Are                                            It is important that College Fellows educate them-
Instrumental to Successful                                         selves about relevant infectious agents and all possible
Vaccination Strategies                                             mitigation strategies. It is a physician’s ethical respon-
College Fellows can play a key role in successful vaccina-         sibility to be knowledgeable about current standards of
tion strategies both through education and administra-             practice regarding vaccines, including their indications,
tion of vaccines as indicated. They are obligated to serve         benefits, and risks. Their clinical practice should incor-
their patients’ best interests by following authoritative          porate up-to-date evidence-based practices. Health care
guidance on vaccination for patients and clinicians,               professionals should actively participate in efforts to
where medically appropriate and based on the best avail-           develop strategies to address infectious disease control
able evidence. Despite the recognized importance of                through education and patient access to vaccinations. In
vaccinations in preventing illness, barriers remain to the         these ways, health care professionals can serve the best
timely and effective vaccination of patients and health            interests of their patients within the constraints of their
care professionals.                                                practice environment.



Committee Opinion No. 564                                                                                                      3



                                                               3                                               Exhibit 286
             Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 418 of 491

Informed Consent and Patients’                                      the population at large. In cases where vaccination is
Decision Making Regarding the Use of                                declined, although termination of the physician–patient
Vaccinations                                                        relationship is a possible option, it is often counterpro-
                                                                    ductive and disruptive. Instead, College Fellows have
Informed consent is a core component of the ethical                 the opportunity to put alternative strategies into place to
clinical relationship (10). As with all forms of medical            protect the health of the patient and that of the general
therapy, informed consent must precede vaccination                  community. Such strategies include patient education to
administration. In the informed consent discussion,                 monitor and manage symptoms at home and behavioral
health care professionals must discuss information cen-             approaches to reduce risk associated with infection and
tral to the decision-making process for vaccination,                transmission. Although these strategies help to mitigate
including the indications, risks, and benefits of the vac-          harms, they continue to be inferior in reducing risk com-
cine and available alternatives, as well as possible conse-         pared to vaccination, and patients who refuse vaccination
quences from nonvaccination (16). Data to inform these              should be aware of the potential consequences of depend-
discussions are available to both health care professionals         ing on alternative approaches to infection control.
and the general public through Vaccine Information                       Another component of patients’ decisions regard-
Statements found on the CDC’s web site (http://www.                 ing infection control and prevention is the possibility of
cdc.gov/vaccines/pubs/vis). Federal law requires that a             participation in clinical trials for newly developed vac-
Vaccine Information Statement be given to patients (or              cines. Clinical vaccine research is an important step in the
their parents or guardians) before each dose of certain             translation of knowledge from the laboratory to patient
vaccines.                                                           care. Participation in clinical trials is a choice generally
     Because some vaccines are developed in the midst               available to many patients as they consider all their health
of an emergent infectious event, patients may raise                 care options, including interventions as part of standard
questions about long-term consequences of an urgently               care or clinical research. Although exceptions do exist,
developed vaccine. These questions should be integrated             pregnant women are typically excluded from initial and
into the decision-making process, with the clinician                some postmarketing stages of drug trials principally out
listening to the patient’s concerns and recognizing that            of concern for the possible effects of the drug on the fetus.
information evolves over time while also making every               The ethical and practical consequence of this exclusion
reasonable effort to address fears that are not justified           is a limitation of information about vaccine safety and
by scientific data. In these discussions, clinicians should         efficacy for pregnant women and the fetus (20). The lack
emphasize the safety and benefit profiles of vaccines as            of long-term data, in turn, has a direct influence on the
outlined generally in the literature and by their respective        quality of care delivered to pregnant women and the
professional organizations and national authorities such            ability of patients to make informed decisions about
as the CDC. They should also include a discussion of the            vaccination during pregnancy. Only by developing well-
distinct benefits and risks as well as uncertainties of the         designed trials that safely include pregnant women will
vaccine’s use in pregnant women, and the benefits and               the necessary outcomes and safety data become available.
risks of nonvaccination. As mentioned in the previous               Efforts should be made to open research trials to pregnant
section, the CDC reports that no evidence exists of risk to         women, when possible.
the fetus from vaccinating pregnant women with nonin-                    Adolescents also seek reproductive and sexual health
fectious virus or bacterial vaccines or toxoids (11). Recent        care, and this brings challenges that must be addressed
reports indicate that influenza immunization of pregnant            (21). The vaccination of adolescents poses unique ethi-
women is highly effective in reducing hospitalization               cal challenges for obstetrician–gynecologists relative to
related to influenza-like illness of their infants for up to        privacy, confidentiality, and informed consent. Because
6 months of age (17, 18).                                           gynecologic practice often includes care for adolescents,
     In addition, health care professionals should respect          College Fellows face a particular set of ethical challenges
patients’ informed refusal of vaccinations. For some                associated with vaccination intended to promote their
patients, receiving vaccines conflicts with personal or             sexual health. The recent availability of vaccination for
cultural beliefs (19). For others, the perceived uncer-             HPV exemplifies the ethical issues associated with provid-
tainty of scientific research on vaccine safety hinders their       ing care to minors; HPV vaccination guidelines recom-
acceptance of clinical recommendations for vaccination,             mend that girls and women aged 9–26 years of age be
despite the safety profile of vaccines and demonstrated             immunized (22, 23). College Fellows should respect the
benefit to pregnant patients (13). This issue commonly              importance of protecting adolescents’ access to repro-
arises in the context of pregnancy, where research on               ductive health care services, including HPV vaccination,
pregnant women has been more limited than research                  while adhering to local and national professional norms
involving other segments of the population (20). In such            and applicable legal requirements for parental consent or
cases, health care professionals should counsel patients            notification.
thoroughly about the risks of nonvaccination for them-                   Traditionally, minors may provide informed assent
selves, household members who could be affected, and                rather than consent for medical therapies. In contrast



4                                                                                                     Committee Opinion No. 564



                                                                4                                              Exhibit 286
              Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 419 of 491

to informed consent, informed assent entails involving               nel available during times of an infectious outbreak (28).
young patients in discussions and decisions about their              Finally, in being compliant with medically appropriate
care as appropriate for their developmental stage. This              vaccination strategies, health care professionals send an
approach respects the developing independence and                    important message to their patients about the benefits of
autonomy of minors by allowing them to be involved                   vaccination, which may, in turn, increase their patients’
in their medical decision making, while acknowledging                willingness to be vaccinated.
the need to obtain authorization to treat from their par-                 Despite the evidence pointing to the benefit of vacci-
ents or guardians (24). Informed assent from the minor               nation, compliance with voluntary vaccination programs
patient before treatment should always be the goal of the            for health care professionals has been disappointing.
health care provider. The adolescent deserves a careful              Some of the leading reasons cited for noncompliance
age-appropriate discussion of the benefits and potential             were perception of low risk of contracting the infectious
risks of any treatment, including vaccination. Careful               agent, diminished perception of the potential severity of
assessment of the need for treatment and the functional              an infectious outbreak, fear of adverse events from vacci-
role of the parent in guidance and support for the minor             nation, and lack of time and opportunity for vaccination
patient facing a health care decision are also required.             (29, 30). Thus, consideration of mandatory vaccination
     With some exceptions, this practice holds true for              has emerged in response to poor compliance rates among
adolescents seeking vaccinations. In all states, statutes            physicians. Mandatory vaccination of health care profes-
addressing the treatment of minors allow adolescents                 sionals may be an ethically justified strategy in cases in
younger than 18 years access to testing and treatment                which the harm to patients and the general population is
for sexually transmitted infections (25). Policies regard-           believed to outweigh the autonomy of individual physi-
ing adolescents’ ability to independently access the HPV             cians (31–35). Mandates should be put in place only if
vaccine are currently under debate (26, 27). The College             supported by valid data about the efficacy and safety of
remains a strong advocate for respecting adolescents’                the vaccine. In addition, public health plans that include
confidentiality as a way to minimize any barriers in their           mandatory vaccination will be most beneficial if they are
sexual and reproductive health care (21). It is important            developed in cooperation with key stakeholders and con-
that College Fellows familiarize themselves with the laws,           sider the needs of individual practitioners, institutions,
regulations, and policies in their jurisdictions, particularly       and communities.
as these guidelines evolve with public and professional                   Any such vaccine mandates should include recog-
discussions.                                                         nized exceptions for medical contraindications as well as
                                                                     an active opt-out mechanism for those physicians who
Vaccination of Health Care                                           profess conscientious objections to vaccination; however,
Professionals                                                        practitioners should be reminded that there is a high
College Fellows should recognize the personal role that              standard applied to the qualification of conscientious
they play in preventing transmission of infectious agents.           objections of those who decline. Trivial justifications may
Because clinicians come into contact with numerous                   not be recognized.
potentially vulnerable patients throughout the day, they                  Those who elect to opt out of vaccination also must
may become infected and be sources for transmission of               recognize the potential harm they are bringing to patients
highly contagious diseases. To avoid their own personal              and their local health care environment because of their
contribution to the spread of disease, College Fellows               choice to refuse vaccination. In the case of a live vaccine
have an ethical obligation to follow recommendations for             where the recipient may serve as a possible source of
vaccination themselves and other safety policies put into            transmission of the agent to pregnant patients or patients
place by their local or national public health authorities           with compromised immune systems, the risk of harm to
such as the CDC and the College. Any perceived burdens               patients might outweigh the benefit based on the patient
or potential risks to clinicians themselves from vaccina-            population being served. In such cases, other strategies
tion do not supersede their responsibility to limit the              should be in place to protect the health of patients should
spread of potentially harmful infectious disease.                    clinicians themselves become ill. Preemptive plans, such
     Several perspectives support this ethical imperative            as the mandatory use of respiratory masks and other
that health care professionals be vaccinated when clini-             mechanisms including contact precautions to facilitate
cally appropriate. First, data demonstrate that vaccination          infection control, will be vital for these individuals and
among health care professionals can reduce the spread of             should be developed in conjunction with local infectious
infectious disease throughout inpatient and outpatient               disease experts and institutional administrators.
populations (28). Second, vaccination prevents infectious                 Although clinician vaccination is the best protec-
illness among medical staff, thus minimizing the use of              tive strategy for his or her patients, voluntary absen-
health care resources that could be used for patients and            teeism by the clinician in the case of illness is another
the general population. Third, with the prevention of ill-           strategy, albeit less than sufficient to protect patient
ness, fewer physicians will be absent because of illness,            health. Such a strategy is flawed because it does not
potentially increasing the number of health care person-             protect the patient in the period of asymptomatic infec-



Committee Opinion No. 564                                                                                                      5



                                                                 5                                            Exhibit 286
                Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 420 of 491

tion. Furthermore, clinicians must also clearly recog-                     10. Beauchamp TL, Childress JF. Principles of biomedical eth-
nize that absenteeism is not an effective alternative to                       ics. 6th ed. New York (NY): Oxford University Press; 2009.
vaccination because it ultimately compromises the care                         ^
of patients and populations in the setting of a pandemic                   11. Centers for Disease Control and Prevention. Guidelines for
by removing their services from the environment.                               vaccinating pregnant women. Atlanta (GA): CDC; 2012.
     Physicians should recognize that there also may be                        Available at: http://www.cdc.gov/vaccines/pubs/downloads/
potential professional consequences for themselves from                        b_preg_guide.pdf. Retrieved December 19, 2012. ^
declining vaccination. For example, loss of employment                     12. Power ML, Leddy MA, Anderson BL, Gall SA, Gonik B,
may result if their employer makes vaccination a condi-                        Schulkin J. Obstetrician-gynecologists’ practices and per-
tion of employment.                                                            ceived knowledge regarding immunization. Am J Prev Med
                                                                               2009;37:231–4. [PubMed] [Full Text] ^
Conclusion                                                                 13. Tamma PD, Ault KA, del Rio C, Steinhoff MC, Halsey NA,
Vaccines continue to play an essential role in the care                        Omer SB. Safety of influenza vaccination during pregnancy.
delivered by College Fellows. Because of their growing                         Am J Obstet Gynecol 2009;201:547–52. [PubMed] [Full
importance in the prevention of infectious disease in                          Text] ^
the individual patient and the larger community, it is                     14. White SW, Petersen RW, Quinlivan JA. Pandemic (H1N1)
vital that College Fellows be prepared to navigate the                         2009 influenza vaccine uptake in pregnant women entering
practical and ethical challenges that come with vaccina-                       the 2010 influenza season in Western Australia. Med J Aust
tion. Included in these considerations is the decision for                     2010;193:405–7. [PubMed] [Full Text] ^
College Fellows to become vaccinated and, if the decision                  15. Schrag SJ, Fiore AE, Gonik B, Malik T, Reef S, Singleton JA,
is made to opt out of vaccination, to be cognizant of the                      et al. Vaccination and perinatal infection prevention prac-
potential consequences to themselves and their patients.                       tices among obstetrician-gynecologists. Obstet Gynecol
Health care professionals have an ethical obligation to                        2003;101:704–10. [PubMed] [Obstetrics & Gynecology] ^
keep their patients’ best interests in mind by following                   16. Faden RR, Beauchamp TL. A history and theory of informed
evidence-based guidelines to encourage patients to be                          consent. New York (NY): Oxford University Press; 1986. ^
vaccinated and to be vaccinated themselves.                                17. Benowitz I, Esposito DB, Gracey KD, Shapiro ED, Vazquez
                                                                               M. Influenza vaccine given to pregnant women reduces
References                                                                     hospitalization due to influenza in their infants. Clin Infect
    1. American College of Obstetricians and Gynecologists.                    Dis 2010;51:1355–61. [PubMed] [Full Text] ^
       Annual women’s health care. Available at: http://www.acog.          18. Eick AA, Uyeki TM, Klimov A, Hall H, Reid R, Santosham
       org/wellwoman. Retrieved December 19, 2012. ^                           M, et al. Maternal influenza vaccination and effect on influ-
    2. American Academy of Pediatrics, American College of                     enza virus infection in young infants. Arch Pediatr Adolesc
       Obstetricians and Gynecologists. Guidelines for perinatal               Med 2011;165:104–11. [PubMed] [Full Text] ^
       care. 7th ed. Elk Grove Village (IL): AAP; Washington, DC:          19. Omer SB, Salmon DA, Orenstein WA, deHart MP,
       ACOG; 2012. ^                                                           Halsey N. Vaccine refusal, mandatory immunization, and
    3. Ethical issues in pandemic influenza planning concerning                the risks of vaccine-preventable diseases. N Engl J Med
       pregnant women. Committee Opinion No. 563. American                     2009;360:1981–8. [PubMed] [Full Text] ^
       College of Obstetricians and Gynecologists. Obstet Gynecol
                                                                           20. Lyerly AD, Little MO, Faden R. The second wave: toward
       2013;121:1138–43. [Obstetrics & Gynecology] ^
                                                                               responsible inclusion of pregnant women in research. Int
    4. Slade BA, Leidel L, Vellozzi C, Woo EJ, Hua W, Sutherland               J Fem Approaches Bioeth 2008;1:5–22. [PubMed] [Full
       A, et al. Postlicensure safety surveillance for quadrivalent            Text] ^
       human papillomavirus recombinant vaccine. JAMA 2009;
       302:750–7. [PubMed] [Full Text] ^                                   21. American College of Obstetricians and Gynecologists.
                                                                               Confidentiality in adolescent health care. In: Guidelines for
    5. Childress JF, Faden RR, Gaare RD, Gostin LO, Kahn J,                    adolescent health care. 2nd ed. Washington, DC: American
       Bonnie RJ, et al. Public health ethics: mapping the terrain.            College of Obstetricians and Gynecologists; 2011. p. 9–17.
       J Law Med Ethics 2002;30:170–8. [PubMed] ^                              ^
    6. Childress JF, Bernheim RG. Public health ethics. Public             22. FDA licensure of bivalent human papillomavirus vaccine
       justification and public trust. Bundesgesundheitsblatt                  (HPV2, Cervarix) for use in females and updated HPV vac-
       Gesundheitsforschung Gesundheitsschutz 2008;51:158 –63.                 cination recommendations from the Advisory Committee
       [PubMed] ^
                                                                               on Immunization Practices (ACIP). Centers for Disease
    7. Jonsen AR, Siegler M, Winslade WJ. Clinical ethics: a                   Control and Prevention (CDC) [published erratum appears
       practical approach to ethical decisions in clinical medicine.           in MMWR Morb Mortal Wkly Rep 2010;59:1184]. MMWR
       New York (NY): McGraw Hill Medical; 2010. ^                             Morb Mortal Wkly Rep 2010;59:626–9. [PubMed] [Full
    8. Selgelid MJ. Ethics and infectious disease. In: Selgelid MJ,            Text] ^
       Battin MP, Smith CB, editors. Ethics and infectious disease.        23. Human papillomavirus vaccination. Committee Opinion
       Malden (MA): Blackwell Publishing; 2006. p. 3–19. ^                     No. 467. American College of Obstetricians and Gynecol-
    9. Kass NE. An ethics framework for public health. Am J                    ogists. Obstet Gynecol 2010;116:800–3. [PubMed][Obstetrics
       Public Health 2001;91:1776–82. [PubMed] [Full Text] ^                   & Gynecology] ^



6                                                                                                              Committee Opinion No. 564



                                                                       6                                                 Exhibit 286
              Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 421 of 491

 24. Informed consent, parental permission, and assent in pedi-         32. Wynia MK. Mandating vaccination: what counts as a
     atric practice. Committee on Bioethics, American Academy               “mandate” in public health and when should they be used?
     of Pediatrics. Pediatrics 1995;95:314–7. [PubMed] ^                    Am J Bioeth 2007;7:2–6. [PubMed] [Full Text] ^
 25. Guttmacher Institute. An overview of minors’ consent               33. Recommendations for prevention and control of influenza
     law. State Policies in Brief. New York (NY): GI; 2012.                 in children, 2011–2012. American Academy of Pediatrics
     Available at: http://www.guttmacher.org/statecenter/spibs/             Committee on Infectious Diseases. Pediatrics 2011;128:
     spib_OMCL.pdf. Retrieved December 19, 2012. ^                          813–25. [PubMed] [Full Text] ^
 26. Haber G, Malow RM, Zimet GD. The HPV vaccine                       34. Bernstein HH, Starke JR. Policy statement--recommenda-
     mandate controversy. J Pediatr Adolesc Gynecol 2007;20:                tion for mandatory influenza immunization of all health care
     325–31. [PubMed] [Full Text] ^                                         personnel. American Academy of Pediatrics Committee on
 27. Farrell RM, Rome ES. Adolescents’ access and consent                   Infectious Diseases. Pediatrics 2010;126:809–15. [PubMed]
     to the human papillomavirus vaccine: a critical aspect                 [Full Text] ^
     for immunization success. Pediatrics 2007;120:434–7.               35. American Medical Association. Routine universal immu-
     [PubMed] [Full Text] ^                                                 nization of physicians for vaccine-preventable disease.
 28. Poland GA, Tosh P, Jacobson RM. Requiring influenza                    Report of the Council on Ethical and Judicial Affairs.
     vaccination for health care workers: seven truths we must              Chicago (IL): AMA; 2010. Available at: http://www.ama-
     accept. Vaccine 2005;23:2251–5. [PubMed] ^                             assn.org/resources/doc/code-medical-ethics/9133a.pdf.
                                                                            Retrieved December 19, 2012. ^
 29. Douville LE, Myers A, Jackson MA, Lantos JD. Health care
     worker knowledge, attitudes, and beliefs regarding man-
     datory influenza vaccination. Arch Pediatr Adolesc Med
     2010;164:33–7. [PubMed] [Full Text] ^
 30. Influenza vaccination coverage among health-care person-
     nel -- United States, 2010–11 influenza season. Centers for
     Disease Control and Prevention (CDC). MMWR Morb                   Copyright May 2013 by the American College of Obstetricians and
     Mortal Wkly Rep 2011;60:1073–7. [PubMed] [Full Text]              Gynecologists, 409 12th Street, SW, PO Box 96920, Washington, DC
     ^                                                                 20090-6920. All rights reserved.
 31. van Delden JJ, Ashcroft R, Dawson A, Marckmann G,                 ISSN 1074-861X
     Upshur R, Verweij MF. The ethics of mandatory vaccina-            Ethical issues with vaccination for the obstetrician–gynecologist.
     tion against influenza for health care workers. Vaccine           Committee Opinion No. 564. American College of Obstetricians and
     2008;26:5562–6. [PubMed] ^                                        Gynecologists. Obstet Gynecol 2013:121;1144–50.




Committee Opinion No. 564                                                                                                              7



                                                                   7                                                 Exhibit 286
Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 422 of 491




   EXHIBIT 287
                                THE NATIONAL ACADEMIES PRESS
             Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 423 of 491

This PDF is available at http://nap.edu/13563                                                   SHARE




                                  The Childhood Immunization Schedule and Safety: Stakeholder
                                  Concerns, Scientific Evidence, and Future Studies (2013)



                                 DETAILS

                                  236 pages | 6 x 9 | HARDBACK
                                  ISBN 978-0-309-38765-1 | DOI 10.17226/13563




                                 CONTRIBUTORS

      GET THIS BOOK               Committee on the Assessment of Studies of Health Outcomes Related to the
                                  Recommended Childhood Immunization Schedule; Board on Population Health and
                                  Public Health Practice; Institute of Medicine
  FIND RELATED TITLES


                                 SUGGESTED CITATION

                                  Institute of Medicine 2013. The Childhood Immunization Schedule and Safety:
                                  Stakeholder Concerns, Scientific Evidence, and Future Studies. Washington, DC:
                                  The National Academies Press. https://doi.org/10.17226/13563.




 Visit the National Academies Press at NAP.edu and login or register to get:

  – Access to free PDF downloads of thousands of scientiﬁc reports
  – 10% off the price of print titles
  – Email or social media notiﬁcations of new titles related to your interests
  – Special offers and discounts




Distribution, posting, or copying of this PDF is strictly prohibited without written permission of the National Academies Press.
(Request Permission) Unless otherwise indicated, all materials in this PDF are copyrighted by the National Academy of Sciences.

Copyright © National Academy of Sciences. All rights reserved.

                                                                  1                                            Exhibit 287
The Childhood Immunization Schedule and Safety: Stakeholder Concerns, Scientific Evidence, and Future ...

                            Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 424 of 491




                                              Summary




                                             BACKGROUND
                Vaccines are among the most effective and safe public health interven-
           tions available to prevent serious disease and death. As the incidence of
           vaccine-preventable diseases has declined because of the widespread use of
           immunizations, potential adverse effects of the vaccines themselves have
           taken on greater saliency among stakeholders. The U.S. Advisory Commit-
           tee on Immunization Practices (ACIP) has created a schedule of vaccines
           that should be administered at various intervals. ACIP recommends immu-
           nization with vaccines that protect young children (age 6 years and under)
           against 14 pathogens (see Appendix A) and strives to protect children at
           the youngest age necessary to shield them from diseases when they are the
           most vulnerable. The childhood immunization schedule (defined in this
           report as the immunization schedule covering children from birth through
           age 6 years) immunizes children in a manner consistent with demonstrated
           efficacy, safety, and feasibility but also permits some degree of flexibility to
           accommodate individual preferences and logistics.
                With the current schedule, children may receive up to 24 immuniza-
           tions by age 2 years and up to 5 injections in a single visit. Although the
           number of vaccines has increased over the years to protect against a greater
           number of diseases, because of technological advances children now receive
           fewer antigens, which are the components of vaccines that stimulate the
           immune system.
                In the United States, manufacturers extensively test new vaccine prod-
           ucts and then the federal government undertakes a formal process of review

                                                       1

                                                       2                                       Exhibit 287
                   Copyright National Academy of Sciences. All rights reserved.
The Childhood Immunization Schedule and Safety: Stakeholder Concerns, Scientific Evidence, and Future ...

                            Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 425 of 491
           2                    THE CHILDHOOD IMMUNIZATION SCHEDULE AND SAFETY


           and approval before vaccines are made publicly available. Each new vac-
           cine considered for inclusion in the immunization schedule is tested within
           the context of the existing schedule and reviewed by clinical researchers,
           who analyze the balance of demonstrated benefits and risks. Thus, each
           new vaccine is approved on the basis of a detailed evaluation of both the
           vaccine itself and the immunization schedule. Every year, the Centers for
           Disease Control and Prevention (CDC) issues guidance on the vaccines to
           be administered and immunization schedules for children, adolescents, and
           adults, based on recommendations from ACIP.
                To recommend new vaccines, ACIP uses a process in which it reviews
           a comprehensive set of data associated with the vaccine, including illnesses
           and deaths associated with the disease and specific high-risk groups; the
           results of clinical trials, including indicators of safety, efficacy, and ef-
           fectiveness; cost-effectiveness; information on vaccine use provided by the
           manufacturer in the product’s labeling or package insert; and the feasibility
           of incorporation of the vaccine into the existing immunization schedule.
                Ongoing surveillance systems are the primary source of data on vaccine
           safety postmarketing. CDC maintains three major postmarketing surveil-
           lance systems: the Vaccine Adverse Event Reporting System, which is jointly
           managed with the Food and Drug Administration (FDA); the Vaccine
           Safety Datalink (VSD); and the Clinical Immunization Safety Assessment
           Network. In addition to the surveillance systems managed by CDC, FDA
           has established the Sentinel Initiative, a supplementary mechanism for
           monitoring vaccine safety.
                Immunization coverage among children entering kindergarten currently
           exceeds 90 percent for most recommended vaccines. However, concerns
           about vaccine safety have contributed to increases in the delay or refusal
           of immunization, which have, in turn, contributed to a reemergence of
           vaccine-preventable illnesses. For example, measles and pertussis (whoop-
           ing cough) outbreaks have occurred in areas where higher proportions of
           children are unimmunized.
                Vaccines—like all drugs or medical interventions—are neither 100
           percent risk-free nor 100 percent effective. Additionally, population-wide
           prevention of vaccine-preventable diseases relies on community immunity,
           also commonly referred to as herd immunity, which is the shared protec-
           tive effect conferred on unimmunized individuals when a sufficiently large
           proportion of the population is immunized against infectious diseases.
           This phenomenon is achieved when too few people who are vulnerable to
           development of a disease remain in the population to maintain the chain of
           disease transmission. Community immunity is waning, however, in places
           with increasing numbers of unimmunized, incompletely immunized indi-
           viduals and/or individuals with waning immunity.
                Even though children are required to be immunized to enter school




                                                       3                                       Exhibit 287
                   Copyright National Academy of Sciences. All rights reserved.
The Childhood Immunization Schedule and Safety: Stakeholder Concerns, Scientific Evidence, and Future ...

                            Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 426 of 491
           SUMMARY                                                                                3

           and child care, medical exemptions are allowed in all states, and almost
           all states allow immunization exemptions for people who have religious
           beliefs against them. Furthermore, 20 states permit exemptions for those
           who object to immunizations because of personal, moral, or other beliefs.

                                           THE COMMITTEE
                The National Vaccine Program Office (NVPO) of the U.S. Department
           of Health and Human Services (HHS) asked the Institute of Medicine
           (IOM) to convene a committee of experts in pediatrics, neurology, medical
           ethics, immunology, statistics, epidemiology, and public health to identify
           feasible study designs to explore the safety of the U.S. childhood immu-
           nization schedule. A 14-member committee was assembled to address the
           statement of task. The committee’s charge is independent of the charges for
           previous IOM vaccine studies, and committee members were selected to
           avoid any real or perceived biases or conflicts. Strict criteria for membership
           prevented members from having financial ties to vaccine manufacturers or
           their parent companies, previous service on federal vaccine advisory com-
           mittees, or having delivered expert testimony or written publications on
           vaccine safety. The committee’s charge is detailed in Box S-1.

                                        COMMITTEE PROCESS
              To complete its charge, the committee held three information-gathering
           meetings in two locations. Before the first meeting and throughout the
           committee’s deliberations, the committee gathered information on public



                                                BOX S-1
                                           Statement of Task
                    The Institute of Medicine will convene an expert committee to

                    1. Review scientific findings and stakeholder concerns related to the
                       safety of the recommended childhood immunization schedule.
                    2. Identify potential research approaches, methodologies, and study
                       designs that could inform this question, including an assessment
                       of the potential strengths and limitations of each approach, meth-
                       odology and design, as well as the financial and ethical feasibility
                       of doing them.
                    3. Issue a report summarizing their findings.




                                                       4                                       Exhibit 287
                   Copyright National Academy of Sciences. All rights reserved.
The Childhood Immunization Schedule and Safety: Stakeholder Concerns, Scientific Evidence, and Future ...

                               Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 427 of 491
           4                     THE CHILDHOOD IMMUNIZATION SCHEDULE AND SAFETY


           perspectives and reviewed the scientific literature on the safety of the recom-
           mended childhood immunization schedule. At the public forums, the com-
           mittee heard presentations by pediatricians, representatives of federal and
           state agencies and public health agencies in other countries, vaccine safety
           researchers, advocacy groups, vaccine manufacturers, and methodological
           experts. The committee invited comments (both written and oral) from the
           general public and representatives from numerous organizations with an
           interest in vaccine safety.
                The committee held five deliberative meetings over 6 months. To ad-
           dress its charge, the committee requested from consultant Martin Kulldorff
           a commissioned paper on study designs that could be used to assess the
           safety of the immunization schedule (see Appendix D). The paper was
           intended to provide methodological input to the committee but the paper
           does not necessarily reflect the committee’s views. To solicit stakeholders’
           feedback, the commissioned paper was posted on the committee’s website.


                                      STAKEHOLDER CONCERNS
                A review of the scientific literature, as well as a detailed review of the
           oral and written public comments, revealed that among the various stake-
           holder groups,1 parents, health care providers, and public health officials
           share the sentiment that there is insufficient communication between pro-
           viders and parents about the schedule’s safety. Even though the vast major-
           ity of parents adhere to the ACIP-recommended immunization schedule,
           some parents are concerned that the schedule may present unnecessary risks
           because of the timing and number of vaccinations.
                Some parents request variations in the immunization schedule, such as
           a delay of one or more immunizations or the administration of fewer vac-
           cinations at each visit. Some parents also refuse immunizations entirely on
           the basis of the premise that their children’s risks from vaccine-preventable
           diseases are less than the risks of adverse events associated with immuniza-
           tions. Such decisions may reflect, in part, the significant and sustained de-
           cline in vaccine-preventable diseases that immunization policy has achieved
           in the past several decades and against which the risk of even extremely
           rare adverse events may be seen as not worth taking. Some parents are
           concerned about their child’s risk of complications after immunization on
           the basis of a family history or the child’s medical condition and thereby

               1 Stakeholder groups include researchers; advocacy groups; federal agencies and advisory
           committees; the general public (including parents); the health care system and providers; inter-
           national organizations; media; nongovernmental organizations; philanthropic organizations;
           state, local, and tribal government agencies; industries, such as travel and vaccine manufactur-
           ing industries; vaccine distributors; and investors in vaccine manufacturers.




                                                         5                                           Exhibit 287
                    Copyright National Academy of Sciences. All rights reserved.
The Childhood Immunization Schedule and Safety: Stakeholder Concerns, Scientific Evidence, and Future ...

                            Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 428 of 491
           SUMMARY                                                                                5

           decide to delay or omit immunizations. Other parents express a general lack
           of confidence in U.S. government decisions about the safety and benefits of
           the childhood immunization schedule.
                The committee understands that these parental concerns are an expres-
           sion of concern and a way to care for their children’s health and well-being.
           However, the committee also recognizes that a delay or refusal to immunize
           their children has already contributed to outbreaks of disease across the
           United States that pose a risk to the health of many people, particularly
           those with compromised immune systems.
                The committee’s review of the literature also focused on factors that
           affect public trust in vaccination campaigns and information on vaccines.
           Improved communication between public health authorities and parents
           will require improvements to the clarity of information as well as the build-
           ing of trust and the use of a systematic approach to elicit public concerns.
           Further research into questions that parents seek to answer by use of the
           scientific methods of social, behavioral, and decision science is indicated.

                                         HEALTH OUTCOMES
                The committee searched for, assembled, and summarized evidence on
           the association between the immunization schedule and specific health
           conditions that was already published in the peer-reviewed literature. The
           health outcomes that the committee chose to review were selected on the
           basis of an examination of the peer-reviewed literature, previous IOM
           vaccine safety studies, and public presentations at open meetings of this
           committee. The number of studies that addressed aspects of the immuniza-
           tion schedule varied; for some outcomes, several studies had examined the
           cumulative effects of vaccines and adjuvants or preservatives, whereas very
           few studies could be found for other outcomes.
                The committee’s literature searches and review were intended to iden-
           tify health outcomes associated with some aspect of the childhood im-
           munization schedule. Allergy and asthma, autoimmunity, autism, other
           neurodevelopmental disorders (e.g., learning disabilities, tics, behavioral
           disorders, and intellectual disabilities), seizures, and epilepsy were included
           as search terms. Furthermore, the committee reviewed papers on immuniza-
           tion and premature infants.
                In summary, few studies have comprehensively assessed the associa-
           tion between the entire immunization schedule or variations in the overall
           schedule and categories of health outcomes, and no study has directly ex-
           amined health outcomes and stakeholder concerns in precisely the way that
           the committee was charged to address in its statement of task. No studies
           have compared the differences in health outcomes that some stakeholders
           questioned between entirely unimmunized populations of children and fully




                                                       6                                       Exhibit 287
                   Copyright National Academy of Sciences. All rights reserved.
The Childhood Immunization Schedule and Safety: Stakeholder Concerns, Scientific Evidence, and Future ...

                            Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 429 of 491
           6                    THE CHILDHOOD IMMUNIZATION SCHEDULE AND SAFETY


           immunized children. Experts who addressed the committee pointed not to a
           body of evidence that had been overlooked but rather to the fact that exist-
           ing research has not been designed to test the entire immunization schedule.
                The committee believes that although the available evidence is reas-
           suring, studies designed to examine the long-term effects of the cumulative
           number of vaccines or other aspects of the immunization schedule have
           not been conducted. Nevertheless, in its literature review, the committee
           found useful designs for studies to measure exposures and outcomes and
           identified strategies for expanding or adapting conventional study designs
           to clearly address whether any adverse health outcomes are associated with
           the overall immunization schedule.

                                METHODOLOGICAL APPROACHES
                Moving from an analysis of stakeholder concerns and the limited sci-
           entific evidence about the association between the immunization schedule
           and adverse events to recommendation of specific research methods and
           study designs to address that association is an ambitious task in light of
           the complexity and changing nature of the recommended immunization
           schedule. Variables such as the number of doses, the age of administration,
           and the amount of time between doses permit the examination of a large
           number of potential research questions. Among the many questions about
           the current immunization schedule that could be posed, the committee
           parsed the phrase “this question” in Part 2 of the statement of task (Box
           S-1) into four broad research questions of interest to stakeholders. These
           are identified in Box S-2.
                The committee broadly considered several general research strategies
           that might be used to address these questions: randomized controlled trials
           (RCTs), prospective and retrospective observational studies, animal models,
           and secondary analyses of existing data.

                                      Randomized Controlled Trials
                When it is possible to randomize study participants, the RCT is widely
           acknowledged to be the preferred study design for determining cause and
           effect. RCTs are currently used as part of the FDA approval process to
           evaluate the safety and effectiveness of individual vaccines in the context
           of the recommended immunization schedule. Although this is the strongest
           type of study design, the committee concluded that costs, the large number
           of participants that would be required, ethical concerns, and other factors
           make it an inappropriate design for addressing the research questions at
           hand.
                RCTs require participants to be randomly assigned to a study group.




                                                       7                                       Exhibit 287
                   Copyright National Academy of Sciences. All rights reserved.
The Childhood Immunization Schedule and Safety: Stakeholder Concerns, Scientific Evidence, and Future ...

                            Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 430 of 491
           SUMMARY                                                                                7



                                         BOX S-2
                Leading Research Questions of Interest to Select Stakeholders

                    1. How do child health outcomes compare between those who re-
                       ceive no vaccinations and those who receive the full currently
                       recommended immunization schedule?
                    2. How do child health outcomes compare between (a) those who
                       receive the full currently recommended immunization schedule and
                       (b) those who omit specific vaccines?
                    3. For children who receive the currently recommended immunization
                       schedule, do short- or long-term health outcomes differ for those
                       who receive fewer immunizations per visit (e.g., when immuniza-
                       tions are spread out over multiple occasions), or for those who
                       receive their immunizations at later ages but still within the recom-
                       mended ranges?
                    4. Do potentially susceptible subpopulations—for example, children
                       from families with a history of allergies or autoimmune diseases—
                       who may experience adverse health consequences in association
                       with immunization with the currently recommended immunization
                       schedule exist?




           However, the random placement of children into a study group in which
           they would receive less than the full immunization schedule or no vaccines
           would not be ethical because they would be exposed to a greater risk for the
           development of diseases and community immunity would be compromised.
           Furthermore, parents who reject vaccination likely would not allow their
           children to be randomized to the group that receives full immunization.
           Additionally, health care professionals serving participants placed in the
           group to receive fewer or no vaccines would have to go against professional
           medical guidelines that call on them to encourage patients to follow the
           recommended schedule.
                Even the use of a dispersed immunization schedule that is still within
           the accepted ACIP time frame for vaccinations as a trial arm would re-
           quire an increased number of clinic visits, often in rapid succession over
           a period of a few weeks, which could prove difficult and costly for both
           the clinics and participating families and may be unacceptable to insur-
           ers if its improved effectiveness—measured as a decreased rate of adverse
           outcomes—was negligible. Although the use of a different schedule that still
           conforms to the ACIP vaccination time frame is unobjectionable ethically,
           the committee cannot endorse this method as a feasible option.




                                                       8                                       Exhibit 287
                   Copyright National Academy of Sciences. All rights reserved.
The Childhood Immunization Schedule and Safety: Stakeholder Concerns, Scientific Evidence, and Future ...

                            Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 431 of 491
           8                    THE CHILDHOOD IMMUNIZATION SCHEDULE AND SAFETY


               The conduct of an RCT would require thousands of participants to
           be of sufficient size to answer questions about the outcomes of different
           immunization schedules, and the study would have to span at least 6 to
           10 years, meaning that it would likely cost the nation tens of millions of
           dollars. The risks to participants’ health, the cost and time involved, and
           the ethical challenges all make the conduct of an RCT unsuitable for ad-
           dressing the research questions, at least until further work with secondary
           data has been conducted.

                                New Prospective Observational Studies
                Observational studies are another form of clinical research that can
           provide useful insights and information that may be used to answer re-
           search questions. The committee reviewed opportunities to study groups
           that choose not to vaccinate using a prospective cohort study design. How-
           ever, such a study would not conclusively reveal differences in health out-
           comes between unimmunized and fully immunized children for two main
           reasons. First, to be informative, cohort studies require sufficiently large
           numbers of participants in each study group and the sample populations
           often suggested for use in a comparison of vaccinated and unvaccinated
           children (such as some religious groups) are too small to adequately power
           a comparative analysis, particularly in the case of rare adverse health out-
           comes. Because meaningful comparisons require thousands of participants
           in each study group and less than 1 percent of the U.S. population refuses
           all immunizations, the detection of enough unvaccinated children would be
           prohibitively time-consuming and difficult.
                Second, such a study would also need to account for the many con-
           founding variables that separate some populations from the average U.S.
           child, including lifestyle factors and genetic variables. To be useful, a com-
           parison would require children matched by age; sex; geographic location;
           rural, urban, or suburban setting; socioeconomic group; and race/ethnicity.
                The committee acknowledges that large-scale, long-term studies of
           infants through adulthood would be informative for evaluating health
           outcomes associated with immunization. A new research initiative, the
           National Children’s Study, is a multicenter, congressionally funded effort
           that meets these criteria. Although such studies would be the optimal design
           for evaluating long-term health outcomes associated with the childhood
           immunization schedule, they would require considerable time and fund-
           ing, and the committee did not find adequate epidemiological evidence to
           recommend investment in this type of research at this time.




                                                       9                                       Exhibit 287
                   Copyright National Academy of Sciences. All rights reserved.
The Childhood Immunization Schedule and Safety: Stakeholder Concerns, Scientific Evidence, and Future ...

                            Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 432 of 491
           SUMMARY                                                                                9

                                  Secondary Analyses of Existing Data
                The most feasible approach to studying the safety of the childhood
           immunization schedule is through analyses of data obtained by VSD. VSD
           is a collaborative effort between CDC and 9 managed care organizations
           that maintain a large database of linked data for monitoring immunization
           safety and studying potential rare and serious adverse events. VSD member
           sites include data for more than 9 million children and adults receiving
           vaccinations on a variety of immunization schedules. However, children
           who are vaccinated on alternative schedules (including those who are not
           vaccinated) may differ in meaningful ways. Although this confounding can
           be minimized through matching and controlling for variations, differences
           in nonrandomly constructed cohorts cannot be fully accounted for by the
           use of these data.
                The committee discussed several potential modifications that could
           be introduced into this system that would enable new analyses of the key
           research questions (Box S-2), including collection of additional data on the
           participants. The committee found that secondary analyses within VSD
           would advance knowledge of the safety of the immunization schedule and
           identified enhancements to improve the data in VSD.


                                              Animal Models
                The committee also reviewed the potential for animal studies to be used
           to study the childhood immunization schedule. Given the committee’s rec-
           ognition of the complexity of the immunization schedule, the importance of
           family history, the role of individual immunologic factors, and the complex
           interaction of the immunization schedule with the health care system, the
           committee determined that it was more appropriate to focus future research
           efforts on human research.


                             Population Impacts of Alternative Schedules
                The committee agreed that evaluations of the recommended immuniza-
           tion schedule need to be attentive to effects at the population level as well
           as the individual level. Attempts to quantify the relative safety of contrast-
           ing immunization schedules need to take into account at least two separate
           health outcomes: adverse events after the administration of specific vaccines
           and the overall immunization schedule, and the respective impacts of alter-
           native schedules on the circulation of vaccine-preventable diseases and the
           consequent adverse outcomes associated with infection.
                The intimate association between immunization and age-specific dis-
           ease incidence needs to be addressed. Specifically, any changes in the immu-




                                                     10                                        Exhibit 287
                   Copyright National Academy of Sciences. All rights reserved.
The Childhood Immunization Schedule and Safety: Stakeholder Concerns, Scientific Evidence, and Future ...

                            Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 433 of 491
           10                   THE CHILDHOOD IMMUNIZATION SCHEDULE AND SAFETY


           nization schedule that lead to an increase in exposure to preventable disease
           will increase the spread of the pathogens responsible for these diseases. The
           population-level impacts of such an outcome would be a simultaneous rise
           in the incidence of infectious diseases and a reduction in the age at which
           these illnesses are contracted. Thus, not only is the risk of exposure to
           preventable diseases increased, but the severity of infection, which is age
           dependent, is also likely to increase.

                     CONCLUSIONS ABOUT STAKEHOLDER CONCERNS
                The committee identified concerns among some parents about the num-
           ber, frequency, and timing of immunizations in the overall immunization
           schedule. These concerns were not expressed by clinicians, public health
           personnel, or policy makers in the committee’s review. Among the last three
           groups, the childhood immunization schedule is considered one of the most
           effective and safest public health interventions available to prevent serious
           disease and death. Furthermore, the committee’s review of the literature
           did not find high quality evidence supporting safety concerns about the
           immunization schedule.
                In its role to ensure vaccine safety, the federal government has em-
           phasized the engagement of stakeholders in multiple activities. However,
           an effective national vaccine program will require a more complete and
           systematic collection of information about stakeholder concerns about
           vaccine safety, the severity of vaccine-preventable diseases, individual- and
           population-level immunization rates, the efficacy of immunization, and the
           delivery and supply of vaccines recommended in the childhood immuniza-
           tion schedule.
                To more effectively implement immunization programs, a robust com-
           munication and engagement strategy that includes careful study of safety
           concerns is needed. Currently, the designs used in most studies of immuni-
           zations do not permit a detailed analysis of the impact of parental concerns
           on the decision to immunize their children. Most concerns about safety
           are expressed by parents, but multiple stakeholders should be included
           in NVPO efforts. For example, even health care providers with much
           knowledge about individual vaccines may have less information about the
           effects of administering multiple vaccines at a single visit or the timing of
           the immunizations.

                Recommendation 4-1: The committee recommends that the National
                Vaccine Program Office systematically collect and assess evidence re-
                garding public confidence in and concerns about the entire childhood
                immunization schedule, with the goal to improve communication with




                                                     11                                        Exhibit 287
                   Copyright National Academy of Sciences. All rights reserved.
The Childhood Immunization Schedule and Safety: Stakeholder Concerns, Scientific Evidence, and Future ...

                            Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 434 of 491
           SUMMARY                                                                               11

                health care professionals, and between health care professionals and
                the public regarding the safety of the schedule.

                         CONCLUSIONS ABOUT SCIENTIFIC FINDINGS
               The committee encountered two major issues in its review of the find-
           ings in the scientific literature. First, the concept of the immunization
           “schedule” is not well developed. Most vaccine-related research focuses
           on the outcomes of single immunizations or combinations of vaccines ad-
           ministered at a single visit. Although each new vaccine is evaluated in the
           context of the overall immunization schedule that existed at the time of
           review of that vaccine, elements of the schedule are not evaluated once it is
           adjusted to accommodate a new vaccine. Thus, key elements of the entire
           schedule—the number, frequency, timing, order, and age at administration
           of vaccines—have not been systematically examined in research studies.
               The second major issue that the committee encountered was uncertainty
           over whether the scientific literature has addressed all health outcomes and
           safety concerns. The committee could not tell whether its list was complete
           or whether a more comprehensive system of surveillance might have been
           able to identify other outcomes of potential significance to vaccine safety. In
           addition, the conditions of concern to some stakeholders, such as immuno-
           logic, neurologic, and developmental problems, are illnesses and conditions
           for which etiologies, in general, are not well understood.
               Finally, the committee found that evidence assessing outcomes in sub-
           populations of children who may be potentially susceptible to adverse
           reactions to vaccines (such as children with a family history of autoim-
           mune disease or allergies or children born prematurely) was limited and is
           characterized by uncertainty about the definition of populations of interest
           and definitions of exposures and outcomes.
               In summary, to consider whether and how to study the safety and
           health outcomes of the entire childhood immunization schedule, the field
           needs valid and accepted metrics of the entire schedule (the “exposure”)
           and clearer definitions of health outcomes linked to stakeholder con-
           cerns (the “outcomes”) in rigorous research that will ensure validity and
           generalizability.

                Recommendation 5-1: To improve the utility of studies of the entire
                childhood immunization schedule, the committee recommends that the
                National Vaccine Program Office develop a framework that clarifies
                and standardizes definitions of
                •     key elements of the schedule,
                •     relevant health outcomes, and
                •     populations that are potentially susceptible to adverse events.



                                                     12                                        Exhibit 287
                    Copyright National Academy of Sciences. All rights reserved.
The Childhood Immunization Schedule and Safety: Stakeholder Concerns, Scientific Evidence, and Future ...

                            Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 435 of 491
           12                   THE CHILDHOOD IMMUNIZATION SCHEDULE AND SAFETY


                        CONCLUSIONS ABOUT RESEARCH METHODS
                Vaccine safety is critically important, but a determination of safety is
           ultimately a value judgment. For example, some might believe that a serious
           adverse event that occurs once in 1 million doses is “safe enough” relative
           to the benefit of preventing a serious disease, whereas others may consider
           that risk unacceptably high. The committee did not set a specific numerical
           target or goal for what should be considered “safe enough.” Instead, based
           on the literature, the committee made a judgment that failed to link adverse
           effects to schedule exposures or multiple immunizations, concluding that
           there is no evidence that the schedule is not safe.
                The committee identified four broad research questions of interest to
           stakeholders (Box S-2) and discussed general research approaches that
           could be used to address these questions. Setting of priorities for research
           will be challenging. The committee proposes a process for setting research
           priorities that incorporates epidemiological and other evidence (formal
           systematic reviews), biological plausibility, feasibility, and stakeholder con-
           cerns. Before HHS agencies, such as CDC, FDA, the National Institutes of
           Health, and NVPO, initiate further research on the entire immunization
           schedule, a thorough review of the biological plausibility of the associa-
           tion of a particular outcome with an aspect of the immunization schedule
           should be conducted.

                Recommendation 6-1: The committee recommends that the Depart-
                ment of Health and Human Services incorporate study of the safety
                of the overall childhood immunization schedule into its processes for
                setting priorities for research, recognizing stakeholder concerns, and
                establishing the priorities on the basis of epidemiological evidence,
                biological plausibility, and feasibility.

               The decision to initiate further studies should depend on the evaluation
           of three considerations that the committee identified through its review of
           stakeholder concerns and scientific findings:

                1. epidemiological evidence of potential adverse health outcomes
                   associated with elements of the immunization schedule (such as
                   postmarketing signals or indications of an elevated risk from ob-
                   servational studies);
                2. biological plausibility supporting hypotheses linking specific as-
                   pects of the immunization schedule with particular adverse health
                   outcomes; and
                3. expressed stakeholder concerns about the immunization schedule’s
                   safety, which should initiate efforts to explore the previous two
                   considerations.



                                                     13                                        Exhibit 287
                   Copyright National Academy of Sciences. All rights reserved.
The Childhood Immunization Schedule and Safety: Stakeholder Concerns, Scientific Evidence, and Future ...

                            Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 436 of 491
           SUMMARY                                                                               13

                The committee acknowledges the evidence that reduced immunization
           coverage is associated with increases in the incidence of vaccine-preventable
           disease and found inconsistent and anecdotal evidence to imply that the rec-
           ommended immunization schedule is not safe. Moreover, existing adverse
           event detection systems provide confidence that the existing childhood im-
           munization schedule is safe, and the committee recognizes that the federal
           government invests considerable resources to ensure vaccine safety. How-
           ever, some stakeholders have suggested that further research is warranted,
           such as a comparison of vaccinated children with unvaccinated children or
           children immunized on alternative schedules.
                It is possible to make this comparison through analyses of patient infor-
           mation contained in large databases such as VSD, but it would be unethical
           and infeasible to conduct an RCT, as summarized above and detailed in
           Chapter 6. Because an RCT would increase the risk of preventable diseases
           in individuals and in the community and entail significant amounts of time,
           money, and other resources, the committee concludes that new RCTs of the
           childhood immunization schedule are not justified at this time.

                Recommendation 6-2: The Department of Health and Human Services
                should refrain from initiating randomized controlled trials of the child-
                hood immunization schedule that compare safety outcomes in fully
                vaccinated children with those in unvaccinated children or those vac-
                cinated by use of an alternative schedule.

                The committee concludes that secondary analyses of existing data
           are more promising approaches to examination of the research questions
           identified by the committee in future studies of the childhood immuniza-
           tion schedule. VSD is a useful collaborative project for conducting both
           postmarketing surveillance and longer-term targeted research. The ability
           to augment the routinely collected administrative data in VSD with parent
           interviews and reviews of medical records for selected study populations is
           an important strength.
                VSD is currently the best available system for studying the safety of the
           immunization schedule in the United States. VSD should strive to improve
           its generalizability to the U.S. population by enhancing the quality of its de-
           mographic information or by expanding its scope to include more diversity
           in its study populations. Secondary analyses with data from other existing
           databases could also be feasible, ethical, and cost-effective in investigating
           several of the research questions that the committee identified.
                The committee recognizes that the currently funded managed care orga-
           nizations’ commitment to VSD studies needs to remain high to continue and
           build on existing efforts. The committee concludes that VSD is a valuable
           component of the federal research infrastructure and will be the best-suited
           source of data for studying the childhood immunization schedule. VSD’s



                                                     14                                        Exhibit 287
                   Copyright National Academy of Sciences. All rights reserved.
The Childhood Immunization Schedule and Safety: Stakeholder Concerns, Scientific Evidence, and Future ...

                            Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 437 of 491
           14                   THE CHILDHOOD IMMUNIZATION SCHEDULE AND SAFETY


           utility will be expanded with the addition of more detailed demographic
           data and family medical histories.

                Recommendation 6-3: The committee recommends that the Depart-
                ment of Health and Human Services (HHS) and its partners continue to
                fund and support the Vaccine Safety Datalink project to study the safety
                of the recommended immunization schedule. Furthermore, HHS should
                consider expanding the collaboration with new health plan members
                and enhancing the data to improve its utility and generalizability.

                                   CONCLUDING OBSERVATIONS
                The committee’s efforts to identify priorities for recommended re-
           search studies did not reveal an evidence base suggesting that the child-
           hood immunization schedule is linked to autoimmune diseases, asthma,
           hypersensitivity, seizures, child developmental disorders, learning disorders
           or developmental disorders, or attention deficit or disruptive behavior dis-
           orders. Although stakeholder concerns should be one of the elements used
           to drive searches for scientific evidence, these concerns alone, absent epide-
           miological or biological evidence, do not warrant the initiation of high-cost
           research studies. The committee concludes that the use of existing data from
           database systems to conduct observational studies offers the best means for
           ongoing research efforts about the immunization schedule’s safety.
                The committee found no significant evidence to imply that the recom-
           mended immunization schedule is not safe. Furthermore, existing surveil-
           lance and response systems have identified known adverse events associated
           with vaccination. The federal research infrastructure is a strong system. A
           key component is the VSD project, which with ongoing support will be
           able to feasibly address the committee’s research questions identified in
           Box S-2. Although the committee concluded that protecting children from
           vaccine-preventable diseases is of higher importance than testing alterna-
           tive immunization schedules without epidemiological or biological evidence
           indicating a safety problem, VSD should continue to examine the health
           outcomes of people who choose alternative schedules.
                Looking to the future, the committee supports the work of the federal
           research infrastructure to ensure that stakeholders are involved in all stages
           of the development, implementation, evaluation, and dissemination of the
           immunization schedule. As electronic medical records become more com-
           monly used, they may provide an opportunity to capture complete immu-
           nization data linked with hospital discharge records, which will be useful
           to future studies. Newer initiatives such as the National Children’s Study




                                                     15                                        Exhibit 287
                   Copyright National Academy of Sciences. All rights reserved.
The Childhood Immunization Schedule and Safety: Stakeholder Concerns, Scientific Evidence, and Future ...

                            Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 438 of 491
           SUMMARY                                                                               15

           and the Post-Licensure Rapid Immunization Safety Monitoring (PRISM)
           program also hold promise in providing further study opportunities.
               The childhood immunization schedule may become more complex
           over time as scientific advances are made and new vaccines are developed
           and incorporated into the schedule. Feasible research approaches to study
           potential adverse health outcomes will emerge only with sustained and
           substantial federal commitment to research on vaccine safety.




                                                     16                                        Exhibit 287
                   Copyright National Academy of Sciences. All rights reserved.
Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 439 of 491




   EXHIBIT 288
                                THE NATIONAL ACADEMIES PRESS
             Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 440 of 491

This PDF is available at http://nap.edu/13563                                                   SHARE




                                  The Childhood Immunization Schedule and Safety: Stakeholder
                                  Concerns, Scientific Evidence, and Future Studies (2013)



                                 DETAILS

                                  236 pages | 6 x 9 | HARDBACK
                                  ISBN 978-0-309-38765-1 | DOI 10.17226/13563




                                 CONTRIBUTORS

      GET THIS BOOK               Committee on the Assessment of Studies of Health Outcomes Related to the
                                  Recommended Childhood Immunization Schedule; Board on Population Health and
                                  Public Health Practice; Institute of Medicine
  FIND RELATED TITLES


                                 SUGGESTED CITATION

                                  Institute of Medicine 2013. The Childhood Immunization Schedule and Safety:
                                  Stakeholder Concerns, Scientific Evidence, and Future Studies. Washington, DC:
                                  The National Academies Press. https://doi.org/10.17226/13563.




 Visit the National Academies Press at NAP.edu and login or register to get:

  – Access to free PDF downloads of thousands of scientiﬁc reports
  – 10% off the price of print titles
  – Email or social media notiﬁcations of new titles related to your interests
  – Special offers and discounts




Distribution, posting, or copying of this PDF is strictly prohibited without written permission of the National Academies Press.
(Request Permission) Unless otherwise indicated, all materials in this PDF are copyrighted by the National Academy of Sciences.

Copyright © National Academy of Sciences. All rights reserved.

                                                                  1                                            Exhibit 288
The Childhood Immunization Schedule and Safety: Stakeholder Concerns, Scientific Evidence, and Future ...

                            Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 441 of 491



                                                      4


                Stakeholder Concerns Related to the
                Safety of the Immunization Schedule




                Immunizations represent a unique health intervention because they
           simultaneously affect the health of individuals and the health of their com-
           munities. The success of vaccination programs in reducing the human res-
           ervoir of infectious diseases requires the collaboration and participation of
           a complex system of stakeholders in which each plays a specific role. These
           stakeholders include but are not limited to the parents of children who
           receive vaccines, the physicians and other health care professionals who
           deliver inoculations, and public health professionals who ensure vaccine
           delivery and safety. The concerns that surround the immunization schedule
           are equally complex and diverse.
                Concerns about vaccines have historically had a significant impact
           on the immunization system. Decreases in measles, mumps, and rubella
           (MMR) vaccine coverage in the United Kingdom are largely attributed
           to parental fears of autism linked to immunization with MMR following
           publication of the discredited Wakefield paper, which falsely claimed to
           demonstrate this association and was subsequently retracted years later by
           Lancet (Brown et al., 2012; Madsen and Vestergard, 2004; Taylor et al.,
           1999). In the 1970s, concerns about adverse effects from the whole-cell
           pertussis vaccine contributed to a decrease in uptake and halted pertus-
           sis vaccination programs in some countries. From this controversy came
           innovation that created the acellular pertussis vaccine, which has fewer
           observed adverse effects, as well as policy changes in the United States with
           the enactment of the National Childhood Vaccine Injury Act (IOM, 1992;
           Noble et al., 1987).
                The committee recognized the challenge and importance of identifying

                                                      59

                                                       2                                       Exhibit 288
                   Copyright National Academy of Sciences. All rights reserved.
The Childhood Immunization Schedule and Safety: Stakeholder Concerns, Scientific Evidence, and Future ...

                            Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 442 of 491
           60                    THE CHILDHOOD IMMUNIZATION SCHEDULE AND SAFETY


           and understanding the range of stakeholder concerns about the childhood
           immunization schedule and its safety. To gain a fuller understanding of this
           system, the committee developed a strategy to gather and analyze stake-
           holder concerns, which included a review of the existing literature, listening
           to public testimony, and soliciting comments on a commissioned paper.


                               IDENTIFICATION OF STAKEHOLDERS
               Given the committee’s charge, the first step was to identify stakeholders
           whose concerns focused on the safety of the immunization schedule rather
           than the safety of individual vaccines or nonsafety issues such as cost or
           convenience. To begin, the committee consulted the list of stakeholders
           from the 2008 Institute of Medicine (IOM) report Initial Guidance for
           an Update of the National Vaccine Plan: A Letter Report to the National
           Vaccine Program Office (IOM, 2008), which is also referenced in the
           2010 National Vaccine Plan of the U.S. Department of Health and Human
           Services. As a second step, the committee categorized the extensive list of
           stakeholders by their general interest in immunization (Box 4-1).




                                              BOX 4-1
                          Stakeholders in the U.S. National Vaccine System

                    s !CADEMIC RESEARCHERS
                    s !DVOCACY GROUPS
                    s &EDERAL GOVERNMENT AGENCIES DEPARTMENTS AND FEDERAL ADVISORY
                      committees
                    s 'ENERAL PUBLIC INCLUDING PARENTS
                    s (EALTH CARE SYSTEM AND PROVIDERS
                    s )NTERNATIONAL ORGANIZATIONS
                    s -EDIA
                    s .ONGOVERNMENTAL ORGANIZATIONS
                    s 0HILANTHROPIC ORGANIZATIONS
                    s 3TATE LOCAL AND TRIBAL GOVERNMENTS AND PUBLIC HEALTH AGENCIES
                    s 4RAVEL INDUSTRY
                    s 6ACCINE DISTRIBUTORS
                    s 6ACCINE INDUSTRY
                    s 6ACCINE INVESTORS

                 3/52#%3 )/-  AND ADAPTED FROM THE  .ATIONAL 6ACCINE 0LAN HTTPWWWHHS
                 GOVNVPOVACC?PLAN PERCENT0LANAPPENDIXPDF 




                                                         3                                         Exhibit 288
                   Copyright National Academy of Sciences. All rights reserved.
The Childhood Immunization Schedule and Safety: Stakeholder Concerns, Scientific Evidence, and Future ...

                            Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 443 of 491
           STAKEHOLDER CONCERNS                                                                  61

                                    INFORMATION GATHERING
                After identifying key stakeholders, the committee reviewed the most
           frequently expressed concerns related to the safety of the immunization
           schedule from three primary sources of information: the current literature,
           online postings, and public testimony.
                The committee reviewed all the information that interest groups, in-
           dividuals, and researchers provided through the online submissions and in
           public testimony at the committee meetings and throughout the study pe-
           riod. Even before the first committee meeting, the committee received online
           testimony as well as many e-mail messages. The committee held three public
           meetings that included information-gathering sessions and a session during
           which it heard public testimony. During the three public meetings, the final
           hour was reserved for stakeholders to share their concerns related to the
           committee’s charge. Throughout the study, the committee also reviewed
           media coverage and scientific articles related to the safety of the immuniza-
           tion schedule. However, the committee based its review of the safety of the
           immunization schedule on information reported in the scientific literature.
                The literature review focused on the recommended childhood immuni-
           zation schedule and yielded an extensive body of scientific articles, reports
           in the popular media, reviews, and summaries. Because the committee’s
           study period was limited (no longer than 12 months), the committee es-
           tablished priorities to identify and review the most common and notewor-
           thy stakeholder concerns about the safety of the childhood immunization
           schedule.

                                         LITERATURE SEARCH
                 The committee used the Ovid MEDLINE database to search the scien-
           tific literature published within the past 10 years (2002 to 2012). Multiple
           comprehensive searches were used to identify references that described
           stakeholder concerns and analyzed health outcomes after immunization
           according to the recommended childhood immunization schedule. The
           committee focused on articles published in the past 10 years because the
           childhood immunization schedule has been modified several times as new
           vaccines have been approved and incorporated into the schedule. Concerns
           related to the 2001 recommended childhood immunization schedule are
           likely to be different from concerns related to 2012’s schedule, which rec-
           ommends additional immunizations for children. Because the committee’s
           task was to assess the safety of the immunization schedule rather than the
           safety of individual vaccines, the literature searches did not include articles
           that focused on a single vaccine. The committee’s review included peer-
           reviewed publications such as scientific articles, reviews, commentaries,




                                                       4                                       Exhibit 288
                   Copyright National Academy of Sciences. All rights reserved.
The Childhood Immunization Schedule and Safety: Stakeholder Concerns, Scientific Evidence, and Future ...

                            Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 444 of 491
           62                   THE CHILDHOOD IMMUNIZATION SCHEDULE AND SAFETY


           and editorials. The committee used medical subject heading searches to
           identify references, using the terms “immunization” (which includes “im-
           munization schedule”), “vaccines,” “attitude to health,” and “attitude of
           health personnel.”
                The initial literature search yielded 421 articles. To further refine the
           search, the committee reviewed the titles and abstracts (when available) and
           removed articles that met any of following three exclusionary criteria. First,
           from the beginning of the study period, the committee noted that the child-
           hood immunization schedule spans the entire period of childhood (birth to
           age 18 years). The committee found that the most prominent safety con-
           cerns about the immunization schedule are related to vaccinations received
           during infancy and early childhood. Thus, the committee focused its review
           on the body of literature that addressed concerns about the short- and long-
           term effects of the schedule of vaccinations given to young children (birth
           to age 6 years) and excluded studies that focused on the immunization
           schedule for older children and adolescents (age >6 years). Second, the com-
           mittee excluded studies that focused on individual vaccines or combination
           immunizations rather than the entire childhood immunization schedule.
           Finally, the committee excluded studies of non-U.S. populations, unless the
           study focused on the U.S. Advisory Committee on Immunization Practices
           (ACIP)–recommended immunization schedule for young children.
                After the committee applied these criteria, it retained 85 published
           articles for comprehensive review. Two-thirds of these articles were catego-
           rized as studies of parental concerns about either safety (n = 26) or commu-
           nication between providers, public health authorities, and parents (n = 31).
           Several articles that the committee reviewed did not meet the study criteria
           (largely owing to having an older publication date) but were frequently
           cited in the literature and added to the committee’s knowledge base.
                An iterative review of the literature as well as oral and written public
           comments revealed that among the primary stakeholders (parents, health
           care providers, public health officials), a subset of parents were the group
           with the most concerns about the safety of the immunization schedule. The
           review also revealed that parents, providers, and public health officials all
           believe that effective communication about these safety concerns remains
           a challenge.

                 PARENTAL CONCERNS IN THE SCIENTIFIC LITERATURE
               Parental concerns about the safety of vaccines and the immunization
           schedule have been well publicized but are not well understood by all health
           care professionals. A number of recent studies have described the challenges
           associated with research into the safety of the immunization schedule and
           defined the methods that can be used to elicit and quantify parental con-




                                                       5                                       Exhibit 288
                   Copyright National Academy of Sciences. All rights reserved.
The Childhood Immunization Schedule and Safety: Stakeholder Concerns, Scientific Evidence, and Future ...

                            Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 445 of 491
           STAKEHOLDER CONCERNS                                                                     63

           cerns (Dempsey et al., 2011; Freed et al., 2010; Gust et al., 2005; Kennedy
           et al., 2011a; Niederhauser et al., 2001; Salmon et al., 2004).
                 In 2000, Gellin et al. reported that the two most common concerns
           that parents expressed about childhood immunizations were that too many
           vaccines were being administered to infants and children and that child-
           hood vaccines may weaken the immune system (Gellin et al., 2000). The
           2002 IOM report Immunization Safety Review: Multiple Immunizations
           and Immune Dysfunction determined that no biological or epidemiologi-
           cal evidence for such concerns was available and that infants receive more
           antigenic exposures from the natural world, including exposures to infec-
           tions for which no vaccine is provided. The report noted, however, that
           “the committee concludes that concern about multiple immunizations has
           been, and could continue to be, of societal significance in terms of parental
           worries, potential health burdens, and further challenges for immunization
           policy-making” (IOM, 2002, p. 12)
                 A recent study of the concerns stated by parents with young children
           (<7 years) in the 2010 HealthStyles survey revealed a number of vaccine-
           related attitudes and concerns (Kennedy et al., 2011b). The concerns that
           376 respondents reported the most frequently are listed in Table 4-1.
                 Similar results were found in the 2002 HealthStyles and Consumer-
           Styles surveys of a nationally representative sample of 697 parents, al-
           though the rank order of their concerns was slightly different (Gust et al.,
           2005). Despite documented parental concerns about vaccines, most parents
           still have their children receive the recommended immunizations. In fact,
           the 2010 National Immunization Survey (NIS) reported that less than 1
           percent of toddlers had received no vaccines at all (CDC, 2012).
                 A 2011 article focused on the relationship between parents’ attitudes
           toward childhood immunizations and the decision to delay or decline
           immunizations (Smith et al., 2011). Using data from the 2009 NIS, the
           researchers reviewed 11,206 parents’ reports of immunization delays and
           refusals. Approximately 60 percent of parents with children aged 24 to 35
           months neither delayed nor refused immunizations; 26 percent only delayed

           TABLE 4-1 Vaccine-Related Concerns, 2010
           Vaccine-Related Concern                                        Percentage of Responses
           It is painful for children to receive so many shots during     38
           one doctor’s visit.
           My child is getting too many vaccines in one doctor’s visit.   36
           Children get too many vaccines during the first 2 years of     34
           life.
           SOURCE: Kennedy et al., 2011b.




                                                         6                                      Exhibit 288
                   Copyright National Academy of Sciences. All rights reserved.
The Childhood Immunization Schedule and Safety: Stakeholder Concerns, Scientific Evidence, and Future ...

                            Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 446 of 491
           64                   THE CHILDHOOD IMMUNIZATION SCHEDULE AND SAFETY


           one or more immunizations; 8 percent refused one or more immunizations;
           and approximately 6 percent both delayed and refused one or more immu-
           nizations. Concerns were aggregated into categories such as a lack of trust
           that vaccines are safe, suspicions that vaccines might produce serious side
           effects, concerns that too many vaccines can overwhelm a child’s immune
           system, and the general sense that their children are immunized with too
           many vaccines (Smith et al., 2011).
                Safety concerns have led some parents to prefer alternative immuniza-
           tion schedules that may involve delaying specific immunizations or omit-
           ting some or all immunizations. A recent review of the literature on the
           growing trend of following alternative immunization schedules produced
           a summary of parental concerns, such as concerns about vaccine safety,
           efficacy, and necessity; distrust of vaccine advocates’ motivation; and in-
           sufficient information with which to make an informed decision (Dempsey
           et al., 2011). Health care providers reported that parents’ requests for an
           alternative schedule may be based on a specific immunization schedule or
           may reflect parental concerns about an individual vaccine rather than the
           entire schedule.
                A recent cross-sectional, Internet-based survey of a representative sam-
           ple of parents of young children (ages 6 months to 6 years) reported that
           less than 10 percent of parents indicated that they follow an alternative
           immunization schedule (Dempsey et al., 2011). The study identified the four
           vaccines that were the most commonly refused: the H1N1 influenza, sea-
           sonal influenza, rotavirus, and varicella vaccines. In general, newer vaccines
           were more likely to be declined than were established vaccines. Parents
           who requested a delay for a specific vaccine most commonly (more than
           40 percent) requested a delay in receiving MMR and the varicella vaccine.
                In 2009, Freed et al. conducted an online survey and reported that the
           varicella and meningococcal vaccines were the most commonly refused
           (Freed et al., 2009). An analysis of responses to the NIS in 2003 and 2004
           also reported that the varicella vaccine was the one that prompted the most
           concerns among parents who declined immunizations for their children
           (Gust et al., 2008).
                Although parents have various reasons for declining or delaying im-
           munizations, a 2011 study also reported that a large proportion of parents
           who requested an alternative immunization schedule understood and ac-
           knowledged that undervaccination increases the risk of infection and spread
           of disease in the community (Dempsey et al., 2011). Despite recent increases
           in the popularity of alternative immunization schedules, their use remains
           infrequent (Dempsey et al., 2011; Robison et al., 2012).
                Analysis of the data from the 2003-2004 NIS revealed that parents
           of underimmunized children articulated their concerns about the safety of
           the immunization schedule in the popular media more forcefully than did




                                                       7                                       Exhibit 288
                   Copyright National Academy of Sciences. All rights reserved.
The Childhood Immunization Schedule and Safety: Stakeholder Concerns, Scientific Evidence, and Future ...

                            Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 447 of 491
           STAKEHOLDER CONCERNS                                                                  65

           parents of fully immunized children (Gust et al., 2004). Results of a later
           iteration of the 2009 NIS found that parents of fully immunized children
           reported concerns about vaccines, but their concerns did not preclude im-
           munization of their children (Kennedy et al., 2011a).
                In their public testimony during the committee meetings, parents pro-
           vided a range of concerns about the immunization schedule; the committee
           received limited public testimony from parents who endorse the recom-
           mended schedule, despite evidence that the majority of U.S. parents support
           and follow ACIP’s recommendations (CDC, 2012).
                The 2004 NIS reported that parental concerns about vaccine safety
           were associated with underimmunization, which is further associated with
           adverse health outcomes for individuals and their communities, including
           increases in the prevalence of vaccine-preventable diseases (Gust et al.,
           2004). Furthermore, the designs used in most studies of immunizations
           do not permit a detailed analysis of the impact of parental concerns on
           parents’ decision to immunize their children (Kennedy et al., 2011b). And,
           although many research studies have focused on parental concerns about
           vaccine safety, they have not adequately explored parental knowledge of
           the protective benefits of immunizations.
                The committee identified a need for further study of parental attitudes
           and concerns about immunization. Based on the committee’s review of the
           literature and public testimony, the committee strongly endorses research
           to understand parents’ knowledge, beliefs, and concerns about vaccines
           and vaccine-preventable diseases, which is a key component of the 2010
           National Vaccine Plan.

                  PUBLIC CONCERNS PRESENTED TO THE COMMITTEE
                The public testimony presented to the committee highlighted concerns
           about the quality and strength of existing research on vaccine safety in the
           United States. Some individuals who provided public testimony focused
           on the lack of research on vaccine safety for subpopulations that may be
           potentially susceptible to adverse events. For example, children with fam-
           ily histories of adverse vaccine events, autoimmune diseases, allergies, and
           neurological diseases were described to be underrepresented in prelicensure
           and clinical trials of childhood immunizations.
                Furthermore, public testimony to the committee described the specula-
           tion that children with a family history of autoimmune disease or allergies
           and premature infants may be additional subpopulations at increased risk
           for adverse effects from immunizations. The 2012 IOM report Adverse Ef-
           fects of Vaccines: Evidence and Causality supports the fact that individuals
           with certain characteristics (such as acquired or genetic immunodeficiency)




                                                       8                                       Exhibit 288
                   Copyright National Academy of Sciences. All rights reserved.
The Childhood Immunization Schedule and Safety: Stakeholder Concerns, Scientific Evidence, and Future ...

                            Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 448 of 491
           66                   THE CHILDHOOD IMMUNIZATION SCHEDULE AND SAFETY


           are more likely to suffer adverse effects from particular immunizations,
           such as MMR and the varicella vaccine (IOM, 2012).
                During each of the three public sessions held in conjunction with com-
           mittee meetings, the testimony of many individuals and organizational
           representatives revealed a lack of trust in the quality and thoroughness of
           vaccine safety research. Several individuals recommended that the commit-
           tee review the scientific studies that have compared health outcomes among
           fully vaccinated, partially vaccinated, and unvaccinated children as well as
           children who have been vaccinated according to alternative schedules.
                The comments that were submitted through an online questionnaire in
           response to the committee’s commissioned paper (see Appendix D) echoed
           many of the concerns and suggestions that were articulated during the
           three public sessions. The sentiments largely focused on the concern that
           the recommended immunization schedule bombards children’s immune
           systems with an excessive number of antigens at an early age and may not
           be as safe as possible.

                             PATIENT-PROVIDER COMMUNICATION
                As indicated by the high rates of vaccination coverage, most Ameri-
           can parents believe that vaccinations are an effective way to protect their
           children from serious infectious diseases (CDC, 2012). Despite this strong
           support, parents have concerns, questions, and misperceptions about child-
           hood immunizations (Kennedy et al., 2011b). Parents seek information
           about vaccine safety from a multitude of sources: public health authorities,
           pediatricians, other child health care professionals, professional organiza-
           tions’ websites, personal blogs, celebrities, and advocacy groups (Freed et
           al., 2011).
                With such a wide range of sources of information about immuniza-
           tions, the committee recognized the likelihood that parents could receive
           conflicting information that could exacerbate their concerns and confusion
           about the safety of vaccines. The committee also noted the many high-
           quality websites and materials that have recently been produced, includ-
           ing Vaccines.gov and materials produced by the American Academy of
           Pediatrics (AAP) and available on the AAP website. However, findings
           from an online survey conducted as part of an ongoing study of 2,521
           parents and nonparents demonstrated that although websites from doctors’
           groups, such as AAP, and government websites were trusted by the greatest
           proportion of surveyed parents (27 and 7 percent, respectively), a larger
           proportion did not view or use these resources at all (29 and 38 percent,
           respectively) (Freed et al., 2011).
                Apart from the confusion associated with conflicting sources of in-
           formation about childhood vaccines (Freed et al., 2011), the committee’s




                                                       9                                       Exhibit 288
                   Copyright National Academy of Sciences. All rights reserved.
The Childhood Immunization Schedule and Safety: Stakeholder Concerns, Scientific Evidence, and Future ...

                            Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 449 of 491
           STAKEHOLDER CONCERNS                                                                  67

           review of the scientific literature and the public testimony identified the lack
           of parental trust in vaccines and vaccine safety to be an important concern.
           Overall, a large majority of parents rely on the professional advice they
           receive from their child’s doctor or health care provider, and they report
           high levels of trust in their doctor’s advice (Freed et al., 2011). However,
           a recent study reported that 26 percent of parents trusted celebrities as a
           reliable source of information on the safety of vaccines (Freed et al., 2011).
           Thus, although the relationship between the parent and the child’s health
           care provider is a strong determinant of decision making about childhood
           vaccines, some parents rely on nonprofessional sources of information to
           make the same decisions (Gust et al., 2008; Serpell and Green, 2006).
                In some cases, pediatricians may dismiss parents from their practice
           if the parents decline vaccines, delay vaccinations, or base their decisions
           on unscientific information (Flanagan-Klygis et al., 2005). For example, a
           2011 study reported that more than 30 percent of Connecticut pediatricians
           have dismissed families because of their refusal to immunize their children
           (Leib et al., 2011). AAP discourages the dismissal of parents on the basis of
           their refusal to immunize their children (Diekema and the AAP Committee
           on Bioethics, 2005). Furthermore, AAP believes that providers should main-
           tain a relationship with families that decline immunizations so that children
           continue to receive appropriate medical care. In addition to the value of
           that care, the continuing relationship provides an opportunity for the pe-
           diatrician to encourage parents to consider immunization of their children
           in the future (Diekema and the AAP Committee on Bioethics, 2005). The
           committee also notes that the dismissal of families from pediatric practices
           could further erode trust in the health care system.
                A recent study of 209 pediatricians in Washington State reported that
           parental requests for alternative immunization schedules are not uncom-
           mon (Wightman et al., 2011). Overall, 61 percent of these pediatricians
           agreed that they were comfortable using different schedules if the parents
           made this request. The three vaccines that most pediatricians were willing
           to delay were the hepatitis B vaccine (69 percent), varicella vaccine (53
           percent), and inactivated poliovirus vaccine (45 percent) (Wightman et al.,
           2011).
                Based on the literature review and public testimony, the committee
           noted the importance of providers’ knowledge of vaccine safety. Further-
           more, the committee found it to be essential that providers use a communi-
           cation style that elicits parents’ concerns and encourages respectful dialogue
           to address divergent opinions. Even though health care providers may focus
           on the benefits of childhood immunizations, they may not adequately dis-
           cuss the anticipated, higher-prevalence side effects or the potential events
           that are significantly more rare and severe. Therefore, based on the review
           of the scientific literature and the public input, the committee believes that




                                                     10                                        Exhibit 288
                   Copyright National Academy of Sciences. All rights reserved.
The Childhood Immunization Schedule and Safety: Stakeholder Concerns, Scientific Evidence, and Future ...

                            Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 450 of 491
           68                   THE CHILDHOOD IMMUNIZATION SCHEDULE AND SAFETY


           all health care providers who immunize children should receive training in
           communication with the goal of improving provider-parent communication
           of immunization issues (Gust et al., 2008a).
                Apart from the need for training in communication, the committee
           reviewed several recent studies that identified the need for improved com-
           munication about vaccine safety by the scientific community and public
           media (Gust et al., 2006, 2008b; Levi, 2007). Gust et al. (2006) suggested
           that enhanced communication training for providers should increase their
           willingness to engage parents in discussions of vaccine and immunization
           issues.
                Studies are also under way to develop techniques to identify categories
           of vaccine hesitancy and develop tools to assist providers as they commu-
           nicate with parents who express concerns about vaccines (Diekema, 2012).
           The 2002 IOM report Immunization Safety Review: Multiple Immuniza-
           tions and Immune Dysfunction recommended that an appropriate panel
           of multidisciplinary experts be convened to “develop a comprehensive re-
           search strategy for knowledge leading to the optimal design and evaluation
           of vaccine risk-benefit communication approaches” (IOM, 2002, p. 16).
           Furthermore, the 2010 IOM study described in the report Priorities for the
           National Vaccine Plan emphasized that communication must reflect current
           research and strategies (IOM, 2010).
                Government agencies and professional organizations play a key role in
           providing parents with information on vaccines and immunizations. How-
           ever, the public erosion of trust in government and the suboptimal effective-
           ness of public health campaigns on immunizations in particular highlight
           the challenges of mounting an effective strategy of communication about
           the childhood immunization schedule. This challenge is exacerbated by the
           fact that public decision making as it applies to vaccines is driven not only
           by scientific and economic evidence but also by political, psychological, and
           sociocultural factors.

                                             CONCLUSIONS
                From the literature review and the comments received online and dur-
           ing the public sessions, the committee determined that although the major-
           ity of parents adhere to the ACIP-recommended immunization schedule
           for their children, many parents remain concerned that their children may
           face unnecessary risks because of the timing and number of vaccinations.
                The decisions that parents make about the risk of disease versus the
           risk of immunization are attributable, in part, to the significant and sus-
           tained declines in most vaccine-preventable diseases that have resulted in
           the community immunity (also known as herd immunity) that vaccination
           policy has achieved. Although some parents may not fully understand the




                                                     11                                        Exhibit 288
                   Copyright National Academy of Sciences. All rights reserved.
The Childhood Immunization Schedule and Safety: Stakeholder Concerns, Scientific Evidence, and Future ...

                            Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 451 of 491
           STAKEHOLDER CONCERNS                                                                  69

           concept of community immunity, at some level, many parents understand
           that widespread efforts to immunize children protect both vaccinated and
           unvaccinated children. The protection offered by community immunity
           may mislead some parents who decline all immunizations and allow them
           to believe that childhood vaccines are unnecessary, when vaccination in
           the community has actually shielded their children from serious infectious
           diseases (Chen et al., 2005). Finally, some parents are concerned about their
           child’s risk of complications of immunization with a vaccine on the basis
           of family history or the child’s medical conditions, and, decide to delay
           or omit immunizations. Children with certain predispositions are more
           likely to suffer adverse events from vaccines than are those without that
           risk factor, such as children with immunodeficiencies who are at increased
           risk for developing invasive disease from a live virus vaccine (IOM, 2012).
           The committee recognizes that while the CDC has identified persons who
           should not be vaccinated because of certain symptoms or conditions, some
           stakeholders question if that list is complete. Potentially susceptible popula-
           tions may have an inherited or genetic susceptibility to adverse reactions,
           and further research in this area is ongoing.
                Thus, the committee understands that parental concerns are an ex-
           pression of concern over and a way to care for their children’s health and
           well-being. However, the committee also recognizes that a growing pattern
           of delaying or declining all or some vaccines has already contributed to
           outbreaks of vaccine-preventable diseases and mortality across the United
           States. These disease outbreaks place children and adults at risk, including
           children who are only partially immunized or experience waning immunity.
           Immunized children and adults in the community represent another group
           of stakeholders, and the committee recognizes the concern about declining
           community immunity as well.
                Research from telephone surveys and other methods reviewed in this
           chapter typically provide information about what participants think, but
           such surveys usually cannot probe into why respondents think the way
           they do. To develop an effective risk-benefit communication strategy, more
           detailed research is warranted. The committee concludes that parents and
           health care professionals would benefit from the availability of more com-
           prehensive and detailed information with which to address parental con-
           cerns about the safety of the vaccines in the immunization schedule. Such
           information should clearly address vaccine-preventable diseases, the risks
           and benefits of immunizations, and the safety of the vaccines in the im-
           munization schedule.
                At present, as described in Chapter 5, relatively few studies have di-
           rectly assessed the immunization schedule. Although health care profession-
           als have a great deal of information about individual vaccines, they have
           much less information about the effects of immunization with multiple




                                                     12                                        Exhibit 288
                   Copyright National Academy of Sciences. All rights reserved.
The Childhood Immunization Schedule and Safety: Stakeholder Concerns, Scientific Evidence, and Future ...

                            Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 452 of 491
           70                   THE CHILDHOOD IMMUNIZATION SCHEDULE AND SAFETY


           vaccines at a single visit or the timing of the immunizations. Providers are
           encouraged to explain to parents how each new vaccine is extensively tested
           when it is approved for inclusion in the recommended immunization sched-
           ule. However, when providers are asked if the entire immunization schedule
           has been tested to determine if it is the best possible schedule, meaning that
           it offers the most benefits and the fewest risks, they have very few data on
           which to base their response. Furthermore, although the 2010 National
           Vaccine Plan addresses the need to provide health care providers with more
           timely, accurate, and transparent information about the benefits and risks
           of vaccines, providers are not singled out in specific strategies offered by
           the U.S. Department of Health and Human Services.
                Although the committee identified several studies that reviewed the
           outcomes of studies of cumulative immunizations, adjuvants, and preserva-
           tives (see Chapter 5), the committee generally found a paucity of informa-
           tion, scientific or otherwise, that addressed the risk of adverse events in
           association with the complete recommended immunization schedule, even
           though an extensive literature base about individual vaccines and combi-
           nation immunizations exists. The committee also acknowledges that the
           public health community has in place monitoring systems that work very
           well for the detection of adverse events that occur in the short term after
           immunization and that could be enhanced for the detection of longer-term
           outcomes, as discussed in Chapters 3 and 6. The continuation of studies
           looking at immune phenotyping, such as those of the National Institutes
           of Health’s Human Immunology Project Consortium, is also important in
           the identification of populations that are potentially susceptible to adverse
           events (HIPC, 2012).
                To achieve the goal of giving health care providers and parents informa-
           tion that addresses the concerns that correlate with delaying or declining
           childhood immunizations, the committee developed a list of priority areas
           in which more information or clear communication of existing research is
           needed. The committee summarizes the priority concerns into the follow-
           ing topics:

                1. Immune system overload. As several parents asked, are children
                   given too many vaccines? Do immunizations start when babies are
                   too young? Are immunizations administered too frequently?
                2. Immunization schedule. What is the evidence that the ACIP-
                   recommended immunization schedule is better than other sched-
                   ules? Could the health outcomes among children who are vaccinated
                   according to the recommended schedule be compared with those
                   among unimmunized children? Likewise, could the health out-
                   comes among children vaccinated on the recommended schedule




                                                     13                                        Exhibit 288
                   Copyright National Academy of Sciences. All rights reserved.
The Childhood Immunization Schedule and Safety: Stakeholder Concerns, Scientific Evidence, and Future ...

                            Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 453 of 491
           STAKEHOLDER CONCERNS                                                                  71

                   be compared with those among children vaccinated on alternative
                   schedules?
                3. Are subpopulations of children potentially susceptible to adverse
                   reactions to vaccines, such as children with a family history of
                   autoimmune disease or allergies or children born prematurely?

                The committee recognizes not only that additional information is
           needed to address parental concerns but also that other factors will affect
           parental decision making. For example, in the testimony and online com-
           ments, the committee identified skepticism about (1) the quality of vaccine
           research (prelicensure and postmarketing), (2) the influence of pharmaceu-
           tical companies on scientific research, and (3) the influence of the govern-
           mental entities that oversee vaccine research. In addition, as stated earlier,
           clear and effective parent-provider communication is essential to convey
           accurate information and foster mutual trust.
                The committee’s review of the determinants of public trust in vac-
           cination campaigns and information on vaccines identified three types of
           concerns raised by stakeholders:

                •     knowledge and expertise,
                •     openness and honesty, and
                •     concern and care.

                Thus, improved communication between public health authorities and
           parents requires improvements to the clarity of the information and the
           effectiveness with which the information is conveyed, as well as the build-
           ing of trust and the use of a systematic approach to elicit public concerns.
           Further research into the impact of parental perceptions about risk on
           their decisions about immunizing their children is indicated, and that re-
           search should be performed by methods that use decision and social science
           (Larson et al., 2011).
                The committee acknowledges that parents and providers are not the
           only stakeholders who are concerned about the safety of the immuni-
           zation schedule. The committee listened to presentations from a range
           of stakeholders whose concerns focused on providing immunizations to
           preserve community immunity and to prevent the reemergence of vaccine-
           preventable diseases, which ultimately requires the cooperation and trust of
           parents in immunizing their children. These other groups and individuals
           who also have a vested interest in providing children with a safe and ef-
           fective immunization schedule include pharmaceutical companies; federal,
           state, and local governments; health insurers; the many health care provid-
           ers who oversee administration of vaccines; and many others in the health
           care system.




                                                     14                                        Exhibit 288
                    Copyright National Academy of Sciences. All rights reserved.
The Childhood Immunization Schedule and Safety: Stakeholder Concerns, Scientific Evidence, and Future ...

                            Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 454 of 491
           72                   THE CHILDHOOD IMMUNIZATION SCHEDULE AND SAFETY


               The committee also acknowledges that the low rate of many infectious
           diseases may encourage parents to focus on the risks of immunizations
           rather than the risk of vaccine-preventable diseases. These low rates of
           infectious diseases may reinforce parents’ reliance on community immunity
           to protect their child rather than choose immunizations.
               The vaccine safety activities of the federal government are prioritiz-
           ing the engagement of stakeholders in multiple activities, detailed in the
           2010 National Vaccine Plan and implementation efforts, as well as the
           Scientific Agenda of the Centers for Disease Control and Prevention’s Im-
           munization Safety Office. However, an effective national vaccine program
           will require better-quality information on stakeholder concerns about the
           safety of vaccines, the severity of vaccine-preventable diseases, individual
           and population-level immunization, vaccine efficacy, and the delivery and
           supply of vaccines recommended in the childhood immunization schedule.
           To effectively implement immunization programs, a state-of-the-art com-
           munication plan is needed.

                Recommendation 4-1: The committee recommends that the National
                Vaccine Program Office systematically collect and assess evidence re-
                garding public confidence in and concerns about the entire childhood
                immunization schedule, with the goal to improve communication with
                health care professionals, and between health care professionals and
                the public regarding the safety of the schedule.

                                                REFERENCES
           Brown, K.F., S.J. Long, M. Ramsay, M.J. Hudson, J. Green, C.A. Vincent, J.S. Kroll, G. Fraser,
               and N. Sevdalis. 2012. U.K. parents’ decision-making about measles-mumps-rubella
               (MMR) vaccine 10 years after the MMR-autism controversy: A qualitative analysis.
               Vaccine 30(10):1855-1864.
           CDC (Centers for Disease Control and Prevention). 2012. National, state, and local area vac-
               cination coverage among children aged 19-35 months—United States, 2011. MMWR
               Morbidity and Mortality Weekly Reports 61(35):689-696.
           Chen, R.T., R.L. Davis, and P.H. Rhodes. 2005. Special methodological issues in pharmaco-
               epidemiology studies of vaccine safety. In Pharmacoepidemiology, vol. 4, edited by B.L.
               Strom. West Sussex, England: John Wiley & Sons, Ltd. Pp. 455-485.
           Dempsey, A.F., S. Schaffer, D. Singer, A. Butchart, M. Davis, and G.L. Freed. 2011. Alter-
               native vaccination schedule preferences among parents of young children. Pediatrics
               128(5):848-856.
           Diekema, D.S. 2012. Issues leading to vaccine hesitancy. Presentation to Meeting 2 of the
               Institute of Medicine Committee on the Assessment of Studies of Health Outcomes
               Related to the Recommended Childhood Immunization Schedule, Seattle, WA, March 8.
           Diekema, D.S., and the AAP Committee on Bioethics. 2005. Responding to parental refusals
               of immunization of children. Pediatrics 115(5):1428-1431.




                                                       15                                          Exhibit 288
                   Copyright National Academy of Sciences. All rights reserved.
The Childhood Immunization Schedule and Safety: Stakeholder Concerns, Scientific Evidence, and Future ...

                            Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 455 of 491
           STAKEHOLDER CONCERNS                                                                      73

           Flanagan-Klygis, E.A., L. Sharp, and J.E. Frader. 2005. Dismissing the family who refuses vac-
                cines: A study of pediatrician attitudes. Archives of Pediatrics and Adolescent Medicine
                159(10):929-934.
           Freed, G.L., A.E. Cowan, and S.J. Clark. 2009. Primary care physician perspectives on reim-
                bursement for childhood immunizations. Pediatrics 124(Suppl 5):S466-S471.
           Freed, G.L., S.J. Clark, A.T. Butchart, D.C. Singer, and M.M. Davis. 2010. Parental vaccine
                safety concerns in 2009. Pediatrics 125(4):654-659.
           Freed, G.L., S.J. Clark, A.T. Butchart, D.C. Singer, and M.M. Davis. 2011. Sources and per-
                ceived credibility of vaccine-safety information for parents. Pediatrics 127:S107-S112.
           Gellin, B.G., E.W. Maibach, and E.K. Marcuse. 2000. Do parents understand immunizations?
                A national telephone survey. Pediatrics 106(5):1097-1102.
           Gust, D.A., T.W. Strine, E. Maurice, P. Smith, H. Yusuf, M. Wilkinson, M. Battaglia, R.
                Wright, and B. Schwartz. 2004. Underimmunization among children: Effects of vaccine
                safety concerns on immunization status. Pediatrics 114(1):e16-e22.
           Gust, D.A., A. Kennedy, I. Shui, P.J. Smith, G. Nowak, and L.K. Pickering. 2005. Parent
                attitudes toward immunizations and healthcare providers: The role of information.
                American Journal of Preventive Medicine 29(2):105-112.
           Gust, D.A., S. Campbell, A. Kennedy, I. Shui, L. Barker, and B. Schwartz. 2006. Parental con-
                cerns and medical-seeking behavior after immunization. American Journal of Preventive
                Medicine 31(1):32-35.
           Gust, D.A., N. Darling, A. Kennedy, and B. Schwartz. 2008a. Parents with doubts about vac-
                cines: Which vaccines and reasons why. Pediatrics 122(4):718-725.
           Gust, D.A., D. Weber, E. Weintraub, A. Kennedy, F. Soud, and A. Burns. 2008b. Physicians
                who do and do not recommend children get all vaccinations. Journal of Health Com-
                munication 13(6):573-582.
           HIPC (Human Immunology Project Consortium). 2012. The Human Immunology Project
                Consortium. Rockville, MD: Human Immunology Project Consortium, Division of Al-
                lergy, Immunology, and Transplantation, National Institute of Allergy and Infectious
                Diseases. http://www.immuneprofiling.org/hipc/page/show (accessed October 1, 2012).
           IOM (Institute of Medicine). 1992. Adverse effects of pertussis and rubella vaccines. Wash-
                ington, DC: National Academy Press.
           IOM. 2002. Immunization safety review: Multiple immunizations and immune dysfunction.
                Washington, DC: National Academy Press.
           IOM. 2008. Initial guidance for an update of the National Vaccine Plan: A letter report to
                the National Vaccine Program Office. Washington, DC: The National Academies Press.
           IOM. 2010. Priorities for the National Vaccine Plan. Washington, DC: The National Acad-
                emies Press.
           IOM. 2012. Adverse effects of vaccines: Evidence and causality. Washington, DC: The Na-
                tional Academies Press.
           Kennedy, A., M. Basket, and K. Sheedy. 2011a. Vaccine attitudes, concerns, and information
                sources reported by parents of young children: Results from the 2009 HealthStyles sur-
                vey. Pediatrics 127(Suppl 1):S92-S99.
           Kennedy, A., K. LaVail, G. Nowak, M. Basket, and S. Landry. 2011b. Confidence about
                vaccines in the United States: Understanding parents’ perceptions. Health Affairs 30(6):
                1151-1159.
           Larson, H.J., L.Z. Cooper, J. Eskola, S.L. Katz, and S. Ratzan. 2011. Addressing the vaccine
                confidence gap. Lancet 378(9790):526-535.
           Leib, S., P. Liberatos, and K. Edwards. 2011. Pediatricians’ experience with and response to
                parental vaccine safety concerns and vaccine refusals: A survey of Connecticut pediatri-
                cians. Public Health Reports 126(Suppl 2):S13-S23.




                                                       16                                          Exhibit 288
                   Copyright National Academy of Sciences. All rights reserved.
The Childhood Immunization Schedule and Safety: Stakeholder Concerns, Scientific Evidence, and Future ...

                            Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 456 of 491
           74                   THE CHILDHOOD IMMUNIZATION SCHEDULE AND SAFETY

           Levi, B.H. 2007. Addressing parents’ concerns about childhood immunizations: A tutorial for
                primary care providers. Pediatrics 120(1):18-26.
           Madsen, K.M., and M. Vestergard. 2004. MMR vaccination and autism. Drug Safety 27(12):
                831-840.
           Niederhauser, V.P., G. Baruffi, and R. Heck. 2001. Parental decision-making for the varicella
                vaccine. Journal of Pediatric Health Care 15(5):236-243.
           Noble, G.R., R.H. Bernier, E.C. Esber, M.C. Hardegree, A.R. Hinman, D. Klein, and A.J.
                Saah. 1987. Acellular and whole-cell pertussis vaccines in Japan. Journal of the American
                Medical Association 257(10):1351-1356.
           Robison, S.G., H. Groom, and C. Young. 2012. Frequency of alternative immunization sched-
                ule use in a metropolitan area. Pediatrics 130(1):32-38.
           Salmon, D.A., L.H. Moulton, and N.A. Halsey. 2004. Enhancing public confidence in vac-
                cines through independent oversight of postlicensure vaccine safety. American Journal
                of Public Health 94(6):947-950.
           Serpell, L., and J. Green. 2006. Parental decision-making in childhood vaccination. Vaccine
                24(19):4041-4046.
           Smith, P.J., S.G. Humiston, E.K. Marcuse, Z. Zhao, C.G. Dorell, C. Howes, and B. Hibbs.
                2011. Parental delay or refusal of vaccine doses, childhood vaccination coverage at
                24 months of age, and the health belief model. Public Health Reports 126(Suppl 2):
                S135-S146.
           Taylor, B., E. Miller, C.P. Farrington, M.C. Petropoulos, I. Favot-Mayaud, J. Li, and P.A.
                Waight. 1999. Autism and measles, mumps, and rubella vaccine: No epidemiological
                evidence for a causal association. Lancet 353(9169):2026-2029.
           Wightman, A., D.J. Opel, E.K. Marcuse, and J.A. Taylor. 2011. Washington State pedi-
                atricians’ attitudes toward alternative childhood immunization schedules. Pediatrics
                128(6):1094-1099.




                                                       17                                          Exhibit 288
                   Copyright National Academy of Sciences. All rights reserved.
Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 457 of 491




   EXHIBIT 289
Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 458 of 491



Adverse Events Associated with Childhood Vaccines: Evidence Bearing
on Causality (1994)
Chapter: 1 Executive Summary


Visit NAP.edu/10766 to get more information about this book, to buy it in print, or to download it as a free PDF.




    1

    Executive Summary
    "Our aim, therefore, must be to study these [complications] as fully as possible in the con9dent expectation
    that, as in other branches of science, knowledge will bring enlightenment" (Wilson, 1967).

    Childhood immunization has been one of the foremost public health measures of the twentieth century. It
    has allowed control and prevention of many diseases from which morbidity and mortality can be staggering.
    Medical personnel in the United States currently rarely see a case of the infectious diseases against which
    the vaccines are directed. Yet, recent measles epidemics on college campuses and in inner cities suggest that
    vaccine-preventable disease is not to be ignored. The 9rst health initiative of the immunization programs to
    boost vaccination rates in the United States, particularlyfor children under age 2 years.

    BACKGROUND AND HISTORY
    The public policy debate regarding immunization stretches beyond the question of how to meet the goals of
    universal immunization. Concern over the safety of pertussis vaccine was long-standing in Great Britain by
    the time of the 1982 airing in the United States of a documentary entitled "DPT: A Shot in the Dark (Coulter
    and Fisher, 1985). Concern has stretched to other vaccines and has spawned the formation of groups of in-
    terested citizens throughout the United States, for example, National Vaccine Information Center/Dissatis-
    9ed Parents Together, Determined Parents to Stop Hurting Our Tots, Concerned Health Professionals and
    Others, and Parents




    Concerned About the Safety of Vaccines. More articles and books have been published (e.g., Counter, 1990;
    Miller, 1992) to alert the public to the potential risks of vaccination.

    In 1986, the US. Congress passed the National Childhood Vaccine Injury Act (NCVIA; P.L. 99-660) in response
    to worries about the safety of currently licensed childhood vaccines and in response to the economic pres-
    sures that were threatening the integrity of childhood immunization programs. The litigation costs associat-
    ed with claims of damage from vaccines had forced several companies to end their vaccine research and de-
    velopment programs as well as to stop producing already licensed vaccines. The NCVIA was an attempt to
    encourage and ensure vaccine production by creating a no-fault compensation program (the National Vac-
    cine Injury Compensation Program) as a required 9rst resort for those who believed that they or their chil-
    dren had been injured by certain vaccines. The need for a compensation program had long been recognized,
                                                          1                                       Exhibit 289
Caseand several groups had proposed possible
     2:20-cv-02470-WBS-JDP          Document mechanisms
                                                10 Filedfor12/29/20
                                                           compensating people
                                                                     Page  459 believed
                                                                                 of 491to be injured by
    vaccination (Institute of Medicine, 1985; Of9ce of Technology Assessment, 1980). This program was envi-
    sioned to alleviate, but not completely eliminate, manufacturer liability and encourage research and devel-
    opment of more and safer vaccines. The compensation program is administered by the federal government
    and is 9nanced by an excise tax on the sale of vaccines covered by the program (Iglehart, 1987; Mariner,
    1992).

    In addition to establishing the compensation program, the NCVIA set forth other vaccine-related efforts to
    be carried out by the U.S. Department of Health and Human Services, including mandatory reporting of spe-
    ci9c adverse events following childhood immunizations against diphtheria, tetanus, pertussis, measles,
    mumps, rubella, and polio (see box entitled The Vaccine Injury Table in Chapter 10); voluntary reporting of
    any reaction to any immunization to the Vaccine Adverse Event Reporting System (see Chapter 10 for a dis-
    cussion of this passive surveillance system and Figure B-1 for a copy of the reporting form); the creation of a
    National Vaccine Program Of9ce to coordinate federal vaccine initiatives and to help meet immunization
    coverage goals; the establishment of advisory groups to the National Vaccine Program and the National Vac-
    cine Injury Compensation Program; and better communication of the potential risks of vaccines through
    public information pamphlets that are distributed at the time of vaccination (under the direction of the Cen-
    ters for Disease Control and Prevention) and changes in vaccine package inserts (under the direction of the
    U.S. Food and Drug Administration).

    The NCVIA also mandated that the Secretary of the U.S. Department of Health and Human Services enlist the
    help of the Institute of Medicine (IOM) of the National Academy of Sciences to study the adverse effects of
    childhood vaccines. The NCVIA called for two speci9c studies. The 9rst,




    mandated under Section 312 of P.L. 99-660, was to address the serious adverse effects of pertussis and
    rubella vaccines. The Committee to Review the Adverse Consequences of Pertussis and Rubella Vaccines
    published its 9ndings in 1991 (Institute of Medicine, 1991). Appendix A contains the Executive Summary of
    that report.

    The second study, mandated under Section 313 of P.L. 99-660, was to review adverse events associated with
    other vaccines commonly administered during childhood. The Vaccine Safety Committee, which was
    charged with performing the second study, was convened early in 1992. The results of that inquiry are pro-
    vided in this report.

    THE CHARGE TO THE COMMITTEE
    The members of the interdisciplinary, 14-member Vaccine Safety Committee have expertise in such areas as
    immunology, pediatrics, internal medicine, infectious diseases, neurology, virology, microbiology, epidemiol-
    ogy, and public health. The committee was charged with (1) reviewing the relevant scienti9c and medical lit-
    erature on speci9c risks to children associated with the vaccines or vaccine components directed against
    tetanus, diphtheria, measles, mumps, polio, Haemophilus in.uenzae type b, and hepatitis B currently licensed
    for use in the United States and (2) reviewing the available data on speci9c risk-modifying factors, that is,
    circumstances under which administration of these vaccines increases the risk of an adverse event, charac-
    teristics of groups known to be at increased risk of an adverse event, and timing of vaccination that increases
    the risk of an adverse event.

    Risk-bene9t comparisons or recommendations about immunization schedules were not within the charge to
    the Vaccine Safety Committee. Despite the name of the committee, many aspects of vaccine safety, such as
    purity standards or production techniques, also were beyond the committee's charge.

                                                          2                                         Exhibit 289
CaseBoth IOM studies mandated in P.L.Document
     2:20-cv-02470-WBS-JDP            99-660 entailed
                                                10 the    evaluation
                                                      Filed  12/29/20of the weight
                                                                          Page  460of scienti9c
                                                                                      of 491 and medical evi-
     dence bearing on the question of whether a causal relation exists between certain vaccines and speci9c seri-
     ous adverse events. Like the Committee to Review the Adverse Consequences of Pertussis and Rubella Vac-
     cines, the Vaccine Safety Committee approached its task from a position of neutrality, presuming neither the
     presence nor the absence of a causal relation between the vaccines and the adverse events under
     consideration.

     THE STUDY PROCESS
     Over the course of 18 months, the committee met six times, reviewed more than 7,000 abstracts of scienti9c
     and medical studies, read more than 2,000 published books and articles (including many sources in the non-




     English literature), analyzed information from U.S. Public Health Service-administered reporting systems for
     adverse reactions to vaccines, and considered material submitted by interested parties. The committee so-
     licited input from scientists who were invited to participate in two open scienti9c meetings and from other
     interested parties at two open public meetings. Details regarding how the committee gathered information
     are given in Appendix B. All salient information from those reviews is contained in this report.

     P.L. 99-660 stated that the review was to include those vaccines covered by the National Vaccine Injury
     Compensation Program. Haemophilus in.uenzae type b (Hib) and hepatitis B vaccines were added for consid-
     eration because of the increasing use of these vaccines and the supposition that in the near future they
     could be mandatory vaccines covered by the National Vaccine Injury Compensation Program. The list of ad-
     verse events investigated for this report derived primarily from negotiations with representatives of the U.S.
     Public Health Service. However, preliminary investigations into additional adverse events were prompted by
     queries from interested parties or committee members. After considering the information from these pre-
     liminary investigations, the committee added several vaccine-adverse event relations to the original list. Ta-
     ble B-1 in Appendix B contains a complete listing of the speci9c vaccine-adverse event relations under study.

     The report begins with background information. Chapter 2 contains an in-depth discussion of the approach
     used by the committee to weight the evidence and assess causality. Information on the neurologic disorders
     and immunologic reactions discussed in much of the report is contained in Chapters 3 and 4. Chapters 5
     through 9 include the vaccine-speci9c evidence and conclusions. All information (evidence, causality argu-
     ment, and conclusions) regarding death as an adverse event associated with vaccination is contained in
     Chapter 10.

     Adverse Effects of Pertussis and Rubella Vaccines (Institute of Medicine, 1991), the report of the predecessor
     IOM committee, provides an in-depth review of the literature concerning the adverse events associated with
     diphtheria and tetanus toxoids and pertussis vaccine (DPT), as well as pertussis vaccine, and should be re-
     ferred to for conclusions regarding DPT. Appendix A contains the Executive Summary of that report. The
     charge to the Vaccine Safety Committee was to examine adverse events associated with tetanus toxoid as
     well as tetanus and diphtheria toxoid combination preparations. The committee reviewed data concerning
     DPT if the data also concerned diphtheria and tetanus toxoids for pediatric use (DT); however, it was beyond
     the committee's scope to make conclusions about pertussis vaccine or DPT.

     The IOM Committee to Review the Adverse Consequences of Pertussis




                                                           3                                        Exhibit 289
Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 461 of 491
   and Rubella Vaccines made determinations of causality only for rubella vaccine and the rubella vaccine com-
   ponent of multivalent vaccines, but not for measles-mumps-rubella vaccine (MMR). Thus, the Vaccine Safety
   Committee reviewed data regarding immunization with MMR as well as data on monovalent measles and
   mumps preparations. The committee has made separate determinations of causality for the measles and
   mumps vaccine components for the adverse events for which data were available, particularly if measles or
   mumps vaccine-strain virus was isolated from the patient. In circumstances in which a causality assessment
   speci9c to monovalent measles or mumps vaccine was not possible, this is stated in the conclusion regarding
   that speci9c adverse event.

   In circumstances in which the committee determined that a component of a multivalent preparation was
   causally related to a speci9c adverse event, but there is no direct experience of such an adverse event being
   caused by the multivalent preparation, the committee states this, but judges that the combined preparation
   also is causally related to that adverse event.

   Many case reports described an adverse event(s) in a patient who received more than one vaccine. A com-
   mon combination, as a result of the immunization schedules recommended in the United States, is DPT, oral
   polio vaccine, and Hib vaccine. Assessment of causality in those reports was more dif9cult than if the patient
   had received only one vaccine or vaccine component, but the committee considered that the reports could
   be theoretically supportive of causality for the combination but not in themselves suf9cient to allow a 9rm
   judgment regarding causality.


   CAUSALITY AND WEIGHT OF EVIDENCE
   As discussed in detail in Chapter 2, the committee considered four types of evidence: biologic plausibility;
   case reports, case series, and uncontrolled observational studies; controlled observational studies; and con-
   trolled clinical trials. The committee used qualitative and quantitative approaches to weigh each type of evi-
   dence. Table 1-1 contains a summary of the different types of evidence for every vaccine-adverse event rela-
   tion studied. The committee believes that although it is plausible that there is a causal relation between any
   of the vaccine-adverse event associations under review, plausibility has been demonstrated only for certain
   ones of these. Therefore, information on the plausibility of a causal relation was classi9ed in Table 1-1 as ei-
   ther theoretical only or as demonstrated. The other types of evidence were classi9ed in Table 1-1 as nonexis-
   tent, indeterminate, or as weighing, on the whole, for or against a determination of a causal relation. The
   consideration of all four types of evidence as a whole led to a conclusion of the 9nal weight of evidence re-
   garding causality. Table 1-2 contains these conclusions.




                                                       TABLE 1-1

                   Summary of the Evidence For or Against a Determination of a Causal Relationa

      Vaccine and Adverse          Biologic   Case Reports, Case Series, and     Controlled Observational
      Event                        Plausibil- Uncontrolled Observational         Studies and Controlled Clini-
                                   ityb       Studies                            cal Trials
      Diphtheria and Tetanus
      Toxoidsc
      Encephalopathy               Demon-     Indeterminate                      Against (DT) No data (Td, T)
                                   strated
                       d           Theoreti- No data                             Against
      Infantile spasms (DT
                                                          4                                         Exhibit 289
Case 2:20-cv-02470-WBS-JDP
       only)
                             Document 10 Filed 12/29/20 Page 462 of 491
                          cal only
      Residual seizure disorders Theoreti- Indeterminate (DT, T) No data      No data
      other than infantile      cal only   (Td)
      spasms
      Demyelinating diseases of Demon-     For                                No data
      the central nervous        strated
      system
      Guillain-Barré syndrome    Demon-    For (T) Indeterminate (DT, Td)     No data
                                 strated
      Mononeuropathy             Theoreti- Indeterminate (T, Td)No data       No data
                                 cal only (DT)
      Brachial neuritis          Theoreti- For (T) Indeterminate (Td) No      No data
                                 cal only data (DT)




      Vaccine and Ad-     Biologic    Case Reports, Case Series, and Un- Controlled Observational Studies
      verse Event         Plausibili- controlled Observational Studies   and Controlled Clinical Trials
                          tyb
      Arthritis           Theoreti- Indeterminate                           No data
                          cal only
      Erythema            Theoreti- Indeterminate (DT, Td) NO data (T)      No data
      multiforme          cal only
      Anaphylaxis         Demon-    For (T) Indeterminate (DT, Td)          No data
                          strated
      Death from SIDS     Theoreti- Indeterminate                           Against
      (DT   only)e        cal only

      Measles Vaccinef
      Encephalopathy      Demon-     Indeterminate                          Indeterminate
                          strated
      Subacute scleros-   Demon-     Indeterminate                          Indeterminate
      ing                 strated
      panencephalitis
      Residual seizure    Demon-     Indeterminate                          No data
      disorder            strated

      Sensorineural       Theoreti- Indeterminate (MMR)                     No data
      deafness            cal only
      Optic neuritis      Demon-     Indeterminate                          No data
                          strated
      Transverse myelitis Demon-     Indeterminate                          No data
                          strated
      Guillain-Barré      Demon-     Indeterminate                          No data
      syndrome            strated
      Thrombocytopenia Demon-     Indeterminate (measles) For (MMR) Indeterminate (measles) No data
                        strated                                     (MMR)
      Insulin-dependent Theoreti- Indeterminate                     Indeterminate
      diabetes mellitus   cal only


                                                      5                                      Exhibit 289
Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 463 of 491
      Vaccine and Adverse Biologic      Case Reports, Case Series, and      Controlled Observational Stud-
      Event                  Plausibili- Uncontrolled Observational         ies and Controlled Clinical Trials
                             tyb         Studies
      Anaphylaxis            Theoreti- For                                  No data
                             cal only
      Death from vaccine- Demon-        For                                 No data
      strain vital infectione strated
      Mumps Vaccinef
      Encephalopathy         Demon-     Indeterminate                       No data
                             strated
      Aseptic meningitis     Demon- Indeterminate                           No data
                             strated
      Residual seizure       Theoreti- No data                              No data
      disorder               cal only
      Neuropathy             Theoreti- No data                              No data
                             cal only
      Sensorineural          Demon- Indeterminate (MMR)                     No data
      deafness               strated
      Insulin-dependent      Demon-     Indeterminate                       Indeterminate
      diabetes mellitus      strated
      Sterility              Demon-     No data                             No data
                             strated
      Thrombocytopenia       Demon-     Indeterminate                       No data
                             strated
      Anaphylaxis            Theoreti- Indeterminate (MMR)                  No data
                             cal only




      Vaccine and Adverse Event          Biologic Plausi- Case Reports, Case Se-      Controlled Observa-
                                         bilityb          ries, and Uncontrolled      tional Studies and Con-
                                                          Observational Studies       trolled Clinical Trials
      Polio Vaccine (OPV and IPV)g
      Guillain-Barré syndrome            Demonstrated For (OPV) Indeterminate For (OPV) No data (IPV)
                                         (OPV) Theoreti- (IPV)
                                         cal only (IPV)
      Transverse myelitis                Demonstrated Indeterminate (OPV) No No data
                                         (OPV) Theoreti-    data (IPV)
                                         cal only (IPV)
      Poliomyelitis (OPV only)           Demonstrate        For                       No data
      Thrombocytopenia (IPV)             Theoretical        No data                   No data
                                         only
      Anaphylaxis (IPV)                  Theoretical        No data                   No data
                                          only
                         e                Theoretical       Indeterminate             Indeterminate
      Death from SIDS
                                          only
      Death from vaccine-strain vital in- Demonstrated      For                       No data

                                                        6                                       Exhibit 289
Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 464 of 491
      fection, including from paralytic
      polio myelitis (OPV only)e
      Hepatitis B Vaccine
      Guillain-Barré syndrome               Demonstrated      Indeterminate             No data
      Demyelinating diseases of the         Demonstrated      Indeterminate             No data
      central nervous system
      Arthritis                             Demonstrated      Indeterminate             No data
      Anaphylaxis                           Theoretical       For                       No data
                                            only
      Death from SIDSe                      Theoretical       Indeterminate             No data
                                            only




      Vaccine and Ad-         Biologic    Case Reports, Case Series, and Un- Controlled Observational Studies
      verse Event             Plausibili- controlled Observational Studies   and Controlled Clinical Trials
                              tyb
      Haemophilus in-
      .uenzae type b
      Vaccine
      Guillain-Barré      Theoreti- Indeterminate                             No data
      syndrome            cal only
      Transverse myelitis Theoreti- Indeterminate                             No data
                          cal only
      Thrombocytopenia Theoreti- Indeterminate                                Indeterminate
                              cal only
      Susceptibility to       Demon-      Indeterminate                       For (PRP) Against (conjugated)
      early Hib diseaseh      strated
      Anaphylaxis             Theoreti- Indeterminate                         No data
                              cal only
      Death from    SIDSe     Theoreti- Indeterminate                         No dam
                              cal only
      a   Indeterminate indicates that there is evidence in this category, but the committee did not consider
      that, on the whole, it weighed either for or against a causal relation. No data indicates that the com-
      mittee did not 9nd data of tiffs type directly bearing on a causal relation between the vaccine and the
      adverse event.
      b   The committee considered all adverse events to be theoretically plausible and, therefore, classi9ed
      plausibility in support of causality as either theoretical only or demonstrated. Demonstrated biologic
      plausibility refers to information on the known effects of the natural disease against which the vaccine
      is given and the results of animal experiments and in vitro studies.
      c   Unless noted otherwise, the classi9cation for tetanus toxoid (T), diphtheria-tetanus toxoid for pedi-
      atric use (DT), and tetanus-diphtheria toxoid for adult use (Td) is the same. The committee was not
      charged with assessing monovalent diphtheria toxoid or the combined diphtheria and tetanus toxoids
      and pertussis vaccine (DPT). In Appendix A, see the Executive Summary of Adverse Effects of Pertussis
      and Rubella Vaccines for conclusions about DPT.




                                                          7                                        Exhibit 289
Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 465 of 491
          d
            Infantile spasms occur only in the age group that receives DT but not Td or T. A possible causal rela-
          tion between infantile spasms and Td and T was not examined.
          eIn this table, the committee summarizes the data regarding the causal relation between the vaccine
          and only those deaths that are classi9ed as sudden infant death syndrome (SIDS) or that are a conse-
          quence of vaccine-strain viral infection. SIDS occurs primarily in infants too young to receive tetanus
          and diphtheria toxoids for adult use, measles vaccine, mumps vaccine, or usually, tetanus toxoid.
          Therefore, a relation between these vaccines and SIDS was not assessed. If the evidence favors the ac-
          ceptance of (or establishes) a causal relation between a vaccine and an adverse event, and if that ad-
          verse. event can be fatal, then in the committee's judgment the evidence favors the acceptance of (or
          establishes) a causal relation between the vaccine and death from the adverse event. Direct evidence
          regarding death in association with a potentially fatal adverse event that itself is causally related to the
          vaccine is limited to tetanus-diphtheria toxoid for adult use and Guillain-Barré syndrome, tetanus tox-
          oid and anaphylaxis, and oral polio vaccine (OPV) and poliomyelitis. Direct evidence regarding death in
          association with a potentially fatal adverse event that itself is causally related to the vaccine is lacking
          for measles vaccine and anaphylaxis, MMR and anaphylaxis, OPV and Guillain-Barré syndrome, hepati-
          tis B vaccine and anaphylaxis, and Haemophilus in.uenzae type b unconjugated PRP vaccine and early-
          onset Haemophilus in.uenzae type b disease in children age 18 months or older who receive their 9rst
          Hib immunization with unconjugated PRP vaccine. See Chapter 10 for details, The data are indetermi-
          nate regarding the causal relation between the vaccine and causes of death other than those discussed
          above. Data regarding death as an adverse consequence of the vaccines under review are discussed in
          Chapter 10 rather than in the vaccine-speci9c chapters.
          f
            The committee was charged with assessing the causal relation between several adverse events and
          measles vaccine or mumps vaccine. The committee was not charged with assessing monovalent rubel-
          la vaccine. In Appendix A, see the Executive Summary of Adverse Effects of Pertussis and Rubella Vac-
          cines for conclusions regarding rubella vaccine. (MMR) indicates that the data derive exclusively from
          the multivalent preparation.
          g
              OPV is oral polio vaccine; IPV is inactivated polio vaccine.
          h   The committee assessed data regarding the increased susceptibility to Haemophilus in.uenzae type
          b disease within 7 days of immunization with Haemophilus in.uenzae type b vaccine. For this adverse
          event only, the committee was able to separate the data regarding the unconjugated (PRP) vaccine
          from the data regarding the conjugated vaccines.




                                                                         TABLE 1-2

                                          Conclusions Based on the Evidence Bearing on Causality

 DT/Td/T                             Measlesa                 Mumpsa                 OPV/IPVb            Hepatitis B                     H. in.uenzae
                                                                                                                                         typeb
 Category, 1M No Evidence Bearing on a Causal Relation
                                                              Neuropathy             Transverse
                                                                                     myelitis (IPV)
                                                              Residual seizure       Thrombocytope-
                                                              disorder               nia (IPV)
                                                                                     Anaphylaxis (IPV)
 Category, 2M The Evidence Is Inadequate to Accept or Reject a Causal Relation
 Residual seizure disorder other     Encephalopathy           Encephalopathy         Transverse          Guillain-Barré syndrome         Guillain-Barré
 than infantile spasms                                                               myelitis (OPV)                                      syndrome
                                     Subacute sclerosing      Aseptic meningitis
                                     panencephalitis
                                                                                     Guillain-Barré      Demyelinating diseases of the   Transverse
                                                                                     syndrome (IPV)      central nervous system          myelitis
                                                                                 8                                              Exhibit 289
Case 2:20-cv-02470-WBS-JDP
 Demyelinating discases of the               Document
                               Residual seizure         10 Filed
                                                  Sensorineural deaf- 12/29/20       Page 466 of 491
                                                                       Death from SIDSe                                                            Thrombocy-
  central nervous system                                          ness (MMR)                                                                       topenia
                                                                  Insulin-dependent di-                                                            Anaphylaxis
                                                                  abetes mellitus
  Mononeuropathy                      Sensorineural deaf-                                                        Arthritis
                                      ness (MMR)
                                                                                                                                                   Death from
                                                                                                                                                   SIDSc
  Arthritis                                                       Sterility                                      Death from SIDSc
                                      Optic neuritis




  DT/Td/T           Measlesa            Mumpsa         OPV/IPVb               He- H. in.uenzae typeb
                                                                              pati-
                                                                              tis B
  Erythema          Transverse myelitis Thrombo-
  multiforme                            cytopenia
                    Guillain-Barré      Anaphy-
                    syndrome            laxisd
                   Thrombocytopenia
                   Insulin-dependent
                   diabetes mellitus
  Category 3M The Evidence Favors Rejection of a Causal Relation
  Encephalopa-                                                                     Early onset H. in.uenzaeb disease (conjugate vaccines)
      e
  thy
  Infantile
  spasms (DT
  only)f
  Death from
  SIDS (DT
  only)f,g
  Category 4M The Evidence Favors Acceptance of a Causal Relation
  Guillain-Barré Anaphylaxisd                      Guillain-Barré                  Early-onset H. in.uenzaeb disease in children age 18 months or older who re-
  syndromeh                                        syndrome (OPV)                  ceive their 9rst Hib immunization with unconjugated PRP vaccine
  Brachial neuri-
  tish




  DT/Td/T       Measlesa                                                Mumpsa OPV/IPVb                                             Hepatitis B H. in.uenzae
                                                                                                                                                 typeb
  Category 5M The Evidence Establishes a Causal Relation
  Anaphylaxish Thrombocytopenia (MMR)                                               Poliomyelitis in recipient or contact (OPV)     Anaphylax-
                                                                                                                                    is
                Anaphylaxis (MMR)d
                Death from measles vaccine-strain viral                             Death from polio vaccine-strain viral
                infectionc,i                                                        infectionc,i
  a
   If the data derive from a monovalent preparation, then in the committee's judgment the causal relation extends to multivalent preparations. If the data
  derive exclusively from MMR, that is so indicated by (MMR). In the absence of any data on the monovalent preparation, in the committee's judgment the
  causal relation determined for the multivalent preparations does not extend to the monovalent components.
  b
    For some adverse events, the committee was charged with assessing the causal relation between the adverse event and only oral polio vaccine (OPV)
  (paralytic and nonparalytic poliomyelitis) or only inactivated polio vaccine (IPV) (anaphylaxis and thrombocytopenia). If the conclusions are different for
  OPV than for IPV for the other adverse events, that is so noted.
  c
    This table lists weight-of-evidence determinations only for deaths that are classi9ed as SIDS and deaths that are a consequence of vaccine-strain adverse
  event can be fatal, then in the committee's judgment the evidence favors the acceptance of (or establishes) a causal relation between the vaccine and death
  from the adverse event. Direct evidence regarding death in association with a vaccine-associated adverse event is limited to tetanus-diphtheria toxoid for
  adult use (Td) and Guillain-Barré syndrome, tetanus toxoid and anaphylaxis, and OPV and poliomyelitis. Direct evidence regarding death in association
  with a potentially fatal adverse event that itself is causally related to the vaccine is lacking for measles vaccine and anaphylaxis, MMR and anaphylaxis, OPV
  and Guillain-Barré syndrome, hepatitis B vaccine and anaphylaxis, and H. in.uenzae type b unconjugated PRP vaccine and early-onset H. in.uenzae type b
  disease in children age 18 months or older who receive their 9rst Hib immunization with unconjugated PRP vaccine. See Chapter 10 for details.




                                                                                    9                                                   Exhibit 289
Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 467 of 491
 d
   The evidence that establishes a causal relation for anaphylaxis derives from MMR. The evidence regarding monovalent measles vaccine favors acceptance
 of a causal relation, but are less convincing, mostly because of incomplete documentation of symptoms or the possible attenuation of symptoms by med-
 ical intervention.
 e
  The evidence derives from studies of diphtheria-tetanus toxoid for pediatric use (DT). If the evidence favors rejection of a causal relation between DT and
 encephalopathy, then in the committee's judgment the evidence favors rejection of a causal relation between Td and tetanus toxoid and encephalopathy.
 f
     Infantile spasms and SIDS occur only in an age group that receives DT but not Td or tetanus toxoid.
 g
  The evidence derives mostly from DPT. Because there are supportive data favoring rejection of a causal relation between DT and SIDS as well, if the evi-
 dence favors rejection of a causal relation between DPT and SIDS, then in the committee's judgment the evidence favors rejection of a causal relation be-
 tween DT and SIDS.
 h
  The evidence derives from tetanus toxoid. If the evidence favors acceptance of (or establishes) a causal relation between tetanus toxoid and an adverse
 event, then in the committee's judgment the evidence favors acceptance of (or establishes) a causal relation between DT and Td and the adverse event as
 well.
 i
     The data come primarily from individuals proven to be immunocompromised.




        The committee organized these conclusions into 9ve categories. Because some confusion has arisen over the
        meaning of the category descriptions used by the Committee to Review the Adverse Consequences of Per-
        tussis and Rubella Vaccines, despite extensive explanations in both the footnotes and the text, the Vaccine
        Safety Committee adopted some minor modi9cations in wording intended to help in the interpretation of
        the present report. To facilitate reading by those familiar with the report of the previous committee, the
        present committee maintained both the number of categories (9ve) and the order of those categories but
        modi9ed the wording in an attempt to clarify its meaning. However, the Vaccine Safety Committee (which
        has some overlap in committee membership and staff with the earlier committee) believes that the cate-
        gories represent the same concepts intended by the predecessor committee. The categories are:

              1. No evidence bearing on a causal relation.

             2. The evidence is inadequate to accept or reject a causal relation.

             3. The evidence favors rejection of a causal relation.

             4. The evidence favors acceptance of a causal relation.

             5. The evidence establishes a causal relation.

        Chapter 2 contains a discussion of the criteria used by the committee for each determination of the 9nal
        weight of evidence.

        The evidence favors rejection of, favors acceptance of, or establishes a causal relation between a vaccine and
        an adverse event in approximately one-third of the relations studied. For the other relations the evidence
        was inadequate to accept or reject a causal relation or there was no evidence bearing on the relation. It is
        important to note that the use of the term inadequate does not necessarily imply that the data were scarce.
        In some cases the committee identi9ed an abundance of data. However, as a whole, it did not favor either
        acceptance or rejection of a causal relation. In the lists below, the superscript letters refer to the appropriate
        notes in Table 1-2. The notes in Tables 1-1 and 1-2 are integral to interpretation of the 9ndings. The commit-
        tee reached the following conclusions regarding causality.

        The evidence favors rejection of a causal relation between:

                 diphtheria and tetanus toxoids and encephalopathy,e infantile spasms,f and death from sudden infant
                 death syndrome (SIDS),f,g and

                 conjugate Hib vaccines and early-onset Hib disease.

                                                                             10                                                   Exhibit 289
CaseThe evidence favors acceptance ofDocument
     2:20-cv-02470-WBS-JDP            a causal relation between:
                                                  10 Filed   12/29/20 Page 468 of 491

           diphtheria and tetanus toxoids and Guillain-Barré syndromeh and brachial neuritis,h

           measles vaccine and anaphylaxis,d




           oral polio vaccine and Guillain-Barré syndrome, and

           unconjugated (PRP) Hib vaccine and early-onset Hib disease in children age 18 months or older who
           receive their 9rst Hib immunization with unconjugated (PRP) vaccine.

    The evidence establishes a causal relation between:

           diphtheria and tetanus toxoids and anaphylaxis,h

           measles vaccine and death from measles vaccine-strain vital infection, c,i

           measles-mumps-rubella vaccine and thrombocytopenia and anaphylaxis,

           oral polio vaccine and poliomyelitis and death from polio-vaccine-strain viral infection,c,i and

           hepatitis B vaccine and anaphylaxis.

    For the vast majority of vaccine-adverse event relations studied, the data came predominantly from uncon-
    trolled studies and case reports. Most of the pathologic conditions studied are rare in the general popula-
    tion. The risk of developing these conditions because of vaccination would seem to be low. Without age-spe-
    ci9c incidence rates and relative risk estimates, however, it is not possible to calculate the proportion of in-
    dividuals whose condition is causally related to a vaccine. When the data permitted, such calculations (i.e.,
    the risk difference or excess risk) were made and can be found in the conclusions in Chapters 5 through 9.
    Because age-speci9c incidence rates were not available for many of the pathologic conditions studied and
    because controlled epidemiologic studies of these relations are lacking, few such estimates could be made.

    NEED FOR RESEARCH AND SURVEILLANCE
    During its attempt to 9nd evidence regarding causality, the committee identi9ed needs for research and sur-
    veillance of adverse events. Work in these areas will help to ensure that all vaccines used are as free from the
    risk of causing adverse events as possible. Some of the needs identi9ed are for increased surveillance of re-
    ports of demyelinating disease and arthritis following hepatitis B vaccination, better follow-up of reports of
    death and other serious adverse events following vaccination, increased use of large databases (currently
    used only on a small scale) to supplement passive surveillance reporting systems, and disease registries for
    the rare pathologic conditions studied by the committee.

    REFERENCES
    Coulter HL. Vaccination, Social Violence, and Criminality: The Medical Assault on the American Brain. Berke-
    ley. CA: North Atlantic Books: 1990.




    Coulter HL, Fisher BL. DPT: A Shot in the Dark. San Diego: Harcourt Brace Jovanovich; 1985.
                                                          11                                        Exhibit 289
 Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 469 of 491
      Iglehart JK. Compensating children with vaccine-related injuries. New England Journal of Medicine
      1987;316k1282-1288.

      Institute of Medicine. Adverse Effects of Pertussis and Rubella Vaccines. Washington, DC: National Academy
      Press; 1991.

      Institute of Medicine. Vaccine Supply and Innovation. Washington, DC: National Academy Press; 1985.



      Mariner WK. The National Vaccine Injury Compensation Program: update. Health Affairs 1992(Spring)k255-
      265.

      Miller NZ. Vaccines: Are They Really Safe and Effective? A Parent's Guide to Childhood Shots. Santa Fe, NM:
      New Atlantean Press, 1992.



      Of9ce of Technology Assessment. Compensation for Vaccine-Related Injuries: A Technical Memorandum.
      Washington, DC: U.S. Government Printing Of9ce; 1980.



      Wilson GS. The Hazards of Immunization. London: The Athlone Press; 1967.

      WRC-TV. DPT: Vaccine Roulette. Washington, DC: WRC-TV; 1982.




The National Academies of Sciences, Engineering, and Medicine
500 Fifth St., NW | Washington, DC 20001
© 2020 National Academy of Sciences. All rights reserved.




                                                          12                                       Exhibit 289
Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 470 of 491




   EXHIBIT 290
 Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 471 of 491



Adverse Events Associated with Childhood Vaccines: Evidence Bearing
on Causality (1994)
Chapter: 11 Need for Research and Surveillance


Visit NAP.edu/10766 to get more information about this book, to buy it in print, or to download it as a free PDF.




    11
    Need for Research and Surveillance
    The lack of adequate data regarding many of the adverse events under study was of major concern to the
    committee. Presentations at public meetings indicated that many parents and physicians share this concern.
    Although the committee was not charged with proposing speci>c research investigations, in the course of its
    reviews additional obvious needs for research and surveillance were identi>ed, and those are brie@y de-
    scribed here.


    DIPHTHERIA AND TETANUS TOXOIDS
    Recent advances in molecular analysis of diphtheria and tetanus toxins make it possible to construct mutant
    toxins that would be potentially safer, more immunogenic, and more readily puri>ed for use as vaccines. A
    nontoxic variant of diphtheria toxin (CRM197) is already used as a protein carrier molecule in one of the li-
    censed Haemophilus in.uenzae type b polysaccharide-protein conjugate vaccines (see Chapter 9). If mutant
    toxin vaccines are more immunogenic than the presently used chemically inactivated toxins, successful im-
    munization might be achieved with fewer doses and fewer adverse events.

    The possibility of lot-speci>c reactions to diphtheria and tetanus toxoids, as has been demonstrated for
    diphtheria and tetanus toxoids and pertussis vaccine preparations, suggests that studies could be more re-
    vealing if the vaccines were tracked by lot.




    MEASLES AND MUMPS VACCINES
    Understanding the molecular basis for the risk of aseptic meningitis after immunization with the Urabe
    mumps strain (compared to the experience with the Jeryl Lynn strain) might lead to better understanding of
    the pathogenetic capacity of mumps virus and to principles of viral pathogenesis that would aid in the devel-
    opment of safe attenuated virus vaccines in the future.

    Insulin-dependent diabetes mellitus (IDDM) is a serious and relatively common disorder. The large number
    of reports raising the suspicion that mumps vaccine might induce the onset of IDDM suggests the need for
    systematic study of the question.


                                                           1                                      Exhibit 290
Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 472 of 491
 POLIO VACCINES

 There is a need to understand the basis for reversion of oral polio vaccine to a more virulent form to prevent
 its occurrence.


 HEPATITIS B VACCINES
 Evidence is inadequate to accept or reject a causal relation between hepatitis B vaccine and Guillain-Barré
 syndrome, transverse myelitis, optic neuritis, multiple sclerosis, or other demyelinating syndromes. The ab-
 sence of reports of such outcomes in large-scale >eld trials suggests that if hepatitis B vaccine causes these
 adverse events, it does so at a very low frequency. Nevertheless, the number of reports questioning the rela-
 tion between hepatitis B vaccine to one or the other of these disorders of similar character suggests the
 need for systematic research.

 The possibility that hepatitis B vaccine can cause an exacerbation of rheumatoid arthritis should be carefully
 evaluated in a population-based study.


 GUILLAIN BARRÉ SYNDROME
 The committee found that the evidence favors acceptance of a causal relation between tetanus toxoid and
 Guillain-Barré syndrome (GBS) and between oral polio vaccine and GBS. For the other vaccines, the associa-
 tion with GBS is inconclusive, and research is needed to clarify the association. The following information is
 potentially obtainable through research: (1) the background incidence of GBS in the U.S. by year of life in the
 pediatric age group, particularly in infants and preschool-age children; (2) the incidence of GBS after the re-
 ceipt of each vaccine and combination of vaccines administered to children or adults; and (3) more precise
 knowledge of the mechanisms and sequence of events that result in vaccine-induced GBS.


 DEATH
 The committee encourages active and aggressive follow-up of the reports to passive surveillance system of
 death in association with immunization. This follow-up should be timely and might include elements such as
 medical records, laboratory tests, and autopsy results. See the section on General Surveillance and Epidemi-
 ologic Studies for elaboration.


 SIMULTANEOUS ADMINISTRATION OF MORE THAN ONE VACCINE
 The committee was able to identify little information pertaining to the risk of serious adverse events follow-
 ing administration of multiple vaccines simultaneously. This is an issue of increasing concern as more vac-
 cines and vaccine combinations are developed for routine use. Both pre- and postmarketing research should
 address the issue.

 RISK-MODIFYING FACTORS
 The committee was able to identify little information pertaining to why some individuals react adversely to
 vaccines when most do not. When it is clear that a vaccine can cause a speci>c adverse event, research
 should be encouraged to elucidate the factors that put certain people at risk for that adverse reaction.


                                                       2                                      Exhibit 290
    Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 473 of 491
       GENERAL SURVEILLANCE AND EPIDEMIOLOGIC STUDIES
      Postmarketing surveillance of licensed vaccines in the United States depends upon voluntary reporting.
      Large numbers of alleged adverse events are reported to the Vaccine Adverse Event Reporting System
      (VAERS) of the Centers for Disease Control and Prevention and the U.S. Food and Drug Administration. The
      committee found, however, that follow-up of serious adverse events was often incomplete, and the reported
      event was often not con>rmed because of insuf>cient clinical, laboratory, or pathologic data. The committee
      suggests that, in the least, research should be conducted on the performance of passive reporting systems
      like VAERS. What is the quality and completeness of the information supplied? Can the reports received be
      used to estimate the true risk of vaccine-induced adverse events? Perhaps most important, how well does
      the surveillance system detect new adverse events, events not previously reported in the medical literature
      or demonstrated in epidemiologic studies?

      The committee encourages the consideration of a more active system. Such a system might follow a repre-
      sentative sample of new vaccine recipients rather than the population at large. Alternatively, a randomly se-
      lected subgroup of serious adverse events reported to VAERS might be investigated fully. This latter ap-
      proach suffers the inevitable limitations of retrospective review. It may be necessary to retain some broad-
      based passive reporting system to serve an early-warning function for unpredicted adverse events.

      The committee found that a judgment regarding causality was often limited by the absence of background
      data for the occurrence of the pathologic condition (the putative adverse event) in apparently normal indi-
      viduals not recently exposed to the vaccine. Regional or national disease registries could be established for
      those rare but serious conditions suspected of sometimes being caused by one or more licensed vaccines,
      for example, GBS, transverse myelitis, optic neuritis, and Stevens-Johnson syndrome. Such disease reg-
      istries, if reasonably complete, would provide information about the descriptive epidemiology of these con-
      ditions, including age-, sex-, and race-speci>c background incidence rates. This information would facilitate
      the performance of case-control studies and other attempts to investigate vaccines as potential causes of
      the disorders.

      The committee believes that future clinical trials of vaccines licensed or under development should study
      the serious adverse events examined by the present committee and its predecessor committee. Although
      any single trial may be too small to detect an effect of vaccine on rare adverse events, meta-analyses of sev-
      eral large trials may provide useful information. Meta-analysis could also be used to improve the statistical
      power of case-control studies to detect rare sequelae of vaccine administration.

      With the existence of the large databases that have recently been established for de>ned populations, cohort
      studies become a feasible and desirable epidemiologic method of detecting the adverse effects of vaccines.
      Cohort studies would also permit the follow-up of patients exposed to speci>c vaccine types or batches that
      are suspected (e.g., on the basis of case reports) of being associated with a pathologic condition. Here, too,
      meta-analyses of cohort studies from different settings and different databases may permit identi>cation of
      effects not detectable within individual studies.




The National Academies of Sciences, Engineering, and Medicine
500 Fifth St., NW | Washington, DC 20001            3                                              Exhibit 290
© 2020 National Academy of Sciences. All rights reserved.
Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 474 of 491




   EXHIBIT 291
Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 475 of 491




 Adverse Eﬀects of Vaccines: Evidence and Causality (2012)
 Chapter: Summary


 Visit NAP.edu/10766 to get more information about this book, to buy it in print, or to download it as a free PDF.




                                                                        Summary




          Congress passed the National Childhood Vaccine Injury Act (P.L. 99-660) in 1986. The legislation was in-
     tended to bolster vaccine research and develop ment through federal coordination of vaccine efforts in gov-
     ernment by providing relief to vaccine manufacturers who reported at the time that Jnancial burdens from
     awards in the tort system threatened their Jnancial viability. The legislation was also intended to address
     concerns about the safety of vaccines through a multipronged approach involving instituting a compensation
     program Jnanced by an excise tax on covered vaccines, setting up a passive surveillance system for vaccine
     adverse events, and providing information to consumers.
       Sections 312 and 313 of the legislation required the secretary of the U.S. Department of Health and Human
     Services to consult with the Institute of Medicine (IOM) to conduct a review of the scientiJc literature relat-
     ed to a set of serious adverse events1 following immunizations recommended for use in children. Two re-
     ports were issued (IOM, 1991, 1994). These reports contain a framework for causality assessment of adverse
     events following vaccination. The reports embraced all vaccines covered by the National Vaccine Injury
     Compensation Program (VICP) up to that point: diphtheria- and tetanus-toxoids and whole cell pertussis
     (DTwP) vaccine2 and other tetanus toxoid–containing vaccines; measles, mumps, and rubella
    ___________
     1
      Adverse events are distinguished from adverse effects in that an event is something that occurs but may not be causally associated, whereas an
     adverse effect implies causation. All adverse effects are adverse events, but not all adverse events are adverse effects.
     2
         Acellular pertussis vaccine (aP) has replaced whole cell pertussis vaccine in the United States.




     (MMR) vaccines; Haemophilus in2uenzae type B vaccine; hepatitis B vaccine; and both inactivated and oral
     polio vaccines.3 The reports informed the secretary’s review of the Vaccine Injury Table. The reports have
     also been referenced extensively as a source of deJnitive scientiJc understanding of the evidence by Special
     Masters in decisions regarding injuries not listed on the Vaccine Injury Table.
       The IOM was subsequently asked to review speciJc vaccine safety concerns in a series of reports request-
     ed by the Centers for Disease Control and Prevention (CDC). These reports (IOM, 2001a,b, 2002a,b, 2003a,b,

                                                                                1                                                Exhibit 291
 Case2004a,b)
      2:20-cv-02470-WBS-JDP            Document
              included causality assessments similar10   Filed
                                                     to the    12/29/20
                                                            previous       Pagebut
                                                                     IOM reports, 476 of 491other conclusions
                                                                                    included
         and recommendations regarding research, communications, and policy review.

                                                          CHARGE TO THE COMMITTEE

           In 2009 the IOM entered into a contract with the Health Resources and Services Administration (HRSA)4 to
         convene a committee of experts to review the epidemiologic, clinical, and biological evidence regarding ad-
         verse health events associated with speciJc vaccines covered by the VICP. The committee was composed of
         individuals with expertise in pediatrics, internal medicine, neurology, immunology, immunotoxicology, neu-
         robiol-ogy, rheumatology, epidemiology, biostatistics, and law.
          The vaccines to be reviewed included varicella zoster vaccine; in_uenza vaccines;5 hepatitis B vaccine; hu-
         man papillomavirus vaccine (HPV); tetanus toxoid–containing vaccines other than those containing the
         whole cell pertussis component; measles, mumps, and rubella vaccines; hepatitis A vaccine; and meningo-
         coccal vaccines. It is expected that the report will provide the scientiJc basis for review and adjudication of
         claims of vaccine injury by the VICP.
           HRSA presented a list of speciJc adverse events for the committee to review (see Table S-1). The selection
         criteria was described at the Jrst committee meeting (Johann-Liang, 2009) as including the vast majority of
         adverse events in the claims for compensation. The committee added adverse events to the list if it identiJed
         epidemiologic studies or case reports for an adverse event not originally assigned by HRSA. These additions
         were all-cause mortality and seizures following in_uenza vaccine; optic neuritis
        ___________
         3
          Vaccines are included in the VICP if they are recommended by the CDC for routine ad ministration in children and are subject to an excise tax.
         Adults who experience an adverse reaction to one of these “childhood” vaccines are also covered by the program.
         4
             The CDC and the National Vaccine Program OfJce also provided funds for the project via the contract with HRSA.
         5
          The 2009 H1N1 in_uenza vaccine is covered by the Countermeasures Injury Compensation Program, and evidence about its safety is not cov-
         ered in this report.




TABLE S-1 Adverse Events and Causality Conclusions Included in the Vaccine Chapters

                                                                                                                    DT—, TT—,
                                                                                                                    and aP—                        Injection-
                                            Varicella        In_uenza      Hepatitis A   Hepatitis B                Containing       Meningococcal Related
                                MMR Vaccine Vaccine          Vaccine       Vaccine       Vaccine        HPV Vaccine Vaccines         Vaccine       Events
Adverse event                   Chapter 4   Chapter 5        Chapter 6     Chapter 7     Chapter 8      Chapter 9   Chapter 10       Chapter 11    Chapter 12

Disseminated Oka VZV
without Other Organ                           CS
Involvement
Disseminated Oka VZV with
Subsequent Infection
                                              CSa
Resulting in Pneumonia,
Meningitis, or Hepatitis
Vaccine Strain Viral
Reactivation without Other                    CS
Organ Involvement
Vaccine Strain Viral
Reactivation with Subsequent
                                              CS
Infection Resulting in
Meningitis or Encephalitis
Measles Inclusion Body
                             CSa,b
Encephalitis
Encephalitis                 I                               I                           I                            I              I
Encephalopathy               I                i              I                           I                            I              I
Infantile Spasms                                                                                                      I




                                                                                                                      DT—, TT—,
                                                                                                                      and aP—                      Injection-
                                              Varicella      In_uenza      Hepatitis A   Hepatitis B                  Containing     Meningococcal Related


                                                                                2                                                    Exhibit 291
 Case 2:20-cv-02470-WBS-JDP
                  MMR Vaccine Vaccine Document
                                         Vaccine 10Vaccine
                                                      Filed 12/29/20
                                                             Vaccine Page   477Vaccines
                                                                     HPV Vaccine of 491                                  Vaccine       Events
Adverse event                   Chapter 4   Chapter 5   Chapter 6   Chapter 7     Chapter 8     Chapter 9   Chapter 10   Chapter 11    Chapter 12

Febrile Seizures                CS
Afebrile Seizures               I
Seizures                                    I           Ic                        I                         I
Meningitis                      c
                                I
Cerebellar Ataxia                           I
Ataxia                          I                                                                           I
Autism                          FR                                                                          I
Acute Disseminated
                                I           I           I           I             I             I           I            I
Encephalomyelitis
Transverse Myelitis             I           I           I           I             I             I           I            I
Optic Neuritis                  Ic                      Ic                        Ic                        Ic
Neuromyelitis Optica            Ic                      I                         I             I
Multiple Sclerosis Onset in
                                I                       I                         I                         I
Adults
Multiple Sclerosis Onset in
                                I                                                 I
Children
Multiple Sclerosis Relapse in
                                                        I                         I                         I
Adults




Multiple Sclerosis Relapse in                                                     I                          I
Children
Multiple Sclerosis                                                  I                           I                            I
First Dcmychnating Event in
                                                                                  I
Adults
First Demy el mating Event in
                                                                                  I
Children
Guillain-Barré Syndrome         I           I           I           I             I             I            I               I
Chronic In_aminatory
                                I                       I           I             I             I            I               I
Disseminated Polyneuropathy
Opsoclonus Myoclonus
                                I                                                                            I
Syndrome
Bell's Palsy                                            FR          I                                        I
Brachial Neuritis               I                       I                         I             I
Amyotrophic Lateral Sclerosis                                                                   I
Small Fiber Neuropathy                      Ic          I
Anaphylaxis                     CS          CS          CS          I             CSd           FA           CSe             CS
Chronic Urticaria                                                                                            I
Scrum Sickness                                                                                               I




                                                                                                            DT—, TT—,
                                                                                                            and aP—                    Injection-
                                            Varicella   In_uenza    Hepatitis A   Hepatitis B               Containing   Meningococcal Related
                                MMR Vaccine Vaccine     Vaccine     Vaccine       Vaccine       HPV Vaccine Vaccines     Vaccine       Events
Adverse event                   Chapter 4   Chapter 5   Chapter 6   Chapter 7     Chapter 8     Chapter 9   Chapter 10   Chapter 11    Chapter 12

Inactivated In_uenza                                    FR
Vaccine and Asthma
Exacerbation or Reactive
Airway Disease Episodes in
Children and Adults
Live Attenuated In_uenza                                I
Vaccine and Asthma
Exacerbation or Reactive
Airway Disease Episodes in
Children Younger Than 5
Years of Age

Live Attenuated In_uenza                                I
Vaccine and Asthma
Exacerbation or Reactive
Airway Disease Episodes in
Persons 5 Years of Age
or Older
Erythema Nodosum                                                                  Ic


                                                                         3                                               Exhibit 291
 Case 2:20-cv-02470-WBS-JDP Document
Systemic Lupus                 I     10 Filed 12/29/20
                                               I       Page 478 of 491
Erythematosus
Vasculitis                                                     I                             I
Polyarteritis Nodosa                                           I                             I




Psoriatic Arthritis                                                        I
Reactive Arthritis                                                         I
Rheumatoid Arthritis                                                       I
Juvenile Idiopathic Arthritis                                              I
Transient Arthralgia in Women                        FAf
Transient Arthralgia in Children                     FA
Transient Arthralgia                                                                              I
Chronic Arthralgia in Women                          I
Chronic Arthritis in Women                           I
Chronic Arthropathy in Children                      I
Arthropathy in Men                                   I
Arthropathy                                          I                     I                                                                       I
Type 1 Diabetes                                      FR                    I                                             FR
Autoimmune Hepatitis                                                       I
Myocarditis                                                                                                              I
Pancreatitis                                                                                      I




                                                                                                                        DT—, TT—,
                                                                                                                        and aP—                         Injection-
                                             Varicella         In_uenza        Hepatitis A   Hepatitis B                Containing        Meningococcal Related
                                 MMR Vaccine Vaccine           Vaccine         Vaccine       Vaccine        HPV Vaccine Vaccines          Vaccine       Events
Adverse event                    Chapter 4   Chapter 5         Chapter 6       Chapter 7     Chapter 8      Chapter 9   Chapter 10        Chapter 11    Chapter 12

Hepatitis                        I
Thromboembolic Events                                                                                                        I
Stroke                                          Ic                             I
Hypcrcoagulablc States                                                                                                       I
Myocardial Infarction                                                          I
Chronic Fatigue Syndrome         I
Chronic Headache                                                                                                             I
Fibromyalgia                     I                                             I                            I                I
Sudden Infant Death
                                                                                                                             I
Syndrome
Hearing Loss                     I
All Cause Mortality                                                            Ic
Oculorespiratory Syndrome                                                      FAg
Thrombocytopenia                                I
Immune Thrombocytopenic
                                                                                                                             I
Purpura
Complex Regional Pain
                                                                                                                                          I
Syndrome




Deltoid Bursitis                                                                                                                              CS
Syncope                                                                                                                                       CS

  NOTE: CS = convincingly supports a causal relationship; FA = favors acceptance of a causal relationship; FR = favors rejection of a causal relationship; I = inade-
quate to accept or reject a causal relationship.
  a
      The committee attributes causation to individuals with demonstrated immunodeJciencies.
  b
      The committee attributes causation to the measles component of the vaccine.
  c
      Although not originally charged to the committee by the sponsor, the committee considered this adverse event in its review of the literature.
  d
      The committee attributes causation to yeast-sensitive individuals.
  e
   The committee attributes causation to the tetanus toxoid vaccine. The evidence is inadequate to accept or reject a causal relationship between anaphylaxis and
diphtheria toxoid or acellular pertussis vaccine.
  f
      The committee attributes causation to the rubella component of the vaccine.


                                                                                     4                                                    Exhibit 291
Case
g       2:20-cv-02470-WBS-JDP
  The committee                                    Document
                attributes causation to two particular vaccines used 10     Filed
                                                                     in three        12/29/20
                                                                              particular              Page 479 of 491
                                                                                         years in Canada.




       following MMR, in_uenza, hepatitis B, and DTaP vaccines; neuromyelitis optica and meningitis following
       MMR vaccine; erythema nodosum following hepatitis B vaccine; and stroke and small Jber neuropathy fol-
       lowing varicella vaccine.
         It is important to note that the committee was not tasked with assessing the beneJts (effectiveness) of
       vaccines or any policy issues related to vaccination. The committee’s task is focused only on an assessment
       of the risk of vaccines.


                                         ASSESSING THE WEIGHT OF EVIDENCE

         Two streams of evidence support the committee’s causality conclusions: epidemiologic evidence derived
       from studies of populations (most often based on observational designs but randomized trials when avail-
       able), and mechanistic evidence derived primarily from biological and clinical studies in animals and individ-
       ual humans (see Figure S-1). Some studies provide evidence capable of addressing both epidemiologic and
       mechanistic questions. Drawing from both sources of evidence to support causal inference is well estab-
       lished in the literature.
         The committee made three assessments for each relationship reviewed. The Jrst assessment applies to
       the weight of evidence from the epidemiologic literature; the second applies to the weight of evidence from
       the mechanistic literature. Each individual article (or Jndings within an article if more than one outcome or
       vaccine was studied) was evaluated for its strengths and weaknesses. The committee then synthesized the
       body of evidence of each type (epidemiologic or mechanistic) and assigned a “weight-of-evidence” for each.
       These weights-of-evidence represent the committee’s assessment of the quality and quantity of evidence.
       The two weight-of-evidence assessments contributed to the third assessment, a conclusion about the causal
       relationship.

                                                    Weight of Epidemiologic Evidence

         Each peer-reviewed epidemiologic study was evaluated for its methodologic limitations (e.g., _awed mea-
       surement of either vaccine administration or adverse event, or failure to adequately control confounding
       variables) and for the precision of the reported results (e.g., the width of the 95% conJdence interval around
       an effect estimate, re_ecting the statistical power to detect a signiJcantly increased risk of an adverse
       event). A speciJc study involving multiple outcomes or vaccines could have fewer limitations for the analysis
       of some vaccines or some outcomes than for others. Small clinical studies can be well conducted but the low
       number of subjects may limit the ability to detect most adverse events. Although most efJcacy studies




                                                                       5                                                Exhibit 291
Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 480 of 491




    FIGURE S-1 Epidemiologic and mechanistic evidence reviewed by the committee.




    include a safety component, the results are often nonspeciJc (e.g., “no serious adverse events were detect-
    ed”). The committee was rigorous in assessing the strengths and weaknesses of each epidemiologic study.
    Some studies reviewed are likely the most reasonably methodologically sound given the nature of the expo-
    sure and the outcomes, even if the studies have some residual limitation due to the challenges that often at-
    tend such research. Summary paragraphs describe the epidemiologic evidence (as well as the mechanistic
    evidence and in some circumstances the causality conclusion) more fully than can be captured with the for-
    mal and consistent wording of the assessments used in this report.
      The committee used a summary classiJcation scheme that incorporates both the quality and quantity of
    the individual epidemiologic studies and the consistency of the group of studies in terms of direction of ef-
    fect (i.e., whether the vaccine increases risk, decreases risk, or has no effect on risk). Integral to the assess-
    ment is the conJdence the committee has that the true effect lies close to the average overall effect estimate
    for the body of evidence (i.e., collection of reports) reviewed (Schunemann et al., 2011).
      The four weight-of-evidence assessments for the epidemiologic evidence are

            High: Two or more studies with negligible methodological limitations that are consistent in terms of
            the direction of the effect, and taken together provide high conJdence.
            Moderate: One study with negligible methodological limitations, or a collection of studies generally
            consistent in terms of the direction of the effect, that provides moderate conJdence.
            Limited: One study or a collection of studies lacking precision or consistency that provides limited, or
            low, conJdence.
            InsufJcient: No epidemiologic studies of sufJcient quality.

      Assessments of high and moderate include a direction of effect. These are to indicate increased risk of the
    adverse event, decreased risk of the adverse event, or no change in risk of the adverse event or “null.” Assess-
    ments of limited or insufJcient include no direction of effect.

                                                   Weight of Mechanistic Evidence


                                                                      6                               Exhibit 291
Case 2:20-cv-02470-WBS-JDP        Document
      The committee assessed the mechanisms by10  Filed
                                              which      12/29/20
                                                    the vaccine couldPage  481
                                                                     cause a    of 491
                                                                             speciJc adverse event by
     identifying and evaluating clinical and biological evidence. First, the committee searched for evidence in the
     peer-reviewed literature that a vaccine was or may be a cause of an adverse event in one or more persons
     (from case reports or clinical studies) in a reasonable time period after the vaccination. Then the committee
     looked




     for other information from the clinical and biological (human, animal, or in vitro studies) literature that
     would provide evidence of a pathophysiological process or mechanism that is reasonably likely to cause the
     adverse event or to occur in response to a speciJc immunization. Chapter 3 contains a discussion of the ma-
     jor mechanisms the committee invokes as possible explanations of how a given adverse event can occur after
     vaccination.
        The committee identiJed many case reports in the literature describing adverse events following vaccina-
     tion. For the purposes of this report, case report refers to a description of an individual patient; one publica-
     tion could describe multiple case reports. The committee evaluated each case report using a well-estab-
     lished set of criteria called attribution elements for case evaluation (Miller et al., 2000). At a minimum, for a
     case to factor into the weight-of-evidence assessment, it had to include speciJc mention of the vaccine ad-
     ministered, evidence of a clinician-diagnosed health outcome, and a speciJed and reasonable time interval
     (i.e., temporality or latency) between vaccination and symptoms. Case descriptions that did not have the
     three basic elements described above were not considered in the mechanistic weight-of-evidence assess-
     ments. These three criteria were only necessary but not sufJcient to affect the weight of mechanistic evi-
     dence. After identifying cases with the three basic elements, the committee looked for evidence in the case
     descriptions and in other clinical or biological literature of a possible operative mechanism(s) that would
     support a judgment that the vaccination was related to the adverse event. See Chapter 3 for a description of
     possible mechanisms identiJed by the committee.
       An important attribute in the evaluation of the clinical evidence from case reports is rechallenge, an ad-
     verse event that occurred after more than one administration of a particular vaccine in the same individual.
     Each challenge in a patient, however, must meet the same attributes of reasonable latency, documentation of
     vaccination receipt, and clinician diagnosis of the health outcome. The value of any case report is much
     greater if the clinical workup eliminated well-accepted alternative explanations for the condition, thus in-
     creasing the possibility that the vaccine could be associated with the adverse event. A particularly strong
     piece of evidence in the case description is laboratory-conJrmed isolation of a vaccine strain virus in the
     patient.
       The committee follows the convention of previous IOM committees in considering the effects of the nat-
     ural infection as one type, albeit minor, of clinical or biological evidence in support of mechanisms.6 Other
     evidence,

    ___________
     6
       The committee relied on standard textbooks of infectious disease or internal medicine for this evaluation; the committee did not review origi-
     nal research to come to this determination. This is consistent with previous IOM committees tasked with reviewing evidence of causality for vac-
     cine safety. Evidence consisting only of parallels with the natural infections is never sufJcient to merit a conclusion other than the evidence is
     inadequate to accept or reject a causal relationship.




     described above, provided much stronger evidence in support of the mechanistic assessment. Evidence from
     animal studies is also informative if the model of the disease (adverse outcome) is well established as applica-
     ble to humans, or if the basic immunology of the vaccine reaction is well understood. In vitro studies can
     also be informative, but such data were eyed with skepticism regarding their relationship to the human
     experience.
      The committee developed categories for the mechanistic weight-of-evidence assessment. Each assess-
     ment includes consideration of the clinical information from case reports and consideration of clinical and

                                                                            7                                                     Exhibit 291
Caseexperimental
     2:20-cv-02470-WBS-JDP
                 evidence from otherDocument
                                     sources. The10
                                                  fourFiled 12/29/20 Page
                                                       weight-of-evidence      482 of for
                                                                          assessments 491the mechanistic
     evidence are

            Strong: One or more cases in the literature, for which the committee concludes the vaccine was a
            contributing cause of the adverse event, based on an overall assessment of attribution in the available
            cases and clinical, diagnostic, or experimental evidence consistent with relevant biological response
            to vaccine.
            Intermediate: At least two cases, taken together, for which the committee concludes the vaccine may
            be a contributing cause of the adverse event, based on an overall assessment of attribution in the
            available cases and clinical, diagnostic, or experimental evidence consistent with relevant biological
            response to vaccine. On occasion, the committee reviewed evidence consisting of at least two cases
            that, taken together, while suggestive, are nonetheless insufJcient to conclude that the vaccine may
            be a contributing cause of the adverse event. This evidence has been categorized as “low-
            intermediate.”
            Weak: InsufJcient evidence from cases in the literature for the committee to conclude the vaccine
            may be a contributing cause of the adverse event, based on an overall assessment of attribution in the
            available cases and clinical, diagnostic, or experimental evidence consistent with relevant biological
            response to vaccine.
            Lacking: No clinical, diagnostic, or experimental evidence consistent with relevant biological re-
            sponse to vaccine, regardless of the presence of individual cases in the literature.


                                           CAUSALITY ASSESSMENT

       The committee adopted the approach to causation developed by previous IOM committees. Implicit in
     these categories is that “the absence of evidence is not evidence of absence.” That is, the committee began
     its assessment from the position of neutrality; until all evidence was reviewed, it presumed neither causation
     nor lack of causation. The committee then




     moved from that position only when the combination of epidemiologic evidence and mechanistic evidence
     suggested a more deJnitive assessment regarding causation, either that vaccines might or might not pose an
     increased risk of an adverse effect. The categories of causation used by the committee are the following:

            Evidence convincingly supports7 a causal relationship—This applies to relationships in which the
            causal link is convincing, as with the oral polio vaccine and vaccine-associated paralytic polio.
            Evidence favors acceptance of a causal relationship—Evidence is strong and generally suggestive, al-
            though not Jrm enough to be described as convincing or established.
            Evidence is inadequate to accept or reject a causal relationship— The evidence is not reasonably con-
            vincing either in support of or against causality; evidence that is sparse, con_icting, of weak quality,
            or merely suggestive—whether toward or away from causality—falls into this category. Where there is
            no evidence meeting the standards described above, the committee also uses this causal conclusion.
            Evidence favors rejection of a causal relationship—The evidence is strong and generally convincing,
            and suggests there is no causal relationship.

       The category of “establishes or convincingly supports no causal relationship” is not used because it is vir-
     tually impossible to prove the absence of a relationship with the same certainty that is possible in establish-
     ing the presence of one. Even in the presence of a convincing protective effect of a vaccine based on epi-
     demiology, studies may not rule out the possibility that the reaction is caused by vaccine in a subset of indi-
     viduals. Thus, the framework for this and previous IOM reports on vaccine safety is asymmetrical. The com-
     mittee began not by assuming the causal relationship does not exist, but by requiring evidence to shift away

                                                            8                                        Exhibit 291
Casefrom
     2:20-cv-02470-WBS-JDP
         the neutral position that theDocument     10 Filed 12/29/20
                                      evidence is “inadequate to accept or Page
                                                                           reject” a483 of 491
                                                                                     causal relationship.
      The committee established a general framework by which the two streams of evidence (epidemiologic and
     mechanistic) in_uence the Jnal causality conclusion (see Figure S-2). This framework needed to accommo-
     date the reality that—for any given adverse event relationship reviewed—one or both of the types of evidence
     could be lacking, the two types of evidence could con_ict, or neither type of evidence might deJnitively in-
     _uence the causality conclusion. The framework does not accommodate any information regarding the ben-
     eJt of the vaccine to either population or individual
     ___________
     7
         Previous IOM committees used the term “establishes” instead of “convincingly supports.”




     FIGURE S-2 Strength of evidence that determined the causality conclusions.




     health. The focus of this particular committee is only on the question of what particular vaccines can cause
     particular adverse effects.
        The framework also had to accommodate known strengths and limitations of both types of evidence.
     Mechanistic evidence can only support causation, but epidemiologic evidence can support a causal associa-
     tion or can support the absence of (“rejection of”) a causal association in the general population. Mechanistic
     evidence, particularly that emerging from case reports, occasionally provides compelling evidence of an as-
     sociation between exposure to a vaccine and an adverse event in the individual being studied, but it provides
     no meaningful information about the risk to the population. Epidemiologic analyses are usually unable to de-
     tect an increased or decreased risk that is small, unless the study population is very large or the between-
     group (e.g., vaccinated vs. unvaccinated) difference in risk is very high (e.g., smoking increases the risk of
     lung cancer by at least 10-fold). Epidemiologic analyses also cannot identify with certainty which individual
     in a population at risk will develop the condition.
        The committee does not consider a single epidemiologic study—regardless of how well it is designed, the
     size of the estimated effect, or the narrowness of the conJdence interval—sufJcient to merit a weight of
     “high” or, in the absence of strong or intermediate mechanistic evidence, sufJcient evidence to support a
     causality conclusion other than “inadequate to accept or reject a causal relationship.” This requirement

                                                                             9                      Exhibit 291
Casemight
     2:20-cv-02470-WBS-JDP          Document
          seem overly rigorous to some           10 Filed
                                       readers. However, the12/29/20   Page 484Research
                                                            Agency for Healthcare of 491 and Quality ad-
     vises the Evidence-based Practice Centers that it has funded to produce evidence reports on important is-
     sues in health care to view an evidence base of a single study with caution (Owens et al., 2010). It does so due
     to the inability to judge consistency of results, an important contributor to a strength of evidence, because
     one cannot “be certain that a single trial, no matter how large or well designed, presents the deJnitive pic-
     ture of any particular clinical beneJt or harm for a given treatment” (Owens et al., 2010). It is acknowledged
     by the committee and others (Owens et al., 2010) that policy makers must often make decisions based on
     only one study. However, the committee is not recommending policy, rather evaluating the evidence using a
     transparent and justiJable framework.


                                          CAUSALITY CONCLUSIONS

                                                 Convincingly Supports

       The framework allows for a causality conclusion of “convincingly supports” based on an epidemiologic
     weight-of-evidence assessment of high in the direction of increased risk (which requires at least two well-
     conducted epidemiologic studies). Strong mechanistic evidence, which requires at least




     one case report in which compelling evidence exists that the vaccine indeed did cause the adverse event, al-
     ways carries sufJcient weight for the committee to conclude the evidence convincingly supports a causal
     relationship. The committee considered the detection of laboratory-conJrmed, vaccine-strain virus com-
     pelling evidence to attribute the disease to the vaccine-strain virus and not other etiologies. This conclusion
     can be reached even if the epidemiologic evidence is rated high in the direction of no increased risk or even
     decreased risk.
       The simplest explanation in this circumstance is that the adverse effect is real but also very rare. Stating
     this another way, if the vaccine did cause the adverse effect in one person, then it can cause the adverse ef-
     fect in someone else; however, the isolated report of one convincing case provides no information about the
     risk of the adverse effect in the total population of vaccinated individuals compared with unvaccinated
     individuals.
        The committee concluded the evidence convincingly supports 14 speciJc vaccine–adverse event relation-
     ships. In all but one of these relationships, the conclusion was based on strong mechanistic evidence with
     the epidemiologic evidence rated as either limited conJdence or insufJcient. The convincing evidence re-
     garding varicella vaccine and disseminated Oka varicella zoster virus (VZV) and Oka VZV viral reactivation
     depended on identiJcation of vaccine-strain virus as documented by polymerase chain reaction, as was the
     evidence regarding MMR vaccine and measles inclusion body encephalitis. Epidemiologic evidence, as well
     as mechanistic evidence, convincingly supported the causal relationship between MMR vaccine and febrile
     seizures. Clinical evidence from case reports and a well-identiJed mechanism of hypersensitivity reactions
     convincingly supported the conclusions regarding anaphylaxis and six vaccines (MMR, varicella, in_uenza,
     hepatitis B, meningococcal, and tetanus toxoid vaccine). Mechanistic evidence provided the convincing sup-
     port for the conclusion that injection of vaccine, independent of the antigen involved, can lead to two ad-
     verse events: syncope and deltoid bursitis (see Table S-2).

                                                   Favors Acceptance

       A conclusion of “favors acceptance of a causal relationship” must be supported by either epidemiologic ev-
     idence of moderate certainty of an increased risk or by mechanistic evidence of intermediate weight. The
     committee concluded the evidence favors acceptance of four speciJc vaccine– adverse event relationships.
     These include HPV vaccine and anaphylaxis, MMR vaccine and transient arthralgia in female adults, MMR
     vaccine and transient arthralgia in children, and certain trivalent in_uenza vaccines used in Canada and a
     mild and temporary oculorespiratory syndrome. The conclusion regarding anaphylaxis was supported by

                                                          10                                         Exhibit 291
    Caseonly
         2:20-cv-02470-WBS-JDP
             mechanistic evidence. Document 10 Filed 12/29/20 Page 485 of 491



TABLE S-2 Summary of Causality Conclusionsa

                                                                                                                                      Cases
                                                                                         Studies Contributing                         Contributing to
                                                                                         to                                           the
                                                               Epidemiologic             the Epidemiologic      Mechanistic           Mechanistic     Causality
Chapter       Vaccine                Adverse Event             Assessment                Assessment             Assessment            Assessment      Conclusion

                                     Disseminated Oka VZV
                                                                                                                                                     Convincingly
S             Varicella              without Other Organ InsufJcient                     None                   Strong                _b
                                                                                                                                                     Supports
                                     Involvement
5             Varicella              Disseminated Oka     Limited (subsequent            1                      Strong                9              Convincingly
                                     VZV with Subsequent       infection resulting in                           (in individuals                      Supportsc
                                     Infection Resulting       pneumonia)                                       with demonstrated
                                                               InsufJcient
                                     in Pneumonia,
                                                               (subsequent infection
                                     Meningitis, or                                                             immunodeJciencies)
                                                               resulting in meningitis
                                     Hepatitis
                                                               or hepatitis)
                                     Vaccine Strain Viral
                                     Reactivation without                                                                                            Convincingly
S             Varicella
                                     Other Organ
                                                               InsufJcient               None                   Strong                _b             Supports
                                     Involvement
                                                               Limited (subsequent
                                     Vaccine Strain Viral
                                                               infection resulting in
                                     Reactivation with
                                                               encephalitis)                                                                         Convincingly
5             Varicella              Subsequent Infection                               1                       Strong                6
                                                               InsufJcient                                                                           Supports
                                     Resulting in Meningitis
                                                               (subsequent infection
                                     or Encephalitis
                                                               resulting in meningitis)




                                                                                                                                      Cases
                                                                                         Studies Contributing                         Contributing to
                                                                                         to                                           the
                                                               Epidemiologic             the Epidemiologic      Mechanistic           Mechanistic     Causality
Chapter       Vaccine                 Adverse Event            Assessment                Assessment             Assessment            Assessment      Conclusion

                                                                                                                Strong (measles; in
                                                                                                                individuals with
                                      Measles Inclusion                                                         demonstrated                         Convincingly
4             MMR                                              InsufJcient               None                                       1 None
                                      Body Encephalitis                                                         immunodeJciencies)                   Supportsc,d
                                                                                                                Lacking (mumps or
                                                                                                                rubella)
                                                                                                                                                     Convincingly
4             MMR                     Febrile Seizures         High (increase)           7                      Intermediate          12
                                                                                                                                                     Supports
                                                                                                                                                     Convincingly
4             MMR                     Anaphylaxis              InsufJcient               None                   Strong                43e            Supports
                                                                                                                                                     Convincingly
5             Varicella               Anaphylaxis              Limited                   1                      Strong                76f            Supports
                                                                                                                                                     Convincingly
6             In_uenza                Anaphylaxis              Limited                   1                      Strong                22
                                                                                                                                                     Supports
                                                                                                                Strong (in yeast-                    Convincingly
8             Heparins B              Anaphylaxis              InsufJcient               None                                          10
                                                                                                                sensitive individuals)               Supportsg
                                                                                                                                                     Convincingly
10            Tetanus Toxoid          Anaphylaxis              InsufJcient               None                   Strong                6
                                                                                                                                                     Supports
                                                                                                                                                     Convincingly
11            Meningococcal           Anaphylaxis              InsufJcient               None                   Strong                1
                                                                                                                                                     Supports




12             Injection-Related Event Deltoid Bursitis          Limited                     1                      Strong            16             Convincingly
                                                                                                                                                     Supports
                                                                                                                                                     Convincingly
12             Injection-Related Event Syncope                   InsufJcient                 None                   Strong            35b            Supports
                                                                                                                                                     Favors
9              HPV                     Anaphylaxis               InsufJcient                 None                   Intermediate      36
                                                                                                                                                     Acceptance
                                                                                                                    Intermediate
                                                               Moderate (increase)                                  (rubella)
                                       Transient Arthralgia in (rubella) InsufJcient                                                                 Favors
4              MMR                                                                           4 None                 Lacking           13 None
                                       Women                   (measles or mumps)                                                                    Acceptancei

                                                                                 11                                                         Exhibit 291
    Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 486  of or
                                                                (measles 491
                                                                                                                        mumps)
                                                                                                                        Weak (rubella)
                                              Transient Arthralgia in                                                   Lacking                         Favors
4                    MMR                                              Moderate (increase)        7                                       None None
                                              Children                                                                  (measles or                     Acceptance
                                                                                                                        mumps)
                                              Oculorespiratory                                                                                          Favors
6                    In_uenza                                           Moderate (increase)      3                      Intermediate     _j
                                              Syndrome                                                                                                  Acceptancek
                                                                                                                                                        Favors
4                    MMR                      Autism                    High (null)              4                      Lacking          None
                                                                                                                                                        Rejection
                                              Inactivated In_uenza                                                                                      Favors
6                    In_uenza                                          High (null)               2                      Lacking          None
                                              Vaccine and Bell's palsy                                                                                  Rejection




                                                                                                                                         Cases
                                                                                                                                         Contributing to
                                                                                                 Studies Contributing to                 the
                                                                        Epidemiologic            the Epidemiologic       Mechanistic     Mechanistic     Causality
Chapter              Vaccine                  Adverse Event             Assessment               Assessment              Assessment      Assessment      Conclusion

                                              Inactivated In_uenza
                                              Vaccine and Asthma
                                              Exacerbation or                                                                                           Favors
6                    In_uenza                                         High (null)                9                      Weak             6
                                              Reactive Airway Disease                                                                                   Rejection
                                              Episodes in Children
                                              and Adults
                                                                                                                                                        Favors
4                    MMR                      Type 1 Diabetes           High (null)              5                      Lacking          None
                                                                                                                                                        Rejection
10                   DT, TT, or aP            Type 1 Diabetes           High (null)              5                      Lacking          None           Favors
                     containing                                                                                                                         Rejection

    a
        All other causality conclusions are the evidence is inadequate to accept or reject a causal relationship.
    b
   Due to the use of the same surveillance systems in some publications it is likely that some of the cases were presented more than once; thus, it is difJcult to de-
termine the number of unique cases.
    c
        The committee attributes causation to individuals with demonstrated immunodeJciencies.
    d
        The committee attributes causation to the measles component of the vaccine.
    e
        Some cases were from passive surveillance systems; however, it is not possible to know how many represent unique cases or were reported elsewhere.
    f
  In addition, at least 30 cases were reported to passive surveillance systems; however, it is not possible to know how many represent unique cases or were report-
ed elsewhere.
    g
        The committee attributes causation to yeast-sensitive individuals.
    h
  In addition, hundreds of cases have been reported to passive surveillance systems; however, it is not possible to known how many represent unique cases or
were reported elsewhere.
    i
        The committee attributes causation to the rubella component of the vaccine.
    j
  Due to the use of the same sample population in some studies it is likely that some of the cases were presented in more than one publication; thus, it is difJcult to
determine the number of unique cases.
    k
        The committee attributes causation to two particular vaccines used in three particular years in Canada.




              The other conclusions were supported by both epidemiologic evidence and by mechanistic evidence (see
              Table S-2).

                                                                             Favors Rejection

                 The framework allows the committee to “favor rejection” of a causal relationship only in the face of epi-
              demiologic evidence rated as high or moderate in the direction of no effect (the null) or of decreased risk
              and in the absence of strong or intermediate mechanistic evidence in support of a causal relationship. The
              committee concluded the evidence favors rejection of Jve vaccine–adverse event relationships. These in-
              clude MMR vaccine and type 1 diabetes, diphtheria, tetanus, and pertussis (DTaP) vaccine and type 1 diabetes,
              MMR vaccine and autism, inactivated in_uenza vaccine and asthma exacerbation or reactive airway disease
              episodes, and inactivated in_uenza vaccine and Bell’s palsy. The evidence base for these conclusions consist-
              ed of epidemiologic studies reporting no increased risk; this evidence was not countered by mechanistic evi-
              dence (see Table S-2).

                                                                                      12                                                      Exhibit 291
Case 2:20-cv-02470-WBS-JDP Document  10 toFiled
                              Inadequate        12/29/20
                                           Accept or Reject Page 487 of 491

      The committee identiJed two main pathways by which it concludes that the evidence is “inadequate to ac-
    cept or reject” a causal relationship. The most common pathway to this conclusion occurs when the epi-
    demiologic evidence was of limited certainty or insufJcient and the mechanistic evidence was weak or lack-
    ing. Another pathway occurs when the epidemiologic evidence is of moderate certainty of no effect but the
    mechanistic evidence is intermediate in support of an association. The committee analyzed these sets of ap-
    parently contradictory evidence and ultimately depended upon their expert judgment in deciding if a con-
    clusion to favor acceptance based on the intermediate mechanistic data was warranted, or if the conclusion
    remained as “inadequate to accept or reject” a causal relationship.
      The vast majority of causality conclusions in the report are that the evidence was inadequate to accept or
    reject a causal relationship. Some might interpret that to mean either of the following statements:

           Because the committee did not Jnd convincing evidence that the vaccine does cause the adverse
           event, the vaccine is safe.
           Because the committee did not Jnd convincing evidence that the vaccine does not cause the adverse
           event, the vaccine is unsafe.

      Neither of these interpretations is correct. “Inadequate to accept or reject” means just that—inadequate. If
    there is evidence in either direction that is suggestive but not sufJciently strong about the causal relation-
    ship, it




    will be re_ected in the weight-of-evidence assessments of the epidemiologic or the mechanistic data. How-
    ever suggestive those assessments might be, in the end the committee concluded that the evidence was in-
    adequate to accept or reject a causal association.
      A list of all conclusions, including the weights of evidence for both the epidemiologic evidence and the
    mechanistic evidence, can be found in Appendix D.

                                                SUSCEPTIBILITY

      The literature supporting several of the causality conclusions discussed in the previous section indicates
    that individuals with certain characteristics are more likely to suffer adverse effects from particular immu-
    nizations. Individuals with an acquired or genetic immunodeJciency are clearly recognized as at increased
    risk for speciJc adverse reactions to live viral vaccines such as MMR and varicella vaccine. Age is also a risk
    factor; seizures after immunization, for example, are more likely to occur in young children. Thus, the com-
    mittee was able at times to reach more limited conclusions that did not generalize to the entire population.

                                          CONCLUDING COMMENT

      Committee members spent an enormous amount of time reading thousands of articles. The committee
    makes 158 causality conclusions in this report. It tried to apply consistent standards when reviewing individ-
    ual articles and when assessing the bodies of evidence. Some of the conclusions were easy to reach; the evi-
    dence was clear and consistent or, in the extreme, completely absent. Some conclusions required substantial
    discussion and debate. Inevitably, there are elements of expert clinical and scientiJc judgment involved.
      The committee used the best evidence available at the time. The committee hopes that the report is sufJ-
    ciently transparent such that when new information emerges from either the clinic or the laboratory, others
    will be able to assess the importance of that new information within the approach and set of conclusions
    presented in this report.

                                                   REFERENCES

                                                          13                                        Exhibit 291
 CaseIOM
      2:20-cv-02470-WBS-JDP             Document
         (Institute of Medicine). 1991. Adverse       10of pertussis
                                                effects     Filed 12/29/20
                                                                     and rubellaPage  488
                                                                                vaccines:   of 491of the committee to
                                                                                          A report
          review the adverse consequences of pertussis and rubella vaccines. Washington, DC: National Academy
          Press.
       IOM. 1994. Adverse events associated with childhood vaccines: Evidence bearing on causality. Washington, DC:
           National Academy Press.




       IOM. 2001a. Immunization safety review: Measles-mumps-rubella vaccine and autism. Washington, DC: Na-
          tional Academy Press.
       IOM. 2001b. Immunization safety review: Thimerosal-containing vaccines and neuro-developmental disorders.
          Washington, DC: National Academy Press.
       IOM. 2002a. Immunization safety review: Hepatitis B vaccine and demyelinating neurological disorders. Wash-
          ington, DC: The National Academies Press.
       IOM. 2002b. Immunization safety review: Multiple immunizations and immune dysfunction. Washington, DC:
          National Academy Press.
       IOM. 2003a. Immunization safety review: SV40 contamination of polio vaccine and cancer. Washington, DC:
          The National Academies Press.
       IOM. 2003b. Immunization safety review: Vaccinations and sudden unexpected death in infancy. Washington,
          DC: The National Academies Press.
       IOM. 2004a. Immunization safety review: In2uenza vaccines and neurological complications. Washington, DC:
           The National Academies Press.
       IOM. 2004b. Immunization safety review: Vaccines and autism. Washington, DC: The National Academies
           Press.
       Johann-Liang, R. 2009. Charge to the Institute of Medicine committee to review adverse effects of vaccines.
           Paper read at the Meeting of the Institute of Medicine Committee to Review Adverse Effects of Vaccines,
           Washington, DC.
       Miller, F. W., E. V. Hess, D. J. Clauw, P. A. Hertzman, T. Pincus, R. M. Silver, M. D. Mayes, J. Varga, T. A. Medsger,
           Jr., and L. A. Love. 2000. Approaches for identifying and deJning environmentally associated rheumatic
           disorders. Arthritis & Rheumatism 43(2)q243-249.
       Owens, D. K., K. N. Lohr, D. Atkins, J. R. Treadwell, J. T. Reston, E. B. Bass, S. Chang, and M. Helfand. 2010.
           AHRQ series paper 5q Grading the strength of a body of evidence when comparing medical interventions
           —Agency for Healthcare Research and Quality and the Effective Health Care Program. Journal of Clinical
           Epidemiology 63(5)q513-523.
       Schunemann, H. J., S. Hill, G. H. Guyatt, E. A. Akl, and F. Ahmed. 2011. The GRADE approach and Bradford
           Hill’s criteria for causation. Journal of Epidemiology and Community Health 65(5)q392-395.




                                                This page intentionally left blank.




The National Academies of Sciences, Engineering, and Medicine
500 Fifth St., NW | Washington, DC 20001
© 2020 National Academy of Sciences. All rights reserved.




                                                               14                                           Exhibit 291
Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 489 of 491




   EXHIBIT 292
    Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 490 of 491



(index.html)


  VAERS Home (index.html)


  VAERS (index.html)

Home (index.html) / About Us


About VAERS
Background and Public Health Importance

Established in 1990, the Vaccine Adverse Event
Reporting System (VAERS) is a national early warning
system to detect possible safety problems in U.S.-licensed
vaccines. VAERS is co-managed by the Centers for
Disease Control and Prevention (CDC) and the U.S. Food
and Drug Administration (FDA). VAERS accepts and
analyzes reports of adverse events (possible side effects)
after a person has received a vaccination. Anyone can
report an adverse event to VAERS. Healthcare
professionals are required to report certain adverse events and vaccine manufacturers are required
to report all adverse events that come to their attention.

VAERS is a passive reporting system, meaning it relies on individuals to send in reports of their
experiences to CDC and FDA. VAERS is not designed to determine if a vaccine caused a health
problem, but is especially useful for detecting unusual or unexpected patterns of adverse event
reporting that might indicate a possible safety problem with a vaccine. This way, VAERS can provide
CDC and FDA with valuable information that additional work and evaluation is necessary to further
assess a possible safety concern.

Objectives of VAERS
                                                 1                             Exhibit 292
   Case 2:20-cv-02470-WBS-JDP Document 10 Filed 12/29/20 Page 491 of 491




The primary objectives of VAERS are to:

     Detect new, unusual, or rare vaccine adverse events;
     Monitor increases in known adverse events;
     Identify potential patient risk factors for particular types of adverse events;
     Assess the safety of newly licensed vaccines;
     Determine and address possible reporting clusters (e.g., suspected localized [temporally or
     geographically] or product-/batch-/lot-speciﬁc adverse event reporting );
     Recognize persistent safe-use problems and administration errors;
     Provide a national safety monitoring system that extends to the entire general population for
     response to public health emergencies, such as a large-scale pandemic inﬂuenza vaccination
     program.




                   FAQs (faq.html)     Contact Us (contact.html)   Privacy (privacy.html)

                                    info@vaers.org (mailto:info@vaers.org)


     USA.gov (http://www.usa.gov)     Centers for Disease Control and Prevention (https://www.cdc.gov/)

                           Food and Drug Administration (http://www.fda.gov/)

                    U.S. Department of Health & Human Services (https://www.hhs.gov/)


              VAERS is co-sponsored by the Centers for Disease Control and Prevention (CDC),
              and the Food and Drug Administration (FDA), agencies of the U.S. Department of
                                      Health and Human Services (HHS).




                                                      2                                 Exhibit 292
